Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 1 of 582 PageID #: 17647




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


    VIIV HEALTHCARE COMPANY,
    SHIONOGI & CO., LTD., and VIIV
    HEALTHCARE UK (NO. 3) LIMITED,           C.A. No. 1:18-cv-00224-CFC-CJB

                          Plaintiffs,        JURY TRIAL DEMANDED

                     v.

    GILEAD SCIENCES, INC.,

                          Defendant.


               LETTER DATED APRIL 13, 2020 FROM DANIEL M. SILVER, ESQ.
                          TO MAGISTRATE JUDGE BURKE

                                            MCCARTER & ENGLISH, LLP

                                            Michael P. Kelly (#2295)
    OF COUNSEL:                             Daniel M. Silver (#4758)
                                            Alexandra M. Joyce (#6423)
    John M. Desmarais                       Renaissance Centre
    Justin P.D. Wilcox                      405 North King Street, 8th Floor
    Laurie N. Stempler                      Wilmington, DE 19801
    Todd L. Krause                          (302) 984-6300
    Alyssa B. Monsen                        mkelly@mccarter.com
    Lindsey E. Miller                       dsilver@mccarter.com
    Kyle G. Petrie                          ajoyce@mccarter.com
    Thomas J. Derbish
    Julianne M. Thomsen                     Attorneys for Plaintiffs,
    DESMARAIS LLP                           ViiV Healthcare Company, Shionogi & Co.,
    230 Park Avenue                         Ltd., and ViiV Healthcare UK (No. 3) Limited
    New York, New York 10169
    (212) 351-3400
    jdesmarais@desmaraisllp.com
    jwilcox@desmaraisllp.com
    lstempler@desmaraisllp.com
    tkrause@desmaraisllp.com
    amonsen@desmaraisllp.com
    lmiller@desmaraisllp.com
    kpetrie@desmaraisllp.com
    tderbish@desmaraisllp.com
    jthomsen@desmaraisllp.com


   ME1 32941399v.1
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 2 of 582 PageID #: 17648




   Dear Magistrate Judge Burke:

           Plaintiffs (collectively, “ViiV”) respectfully oppose Gilead’s Motion for Leave to serve six
   additional expert reports, which are untimely, lack basis, and would give Gilead’s experts the final
   word on issues for which ViiV bears the burden of proof. ViiV served its reply reports to Gilead
   according to the Court’s Scheduling Order on February 7, 2020. Now, more than two months later
   (twice as long as the reply period itself), Gilead asks for leave to serve six new reports, including
   three sur-replies purporting to respond to allegedly new opinions in ViiV’s reply reports. But as
   ViiV’s reply reports were entirely responsive to Gilead’s rebuttals, Gilead’s sur-reply reports are
   not warranted in the first place. Gilead also asks for leave to serve three “supplemental” reports
   to discuss two academic articles and a conference presentation purported to contain “new HIV
   research [] that bears directly on the question of infringement.” (D.I. 222 at 1.) However, no
   supplementation is appropriate or necessary. Because Gilead delayed for nearly two months in
   seeking leave for its new reports and there is no substantial justification for any of these reports,
   the Court should deny Gilead’s motion. However, if the Court grants Gilead’s motion for leave,
   it should also grant ViiV leave to serve the short responsive expert reports accompanying this letter
   (Exhibits A-F), which respond to Gilead’s new evidence and arguments and give ViiV the final
   word on issues for which it bears the burden of proof.

                                            RELEVANT LAW
           This Court has discretion to exclude untimely or improper expert reports, see Fed. R. Civ.
   P. 37(c)(1), and should exercise that discretion when a party has “flout[ed] . . . discovery deadlines”
   and disregarded “fidelity to the constraints of Scheduling Orders and deadlines[, which are] critical
   to the Court’s case management responsibilities.” Praxair, Inc. v. ATMI, Inc., 231 F.R.D. 457, 463
   (D. Del. 2005) (internal quotation marks and citations omitted), rev’d on other grounds, 543 F.3d
   1306 (Fed. Cir. 2008). While a party may be allowed to supplement an “incomplete or incorrect”
   expert report “in a timely manner” (Fed. R. Civ. P. 26(e)), “Rule 26(e) is not intended to provide
   parties an opportunity to include new examples and illustrations to bolster previous opinions” and
   “does not encompass [] rebuttal material.” Novartis Pharm. Corp. v. Actavis, Inc., No. CV 12-
   366-RGA-CJB, 2013 WL 7045056, at *7-*8 (D. Del. Dec. 23, 2013) (internal quotation marks
   and citations omitted). When a report is improper or untimely, Courts in this District look to the
   factors set out in Meyers v. Pennypack Woods Home Ownership Ass’n., 559 F.2d 894 (3d Cir.
   1977) to determine whether striking the report is an appropriate remedy. See Konstantopoulos v.
   Westvaco Corp., 112 F.3d 710, 719 (3d Cir. 1997).

                                              ARGUMENT
           Gilead seeks leave to serve six new expert reports—three supplements to its rebuttal reports
   and three sur-replies. Yet Gilead has identified no valid basis for serving any of the new reports.
   With regard to the proposed supplements, Gilead uses recently published articles and presentations
   related to HIV research as a pretense to improperly introduce new rebuttal material from its
   experts. Likewise, with its proposed sur-replies, Gilead seeks to gain the last word on various
   issues for which ViiV has the burden of proof. Finally, Gilead has not explained its nearly two-
   month delay in moving for leave. Thus, the Court should deny Gilead’s Motion for Leave.

   Gilead’s Supplemental Reports From Dr. Reynolds, Dr. Richman, And Dr. MacMillan


                                                     1
   ME1 32941399v.1
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 3 of 582 PageID #: 17649




            Gilead is requesting leave to serve supplements to the rebuttal reports from three of its
   expert witnesses. Gilead’s purported justification for these reports is the publication of two
   academic articles 1 and one conference presentation, 2 which allegedly contain “new HIV research
   [] that bears directly on the question of infringement.” (D.I. 222 at 1-2.)
            First, Gilead seeks leave to serve a supplemental report from its expert Dr. Charles
   Reynolds. In his supplement, Dr. Reynolds discusses the Cook 2020 article that was published
   after he served his original rebuttal report. However, Dr. Reynolds does not describe any
   information or insight from the Cook 2020 article that was not available to him when he prepared
   that report. In fact, while preparing his rebuttal report, Dr. Reynolds was in contact with one of
   the authors of the Cook 2020 article, Dr. Peter Cherepanov. (D.I. 212, Ex. B (“Reynolds Supp.”)
   ¶ 2.) According to Dr. Reynolds, he requested and received the refined “cryoelectron microscopy
   (cryo-EM) structures for dolutegravir (DTG) and bictegravir (BIC) bound to SIV integrase” from
   Dr. Cherepanov while preparing his rebuttal report. (Ex. G, Reynolds Rebuttal Report ¶ 43;
   Reynolds Supp. ¶ 2.) In addition, he was aware of the fact that “[Dr.] Cherepanov and colleagues
   presented the results for a new structure of integrase based on simian immunodeficiency virus
   (SIV) with both DTG and BIC bound” at a recent National Institute of Health conference.
   (Reynolds Rebuttal Report ¶ 41.) In his supplement, Dr. Reynolds merely notes that the “findings”
   reported in Cook 2020 are consistent with his rebuttal opinions and Dr. Cherepanov’s statement to
   him while preparing his rebuttal. (Reynolds Supp. ¶ 2.)
            Rather than discussing how the Cook 2020 article implicates the completeness or
   correctness of his rebuttal report opinions, see Fed. R. Civ. P. 26(e), Dr. Reynolds instead
   improperly uses his supplemental report to put forward new opinions and material. Dr. Reynolds
   performs an entirely new modeling analysis, including “new measurements of several interatomic
   distances between DTG or BIC and Asn117 and Gly118 backbone atoms that he derived using the
   published versions of these structures.” (See Ex. D, Merz 2nd Supplemental Report ¶ 3.) Yet Dr.
   Reynolds provides no explanation why he was not able to include these calculations in his rebuttal
   report using the structural data provided to him by Dr. Cherepanov. Dr. Reynolds also directly
   responds to the reply report of ViiV’s expert Dr. Kenneth Merz. (Reynolds Supp. ¶¶ 8, 12.) Lastly,
   Dr. Reynolds attempts to bolster his rebuttal opinions based on new e-mail correspondence
   between Dr. Cherepanov and him dated March 20, 2020, more than one month after ViiV served
   its reply reports. (Reynolds Supp. ¶¶ 10, 13.) In so doing, Dr. Reynolds relies on Dr. Cherepanov’s
   informal e-mail statements with a colleague—not peer-reviewed data or studies. Those statements
   are not a reliable source on which to base an expert opinion and are certainly not new information
   that justifies a supplemental expert report. At a minimum, if the Court allows Gilead to serve Dr.
   Reynolds’s new report, it should also allow ViiV to serve reports from Drs. Merz and Wipf in
   response. (See Ex. D, F.)
            Second, Gilead seeks leave to file a supplement to the rebuttal report of Dr. Douglas
   Richman. (D.I. 212, Ex. C (“Richman Supp.”).) Dr. Richman also mentions the Cook 2020 article
   as justification for his supplemental report. However, as with Dr. Reynolds, Dr. Richman merely
   repeats his discussion of the research underlying Cook 2020 in his original rebuttal (see Ex. H
   Richman Rebuttal Report ¶¶ 156-158), mentions the new email correspondence between Dr.

   1
     Nicola J. Cook et al., Structural basis of second-generation HIV integrase inhibitor action and viral resistance,
   367 Science 806 (2020) (“Cook 2020”) and Dario Oliveira Passos et al., Structural basis for strand-transfer
   inhibitor binding to HIV intasomes, 367 Science 810 (2020) (“Passos 2020”).
   2
     Ernesto Cuadra Foy et al., Bictegravir confers long-term viral suppression against drug-resistant viruses in cell
   culture, CROI Poster 0534 (2020) (“Cuadra Foy 2020”).
                                                             2
   ME1 32941399v.1
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 4 of 582 PageID #: 17650




   Reynolds and Dr. Cherepanov, and then concludes that his opinions remained unchanged.
   (Richman Supp. ¶ 5.) Dr. Richman does not articulate how any new information in Cook 2020 is
   important to the completeness or correctness of his rebuttal report. Likewise, while Dr. Richman
   discusses Passos 2020 and notes that it “provides additional resistance data,” he does not describe
   how the absence of this additional data renders his original rebuttal report incomplete or incorrect.
   (Richman Supp. ¶ 3.)
            Dr. Richman next discusses the purportedly new research in the Cuadra Foy 2020
   presentation. (Richman Supp. ¶¶ 6-8.) Dr. Richman characterizes Cuadra Foy 2020 as “data
   regarding the long-term effects of bictegravir and dolutegravir [] recently published at the March
   2020 Conference on Retroviruses and Opportunistic Infections” (“CROI”). (Richman Supp. ¶ 6.)
   However, Gilead was a sponsor for the research underlying Cuadra Foy 2020. (D.I. 212, Ex. N.)
   As such, Gilead certainly knew of this research prior to the presentation at CROI. In addition, Dr.
   Richman also should have known of the Cuadra Foy research well in advance of his rebuttal report
   because he is a member of the Scientific Program Committee for CROI, which is tasked with
   reviewing and selecting abstracts for inclusion and presentation at CROI.                       (See
   https://www.croiconference.org/scientific-program-committee.) Abstracts were accepted for
   consideration until September 26, 2019 and decisions were made for inclusion at CROI 2020 by
   November 14, 2019. (See https://www.croiconference.org/abstract-guidelines.) Thus, if the
   information in Cuadra Foy were significant enough to render Dr. Richman’s rebuttal report
   incomplete or incorrect, Dr. Richman—either through Gilead or based on his own knowledge—
   could have considered that research while he was preparing his rebuttal. Even assuming Dr.
   Richman could not consider Cuadra Foy while he was drafting his rebuttal report, the fact that
   Gilead—which sponsored the research that supposedly warrants supplementation by Dr.
   Richman—waited until the results were presented publicly at CROI in March 2020 before seeking
   leave certainly does not constitute supplementation in a “timely manner,” as required by Rule
   26(e). 3 However, if the Court decides to allow service Dr. Richman’s new report, it should allow
   ViiV to serve a report from Dr. Engelman responding to it. (See Ex. C.)
            Lastly, Gilead seeks leave to serve a supplemental report from its expert Dr. David
   MacMillan. Dr. MacMillan also cites the Cook 2020 and Passos 2020 articles as the bases for
   submitting a supplemental report. (D.I. 212, Ex. A (“MacMillan Supp.”) ¶ 2.) However, Dr.
   MacMillan’s analysis is largely based on his consideration of the supplemental report of Dr.
   Reynolds, including Dr. Reynolds’s improper new modeling analysis. (MacMillan Supp. ¶¶ 4, 8,
   9, 10.) Thus, for the same reasons as stated above, no justification exists for Dr. MacMillan’s
   supplemental report. However, should the Court grant leave to serve Dr. MacMillan’s new report,
   it should also grant ViiV leave to serve a responsive report from Dr. Wipf. (See Ex. F.)




   3
     Gilead’s nearly two-month delay in seeking leave appears to have been a tactic to include March 2020 CROI
   data—of which it had advance notice—in the supplemental reports. In fact, despite mentioning CROI as a basis for
   supplemental reports, Gilead refused to identify what if any data from CROI would warrant supplementing its
   reports. (See Ex. I, February 27, 2020 Email from McBride to Krause (“[T]he upcoming CROI is likely to have
   relevant new data that the parties may wish to address in supplemental reports.”); Ex. J, February 28, 2020 Email
   From Krause to McBride (“Incorporating new data into the existing expert reports at this stage would delay the
   schedule . . . Nevertheless, you did not identify any data forthcoming at CROI that may warrant supplemental expert
   reports.”).) Because Gilead ultimately relied only on research that it was sponsoring and abstracts that were
   available ahead of time, it stands to reason Gilead knew beforehand the research on which it intended to rely.
                                                           3
   ME1 32941399v.1
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 5 of 582 PageID #: 17651




   Gilead’s Sur-Reply Reports From Dr. Taft And Dr. Morris
           Gilead also seeks leave to serve two sur-reply reports from its expert witnesses Dr. David
   Taft and Dr. Kenneth Morris. Gilead argues that these reports are necessary to respond to “opinions
   on matters not included in ViiV’s opening reports” that appeared in the reply reports of ViiV’s
   expert witnesses Dr. Stephen Byrn and Dr. Jennifer Dressman. (D.I. 222 at 2.) However, the
   information in the reply reports from Dr. Byrn and Dr. Dressman is entirely responsive to the
   noninfringement arguments in Gilead’s rebuttal reports, and therefore Gilead is not entitled to
   either sur-reply. 4
           Regarding Dr. Taft’s proposed sur-reply report, Gilead argues that “Dr. Dressman provided
   new and previously undisclosed opinions on pharmacokinetics, formulation, and co-formulation,”
   to which Dr. Taft now needs the opportunity to respond. (D.I. 222 at 2.) Gilead is incorrect. Dr.
   Dressman’s opinions are not “new;” they directly responded to Dr. Taft’s arguments in his rebuttal
   report. To the extent that Dr. Dressman and her opinions were “previously undisclosed,” that is a
   product of Gilead’s own making. Gilead served a “rebuttal” pharmacokinetics report from Dr.
   Taft. Because ViiV did not serve an opening report from a pharmacokinetics expert, it was
   appropriate for ViiV to reply to Dr. Taft.
           While Gilead argues that “ViiV’s opening reports included no opinions whatsoever
   regarding formulation and co-formulation,” Dr. Dressman’s discussion of co-formulation was
   responsive to Dr. Taft’s arguments based on population pharmacokinetic (“popPK”) data related
   to Biktarvy. (D.I. 222 at 2.) Biktarvy is a three-drug, fixed-dose combination tablet that includes
   bictegravir, emtricitabine, and tenofovir alafenamide fumarate. Because Dr. Taft chose to discuss
   the popPK data related to Biktarvy rather than data based on bictegravir individually, it was
   necessary for Dr. Dressman to discuss how the effects of co-formulation preclude the comparison
   of bictegravir and dolutegravir in that context, which casts doubt on the reliability of Dr. Taft’s
   opinions. (D.I. 212, Ex. O (“Dressman Reply”) ¶¶ 177-179, 200-207.) Moreover, Dr. Taft should
   have been well aware of the effects of co-formulation on popPK analysis, and yet he chose not to
   address it. He should not get a second chance. If the Court grants Gilead leave to serve Dr. Taft’s
   new report, ViiV also requests leave to serve a responsive report from Dr. Dressman. (See Ex. B.)
           Similarly, regarding Dr. Morris’s proposed sur-reply report, Gilead alleges that it is
   necessary because “Dr. Byrn provided new and previously undisclosed infringement opinions
   based on infrared [(IR)] spectroscopy.” (D.I. 222 at 2.) However, the opinions in Dr. Byrn’s
   reply report respond to Dr. Morris’s rebuttal opinions. Moreover, Gilead’s specific arguments
   related to IR spectroscopy are incorrect. Dr. Morris discussed the solid-state characteristics of
   bictegravir and dolutegravir in his rebuttal report, but omitted any discussion of IR spectroscopy.
   (Ex. K, Morris Rebuttal ¶ 16.) As IR spectroscopy is a commonly used tool to evaluate solid-state
   properties and the IR spectra of bictegravir and dolutegravir are highly relevant to the topics on
   which Dr. Morris opined, Dr. Byrn discussed the implications of the IR spectra on the alleged
   differences between bictegravir and dolutegravir. (D.I. 212, Ex. P (“Byrn Reply”) at 50-56.) In
   particular, Dr. Byrn discussed the similarities in the IR spectra of bictegravir and dolutegravir,
   which undermine the opinions of Dr. Morris. As an expert in the field, Dr. Morris should have
   been aware of the significance of IR spectroscopy on the arguments in his rebuttal report. Gilead

   4
    Gilead’s suggestion that ViiV should have included the allegedly “new” subject matter in its opening reports rings
   hollow. Despite ViiV’s repeated requests, Gilead refused to identify its noninfringement positions with sufficient
   specificity to allow ViiV to address them in their opening expert reports. (See Ex. L, October 17, 2019 Letter from
   Petrie to Ford at 3-4 (identifying deficiencies in Gilead’s response to ViiV’s Interrogatory No. 3 regarding Gilead’s
   noninfringement theories); Ex. M, November 12, 2019 Letter Ford to Petrie at 2 (refusing to further supplement).)
                                                             4
   ME1 32941399v.1
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 6 of 582 PageID #: 17652




   should not be given a second bite at the apple simply because Dr. Morris chose to omit discussion
   of this common technique. If the Court grants Gilead leave to serve Dr. Morris’s sur-reply, ViiV
   also requests leave to serve a responsive report from Dr. Byrn. (See Ex. A.)

   Gilead’s Sur-Reply Report From Dr. Vellturo
           Gilead seeks leave to serve a sur-reply report from its damages expert, Dr. Christopher
   Vellturo. Gilead argues that Dr. Vellturo is owed the chance to respond to ViiV’s damages expert
   Dr. Timothy Simcoe, who in his reply pointed out errors and flaws in the econometric model used
   by Dr. Vellturo in his rebuttal report. (D.I. 222 at 3.) However, notably, Gilead does not argue
   that Dr. Simcoe’s reply report contains new information or arguments that are not responsive to
   Dr. Vellturo’s rebuttal report. Instead, Gilead merely argues that Dr. Simcoe’s analysis of Dr.
   Vellturo’s model is “flawed.” 5 (Id.) Because disagreeing with an opposing expert’s responsive
   opinions is not a proper basis for a sur-reply, the court should deny Gilead leave to serve the
   Vellturo Sur-Reply. Gilead can address its disputes with Dr. Simcoe’s opinions at his deposition.
           Gilead also contends that it should be granted a sur-reply such that Dr. Vellturo can attempt
   to defend the reliability of his econometric model in light of the “errata” he filed to correct the
   coding error in his model identified by Dr. Simcoe. 6 (D.I. 222 at 3.) However, Dr. Vellturo’s need
   to correct his original rebuttal opinions is not a proper basis for a sur-reply. This is especially true
   considering Gilead chose to submit an “affirmative” econometric model in Dr. Vellturo’s rebuttal
   report to Dr. Sims’s opening report, rather than simply responding to the model constructed and
   relied upon by Dr. Sims. (D.I. 212, Ex. Q, Vellturo Rebuttal Report ¶¶ 216-234.) Gilead should
   not be permitted an extra report to further explain his defective affirmative model. ViiV bears the
   burden of proof on damages and is entitled to the last word on damages issues.
           Gilead next argues that ViiV is trying to “tee up” a Daubert motion to exclude Gilead’s
   damages theories. (D.I. 222 at 3.) Gilead does not explain why this argument entitles it to a sur-
   reply report, other than the conclusory statement that “Dr. Vellturo should be able to explain why
   Dr. Simcoe’s criticisms of the reliability of his model are unfounded.” (Id.) However, as explained
   above, ViiV is entitled to the last word on the issue of damages, so Gilead’s argument is entirely
   incorrect. Moreover, to the extent that a Daubert motion has been “tee[d] up,” that is the result of
   Dr. Vellturo’s errors in his rebuttal report. Because Gilead has no valid arguments why it is entitled
   to a sur-reply, the Court should deny its motion for leave. However, if the Court grants leave for
   Gilead to serve Dr. Vellturo’s new report, ViiV also requests leave to serve a responsive report
   from Dr. Simcoe. (See Ex. E.)
           Lastly, ViiV served reply reports on February 7, 2020. Gilead puts forth no explanation
   why it waited nearly two months to move for leave to serve a sur-reply in response. Gilead’s
   attempt to delay expert discovery and put this Court’s schedule at risk—even before these delays
   were compounded by the COVID-19 pandemic—further counsel in favor of denying its motion
   for leave in its entirety.

   5
     ViiV also notes that several of Gilead’s arguments about Dr. Simcoe’s opinions are facially incorrect. For
   example, Gilead claims that Dr. Simcoe used “poor instrument sets” to evaluate Dr. Vellturo’s model (D.I. 222 at 3),
   when in fact Dr. Simcoe used Dr. Vellturo’s own instrument set to evaluate his model. (See Ex. E ¶¶ 2-3).
   6
     Gilead argues it had a duty under Rule 26 to supplement Dr. Vellturo’s “incorrect” disclosure. Gilead is incorrect.
   Rule 26 only obligates a party to supplement a disclosure “if the additional or corrective information has not
   otherwise been made known to the other parties during the discovery process or in writing.” Rule 26(e)(1)(A). In
   this case, however, Dr. Vellturo’s error was well known to both parties because Dr. Simcoe disclosed and fully
   explained the error in his report.
                                                            5
   ME1 32941399v.1
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 7 of 582 PageID #: 17653




   Respectfully submitted,
   /s/ Daniel M. Silver
   Daniel M. Silver (#4758)


   cc:     All Counsel of Record (via CM/ECF and electronic mail)




                                                 6
   ME1 32941399v.1
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 8 of 582 PageID #: 17654




                                  CERTIFICATE OF SERVICE

           The undersigned counsel hereby certifies that true and correct copies of the foregoing

   document were caused to be served on April 13, 2020 on the following counsel in the manner

   indicated:


                                           VIA EMAIL

                                      Jack B. Blumenfeld
                                        Jeremy A. Tigan
                          MORRIS, NICHOLS, ARSHT & TUNNEL LLP
                                   1201 North Market Street
                                     Wilmington, DE 19899
                                         (302) 658-9200
                                    jblumenfeld@mnat.com
                                       jtigan@mnat.com

                                           Adam K. Mortara
                                           J. Scott McBride
                                          Mark S. Ouweleen
                                           Matthew R. Ford
                                          Nevin M. Gewertz
                                           Tulsi E. Gaonkar
                                          Rebecca T. Horwitz
                                         Madeline W. Lansky
                                        BARTLIT BECK LLP
                                 54 West Hubbard Street, Suite 300
                                          Chicago, IL 60654
                                            (312) 494-4400
                                  adam.mortara@bartlit-beck.com
                                  scott.mcbride@bartlit-beck.com
                                 mark.ouweleen@bartlit-beck.com
                                  matthew.ford@bartlit-beck.com
                                  nevin.gewertz@bartlitbeck.com
                                   tulsi.gaonkar@bartlit-beck.com
                                 rebecca.horwitz@bartlit-beck.com
                                 madeline.lansky@bartlitbeck.com




   ME1 33103314v.1
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 9 of 582 PageID #: 17655




                                          Meg E. Fasulo
                                     BARTLIT BECK LLP
                                 1801 Wewatta Street, Suite 1200
                                       Denver, CO 80202
                                         (303) 592-3100
                                   meg.fasulo@bartlitbeck.com

                                           Nao Takada
                                     TAKADA LEGAL, P.C.
                                      112-01 Queens Blvd.
                                     Forest Hills, NY 11375
                                         (212) 380-7804
                                   naotakada@takadalegal.com

                           Attorneys for Defendant Gilead Sciences, Inc.



   Dated: April 13, 2020                             /s/ Daniel M. Silver
                                                     Daniel M. Silver (#4758)




                                                2
   ME1 33103314v.1
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 10 of 582 PageID #:
                                  17656




                    EXHIBIT A
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 11 of 582 PageID #:
                                  17657



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


  VIIV HEALTHCARE COMPANY,
  SHIONOGI & CO., LTD., AND VIIV
  HEALTHCARE UK (NO. 3) LIMITED,           C.A. No. 1:18-CV-00224-CFC-CJB

         Plaintiffs,                       JURY TRIAL DEMANDED

         v.

  GILEAD SCIENCES, INC.,

         Defendant.


        SUR-SUR-REPLY EXPERT REPORT OF DR. STEPHEN R. BYRN, PH.D.
            CONCERNING INSUBSTANTIAL DIFFERENCES BETWEEN
                    DOLUTEGRAVIR AND BICTEGRAVIR




 Date: April 10, 2020                 ______________________________
                                            Dr. Stephen R. Byrn, Ph.D.
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 12 of 582 PageID #:
                                  17658



                 SUR-SUR-REPLY REPORT OF STEPHEN R. BYRN, PH.D.

       1.       My name is Stephen R. Byrn, Ph.D. I previously submitted an infringement expert

report dated February 5, 2020 (“Byrn Reply Report”) in response to Dr. Kenneth R. Morris’s

January 7, 2020 expert report (“Morris Rebuttal Report”) concerning whether any differences in

solid-state properties of dolutegravir (“DTG”) sodium (“DTG sodium”) (a claimed embodiment of

claims 2 and 6 of U.S. Patent 8,129,385) and bictegravir (“BIC) sodium (“BIC sodium”) are

insubstantial from a pharmaceutical materials perspective. I incorporate by reference the Byrn

Reply Report as if fully set forth herein.

       2.       I understand that Plaintiffs did not serve an opening infringement report from an

expert in solid-state characteristics of pharmaceutical materials or crystallography, such as myself.1

       3.       Yet on January 7, 2020, Gilead served the Morris Rebuttal Report that addressed

Dr. Morris’s “opinions about whether bictegravir is insubstantially different from dolutegravir from

the pharmaceutical materials perspective of solid-state forms of the molecule.” 2 Notably, Dr.

Morris’s Report was not limited to the crystal forms of DTG and BIC. Instead, Dr. Morris

addressed solid-state properties more broadly but failed to address infrared (“IR”) spectroscopy, a

well-known, commonly-used tool to evaluate solid-state properties of chemical compounds.3

       4.       On February 7, 2020, Plaintiffs served my Reply Report. My Reply Report was

also directed to whether bictegravir is insubstantially different from dolutegravir from the

pharmaceutical materials perspective of solid-state forms of the molecule.4 In my Reply Report, I




 1
   I understand that, despite Plaintiffs’ requests, Gilead did not provide sufficient non-infringement
 arguments related to solid-state characteristics prior to its service of Rebuttal Reports for Plaintiffs
 to address them in their opening reports.
 2
   Morris Rebuttal Report ¶ 16.
 3
   See generally Morris Rebuttal Report; Byrn Reply Report ¶¶ 85-86.
 4
   Byrn Reply Report ¶ 2.
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 13 of 582 PageID #:
                                  17659



criticized Dr. Morris’s overreliance on irrelevant crystal forms, and unpredictable, inconclusive

morphology, powder x-ray diffraction, and isostructural and isomorphous analyses, while entirely

overlooking similarities in the solid-state properties of DTG and BIC, including their IR spectra.5

I did not misuse IR spectroscopy in my evaluation of DTG and BIC. Rather, I properly used IR

spectroscopy, a well-known, commonly-used tool, to evaluate solid-state properties of DTG and

BIC—a tool that Dr. Morris entirely failed to consider in his analysis of solid-state properties.

       5.       I understand that Gilead has moved for leave to serve an expert report from Dr.

Morris titled “Sur-Reply Expert Report of Kenneth R. Morris,” (“Morris Sur-Reply Report”)

responding to what he calls “new and previously undisclosed opinions and information in support

of ViiV’s theories of infringement regarding Infrared (‘IR’) spectroscopy.”6

       6.       This Report responds only to the new information and opinions set forth in the

Morris Sur-Reply Report. Based on my analysis described in this Report and the Byrn Reply

Report, my conclusion that BIC is insubstantially different from DTG from the perspective of the

available solid-state property data remains unchanged.7 Dr. Morris’s Sur-Reply Report, which

focuses on IR spectroscopy, does not alter my opinions. In fact, the Morris Sur-Reply Report

further supports my opinions. My decision to address certain issues and not others does not indicate

that I agree with any of the opinions set forth by Dr. Morris.

       7.       I understand that I may later be asked to consider whether it is necessary to

supplement, modify, or expand on my opinions expressed in this Report in light of evidence or

information presented or provided by Gilead, including the testimony of fact witnesses, the




 5
   See, e.g., Byrn Reply Report ¶¶ 21-26.
 6
   Morris Sur-Reply Report ¶ 2.
 7
   See also Byrn Reply Report ¶¶ 21-26.
                                                  2
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 14 of 582 PageID #:
                                  17660



testimony and/or opinions of other expert witnesses, and/or other information that may be

discovered by ViiV.

        8.       Unless otherwise indicated, all factual and technical analysis and assertions in my

Report are based on my personal knowledge and experience as a person of (at least) ordinary skill

in the art,8 and any citations are for purposes of further support.

        9.       The following Report details subject matter areas and opinions about which I may

testify in this litigation if called upon to do so. I may also prepare and present demonstratives at

trial that summarize and illustrate these opinions.

        10.      I have reviewed and considered the documents and other materials cited in this

Report along with the Morris Sur-Reply Report and materials cited therein in light of my specialized

knowledge provided by my education, training, research, and experience, as summarized in Section

II.A of my Reply Report and described in detail in my CV, provided as Exhibit A to my Reply

Report. My analysis of those materials, combined with the specialized knowledge that I have

obtained over the course of my education and career, form the bases for my opinions in this Report.

        11.      The Morris Sur-Reply Report suggests crystal structures are the only relevant

consideration in determining whether the solid-state properties of DTG and BIC are insubstantially

different, and that other considerations, such as IR spectroscopy, should not be used.9 Dr. Morris’s

position is incorrect in at least two respects.




 8
   I am familiar with a person of ordinary skill in the art’s knowledge and level of skill based on
 my education and experience, and my interactions and work with people in the field who have that
 level of skill.
 9
   See Morris Sur-Reply Report ¶¶ 4, 5, 10 (“[W]hile IR spectroscopy is a useful tool to the chemist
 and crystallographer for confirming a compound’s identity in conjunction with other analytical
 tools, it is less useful for determining differences in crystal structure between two compounds.”).
                                                   3
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 15 of 582 PageID #:
                                  17661



       12.      First, “the question being asked” is not “about the similarities in [DTG’s and BIC’s]

crystal structures,” as Dr. Morris now suggested.10 Indeed, it is my understanding that the crystal

structures of DTG and BIC are the subject of separate patents, not the patent asserted in this case,

and are therefore irrelevant to the present inquiry: whether BIC is insubstantially different from

the elements of asserted claims 2 and 6, which literally cover the DTG chemical compound.

Moreover, Dr. Morris’s present position, which focuses on crystal structures, is much narrower than

that of his rebuttal report, where he compared the solid-state properties of DTG and BIC generally.11

Dr. Morris does not dispute that IR is an important technique for analyzing solid-state properties or

that it is widely used to assess the properties of chemical compounds.12

       13.      Second, even if crystal structures were the only relevant consideration—and they

are not—Dr. Morris is incorrect that IR spectroscopy “cannot be used to determine precise

connectivity of most compounds.” 13 Historically, IR spectroscopy has been used to determine

connectivity and crystal structures of chemical compounds by comparison. This is because “the

[IR] spectrum is extremely sensitive to the structure, conformation, and environment of an organic




 10
    See Morris Sur-Reply Report ¶ 7.
 11
    Compare e.g. Morris Sur-Reply Report ¶ 7 (“[T]he question being asked is about the similarities
 in their crystal structures.”) with Morris Rebuttal Report ¶ 16 (“I [Dr. Morris] have been asked for
 my opinions about whether bictegravir is insubstantially different from dolutegravir from the
 pharmaceutical materials perspective of solid-state forms of the molecule.”).
 12
    See generally Morris Sur-Reply Report; Morris Rebuttal Report.
 13
    Morris Sur-Reply Report ¶ 5; see generally USP Section 1854 Mid-Infrared Spectroscopy-
 Theory and Practice. Similarly, Dr. Morris also has a flawed understanding of IR spectroscopy.
 For example, IR spectroscopy does not look simply at “parts” of molecules. Morris Sur-Reply
 Report ¶ 4. Instead, IR spectroscopy develops an IR spectrum that represents the entire molecule
 where each IR band corresponds to a specific feature in the chemical compound. As another
 example, there are intermolecular interactions in the chemical structures of DTG and BIC,
 including intermolecular hydrogen bonds, as discussed further below. Contra Morris Sur-Reply
 Report ¶¶ 8-10.
                                                  4
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 16 of 582 PageID #:
                                  17662



compound and thus is a powerful method for the characterization and identification of different

solid forms of drugs.”14

       14.      By way of background, “all the atoms in a molecule are in a constant vibrational

state. Molecular vibrations of interest occur when atoms in a molecule are in periodic motion in

relation to each other . . . . For a given molecule, there are many modes of molecular vibration . . .

. The types of vibrations include stretching, bending, rocking, wagging, and twisting. The number

of different types of vibrations a molecule can assume is determined by the number of atoms and

the molecular structure.”15 It is generally recognized that “nonlinear molecule[s are] expected to

have 3n-6 fundamental vibrational modes,” where “n” is the number of atoms in the structure.16

Therefore, each unique band (or peak) in an infrared spectrum can be linked to a specific vibrational

mode of the molecule.

       15.      Moreover, Hooke’s Law, which serves as the foundation of infrared spectroscopic

theory, further explains how the specific atoms in a molecule are connected to each other give rise

to unique and predictable band locations in the spectrum. 17 That is because the vibrational

frequency is dependent upon the mass of the atoms involved and the strength of the molecular bond

connecting those atoms.18 Therefore, the vibrational frequency is “determined by composition,

structure, and intermolecular interactions.”19



 14
    See, e.g., STEPHEN R. BYRN ET AL, SOLID-STATE CHEMISTRY OF DRUGS 111 (2d ed. 1999).
 15
    STEPHEN R. BYRN ET AL., SOLID-STATE PROPERTIES OF PHARMACEUTICAL MATERIALS 159
 (2017).
 16
    STEPHEN R. BYRN ET AL., SOLID-STATE PROPERTIES OF PHARMACEUTICAL MATERIALS 159
 (2017).
 17
    E.g., NORMAN B. COLTHUP ET AL., INTRODUCTION TO INFRARED AND RAMAN SPECTROSCOPY 7-
 11 (3d ed. 1990).
 18
    NORMAN B. COLTHUP ET AL., INTRODUCTION TO INFRARED AND RAMAN SPECTROSCOPY 7-11 (3d
 ed. 1990).
 19
    STEPHEN R. BYRN ET AL., SOLID-STATE PROPERTIES OF PHARMACEUTICAL MATERIALS 159
 (2017).
                                                  5
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 17 of 582 PageID #:
                                  17663



       16.      Specific arrangements of atoms in a molecule, e.g., a hydroxyl or a carbonyl, are

called “functional groups.” Functional groups, because they are similar in structure, give rise to

similar IR bands. In fact, there are many handbooks of IR spectroscopy in which various functional

groups are presented along with expected locations of the infrared bands and how the exact location

of the bands can be influenced by neighboring atoms or molecules.20     Therefore, each band in an

IR spectrum provides valuable evidence as to the molecular structure.

       17.      Furthermore, even two compounds that are identical in their molecular structure

but different in their solid-state packing arrangement (i.e., polymorphs) will exhibit different

infrared spectra.21   This is because a chemical moiety (e.g., functional group) of one polymorph

will be in a different environment than that of a different polymorph due to the difference in

crystalline structures. Polymorphs are “packed differently in the crystal lattice, due to possible

different hydrogen bond networks and molecular conformation in the lattice. If this occurs, a

chemical moiety of one polymorph will be in a different environment than other forms.” 22      This

different environment manifests itself as a shift in the position of the band and/or a change in the

width of the band. In fact, “[s]hifts in vibrational frequencies among polymorphs are usually on

the order of 1-20 cm-1 in an [infrared spectrum,]” well above the resolution capability of any

infrared spectrophotometer.23




 20
     See, e.g., NORMAN B. COLTHUP ET AL., INTRODUCTION TO INFRARED AND RAMAN
 SPECTROSCOPY (3d ed. 1990).
 21
    STEPHEN R. BYRN ET AL., SOLID-STATE PROPERTIES OF PHARMACEUTICAL MATERIALS 162
 (2017).
 22
    STEPHEN R. BYRN ET AL., SOLID-STATE PROPERTIES OF PHARMACEUTICAL MATERIALS 162
 (2017).
 23
    STEPHEN R. BYRN ET AL., SOLID-STATE PROPERTIES OF PHARMACEUTICAL MATERIALS 162
 (2017).
                                                 6
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 18 of 582 PageID #:
                                  17664



       18.      Dr. Morris acknowledges that IR spectroscopy is particularly useful for assessing

functional groups like C=O and N-H, 24 which both DTG sodium and BIC sodium contain. Yet,

according to Dr. Morris, there are no intermolecular (between molecules) interactions, like

intermolecular hydrogen bonding, present in DTG or BIC and only limited intramolecular (within

a molecule) interactions, like intramolecular hydrogen bonding, exists in such structures.25 While

there are intramolecular interactions, including hydrogen bonding, in both DTG and BIC, the

evidence suggests that Dr. Morris’s position with respect to intermolecular interactions is incorrect.

       19.      Hydrogen bonding effects observed in solids are due to intermolecular hydrogen

bonding.26 The presence of intermolecular hydrogen bonds in DTG                  is evidenced by the

lower than normal N-H stretches in both (which are normally 3470-3200 cm-1 but are 3152 and

      cm-1 for DTG sodium and                 , respectively).27 This is because, just as polymorphs

can exhibit spectral differences due to the presence of neighboring molecules, intermolecular

hydrogen bonding can also influence the wavenumber position of functional groups involved in

hydrogen bonding.28 Amides (N-H) in particular form strong intermolecular hydrogen interactions,

especially in the solid-state where the bonds are further strengthened, resulting in a drift towards

lower frequencies.29



 24
    Morris Sur-Reply Report ¶ 4.
 25
    Morris Supplemental Report ¶¶ 8-10.
 26
    E.g., L.D.S. YADAV, ORGANIC SPECTROSCOPY 65 (2005) (“[I]ntermolecular hydrogen bonding
 is concentration dependent.” Meaning, “in very dilute solutions . . . intermolecular distances are
 too large to form intermolecular hydrogen bonds” but “in pure . . . solids . . . molecules are closer
 to form intermolecular hydrogen bond[s].”).
 27
    NORMAN B. COLTHUP ET AL., INTRODUCTION TO INFRARED AND RAMAN SPECTROSCOPY 388 (3d
 ed. 1990); L.D.S. YADAV, ORGANIC SPECTROSCOPY 79 (2005); Byrn Reply Report at Section XIV.
 28
    NORMAN B. COLTHUP ET AL., INTRODUCTION TO INFRARED AND RAMAN SPECTROSCOPY 210-211
 (3d ed. 1990).
 29
    L.J. BELLAMY, THE INFRARED SPECTRA OF COMPLEX MOLECULES VOL. 2 278 (2d ed. 1980)
 (“Amides self-associate strongly, and unless they are examined in dilute solutions in polar
 solvents, the NH bands found correspond to the associated form.”).
                                                  7
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 19 of 582 PageID #:
                                  17665



       20.      Finally, Dr. Morris admits that DTG and BIC are insubstantially different in that

they “share a common ‘core’ . . . and have the same types of functional groups in the various regions

of the molecules . . . result[ing] [in] IR spectra that are similar.” 30 Moreover, Dr. Morris

acknowledges that the “new features” of BIC sodium are not unique and do not substantially change

the IR spectrum from that of DTG sodium.31 This is further evidence that BIC is insubstantially

different from DTG from a solid-state properties’ perspective.

       21.      In sum, Dr. Morris’s Sur-Reply Report does not alter my opinions.32 In fact, Dr.

Morris’s Sur-Reply Report further supports my opinions.

       22.      I incorporate Section XV of my Reply Report as if fully set forth herein.




 30
    Morris Sur-Reply Report ¶ 7 (emphasis added).
 31
    See Morris Sur-Reply Report ¶ 9.
 32
    See e.g., Byrn Reply Report ¶¶ 21-26.
                                                  8
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 20 of 582 PageID #:
                                  17666




                    EXHIBIT B
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 21 of 582 PageID #:
                                  17667
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 22 of 582 PageID #:
                                  17668



               SUR-SUR REPLY REPORT OF JENNIFER DRESSMAN, PH.D.

         1.      My name is Jennifer Dressman, Ph.D. I previously submitted an infringement

 expert report dated February 5, 2020 (“Dressman Reply Report”) in response to Dr. David Taft’s

 January 7, 2020 expert report (“Taft Rebuttal Report”), which offered Dr. Taft’s opinion

 concerning whether there are substantial differences between dolutegravir (“DTG”) and

 bictegravir (“BIC”) from a pharmacokinetic (“PK”) perspective. I understand that Plaintiffs did

 not submit an opening infringement report from an expert in pharmacokinetics, such as myself. 1 I

 incorporate by reference the Dressman Reply Report as if fully set forth herein.

         2.      I understand that the defendant, Gilead Sciences (“Gilead”), has moved for leave

 to serve an expert report from Dr. Taft titled “Sur-Reply Expert Report of David Taft, Ph.D.,”

 (“Taft Sur-Reply Report”) responding to what he calls “new opinions, documents, and data

 regarding the formulation and co-formulation effects of B/F/TAF on bictegravir’s

 pharmacokinetics in support of Plaintiffs’ theories.” 2 This Report responds only to the new

 information and opinions set forth in the Taft Sur-Reply Report. Failure to specifically rebut any

 portion of the Taft Sur-Reply Report does not indicate that I adopt or agree with any of the opinions

 set forth therein.

         3.      In forming the opinions expressed herein and preparing this Report, I have relied

 on my professional and academic experience and have considered the materials cited in this

 Report; the Taft Sur-Reply Report and materials cited therein; and the materials identified in




 1
   I understand that, despite Plaintiffs’ requests, Gilead did not provide sufficient non-infringement
 arguments related to PK prior to its service of Rebuttal Reports for Plaintiffs to substantively
 address them in their opening reports.
 2
   Taft Sur-Reply Report ¶ 2.


                                                  1
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 23 of 582 PageID #:
                                  17669



 Exhibit B of the Dressman Reply Report.3 After consideration of the evidence and arguments in

 the Taft Sur-Reply Report, my opinions remain unchanged. 4

        4.      My formulation and drug co-formulation discussion was directly responsive to the

 Taft Rebuttal Report and was not a “new opinion[],” as Dr. Taft claims. The Taft Rebuttal Report

 relied in part on popPK data for Biktarvy—which is a product comprising a fixed dose combination

 of three drugs (BIC, emtricitabine (“F”), and tenofovir alafenamide (“TAF”)) in each tablet—to

 conclude that BIC has a substantially different PK profile from DTG. 5 As I noted in the Dressman

 Reply Report, and as illustrated by my discussion of GS-US-141-1233, the Taft Rebuttal Report

 failed to consider the potential effects of formulation or drug co-formulation of BIC with F/TAF

 on BIC’s popPK results, which precludes both the comparison relied upon and the conclusion that

 Dr. Taft reached.6

        5.      The Taft Sur-Reply Report also mischaracterizes my analysis and opinion

 regarding the data from GS-US-141-1233. 7 Dr. Taft claims that I calculated a new 50 mg PK

 profile for a BIC monotherapy.8 That is incorrect. The Dressman Reply Report provided an



 3
   Unless otherwise indicated, all factual and technical analysis and assertions in this Report are
 based on my personal knowledge and experience as a person of (at least) ordinary skill in the art,
 and any citations are for purposes of further support. I am familiar with a person of ordinary skill
 in the art’s knowledge and level of skill based on my education and experience, and my interactions
 and work with people in the field who have that level of skill. See Dressman Reply Report ¶¶ 47-
 50.
 4
   See, e.g., Dressman Reply Report ¶¶ 17-23.
 5
   See Taft Rebuttal Report ¶¶ 173-77.
 6
    See Dressman Reply Report ¶¶ 21, 201, 203-04 (“Taking into account the considerable
 formulation and drug co-formulation effects…together with the non-comparability of the study
 designs, it would not be possible to conclude that the two drugs, DTG and BIC, have substantially
 different PK . . ..” Id. at 203).
 7
   See Taft Sur-Reply Report ¶¶ 4-8.
 8
   See Taft Sur-Reply Report ¶ 5.


                                                  2
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 24 of 582 PageID #:
                                  17670



 estimate of certain PK parameters for BIC if 50 mg of BIC had been administered with a separate

 F/TAF tablet, not “a new bictegravir 50 mg PK profile,” as Dr. Taft claims. 9 Applying a factor of

 2/3 was not a “correction factor,” as Dr. Taft states. 10 If a drug is dose linear within a certain dosing

 range, this means that PK parameters such as AUC and C max increase proportionally with the dose

 within that range.11 Accordingly, if BIC is dose linear “in doses ranging from 5-100 mg,” as Dr.

 Taft claims,12 one would expect its PK parameters at a 50 mg dose to be 2/3 of those at 75 mg

 dose. Additionally, the FDA supports the use of such estimations for dose linear drug

 compounds.13 Thus, my estimation was not a correction factor, but rather a proper application of

 dose linearity principles. Although Dr. Taft claims that I needed to consider both the PK for a 75

 mg BIC monotherapy and the formulation effects of DTG to make this estimation, neither is

 relevant.14 On the one hand, the PK for a 75 mg BIC monotherapy would only have been necessary

 if I had estimated the PK of a 50 mg BIC monotherapy, which I did not. And on the other hand,

 formulation effects on DTG PK are irrelevant to an estimation of BIC PK parameters.

         6.      The Taft Sur-Reply Report also alleges that my analysis is based on an “apples to

 oranges” comparison of my estimated data to the DTG SPRING popPK data. 15 I disagree. Indeed,


 9
   See Dressman Reply Report ¶ 204 (“If we accept Dr. Taft’s assumption that bictegravir exhibits
 dose-linearity in the range of 50 and 75 mg doses of bictegravir, scaling down from the 75 mg
 dose to the 50 mg dose by a factor of 2/3 (the ratio of the doses) would result in a C max of just
 3,728.7 ng/mL (around 3.8μg/mL), if BIC 50 mg were to be administered as a separate tablet
 rather than a combination tablet.”) (emphasis added).
 10
    Taft Sur-Reply Report ¶ 5.
 11
    See Dressman Reply Report ¶ 97.
 12
    Taft Rebuttal Report ¶ 178.
 13
    See, e.g., U.S. FOOD AND DRUG ADMIN., GUIDANCE FOR INDUSTRY: BIOEQUIVALENCE STUDIES
 WITH PHARMACOKINETIC ENDPOINTS FOR DRUGS SUBMITTED UNDER AN ANDA 8-10 (2013),
 https://www.fda.gov/media/87219/download.
 14
    See Taft Sur-Reply Report ¶ 5.
 15
    Taft Sur-Reply Report ¶ 8.


                                                     3
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 25 of 582 PageID #:
                                  17671



 such a comparison would be improper
                                            6
                                                My discussion of the estimated data in the Dressman

 Reply Report simply highlights the Taft Rebuttal Report’s failure to take formulation and drug co-

 formulation effects into account.

        7.      The Taft Sur-Reply Report also alleges that the Dressman Reply Report assumes

 that the PK profile of the BIC + F/TAF two-tablet formulation should be compared to the DTG

 popPK SPRING data that he relied upon.17 Again, I disagree with Dr. Taft’s characterization.

 Such a comparison would also be inappropriate. I did not discuss the GS-US-141-1233 data as

 direct or proper comparator for DTG, but rather to demonstrate that something about the

 formulation and drug co-formulation of the three active drugs (BIC, F, and TAF) in a single tablet

 boosts BIC’s PK relative to the two-tablet formulation. Dr. Taft agrees. 18 Given these formulation

 and drug co-formulation effects, it was improper of Dr. Taft to draw conclusions about the relative

 PK profiles of the individual drug compounds, BIC and DTG, using PK data derived from a single,

 co-formulated (fixed dose combination) BIC/F/TAF tablet product.

        8.      The Taft Sur-Reply Report claims, for the first time, that the “best” PK comparison

 for BIC and DTG is between the popPK data found in the Biktarvy and Tivicay labels 19; however,

 a comparison of the popPK data found in the Biktarvy and Tivicay labels is unreliable and

 irrelevant to whether the individual BIC and DTG drug compounds are substantially different from



 16
    See Dressman Reply Report ¶¶ 20, 21, 23, 140-42, 177-207; see also infra at ¶¶ 6-9.
 17
    Taft Sur-Reply Report ¶ 7.
 18
    See Taft Sur-Reply Report ¶ 7 (stating that GS-US-141-1233 “merely says that in the manner in
 which bictegravir is co-formulated with F/TAF in its single tablet formulation had an effect on its
 pharmacokinetic profile in comparison to taking bictegravir + F/TAF as two separate tablets…”).
 19
    Taft Sur-Reply Report ¶¶ 7-8, n. 4.


                                                   4
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 26 of 582 PageID #:
                                  17672



 a PK perspective. The popPK is unreliable for determining whether BIC and DTG have

 substantially different PK profiles because, as Dr. Taft agrees, it is “true for all drugs” that

 “formulation will affect PK.”20 Since, as Dr. Taft points out, Biktarvy and Tivicay are formulated

 differently,21 one cannot accurately attribute numerical differences in the popPK data to

 differences in the drugs themselves.22 The only appropriate comparison would be a head-to-head

 crossover study of BIC and DTG with all study parameters matched, including, but not limited to,

 identical cohorts, formulation, and manufacturing procedures. 23 A comparison of the Biktarvy

 popPK with the Tivicay popPK is irrelevant to whether BIC and DTG have substantially different

 PK profiles, as it conflates a comparison of drug product (Biktarvy and Tivicay) PK with a

 comparison of drug compound (BIC and DTG) PK. I understand that the relevant inquiry in this

 case is whether the drug compounds, not the drug products, are substantially similar.




 20
    Taft Sur-Reply Report ¶ 7.
 21
    Taft Sur-Reply Report at n.3.
 22
    The Taft Sur-Reply Report newly analogizes BIC and DTG to Aleve and Advil (Taft Sur-Reply
 Report n. 1) and states that “[p]harmacokinetic differences are a principle [sic] reason why” they
 are dosed at different intervals. See id. But, according to their prescribing information, naproxen
 (Aleve) has a half-life of 12 to 17 hours, while ibuprofen (Advil) has a plasma half-life of just 1.8
 to 2 hours. See Naproxen, DRUGS.COM (last updated Nov. 1, 2019),
 https://www.drugs.com/pro/naproxen.html; Ibuprofen, DRUGS.COM (last updated March 1, 2019),
 https://www.drugs.com/pro/ibuprofen.html. The differences between their plasma half-lives and
 other PK parameters warranted FDA-approval of different dosing intervals and dosing at different
 doses for Advil and Aleve. Putting the half-lives of the drugs in these two products into
 perspective, BIC and DTG have much more similar half-lives and are approved by the FDA to be
 administered with the same dosing frequency.
 23




                                                  5
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 27 of 582 PageID #:
                                  17673



        9.      The Taft Sur-Reply Report also states for the first time that a comparison of two

 “phase I”24 50 mg monotherapy studies, Gallant 2017 and Min 2011, support Dr. Taft’s opinion

 that the PK profiles of BIC and DTG are substantially different. 25 This comparison is

 inappropriate. Gallant 2017 and Min 2011 were not two parts of a crossover study as would be

 necessary for a proper, direct comparison, but were rather completely distinct studies run at

 different locations and different times. They were not even matched on many of the important

 parameters that would enable valid comparison. As an illustrative, but by no means exhaustive,

 example, both studies have differing inclusion criteria with regard to plasma HIV RNA-1

 copies/mL and CD4+ counts.26 Indeed, the two studies differ on nearly every criterion that I laid

 out as important for being able to compare PK data in the Dressman Reply Report. 27

        10.     Furthermore, Dr. Taft’s reliance on Gallant 2017 and Min 2011 studies is internally

 inconsistent with his opinion that the only appropriate comparison is between the two optimized

 FDA approved formulations,28 which neither of these studies utilizes. Additionally, this is the first

 time that Dr. Taft has raised the issue of formulation optimization.29 He has provided no evidence

 that BIC- and DTG-containing products had been optimized in the same manner, which is another

 reason that the comparison of the final product PK is inappropriate.




 24
    Contrary to Dr. Taft’s claim, the DTG study that he cites is actually a Phase IIa study.
 25
    See Taft Sur-Reply Report ¶¶ 9-10.
 26
    See Min 2011 at 1738; Gallant 2017 at 62.
 27
    See Dressman Reply Report ¶¶ 20, 21, 23, 140-42, 177-207; see generally Min 2011, Gallant
 2017. Additionally, the sample sizes for the 50 mg dose in both studies, four in Gallant 2017 and
 ten in Min 2011, are too small to draw generalizable conclusions regarding PK profiles. Min 2011
 at 1739; Gallant 2017 at 63.
 28
    See Taft Sur-Reply Report ¶ 8, n. 4.
 29
    See generally Taft Rebuttal Report.

                                                  6
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 28 of 582 PageID #:
                                  17674



        11.     My opinions are based upon the information that I have considered to date. I reserve

 the right to revise, supplement and/or amend my opinions in response to any further opinions

 expressed by Gilead’s experts. I further reserve the right to supplement or amend my opinions in

 response to any additional claim construction or other decisions by the Court. I likewise reserve

 the right to supplement or amend my opinions in light of any additional evidence, testimony, or

 other information that may be provided to me after the date of this report, including at trial.




                                                   7
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 29 of 582 PageID #:
                                  17675




                    EXHIBIT C
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 30 of 582 PageID #:
                                  17676
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 31 of 582 PageID #:
                                  17677



                                               TABLE OF CONTENTS
                                                                                                                                 Page

 I.     INTRODUCTION ...............................................................................................................2

 II.    THE SUPPLEMENTAL REPORT DR. RICHMAN DOES NOT CHANGE MY
        OPINION THAT THE DIFFERENCES BETWEEN THE IN VITRO DATA OF
        DOLUTEGRAVIR AND BICTEGRAVIR ARE INSUBSTANTIAL. ..............................3

        A.        CUADRA-FOY 2020 ..............................................................................................4

        B.        COOK 2020 ...........................................................................................................10

        C.        PASSOS 2020 ........................................................................................................11

 III.   RESERVATION OF RIGHTS ..........................................................................................12

 EXHIBIT A – CV




                                                                  i
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 32 of 582 PageID #:
                                  17678



 I.     INTRODUCTION

        1.      My name is Alan Engelman, Ph.D. Plaintiffs ViiV Healthcare Company, Shionogi

 & Co., Ltd. and ViiV Healthcare UK (No. 3) Limited (collectively, “ViiV”) have retained me,

 through their counsel Desmarais LLP, to investigate and offer my opinions regarding whether

 differences between the in vitro data of dolutegravir (“DTG”) (a claimed embodiment of claims 2

 and 6 of U.S. Patent 8,129,385) and bictegravir (“BIC”) are insubstantial.

        2.      I submitted an Opening Report and Reply Report concerning the insubstantial

 differences between dolutegravir and bictegravir, which I incorporate by reference as if fully set

 forth herein. See Opening Expert Report of Alan Engelman, Ph.D. Concerning Insubstantial

 Differences Between Dolutegravir and Bictegravir, served November 15, 2019 (“Engelman

 Opening Report”); Reply Expert Report of Alan Engelman, Ph.D. Concerning Insubstantial

 Differences Between Dolutegravir and Bictegravir, served February 7, 2019 (“Engelman Reply

 Report”).

        3.      For purposes of this Report, I was asked to review, analyze, and respond to the

 opinions of Dr. Richman as described in his Supplemental Report. Supplemental Rebuttal Expert

 Report of Douglas D. Richman, M.D. (“Richman Supplemental Report”). Based on my analysis

 described in this Report and my Opening and Reply Reports, my conclusion that BIC is

 insubstantially different from DTG from the perspective of the available in vitro data, remains

 unchanged. My decision to address certain issues and not others does not indicate that I agree with

 any of the opinions set forth by Dr. Richman.

        4.      I understand that I may later be asked to consider whether it is necessary to

 supplement, modify, or expand on my opinions expressed in this Report in light of evidence or

 information presented or provided by Gilead, including the testimony of fact witnesses, the




                                                 2
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 33 of 582 PageID #:
                                  17679



 testimony and/or opinions of other expert witnesses, and/or other information that may be

 discovered by ViiV. See Section III.

        5.      Unless otherwise indicated, all factual and technical analysis and assertions in my

 Report are based on my personal knowledge and experience as a person of (at least) ordinary skill

 in the art,1 and any citations are for purposes of further support.

        6.      The following Report details subject matter areas and opinions about which I may

 testify in this litigation if called upon to do so. I may also prepare and present demonstratives at

 trial that summarize and illustrate these opinions.

        7.      I have reviewed and considered the documents and other materials referenced

 herein and in my Opening and Reply Reports along with the Richman Supplemental Report and

 materials cited therein in light of my specialized knowledge provided by my education, training,

 research, and experience, as summarized in Section II.A of my Opening Report and described in

 detail in my CV, provided as Exhibit A. My analysis of those materials, combined with the

 specialized knowledge that I have obtained over the course of my education and career, form the

 bases for my opinions in this Report.

        8.      A summary of my opinions appears in my Opening and Reply Reports. Engelman

 Opening Report ¶¶ 15-22; Engelman Reply Report ¶¶ 9-10. My opinions remain unchanged.

 II.    THE SUPPLEMENTAL REPORT OF DR. RICHMAN DOES NOT CHANGE MY
        OPINION THAT THE DIFFERENCES BETWEEN THE IN VITRO DATA OF
        DOLUTEGRAVIR AND BICTEGRAVIR ARE INSUBSTANTIAL.

        9.      I have reviewed the Richman Supplemental Report and the materials cited therein.

 Based on my analysis described in this Report and my Opening Report, my opinion that BIC is



 1
   I am familiar with a person of ordinary skill in the art’s knowledge and level of skill based on
 my education and experience, and my interactions and work with people in the field who have that
 level of skill.


                                                   3
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 34 of 582 PageID #:
                                  17680



 insubstantially different from DTG from the perspective of the available in vitro data remains

 unchanged.

        10.     In his Supplemental Report, Dr. Richman discusses three publications: Ernesto

 Cuadra-Foy et al., Bictegravir confers long-term viral suppression against drug-resistant viruses

 in cell culture, CROI Poster No. 0534 (2020) (“Cuadra-Foy 2020”); Nicola J. Cook et al.,

 Structural basis of second-generation HIV integrase inhibitor action and viral resistance,

 10.1126/science.aay4919 SCI. 1 (Jan. 30, 2020) (“Cook 2020”); and Dario Oliveira Passos et al.,

 Structural basis for strand transfer inhibitor binding to HIV intasomes, 10.1126/science.aay8015

 SCI. 1, 2 (Jan. 30, 2020) (“Passos 2020”). I discuss these three publications further below.

        11.     Dr. Richman discussed the data underlying Cook 2020 in his Rebuttal Report.

 Expert Report of Douglas D. Richman, M.D., served January 10, 2020 (“Richman Rebuttal

 Report”) ¶¶ 156-158. I discussed Passos 2020 and Cook 2020 in my Reply Report. See Engelman

 Reply Report ¶¶ 18-19, 21-69, 80, 114, 171, 178.

                A.     CUADRA-FOY 2020

        12.     The Richman Supplemental Report raises Cuadra-Foy 2020 for the first time by

 either party in this litigation. Cuadra-Foy 2020 is a poster authored by Ernesto Cuadra Foy2 and

 others from McGill University and Lady Davis Institute for Medical Research and sponsored by

 Gilead Sciences, Inc and others. Cuadra-Foy 2020 was presented at the 2020 Conference on

 Retroviruses and Opportunistic Infections (“CROI”), which was a virtual meeting convened in

 Boston, Massachusetts from March 8-11, 2020.3


 2
   Ernesto Cuadra Foy left McGill University in October 2019. Ernesto Armando Cuadra Foy,
 LINKEDIN, https://www.linkedin.com/in/ecuadrafoy/?originalSubdomain=ca (last visited April 8,
 2020).
 3
   Abstracts, such as the Cuadra-Foy 2020 abstract, were submitted to CROI for consideration by
 September        26,       2019.      Abstract      Guidelines,       CROI       CONFERENCE



                                                 4
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 35 of 582 PageID #:
                                  17681



        13.     Though Dr. Richman refers to this poster as “recently published” (Richman

 Supplemental Report ¶ 6), it is important to distinguish posters that are presented at meetings,

 which have not undergone the rigorous process of peer review, from papers published in scientific

 journals that in the vast majority of cases have undergone peer review. The peer-review process

 oftentimes results in data alteration via additional experiments that are requested by the assigned

 reviewers, or alterations in authors’ conclusions or interpretations also via the behest of the joural

 Editor and/or manuscript reviewers.




        14.     In Cuadra-Foy 2020, the researchers “investigated the potential long-term effects

 of BIC and . . . cabotegravir” using in vitro cellular cultures with “the WT-NL4.3 strain” of HIV-

 1 and “clones harboring the R263K, G118R, or G140S/Q148H [site-directed] mutations.” Cuadra-

 Foy 2020 at Background., Materials and Methods. The researchers treated MT-2 cells with 20



 https://www.croiconference.org/abstract-guidelines (last visited April 9, 2020). Dr. Richman is a
 Program Committee Member on the Scientific Program Committee for CROI. Scientific Program
 Committee, CROI CONFERENCE, https://www.croiconference.org/scientific-program-committee
 (last visited April 9, 2020); see also Abstract Guidelines, CROI CONFERENCE,
 https://www.croiconference.org/abstract-guidelines (last visited April 9, 2020) (“After the
 Scientific Program Committee and external expert reviewers complete their review and score all
 abstracts submitted for consideration, the author and coauthors for whom correct email addresses
 have been provided will be sent email notification of the abstract disposition.”).



                                                   5
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 36 of 582 PageID #:
                                  17682



 times the “IC90” 4 of DTG, BIC, or cabotegravir (“CAB”), washed out the drug at day 3, and

 evaluated viral replication at days 3, 7, and 11, producing the following results. Cuadra-Foy 2020

 at Materials and Methods.5




 4
   Cuadra-Foy 2020 erroneously uses the term “IC90” when “EC90” is the appropriate term.
 Engelman Opening Report ¶¶ 130, 132. Cuadra-Foy 2020 also does not provide the “IC90” values
 that it used for DTG, BIC, and CAB or explain how the “IC90” values were determined.
 5
   While Cuadra-Foy 2020 includes data for elvitegravir (“EVG”) and raltegravir (“RAL”), EVG
 and RAL are not discussed in the materials and methods. Compare Cuadra-Foy 2020 at Materials
 and Methods with id. at Results. Rather, the EVG and RAL data seems to be old data from previous
 publications that have been added to new data on DTG, BIC and CAB. Cuadra-Foy 2020 Abstract
 (“In past studies, we performed in vitro washout experiments to show a more durable suppression
 of wild-type (WT) and integrase-resistant HIV-1 by dolutegravir (DTG) as compared to
 Raltegravir (RAL) or Elvitegravir (EVG) following release of drug pressure. In this study, we
 were interested in reproducing these observations on two newly developed integrase strand transfer
 inhibitors (INSTIs), Bictegravir (BIC) and Cabotegravir (CAB).”); see also Nathan Osman et al.,
 Durable suppression of HIV-1 with resistance mutations to integrase inhibitors by dolutegravir
 following drug washout, 32 AIDS 1773, 1773-80 (2018); Nathan Osman et al., Dolutegravir
 maintains a durable effect against HIV replication in tissue culture even after drug washout, 70 J.
 ANTIMICROBIAL CHEMOTHERAPY 2810, 2810-15 (2015). Despite this, Cuadra-Foy 2020 utilizes
 statistical methods to establish p values with Tukey’s test across these multiple sets of data, as if
 the data were generated at the same time. Cuadra-Foy 2020 at Figure 1.


                                                  6
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 37 of 582 PageID #:
                                  17683




        15.    The Cuadra-Foy 2020 results do not alter my opinions. First, the researchers

 concluded that “DTG, CAB and BIC sustain strand transfer inhibition after their washout against

 WT and R263K viruses.” Cuadra-Foy 2020 at Conclusion and Discussion (emphasis added). This

 is consistent with other published data that indicates DTG and BIC similarly inhibit WT and the

 R263K mutant virus. E.g., Tsiang 2016, Hassounah 2017, and Margot 2019.

        16.    Second, the researchers concluded that “BIC suppression persists after drug

 washout from cells infected with INSTI-resistant G118R and G140S/Q148H viruses whereas viral

 rebound occurred with DTG and CAB. . . . Our results are consistent with the reported biochemical

 residence half-time of these drugs on the IN-DNA complex.” Cuadra-Foy 2020 at Conclusion and

 Discussion (citing White 2017). I disagree for at least the following reasons. While both DTG



                                                7
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 38 of 582 PageID #:
                                  17684



 and BIC suppressed G140S/Q148H mutant virus replication on day 3, neither compound following

 drug washout fully suppressed G140S/Q148H mutant virus replication on day 7. Cuadra-Foy 2020

 at Figure 1. G140S/Q148H mutant virus replication normalized for the amount of replication in

 the presence of drugs was approximately 17% (21%-4%) and 5% (7%-2%) of the WT virus level

 at day 7 following DTG and BIC washout, respectively. Id. This data implies dissociation half-

 lives for both DTG and BIC that are at least greater than 48 hours, or half of the 4 days that

 transpired between day 3 and the first time point measured after drug washout (day 7). Yet,

 according to White 2017, the dissociation half-lives of DTG and BIC against the G140S/Q148H

 mutant virus were 0.65 ± 0.2 and 2.5 ± 0.07 hours, respectively. White 2017 at Table 4. Moreover,

 the extent of G140S/Q148H mutant virus replication that occurred over the complete experimental

 timecourse, which I calculated by normalizing the extent of mutant virus replication attained after

 drug washout at day 11 by the level of virus suppression maintained in the presence of the drug at

 day 11, was basically identical for DTG and BIC: for DTG, this value was approximately 7.1-fold

 (~50%/7%) while for BIC, the value was circa 6.5-fold (~13%/2%). Cuadra-Foy 2020 at Figure

 1. Thus, the drug washout experiment does not reveal any substantial difference in the ability of

 DTG versus BIC to suppress the replication of G140S/Q148H mutant virus. While the results with

 the G118R mutant virus may at first glance indicate a difference between DTG and BIC, these

 results are also quite difficult to reconcile given the rates of INSTI dissociation from IN-DNA

 complexes in vitro. Because G118R mutant virus replication remained highly suppressed (~97%

 compared to the WT) following 8 days (11 days - 3 days) of BIC washout, the data implies that

 the dissociative half life of BIC from this mutant viral compolex must vastly exceed 4 days (half

 of 8 days) or 96 hours. Yet, the dissociation half life of BIC from WT IN complexes is only 38 ±

 19 hours (Engelman Reply Report ¶ 165, citing White 2017), and there is no reason to suspect that




                                                 8
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 39 of 582 PageID #:
                                  17685



 the G118R change would increase the residence time of BIC on the G118R mutant complex, as

 the G118R change is known to confer approximate 4.3 to 5.4-fold resistance to BIC. See, e.g.,

 Hassounah 2017 at Table 3; Smith 2018 Supplement at Supplemental Table 1.

        17.     The researchers also concluded that “[s]econd generation INSTIs [such as DTG and

 BIC] show a high genetic barrier to resistance.” Cuadra-Foy 2020 at Conclusion and Discussion.

 This is consistent with other published data that indicates DTG and BIC have similarly high genetic

 barriers to resistance. See, e.g., Engelman Opening Report ¶¶ 339-364, 474-489; Engelman Reply

 Report ¶¶ 152-179.

        18.     The researchers also provided fold change values without providing a statistical

 analysis or describing how these fold change values were determined. Cuadra-Foy 2020 Abstract

 (“BIC showed a higher genetic barrier to resistance than DTG and CAB, based on IC50 [sic] values.

 The R263K[,] G118R, [and] G140S/Q148H clones showed 1-, 1.4-, and 3.5-fold resistance to BIC

 relative to WT, respectively. This compares to 3.5-, 1.7- and 6.6-fold resistance to DTG and 0.8-,

 6.4-, and 6.8-fold resistance to CAB against R263K, G118R, and Q140S/Q148H [sic:

 G140S/Q148H] clones, respectively.”). There is no basis to assume these fold change values

 represent a statistically significant numerical difference in the performance of DTG and BIC. In

 my opinion, these differences in fold change are insubstantial. Moreover, a wealth of other in vitro

 data suggests that there is even less of a difference in the fold chance values for DTG and BIC

 against the R263K, G118R, and G140S/Q148H mutant viruses. See, e.g., Engelman Reply Report

 ¶¶ 92-96.

        19.     For at least these reasons I disagree with Dr. Richman’s discussion of Cuadra-Foy

 2020. None of his discussion changes my opinion that BIC is insubstantially different from DTG

 from the perspective of the available in vitro data.




                                                   9
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 40 of 582 PageID #:
                                  17686



                B.      COOK 2020

        20.     Dr. Richman raised the contents of the Cook 2020 article for the first time in the

 Richman Rebuttal Report. See Richman Rebuttal Report ¶¶ 156-58. Nowhere in the Engelman

 Opening Report do I discuss or refer to the substance of Cook 2020. See generally Engelman

 Opening Report. While the Cook 2020 article was published after the Richman Rebuttal Report

 was submitted, Gilead had access to public presentations on the research as well as the underlying

 data provided by my co-author, Dr. Peter Cherepanov, prior to rebuttal report submission. See

 Richman Rebuttal Report ¶¶ 156-58 (discussing both the underlying Cook 2020 data and the

 12/13/19 email from Peter Cherepanov to Dr. Reynolds, BICVIIVUS3029295-96); Expert Report

 of Charles H. Reynolds, served January 10, 2020 (“Reynolds Rebuttal Report”) ¶¶ 41-43, 54-62.

        21.     The Richman Supplemental Report essentially repeats the Richman Rebuttal

 Report’s discussion of the Cook 2020 data. The only new discussion relating to Cook 2020 in the

 Richman Supplemental Report comes from a new email between Drs. Reynolds and Cherepanov,

 stating that Dr. Cherepanov “believe[s] that the more intimate contacts with [the] integrase

 backbone explain [the] improved resistance profile of BIC vs DTG, which was shown by Hughes’

 lab.” 3/20/20 email exchange between Dr. Reynolds and Peter Cherepanov, BICVIIVUS3070198-

 200 at -198; see Richman Supplemental Report ¶ 5. As I stated in the Engelman Reply Report, I

 disagree with Dr. Cherepanov’s opinion that BIC has an improved resistance profile compared

 with DTG. See Engelman Reply Report ¶ 51. It appears as though Dr. Cherepanov bases his

 opinion on Smith 2018, which I have discussed extensively as riddled with meaningful errors and

 misconceptions. See Engelman Opening Report ¶¶ 408-43; Engelman Reply Report ¶¶ 75-101.

        22.     For at least these reasons I disagree with Dr. Richman’s discussion of Cook 2020.

 None of his discussion changes my opinion that BIC is insubstantially different from DTG from

 the perspective of the available in vitro data.


                                                   10
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 41 of 582 PageID #:
                                  17687



                C.      PASSOS 2020

        23.     The Richman Supplemental Report emphasizes language from the Passos 2020

 article “that BIC is ‘the most broadly potent of all clinically approved INSTIs’ and cites the Smith

 2018 article for support.” Richman Supplemental Report ¶ 3 (citing Passos 2020 at 1). But the

 report fails to acknowledge that Dr. Stephen Hughes, the principal investigator on the Smith 2018

 article (which I discuss at length in my Opening and Reply Reports (Engelman Opening Report ¶¶

 184-185, 408-443; Engelman Reply Report ¶¶ 75-101)), is also an author on the Passos 2020 article.

 The statement in Passos 2020 is not being made by a third party relying on Smith 2018. It is Dr.

 Hughes citing his own research.

        24.     On one hand, Dr. Richman’s conclusions do not go far enough. The Richman

 Supplemental Report refers to Passos 2020 resistance data (Richman Supplemental Report ¶¶ 3-4

 (citing Passos 2020 Supplemental Materials at Fig. S8)) and identifies ostensible “differences”

 between the resistance profiles of DTG and BIC, but fails to explain whether or why those

 “differences” are substantial. E.g., Richman Supplemental Report ¶ 4 (“The additional data

 comparing the antiviral potency of BIC and DTG against IN-resistant mutants further support my

 opinion that BIC and DTG have different resistance profiles. Richman Rebuttal Report ¶¶ 145-

 183.”) (emphasis added). Indeed, the reason why Passos and colleagues present Fig. S8 in their

 paper is to show that their compound 4d “is a leading drug candidate that shows improved efficacy

 over all clinically used and developmental compounds against the known drug resistant variants….”

 Passos 2020 at 1. Dr. Passos does not discuss nor interpret the behavior of DTG versus BIC to

 inhibit infection of the viruses shown in Fig. S8.

        25.     On other hand, the Richman Supplemental Report goes too far and draws sweeping

 conclusions from Passos 2020 without sufficient support. For example, Dr. Richman concludes

 that “DTG is entirely cross-resistant to cabotegravir-selected mutants, but BIC is not (nor are DTG


                                                  11
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 42 of 582 PageID #:
                                  17688



 and BIC entirely cross-resistant to mutants selected by the other compound).” Richman

 Supplemental Report ¶ 4. I disagree. For example, BIC and CAB displayed similar respective 1.4

 and 1.3 fold changes against sample 148640 drug resistant virus selected in the presence of DTG

 that contained the E92Q change in IN, while the fold change for DTG was 2.6. See Saladini 2019

 at Table 1. Similarly, BIC and CAB displayed indistinguishable cross-resistance (1.8 fold

 changes) to inhibit the E138K/R263K mutant virus that was selected in the presence of DTG. See

 Smith 2018 Supplemental Table 1.

        26.     Furthermore, it is premature to conclude that the IN-resistant mutants tested in

 Passos 2020 are only resistant to the INSTIs listed in parentheses in Figure S8.6 IN-resistant

 mutants are continuing to arise in patients taking BIC, and CAB has not yet been FDA approved

 for patient use. E.g., Ana Belén Lozano et al., Failure to Biktarvy® and development of resistance

 mutations in an antiretroviral experienced patient, ANTIRETROVIRAL RES. Jan. 23 [Epub ahead of

 print] (2020). It remains to be seen the extent of IN-resistant mutant viruses that will arise in

 patients in the presence of BIC and CAB.

        27.     For at least these reasons I disagree with Dr. Richman’s discussion of Passos 2020.

 None of his discussion changes my opinion that BIC is insubstantially different from DTG from

 the perspective of the available in vitro data.

 III.   RESERVATION OF RIGHTS

        28.     I incorporate Section VII of my Reply Report as if fully set forth herein.




 6
   Indeed, Passos 2020 does not provide any citations to literature references that would support
 that the mutant viruses listed in Figure S8 only arose in the presence of the INSTIs listed in
 parentheses. Moreover, Passos 2020 does not provide fold-change values or p values, which also
 prevent the reader from evaluating the veracity of its statements.


                                                   12
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 43 of 582 PageID #:
                                  17689




                    EXHIBIT A
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 44 of 582 PageID #:
                                  17690
                                                                                 Alan N. Engelman



                                        Curriculum Vitae
 Date Prepared:                   April 7, 2020

 Name:                            Alan N. Engelman

 Office Address:                  Department of Cancer Immunology and Virology
                                  Dana-Farber Cancer Institute
                                  450 Brookline Avenue, CLS-1013
                                  Boston, MA 02215, USA

 Home Address:                    40 Connelly Hill Road
                                  Hopkinton, MA 01748

 Work Phone:                      +1 617-632-4361

 Work E-Mail:                     alan_engelman@dfci.harvard.edu

 Work FAX:                        +1 617-632-4338

 Place of Birth:                  Newton, Massachusetts

 Education:

   1981       B.S.Ch.E.     Chemical Engineering                   Tufts University
   1985       M.S.          Life Science Engineering               Tufts University
   1990       Ph.D.         Molecular Biology and Microbiology     Tufts University School of
                            (Thesis Advisor: Naomi Rosenberg)      Medicine

 Postdoctoral Training:

   1990-1995       IRTA Fellow           HIV-1 Integration         National Institute of Diabetes
                                         (PIs: Robert Craigie;     and Digestive and Kidney
                                         Kiyoshi Mizuuchi)         Diseases (NIDDK)/NIH
   1995            Staff Fellow          HIV-1 Integration         NIDDK/NIH

 Faculty Academic Appointments:

   1995-2001       Assistant Professor     Department of Pathology Harvard Medical School
   2001-2009       Associate Professor     Department of Pathology Harvard Medical School
   2009-2012       Associate Professor     Department of Medicine Harvard Medical School
   2012-           Professor               Department of Medicine Harvard Medical School
   2016-2018       Affiliated Faculty      Department of Micro-    Harvard Medical School
                                           biology and Immunobiology
   2018-           Affiliated Faculty      Department of Micro-    Harvard Medical School
                                           biology

                                                    1
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 45 of 582 PageID #:
                                  17691
                                                                               Alan N. Engelman




 Appointments at Hospitals/Affiliated Institutions:

    1995-1996    Assistant Professor   Division of Human           Dana-Farber Cancer Institute
                                       Retrovirology
    1997-2001    Assistant Professor   Department of Cancer        Dana-Farber Cancer Institute
                                       Immunology & AIDS
    2001-2012    Associate Professor   Department of Cancer        Dana-Farber Cancer Institute
                                       Immunology & AIDS
    2009-2012    Associate Professor   Division of Viral           Beth Israel Deaconess
                                       Pathogenesis                Medical Center
    2012-2015    Professor             Department of Cancer        Dana-Farber Cancer Institute
                                       Immunology & AIDS
    2012         Professor             Division of Viral           Beth Israel Deaconess
                                       Pathogenesis                Medical Center
    2013-        Professor             Center for Virology and     Beth Israel Deaconess
                                       Vaccine Research            Medical Center
    2015-        Professor             Department of Cancer        Dana-Farber Cancer Institute
                                       Immunology & Virology

 Other Professional Positions:

    2007-2008    Consultant            Ambrillia Biopharma Inc. 2 days per year
    2016-        Consultant            Desmarais LLP            4 days per year
    2018-        Consultant            Bereskin & Parr LLP      2 days per year

 Major Administrative Leadership Positions:

 Local

    2000-2010    Course Director, Virology 330                     Harvard Medical School
    2011-2013    Course Director, Virology 301qc (formally         Harvard Medical School
                 Virology 330)

 National

    2009         Co-organizer, Meeting on Retroviruses             Cold Spring Harbor
                                                                   Laboratory, Cold Spring
                                                                   Harbor, NY

 International

    2008         Primary organizer, 3rd International Conference   Marine Biological
                 on Retroviral Integrase                           Laboratory, Falmouth, MA
    2011         Co-organizer, 4th International Conference on     University of Siena
                 Retroviral Integration                            Siena, Italy


                                               2
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 46 of 582 PageID #:
                                  17692
                                                                            Alan N. Engelman


   2012          Corresponding organizer, 2012 Keystone        Whistler, Canada
                 Symposium on Frontiers in HIV Pathogenesis,
                 Therapy and Eradication

 Committee Service:

 Local

   1995-       Committee on Virology                           Harvard Medical School
   1995-2015 Retrovirology Dinner Club
       1995-2004  Organizer                                    Dana-Farber Cancer Institute
       2004-2008  Chair, Organizing Committee                  Harvard Medical School
       2008-2011  Co-chair, Organizing Committee               Harvard Medical School
       2011-2013  Organizer                                    Harvard Medical School
                                                               Center for AIDS Research
                                                               (CFAR)
         2013-2015    Advisor to the Organizing Committee      Harvard Medical School
                                                               CFAR
   1999-2004     Virology PQE Steering Committee               Harvard Medical School
   1999-         Dana-Farber/Harvard Cancer Center             Harvard Medical School
                 Member of Cancer Cell Biology Program
   2001-2004     Virology Executive Committee                  Harvard Medical School
   2001-         Visiting Committee to the Division            Harvard Medical School
                 of Medical Sciences
   2006-2008     Bonus Awards Committee                        Dana-Farber Cancer Institute
                                                               Department of Cancer
                                                               Immunology and AIDS
   2005-         Harvard Integrated Life Sciences (HILS)       Harvard University
                 Graduate Program
   2007-2013     Biological and Biomedical Sciences (BBS)      Harvard Medical School
                 Graduate Program
   2008-2013     Leder Human Biology and Translational         Harvard Medical School
                 Medicine Program (LHB)
                 BBS Graduate Program
   2008          Co-organizer, 3rd Annual Department of        Dana-Farber Cancer Institute
                 Cancer Immunology and AIDS Retreat
   2010          CFAR Core Facility Review Committee           Harvard University
                 Molecular Biology and Genomics Core (D)
                 Immunology Core (E)
   2012          HIV Faculty Search Committee                  Division of Infectious Disease
                                                               Brigham and Women’s Hospital
   2014-         CFAR Executive Committee                      Harvard University
   2017          Co-organizer, Annual Department of            Dana-Farber Cancer Institute
                 Cancer Immunology and Virology Retreat
   2018-         Affiliated Faculty, Harvard CFAR Develop-     Harvard University
                 mental and Mentoring Core


                                             3
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 47 of 582 PageID #:
                                  17693
                                                                               Alan N. Engelman


   2018-         Ad hoc Reader-Examiner, Committee on              Harvard Medical School
                 Honors and Awards
   2019          Co-organizer, Annual Department of                Dana-Farber Cancer Institute
                 Cancer Immunology and Virology Retreat

 Regional

    1997-        Graduate Student Thesis Defense Committees

   Year           Candidate             Advisor           School

   1997           Joanne Weidhaas       John Coffin       Tufts University School of Medicine
   2000           Michael Yamauchi      Tania Baker       Massachusetts Institute of
                                                          Technology
   2003           Melissa Farrow        John Sullivan     University of Massachusetts Medical
                                                          Center
   2007           Alexander Holman      John Coffin       Tufts University School of Medicine
   2018           John Yoon             John Coffin       Tufts University School of Medicine

 National

    2009-        The Andy Kaplan Prize Selection Committee         Cold Spring Harbor
                                                                   Laboratory, Cold Spring
                                                                   Harbor, NY
    2016-        Graduate Student Thesis Advisory Committee        University of Pittsburgh
                 Zhou Zhong (Advisor: Zandrea Ambrose)             Pittsburgh, Pennsylvania
    2016         The Daniel Wolf Prize Selection Committee         Cold Spring Harbor
                                                                   Laboratory, Cold Spring
                                                                   Harbor, NY

 International

    2005         Graduate Student Thesis Defense Committee    Katholieke Universitat
                 Goedele Maertens (Advisor: Yves Engelborghs) Leuven, Belgium
    2008-        Scientific Organizing Committee              International Conference on
                                                              Retroviral Integration

 Professional Societies:

    1987-        American Society for Microbiology
    1998-        American Association for the Advancement of Science
    2004-        American Society for Biochemistry and Molecular Biology
    2013-2017    American Society for Gene and Cell Therapy




                                             4
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 48 of 582 PageID #:
                                  17694
                                                                          Alan N. Engelman


 Grant and NIH Program Review Activities:

 Local

   2005-       Ad hoc Member, Center for AIDS Research      Harvard Medical School
               Clinical and Basic Science HIV/AIDS Research
   2008-2012   Ad hoc Member, Pilot Research Program for    New England Primate
               Early Career Investigators                   Research Center/ Harvard
                                                            Medical School
   2016-       Member, Faculty Advancement Fund Selection Dana-Farber Cancer Institute
               Committee (Gloria Spivak Award)

 National

   2001        Chair, Special Emphasis Panel,                 Center for Scientific Review
               AIDS and Related Research Study Section 4      (CSR), NIH
   2001-2013 AIDS Molecular and Cellular Biology              CSR, NIH
               Study Section
       2001-2003, 2006-2008        Ad hoc Member
       2003-2006, 2008-2013        Chartered Member
       2009                        Acting Chair
       2011-2013                   Chair
   2002        Ad hoc Member, Special Emphasis Panel,         CSR, NIH
               AIDS and Related Research Study Section 1 (46)
   2003        Ad hoc Member, Program in Eukaryotic           NSF
               Genetics Study Section
               Ad hoc Member, Special Emphasis Panel,         CSR, NIH
               AIDS and Related Research Study Section 5 (04)
               Ad hoc Member, Molecular Biology and           University of California
               Pathogenesis of HIV Study Section
   2007        Ad hoc Member, Special Emphasis Panel,         CSR, NIH
               AIDS and Related Research Study Section A (40)
   2008        Ad Hoc Member, Exploring Antiretroviral        amfAR
               Targets and Inhibitors Study Section
   2009        Ad hoc Member, Special Emphasis Panel,         CSR, NIH
               AIDS and Related Research Study Section E (95)
               Ad hoc advisor, NIAID Board of Scientific      DIR, NIAID
               Counselors
   2010        Ad hoc Member, Basic Biomedical Sciences       California HIV/AIDS Research
               Study Section                                  Program
               Ad hoc Member, Program in Molecular            NSF
               and Cellular Biosciences Study Section
   2014        Ad Hoc Member, Creative and Novel Ideas        NIH Office of AIDS Research;
               in HIV Research (CNIHR) Awards Program         UW, UAB, UCSF CFAR;
                                                              International AIDS Society
               Ad hoc Member, Special Emphasis Panel,         CSR, NIH


                                            5
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 49 of 582 PageID #:
                                  17695
                                                                             Alan N. Engelman


              AIDS and Related Research Study Section K
              (04) M
              Ad hoc Member, Special Emphasis Panel,             CSR, NIH
              AIDS and Related Research Study Section K
              (52) R
              Ad hoc Member, Virology A Study Section            CSR, NIH
   2015       Chair, Special Emphasis Panel, AIDS and            CSR, NIH
              Related Research Study Section E (56) R
              Ad hoc Member, National Cancer Institute           NCI, NIH
              AIDS and Cancer Virus Program Site Visit
              Ad hoc Member, Basic Biomedical Sciences           California HIV/AIDS Research
              Study Section                                      Program
              Ad hoc Member, AIDS 1, Career Development          AIDS Research Review
              Awards (K)                                         Committee, NIAID/NIH
   2016       Ad hoc Member, Special Emphasis Panel,             CSR, NIH
              Infectious Diseases and Microbiology Study
              Section ZRG1 IDM-W (02) M
              Chair, Special Emphasis Panel, AIDS and            CSR, NIH
              Related Research Study Section ZRG1
              AARR-E (55) R
              Ad hoc Member, Center for AIDS Research            University of Pennsylvania
              Developmental Pilot Program
              Ad hoc Member, Virology A Study Section            CSR, NIH
   2017       Ad hoc Member and Alternate Chair, Special         CSR, NIH
              Emphasis Panel, AIDS and Related Research
              Member Conflict Study Section ZRG1 2017/10
              AARR-P (02) M
              Chair, Special Emphasis Panel, HIV/AIDS and        CSR, NIH
              The Tumor Niche Study Section 2018/01 ZCA1
              RTRB-E (J1) S
              Chair, Special Emphasis Panel, AIDS and            CSR, NIH
              Related Research Member Conflict
              Study Section 2018/01 ZRG1 AARR-P (02) M
   2018       Chair, Special Emphasis Panel, Silencing of        CSR, NIH
              HIV-1 Proviruses Study Section 2018/05
              VV-A (M1) 1
              Ad hoc advisor, National Institute of Arthritis,   DIR, NIAMS
              Musculoskeletal and Skin Diseases (NIAMS)
              Board of Scientific Counselors
              Chair, Special Emphasis Panel, AIDS and            CSR, NIH
              Related Research Member Conflict
              Study Section 2018/10 ZRG1 AARR-P (02) P
              Ad hoc Member and Alternate Chair, HIV             CSR, NIH
              Molecular Virology, Cell Biology and Drug
              Development (HVCD) Study Section 2019/01
   2019       Chair, Special Emphasis Panel, HIV Drug            CSR, NIH


                                            6
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 50 of 582 PageID #:
                                  17696
                                                                                Alan N. Engelman


                  Resistance: Genotypic-Phenotypic-Outcome
                  Correlations 2019/05 ZRG1 AARR-P (52)
                  Ad Hoc Member and Alternate Chair,                CSR, NIH
                  Fellowship: AIDS and AIDS-Related
                  Applications Study Section 2020/01 ZRG1
                  F17-P (20) L
    2020          Ad hoc advisor, National Institute of Diabetes,   DIR, NIDDK
                  Digestive, and Kidney Diseases (NIDDK)
                  Board of Scientific Counselors
                  Ad Hoc Member and Alternate Chair,                CSR, NIH
                  Fellowship: AIDS and AIDS-Related
                  Applications Study Section 2020/01 ZRG1
                  F17-P (20) L

 International

    2006          Ad hoc Member, HIV/AIDS Research Grants           AIDS Fonds, The Netherlands
                  Ad hoc Member, Research and Innovation            Agence Nationale de la
                  in Biotechnology Grants                           Recherche, France
                  Ad hoc Member, Principal Investigator             Science Foundation, Ireland
                  Grant Programme
                  Ad hoc Member, Fonds National Suisse de la        Swiss National Science
                  Recherche Scientfique (FNSNF)                     Foundation
    2008          Ad hoc Member, Institut Clinique de la Souris     Centre de Ressource of the
                  (ICS)                                             Reseau National des Genopoles
                                                                    (RNG), Illkirch, France
                  Ad hoc Member, Project Grants                     The Wellcome Trust, London,
                                                                    England
                  Ad hoc Member, Telethon Grants                    Comitato Telethon Fondazione
                                                                    ONLUS, Milan, Italy
    2017          Ad hoc Reviewer, United Arab Emirates             The Division of Research &
                  University (UAEU)                                 Graduate Studies, UAEU

 Editorial Activities:

    Ad hoc Reviewer

    1995-2003     Journal of Virology
    1995-         Biochemistry
    1996-         Journal of Biomedical Science
    1997-         Molecular and Cellular Biology
    1998-2009     Nucleic Acids Research
    1999-         EMBO Journal
                  Nature Structural & Molecular Biology
                  Human Gene Therapy
                  BioTechniques


                                                 7
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 51 of 582 PageID #:
                                  17697
                                                                      Alan N. Engelman


   2000-2012;   Journal of Biological Chemistry
        2016-
   2000-        Science
   2001-2005    Virology
        2017-
   2001-        FEBS Letters
   2003-        Proceedings of the National Academy of Sciences USA
                European Journal of Biochemistry
                Nature Genetics
   2004-2009    Antimicrobial Agents and Chemotherapy
   2004-        Trends in Cell Biology
                Journal of Computer-Aided Molecular Design
                Journal of Clinical Investigation
   2005-2009    Retrovirology
   2005-        Nature
                Nature Reviews Microbiology
                Nature Medicine
                PLoS Pathogens
                Molecular Pharmacology
                Molecular Cell
                Trends in Biochemical Sciences
   2006-        Antiviral Therapy
                Traffic
                Journal of Leukocyte Biology
                AIDS Research and Human Retroviruses
                Journal of Acquired Immune Deficiency Syndromes
                Journal of Molecular Biology
                Journal of Infectious Diseases
                Journal of General Virology
                Virus Research
                Genome Research
   2007-        Structure
                Gene Therapy
                Molecular Cancer Research
                Journal of Experimental Medicine
                PLoS One
                Antiviral Research
   2008-        Drug Discovery Today
                Cancer Cell
                EMBO Reports
                Genes & Development
   2009-        AIDS
                Current Topics in Microbiology and Immunology
                Reviews in Medical Virology
                Analytical Biochemistry
                Archives of Biochemistry and Biophysics


                                             8
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 52 of 582 PageID #:
                                  17698
                                                                              Alan N. Engelman


   2010-         Viruses
                 PLoS Computational Biology
                 Journal of Virological Methods
                 Nature Methods
                 FEBS Journal
                 AIDS Research and Therapy
   2011-         Protein Science
   2012-         Cell Host & Microbe
                 Molecular Biology International
                 Nature Communications
   2013-         The Lancet Infectious Diseases
   2014-         Cellular and Molecular Life Sciences
                 eLife
   2015-         Journal of Visualized Experiments
   2016-         Chemical Reviews
                 JCI Insight
                 Current HIV Research
   2017-         Scientific Reports
                 Expert Opinion on Investigational Drugs
                 Immunity
                 mBio
                 Chemical Biology & Drug Design
   2018-         Nature Microbiology
                 Nanoscale
   2019-         Science Advances

   Other Editorial Roles

   2004-        Member of the Editorial Board, Journal of Virology
   2005-2013    Member of the Editorial Board, Virology
   2009         Invited Guest Editor, Methods April 2009 issue “Mechanistic and Pharmacological
                Analyses of HIV-1 Integration”
   2009-        Member of the Editorial Board, Retrovirology
   2010-        Member of the Editorial Board, Antimicrobial Agents and Chemotherapy
                Member of the Editorial Board, Nucleic Acids Research
   2012-2016    Reviewing Editor, Journal of Biological Chemistry
   2012-        Invited Guest Editor, Proceedings of the National Academy of Sciences USA
   2014         Review of “Retrovirus-Cell Interactions” Book Proposal for Elsevier

 Honors and Prizes:

   1990          Intramural Research Training Award        NIH                  Research
   1995          R-AXIS Golden Crystal Award               Molecular            Research
                 (2nd Place)                               Structure Corp.
   2010          Method to Extend Research in Time         NIAID/NIH            Research
                 (MERIT) Award


                                              9
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 53 of 582 PageID #:
                                  17699
                                                                                Alan N. Engelman


    2012        Master of Arts, Honoris Causa              Harvard University Research
    2014        AAAS Fellow (elected)                      American Associa- Research
                                                           tion for the Advance-
                                                           ment of Science
    2016        ASM Fellow (elected)                       American Academy Research
                                                           of Microbiology


 Report of Funded Projects
 Funding Information:

 Past:

    1999-2003   PI           NIH/NIAID                                 $297,672
                             5 R01 AI45313-03
           Mechanism of Non-Integrase Mediated HIV-1 Replication
           The goal of this project was to determine the mechanism of non-integrase mediated
           HIV-1 replication in T-cell lines and primary CD4-positive T-cells and monocyte-
           derived macrophages.

    2001        PI           amfAR                                        $90,000
                             027-47-30-GRT
           Targeting the Cellular Integration Cofactor BAF
           The goal of this project was to investigate the role of the cellular barrier-to-
           autointegration factor (BAF) protein in HIV-1 replication and integration.

    2002-2004   PI            NIH/NIAID                                   $225,000
                              5 R21 AI53812-02
           Biochemical Mechanism of HIV DNA Integration
           The goal of this supplement grant was to support the development of two relatively new
           technologies, real-time PCR and RNA interference, for the study of HIV-1integration.

    2004-2006   PI            NIH/NIAID                                       $300,000
                              5 R21 AI062249-02
           LEDGF-Integrase Structural Biology
           The goals of this grant were to solve the solution structure of the LEDGF/p75 integrase
           binding domain (IBD) by NMR spectroscopy and to crystallize an IBD-HIV-1 integrase
           protein complex.

    2009-2010   PI           NIH/NIAID                                $56,402
                             3 R01 AI070042-04S1
           HIV-1 Integrase Structural Biology
           This administrative supplement to parent grant AI070042 was provided under the
           American Recovery and Reinvestment Act of 2009 to purchase an AKTA Purifier 10
           fast performance liquid chromatography (FPLC) system from GE Healthcare to replace

                                               10
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 54 of 582 PageID #:
                                  17700
                                                                                      Alan N. Engelman


            outdated, non-functional machinery. The FPLC was used to purify numerous protein
            and nucleoprotein complexes for integrase crystallography trials.

   2009-2010     PI           Merck Research Laboratories                  $166,608
                              LKR59419 IISP Study Agreement
            Ex Vivo Investigations on the Persistence of Raltegravir Antiviral Activity
            Ex vivo infection models with the licensed integrase inhibitor were conducted to
            investigate the mechanism of drug persistence observed in human patients.

 Current:

   1996-2025     PI            NIH/NIAID                                         $1,943,540
                               2 R01 AI039394-25
            Biochemical Mechanism of HIV DNA Integration
            The roles of integrase-binding cellular factors such as LEDGF/p75 in guiding HIV-1
            integration into genes and influencing the activities of allosteric integrase inhibitors will
            be elucidated. This grant received a MERIT Award in 2010 and was competitively
            renewed as an R01 in 2020.

   2002-2022     PI            NIH/NIAID                                    $1,331,975
                               5 R01 AI052014-17        Brass subcontract, $ 256,080
            HIV-1 Preintegration Trafficking and Nuclear Localization
            Both HIV-1 and cellular protein factors involved in the transport of viral preintegration
            complexes across intact nuclear membranes will be elucidated. The roles of viral and
            cellular factors in the proper trafficking of HIV-1 preintegration complexes to the
            chromosome targets of integration will also be determined.

   2006-2021     PI            NIH/NIAID                                     $1,774,395
                               5 R01 AI070042-14 Lyumkis subcontract, $ 364,245
                                                  Cherepanov subcontract, $ 221,505
            Integrase Structural Virology
            Three dimensional structures of mouse mammary tumor virus (MMTV) intasomes will
            be elucidated using X-ray crystallography and single particle cryo-electron microscopy,
            which will lead to improved models of the HIV-1 intasome. The role of integrase in
            HIV-1 particle morphogenesis will also be elucidated. Peter Cherepanov (The Francis
            Crick Institute) and Dmitry Lyumkis (The Salk Institute) serve as co-Investigators of
            this grant.

   2012-2022      Project      NIH/NIGMS                                    $1,008,000
                  Leader       5 U54 AI150472-08
            HIV Macromolecular Interactions and Impact on Viral Evolution of Drug Resistance
            (HIVE Center)
            Dr. Engelman will collaborate with numerous other HIVE Center PIs to determine
            the role of integrase binding to RNA in the replication of non-primate lentiviruses
            and other retroviruses, as well as the mechanisms of retroviral intasome assembly.
            PIs: Sarafianos, Stefan; Torbett, Bruce

                                                  11
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 55 of 582 PageID #:
                                  17701
                                                                                   Alan N. Engelman




   2012-2022      Project      NIH/NIGMS                                    $ 941,930
                 Leader        5 P50 AI150481-13
            University of Pittsburgh Center for HIV Protein Interactions (PCHPI Center)
            This subcontract supports two objectives: as a project leader, Dr. Engelman will
            determine 3-dimensional structures of viral-host protein complexes to elucidate
            mechanisms of HIV nuclear import and the trafficking to integration sites; as a co-leader
            of the Center Virology Core, Dr. Engelman will conduct experiments to test hypotheses
            put forth from the numerous structures that will be determined by other laboratories
            within the PCHPI Center.
            PI: Gronenborn, Angela

   2004-2024      Affiliated NIH/NIAID                                   $ 61,535
                  Faculty    5 P30 AI060354-16
            Harvard University Center for AIDS Research
            The Harvard University Center for AIDS Research supports basic science as well as
            community outreach research across the Globe with emphasis on young Investigators at
            Harvard University and sub-Saharan Africa. Dr. Engelman serves as Affiliated Faculty
            for the Developmental and Mentoring Core, for which he receives 5% effort.
            PI: Walker, Bruce

 Training Grants:

   1993-2024 Co-Director NIH/NIAID                                         $ 61,535
                              2 T32 AI007386-26A1
          Postdoctoral Training Program in AIDS-Related Research
          This long-standing training grant supports postdoctoral candidates who wish to study the
          molecular mechanisms of HIV replication under the mentorships of prominent
          laboratories at the Dana-Farber Cancer Institute, Boston Children’s Hospital, Beth Israel
          Deaconess Medical Center, and Ragon Institute of MGH, MIT and Harvard. Dr.
          Engelman has served as a Program Mentor since 1998 and as the Program’s Co-Director
          since 2019.
          PI: Cantor, Harvey
          MPI: Engelman, Alan

   1996-2019 Faculty         NIH/NIAID                                     As needed
               Mentor        5 T32 AI007245-34
          Molecular Basis of Viral Infectivity
          This long-standing training grant supports pre-doctoral and postdoctoral candidates who
          seek to study the molecular mechanisms of HIV replication. Several Ph.D. candidates
          and postdoctoral fellows in the Engelman laboratory have received support from this
          mechanism over the years.
          PI: Whelan, Sean




                                                 12
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 56 of 582 PageID #:
                                  17702
                                                                            Alan N. Engelman



 Report of Local Teaching and Training
 Teaching of Students in Courses:

 Tufts University School of Medicine

   1984-1986 Frontiers in Biotechnology
   Graduate Students (20)   Teaching Assistant (years 1-2)     Two 3-hr sessions
                            Lecturer (year 3)

   1986-1987 Dental Microbiology
   Dental Students (20)    Laboratory Instructor               Four 1.5-hr sessions

 HMS/DMS courses

   1996       Virology 200 – Introduction to Virology
   Graduate Students (15)   Lecturer                           One 1.5-hr lecture
   1997-2003
   Graduate Students (15)   Discussion Leader                  Two 1.5-hr sessions

   1996-2011 Med Sci 300 – The Responsible Conduct of Science
   Graduate Students (12)  Discussion Leader                  1.5-hr session per wk for 6
                                                              wks

   1997-2005 BCMP 200 – Molecular Biology
   Graduate Students     Lecturer (90 students)                Two 1.5-hr lectures
                         Discussion Leader (12 students)       One 1.5-hr session

   1999-2010 Virology 330 – Advanced Topics in Virology
   Graduate Students (12) Discussion Leader                    Two 1.5-hr sessions per week
                                                               for 3.5 wks

   2011-2013 Virology 301qc (formally Virology 330) – Advanced Topics in Virology
   Graduate Students (15) Discussion Leader                  Two 1.5-hr sessions per week
                                                             for 3.5 wks

   2016       Virology 201 – Virology                          Two 1.5-hr sessions per week
   Graduate Students (12) Instructor                           for 2.5 wks

   2018-      Virology 200 – Introduction to Virology          One 1.5-hr session
   Graduate Students (12) Instructor

 Research Supervisory and Training Responsibilities:

   1995-       Supervision of post-doctoral research fellows   Dana-Farber Cancer Institute
               (average 5-7 fellows per year)                  Two 2-hr lab meetings per week;

                                               13
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 57 of 582 PageID #:
                                  17703
                                                                                     Alan N. Engelman


                                                                      1:1 supervision 1-hr per week per
                                                                      fellow

 Formally Mentored Harvard Graduate Students:

   1998-2005                   Richard Lu, Ph.D.             Research Specialist and Staff Scientist,
                                                             The Ragon Institute of MGH, MIT and
                                                             Harvard
   Published eleven papers including five 1st authorships in J Virol and one equal 1st authorship in
   Virology

   2007-2014                   Kenneth Matreyek, Ph.D.        Assistant Professor of Pathology, Case
                                                              Western Reserve University School of
                                                              Medicine
   Published: four J Virol papers (one 1 authorship, one equal 1st authorship, two middle
                                             st

   authorships), PLoS Pathog 1st authorship, Retrovirology 1st authorship, Cell Host Microbe equal
   1st authorship, and two reviews (Viruses first author, Exp Rev Anti Infect Ther equal first author)

   2007-2014                   Ilker Oztop, Ph.D.            Analytic Solutions Manager, Aetion
   Five co-authorships (Methods, Cell Host Microbe, Proc Natl Acad Sci USA, two J Virol) and two
   equal 1st authorships (J Virol, Exp Rev Anti Infect Ther)

   2012-2015                   Kellie Jurado, Ph.D.          Presidential Assistant Professor of
                                                             Microbiology, Perelman School of
                                                             Medicine at the University of
                                                             Pennsylvania
   Published three first author papers (Proc Natl Acad Sci USA, Expert Rev Mol Med, J Virol equal
   first author) and four co-authorships (Nucleic Acids Res, PLoS One, Retrovirology, J Mol Biol).
   Recipient of the Albert J Ryan Fellowship for the 2014-2015 academic year (Harvard Medical
   School) and the 2015 Uta van Schwedler prize (Cold Spring Harbor Meeting on Retroviruses)

   1999-         Graduate Student Committees                          Harvard Medical School

   Preliminary Qualifying Exam

   Year        Harvard Program                Candidate                       Role

   1999        Virology                       Michelle LaBonte                Member
               Virology                       Raul Gomila                     Member
               Virology                       Peter Kolchinsky                Member
   2000        Virology                       Freddie Peyerl                  Member
               Virology                       Brent Appleton                  Member
   2001        Virology                       Christian Boutwell              Member
               Virology                       Andrew Barbera                  Member
   2002        Virology                       Brenna Kelley-Clarke            Member
               BPH                            Samaporn Teeravechyan           Member


                                                 14
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 58 of 582 PageID #:
                                  17704
                                                                                Alan N. Engelman


   2003        Virology                    Michelle Arnold               Member
               Virology                    Karen Johnson                 Member
   2004        Virology                    Shane Trask                   Member
   2005        Virology                    I-Chueh Huang                 Chair
   2006        Virology                    Irene Kim                     Chair
   2007        Virology                    Anna Bruchez                  Member
               Virology                    Scott Aoki                    Chair
   2008        Virology                    Philip Kranzusch              Member
   2009        Virology                    Hui Jun (Sharon) Lim          Chair
               Virology                    Timothy Soh                   Chair
   2010        Virology                    Mathew Gardner                Chair
   2011        Virology                    Andrew Rahmberg               Chair
   2012        Virology                    Bill Neidermyer               Chair
   2013        Virology                    Joseph Timpona                Member
   2015        Virology                    Philip Tomezsko               Chair
   2016        Virology                    Maya Sangesland               Chair
   2017        Virology                    Adam Nitido                   Chair
   2018        Virology                    Christos Miliotis             Chair
   2019        Systems Biology             Elmer Rho                     Member
               Virology                    Nicole Welch                  Chair
   2020        Virology                    Fernando Senjobe              Chair

   Doctoral Advisory

   Years               Student/Program              Advisor              Role

   2000-2004           Andrew Mehle/Virology        Dana Gabuzda         Chair
   2001-2004           Eric Devroe/BBS              Pamela Silver        Member
   2002-2006           Vesselin Tomov/Genetics      Brian Seed           Member
   2004-2007           Michel Perron/Virology       Joseph Sodroski      Member
   2004-2008           Laura Maliszewski/Virology   Judy Lieberman       Member
   2006-2010           Yuan Li/BPH                  Joseph Sodroski      Member
   2007-2012           Brooke Bollman/Virology      Joseph Sodroski      Chair
   2008-2010           Scott Aoki/Virology          Stephen Harrison     Chair
   2009-2012           Philip Kranzusch/Virology    Sean Whelan          Chair
   2009-2013           Alex Guth/Virology           Joseph Sodroski      Chair
   2009-2013           Brian Quinlan/Virology       Michael Farzan       Chair
   2016-               Philip Tomezsko/ Virology    Daniel Kuritzkes     Chair
   2016-               Po-Ting Liu/ Virology        Dan Barouch          Member
   2017-               Jesse Pyle/Virology          Sean Whelan          Member
   2019-               Apurva Govande/Virology      Philip Kranzusch     Member
   2019-               Elmer Rho/Systems Biology    Sahand Hormoz        Member

   Thesis Defense

   Year        Candidate            Advisor                       Role


                                              15
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 59 of 582 PageID #:
                                  17705
                                                                                 Alan N. Engelman




   1999        Robert E. Means        Ronald Desrosiers             Member
   2000        Heather Adkins         John Young                    Member
   2001        Cynthia Mundy          Marjorie Oettinger            Member
   2004        Andrew Mehle           Dana Gabuzda                  Chair
   2006        Matt Stremlau          Joseph Sodroski               Member
   2010        Thomas Rogers          Norman Letvin                 Member
               Scott Aoki             Stephen Harrison              Chair
   2012        Philip Kranzusch       Sean Whelan                   Chair
               Lee Adam Wheeler       Judy Lieberman                Member
               Brooke Bollman         Joseph Sodroski               Chair
   2013        Brian Quinlan          Michael Farzan                Chair
               Alex Guth              Joseph Sodroski               Chair
   2014        Kevin McCarthy         Welkin Johnson                Member
   2016        Andrew Rahmberg        R. Paul Johnson               Member
               Nicole Espy            Joseph Sodroski               Member
   2019        Radwa Sharaf           Daniel Kuritzkes              Member
   2020        James Eaglesham        Philip Kranzusch              Member
               Philip Tomezsko        Daniel Kuritzkes              Chair

 Other Mentored Trainees and Faculty:

   1995-2000                  Hongmin Chen, Ph.D.             Principle Scientist, Merck Research
                                                              Laboratories
   Published six papers (four 1st authorships); two 1st authors in Mol Cell Biol and Proc Natl Acad
   Sci USA

   1996-1997                  Ying Liu, M.D.                Assistant Professor, Nat’l Inst for the
                                                            Control of Pharmaceutical and
                                                            Biological Products, PR China
   Co-authored one J Virol paper

   1998-1999                  Dylan Harris, Ph.D.           Director, Medical Writing Group
                                                            Lead at Shire Pharmaceuticals
   Published one 1st authorship in J Biol Chem

   1999-2000                Noriko Nakajima,             Associate Professor, Nihon University
                            M.D., Ph.D.                  School of Medicine, Tokyo
                                                   st
   Authored/co-authored three papers (one J Virol 1 authorship)

   1999-2002                  Chou-Wen Lin, Ph.D.           Scientist, Industrial Technology
                                                            Research Institute, Taiwan
   Published one 1st authorship in J Virol

   2001-2003                  Ana Limón, Ph.D.              Senior Scientific Director, Oncology
                                                            Pipeline Global Medical Affairs at


                                                 16
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 60 of 582 PageID #:
                                  17706
                                                                                   Alan N. Engelman


                                                           Takeda Oncology
                                                   st
   Published four papers, including two J Virol 1 authorships

   2003-2005                   Peter Cherepanov, Ph.D.         Senior Group Leader, Chromatin
                                                               Structure and Mobile DNA, The
                                                               Francis Crick Institute; Professor of
                                                               Molecular Virology, Department of
                                                               Medicine, Imperial College London
   Published eight papers; three 1st authorships defined the LEDGF/p75 integrase binding domain (J
   Biol Chem), solved its solution structure by NMR (Nat Struct Mol Biol), and its co-crystal
   structure bound to the HIV-1 integrase active site domain (Proc Natl Acad Sci USA)

   2003-2005                   Goedele Maertens, Ph.D.    Senior Lecturer, Department of
                                                          Medicine, Imperial College London
                                                      st
   Published four papers (J Biol Chem and J Cell Sci 1 authorships)

   2003-2005                   Fanny Turlure, Ph.D.         Business Development Manager,
                                                            Aryballe Technologies
   Published three papers, including Nucleic Acids Res and Front Biosci first authorships; Virology
   co-authorship

   2003-2006                   Nick Vandegraaff, Ph.D.       Head of Product Development, Genera
                                                             Biosystems Limited
   Published ten papers (three 1st/co-1st authorships)

   2005-2007                 Nidhanapati Raghavendra,        Assistant Professor, Indian Institute of
                             Ph.D.                           Technology
   Published four papers (two 1st/co-1st authorships)

   2006-2011                   Ming-Chieh Shun, Ph.D.     Research Fellow, Case Western Reserve
                                                          University
   Published three first (two J Virol, one Genes Dev) and five co-authorship (PLoS Pathog.
   Retrovirology, Proc Natl Acad Sci USA, Mol Ther Methods Clin Dev, Nucleic Acids Res) papers;
   recipient of HMS (T32 AI007245) and DFCI (T32 AI007386) NRSA Fellowships, as well as
   Harvard University Center for AIDS Research 2010 Scholar Award ($50,000 annual direct costs).

   2006-2009                   Mohd Jamal Dar, Ph.D.         Senior Scientist, Indian Institute of
                                                             Integrative Medicine
   Published one first author (Retrovirology) and three co-authorship (J Virol and J Biol Chem [2])
   papers

   2006-2009                  Francesca Di Nunzio, Ph.D. Tenured Researcher, Pasteur Institute
   Published four co-authorships (J Virol, PLoS Pathog, Retrovirology, Mol Ther Methods Clin Dev)

   2006-2015                   Xiang Li, Ph.D.               Realtor, Keller Williams Realty



                                                 17
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 61 of 582 PageID #:
                                  17707
                                                                                     Alan N. Engelman


   Published two first author (Virology, J Virol) and several co-authored (two Nucleic Acids Res,
   two J Virol, Proc Natl Acad Sci USA, PLoS Pathog, PLoS One, Mol Ther Methods Clin Dev)
   papers

   2007-2013                    Lavanya Krishnan, Ph.D.      Scientist, Acceleron Pharma
   Four first authorships (J Virol and Nucleic Acids Res equal 1st author, Proc Natl Acad Sci USA, J
   Biol Chem), one Retrovirology equal 2nd authorship, and two (Virology, J Virol) co-authorships

   2009-2011                  Yasuhiro Koh, M.D., Ph.D. Head, Hematology Medical Franchise,
                                                          Oncology Medical Affairs Department,
                                                          Novartis
   Four first author (Antimicrob Agents Chemother, AIDS, two at J Virol) and five middle author
   (three J Biol Chem, J Virol, Proc Natl Acad Sci USA) papers published

   2011-2015                    Hao Wang, Ph.D.               Application Scientist, WuXi NextCODE
   Published three first authorships (Nucleic Acids Res, Mol Ther Methods Clin Dev, PLoS One) and
   two middle-author Proc Natl Acad Sci USA papers

   2011-2015                Allison Ballandras-Colas,  Research Fellow, The Francis Crick
                            Ph.D.                      Institute
   Published two co-authorships (Proc Natl Acad Sci USA, Retrovirology) and two first author
   (PLoS One, Nature) papers

   2012-2016                   Weifeng Wang, Ph.D.           Business Consultant, Shanghai, PR
                                                             China
   One first author J Virol and four co-authored papers (three in Proc Natl Acad Sci USA, other in
   Retrovirology)

   2013-2016                   Erik Serrao, Ph.D.              Vice President, Silver Lake Research
                                                               Corporation
   Sixteen co-authorships (PLoS One, Science, Cell Rep, Nucleic Acids Res, Retrovirology, two in
   Nature, two in Proc Natl Acad Sci USA, ACS Chem Biol, two in J Biol Chem, PLoS Pathog, three
   J Virol), one equal 1st authorship (Nucleic Acids Res), and three first author (Retrovirology, J Vis
   Exp, Crit Rev Biochem Mol Biol) papers published. Recipient of Ruth L. Kirschstein NIH Viral
   Infectivity Training Grant (5T32 AI007245) and NRSA Fellow, Training Program in AIDS-
   Related Research (DFCI/NCI T32 AI007386)

   2014-2016                   Tamaria Dewdney, Ph.D.      Technology Specialist, Proskauer Rose
                                                           LLP
   Published two co-authorships in Cell Host Microbe and Nature. NRSA Fellow, Training Program
   in AIDS-related Research (DFCI/NCI T32AI007386)

   2014-2017                   Gregory Sowd, Ph.D.             Research Instructor, Department of
                                                               Pathology, Microbiology, and
                                                               Immunology, Vanderbilt University



                                                  18
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 62 of 582 PageID #:
                                  17708
                                                                                   Alan N. Engelman


   Published one first author (Proc Natl Acad Sci USA) and five co-authorships (J Biol Chem, J
   Virol, Mol Cell, Cell Host Microbe, J Virol). Recipient of Ruth L. Kirschstein NIH Viral
   Infectivity Training Grant (5T32 AI007245)

   2015-2017                  Augusta Jamin, Ph.D.    Graduate Student, University of New
                                                      Hampshire
   One J Virol and one J Biol Chem co-authorship; NRSA Fellow, Training Program in AIDS-
   related Research (DFCI/NCI T32AI007386)

   2016-                    Sooin Jang, Ph.D.             Research Fellow
   Two papers published to date (Sci Adv co-authorship and Nucleic Acids Res first authorship)

   2016-2020                   Vasudevan Achuthan, Ph.D. Scientist I, CRISPR Therapeutics Inc.
   Published two first author papers (Cell Host Microbe and J Life Sci) and one co-authorship (PLoS
   Pathog)

   2016-                    Wen Li, M.D.                  Research Fellow
   Two co-authored papers (J Virol and Science) published to date

   2016-                    Gregory Bedwell, Ph.D.        Research Fellow
   Two co-authored papers published to date (Nucleic Acids Res; Antiviral Res). Fellow, Training
   Program in AIDS-related Research (DFCI/NCI T32AI007386; 2016-2018, 2020)

   2016-                       Parmit Singh, Ph.D.            Scientist I
   One first author review article (Cell Mol Life Sci) and two co-authorships (Nucleic Acids Res, J
   Virol) published to date

   2018-                      Dawei Zhang, Ph.D.             Visiting Scholar
   One first author paper in Antiviral Res published to date

   2017-                      Junior Faculty Mentoring      Harvard Medical School

   Years          Mentee                     Department                     Role

   2017-2018     Philip Kranzusch            Cancer Immunology and          Member
                 (Asst. Prof.)               Virology, Dana-Farber
                                             Cancer Institute
   2018-         Shijian Zhang               Cancer Immunology and          Member
                 (Instructor)                Virology, Dana-Farber
                                             Cancer Institute

 Local Invited Presentations:

   1995        Biochemistry of HIV Integration       Invited Speaker        New England Regional
                                                                            Primate Research Center,
                                                                            Harvard Medical School


                                                19
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 63 of 582 PageID #:
                                  17709
                                                                            Alan N. Engelman




             Molecular Mechanisms of HIV            Invited Speaker   Massachusetts General
             Integration                                              Hospital

   1996      Structure and Function of HIV-1        Invited Speaker   Harvard School of Public
             Integration                                              Health

   1998      Structure and Function of HIV-1        Invited Speaker   Harvard Medical School
             Integration

   2000      The Ins and Outs of HIV-1              Invited Speaker   Dana-Farber Cancer
             Integration                                              Institute

   2001      Structure and Function of HIV-1        Invited Speaker   Harvard Medical School
             Preintegration Complexes

             HIV-1 and DNA recombination            Invited Speaker   Harvard Medical School

             Structure and Trafficking of           Invited Speaker   Harvard Medical School
             HIV-1 Preintegration Complexes

   2002      Early Events in HIV-1 Replication      Invited Speaker   Virology Program
                                                                      Retreat, Harvard Medical
                                                                      School

             Critical Early Events in HIV-1         Invited Speaker   Harvard Medical School
             Replication

   2003      Host Factors in HIV-1 Infection        Invited Speaker   Pathology Program
                                                                      Retreat, Harvard Medical
                                                                      School

   2005      Molecular Interactions During          Invited Speaker   Harvard Medical School
             HIV-1 Integration

             Host Factors and HIV-1 Integration Invited Speaker       Virology Program
                                                                      Retreat, Harvard Medical
                                                                      School

   2006      Cancer, Immunology, AIDS,              Invited Speaker   Department of Cancer
             and LEDGF                                                Immunology & AIDS 1st
                                                                      Annual Retreat, Dana-
                                                                      Farber Cancer Institute

             HIV-1 Integration Host Cell            Invited Speaker   Harvard Medical School
             Co-factors


                                               20
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 64 of 582 PageID #:
                                  17710
                                                                            Alan N. Engelman




   2007      HIV-1 Integration: Roles of            Invited Speaker   Pathology Program
             Cellular Co-factors                                      Retreat, Harvard Medical
                                                                      School

   2008      HIV-1 Provirus Formation:            Invited Speaker     Dana-Farber Cancer
             Reliance on Critical Host Cell Factors                   Institute

   2009      Virus-Host Interactions during         Invited Speaker   Harvard Medical School
             HIV-1 Integration

   2010      Retroviral Intasome Function and       Invited Speaker   Virology Program
             Inhibition                                               Retreat, Harvard Medical
                                                                      School

   2011      Control over the HIV Integration       Invited Speaker   Harvard Medical School
             Machine

   2012      Virus-Host Interactions in AIDS        Invited Speaker   Dana-Farber Cancer
             Pathogenesis                                             Institute

             Inhibition of HIV-1 Integration        Invited Speaker   Beth Israel Deaconess
                                                                      Medical Center

   2013      BIDMC Grand Rounds                     Invited Speaker   Beth Israel Deaconess
             Therapeutic Intervention of HIV                          Medical Center
             Integration

             Targeting HIV-1 Integrase              Invited Speaker   Virology Program
             during Virus Production                                  Retreat, Harvard Medical
                                                                      School

   2014      Small Molecule Inhibition of           Invited Speaker   Department of Cancer
             HIV-1 Integrase                                          Immunology & AIDS
                                                                      Annual Retreat, Dana-
                                                                      Farber Cancer Institute

             HIV-Host Interactions for              Invited Speaker   Harvard Medical School
             Antiviral Development

   2015      Mechanisms and Inhibition of           Invited Speaker   Beth Israel Deaconess
             Retroviral DNA Integration                               Medical Center

   2016      Inhibition of HIV-1 Integrase          Invited Speaker   Harvard Medical School
             Structure and Function



                                               21
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 65 of 582 PageID #:
                                  17711
                                                                          Alan N. Engelman


             Panel III: The State of HIV         Invited Panel       Harvard University
             Vaccine Efforts and Antibody-       Discussant          Center for AIDS
             Mediated Treatment- How Much                            Research
             Longer Until We Have an Effective
             HIV Vaccine?
             Getting to Zero: What Will It Take?
             20th Annual National CFAR Scientific
             Meeting

   2017      Virus-Host Interactions in HIV        Invited Speaker   Department of Micro-
             Integration                                             biology & Immuno-
                                                                     biology Retreat
                                                                     Harvard Medical School

             Virus-Host Interactions in HIV        Invited Speaker   Virology Program
             Integration                                             Retreat, Harvard
                                                                     Medical School

             Mechanisms and Inhibition of HIV Invited Speaker        Beth Israel Deaconess
             Integration                                             Medical Center

   2019      Mechanisms and Inhibition of HIV Invited Speaker        Harvard Medical School
             Integrase

             Mechanisms and Inhibition of HIV Invited Speaker        Infectious Disease and
             Integration                                             Microbiome Program,
                                                                     Broad Institute

             Harvard University CFAR Annual Invited Poster Judge Harvard University
             Symposium “Promising Approaches
             To HIV Remission and Cure”

             Mechanisms and Inhibition of HIV Invited Speaker        Beth Israel Deaconess
             Integration                                             Medical Center


 Report of Regional, National, and International Invited Teaching and
 Presentations
 Regional:

   1997      Stereochemistry and HIV-1 Integration                   Invited Speaker
             Tufts University
             Medford, Massachusetts

   1998      Functional Protein-DNA Interactions in HIV-1            Invited Speaker

                                              22
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 66 of 582 PageID #:
                                  17712
                                                                        Alan N. Engelman


             Preintegration Complexes
             Bristol-Myers Squibb Company
             Wallingford, Connecticut

   1999      Structure-Function Analysis of HIV-1 Integration      Invited Speaker
             University of Massachusetts Medical Center
             Worcester, Massachusetts

   2008      Host Cell Factors and HIV-1 Integration               Invited Speaker
             Boston University School of Medicine (Biochemistry)
             Boston, Massachusetts

             Integrase-Binding Co-factors and HIV-1 Infection      Invited Speaker
             Boston University School of Medicine (Biophysics)
             Boston, Massachusetts

   2011      Structural Insights into HIV-1 Integrase Function     Invited Speaker
             and Drug Resistance Mechanisms
             8th Annual North Eastern Structure Symposium
             (NESS) on the Structural Basis of Drug Resistance
             University of Connecticut
             Storrs, Connecticut

   2012      Controlling HIV-1 Integration                         Invited Speaker
             Yale University
             New Haven, Connecticut

   2013      Therapeutic Targeting of HIV-1 Integrase              Invited Speaker
             Structure-Function
             50th Anniversary Symposium
             Department of Molecular Biology and Microbiology
             Tufts University School of Medicine
             Boston, Massachusetts

             Small Molecule Disruption of HIV-1 Integrase          Invited Speaker
             Structure-Function
             Boston College
             Chestnut Hill, Massachusetts

   2014      Therapeutic Intervention of HIV DNA Integration       Invited Speaker
             Infectious Diseases Grand Rounds
             Boston University Medical Center
             Boston, Massachusetts

 National:



                                             23
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 67 of 582 PageID #:
                                  17713
                                                                           Alan N. Engelman


   1995      Molecular Mechanism of HIV DNA Integration               Invited Speaker
             Frederick Cancer Research Center
             Frederick, Maryland

   1997      Protein-DNA Interactions in HIV Pre-integration          Invited Speaker
             Complexes
             2nd Joint Conference of the Strategic Program for
             Innovative Research on AIDS Treatment/National
             Cooperative Drug Discovery Groups for the Treatment
             of HIV Infection: “New Opportunities for Novel HIV
             Therapies – from Discovery to Clinical Proof-of-Concept”
             Vienna, Virginia

             Integration                                              Invited Session Co-
             1997 Meeting on Retroviruses                             Chairperson
             Cold Spring Harbor Laboratory
             Cold Spring Harbor, New York

   1998      Mechanism of HIV-1 Integration: Necessary                Invited Speaker
             and Sufficient?
             Merck Research Laboratories
             West Point, Pennsylvania

   1999      The Ins and Outs of HIV-1 Integration                    Invited Speaker
             Medical College of Georgia
             Augusta, Georgia

             Integration                                              Invited session co-
             1999 Meeting on Retroviruses                             chairperson
             Cold Spring Harbor Laboratory
             Cold Spring Harbor, New York

   2001      Preintegration/Integration                               Invited Session Co-
             2001 Meeting on Retroviruses                             Chairperson
             Cold Spring Harbor Laboratory
             Cold Spring Harbor, New York

   2002      Nuclear Localization of HIV-1 Preintegration             Invited Speaker
             Complexes in Dividing and Nondividing Cells
             Pennsylvania State University College of Medicine
             Hershey, Pennsylvania

             Nuclear Localization of HIV-1 Preintegration             Invited Speaker
             Complexes                                                Monsanto/Pharmacia
             St. Louis University                                     Lecture Series
             St. Louis, Missouri


                                             24
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 68 of 582 PageID #:
                                  17714
                                                                         Alan N. Engelman




   2003      Pathogenesis/Host Factors I                           Invited Session Co-
             2003 meeting on Retroviruses                          Chairperson
             Cold Spring Harbor Laboratory
             Cold Spring Harbor, New York

             Early Events in HIV-1 Infection                       Invited Speaker
             San Diego State University
             San Diego, California

   2005      Solution Structure of the HIV-1 Integrase-Binding     Invited Speaker
             Domain in LEDGF/p75                                   (abstract)
             2005 Palm Springs Symposium on HIV/AIDS
             “Pathogens Versus Host in HIV Disease”
             Palm Springs, California

             Host Factor Roles in HIV-1 Integration                Invited Speaker
             Aaron Diamond AIDS Research Center
             New York, New York

             HIV-1 Integration: Viral and Host Cell Determinants   Invited Speaker
             Gilead Sciences, Inc.
             Foster City, California

             Host Cell Factors and HIV-1 Integration               Invited Speaker
             Gladstone Institute of Virology and Immunology
             San Francisco, California

             Integration and Bioinformatics                        Invited Session Co-
             2005 Meeting on Retroviruses                          Chairperson
             Cold Spring Harbor Laboratory
             Cold Spring Harbor, New York

             Host Cell Factors and HIV-1 Integration               Invited Speaker
             National Cancer Institute
             Frederick, Maryland

             Mechanism of HIV DNA Integration                      Invited Speaker
             The Ohio State University
             Columbus, Ohio

             Host Factors and HIV-1 Integration                    Invited Speaker
             The Ohio State University
             Columbus, Ohio

   2006      Molecular Mechanisms of HIV-1 Integration             Invited Featured Speaker


                                               25
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 69 of 582 PageID #:
                                  17715
                                                                           Alan N. Engelman


             2006 Palm Springs Symposium on HIV/AIDS
             “Pathogens Versus Host in the Progression to AIDS”
             Palm Springs, California

             Mouse Knockout Cells Reveal a Critical Role for          Invited Speaker
             LEDGF/p75 in PIC Function during HIV-1                   (abstract)
             Integration In Vivo
             2006 American Society for Cell Biology Summer
             Meeting on The Cell Biology of HIV-1 and other
             Retroviruses
             Atlanta, Georgia

   2007      LEDGF/p75 and HIV-1 Integration                          Invited Speaker
             Center for Molecular Biology and Gene Therapy
             Loma Linda University School of Medicine
             Loma Linda, California

             Cell Factors and HIV-1 Integration                       Visiting Professor
             Mayo Clinic                                              Siebens Foundation
             Rochester, Minnesota                                     Seminar Series

             LEDGF/p75 and HIV-1 DNA Integration                      Invited Keynote Speaker
             8th Annual Symposium on Antiviral
             Drug Resistance: Targets and Mechanisms
             Glen Allen, Virginia

             Host Cell Proteins and HIV-1 Integration                 Invited Speaker
             George Mason University
             Manassas, Virginia

   2008      Integration Cofactors and HIV-1 Infection                Invited Speaker
             Vanderbilt University Medical Center
             Nashville, Tennessee

             Nucleoprotein Complex Interactions during                Invited Speaker
             HIV DNA Integration
             Educational Session “Emerging Field Review:
             Interaction between Vectors and the Human Genome”;
             seminar entitled “”; 11th Annual Meeting of the American
             Society of Gene Therapy
             Boston, Massachusetts

   2009      Virus-Host Interactions during HIV-1 Provirus            Invited Speaker
             Formation
             University of Minnesota
             Minneapolis, Minnesota


                                            26
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 70 of 582 PageID #:
                                  17716
                                                                            Alan N. Engelman




   2010      Controlling HIV-1 DNA Integration                        Invited Featured Speaker
             2010 Palm Springs Symposium on HIV/AIDS
             "HIV Pathogenesis: Molecules to Man"
             Palm Springs, California

             Retroviral Intasome Assembly and Inhibition of DNA       Invited Speaker
             Strand Transfer Activity
             National Institute of General Medical Services (NIGMS)
             24th Annual Meeting of the Groups Studying the
             Structures of AIDS-Related Systems
             National Institutes of Health
             Bethesda, Maryland

             Control of HIV-1 DNA Integration                         Invited Speaker
             Case/UHC Center for AIDS Research
             2010 Case CFAR Annual Conference:
             Molecular Basis for HIV Pathogenesis
             Cleveland, Ohio

             Virological and Structural Analyses of Integrase         Invited Keynote Speaker
             Strand Transfer Inhibitors
             11th Annual Symposium on Antiviral
             Drug Resistance: Targets and Mechanisms
             Hershey, Pennsylvania

             Control of HIV-1 Integration                             Invited Speaker
             HIV Drug Resistance Program
             NCI-Frederick
             Frederick, Maryland

   2011      Control over HIV-1 Integration                           Invited Speaker
             Division of AIDS (DAIDS)
             National Institutes of Health
             Bethesda, Maryland

             Structural Biology of HIV-1 Integration                  Invited Speaker
             The 25th Annual Meeting of Groups Studying the
             Structures of AIDS-Related Systems and Their Application
             to Targeted Drug Design
             National Institutes of Health
             Bethesda, Maryland

             Controlling HIV-1 Integration                            Invited Speaker
             Aaron Diamond AIDS Research Center
             New York, New York


                                              27
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 71 of 582 PageID #:
                                  17717
                                                                      Alan N. Engelman




             Control over HIV-1 Integration                      Invited Speaker
             Pittsburgh Center for HIV Protein Interactions
             University of Pittsburgh
             Pittsburgh, Pennsylvania

             LEDGFp75 and HIV-1 Integration                      Invited Speaker
             Molecular Graphics Society of the Americas
             Modeling HIV Drug Resistance Meeting
             The Scripps Research Institute
             La Jolla, California

   2012      Control over the HIV Integration Machine            Invited Speaker
             University of Texas Southwestern Medical Center
             Dallas, Texas

             Retroviral Integrase Function and Drug Resistance   Invited Speaker
             Mechanisms
             The HIV Accessory Proteins and Regulatory
             Complexes Center
             University of California
             San Francisco, California

             Control of the HIV DNA Integration Machine          Invited Speaker
             University of Alabama
             Birmingham, Alabama

             Controlling HIV DNA Integration                     Invited Speaker
             Albert Einstein College of Medicine
             New York, New York

             Inhibition of HIV-1 Integration                     Invited Speaker
             Merck Research Laboratories
             West Point, Pennsylvania

   2013      Control of HIV-1 Integration                        Invited Speaker
             Wayne State University
             Detroit, Michigan

             LEDGF and HIV-1 Integration                         Invited Speaker
             Infectious Disease Grand Rounds
             Mount Sinai School of Medicine
             New York, New York

             Allosteric Inhibitors Deregulate Integrase          Invited Speaker
             Multimerization during HIV-1 Particle Maturation


                                               28
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 72 of 582 PageID #:
                                  17718
                                                                             Alan N. Engelman


             Structural Biology Related to HIV/AIDS – 2013
             National Institute of General Medical Sciences
             Bethesda, Maryland

             Therapeutic Inhibition of HIV-1 Integrase                 Invited Speaker
             Structure-Function
             The Center for Advanced Biotechnology and Medicine
             Rutgers University

   2014      Integration and Integrase                                 Invited session co-
             2014 Meeting on Retroviruses                              chairperson
             Cold Spring Harbor Laboratory
             Cold Spring Harbor, New York

   2015      Therapeutic Inhibition of HIV-1 Integration               Invited Speaker
             University of Pittsburgh
             Pittsburgh, Pennsylvania

             Pharmacological Genetics: The Case of HIV-1 Integrase     Invited Speaker
             University of North Carolina
             Chapel Hill, North Carolina

             Functional and Structural Characterization of the         Invited Speaker
             Mouse Mammary Tumor Virus Intasome
             Structural Biology Related to HIV/AIDS – 2015
             National Institute of General Medical Sciences
             Bethesda, Maryland

   2016      Integrase Structure and Inhibition of HIV-1 Replication   Invited Speaker
             University of California at Irvine
             Irvine, California

             Virus-Host Interactions Regulate HIV-1 Integration        Invited Speaker
             into Chromatin
             Workshop on Chromatin Control of Viral Infection
             Bethesda, Maryland

             Mechanism and Inhibition of HIV Integration               Invited Speaker
             University of Maryland
             College Park, Maryland

   2017      Inhibition of HIV Integrase Structure and Function        Invited Speaker
             University of Utah
             Salt Lake City, Utah

             Virus-Host Interactions that Regulate HIV-1 Integration   Invited Featured Speaker


                                             29
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 73 of 582 PageID #:
                                  17719
                                                                                  Alan N. Engelman


                  2017 Palm Springs Symposium on HIV/AIDS
                  "HIV Disease from Resistance to Cure"
                  Palm Springs, California

                  Mechanisms and Inhibition of HIV-1 Integration            Invited Speaker
                  Northwestern University
                  Chicago, Illinois

                  HIV-Host Interactions that Regulate DNA Integration       Invited Speaker
                  Case Western Reserve University                           Leaders in AIDS
                  Cleveland, Ohio                                           Research Seminar

                  Mechanisms and Inhibition of Retroviral Integration Invited Speaker
                  The Ohio State University
                  Columbus, Ohio

   2018           Pan-Nuclear Integration Targeting by HIV-1                Invited Speaker
                  Preintegration Complexes
                  NIAID Workshop on HIV Nuclear Import
                  Rockville, Maryland

                  Mechanisms and Inhibition of HIV Integration              Invited Speaker
                  Columbia University
                  New York, New York

   2019           Mechanisms and Inhibition of HIV Integration
                  Minisymposium on Pathogenic Human Viruses                 Invited Speaker
                  Duke University Medical Center
                  Durham, North Carolina

   2020           Virus-Host Interactions that Regulate HIV-1 Integration   Invited Featured Speaker
                  2020 Palm Springs Symposium on HIV/AIDS
                  "New Horizons in AIDS Research"
                  Palm Springs, California

                  Mechanisms and Inhibition of HIV Integration              Invited Speaker
                  Johns Hopkins University
                  Baltimore, Maryland

 International:

   1996           Integrase                                                 Invited Speaker
                  Mór Kaposi Research Foundation
                  Budapest, Hungary

   2000           Functional End Coupling during HIV-1 Integration          Invited Speaker


                                                 30
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 74 of 582 PageID #:
                                  17720
                                                                            Alan N. Engelman


             Workshop on Site-specific Recombination and              (abstract)
             Transposition 2000
             Woods Hole, Massachusetts

   2001      Nuclear Localization of HIV-1 Preintegration             Invited Speaker
             Complexes
             2nd International Conference on Retroviral Integrase:
             A Novel Target for the Treatment of AIDS
             Paris, France

   2005      Structure/Function Analyses of HIV-1 Integration         Invited Speaker
             Cofactors
             Katholieke Universiteit
             Leuven, Belgium

             The Role of LEDGF in Viral Replication                   Invited Speaker
             12th Conference on Retroviruses and Opportunistic        (abstract)
             Infections (CROI)
             Boston, Massachusetts

   2007      Host Factors and HIV-1 Integration                      Invited Plenary Speaker
             2007 Keystone Symposia on HIV Vaccines:
             From Basic Research to Clinical Trials /
             Molecular and Cellular Determinants of HIV Pathogenesis
             Whistler, British Columbia, Canada

   2008      HIV Molecular Biology and Host Cell Interactions         Invited Oral Session
             15th Conference on Retroviruses and Opportunistic        Co-Moderator
             Infections (CROI)
             Boston, Massachusetts

             Characterization of PWWP Domain Residues Critical        Invited Speaker
             for LEDGF/p75 Chromatin-Binding and HIV-1
             Infectivity
             3rd International Conference on Retroviral Integrase
             Marine Biological Laboratory
             Woods Hole, Massachusetts

   2010      Biological and Pharmacological Analysis of the HIV-1     Invited Speaker
             Intasome
             2nd ASM Conference on Mobile DNA
             Montreal, Canada

             HIV-1 Preintegration Complex Function and Host Cell      Invited Speaker
             Factors
             Centennial Retrovirus Meeting


                                             31
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 75 of 582 PageID #:
                                  17721
                                                                               Alan N. Engelman


             Institute of Molecular Genetics
             Prague, Czech Republic

             Identification of Essential Host Cell Factors               Invited Session Co-Chair
             Centennial Retrovirus Meeting
             Institute of Molecular Genetics
             Prague, Czech Republic

    2011     Structural Insights into Integrase Function and             Invited Plenary Speaker
             Inhibitor Resistance
             International Workshop on HIV & Hepatitis Virus:
             Drug Resistance and Curative Strategies
             Los Cabos, Baja California Sur, Mexico

             Biochemistry of Integration                                 Invited Session Chair
             4th International Conference on Retroviral Integration
             University of Siena
             Siena, Italy

             Integrase Biochemistry and HIV-1 Replication                Invited Plenary Speaker
             4th International Conference on Retroviral Integration
             University of Siena
             Siena, Italy

    2012     HIV-Host Interactions in Nuclear Import and Integration     Invited Plenary Speaker
             2012 Keystone Symposium on Frontiers in HIV
             Pathogenesis, Therapy and Eradication
             Whistler, British Columbia, Canada

    2014     Host Factors and HIV/SIV Replication                        Invited Oral Session
             Conference on Retroviruses and Opportunistic                Co-Moderator
             Infections (CROI) 2014
             Boston, Massachusetts

             Integrase and HIV DNA Integration                           Invited Plenary Speaker
             2014 Keystone Symposium on Mobile Genetic Elements
             and Genome Evolution
             Sante Fe, New Mexico

             Integrase Host Cofactors: Unanticipated Antiretroviral      Invited Keynote Speaker
             Bedfellows
             5th International Conference on Retroviral Integration
             Asilomar, California

    2015     Inhibition of HIV-1 Integrase: More than Just Integration   Invited Speaker
             Lady Davis Institute for Medical Research                   Distinguished Lecture


                                               32
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 76 of 582 PageID #:
                                  17722
                                                                                Alan N. Engelman


                McGill University                                          Series
                Montreal, Canada

      2016      CPSF6 Regulates HIV-1 Integration into Active              Invited Plenary Speaker
                Chromatin
                2016 Keystone Symposium on HIV Persistence:
                Pathogenesis and Eradication
                Olympic Valley, California

      2017      Virus-Host Interactions that Regulate HIV-1 Integration    Invited Speaker
                6th International Conference on Retroviral Integration
                Bordeaux, France

                Session on “Molecular and Structural Aspects of            Invited Co-Chair
                Integration”
                6th International Conference on Retroviral Integration
                Bordeaux, France

                Mechanisms and Inhibition of HIV Integration               Invited Speaker
                The Francis Crick Institute
                London, England

      2020      Sharpening the Cutting Edge: Additions to the              Invited Themed
                Molecular Virology Toolkit                                 Discussion Leader
                Conference on Retroviruses and Opportunistic
                Infections (CROI) 2020
                Boston, Massachusetts


 Report of Technological and Other Scientific Innovations
 Patents:

 1.      Episomally replicating lentiviral vectors
               Engelman A, Lu R, Hofmann W, Sodroski J, inventors
               US Patent 6,808,923. 2004 Oct 26
               Lentiviral vectors for human gene therapy were engineered to express transgenes in
               the absence of integrase-mediated DNA recombination.

 2.      NDR kinase modulators
              Devroe E, Engelman A, Silver PA, inventors
              International Application No. PCT/US2004/001679
              Inhibitors or stimulators of NDR1 and NDR2 kinase will be used to modulate the
              cytopathic affects of HIV infection.

 3.      Compositions and methods for inhibition of retroviruses

                                                33
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 77 of 582 PageID #:
                                  17723
                                                                                     Alan N. Engelman


                Yan N, Engelman A, Lieberman J, inventors
                International Application No. PCT/US09/44339
                The cytoplasmic SET complex will be targeted to increase the frequency of HIV-
                1 suicidal autointegration before provirus formation can be established.


 Report of Education to Patients and Service to the Community
 Activities:
 No activities or materials below were sponsored by 3rd parties/outside entities

    1998        Southern New England Junior Science                            Co-coordinator
                Humanities Symposium
                Coordinated the Dana-Farber Cancer Institute site visit tour; approximately 200 high
                school students, teachers, and parents participated in the 2-day event.

 The activity below was sponsored by the Harvard Medical School Office for Diversity Inclusion
 And Community Partnership and the Biomedical Science Careers Program

    2012        Explorations 2012                                      Community Partner
                Hosted the visit of middle school students from Boston and Cambridge to the
                research laboratory.

 The activity below was sponsored by the Dana-Farber/Harvard Cancer Center Continuing Umbrella
 of Research Experiences (CURE) Program

    2013-14     CURE                                                         Host Laboratory
                Hosted an undergraduate student (Ngoc Ly) to perform research on the mechanism of
                action of allosteric integrase inhibitors during the summers of 2013 and 2014.

 The activity below was sponsored by the Dana-Farber/Harvard Cancer Center Summer Program to
 Advance Research Careers (SPARC)

    2018        SPARC                                                       Host Laboratory
                Hosted and mentored an undergraduate student (Thais Rocha) during the summer of
                2018 to perform research on the roles of integrase binding proteins in determining
                the preferred pattern of HIV-1 integration.

    2019        SPARC                                                           Host Laboratory
                Hosted and mentored an undergraduate student (Evelyn Rosario) during the summer
                to engineer single-cell Jurkat T cell clones to re-express the cellular CD4 protein via
                retroviral transduction.

 Recognition:

    2010        Who’s Who in America – Research                                Marquis

                                                  34
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 78 of 582 PageID #:
                                  17724
                                                                                  Alan N. Engelman




 Report of Scholarship
 Peer-Reviewed Publications:

 Research investigations

  1.    Engelman A, *Rosenberg N. Isolation of temperature-sensitive Abelson virus mutants by
        site-directed mutagenesis. Proc Natl Acad Sci U S A 1987 Nov;84(22):8021-5. PubMed
        PMID: 2825174; PubMed Central PMCID: PMC299468.

  2.    Engelman A, *Rosenberg N. bcr/abl and src but not myc and ras replace v-abl in lymphoid
        transformation. Mol Cell Biol 1990 Aug;10(8):4365-9. doi: 10.1128/MCB.10.8.4365.
        PubMed PMID: 2164639; PubMed Central PMCID: PMC360988.

  3.    Engelman A, *Rosenberg N. Temperature sensitive mutants of Abelson murine leukemia
        virus deficient in protein tyrosine kinase activity. J Virol 1990 Sep;64(9):4242-51. PubMed
        PMID: 1696637; PubMed Central PMCID: PMC247889.

  4.    *Craigie R, Mizuuchi K, Bushman FD, Engelman A. A rapid in vitro assay for HIV DNA
        integration. Nucleic Acids Res 1991 May 25;19(10):2729-34. doi: 10.1093/nar/19.10.2729.
        PubMed PMID: 2041748; PubMed Central PMCID: PMC328193.

  5.    Engelman A, Mizuuchi K, *Craigie R. HIV-1 DNA integration: mechanism of viral DNA
        cleavage and DNA strand transfer. Cell 1991 Dec 20;67(6):1211-21. doi:10.1016/0092-
        8674(91)90297-C. PubMed PMID: 1760846.

  6.    Engelman A, *Craigie R. Identification of conserved amino acid residues critical for human
        immunodeficiency virus type 1 integrase function in vitro. J Virol 1992 Nov;66(11):6361-9.
        PubMed PMID: 1404595; PubMed Central PMCID: PMC240128.

  7.    Bushman FD, Engelman A, Palmer I, Wingfield P, *Craigie R. Domains of the integrase
        protein of human immunodeficiency virus type 1 responsible for polynucleotidyl transfer and
        zinc binding. Proc Natl Acad Sci U S A 1993 Apr 15;90(8):3428-32. doi:
        10.1073/pnas.90.8.3428. PubMed PMID: 8386373; PubMed Central PMCID: PMC46313.

  8.    Engelman A, Bushman FD, *Craigie R. Identification of discrete functional domains of
        HIV-1 integrase and their organization within an active multimeric complex. EMBO J 1993
        Aug;12(8):3269-75. PubMed PMID: 8344264; PubMed Central PMCID: PMC413594.

  9.    Mazumder A, Engelman A, Craigie R, Fesen M, *Pommler Y. Intermolecular disintegration
        and intramolecular strand transfer activities of wild-type and mutant HIV-1 integrase.
        Nucleic Acids Res 1994 Mar 25;22(6):1037-43. doi: 10.1093/nar/22.6.1037. PubMed PMID:
        8152908; PubMed Central PMCID: PMC307927.


                                                35
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 79 of 582 PageID #:
                                  17725
                                                                                  Alan N. Engelman




 10.   Engelman A, Hickman AB, *Craigie R. The core and carboxyl terminal domains of the
       integrase protein of human immunodeficiency virus type 1 each contribute to non-specific
       DNA binding. J Virol 1994 Sep;68(9):5911-7. PubMed PMID: 8057470; PubMed Central
       PMCID: PMC236996.

 11.   Vicenzi E, Dimitrov DS, Engelman A, Mignone T-S, Purcell DFJ, Leonard J, Englund G,
       *Martin MA. An integration-defective U5 deletion mutant of human immunodeficiency
       virus type 1 reverts by eliminating additional long terminal repeat sequences. J Virol 1994
       Dec;68(12):7879-90. PubMed PMID: 7966578; PubMed Central PMCID: PMC237250.

 12.   Hickman AB, Palmer I, Engelman A, Craigie R, *Wingfield P. Biophysical and enzymatic
       properties of the catalytic domain of HIV-1 integrase. J Biol Chem 1994 Nov
       18;269(46):29279-87. PubMed PMID: 7961898.

 12.   Dyda F, Hickman AB, Jenkins TM, Engelman A, Craigie R, *Davies DR. Crystal structure
       of the catalytic domain of HIV-1 integrase: similarity to other polynucleotidyl transferases.
       Science 1994 Dec 23;266(5193):1981-6. PubMed PMID: 7801124.
               Research News. O’Brien C. X-ray crystallography: HIV integrase structure catalyzes
               drug research. Science 1994 Dec 23;266(5193):1946. doi: 10.1126/science.7801119.
               PubMed PMID: 7801119.

 14.   Engelman A, Englund G, Orenstein JM, Martin MA, *Craigie R. Multiple effects of
       mutations in human immunodeficiency virus type 1 integrase on viral replication. J Virol
       1995 May;69(5):2729-36. PubMed PMID: 7535863; PubMed Central PMCID: PMC188965.

 15.   *Englund G, Theodore TS, Freed E, Engelman A, Martin MA. Integration is required for
       productive infection of monocyte-derived macrophages by human immunodeficiency virus
       type 1. J Virol 1995 May;69(5):3216-9. PubMed PMID: 7707554; PubMed Central PMCID:
       PMC189028.

 16.   Engelman A, *Craigie R. Efficient magnesium-dependent human immunodeficiency virus
       type 1 integrase activity. J Virol 1995 Sep;69(9):5908-11. PubMed PMID: 7637039;
       PubMed Central PMCID: PMC189473.

 17.   Lodi PJ, Ernst JA, Kuszewski J, Hickman AB, Engelman A, Craigie R, *Clore GM,
       *Gronenborn AM. Solution structure of the DNA binding domain of HIV-1 integrase.
       Biochemistry 1995 Aug 8;34(31):9826-33. doi: 10.1021/bi00031a002. PubMed PMID:
       7632683.

 18.   Jenkins TM, Engelman A, Ghirlando R, *Craigie R. A soluble active mutant of HIV-1
       integrase: involvement of both the core and C-terminal domains in multimerization. J Biol
       Chem 1996 Mar 29;271(13):7712-8. doi: 10.1074/jbc.271.13.7712. PubMed PMID:
       8631811.




                                                36
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 80 of 582 PageID #:
                                  17726
                                                                                   Alan N. Engelman


 19.   *Taddeo B, Carlini F, Verani P, Engelman A. Reversion of a human immunodeficiency
       virus type 1 integrase mutant at a second site restores enzyme function and virus infectivity.
       J Virol 1996 Dec;70(12):8277-84. PubMed PMID: 8970947; PubMed Central PMCID:
       PMC190915.

 20.   *Engelman A. Biochemical characterization of recombinant equine infectious anemia virus
       integrase. Protein Expression Purif 1996 Nov;8(3):299-304. doi: 10.1006/prep.1996.0104.
       PubMed PMID: 8936591.

 21.   *Engelman A, Liu Y, Chen H, Farzan M, Dyda F. Structure-based mutagenesis of the
       catalytic domain of human immunodeficiency virus type 1 integrase. J Virol 1997
       May;71(5):3507-14. PubMed PMID: 9094622; PubMed Central PMCID: PMC191497.

 22.   Du Z, Ilyinskii PO, Lally K, Desrosiers RC, *Engelman A. A mutation in integrase can
       compensate for mutations in the simian immunodeficiency virus att site. J Virol 1997
       Nov;71(11):8124-32. PubMed PMID: 9343162; PubMed Central PMCID: PMC192268.

 23.   Jenkins TM, Esposito D, Engelman A, *Craigie R. Critical contacts between HIV-1
       integrase and viral DNA identified by structure-based analysis and photo-crosslinking.
       EMBO J 1997 Nov 17;16(22):6849-59. doi: 10.1093/emboj/16.22.6849. PubMed PMID:
       9362498; PubMed Central PMCID: PMC1170288.

 24.   **Chen H, *Engelman A. The barrier-to-autointegration protein is a host factor for HIV
       type 1 integration. Proc Natl Acad Sci U S A 1998 Dec 22;95(26):15270-4. doi:
       10.1073/pnas.95.26.15270. PubMed PMID: 9860958; PubMed Central PMCID: PMC28032.

 25.   **Chen H, Wei S-Q, *Engelman A. Multiple integrase functions are required to form the
       native structure of the human immunodeficiency virus type 1 intasome. J Biol Chem 1999
       Jun 11;274(24):17358-64. doi: 10.1074/jbc.274.24.17358. PubMed PMID: 10358097.

 26.   **Brown HEV, Chen H, *Engelman A. Structure-based mutagenesis of the human
       immunodeficiency virus type 1 DNA attachment site: effects on integration and cDNA
       synthesis. J Virol 1999 Nov;73(11):9011-20. PubMed PMID: 10516007; PubMed Central
       PMCID: PMC112933.

 27.   **Chen H, *Engelman A. Characterization of a replication-defective human
       immunodeficiency virus type 1 att site mutant that is blocked after the 3’ processing step of
       retroviral integration. J Virol 2000 Sep;74(17):8188-93. doi: 10.1128/JVI.74.17.8188-
       8193.2000. PubMed PMID: 10933731; PubMed Central PMCID: PMC112354.

 28.   **Harris D, *Engelman A. Both the structure and DNA binding function of the barrier-to-
       autointegration factor contribute to reconstitution of HIV type 1 integration in vitro. J Biol
       Chem 2000 Dec 15;275(50):39671-7. doi: 10.1074/jbc.M002626200. PubMed PMID:
       11005805.



                                                37
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 81 of 582 PageID #:
                                  17727
                                                                                   Alan N. Engelman


 29.   **Nakajima N, Lu R, *Engelman A. Human immunodeficiency virus type 1 replication in
       the absence of integrase-mediated DNA recombination: definition of permissive and
       nonpermissive T-cell lines. J Virol 2001 Sep;75(17):7944-55. doi: 10.1128/JVI.75.17.7944-
       7955.2001. PubMed PMID: 11483739; PubMed Central PMCID: PMC115038.

 30.   **Chen H, *Engelman A. Asymmetric processing of human immunodeficiency virus type 1
       cDNA in vivo: Implications for functional end coupling during the chemical steps of DNA
       transposition. Mol Cell Biol 2001 Oct;21(20):6758-67. doi: 10.1128/MCB.21.20.6758-
       6767.2001 PubMed PMID: 11564861; PubMed Central PMCID: PMC99854.

 31.   **Limón A, Devroe E, Lu R, Ghory HZ, Silver PA, *Engelman A. Nuclear localization of
       human immunodeficiency virus type 1 preintegration complexes (PICs): V165A and R166A
       are pleiotropic integrase mutants primarily defective for integration, not PIC nuclear import.
       J Virol 2002 Nov;76(21):10598-607. doi: 10.1128/JVI.76.21.10598-10607.2002. PubMed
       PMID: 12368302; PubMed Central PMCID: PMC136649.

 32.   **Limón A, Nakajima N, Lu R, Ghory HZ, *Engelman A. Wild-type levels of nuclear
       localization and human immunodeficiency virus type 1 replication in the absence of the
       central DNA flap. J Virol 2002 Dec;76(23):12078-86. doi: 10.1128/JVI.76.23.12078-
       12086.2002. PubMed PMID: 12414949; PubMed Central PMCID: PMC136855.

 33.   **Lin C-W, *Engelman A. The barrier-to-autointegration factor is a component of
       functional human immunodeficiency virus type 1 preintegration complexes. J Virol 2003
       Apr;77(8):5030-6. doi: 10.1128/JVI.77.8.5030-5036.2003. PubMed PMID: 12663813;
       PubMed Central PMCID: PMC152146.

 34.   Devroe E, Engelman A, *Silver PA. Intracellular transport of human immunodeficiency
       virus type 1 integrase. J Cell Sci 2003 Nov 1;116(Pt 21):4401-8. doi: 10.1242/jcs.00747.
       Epub 2003 Sep 16. PubMed PMID: 13130095.

 35.   **Lu R, Nakajima N, Hofmann W, Benkirane M, Jeang K-T, Sodroski J, *Engelman A.
       Simian virus 40-based replication of catalytically-inactive human immunodeficiency virus
       type 1 integrase mutants in nonpermissive T-cell lines and monocyte-derived macrophages. J
       Virol 2004 Jan;78(2):658-68. Erratum in: J Virol 2004 Mar;78(5):2654. doi:
       10.1128/JVI.78.2.658-668.2004. Teh-Jeang Kuan [corrected to Jeang Kuan-Teh]. PubMed
       PMID: 14694097; PubMed Central PMCID: PMC368853.

 36.   **Maertens G, Cherepanov P, Debyser Z, Engelborghs Y, *Engelman A. Identification and
       characterization of a functional nuclear localization signal in the HIV-1 integrase interactor
       LEDGF/p75. J Biol Chem 2004 Aug 6;279(32):33421-9. doi: 10.1074/jbc.M404700200.
       Epub 2004 May 25. PubMed PMID: 15163664.

 37.   **Lu R, Limón A, Devroe E, Silver PA, Cherepanov P, *Engelman A. Class II integrase
       mutants with changes in putative nuclear localization signals are primarily blocked at a post-
       nuclear entry step of human immunodeficiency virus type 1 replication. J Virol 2004



                                                38
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 82 of 582 PageID #:
                                  17728
                                                                               Alan N. Engelman


       Dec;78(23):12735-46. doi: 10.1128/JVI.78.23.12735-12746.2004. PubMed PMID:
       15542626; PubMed Central PMCID: PMC525011.

 38.   **Cherepanov P, Devroe E, Silver PA, *Engelman A. Identification of an evolutionarily
       conserved domain in human lens epithelium-derived growth factor/transcriptional co-
       activator p75 (LEDGF/p75) that binds HIV-1 integrase. J Biol Chem 2004 Nov
       19;279(47):48883-92. doi: 10.1074/jbc.M406307200. Epub 2004 Sep 14. PubMed PMID:
       15371438.

 39.   **Lu R, Limón A, Ghory HZ, *Engelman A. Genetic analyses of DNA binding mutants in
       the catalytic core domain of human immunodeficiency virus type 1 integrase. J Virol 2005
       Feb;79(4):2493-505. doi: 10.1128/JVI.79.4.2493-2505.2005. PubMed PMID: 15681450;
       PubMed Central PMCID: PMC546573.

 40.   Devroe E, Silver PA, *Engelman A. HIV-1 incorporates and proteolytically processes
       human NDR1 and NDR2 serine-threonine kinases. Virology 2005 Jan 5;331(1):181-9.
       http://dx.doi.org/10.1016/j.virol.2004.10.023. PubMed PMID: 15582665.

 41.   **Lu R, Ghory HZ, *Engelman A. Genetic analyses of conserved residues in the carboxyl
       terminal domain of human immunodeficiency virus type 1 integrase. J Virol 2005
       Aug;79(16):10356-68. doi: 10.1128/JVI.79.16.10356-10368.2005. PubMed PMID:
       16051828; PubMed Central PMCID: PMC1182625.

 42.   **Cherepanov P, Sun Z-Y J, Rahman S, Maertens G, Wagner G, *Engelman A. Solution
       structure of the HIV-1 integrase-binding domain in LEDGF/p75. Nat Struct Mol Biol 2005
       Jun;12(6):526-32. doi:10.1038/nsmb937. Epub 2005 May 15. PubMed PMID: 15895093.

 43.   **Lu R, Vandegraaff N, Cherepanov P, *Engelman A. Lys 34, dispensable for integrase
       catalysis, is required for preintegration complex function and human immunodeficiency
       virus type 1 replication. J Virol 2005 Oct;79(19):12584-91. doi: 10.1128/JVI.79.19.12584-
       12591.2005. PubMed PMID: 16160186; PubMed Central PMCID: PMC1211547.

 44.   **Cherepanov P, Ambrosio ALB, Rahman S, Ellenberger T, *Engelman A. From the
       Cover: Structural basis for the recognition between HIV-1 integrase and transcriptional
       coactivator p75. Proc Natl Acad Sci U S A 2005 Nov 29;102(48):17308-13. doi:
       10.1073/pnas.0506924102. Epub 2005 Oct 31. PubMed PMID: 16260736; PubMed Central
       PMCID: PMC1297672.
              Commentary. Bradley CM, Craigie R. Seeing is believing: Structure of the catalytic
              domain of HIV-1 integrase in complex with human LEDGF/p75. Proc Natl Acad Sci
              U S A 2005 Dec 6;102(49):17543-4. doi: 10.1073/pnas.0509078102. Epub 2005 Nov
              28. PubMed PMID: 16314581; PubMed Central PMCID: PMC1308931.
              Recommended by the Faculty of 1000: Dyda F. F1000Prime Recommendation of
              [Cherepanov P et al., Proc Natl Acad Sci U S A 2005, 102(48):17308-13]. In
              F1000Prime, 04 Jan 2006; doi: 10.3410/f.1029968.349434.




                                              39
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 83 of 582 PageID #:
                                  17729
                                                                                 Alan N. Engelman


 45.   **Vandegraaff N, Devroe E, Turlure F, Silver PA, *Engelman A. Biochemical and genetic
       analyses of integrase-interacting proteins lens epithelium-derived growth factor
       (LEDGF)/p75 and hepatoma-derived growth factor related protein 2 (HRP2) in
       preintegration complex function and HIV-1 replication. Virology 2006 Mar 15;346(2):415-
       26. http://dx.doi.org/10.1016/j.virol.2005.11.022. Epub 2005 Dec 9. PubMed PMID:
       16337983.

 46.   **Turlure F, Maertens G, Rahman S, Cherepanov P, *Engelman A. A tripartite DNA-
       binding element, comprised of the nuclear localization signal and two AT-hook motifs,
       mediates the association of LEDGF/p75 with chromatin in vivo. Nucleic Acids Res 2006
       Mar 20;34(5):1653-65. doi: 10.1093/nar/gkl052. PubMed PMID: 16549878; PubMed
       Central PMCID: PMC1405818.

 47.   **Maertens GN, Cherepanov P, *Engelman A. Transcriptional co-activator p75 binds and
       tethers the Myc-interacting protein JPO2 to chromatin. J Cell Sci 2006 Jun 15;119(Pt
       12):2563-71. doi: 10.1242/jcs.02995. Epub 2006 May 30. PubMed PMID: 16735438.

 48.   Si Z, Vandegraaff N, O’hUigin C, Song B, Yuan W, Xu C, Perron M, Li X, Marasco WA,
       Engelman A, Dean M, *Sodroski J. Evolution of a cytoplasmic tripartite motif (TRIM)
       protein in cows that restricts retroviral infection. Proc Natl Acad Sci U S A 2006 May
       9;103(19):7454-9. doi: 10.1073/pnas.0600771103. Epub 2006 Apr 28. PubMed PMID:
       16648259; PubMed Central PMCID: PMC1464360.

 49.   Diaz-Griffero F, Vandegraaff N, Li Y, McGee-Estrada K, Stremlau M, Welikala S, Si Z,
       Engelman A, *Sodroski J. Requirements for capsid binding and an effector function in
       TRIMCyp-mediated restriction of HIV-1. Virology 2006 Aug 1;351(2):404-19.
       http://dx.doi.org/10.1016/j.virol.2006.03.023. Epub 2006 May 2. PubMed PMID: 16650449.

 50.   Anderson JL, Campbell EM, Wu X, Vandegraaff N, Engelman A, *Hope TJ. Proteasome
       inhibition reveals that a functional preintegration complex intermediate can be generated
       during restriction by diverse TRIM5 proteins. J Virol 2006 Oct;80(19):9754-60. doi:
       10.1128/JVI.01052-06. PubMed PMID: 16973579; PubMed Central PMCID: PMC1617233.

 51.   **Rahman S, Lu R, Vandegraaff N, *Cherepanov P, *Engelman A. Structure-based
       mutagenesis of the integrase-LEDGF/p75 interface uncouples a strict correlation between in
       vitro protein binding and HIV-1 fitness. Virology 2007 Jan 5;357(1):79-90.
       http://dx.doi.org/10.1016/j.virol.2006.08.011. Epub 2006 Sep 7. PubMed PMID: 16959283.

 52.   **Shun MC, Daigle JE, Vandegraaff N, *Engelman A. Wild-type levels of human
       immunodeficiency virus type 1 infectivity in the absence of cellular emerin protein. J Virol
       2007 Jan;81(1):166-72. doi: 10.1128/JVI.01953-06. Epub 2006 Oct 11. PubMed PMID:
       17035312; PubMed Central PMCID: PMC1797258.
              Spotlight. Articles of Significant Interest Selected from This Issue by the Editors.
              Noncritical role for emerin protein in human immunodeficiency virus type 1
              infection. J Virol 2007 Jan;81(1):19. doi: 10.1128/JVI.02401-06.


                                               40
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 84 of 582 PageID #:
                                  17730
                                                                                 Alan N. Engelman


 53.   **Raghavendra NK, *Engelman A. LEDGF/p75 interferes with the formation of synaptic
       nucleoprotein complexes that catalyze full-site HIV-1 DNA integration in vitro: Implications
       for the mechanism of viral cDNA integration. Virology 2007 Mar 30;360(1):1-5.
       http://dx.doi.org/10.1016/j.virol.2006.12.022. Epub 2007 Jan 26. PubMed PMID: 17258258;
       PubMed Central PMCID: PMC1864956.

 54.   *Daelemans D, Lu R, De Clercq E, Engelman A. Characterization of a replication-
       competent, integrase defective human immunodeficiency virus (HIV)/simian virus 40
       chimera as a powerful tool for the discovery and validation of HIV integrase inhibitors. J
       Virol 2007 Apr;81(8):4381-5. doi: 10.1128/JVI.02637-06. Epub 2007 Feb 7. PubMed PMID:
       17287285; PubMed Central PMCID: PMC1866133.

 55.   Mbisa JL, Barr R, Thomas JA, Vandegraaff N, Dorweiler IJ, Svarovskaia ES, Brown WL,
       Mansky LM, Gorelick RJ, Harris RS, Engelman A, *Pathak VK. Human immunodeficiency
       virus type 1 cDNAs produced in the presence of APOBEC3G exhibit defects in plus-strand
       DNA transfer and integration. J Virol 2007 Jul;81(13):7099-110. doi: 10.1128/JVI.00272-07.
       Epub 2007 Apr 11. PubMed PMID: 17428871; PubMed Central PMCID: PMC1933301.

 56.   **Shun MC, **Raghavendra NK, **Vandegraaff N, Daigle JE, Hughes S, Kellam P,
       *Cherepanov P, *Engelman A. LEDGF/p75 functions downstream from preintegration
       complex formation to effect gene-specific HIV-1 integration. Genes Dev 2007 Jul
       15;21(14):1767-78. doi: 10.1101/gad.1565107. PubMed PMID: 17639082; PubMed Central
       PMCID: PMC1920171.
              Recommended by the Faculty of 1000: Dyda F. F1000Prime Recommendation of
              [Shun MC et al., Genes Dev 2007, 21(14):1767-78]. In F1000Prime, 20 Sep 2007;
              doiI: 10.3410/f.1090913.544266.

 57.   Botbol Y, Raghavendra NK, Rahman S, *Engelman A, *Lavigne M. Chromatinized
       templates reveal the requirement for the LEDGF/p75 PWWP domain during HIV-1
       integration in vitro. Nucleic Acids Res 2008 Mar;36(4):1237-46. doi: 10.1093/nar/gkm1127.
       Epub 2008 Jan 3. PubMed PMID: 18174227; PubMed Central PMCID: PMC2275106.

 58.   Zhao Z, McKee CJ, Kessl JJ, Santos WL, Daigle JE, Engelman A, Verdine G,
       *Kvaratskhelia M. Subunit specific protein footprinting reveals significant structural
       rearrangements and a role for N-terminal Lys-14 of HIV-1 integrase during viral DNA
       binding. J Biol Chem 2008 Feb 29;283(9):5632-41. doi: 10.1074/jbc.M705241200. Epub
       2007 Dec 19. PubMed PMID: 18093980; PubMed Central PMCID: PMC2806305.

 59.   Brass AL, Dykxhoorn DM, Benita Y, Yan N, Engelman A, Xavier RJ, Lieberman J,
       *Elledge SJ. Identification of host proteins required for HIV infection through a functional
       genomic screen. Science 2008 Feb 15;319(5865):921-6. doi: 10.1126/science.1152725. Epub
       2008 Jan 10. PubMed PMID: 18187620.

 60.   **Shun MC, Botbol Y, Li X, Di Nunzio F, Daigle JE, Yan N, Lieberman J, Lavigne M,
       *Engelman A. Identification and characterization of PWWP domain residues critical for
       LEDGF/p75 chromatin-binding and human immunodeficiency virus type 1 infectivity. J


                                               41
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 85 of 582 PageID #:
                                  17731
                                                                                     Alan N. Engelman


       Virol 2008 Dec;82(23):11555-67. doi: 10.1128/JVI.01561-08. Epub 2008 Sep 17. PubMed
       PMID: 18799576; PubMed Central PMCID: PMC2583668.

 61.   McKee CJ, Kessl JJ, Shkriabai N, Dar MJ, Engelman A, *Kvaratskhelia M. Dynamic
       modulation of HIV-1 integrase structure and function by cellular lens epithelium-derived
       growth factor (LEDGF) protein. J Biol Chem 2008 Nov 14;283(46):31802-12. doi:
       10.1074/jbc.M805843200. Epub 2008 Sep 18. PubMed PMID: 18801737; PubMed Central
       PMCID: PMC2581560.

 62.   Hare S, Shun MC, Gupta SS, Valkov E, *Engelman A, *Cherepanov P. A novel co-crystal
       structure affords the design of gain-of-function lentiviral integrase mutants in the presence of
       modified PSIP1/LEDGF/p75. PLoS Pathog 2009 Jan;5(1):e1000259. doi:
       10.1371/journal.ppat.1000259. Epub 2009 Jan 9. PubMed PMID: 19132083; PubMed
       Central PMCID: PMC2606027.

 63.   Yan N, Cherepanov P, Daigle JE, *Engelman A, *Lieberman J. The SET complex acts as a
       barrier to autointegration of HIV-1. PLoS Pathog 2009 Mar;5(3):e1000327. doi:
       10.1371/journal.ppat.1000327. Epub 2009 Mar 6. PubMed PMID: 19266025; PubMed
       Central PMCID: PMC2644782.

 64.   *Belshan M, Schweitzer CJ, Donnellan MR, Lu R, Engelman A. In vivo biotinylation and
       capture of HIV-1 matrix and integrase proteins. J Virol Methods 2009 Aug;159(2):178-84.
       doi: 10.1016/j.jviromet.2009.03.017. Epub 2009 Mar 26. PubMed PMID: 19490971;
       PubMed Central PMCID: PMC2691866.

 65.   Hare S, Di Nunzio F, Labeja A, Wang J, *Engelman A, *Cherepanov P. Structural basis for
       functional tetramerization of lentiviral integrase. PLoS Pathog 2009; 5:e1000515. doi:
       10.1371/journal.ppat.1000515. Epub 2009 Jul 17. PubMed PMID: 19609359; PubMed
       Central PMCID: PMC2705190.

 66.   **Dar MJ, Monel B, Krishnan L, Shun MC, Di Nunzio F, Helland DE, *Engelman A.
       Biochemical and virological analysis of the 18-residue C-terminal tail of HIV-1 integrase.
       Retrovirology 2009 Oct 19 6:94. doi: 10.1186/1742-4690-6-94. PubMed PMID: 19840380;
       PubMed Central PMCID: PMC2770994.

 67.   **Krishnan L, **Matreyek KA, **Oztop I, Lee K, Tipper CH, Li X, Dar MJ, KewalRamani
       VN, *Engelman A. The requirement for cellular transportin 3 (TNPO3 or TRN-SR2) during
       infection maps to human immunodeficiency virus type 1 capsid and not integrase. J Virol
       2010 Jan;84(1):397-406. doi: 10.1073/pnas.1002346107. Epub 2010 Aug 23. PubMed
       PMID: 20733078; PubMed Central PMCID: PMC2936642.

 68.   Hughes S, Jenkins V, Dar MJ, Engelman A, *Cherepanov P. Transcriptional co-activator
       LEDGF interacts with Cdc7-activator of S-phase kinase (ASK) and stimulates its enzymatic
       activity. J Biol Chem 2010 Jan 1;285(1):541-54. doi: 10.1074/jbc.M109.036491. Epub 2009
       Oct 28. PubMed PMID: 19864417; PubMed Central PMCID: PMC2804203.



                                                 42
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 86 of 582 PageID #:
                                  17732
                                                                                 Alan N. Engelman


 69.   Ferris AL, Wu X, Hughes CM, Stewart C, Smith SJ, Milne TA, Wang GG, Shun MC, Allis
       CD, Engelman A, *Hughes SH. Lens epithelium-derived growth factor (LEDGF) fusion
       proteins redirect HIV-1 DNA integration. Proc Natl Acad Sci U S A 2010 Feb
       16;107(7):3135-40. doi: 10.1073/pnas.0914142107. Epub 2010 Feb 1. PubMed PMID:
       20133638; PubMed Central PMCID: PMC2840313.
               Commentary. Craigie R. Targeting HIV-1 DNA integration by swapping tethers.
               Proc Natl Acad Sci U S A 2010 Feb 16;107(7):2735-6. doi:
               10.1073/pnas.0915097107. Epub 2010 Feb 9. PubMed PMID: 20145107; PubMed
               Central PMCID: PMC2840292.

 70.   Hare S, Gupta SS, Valkov E, Engelman A, *Cherepanov P. Retroviral intasome assembly
       and inhibition of DNA strand transfer. Nature 2010 Mar 11;464(7286):232-6. doi:
       10.1038/nature08784. Epub 2010 Jan 31. PubMed PMID: 20118915; PubMed Central
       PMCID: PMC2837123.
              News & Views. Craigie R. Structural biology: When four became one. Nature 2010
              Mar 11;464(7286):167-8. doi: 10.1038/464167a. PubMed PMID: 20220826;
              PubMed Central PMCID: PMC3311465.
              Recommended by the Faculty of 1000: Dyda F. F1000Prime Recommendation of
              [Hare S et al., Nature 2010, 464(7286):232-6]. In F1000Prime, 22 Mar 2010; doi:
              10.3410/f.2577980.2232080.

 71.   Lee K, Ambrose Z, Martin TD, Oztop I, Mulky A, Julias JG, Vandegraaff N, Baumann JG,
       Wang R, Yuen W, Takemura T, Shelton K, Taniuchi I, Li Y, Sodroski J, Littman DR, Coffin
       JM, Hughes SH, Unutmaz D, Engelman A, *KewalRamani VN. Flexible use of nuclear
       import pathways by HIV-1. Cell Host Microbe 2010 Mar 18;7(3):221-33. doi:
       10.1016/j.chom.2010.02.007. PubMed PMID: 20227665; PubMed Central PMCID:
       PMC2841689.

 72.   **Krishnan L, Li X, Naraharisetty HL, Hare S, *Cherepanov P, *Engelman A. Structure-
       based modeling of the functional HIV-1 intasome and its inhibition. Proc Natl Acad Sci U S
       A 2010 Sep 7;107(36):15910-5. doi: 10.1128/JVI.01899-09. Epub 2009 Oct 21. PubMed
       PMID: 19846519; PubMed Central PMCID: PMC2798409.

 73.   **Koh Y, Haim H, *Engelman A. Identification and characterization of persistent
       intracellular human immunodeficiency virus type 1 integrase strand transfer inhibitor
       activity. Antimicrob Agents Chemother 2011 Jan;55(1):42-9. doi: 10.1128/AAC.01064-10.
       Epub 2010 Nov 8. PubMed PMID: 21060108; PubMed Central PMCID: PMC3019619.

 74.   **Koh Y, Matreyek KA, *Engelman A. Differential sensitivities of retroviruses to integrase
       strand transfer inhibitors. J Virol 2011 Apr;85(7):3677-82. doi: 10.1128/JVI.02541-10. Epub
       2011 Jan 26. PubMed PMID: 21270168; PubMed Central PMCID: PMC3067883.

 75.   *Zamborlini A, Coiffic A, Beauclair G, Delelis O, Paris J, Koh Y, Magne F, Giron ML,
       Tobaly-Tapiero J, Deprez E, Emiliani S, Engelman A, de Thé H, *Saïb A. Impairment of
       human immunodeficiency virus type-1 integrase SUMOylation correlates with an early
       replication defect. J Biol Chem 2011 Jun 10;286(23):21013-22. doi:


                                               43
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 87 of 582 PageID #:
                                  17733
                                                                                 Alan N. Engelman


       10.1074/jbc.M110.189274. Epub 2011 Mar 21. PubMed PMID: 21454548; PubMed Central
       PMCID: PMC3121452.

 76.   *Yan N, O’Day E, Wheeler LA, Engelman A, *Lieberman J. HIV DNA is heavily
       uracilated, which protects it from autointegration. Proc Natl Acad Sci U S A 2011 May
       31;108(22):9244-9. doi: 10.1073/pnas.1102943108. Epub 2011 May 16. PubMed PMID:
       21576478; PubMed Central PMCID: PMC3107311.

 77.   **Matreyek KA, *Engelman A. The requirement for nucleoporin NUP153 during human
       immunodeficiency virus type 1 infection is determined by the viral capsid. J Virol 2011
       Aug;85(15):7818-27. doi: 10.1128/JVI.00325-11. Epub 2011 May 18. PubMed PMID:
       21593146; PubMed Central PMCID: PMC3147902.

 78.   **Li X, Koh Y, *Engelman A. Correlation of recombinant integrase activity and functional
       preintegration complex formation during acute infection by replication-defective integrase
       mutant human immunodeficiency virus. J Virol 2012 Apr;86(7):3861-79. doi:
       10.1128/JVI.06386-11. Epub 2012 Jan 25. PubMed PMID: 22278243; PubMed Central
       PMCID: PMC3302524.

 79.   *Ambrose Z, Lee K, Ndjomou J, Xu H, Oztop I, Matous J, Takemura T, Unutmaz D,
       Engelman A, Hughes SH, *KewalRamani VN. Human immunodeficiency virus type 1
       (HIV-1) capsid mutation N74D alters cyclophilin A dependence and impairs macrophage
       infection. J Virol 2012 Apr;86(8):4708-14. doi: 10.1128/JVI.05887-11. Epub 2012 Feb 1.
       PubMed PMID: 22301145; PubMed Central PMCID: PMC3318671.

 80.   Kessl JJ, Jena N, Koh Y, Taskent-Sezgin H, Slaughter A, Feng L, de Silva S, Wu L, Le
       Grice SFJ, Engelman A, Fuchs JR, *Kvaratskhelia M. Multimode, cooperative mechanism
       of action of allosteric HIV-1 integrase inhibitors. J Biol Chem 2012 May 11;287(20):16801-
       11. doi: 10.1074/jbc.M112.354373. Epub 2012 Mar 21. PubMed PMID: 22437836; PubMed
       Central PMCID: PMC3351293.

 81.   **Wang H, Jurado KA, Wu X, Shun MC, Li X, Ferris AL, Smith SJ, Patel PA, Fuchs JR,
       Cherepanov P, Kvaratskhelia M, Hughes SH, *Engelman A. HRP2 determines the
       efficiency and specificity of HIV-1 integration in LEDGF/p75 knockout cells but does not
       contribute to the antiviral activity of a potent LEDGF/p75-binding site integrase inhibitor.
       Nucleic Acids Res 2012 Dec;40(22):11518-30. doi: 10.1093/nar/gks913. Epub 2012 Oct 5.
       PubMed PMID: 23042676; PubMed Central PMCID: PMC3526291.

 82.   Shah V, Shi J, Hout D, Oztop I, Krishnan L, Ahn J, Shotwell M, Engelman A, *Aiken C.
       The host proteins transportin SR2/TNPO3 and cyclophilin A exert opposing effects on HIV-
       1 uncoating. J Virol 2013 Jan;87(1):422-32. doi: 10.1128/JVI.07177-11. Epub 2012 Oct 24.
       PubMed PMID: 23097435; PubMed Central PMCID: PMC3536424.

 83.   **Koh Y, Wu X, Ferris AL, Matreyek KA, Smith SJ, Lee K, KewalRamani VN, Hughes SH,
       *Engelman A. Differential effects of human immunodeficiency virus type 1 capsid and
       cellular factors nucleoporin 153 and LEDGF/p75 on the efficiency and specificity of viral


                                               44
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 88 of 582 PageID #:
                                  17734
                                                                                 Alan N. Engelman


       DNA integration. J Virol 2013 Jan;87(1):648-58. doi: 10.1128/JVI.01148-12. Epub 2012 Oct
       24. PubMed PMID: 23097450; PubMed Central PMCID: PMC3536403.

 84.   **Koh Y, Ballana E, Este J, *Engelman A. Polymorphic LEDGF/p75 variants support
       efficient HIV-1 infection ex vivo. AIDS 2013 Feb 20;27(4):655-7. doi:
       10.1097/QAD.0b013e32835af34c. PubMed PMID: 23364444; PubMed Central PMCID:
       PMC3856184.

 85.   **Jurado KA, Wang H, Slaughter A, Feng L, Kessl JJ, Koh Y, Wang W, Ballandras-Colas
       A, Patel PA, Fuchs JR, Kvaratskhelia M, *Engelman A. Allosteric integrase potency is
       determined through the inhibition of HIV-1 particle maturation. Proc Natl Acad Sci U S A
       2013 May 21;110(21):8690-5. doi: 10.1073/pnas.1300703110. Epub 2013 Apr 22. PubMed
       PMID: 23610442; PubMed Central PMCID: PMC3666754.
              Commentary. Potempa M, Swanstrom R. Integrating the HIV-1 assembly/maturation
              pathway. Proc Natl Acad Sci U S A. 2013 May 21;110(21):8327-8. doi:
              10.1073/pnas.1306620110. Epub 2013 May 13. PubMed PMID: 23671082; PubMed
              Central PMCID: PMC3666710.

 86.   Feng L, Sharma A, Slaughter A, Jena N, Koh Y, Shkriabai, Larue RC, Patel PA, Mitsuya M,
       Kessl JJ, Engelman A, Fuchs JR, *Kvaratskhelia M. The A128T resistance mutation reveals
       aberrant protein multimerization as the primary mechanism of action of allosteric HIV-1
       integrase inhibitors. J Biol Chem 2013 May 31;288(22:15813-20. doi:
       10.1074/jbc.M112.443390. Epub 2013 Apr 24. PubMed PMID: 23615903; PubMed Central
       PMCID: PMC3668738.

 87.   **Matreyek KA, Yücel SS, Li X, *Engelman A. Nucleoporin NUP153 phenylalanine-
       glycine motifs engage a common binding pocket within the HIV-1 capsid protein to mediate
       lentiviral infectivity. PLoS Pathog 2013;9(10):e1003693. doi: 10.1371/journal.ppat.1003693.
       Epub 2013 Oct 10. PubMed PMID: 24130490; PubMed Central PMCID: PMC3795039.

 88.   **Ballandras-Colas A, Naraharisetty H, Li X, Serrao E, *Engelman A. Biochemical
       characterization of novel retroviral integrase proteins. PLoS One 2013 Oct 4;8(10):e76638.
       doi: 10.1371/journal.pone.0076638. eCollection 2013. PubMed PMID: 24124581; PubMed
       Central PMCID: PMC3790719.

 89.   **Wang H, Shun MC, Li X, Di Nunzio F, Hare S, Cherepanov P, *Engelman A. Efficient
       transduction of LEDGF/p75 mutant cells by complementary gain-of-function HIV-1
       integrase mutant viruses. Mol Ther Methods Clin Dev 2014 Jan 8;1:2. doi:
       10.1038/mtm.2013.2. PubMed PMID: 25383358; PubMed Central PMCID: PMC4222252.

 90.   Maertens GN, Cook N, Wang W, Hare S, Gupta SS, Oztop I, Lee K, Pye VE, Cosnefroy O,
       Snijders AP, KewalRamani VN, Fassati A, Engelman A, *Cherepanov P. Structural basis
       for nuclear import of splicing factors by human Transportin 3. Proc Natl Acad Sci U S A
       2014 Feb 18;111(7):2728-33. doi: 10.1073/pnas.1320755111. Epub 2014 Jan 21. PubMed
       PMID: 24449914; PubMed Central PMCID: PMC3932936.



                                               45
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 89 of 582 PageID #:
                                  17735
                                                                                Alan N. Engelman


 91.   **Serrao E, Krishnan L, Shun MC, Li X, Cherepanov P, *Engelman A, *Maertens GN.
       Integrase residues that determine nucleotide preferences at sites of HIV-1 integration:
       Implications for the mechanism of target DNA binding. Nucleic Acids Res 2014
       Apr;42(8):5164-76. doi: 10.1093/nar/gku136. Epub 2014 Feb 11. PubMed PMID: 24520116;
       PubMed Central PMCID: PMC4005685.

 92.   Li M, Jurado KA, Lin S, Engelman A, *Craigie R. Engineered hyperactive integrase for
       concerted HIV-1 DNA integration. PLoS One 2014 Aug 13;9(8):e105078. doi:
       10.1371/journal.pone.0105078. eCollection 2014. PubMed PMID: 25119883; PubMed
       Central PMCID: PMC4132020.

 93.   Fribourgh JL, Nguyen HC, **Matreyek KA, Alvarez FJD, Summers BJ, Dewdney TG,
       Aiken C, Zhang P, *Engelman A, *Xiong Y. Structural insight into HIV-1 restriction by
       MxB. Cell Host Microbe 2014 Nov 12;16(5):627-38. doi: 10.1016/j.chom.2014.09.021.
       Epub 2014 Oct 9. PubMed PMID: 25312384; PubMed Central PMCID: PMC4252739.

 94.   **Matreyek KA, Wang W, Serrao E, Singh PK, Levin HL, *Engelman A. Host and viral
       determinants for MxB restriction of HIV-1 infection. Retrovirology 2014 Oct 25;11:90. doi:
       10.1186/s12977-014-0090-z. PubMed PMID: 25348155; PubMed Central PMCID:
       PMC4213484.

 95.   Slaughter A, Jurado KA, Deng N, Feng L, Kessl JJ, Shkriabai N, Larue RC, Fadel HJ, Patel
       PA, Jena N, Fuchs JR, Poeschla E, Levy RM, Engelman A, *Kvaratskhelia M. The
       mechanism of H171T resistance reveals the importance of Nδ-protonated His171 for the
       binding of allosteric inhibitor BI-D to HIV-1 integrase. Retrovirology 2014 Nov 25;11:100.
       doi: 10.1186/s12977-014-0100-1. PubMed PMID: 25421939; PubMed Central PMCID:
       PMC4251946.

 96.   Nuñez JK, Lee ASY, Engelman A, *Doudna JA. Integrase-mediated spacer acquisition
       during CRISPR-Cas adaptive immunity. Nature 2015 Mar 12;519(7542):193-8. doi:
       10.1038/nature14237. Epub 2015 Feb 18. PubMed PMID: 25707795; PubMed Central
       PMCID: PMC4359072.
              News & Views. Yosef I, Qimron U. Microbiology: How bacteria get space invaders.
              Nature 2015 Mar 12;519(7542):166-7. doi: 10.1038/nature14204. Epub 2015 Feb 18.
              PubMed PMID: 25707799; PubMed Central PMCID: PMC4359072.

 97.   Maskell DP, Renault L, Serrao E, Lesbats P, Matadeen R, Hare S, Lindemann D, Engelman
       AN, *Costa A, *Cherepanov P. Structural basis for retroviral integration into nucleosomes.
       Nature 2015 Jul 16;523(7560):366-9. doi: 10.1038/nature14495. Epub 2015 Jun 10. PubMed
       PMID: 26061770; PubMed Central PMCID: PMC4530500.

 98.   **Serrao E, Ballandras-Colas A, Cherepanov P, Maertens GN, *Engelman AN. Key
       determinants of target DNA recognition by retroviral intasomes. Retrovirology 2015 Apr
       30;12:39. doi: 10.1186/s12977-015-0167-3. PubMed PMID: 25924943; PubMed Central
       PMCID: PMC4422553.



                                               46
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 90 of 582 PageID #:
                                  17736
                                                                                  Alan N. Engelman


 99.    Fontana J, **Jurado KA, Cheng N, Ly NL, Fuchs JR, Gorelick RJ, *Engelman AN, *Steven
        AC. Distribution and redistribution of HIV-1 nucleocapsid protein in immature, mature, and
        integrase-inhibited virions: A role for integrase in maturation. J Virol 2015 Oct;
        89(19):9765-80. doi: 10.1128/JVI.01522-15. Epub 2015 Jul 15. PubMed PMID: 26178982;
        PubMed Central PMCID: PMC4577894.

 100.   **Wang H, Shun M-C, Dickson AK, *Engelman AN. Embryonic lethality due to arrested
        cardiac development in Psip1/Hdgfrp2 double-deficient mice. PLoS One 2015;
        10:e0137797. doi: 10.1371/journal.pone.0137797. eCollection 2015. PubMed PMID:
        26367869; PubMed Central PMCID: PMC4569352.

 101.   Nuñez JK, Harrington LB, Kranzusch PJ, Engelman AN, *Doudna JA. Foreign DNA
        capture during CRISPR-Cas adaptive immunity. Nature 2015 Nov 26; 527(7579):535-8. doi:
        10.1038/nature15760. Epub 2015 Oct 21. PubMed PMID: 26503043; PubMed Central
        PMCID: PMC4662619.
                Research Highlight. Attar N. Structural biology: How CRISPR captures spacer
                invaders. Nat Rev Microbiol 2015 Dec;13(12):738-9. doi: 10.1038/nrmicro3585.
                Epub 2015 Nov 9. PubMed PMID: 26548917.

 102.   **Ballandras-Colas A, Brown M, Cook NJ, Dewdney TG, Demeler B, Cherepanov P,
        *Lyumkis D, *Engelman AN. Cryo-EM reveals a novel octameric integrase structure for
        betaretroviral intasome function. Nature 2016 Feb 18;530(7590):358-61. doi:
        10.1038/nature16955. PubMed PMID: 26887496; PubMed Central PMCID: PMC4908968.

 103.   **Sowd GA, Serrao E, Wang H, Wang W, Fadel HJ, Poeschla EM, *Engelman AN. A
        critical role for alternative polyadenylation factor CPSF6 in targeting HIV-1 integration to
        transcriptionally active chromatin. Proc Natl Acad Sci U S A 2016 Feb 23;113(8):E1054-63.
        doi: 10.1073/pnas.1524213113. Epub 2016 Feb 8. PubMed PMID: 26858452; PubMed
        Central PMCID: PMC4776470.

 104.   Feng L, Dharmarajan V, Serrao E, Hoyte A, Larue RC, Slaughter A, Sharma A, Plumb MR,
        Kessl JJ, Fuchs JR, Bushman FD, Engelman AN, Griffin PR, *Kvaratskhelia M. The
        competitive interplay between allosteric HIV-1 integrase inhibitor BI/D and LEDGF/p75
        during the early stage of HIV-1 replication adversely affects inhibitor potency. ACS Chem
        Biol 2016 Mar 20;11(5):1313-21. doi: 10.1021/acschembio.6b00167. Epub 2016 Mar 2.
        PubMed PMID: 26910179; PubMed Central PMCID: PMC4874862.

 105.   Rasheedi S, Shun M-C, Serrao E, Sowd GA, Qian J, Hao C, Dasgupta T, Engelman AN,
        *Skowronski J. The cleavage and polyadenylation specific factor 6 (CPSF6) subunit of the
        capsid-recruited pre-messenger RNA cleavage factor I (CFIm) complex mediates HIV-1
        integration into genes. J Biol Chem 2016 May 27;291(22):11809-19. doi:
        10.1074/jbc.M116.721647. Epub 2016 Mar 18. PubMed PMID: 26994143; PubMed Central
        PMCID: PMC4882448.

 106.   Saito A, Ferhadian D, Sowd GA, Serrao E, Shi J, Halambage UD, Teng S, Soto J, Siddiqui
        MA, Engelman AN, Aiken C, *Yamashita M. Roles of capsid-interacting host factors in
        multimodal inhibition of HIV-1 by PF74. J Virol 2016 May 27;90(12):5808-23. doi:

                                                47
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 91 of 582 PageID #:
                                  17737
                                                                                    Alan N. Engelman


        10.1128/JVI.03116-15. Print 2016 Jun 15. PubMed PMID: 27076642; PubMed Central
        PMCID: PMC4886767.

 107.   Saito A, Henning MS, Serrao E, Dubose BN, Teng S, Huang J, Li X, Saito N, Roy SP,
        Siddiqui MA, Ahn J, Tsuji M, Hatziioannou T, Engelman AN, *Yamashita M. Capsid-
        CPSF6 interaction is dispensable for HIV-1 replication in primary cells but is selected during
        virus passage in vivo. J Virol 2016 Jul 11;90(15):6918-35. doi: 10.1128/JVI.00019-16. Print
        2016 Aug 1. PubMed PMID: 27307565; PubMed Central PMCID: PMC4944271.

 108.   Zerbato JM, Serrao E, Lenzi G, Kim B, Ambrose Z, Watkins SC, Engelman AN, *Sluis-
        Cremer N. Establishment and reversal of HIV-1 latency in naïve and central memory CD4+
        T cells in vitro. J Virol 2016 Aug 26;90(18):8059-73. doi: 10.1128/JVI.00553-16. Print 2016
        Sep 15. PubMed PMID: 27356901; PubMed Central PMCID: PMC5008097.

 109.   *Deng N, Hoyte A, Mansour YE, Mohamed MS, Fuchs JR, Engelman AN, Kvaratskhelia
        M, *Levy R. Allosteric HIV-1 integrase inhibitors promote aberrant protein multimerization
        by directly mediating inter-subunit interactions: Structural and thermodynamic modeling
        studies. Protein Sci 2016 Nov;25(11):1911-1917. doi: 10.1002/pro.2997. Epub 2016 Aug 17.
        PubMed PMID: 27503276; PubMed Central PMCID: PMC5079246.

 110.   Zurnic I, Hütter S, Rzeha U, Helbig R, Stanke N, Reh J, Müllers E, Hamann MV, Kern T,
        Gerresheim GK, Lindel F, Serrao E, Lesbats P, Engelman AN, Cherepanov P, *Lindemann
        D. Interactions of prototype foamy virus capsids with host polo-like kinases are important for
        efficient viral DNA integration. PLoS Pathog 2016 Aug 31;12(8):e1005860. doi:
        10.1371/journal.ppat.1005860. eCollection 2016 Aug. PubMed PMID: 27579920; PubMed
        Central PMCID: PMC5006980. Erratum in: PLoS Pathog. 2016 Oct 10;12(10 ):e1005956.
        doi: 10.1371/journal.ppat.1005956. PubMed PMID: 27723818; PubMed Central PMCID:
        PMC5056747.

 111.   Patel D, Antwi J, Koneru PC, Serrao E, Forli S, Kessl JJ, Feng L, Deng N, Levy RM, Fuchs
        JR, Olson AJ, Engelman AN, Bauman JD, *Kvaratskhelia M, *Arnold E. A new class of
        allosteric HIV-1 integrase inhibitors identified by crystallographic fragment screening of the
        catalytic core domain. J Biol Chem 2016 Nov 4;291(45):23569-77. doi:
        10.1074/jbc.M116.753384. Epub 2016 Sep 19. PubMed PMID: 27645997. PubMed Central
        PMCID: PMC5095411.

 112.   Lu Y-F, Cahan P, Ross S, Sahalie J, Sousa PM, Hadland BK, Cai W, Serrao E, Engelman
        AN, Bernstein ID, *Daley GQ. Engineered murine HSCs reconstitute multi-lineage
        hematopoiesis and adaptive immunity. Cell Rep 2016 Dec 20;17(12):3178-92. doi:
        10.1016/j.celrep.2016.11.077. PubMed PMID: 28009288. PubMed Central PMCID:
        PMC5247798.

 113.   Ballandras-Colas A, Maskell DP, Serrao E, Locke J, Swuec P, Jonsson SR, Kotecha A, Cook
        NJ, Pye VE, Taylor IA, Andresdottir V, Engelman AN, *Costa A, *Cherepanov P. A
        supramolecular assembly mediates lentiviral DNA integration. Science 2017 Jan



                                                 48
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 92 of 582 PageID #:
                                  17738
                                                                                    Alan N. Engelman


        6;355(6320):89-92. doi: 10.1126/science.aah7002. PubMed PMID: 28059770. PubMed
        Central PMCID: PMC5321526.
               Research in Science journals. Mueller KL. Structural biology. High-resolution
               insights into the intasome. Science 2017 Jan 6;355(6320):35-37. doi:
               10.1126/science.355.6320.35-i. PubMed PMID: 28059742.

 114.   **Wang W, Zhou J, Halambage UD, Jurado KA, Jamin AV, Wang Y, *Engelman AN,
        *Aiken C. Inhibition of HIV-1 maturation via small molecule targeting of the amino-
        terminal domain in the viral capsid protein. J Virol 2017 April 13;91(9). pii: e02155-16. doi:
        10.1128/JVI.02155-16. Print 2017 May 1. PubMed PMID: 28202766; PubMed Central
        PMCID: PMC5391466.

 115.   Sugimura R, Jha DK, Han A, Soria-Valles C, Lummertz da Rocha E, Lu Y-F, Goettel JA,
        Serrao E, Rowe RG, Malleshaiah M, Wong I, Sousa P, Zhu TN, Ditadi A, Keller G,
        Engelman AN, Snapper SB, Doulatov S, *Daley GQ. Hematopoietic stem and progenitor
        cells from human pluripotent stem cells. Nature 2017 May 25;545(7655):432-8. doi:
        10.1038/nature22370. Epub May 17. PubMed PMID: 28514439; PubMed Central PMCID:
        PMC5872146.
                News & Views. Guibentif C, Göttgens B. Blood: Education for stem cells. Nature
                2017 May 25;545(7655):415-7. doi: 10.1038/nature22496. Epub 2017 May 17.
                PubMed PMID: 28514445.

 116.   Lesbats P, Serrao E, Maskell DP, Pye VE, O’Reilly N, Lindemann D, *Engelman AN,
        *Cherepanov P. Structural basis for spumavirus GAG tethering to chromatin. Proc Natl Acad
        Sci U S A 2017 May 23;114(21):5509-14. doi: 10.1073/pnas.1621159114. Epub May10.
        PubMed PMID: 28490494; PubMed Central PMCID: PMC5448199.

 117.   Alvarez FJD, He S, Perilla JR, Jang S, Schulten K, Engelman AN, Scheres SHW, *Zhang P.
        Cryo-EM structure of MxB reveals a novel oligomerization interface critical for HIV
        restriction. Sci Adv 2017 Sep 15;3(9):e1701264. doi: 10.1126/sciadv.1701264. eCollection
        2017 Sep. PubMed PMID: 28912938; PubMed Central PMCID: PMC5600524.

 118.   Hoyte AC, Jamin AV, Koneru PC, Kobe MJ, Larue RC, Fuchs JR, Engelman AN,
        *Kvaratskhelia M. Resistance to pyridine-based inhibitor KF116 reveals an unexpected role
        of integrase in HIV-1 Gag-Pol proteolytic processing. J Biol Chem 2017 Dec
        1;292(48):19814-25. doi:10.1074/jbc.M117.816645. Epub 2017 Sep 28. PubMed PMID:
        28972144; PubMed Central PMCID: PMC5712621.

 119.   Puray-Chavez M, Tedbury PR, Huber AD, Ukah OB, Yapo V, Liu D, Ji J, Wolf JJ, Engelman
        AN, *Sarafianos SG. Multiplex single-cell visualization of nucleic acids and protein during
        HIV infection. Nat Commun 2017 Dec 1;8(1):1882. doi: 10.1038/s41467-017-01693-z.
        PubMed PMID: 29192235; PubMed Central PMCID: PMC5709414.

 120.   El Ashkar S, Schwaller J, Pieters T, Goossens S, Demeulemeester J, Christ F, Van Belle S,
        Juege S, Boeckx N, Engelman A, *Debyser Z, *De Rijck J. LEDGF/p75 is dispensable for
        hematopoiesis but essential for MLL-rearranged leukemogenesis. Blood 2018 Jan


                                                 49
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 93 of 582 PageID #:
                                  17739
                                                                                Alan N. Engelman


        4;131(1):95-107. doi: 10.1182/blood-2017-05-786962. Epub 2017 Oct 30. PubMed PMID:
        29084744; PubMed Central PMCID: PMC5755044.
               Commentary: Hematopoesis and stem cells. Milne TA. LEDGF: A leukemia-specific
               target. Blood 2018 131(1):4-5; doi: 10.1182/blood-2017-11-815449. PubMed PMID:
               29301770.

 121.   Zhu Y, Wand X, Fouromand E, Jeong J, Qiao F, Sowd G, Engelman AN, Xie X, Hertel K,
        *Shi Y. Molecular mechanisms for CFIm-mediated regulation of mRNA alternative
        polyadenylation. Mol Cell 2018 Jan 4;69(1):62-74.e4. doi: 10.1016/j.molcel.2017.11.031.
        Epub 2017 Dec 21. PubMed PMID: 29276085; PubMed Central PMCID: PMC5756121.

 122.   **Achuthan V, Perreira JM, Sowd GA, Puray-Chavez M, McDougall WM, Paulucci-
        Holthauzen A, Wu X, Fadel HJ, Poeschla EM, Multani AS, Hughes SH, Sarafianos SG,
        *Brass AL, *Engelman AN. Capsid-CPSF6 interaction licenses nuclear HIV-1 trafficking to
        sites of viral DNA integration. Cell Host Microbe 2018 Sep 12;24(3):392-404.e8. doi:
        10.1016/j.chom.2018.08.002. Epub 2018 Aug 30. PubMed PMID: 30173955; PubMed
        Central PMCID: PMC6368089.

 123.   **Jang S, Cook NJ, Pye VE, Bedwell GJ, Dudek AM, Singh PK, *Cherepanov P,
        *Engelman AN. Differential role for phosphorylation in alternative polyadenylation
        function versus nuclear import of SR-like protein CPSF6. Nucleic Acids Res 2019 May
        21;47(9):4663-4683. doi: 10.1093/nar/gkz206. Epub 2019 Mar 27. PubMed PMID:
        30916345; PubMed Central PMCID: PMC6511849.

 124.   Koneru PC, Francis AC, Deng N, Rebensburg SV, Hoyte AC, Lindenberger J, Adu-
        Ampratwum D, Larue RC, Wempe MF, Engelman AN, Lyumkis D, Fuchs JR, Levy RM,
        Melikyan GB, *Kvaratskhelia M. HIV-1 integrase tetramers are the antiviral target of
        pyridine-based allosteric integrase inhibitors. Elife 2019 May 23;8. pii: e46344. doi:
        10.7554/eLife.46344. PubMed PMID: 31120420; PubMed Central PMCID: PMC6581505.

 125.   Zhang DW, Luo RH, Xu L, Yang L-M, Xu X-S, Bedwell GJ, Engelman AN, *Zheng Y-T,
        *Chang S. A HTRF based competitive binding assay for screening specific inhibitors of
        HIV-1 capsid assembly targeting the C-terminal domain of capsid. Antiviral Res 2019
        Sep;169:104544. doi: 10.1016/j.antiviral.2019.104544. Epub 2019 Jun 27. PubMed PMID:
        31254557; PubMed Central PMCID: _.

 126.   Anderson-Daniels J, Singh PK, Sowd GA, Li W, Engelman AN, *Aiken C. Dominant
        negative MA-CA fusion protein is incorporated into HIV-1 cores and inhibits nuclear entry
        of viral preintegration complexes. J Virol 2019 Oct 15;93(21). pii: e01118-19. doi:
        10.1128/JVI.01118-19. Print 2019 Nov 1. Epub 2019 Aug 14. PubMed PMID: 31413124;
        PubMed Central PMCID: _.

 127.   Loyola L, Achuthan V, Gilroy K, Borland G, Kilbey A, Mackay N, Bell M, Hay J, Aiyer S,
        Fingerman D, Villanueva RA, Cameron E, Kozak CA, Engelman AN, Neil J, *Roth MJ.
        Disrupting MLV integrase:BET protein interaction biases integration into quiescent
        chromatin and delays but does not eliminate tumor activation in a MYC/Runx2 mouse


                                               50
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 94 of 582 PageID #:
                                  17740
                                                                                  Alan N. Engelman


        model. PLoS Pathog 2019 Dec 9;15(12):e1008154. doi: 10.1371/journal.ppat.1008154.
        eCollection 2019 Dec. PubMed PMID: 31815961. PubMed Central PMCID: PMC6974304.

 128.   Cook NJ, Li W, Berta D, Badaoui D, Ballandras-Colas A, Nans A, Kotecha A, Rosta E,
        *Engelman AN, *Cherepanov P. Structural basis of second-generation inhibitor action and
        viral resistance. Science 2020 Feb 14;367(6479):806-10. doi: 10.1126/science.aay4919.
        Epub 2020 Jan 30. PubMed PMID: 32001525. PubMed Central PMCID: _.
                Research in Science journals. Vinson V. Structural biology. Strengths and
                weaknesses of an HIV drug. Science 2020 Feb 14;367(6479):753.

 129.   Li M, Chen X, Wang H, Jurado KA, Engelman AN, *Craigie R. A peptide derived from
        lens epithelium-derived growth factor stimulates HIV-1 DNA integration and facilitates
        intasome structural studies. J Mol Biol 2020 Feb 13. pii: S0022-2836(20)30106-6. doi:
        10.1016/j.jmb.2020.01.040. [Epub ahead of print]. PubMed PMID: 32061936. PubMed
        Central PMCID: _.

 130.   Chaudhuri E, Dash H, Balasubramaniam M, Pardon A, Holland J, Sowd G, Villalta F,
        Engelman AN, Pandhare J, *Dash C. The HIV-1 capsid-binding host factor CPSF6 is post-
        transcriptionally regulated by the cellular microRNA miR-125b. J Biol Chem 2020 Mar 9.
        pii: jbc.RA119.010534. doi: 10.1074/jbc.RA119.010534. [Epub ahead of print]. PubMed
        PMID: 32152226. PubMed Central PMCID: _.

 Other peer-reviewed publications

 131.   Engelman A, *Rosenberg N. The Abelson protein is required for initiation and maintenance
        of transformation in murine pre-B cells. Curr Topics Microbiol Immunol 1988;141:310-5.
        doi: 10.1007/978-3-642-74006-0_41. PubMed PMID: 3265094.

 132.   Engelman A, *Rosenberg N. The transfer of temperature-sensitive mutations between
        members of a related gene family by site-directed mutagenesis. DNA and Protein
        Engineering Tech 1990;2(2):45-7.

 133.   *Engelman A. Most of the avian genome appears available for retroviral DNA integration.
        BioEssays 1994 Nov;16(11):797-9. doi: 10.1002/bies.950161105. PubMed PMID: 7840756.

 134.   *Engelman A. In vivo analysis of retroviral integrase structure and function. Adv Virus Res
        1999;52:411-26. http://dx.doi.org/10.1016/S0065-3527(08)60309-7. PubMed PMID:
        10384245.

 135.   *Engelman A. The roles of cellular factors in retroviral integration. Curr Topics Microbiol
        Immunol 2003;281:209-38. doi: 10.1007/978-3-642-19012-4_6. PubMed PMID: 12932079.

 136.   **Turlure F, Devroe E, Silver PA, *Engelman A. Human cell proteins and human
        immunodeficiency virus DNA integration. Front Biosci 2004 Sep 1;9:3187-208. PubMed
        PMID: 15353349.



                                                51
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 95 of 582 PageID #:
                                  17741
                                                                                 Alan N. Engelman


 137.   **Vandegraaff N, *Engelman A. Molecular mechanisms of HIV integration and therapeutic
        intervention.  Expert   Rev    Mol     Med     2007    Feb     26;9(6):1-19.     doi:
        10.1017/S1462399407000257. PubMed PMID: 17320002.

 138.   *Engelman A. Host cell factors and HIV-1 integration. Future HIV Ther 2007
        Nov;1(4):415-26. doi:10.2217/17469600.1.4.415.

 139.   *Engelman A, *Cherepanov P. The lentivirus integrase binding protein LEDGF/p75 and
        HIV-1     replication.   PLoS   Pathog    2008     Mar     28;4(3):e1000046.   doi:
        10.1371/journal.ppat.1000046. PubMed PMID: 18369482; PubMed Central PMCID:
        PMC2275779.

 140.   *Engelman A, Oztop I, Vandegraaff N, Raghavendra NK. Quantitative analysis of HIV-1
        preintegration    complexes.     Methods      2009     Apr;47(4):285-92.        doi:
        10.1016/j.ymeth.2009.02.005. Epub 2009 Feb 20. PubMed PMID: 19233280; PubMed
        Central PMCID: PMC2673482.

 141.   *Engelman A. Isolation and analysis of HIV-1 preintegration complexes. Methods Mol Biol
        2009;485:135-49. doi: 10.1007/978-1-59745-170-3_10. PubMed PMID: 19020823.

 142.   **Li X, Krishnan L, *Cherepanov P, *Engelman A. Structural biology of retroviral DNA
        integration. Virology 2011 Mar 15;411(2):194-205. doi: 10.1016/j.virol.2010.12.008. Epub
        2011 Jan 8. PubMed PMID: 21216426; PubMed Central PMCID: PMC3640404.

 143.   *Engelman A, *Cherepanov P. The structural biology of HIV-1: mechanistic and
        therapeutic insights. Nat Rev Microbiol 2012 Mar 16;10(4):279-90. doi:
        10.1038/nrmicro2747. PubMed PMID: 22421880; PubMed Central PMCID: PMC3588166.

 144.   **Krishnan L, *Engelman A. Retroviral integrase proteins and HIV-1 DNA integration. J
        Biol Chem 2012 Nov 30;287(49):40858-66. doi: 10.1074/jbc.R112.397760. Epub 2012 Oct
        5. PubMed PMID: 23043109; PubMed Central PMCID: PMC3510789.

 145.   *Engelman A, Kessl JJ, Kvaratskhelia M. Allosteric inhibition of HIV-1 integrase activity.
        Curr Opin Chem Biol 2013 Jun;17(3):339-45. doi: 10.1016/j.cbpa.2013.04.010. Epub 2013
        May 3. PubMed PMID: 23647983; PubMed Central PMCID: PMC3679204.

 146.   **Matreyek KA, *Engelman A. Viral and cellular requirements for the nuclear entry of
        retroviral preintegration nucleoprotein complexes. Viruses 2013 Oct 7;5(10):2483-511. doi:
        10.3390/v5102483. PubMed PMID: 24103892; PubMed Central PMCID: PMC3814599.

 147.   **Jurado KA, *Engelman A. Multimodal mechanism of action of allosteric HIV-1 integrase
        inhibitors. Expert Rev Mol Med 2013 Nov 26;15:e14. doi: 10.1017/erm.2013.15. PubMed
        PMID: 24274067; PubMed Central PMCID: PMC3919682.




                                                52
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 96 of 582 PageID #:
                                  17742
                                                                               Alan N. Engelman


 148.   *Engelman A, Cherepanov P. Retroviral integrase structure and DNA recombination
        mechanism. Microbiol Spectrum 2014 Dec;2(6):1-22. doi: 10.1128/microbiolspec.MDNA3-
        0024-2014. PubMed PMID: 25705574; PubMed Central PMCID: PMC4334468.

 149.   *Kvaratskhelia M, Sharma A, Larue RC, Serrao E, *Engelman A. Molecular mechanisms of
        retroviral integration site selection. Nucleic Acids Res 2014;42(16):10209-25. doi:
        10.1093/nar/gku769. Epub 2014 Aug 21. PubMed PMID: 25147212; PubMed Central
        PMCID: PMC4176367.

 150.   **Serrao E, Cherepanov P, *Engelman AN. Amplification, next-generation sequencing, and
        genomic DNA mapping of retroviral integration sites. J Vis Exp 2016 Mar 22;109:e53840.
        doi: 10.3791/53840. PubMed PMID: 27023428; PubMed Central PMCID: PMC4829050.

 151.   **Serrao E, *Engelman AN. Sites of retroviral DNA integration: From basic research to
        clinical applications. Crit Rev Biochem Mol Biol 2016;51(1):26-42. doi:
        10.3109/10409238.2015.1102859. Epub 2015 Oct 28. PubMed PMID: 26508664; PubMed
        Central PMCID: PMC4866806.

 152.   Lesbats P, *Engelman AN, *Cherepanov P. Retroviral DNA integration. Chem Rev
        2016;116(20):12730-57. doi: 10.1021/acs.chemrev.6B00125. Epub 2016 May 20. PubMed
        PMID: 27198982; PubMed Central PMCID: PMC5084067.

 153.   **Grawenhoff J, *Engelman AN. Retroviral integrase protein and intasome nucleoprotein
        complex structures. World J Biol Chem 2017 Feb 26;8(1):32-44. doi:
        http://dx.doi.org/10.4331/wjbc.v8.i1.32. PubMed PMID: 28289517; PubMed Central
        PMCID: PMC5329712.

 154.   *Engelman AN, *Cherepanov P. Retroviral intasomes arising. Curr Opin Struct Biol 2017
        Dec 27;47:23-29. doi: 10.1016/j.sbi.2017.04.005. Epub 2017 Apr 28. PubMed PMID:
        28458055; PubMed Central PMCID: PMC5660667.

 155.   *Yamashita M, Engelman AN. Capsid-dependent host factors in HIV-1 infection. Trends
        Microbiol 2017 Sep;25(9):741-55. doi: 10.1016/j.tim.2017.04.004. Epub 2017 May 18.
        PubMed PMID: 28528781; PubMed Central PMCID: PMC5562514.

 156.   *Engelman AN, Singh PK. Cellular and molecular mechanisms of HIV-1 integration
        targeting. Cell Mol Life Sci 2018 July;75(14):2491-507. doi: 10.1007/s00018-018-2772-5.
        Epub 2018 Feb 7. PubMed PMID: 29417178; PubMed Central PMCID: PMC6004233.
                Figure from the article featured on the cover of the printed journal.

 157.   *Engelman, AN. Multifaceted HIV integrase functionalities and therapeutic strategies for
        their inhibition. J Biol Chem 2019 Oct 11;294(41):15137-57. doi:
        10.1074/jbc.REV119.006901. Epub 2019 Aug 29. PubMed PMID: 31467082; PubMed
        Central PMCID: PMC6791320.

 Non-Peer Reviewed Scientific or Medical Publications:


                                               53
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 97 of 582 PageID #:
                                  17743
                                                                                 Alan N. Engelman




 Proceedings of meetings or other non-peer reviewed research publications

 1.     *Mizuuchi K, Baker TA, Craigie R, Engelman A, Mizuuchi M. Mechanisms of DNA
        transposition reactions: The chemical steps and the protein DNA architecture. J Cell
        Biochem 1992;50:5.

 2.     Engelman A, Mizuuchi K, *Craigie R. Mechanism of HIV-1 DNA integration. J Cell
        Biochem 1992;50:69.

 3.     *Craigie R, Bushman FD, Engelman A, Hickman A. Functional organization of HIV
        integrase protein: A 136 amino acid domain is necessary and sufficient for catalysis of
        phosphoryltransfer. J Cell Biochem 1993;53:146.

 4.     Engelman A, Hickman AB, *Craigie R. Identification of a DNA binding domain of HIV-1
        integrase by UV-crosslinking. J Cell Biochem 1994;56:19.

 5.     Hickman AB, Engelman A, *Craigie R. Solubility and enzymology of N- and C-terminal
        truncated versions of HIV-1 integrase. J Cell Biochem 1994;56:25.

 6.     Dyda F, Hickman AB, Jenkins TM, Engelman A, Craigie R, *Davies DR. The crystal
        structure of the catalytic core domain of HIV-1 integrase in a new crystal form. Acta
        Crystallogr A Found Adv 1996;52:C155. doi: 10.1107/S0108767396093038.

 7.     *Zamborlini A, Coiffic A, Beauclair G, Delelis O, Paris J, Magne F, Koh Y, Giron ML,
        Tobaly-Tapiero J, Emiliani S, Engelman A, de Thé H, Saïb A. HIV-1 integrase
        SUMOylation and viral replication. Retrovirology 2011;8(Suppl 2): O4. doi: 10.1186/1742-
        4690-8-S2-O4. PMCID: PMC3236886.

 8.     *Engelman A, Krishnan L, Li X, Hare S, Cherepanov P. Structural insights into integrase
        function and inhibitor resistance. Antivir Ther 2011;16:A3.

 9.     Fontana J, Jurado KA, Cheng N, Engelman A, *Steven AC. Exploiting the susceptibility of
        HIV-1 nucleocapsid protein to radiation damage in tomo-bubblegram imaging. Microsc
        Microanal 2015;21:545-6.

 10.    Fontana J, Jurado KA, Cheng N, Engelman AN, *Steven AC. Cryo-electron tomography
        and nucleocapsid protein labeling by tomo-bubblegram imaging reveal a role for HIV-1
        integrase in viral maturation. Biophys J 2016;110:155a.

 11.    Zurnic I, Hütter S, Lehmann U, Reh J, Kern T, Lindel F, Gerresheim G, Hamann M, Müllers
        E, Lesbats P, Cherepanov P, Serrao E, Engelman A, Lindemann D Da Silva Santos C,
        Tartour K, Cimarelli A, Burdick R, Chen J, Sastri J, Hu, W-S, Pathak V, Keppler OT,
        Pradeau K, Eiler S, Levy N, Lennon S, Cianferani S, Emiliani S, Ruff M, Parissi V, Rato S,
        Rausell A, Munoz M, Telenti A, Ciuffi A, Zhyvoloup A, Melamed A, Anderson I, Planas D,
        Kriston-Vizi J, Ketteler R, Lee, C-H, Merritt A, Ancuta P, Bangham C, Fassati A, Rodari A,


                                                54
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 98 of 582 PageID #:
                                  17744
                                                                               Alan N. Engelman


       Van Driessche B, Galais M, Delacourt N, Fauquenoy S, Vanhulle C, Kula A, Burny A, Rohr
       O, Van Lint C, van Montfort T, van der Sluis R, Speijer D, Berkhout B, Meng B, Rutkowski
       A, Berry N, Dölken L, Lever A, Schuster T, Asbach B, Wagner R, Gross C, Wiesmann V,
       Kalmer M, Wittenberg T, Gettemans J, Thoma-Kress AK, Li M, Freed EO, Liu S-L, Müller
       J, Münch J, Sewald X, Uchil P, Ladinsky M, Beloor J, Pi R, Herrmann C, Motamedi N,
       Murooka T, Brehm M, Greiner D, Mempel T, Bjorkman P, Kumar P, Mothes W, Joas S,
       Parrish E, Gnanadurai CW, Lump E, Stürzel CM, Parrish NF, Sauermann U, Töpfer K,
       Schultheiss T, Bosinger S, Silvestri G, Apetrei C, Huot N, Müller-Trutwin M, Sauter D,
       Hahn BH, Stahl-Hennig C, Kirchhoff F, Schumann G, Jung-Klawitter S, Fuchs NV, Upton
       KR, Muñoz-Lopez M, Shukla R, Wang J, Garcia-Canadas M, Lopez-Ruiz C, Gerhardt DJ,
       Sebe A, Grabundzija I, Gerdes P, Merkert S, Pulgarin A, Bock A, Held U, Witthuhn A,
       Haase A, Wolvetang EJ,Martin U, Ivics Z, Izsvák Z, Garcia-Perez J, Faulkner GJ, Hurst
       T,Katzourakis A, Magiorkinis G, Schott K, Derua R, Seifried J, Reuter A, Schmitz H,
       Tondera C, Brandariz-Nuñez A, Diaz-Griffero F, Janssens V, König R, Baldauf H-M,
       Stegmann L, Schwarz S-M, Trotard M,Martin M, Lenzi G, Burggraf M, Pan X, Fregoso OI,
       Lim ES,Abraham L, Erikson E, Nguyen L, Ambiel I, Rutsch F, Kim B, Emerman M, Fackler
       OT, Wittmann S, Behrendt R, Volkmann B, Eissmann K, Gramberg T, Bolduan S,
       Koppensteiner H, Regensburg S, Brack-Werner R, Draenert R, Schindler M, Ducroux A, Xu
       S,Ponnurangam A, Franz S, Malassa A, Ewald E, Goffinet C, Fung S-Y, Chan C-P, Yuen C-
       K, Kok K-H, Chan C-P, Jin D-Y, Dittmer U, Kmiec D, Iyer S, Stürzel C, Hahn B, Ariumi Y,
       Yasuda-Inoue M, Kawano K, Tateishi S, Turelli P, Compton A, Roy N, Porrot F, Billet A,
       Casartelli N, Yount J, Liang C, Schwartz O, Magnus C, Reh L, Moore P, Uhr T, Weber J,
       Morris L, Trkola A, Grindberg RV, Schlaepfer E, Schreiber G, Simon V, Speck RF, Debyser
       Z, Vranckx L, Demeulemeester J, Saleh S, Verdin E, Cereseto A, Christ F, Gijsbers R, Wang
       G, Zhao N, Das AT, Köstler J, Perdiguero B, Esteban M, Jacobs BL, Montefiori DC,
       LaBranche CC, Yates NL, Tomaras GD,Ferrari G, Foulds KE, Roederer M, Landucci G,
       Forthal DN, Seaman MS, Hawkins N, Self SG, Phogat S, Tartaglia J, Barnett SW, Burke B,
       Cristillo AD, Ding S, Heeney JL, Pantaleo G, Stab V, Ensser A, Tippler B, Burton D,
       Tenbusch M,Überla K, Alter G, Lofano G, Dugast A-S, Kulkarni V, Suscovich T, Opazo T,
       Barraza F, Herrera D, Garces A, Schwenke T, Tapia D, Cancino J, Arriagada G, Haußner C,
       Damm D, Rohrhofer A, Schmidt B, Eichler J, Midgley R, Wheeldon J, Piguet V, Khopkar P,
       Rohamare M, Kulkarni S, Godinho-Santos A, Hance A, Goncalves J, Mammano F, Gasser
       R, Hamoudi M, Pellicciotta M, Zhou Z, Visdeloup C, Colin P, Braibant M, Lagane B,
       Negroni M, Wamara J, Bannert N, Mesplede T, Osman N, Anstett K, Liang JC, Pham HT,
       Wainberg M, Shao W, Shan J, Kearney M, Wu X, Maldarelli F, Mellors J, Luke B, Coffin J,
       Hughes S, Fricke T, Opp S, Shepard C, Ivanov D, Valle-Casuso J, Kanja M, Cappy P,
       Negroni M, Lener D, Knyazhanskaya E, Anisenko A, Zatsepin T, Gottikh M, Komkov A,
       Minervina A, Nugmanov G, Nazarov V, Khodosevich K, Mamedov I, Lebedev Y, Colomer-
       Lluch M, Serra-Moreno R, Sarracino A, Gharu L, Pasternak A, Marcello A, McCartin AM,
       Kulkarni A, Le Douce V, Gautier V, Ann Baeyens A, Naessens E, Van Nuffel A, Weening
       K, Reilly A-M, Claeys E, Trypsteen W, Vandekerckhove L, Eyckerman S, Gevaert K,
       Verhasselt B, Mok HP, Norton N, Fun A, Hirst J, Wills M, Miklik D, Senigl F, Hejnar J,
       Sakuragi J-i, Sakuragi S, Yokoyama M, Shioda T, Sato H, Bodem J, Moschall R, Denk S,
       Erkelenz S, Schenk C, Schaal H, Donhauser N, Socher E, Millen S, Sticht H, Gross C, Mann
       M, Wei G, Betts MJ, Liu Y, Kehl T, Russell RB, Löchelt M, Hohn O, Mostafa S, Hanke K,
       Norley S, Chen C-Y, Shingai M, Borrego P, Taveira N, Strebel K, Hellmund C, Meng B,


                                              55
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 99 of 582 PageID #:
                                  17745
                                                                                  Alan N. Engelman


       Friedrich M, Hahn F, Setz C, Rauch P, Fraedrich K, Matthaei A, Henklein P, Traxdorf M,
       Fossen T, Schubert U, Khwaja A, Galilee M, Alian A, Schwalbe B, Hauser H, Schreiber M,
       Scherpenisse M, Cho Y-K, Kim J, Jeong D, Trejbalova K, Benesova M, Kucerova D,
       Vernerova Z, Amouroux R, Hajkova P, Elleder D, Hron T, Farkasova H, Padhi A, Paces J,
       Zhu H, Gifford R, Murcia P, Carrozza ML, Niewiadomska A-M, Mazzei M, Abi-Said M,
       Hughes J, Hué S, Gifford R, Obasa A, Jacobs G, Engelbrecht S, Mack K, Starz K, Geyer M,
       Bibollet-Ruche F, Stürzel C, Leoz M, Plantier JC, Argaw-Denboba A, Balestrieri E, Serafino
       A, Bucci I, Cipriani C, Spadafora C, Sinibaldi-Vallebona P, Matteucci C, Jayashree SN,
       Neogi U, Chhangani AK, Rathore SS, Mathur BR, Abati A, Koç BT, Oğuzoğlu TC,
       Shimauchi T, Caucheteux S, Turpin J, Finsterbusch K, Tokura Y, Souriant S, Balboa L,
       Pingris K, Kviatcowsky D, Raynaud-Messina B, Cougoule C, Mercier I, Kuroda M,
       González-Montaner P, Inwentarz S, Moraña EJ, del Carmen Sasiain M, Neyrolles O,
       Maridonneau-Parini I, Lugo-Villarino G, Vérollet C, Herrmann A, Thomas D, Bouzas NF,
       Lahaye X, Bhargava A, Satoh T, Gentili M, Cerboni S, Silvin A, Conrad C, Ahmed-
       Belkacem H, Rodriguez EC, Guichou J-F, Bosquet N, Piel M, Le Grand R, King M,
       Pawlotsky J-M, Manel N, Hofmann H, Vanwalscappel B, Bloch N, Landau N, Indik S,
       Hagen B, Valle-Casuso JC, Allouch A, David A, Barré-Sinoussi F, Benkirane M, Pancino G,
       Saez-Cirion A, Lee W-Y, Sloan R, Schulte B, Opp S, Blomberg J, Vargiu L, Rodriguez-
       Tomé P, Tramontano E, Sperber G, Kumari N, Ammosova T, Diaz S, Oneal P, Nekhai S,
       Fahrny A, Gers-Huber G, Audigé A, Jayaprakash A, Sachidanandam R, Hernandez M,
       Dillon-White M, Souriant S, Pingris K, Raynaud-Messina B, Cougoule C, Mercier I,
       Neyrolles O, Maridonneau-Parini I, Lugo-Villarino G, Maze E, Ham C, Almond N, Towers
       G, Belshaw R, de Sousa-Pereira P, Abrantes J, Pizzato M, Esteves PJ, Kahle T, Schmitt S,
       Merkel L, Reuter N, Stamminger T, Dalla Rosa I, Bishop K, Spinazzola A, Groom H,
       Vieyres G, Müsken M, Zillinger T, Hornung V, Barchet W, Häussler S, Pietschmann T,
       Javed A, Leuchte N, Salinas G, Opitz L, Sopper S, Mummert C, Hofmann C, Hückelhoven
       AG, Bergmann S, Müller-Schmucker SM, Harrer EG, Dörrie J, Schaft N, Harrer T,
       Cardinaux L, Zahno M-L, Vogt H-R, Zanoni R, Bertoni G, Muenchhoff M, Goulder P,
       Keppler O, Rebensburg S, Helfer M, Zhang Y, Chen H, Bernier A, Gosselin A, Routy J-P,
       Wöhrl B, Schneider A, Corona A, Spöring I, Jordan M, Buchholz B, Maccioni E, Di Santo
       R, Schweimer K, Schölz C, Weinert B, Wagner S, Beli P, Miyake Y, Qi J, Jensen L,
       Streicher W, McCarthy A, Westwood N, Lain S, Cox J, Matthias P, Mann M, Bradner J,
       Choudhary C, Stern M, Valletta E, Frezza C, Marino-Merlo F, Grelli S, Serafino AL,
       Mastino A, Macchi B, Kaulfuß M, Windmann S, Bayer W, Mikasi S, Jacobs G, Heß R,
       Bonsmann MS, Kirschning C, Lepenies B, Kolenbrander A, Temchura V, Iijima K,
       Kobayashi J, Ishizaka Y. Proceedings of the Frontiers of Retrovirology Conference 2016.
       Retrovirology 2016;13(Suppl 1):68. doi: 10.1186/s12977-016-0294-5.

 12.   Sugimura R, Han A, Jha D, Lu Y-F, Goettel JA, Serrao E, Rowe RG, Wong I, Sousa P,
       Ditadi A, Keller G, Engelman A, Snapper S, Doulatov D, *Daley GQ. Hematopoietic stem
       and progenitor cells from human pluripotent stem cells via transcription factor conversion of
       hemogenic endothelium. Blood 2016;128(22):371.

 13.   Alvarez FJD, He S, Perilla JR, Jang S, Prevelige PE Jr, Engelman A, Schulten K, Scheres S,
       *Zhang P. Cryoem structure of the full length dynamin-like MxB at 4.6 Å resolution.
       Biophys J 2017 Feb 3;112(3):334a. doi: http://dx.doi.org/10.1016/j.bpj.2016.11.1808.


                                                56
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 100 of 582 PageID #:
                                   17746
                                                                                 Alan N. Engelman




  14.    Elliott JL, Eschbach JE, Lawson DQ, Puray-Chavez M, Townsend D, Li W, Koneru P,
         Engelman AN, Kvaratskhelia M, *Kutluay SB. Interaction between HIV-1 integrase and
         viral RNA drives proper virion morphogenesis and is necessary for successful infection. J
         Immunol 2019 May 1;202(1 Supplement):197.21.

  Reviews, chapters, monographs, and editorials

  15.    Huebner RC, Engelman A, Schiff L, *Rosenberg N. Abelson virus sequences important in
         lymphoid transformation. In: Klineman N, Witte, ON, Howard M, editors. B Cell
         Development. New York: Alan R Liss; 1988. p. 257-70.

  16.    *Craigie R, Hickman AB, Engelman A. Integrase. In: Karn J, editor. HIV Volume II: A
         Practical Approach. New York: Oxford University Press; 1995. p. 53-71.

  17.    *Byers KB, Engelman A, Fontes B. General guidelines for experimenting with HIV. In:
         Coligan JE, Bierer BE, Margulies DH, Shevach EM, Strober W, editors. Current Protocols in
         Immunology Supplement 59. Hoboken NJ: John Wiley & Sons, Inc; 2004. p. 12.1.1-12.1.9.
         doi: 10.1002/0471142735.im1201s59. PubMed PMID: 18432923.

  18.    *Engelman A. The ups and downs of gene expression and retroviral DNA integration. Proc
         Natl Acad Sci U S A 2005 Feb 1;102(5):1275-6. doi: 10.1073/pnas.0409587101. Epub 2005
         Jan 26. PubMed PMID: 15677323; PubMed Central PMCID: PMC547887.

  19.    *Engelman A, *Cherepanov P. Recent advances in retroviral replication: Cellular machines
         and novel anti-viral defense mechanisms. In: Hefferon KL, editor. Recent Advances in RNA
         Virus Replication. Kerala India: Transworld Research Network; 2006. p. 91-129.

  20.    *Engelman A. HIV/AIDS: A reversal of fortune in HIV-1 integration. Science 2007 Jun
         29;316(5833)1855-7. doi: 10.1126/science.1145015. PubMed PMID: 17600205.

  21.    *Engelman A. Isolation and analysis of HIV-1 preintegration complexes. In: Prasad VR,
         Kalpana GV, editors. HIV Protocols, 2nd Edition. Totowa NJ: The Humana Press; 2009. p.
         135-49.

  22.    *Engelman A. Mechanistic and pharmacological analyses of HIV-1 integration. Methods
         2009 Apr;47(4):225-8. doi: 10.1016/j.ymeth.2009.03.018. PubMed PMID: 19389610;
         PubMed Central PMCID: PMC2709961.

  23.    *Engelman A. Reverse Transcription and Integration. In: Kurth R, Bannert N, editors.
         Retroviruses: Molecular Biology, Genomics and Pathogenesis. Norfolk, UK: Caister
         Academic Press; 2010. p. 129-59.

  24.    *Engelman A. Pleiotropic nature of HIV-1 integrase mutations. In: Neamati N, editor. HIV-
         1 Integrase: Mechanism and Inhibitor Design. Hoboken NJ: John Wiley & Sons, Inc; 2011.
         p. 67-81. doi: 10.1002/9781118015377.ch6.

                                                  57
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 101 of 582 PageID #:
                                   17747
                                                                                      Alan N. Engelman




  25.    Hare S, Engelman A, *Cherepanov P. Structural aspects of lentiviral integrase–LEDGF
         interaction. In: Neamati N, editor. HIV-1 Integrase: Mechanism and Inhibitor Design.
         Hoboken NJ: John Wiley & Sons, Inc; 2011. p. 131-40. doi: 10.1002/9781118015377.ch10.

  26.    **Matreyek KA, **Oztop I, Freed EO, *Engelman A. Viral latency and potential
         eradication of HIV-1. Expert Rev Anti Infect Ther 2012 Aug;10(8):855-7. doi:
         10.1586/eri.12.68. PubMed PMID: 23030323; PubMed Central PMCID: PMC3573755.

  27.    *Engelman A, Cherepanov P. Retroviral integrase structure and DNA recombination
         mechanism. In: Craig NL, Chandler M, Gellert M, Lambowitz AM, Rice PA, Sandmeyer
         SB, editors. Mobile DNA III. Washington DC: ASM Press; 2015. p. 1011-33. doi:
         10.1128/9781555819217.

  28.    *Engelman AN, Maertens GN. Virus-host interactions in retroviral integration. In: Parent,
         LJ, editor. Retrovirus-Cell Interactions. San Diego CA: Academic Press (an imprint of
         Elsevier); 2018. p. 163-198. https://doi.org/10.1016/B978-0-12-811185-7.00004-2.

  29.    **Achuthan V, Perreira J, Ahn JJ, Brass AL, *Engelman AN. Capsid-CPSF6 interaction:
         Master regulator of nuclear HIV-1 positioning and integration. J Life Sci (Westlake Village)
         2019 June;1(1):39-45. doi: 10.36069/jols/20190604. PubMed PMID: 31448372; PubMed
         Central PMCID: PMC6707730.

         **First author and/or co-first author Engelman lab mentee at time of publication.
         *Corresponding author.

  Theses:

  1.     Engelman A. Investigations into the sporulation phenomenon of B. stearothermophilus
         (ATCC 10149) [dissertation]. Medford (MA): Graduate School of Arts and Sciences, Tufts
         Univer.; 1985.

  2.     Engelman A. Isolation and characterization of temperature-sensitive mutants of Abelson
         murine leukemia virus [dissertation]. Boston (MA): Sackler School of Graduate Biomedical
         Sciences, Tufts Univer.; 1990.


  Narrative Report
  My approximate 24-year affiliation with Harvard Medical School has centered on biomedical
  research, graduate student teaching, and the mentoring of young scientists. My research focuses on
  the mechanisms of HIV-1 preintegration trafficking and viral DNA integration. After the virus
  infects a cell, the reverse transcriptase enzyme synthesizes a double stranded DNA copy of the viral
  RNA genome. Soon thereafter, integrase (IN), the viral enzyme that catalyzes integration, processes
  the DNA 3' ends adjacent to invariant CpA dinucleotides. The resulting preintegration complex
  (PIC) is an important replication intermediate for biochemical study, as it efficiently integrates the
  viral DNA into added target DNA in vitro. After the PIC locates a favorable chromosomal DNA site

                                                   58
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 102 of 582 PageID #:
                                   17748
                                                                                        Alan N. Engelman


  in the cell, IN joins the viral DNA 3' ends to chromatin. The IN strand transfer inhibitor (INSTI)
  drug class, which includes clinical inhibitors raltegravir, elvitegravir, dolutegravir, and bictegravir,
  preferentially inhibits DNA-joining activity.

  PIC structure/function, roles of cellular factors in nuclear import and integration, and mechanisms of
  IN inhibitor action are main topics of study. The intasome, defined as the PIC substructure that
  mediates integration, was found to require two functional viral DNA ends and multiple IN functions
  for its formation. PIC analyses also defined the barrier-to-autointegration factor (BAF) as an
  integration host co-factor, and BAF’s DNA binding activity as important for this function. Lens
  epithelium-derived growth factor/transcriptional co-activator p75 (LEDGF/p75) was subsequently
  shown to bind IN and dramatically stimulate its in vitro activities. LEDGF/p75 was knocked out in
  mice (prior to CRISPR) to analyze the role of the chromatin-associated protein in mammalian
  development and to generate an ex vivo infection model. Lentiviruses such as HIV-1 integrate into
  genes more often than other types of retroviruses, and Ledgf-null cells revealed a critical role for
  LEDGF/p75 in gene-tropic integration targeting. PICs and chromatin isolated from knockout cells
  will be used to fine-tune the biochemical mechanism of LEDGF/p75 function moving forward.
  LEDGF/p75 is a member of the hepatoma-derived growth factor like (HDGFL) protein family and
  one other family member, HDGFL2, was found to bind and significantly stimulate IN activity in
  vitro. Cells derived from HDGFL2 knockout and HDGFL2/LEDGF double knockout mice revealed
  a subsidiary role for the LEDGF/p75 cousin in HIV-1 integration. Research in this area,
  encompassed by R01 grant Biochemical Mechanism of HIV DNA Integration, earned a MERIT
  Award from NIAID in 2010.

  The IN-binding domain (IBD) in LEDGF/p75 was defined biochemically, and its structure was
  determined by NMR spectroscopy. The structure of the IBD complexed with the IN catalytic core
  domain (CCD) was subsequently solved by x-ray crystallography, which located the primary
  LEDGF/p75 binding site on IN to a dimerization cleft at the CCD-CCD binding interface. Numerous
  mutations in the LEDGF/p75 binding cleft impart preintegration lethality without grossly affecting
  IN catalysis, indicating potential susceptibility of the IN to allosteric inhibitors. Indeed, quinoline-
  based lead compounds that bind the LEDGF/p75 binding cleft were discovered to inhibit IN
  catalysis under LEDGF/p75-independent conditions in vitro, defining bona fide allosteric IN
  inhibitors (ALLINIs). ALLINIs were subsequently shown to inhibit virus particle maturation, a clear
  example of HIV-1 inhibitors that block replication at a step that is distinct from the catalytic
  requirement for the enzyme (IN) target. Ongoing work will utilize ALLINIs to further probe the role
  of IN in HIV-1 maturation.

  Structural biology projects in collaboration with Peter Cherepanov, who trained in the laboratory
  from 2003 to 2005, solved the 3-dimensional structures of additional LEDGF/p75-IN complexes as
  well as several retroviral intasomes. Though the CCD is the primary LEDGF/p75 binding
  determinant, the IN N-terminal domain is required for high affinity binding. A two-domain HIV-2–
  IBD structure elucidated charge-charge contacts with the N-terminal domain, which proved
  functionally reversible, as the infectivities of otherwise poorly infectious HIV-1 IN mutant viruses
  were boosted on cells that expressed reverse-charge LEDGF/p75 protein. In collaboration with
  Stephen Hughes at NCI, we determined that HIV-1 integration is redirected to novel sites in the
  human genome through engineered LEDGF fusion proteins that contain novel chromatin binding
  determinants. We are attempting to improve the efficiency and specificity of customized LEDGF–IN
  reverse charge pairs in hopes of defining novel directional lentiviral integration tools for research
  and translational applications. X-ray structures of the intasome derived from prototype foamy virus,
  a member of the spumavirus genus of Retroviridae, revealed the functional organization of an IN

                                                    59
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 103 of 582 PageID #:
                                   17749
                                                                                       Alan N. Engelman


  tetramer on viral DNA and moreover determined that INSTIs work by ejecting the invariant
  deoxyadenylate and its associated DNA strand transfer 3'-OH nucleophile from the IN active site.
  Subsequent intasome structures solved by cryo-electron microscopy revealed unexpected plasticity
  among the retroviruses to form the conserved intasome core represented by the foamy virus IN
  tetramer, with 8 and 16 INs required for the β- and lentiviruses, respectively.

  Simpler retroviruses like g-retroviruses are unable to infect non-dividing cells because their PICs
  require mitosis and associated dissolution of the nuclear membrane to access chromosomes. An
  important cellular target of HIV-1 is the macrophage, a terminally differentiated cell that no longer
  undergoes mitosis. HIV-1 is actively transported into non-dividing cell nuclei, and a number of
  laboratories have detailed contributions from the viral capsid and IN in this process. Work conducted
  in collaboration with Steve Ellege at HMS identified a number of cellular proteins including the
  karyopherin b transportin-3 and nucleoporin (NUP) 153 as novel PIC nuclear import co-factors, and
  subsequent work demonstrated that NUP153 bound directly to HIV-1 capsid. We recently
  determined that a competing capsid binding protein, cleavage and polyadenylation specificity factor
  6 (CPSF6), plays a key role in the cell nucleus to steer HIV-1 from integrating into regions of
  heterochromatin. Ongoing work will determine mechanisms of capsid-host factor interactions in
  HIV-1 PIC nuclear import and integration targeting.

  I have mentored young scientists and taught graduate students through a variety of platforms since
  my arrival at Harvard. Formal post-doctoral trainees include Peter Cherepanov, currently a Senior
  Group Leader at The Francis Crick Institute and Professor of Medicine, Imperial College London,
  and Goedele Maertens, a Senior Lecturer at Imperial College London. Prior graduate student trainee
  Kellie Jurado is pending Presidential Assistant Professor of Microbiology at the University of
  Pennsylvania. I have served on numerous Graduate Student Preliminary Qualifying Exam, Doctoral
  Advisory, and Thesis Defense Committees since 1997, and have been involved in formal classroom
  teaching as a lecturer or discussion leader since 1996. From 1997 to 2005, I taught the DNA
  recombination section of BCMP 200, the core molecular biology course taken by the majority of
  first year DMS graduate students. I led discussions in the first year Virology graduate student quarter
  course Virology 301qc from 1999 to 2013 and served as its director from 2000 to 2013. In recent
  years I have taught the Retrovirus sections of the core first year Virology courses (Virology 201 in
  2016; Virology 200 in 2018 and 2019).




                                                    60
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 104 of 582 PageID #:
                                   17750




                    EXHIBIT D
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 105 of 582 PageID #:
                                   17751



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE


  VIIV HEALTHCARE COMPANY,
  SHIONOGI & CO., LTD., and VIIV
  HEALTHCARE UK (NO. 3) LIMITED,           C.A. No. 1:18-cv-00224-CFC-CJB

                    Plaintiffs,            JURY TRIAL DEMANDED

              v.

  GILEAD SCIENCES, INC.,

                    Defendant.



      SECOND SUPPLEMENTAL EXPERT REPORT OF KENNETH M. MERZ, PH.D.,
      CONCERNING GILEAD SCIENCES, INC.’S INFRINGEMENT OF U.S. PATENT
                              NO. 8,129,385



                                  April 9, 2020
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 106 of 582 PageID #:
                                   17752



         1.      As provided in the November 15, 2019 Expert Report of Kenneth M. Merz, Jr.,

 Ph.D., Concerning Gilead Sciences, Inc.’s Infringement of U.S. Patent No. 8,129,385 (“Merz

 Opening Report”), the February 5, 2020 Reply Expert Report of Kenneth M. Merz, Jr., Ph.D.,

 Concerning Gilead Sciences, Inc.’s Infringement of U.S. Patent No. 8,129,385 (“Merz Reply

 Report”), and the February 6, 2020 Supplemental Reply Expert Report of Kenneth M. Merz, Jr.,

 Ph.D., Concerning Gilead Sciences, Inc.’s Infringement of U.S. Patent No. 8,129,385 (“Merz

 Supplemental Report”), I have been retained as an expert witness on behalf of ViiV Healthcare

 Company, Shionogi & Co., Ltd., and ViiV Healthcare UK (No. 3) Limited (“ViiV” or “Plaintiffs”)

 in connection with the above-captioned patent litigation between ViiV and Gilead Sciences, Inc.

 (“Gilead” or “Defendant”). I hereby incorporate by reference in their entirety the Merz Opening

 Report, the Merz Reply Report, and the Merz Supplemental Reply Report, including all Exhibits

 thereto, as if fully set forth herein.

         2.      On March 26, 2020, I understand that ViiV was provided with the Supplemental

 Rebuttal Report of Report of Charles H. Reynolds, Ph.D. (“Reynolds Supplemental Report”). I

 was asked to review and consider the Reynolds Supplemental Report and the materials cited

 therein, which I have done. The Reynolds Supplemental Report provides entirely new data and

 opinions that, to date, I have not had an opportunity to respond to. Although I disagree with many

 statements in the Reynolds Supplemental Report, I focus in this report on Dr. Reynolds’s newly

 disclosed measurements and conclusions that he draws therefrom.

         3.      The Reynolds Supplemental Report does not change my opinions that BIC and

 DTG are insubstantially different. The Reynolds Supplemental Report purportedly is limited to a

 recently published article I considered in my Reply Report, Nicola J. Cook et al., Structural Basis

 of Second-Generation HIV Integrase Inhibitor Action and Viral Resistance, 367 SCIENCE 806-810,




                                                 1
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 107 of 582 PageID #:
                                   17753



 1-4 (2020) (“Cook 2020”), and focuses on Cook 2020’s statement that “DTG and BIC intimately

 contact the backbone atoms of Asn117 and Gly118 … making respectively 8 and 12 contacts with

 interatomic distances < 5 Å,” including “three contacts with interatomic distances of 3.9-4.0 Å

 within this region of the active site” for BIC. Cook 2020 at 1. Dr. Reynolds then provides new

 measurements of several interatomic distances between DTG or BIC and Asn117 and Gly118

 backbone atoms that he derived using the published versions of these structures. See Reynolds

 Supplemental Report at ¶¶ 4-8. Based on these measurements, Dr. Reynolds’s report claims that

 Cook 2020 demonstrates “BIC [] has more and better contacts” with Asn117 and Gly118 (the “β4-

 α2 connector”), which makes BIC “different from DTG.” Id. at ¶ 11. It is my opinion that Cook

 2020 does not support Dr. Reynolds’s conclusion. 1

        4.      The Reynolds Supplemental Report does not support a conclusion that BIC has

 “better contacts,” at least in part because it fails to quantify the strength of the contacts between

 DTG or BIC and the β4-α2 connector, and these contacts likely do not contribute meaningfully to

 the overall interaction energy of DTG or BIC with the integrase enzyme or the free energy of

 binding.2 The contacts with the β4-α2 connector are non-specific “van der Waals” interactions,

 which are weaker than other types of intermolecular interactions, such as electrostatics or hydrogen

 bonds. Electrostatic interactions, such as those between the active site magnesium ions and the

 metal-binding warhead region shared by DTG and BIC, are much stronger and would be expected




 1
    Dr. Reynolds’s new correspondence with Dr. Cherepanov (BICVIIVUS3070198) does not
 change my opinion with respect to Cook 2020. Dr. Cherepanov’s terse statements in personal
 correspondence regarding the relative performance of DTG and BIC were not included in Cook
 2020, and hence not subjected to peer review or editorial scrutiny.
 2
   Interaction energy is the specific contribution to free energy of binding caused by the interactions
 between objects, such as atoms or groups of atoms. The free energy of binding is the energy
 associated with the binding of a drug molecule to a protein, which includes the interaction energy
 as well as other factors influencing the overall system energy, such as entropy and temperature.
                                                   2
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 108 of 582 PageID #:
                                   17754



 to contribute significantly more to the interaction energy of DTG or BIC with integrase.

        5.      According to Coulomb’s law, the interaction energy between two charged atoms

 (like those in the warhead region) is a function of the charges on each atom, the distance between

 the atoms, and the dielectric constant of the interaction medium.3 Using the calculated Mulliken

 charges4 and estimated distances between the oxygen atoms of DTG and BIC and the magnesium

 ions in the integrase active site,5 Coulomb’s law estimates the interaction energies of the active

 site magnesium ions with the metal-binding warheads of DTG and BIC to be -835 kcal/mol for

 both DTG and BIC.

        6.      Using the measurements provided by Dr. Reynolds for the 8 and 12 contacts

 between DTG and BIC and the β4-α2 connector, respectively, and calculated interaction energies

 of van der Waals interactions between methane molecules (for carbon-carbon contacts) and

 between methane and ammonia (for carbon-nitrogen contacts),6 I estimate these energies to be 2.3

 kcal/mol for DTG and 3.6 kcal/mol for BIC, a difference of ~1.3 kcal/mol. Relative to the



 3
   See, e.g., ERIC V. ANSLYN & DENNIS A. DOUGHERTY, MODERN PHYSICAL O RGANIC CHEMISTRY
 131 (2006) (BICVIIVUS3029369).
 4
   In my Opening Report I calculated the Mulliken charges at the central oxygen atom triads of
 DTG and BIC, which Dr. Reynolds confirmed in his Rebuttal Report. See Merz Opening Report
 at ¶¶ 147-154; Reynolds Rebuttal Report at ¶¶ 108-110.
 5
   I estimated the distances between oxygen and magnesium from the SIV structures using the
 measurement tools in Chimera. These distances are approximately 2.0-2.1 Å. Because of
 limitations with measuring distances in the structures, as discussed elsewhere in this report, my
 measurements provide only a qualitative estimate of the relevant distances for use in Coulomb’s
 law. For simplicity, I have assumed all of the distances to be 2.1 Å as a conservative estimation.
 6
   See generally, e.g., Arvin Huang-Te Li & Sheng D. Chao, Intermolecular Potentials of the
 Methane Dimer Calculated with Møller-Plesset Perturbation Theory and Density Functional
 Theory, 125 J. CHEM. PHYS. 094312 (2006); Ning-Bew Wong et al., A Theoretical Study of the C-
 H···N Hydrogen Bond in the Methane-Ammonia Complex, 507 J. MOLECULAR STRUCTURE 153
 (2000). I note that Dr. Reynolds has provided no measurements with respect to the oxygen atoms
 of BIC and DTG, whereas in Dr. Reynolds’s previous reports he has emphasized the differential
 placement of these oxygen atoms as causing different interactions with integrase. See Reynolds
 Rebuttal Report at ¶¶ 57, 74, 93, 113. Interestingly, Dr. Reynolds’s Rebuttal Report does not
 highlight any contacts for BIC with the β4-α2 connector at all.
                                                 3
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 109 of 582 PageID #:
                                   17755



 contribution from the metal-binding warhead region of -835 kcal/mol, a difference of ~1.3

 kcal/mol is orders of magnitude smaller (i.e., ~0.16%). This demonstrates that the interaction

 energies between the ring A regions of BIC and DTG with the β4-α2 connector make an

 insubstantial contribution to the overall interaction energy for BIC or DTG with integrase

 compared with their shared metal-binding warheads.7

        7.      The Reynolds Supplemental Report’s measurements using static cryo-EM

 structures also ignore the impact of integrase dynamics on the interatomic distances between DTG

 or BIC and the β4-α2 connector and limitations in the measurements’ resolution. The interatomic

 distances between the individual atoms of DTG or BIC and the enzyme are constantly fluctuating

 as the protein moves. This is particularly true in flexible regions of molecules, such as “loop”

 regions of a protein like the β4-α2 connector, and at physiological temperatures (rather than super-

 cooled cryo-EM temperatures). The measurements in the Reynolds Supplemental Report, which

 are provided to hundredths of angstroms, should also be viewed with skepticism since the SIV

 cryo-EM structure was only resolved to 2.6 Å for BIC and 3.0 Å for DTG, respectively. 8 See Cook

 2020 at 2.

        8.      Dr. Reynolds’s statements that the contacts are “better” for BIC than DTG based

 on the “truncated” DTG molecule are also unsupported by Cook 2020. Cook 2020 does not




 7
   The insubstantial difference in the interaction energies is consistent with the insubstantially
 different IC 50 values for DTG and BIC, and supports my opinion that the relative contribution to
 the interaction energy from the ring A contacts in BIC versus DTG is minimal.
 8
   This is well below “atomic” resolution, at which atomic positions can be distinguished from the
 experimental data. See, e.g., Alexander Wlodawer & Zbigniew Dauter, ‘Atomic Resolution’: A
 Badly Abused Term in Structural Biology, D73 ACTA CRYSTALLOGRAPHICA D 379, 379 (2017).
 Reporting data precision on the order of hundredths of angstroms “makes no sense with cryo-EM.”
 See, e.g., Monya Baker, Cryo-Electron Microscopy Shapes Up, 561 NATURE 565, 566 (2018).
                                                  4
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 110 of 582 PageID #:
                                   17756



 compare BIC to DTG. 9 Cook 2020 is clear that contacts with the β4-α2 connector are important

 for second-generation INSTIs—both DTG and BIC. See Cook 2020 at 2.

        9.      Moreover, the Reynolds Supplemental Report improperly assumes that because

 BIC allegedly has “more” and “closer” contacts with the β4-α2 connector based on measurements

 from wild-type SIV integrase, it would also have more and closer contacts to G140S/Q148H double

 mutant SIV integrase. But Dr. Reynolds has presented no data about the number or length of

 contacts between DTG or BIC and the β4-α2 connector in the structure of the G140S/Q148H

 double mutant, nor does Cook 2020 provide any such data. 10

        10.     Dr. Reynolds also sets up a flawed comparison between “analogous” carbons of

 DTG and BIC to argue that each of BIC’s carbon atoms make closer contacts with the β4-α2

 connector than “analogous” carbons in DTG because of BIC’s bridging substituents. See Reynolds

 Supplemental Report at ¶ 9. Dr. Reynolds does not explain how he determined which carbons

 were “analogous,” and I disagree with his assessment that C1 and C2 in DTG and CB and CC in BIC

 are “most analogous.” See id. For example, C1 in DTG is adjacent to the oxygen atom in ring A,

 as is CA in BIC, suggesting that C1 is analogous to CA rather than C B. CA in BIC, like C 1 in DTG,

 has no <5 Å contacts with the β4-α2 connector. Dr. Reynolds’s assignment of “analogous” carbons

 appears to be arbitrary.

        11.     In conclusion, nothing in Dr. Reynolds’s Supplemental Report changes my

 opinions that there are insubstantial differences between DTG and BIC.



 9
   Dr. Reynolds points to data in Cook 2020 that a “truncated version of DTG” was approximately
 80-fold less effective against the Q148H/G140S double mutant, but fails to note that this 80-fold
 loss of efficacy was measured relative to DTG, and no data were provided for truncated DTG
 relative to BIC. See Cook 2020 at 2.
 10
    There is no basis for suggesting that distances measured for wild-type enzyme would be similar
 to distances measured for mutant enzymes. Mutations affect protein structure and could result in
 rearrangements that render these measurements inapplicable.
                                                 5
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 111 of 582 PageID #:
                                   17757



        12.     My opinions outlined in this report are based upon the information that I have

 considered to date. I reserve the right to supplement or amend my opinions in response to opinions

 expressed by Gilead’s experts and any decisions made by the Court. I likewise reserve the right

 to supplement or amend my opinions in light of any additional evidence, testimony, or other

 information that may be provided to me after the date of this report, including at trial.




                                                   6
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 112 of 582 PageID #:
                                   17758
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 113 of 582 PageID #:
                                   17759




                    EXHIBIT E
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 114 of 582 PageID #:
                                   17760




                        UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF DELAWARE




 VIIV HEALTHCARE COMPANY,                               C.A. No. 1:18-cv-0224-VAC-CJB
 SHIONOGI & CO., LTD., and

 VIIV HEALTHCARE UK (NO. 3) LIMITED,


                   Plaintiffs,
       v.


 GILEAD SCIENCES, INC.,




                        Sur-Rebuttal Report of Timothy Simcoe, Ph.D.



                                       April 13, 2020
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 115 of 582 PageID #:
                                   17761




 1. On February 7, 2020 I submitted an expert report in this matter critiquing the nested logit
        demand model that Dr. Christopher Vellturo used to estimate ViiV’s lost profits. Dr. Vellturo
        subsequently filed both an “Errata” (on February 21, 2020) amending his original model and
        a “Sur-Reply” (on March 12, 2020) responding to my initial report. I filed a Supplemental
        report that critiques the new estimates in Dr. Vellturo’s Errata on March 27, 2020. In this
        Sur-Rebuttal, Counsel have asked me to respond to the arguments raised in Dr. Vellturo’s
        Sur-Reply.

 2. The first half of Dr. Vellturo’s sur-reply notes that I identified and corrected a coding error in
        his original model, but then suggests that I failed to “complete the correction” by also
        identifying a suitable set of instrumental variables.1 That was not my assignment. Dr.
        Vellturo offered a model for estimating ViiV’s lost profits, and I explained that his model
        was unreliable because, among other reasons, he made a coding error and did a poor job of
        selecting instrumental variables. To be clear, none of the estimates in my initial or
        supplemental report were put forward as providing a reliable estimate of ViiV’s lost profits,
        because they are all based on minor modifications to Dr. Vellturo’s model.2

 3. In his sur-reply, Dr. Vellturo criticizes “Dr. Simcoe’s three sets of alternative instruments” as
        “problematically weak.”3 We are in agreement that the alternative instruments are weak.
        Those instruments are, in fact, based upon (or identical to) the instruments in Dr. Vellturo’s
        opening report. I argued that his instruments are weak, and that the results of his model are
        highly sensitive to “small changes” in their construction. Dr. Vellturo does not dispute either




 1
     Vellturo Sur-Reply ¶¶4-7.
 2
   My initial report made this clear; see ¶6 (“Specifically, I was asked to evaluate the nested logit demand model that
 Dr. Vellturo uses to estimate the sales that ViiV would have made but for Gilead’s introduction of Biktarvy.”), ¶50
 (“In this sub-section, I show that even after correcting Dr. Vellturo’s coding errors, the results from his nested logit
 model are highly sensitive to small changes in the underlying data and assumptions. To be clear, the goal of this
 exercise is not to identify the best possible model for use in a damages calculation, but rather to show the results
 produced by Dr. Vellturo’s model are very fragile.”), and ¶66 (“I present the estimates in columns (4) through (6)
 not because they might form the basis for a reliable estimate of damages, but rather to illustrate the sensitivity of this
 model to small changes in assumptions. Models that deliver wildly different results when minor and reasonable
 changes are implemented provide an unreliable basis for damages determination.”)
 3
     Vellturo Sur-Reply at ¶6.


                                                                                                                  Page 1
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 116 of 582 PageID #:
                                   17762



       of these points. Instead, he attributes his initial choice of instruments to me, and then argues
       that the new instruments introduced in his Errata report are better.4

 4. My Supplemental report explains why the new instruments in Dr. Vellturo’s Errata are no
       more reliable than the instruments used in his initial report. In particular, standard economic
       arguments suggest that Dr. Vellturo’s new instruments are endogenous and therefore
       invalid.5 Thus, it is not surprising that his new instruments fail the overidentification test for
       instrumental variable validity.6 Dr. Vellturo does not discuss the overidentification test in his
       Errata or Sur-Reply, just as he failed to discuss testing for weak instruments in his initial
       report.7 If Dr. Vellturo had conducted a test for weak instruments before submitting his initial
       report, he would have discovered the problems with his original instruments (and presumably
       uncovered his coding error as well). Similarly, if he had conducted an overidentification test
       for instrumental variable validity in his Errata, he would have realized that his new
       instruments, while not weak, are still invalid.8

 5. Dr. Vellturo’s sur-reply suggests in several places that the estimates provided in his Errata
       report are more reliable than those in my initial report because they yield a closer “fit” or




 4
   Dr. Vellturo also proposes an ad-hoc robustness check that involves adding the “modified Vellturo” instruments
 from my initial report to the new instruments proposed in his Errata (Vellturo Sur-Reply at ¶7). This regression does
 not test either of the necessary conditions for a valid instrument (relevance and exogeneity) that I describe in my
 Supplemental report (Simcoe Supplemental report at ¶6). It is not surprising that the results are similar to those
 obtained from his new instruments on their own, for the reasons described in my Supplemental report.
 5
     See my supplemental report at ¶9.
 6
     See my supplemental report at ¶8.
 7
  These tests are completely standard in economic research that uses the instrumental variables method. For
 example, see the article “Avoiding Invalid Instruments and Coping with Weak Instruments”, Journal of Economic
 Perspectives, Vol. 20, No. 4, 2006.
 8
   See my supplemental report at ¶6. My response to Dr. Vellturo’s initial report did not raise the issue of validity
 because Dr. Vellturo’s original model had the same number of instruments as endogenous variables, and the
 overidentification test requires more instruments than endogenous variables. Dr. Vellturo’s revised model uses more
 instruments than endogenous variables, making implementation of the standard overidentification test possible. See
 my supplemental report at ¶7 “Economists use two methods to check instrumental variable validity. For a model that
 is just identified (i.e., the number of instruments equals the number of endogenous variables), instruments are
 typically justified by appealing to economic theory and institutional knowledge. For a model that is over-identified
 (i.e., more instruments than endogenous variables), theory and institutional knowledge still matter, but there are also
 statistical tests for instrumental variables validity.”


                                                                                                               Page 2
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 117 of 582 PageID #:
                                   17763



        more accurate prediction of the observed market shares.9 As a general matter, economists
        judge statistical models based on the plausibility of their maintained assumptions, and not the
        goodness-of-fit those models achieve in a particular data set. This is because econometricians
        have learned from experience that models which fit the observed data well, but are based on
        implausible econometric or behavioral assumptions, do very badly at “out of sample”
        prediction.10 This point was made clearly by economist Hal Varian in the Journal of
        Economic Perspectives:11

                   “Our goal with prediction is typically to get good out-of-sample predictions. Most
                   of us know from experience that it is all too easy to construct a predictor that works
                   well in-sample but fails miserably out-of-sample.”


 6. Dr. Vellturo’s damages estimates are an “out-of-sample” prediction because they are based
        on a forecast of ViiV’s sales and profits had Biktarvy never entered the market – a situation
        that did not occur. In order to estimate damages, Dr. Vellturo relies on his model, and hence
        on his maintained assumptions. When I criticize those assumptions – such as his choice of a
        nesting structure that favors Gilead12 or his selection of endogenous instrumental variables13
        – and he responds by pointing to goodness-of-fit, Dr. Vellturo is missing the point. He
        commits a fallacy described in the following quote from Peter Kennedy’s econometrics
        textbook:14

                 “In general, econometricians are interested in obtaining "good" parameter estimates
                 where "good" is not defined in terms of R2 [a common measure of fit]. Consequently,


 9
  Although I risk repeating myself, it is worth noting once more that the estimates in my initial report were not
 meant to provide a reliable estimate of ViiV’s lost profits. They were meant to illustrate that Dr. Vellturo’s estimates
 were “fragile” or sensitive to his assumptions – a point that could not be inferred by examining his estimates, since
 he only reports results based on a single model.
 10
    The term goodness-of-fit is used to describe how closely a statistical model predicts outcomes within the data that
 is used to estimate the model (i.e. “in sample”). An “out of sample” prediction is a forecast of what will happen in
 the future, or in a counterfactual situation that is not observed within the data used for estimation.
 11
   Hal R. Varian, “Big Data: New Tricks for Econometrics”, Journal of Economic Perspectives, Vol. 28, No. 2,
 2014.
 12
      See my initial report at ¶¶31-37.
 13
      See my supplemental report at ¶¶6-13.
 14
      Peter Kennedy, A Guide to Econometrics, 1998, MIT Press, p. 27.


                                                                                                                Page 3
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 118 of 582 PageID #:
                                   17764



              the measure R2 is not of much importance in econometrics. Unfortunately, however,
              many practitioners act as though it is important, for reasons that are not entirely clear,
              as noted by Cramer (1987, p. 253): “These measures of goodness of fit have a fatal
              attraction. Although it is generally conceded among insiders that they do not mean a
              thing, high values are still a source of pride and satisfaction to their authors, however
              hard they may try to conceal these feelings.”


 7. Another way to highlight the problem with using goodness-of-fit for model selection is to
      show that a flawed model can nevertheless fit the data quite well. Exhibit 1 below compares
      the observed shares to the predictions of Dr. Vellturo’s revised model (i.e. from the Errata
      and Sur-Reply) making the same coding error that he did in his original report. Exhibit 2
      compares the predictions from his revised model to the observed shares. Based on a visual
      inspection of fit, one could reasonably conclude that these two models have comparable
      quality.15 In practice, however, Dr Vellturo and I agree that the estimates based on his coding
      error are unreliable because he did not implement the instrumental variables correction that
      he admits is necessary.16

 8. Finally, Dr. Vellturo criticizes the assumptions that underpin the simulation results in my
      initial report. To be sure, the simulation makes simplifying assumptions, though it is not
      obvious why they would favor any particular party.17 The point of the simulation exercise
      was to see whether a simplified version of Dr. Vellturo’s model that retained his assumed
      nesting structure, but discarded some of his other assumptions, could reproduce basic
      patterns in observed market shares. I found that in order to do so, it was necessary to make
      large changes in the key nesting parameter. Dr. Vellturo’s critique of the simulation elides



 15
   My supplemental report explains why Dr. Vellturo’s revised estimates essentially reproduce the results of his
 estimates based on his coding mistake. It is a predictable consequence of his choice of endogenous instrumental
 variables.
 16
   The close similarity in predictions between Dr.Vellturo’s estimates and the incorrect model that does not address
 endogeneity is not surprising. As I explained in my supplemental report at ¶12, “using endogenous variables as
 instruments generally leads to “overfitting” of the first stage, and consequently to estimates that are close to an
 ordinary least squares (“OLS”) model that does not utilize instruments. This explains why the estimates in Dr.
 Vellturo’s errata are close to those in his original report, where his coding error led him to unintentionally estimate
 an OLS model.”
 17
   Furthermore, as I noted in footnote 58 on my initial report, while “shares may change for reasons other than
 Biktarvy’s entry … ViiV’s and Gilead other products’ prices remained stable after Biktarvy’s entry and thus are
 unlikely of explain the large drop in ViiV’s sales.”


                                                                                                                 Page 4
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 119 of 582 PageID #:
                                   17765



    the broader point from that section of my initial report – all of his estimates are based on an
    untested assumption about the nesting structure that is, on its face, highly favorable to
    Gilead.

 9. For all of the reasons described above, after reviewing and considering the arguments in Dr.
    Vellturo’s sur-reply, I stand behind each of the opinions expressed in my own Initial and
    Supplemental reports.



 I declare under penalty of perjury under the laws of the United States of America that the
 foregoing is true and correct.



 Executed on April 13, 2020                           ________________________________

                                                              Timothy Simcoe, Ph.D.




                                                                                                Page 5
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 120 of 582 PageID #:
                                   17766




                                     Exhibit 1
          Goodness of Fit - Incorrect Model (Endogeneity Not Addressed)
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 121 of 582 PageID #:
                                   17767




                                    Exhibit 2
           Goodness of Fit – Model in Dr. Vellturo Sur-Reply, Exhibit 1-A
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 122 of 582 PageID #:
                                   17768




                     EXHIBIT F
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 123 of 582 PageID #:
                                   17769



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE


  VIIV HEALTHCARE COMPANY,
  SHIONOGI & CO., LTD., and VIIV
  HEALTHCARE UK (NO. 3) LIMITED,           C.A. No. 1:18-cv-00224-CFC-CJB

                    Plaintiffs,            JURY TRIAL DEMANDED

              v.

  GILEAD SCIENCES, INC.,

                    Defendant.



          SUPPLEMENTAL REPLY EXPERT REPORT OF PETER WIPF, PH.D.,
            CONCERNING GILEAD SCIENCES, INC.’S INFRINGEMENT OF
                          U.S. PATENT NO. 8,129,385



                                  April 13, 2020
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 124 of 582 PageID #:
                                   17770



         1.      As provided in the November 15, 2019 Expert Report of Peter Wipf, Ph.D.,

 Concerning Gilead Sciences, Inc.’s Infringement of U.S. Patent No. 8,129,385 (“Wipf Opening

 Report”), the January 10, 2020 Rebuttal Expert Report of Peter Wipf, Ph.D., Concerning Validity

 of U.S. Patent No. 8,129,385 (“Wipf Rebuttal Report”), the February 7, 2020 Reply Expert Report

 of Peter Wipf, Ph.D., Concerning Gilead Sciences, Inc.’s Infringement of U.S. Patent No.

 8,129,385 (“Wipf Reply Report”), and the March 27, 2020 Surreply Expert Report of Peter Wipf,

 Ph.D., Concerning Validity of U.S. Patent No. 8,129,385 (“Wipf Surreply Report”), I have been

 retained as an expert witness on behalf of ViiV Healthcare Company, Shionogi & Co., Ltd., and

 ViiV Healthcare UK (No. 3) Limited (“ViiV” or “Plaintiffs”) in connection with the above-

 captioned patent litigation between ViiV and Gilead Sciences, Inc. (“Gilead” or “Defendant”). I

 hereby incorporate by reference in their entirety the Wipf Opening Report, the Wipf Rebuttal

 Report, the Wipf Reply Report, and the Wipf Surreply Report, including all Exhibits thereto, as if

 fully set forth herein.

         2.      On March 26, 2020, I understand that ViiV was provided with the Supplemental

 Rebuttal Expert Report of David W. C. MacMillan (“MacMillan Supplemental Report”) and the

 Supplemental Rebuttal Report of Charles H. Reynolds, Ph.D. (“Reynolds Supplemental Report”).

 I was asked to review and consider both the MacMillan Supplemental Report and the Reynolds

 Supplemental Report and the materials cited therein, which I have done.          The MacMillan

 Supplemental Report and the Reynolds Supplemental Report provide entirely new opinions to

 which I have not had an opportunity to respond to date. This report focuses on Drs. MacMillan

 and Reynolds’s new opinions, though I disagree with many of the statements in both the

 MacMillan Supplemental Report and the Reynolds Supplemental Report.

         3.      For the reasons discussed below, I disagree with Dr. MacMillan’s and Dr.




                                                 1
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 125 of 582 PageID #:
                                   17771



 Reynolds’s new opinions, and my opinions remain unchanged.

        4.      For the first time in the MacMillan Supplemental Report, Dr. MacMillan relies on

 Dr. Reynolds’s Supplemental Report, including Dr. Reynolds’s new interatomic distance

 measurements, to opine that BIC is “different” from DTG because it has closer interatomic

 distances from two specific amino acid residues, Asn117 and Gly118, located in the β4-α2

 connector in SIV integrase structures published in Nicola J. Cook et al., Structural Basis of Second-

 Generation HIV Integrase Inhibitor Action and Viral Resistance, 367 SCIENCE 806-810, 1-4 (2020)

 (“Cook 2020”) (VIIVUS15559742). See MacMillan Supplemental Report at ¶¶ 8-10. In my

 opinion Dr. Reynolds’s new measurements, and Dr. MacMillan’s reliance upon them, do not

 support their conclusions for at least the following reasons.

        5.      First, Dr. Reynolds’s new interatomic distance measurements use cryo-EM

 structures with relatively limited resolution. While Cook 2020 states that “[t]he inhibitors were

 defined remarkably well in density maps,” the active-site resolutions for the BIC and DTG

 structures are only 2.6 Å and 3.0 Å, respectively. See MacMillan Supplemental Report at ¶ 3;

 Cook 2020 at 2. At this resolution, precise structure and spatial location determination of small-

 molecule ligands such as DTG and BIC is not possible, 1 and distance measurements between atoms

 compound the atomic position errors present in structures. Yet Dr. MacMillan’s opinion is based

 on distance differences of tenths of angstroms between DTG and BIC.                 See MacMillan

 Supplemental Report at ¶ 3; Reynolds Supplemental Report Appendix A. It is not possible to




 1
   See, e.g., Jean-Paul Renaud et al., Cryo-EM in Drug Discovery: Achievements, Limitations and
 Prospects, 17 N ATURE REV . DRUG D ISCOVERY 471, 473 (2018) (“Renaud 2018”). This is
 especially true for cryo-EM structures, which are built based on data obtained from flash-frozen
 proteins in an array of conformations and are computationally fit to a “single” conformation. See,
 e.g., id. at 485, 488. See also Grigore Pintilie et al., Measurement of Atom Resolvability in Cryo-
 EM Maps with Q-Scores, 17 NATURE METHODS 328, 328, 330 (2020).
                                                  2
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 126 of 582 PageID #:
                                   17772



 make such small distinctions based on the resolutions of the DTG- and BIC-bound SIV structures,

 which are well outside “atomic” resolution. See Merz Supplemental Report at n.8.

        6.      Second, while Dr. MacMillan states that “[t]he Cook 2020 authors highlight the <

 4 Å contacts of BIC because those contacts are stronger, different, and better than DTG’s contacts

 with the β4-α2 connector” (MacMillan Supplemental Report at ¶ 4), he provides no quantitative

 support for this qualitative statement. There is no demonstrated correlation between these contacts

 and substantial differences in drug efficacy. Indeed, it is my understanding that DTG and BIC

 perform equally well against wild-type SIV, which Dr. Reynolds used to develop his new

 measurements. 2 Despite this, Dr. MacMillan’s report suggests that these contacts, measured using

 wild-type SIV, result in an improved resistance profile for BIC relative to DTG. See MacMillan

 Supplemental Report at ¶ 5. However, Cook 2020 does not provide data for both DTG and BIC

 in mutant SIV, and therefore no direct correlations or comparisons of distances between the β4-α2

 connector and DTG or BIC can be made based on Cook 2020.3

        7.      Third, while Dr. MacMillan provides a reproduction of Figure 2C from Cook 2020,

 he makes far-reaching conclusions that are not supported by Cook 2020. Compare MacMillan

 Supplemental Report at ¶ 5 with Cook 2020 Figure 2C. For example, Dr. MacMillan argues that

 Figure 2C shows BIC’s “closer and more numerous contacts,” but Cook 2020 indicates that the

 figure is meant to accentuate the proximity of both DTG and BIC to the β4-α2 connector. Id. As

 another example, Dr. MacMillan also points to Figure 2C and states that the “oxygen atoms are in



 2
   See Cook 2020 at 1; Figure 2A (showing similar profiles of DTG and BIC against wild-type SIV
 integrase). Dr. Reynolds’s measurements are based on wild-type structures.
 3
   Mutations affect protein structure and could change the interatomic distances to the β4-α2
 connector. See Merz Supplemental Report at n.10. In addition, I understand that Dr. Engelman
 has opined that there are insubstantial differences between the resistance profiles of DTG and BIC.
 See, e.g., Supplemental Expert Report of Alan Engelman, Ph.D. Concerning Insubstantial
 Differences Between Dolutegravir and Bictegravir (“Engelman Supplemental Report”) at ¶¶ 9-27.
                                                 3
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 127 of 582 PageID #:
                                   17773



 two completely different locations,” but Cook 2020 makes no mention of different oxygen atom

 placement, its significance, or how or whether such a difference would play a role in drug

 performance.4 Finally, Dr. MacMillan points to Figure 2C and states that “the orientation of the

 six-membered ring is completely different;” but this too is not discussed by Cook 2020.5

        8.      I also understand that Plaintiffs have asked an expert in molecular modeling, Dr.

 Kenneth Merz, Jr. to provide a report (the “Merz Supplemental Report”) addressing the new

 measurements in Dr. Reynolds’s Supplemental Report. Though I am not an expert on molecular

 modeling, I have experience evaluating and interpreting data from modeling experiments in my

 work. I understand that Dr. Merz disagrees with Dr. Reynolds’s conclusions that BIC is different

 from DTG because of its contacts with the β4-α2 connector. I reviewed Dr. Merz’s Supplemental

 Report, and it supports my opinions.

        9.      Dr. Merz discusses estimated interaction energies at the metal-binding warhead

 relative to the interaction energies arising from a small number of van der Waals contacts in the

 ring A region based on the distances provided by Dr. Reynolds, and Dr. Merz concludes that the

 contribution of these contacts to the overall interaction energy between DTG or BIC and integrase

 would be insubstantial. See Merz Supplemental Report at ¶¶ 4-6. Using Coulomb’s law, Dr. Merz

 provides an estimate of the interaction energies for the metal-binding warheads of BIC and DTG

 of approximately -835 kcal/mol for both drugs.6 See id. at ¶ 5. Then, using published quantum-



 4
   Dr. Reynolds also did not perform any measurements with respect to the placement of the oxygen
 atoms in DTG and BIC. See Merz Supplemental Report at n.6.
 5
   It is unlikely that the structures presented in Cook 2020 can distinguish whether DTG is in its
 axial or equatorial conformation. X-ray crystallography and cryo-EM structural determination are
 notoriously unable to precisely differentiate between similar orientations of small molecules. See
 generally Charles H. Reynolds, Protein-Ligand Cocrystal Structures: We Can Do Better, 5 ACS
 MED. CHEM. LETT . 727 (2014). See also Reynaud 2018 at 473.
 6
   Dr. Merz notes that the Coulomb’s law calculation is qualitative because of “limitations with
 measuring distances” given the resolution of the structures. See Merz Supplemental Report at n.5.
                                                 4
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 128 of 582 PageID #:
                                   17774



 mechanical calculations for carbon-carbon and carbon-nitrogen van der Waals interaction energies

 and the distances measured by Dr. Reynolds, Dr. Merz estimates that the ring A regions of DTG

 and BIC would have an interaction energy differential of ~1.3 kcal, only ~0.16% of the strength

 of the estimated metal-binding warhead interaction energy. See id. at ¶ 6. Consequently, based

 on Dr. Reynolds’s distances, Dr. Merz opines that the van der Waals contacts with the β4-α2

 connector would make an insubstantial contribution to the overall interaction energy of DTG or

 BIC with integrase. Id. I agree with Dr. Merz’s opinion and it supports my opinion that the

 interactions at the β4-α2 connector are insubstantially different for DTG and BIC.

        10.     Dr. Merz also discusses the problems with relying on distance measurements as a

 proxy for interaction strength due to protein dynamics, particularly when the distances are

 measured within flexible regions of proteins. See Merz Supplemental Report at ¶ 7. The

 interatomic distances between DTG or BIC and the β4-α2 connector are constantly fluctuating

 with the protein’s movement, limiting the conclusions that can be drawn from single distance

 measurements. See id. I agree with Dr. Merz’s conclusions and they support my opinion that the

 interactions at the β4-α2 connector are insubstantially different for DTG and BIC.

        11.     I also understand that Plaintiffs have asked an expert in virology, molecular

 biology, microbiology, and DNA integration, Dr. Alan Engelman, to provide a report (the

 “Engelman Supplemental Report”) addressing Douglas D. Richman’s Supplemental Rebuttal

 Report. Though I am not an expert in virology, I have experience utilizing biological data in my

 work. I understand that Dr. Engelman disagrees with Dr. Richman’s conclusions. I reviewed Dr.

 Engelman’s report and it supports my opinions.

        12.     Dr. MacMillan also presents new opinions based on Dario Oliveira Passos et al.,

 Structural Basis for Strand Transfer Inhibitor Binding to HIV Intasomes, 367 SCIENCE 810 (2020)



                                                  5
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 129 of 582 PageID #:
                                   17775



 (“Passos 2020”) (VIIVUS15559657). I disagree with Dr. MacMillan’s new opinions for at least

 the following reasons.

          13.     First, Dr. MacMillan points to Passos 2020 as “demonstrat[ing] that persons of skill

 in the art have reviewed and relied on the Smith 2018 article for its teachings that ‘BIC is better

 than DTG’ in its ability to ‘broadly inhibit the known IN mutants.’” MacMillan Supplemental

 Report at n.2. This statement is incorrect because Dr. Stephen Hughes, the principal investigator

 of the Smith 2018 article, is a co-author on Passos 2020. See Engelman Supplemental Report at ¶

 23. Dr. Hughes’ citation to his own work does not demonstrate acceptance by the broader scientific

 community or indicate that other persons of skill agree with the earlier work’s conclusions.

          14.     Second, Dr. MacMillan points to language in Passos 2020 that “[s]mall chemical

 modifications can markedly affect drug potency” to argue that BIC has greater potency than DTG.

 MacMillan Supplemental Report at ¶ 11. However, Passos 2020 does not provide data or

 arguments that chemical differences between DTG and BIC affect drug potency. See Engelman

 Supplemental Report at ¶ 24.

          15.     Third, Dr. MacMillan also points to Figure 2B in Passos 2020, showing the

 placement of BIC in the HIV-1 integrase active site, and argues that “BIC’s ethylene bridge [] is

 closest to the β4-α2 connector.” MacMillan Supplemental Report at ¶ 12 (emphasis added).

 However, this figure in Passos does not depict any other INSTI compound, and so it is not clear

 what comparator “closest” refers to. Passos 2020 does not present a similar image for DTG, 7 and

 thus does not allow a direct comparison between DTG and BIC.

          16.     In conclusion, nothing in Dr. MacMillan’s or Dr. Reynolds’s Supplemental Reports

 changes my opinions, including that there are insubstantial differences between DTG and BIC, or



 7
     Passos 2020 does not provide any structural data for DTG bound to HIV-1 integrase.
                                                   6
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 130 of 582 PageID #:
                                   17776



 that Gilead infringes claims 2 and 6 of U.S. Patent No. 8,129,385.8

        17.     My opinions outlined in this report are based upon the information that I have

 considered to date. I reserve the right to supplement or amend my opinions in response to opinions

 expressed by Gilead’s experts and any decisions made by the Court. I likewise reserve the right

 to supplement or amend my opinions in light of any additional evidence, testimony, or other

 information that may be provided to me after the date of this report, including at trial.




 8
   I understand that Plaintiffs have asked an expert in pharmaceutical materials, solid-state
 characteristics of pharmaceutical materials, and crystallography, Dr. Stephen Byrn, to provide a
 report addressing Dr. Kenneth Morris’s Sur-Reply Report (“Morris Sur-Reply”). I also understand
 that Plaintiffs have asked an expert in pharmacokinetics, Dr. Jennifer Dressman, to provide a report
 addressing Dr. David Taft’s Sur-Reply Report (“Taft Sur-Reply”). I have reviewed Dr. Byrn’s
 and Dr. Dressman’s reports and I understand their opinions are unchanged by the Morris Sur-Reply
 or Taft Sur-Reply.
                                                   7
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 131 of 582 PageID #:
                                   17777
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 132 of 582 PageID #:
                                   17778




                    EXHIBIT G
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 133 of 582 PageID #:
                                   17779



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

 VIIV HEALTHCARE COMPANY,                       )
 SHIONOGI & CO., LTD. and VIIV                  )
 HEALTHCARE UK (NO. 3) LIMITED,                 )
                                                )
                           Plaintiffs,          )
                                                )
                      v.                        )   C.A. No. 18-224 (CFC) (CJB)
                                                )
 GILEAD SCIENCES, INC.,                         )
                                                )
                           Defendant.           )




                  EXPERT REPORT OF CHARLES H. REYNOLDS




                                         January 7, 2020
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 134 of 582 PageID #:
                                   17780



                                               TABLE OF CONTENTS

 I.     PERSONAL BACKGROUND........................................................................................... 1

 II.    ASSIGNMENT ................................................................................................................... 4

 III.   LEGAL STANDARD ......................................................................................................... 4

 IV.    LEVEL OF SKILL IN THE ART ...................................................................................... 5

 V.     ASSERTED PATENT AND CLAIMS .............................................................................. 6

 VI.    MOLECULAR MODELING AND ITS LIMITATIONS .................................................. 8

        A.        How molecular modeling works ............................................................................. 8

        B.        Limitations of molecular modeling....................................................................... 12

        C.        Hierarchy of information ...................................................................................... 14

                  a.         Protein structure of interest with the bound ligand of interest .................. 15

                  b.         Protein structure of interest with a bound ligand different from the
                             ligand of interest ....................................................................................... 15

                  c.         A homology model that uses a related protein structure because the
                             crystal structure (or cryoEM structure) is not available for the
                             protein of interest ...................................................................................... 15

                  d.         Protein structure of interest but without a bound ligand ........................... 15

 VII.   OVERVIEW OF MOLECULAR MODEL ...................................................................... 16

        A.        Model overview and design .................................................................................. 16

        B.        SIV-based structure ............................................................................................... 16

        C.        Homology models ................................................................................................. 17

                  a.         DTG-Bound PFV Homology Model ........................................................ 18

                  b.         DTG-Bound Model Based On CryoEM Structure.................................... 18

                  c.         DTG-Bound Model Comparison .............................................................. 19

                  d.         BIC Models ............................................................................................... 21




                                                                  i
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 135 of 582 PageID #:
                                   17781



 VIII.   SUBSTANTIAL DIFFERENCES EXIST BETWEEN BICTEGRAVIR AND
         THE MOLECULES OF CLAIMS 2 AND 6 .................................................................... 23

         A.       Bictegravir and molecules in claims 2 and 6 occupy different space and
                  make different contacts within the loop pocket .................................................... 23

                  a.         SIV Structure Shows Substantial Differences Between Bictegravir
                             and Compounds In Claims 2 and 6 ........................................................... 23

                  b.         SIV Ligand-Based Comparisons............................................................... 27

                  c.         Homology Models Show Substantial Differences Between
                             Bictegravir and Compounds In Claims 2 and 6 ........................................ 30

         B.       BIC’s different and more contacts with HIV-1 integrase is consistent with
                  data showing difference in BIC’s and DTG’s susceptibility to mutations ........... 38

         C.       Bictegravir has different conformational flexibility than the molecules in
                  claims 2 and 6 ....................................................................................................... 39

         D.       Bictegravir has a different size and shape than the molecules in claims 2 and
                  6............................................................................................................................. 41

         E.       Substantial differences exist between bictegravir’s tri-fluoro benzyl tail and
                  the benzyl tail in the molecules of claim 6 ........................................................... 43

 IX.     DR. MERZ’S AND DR. WIPF’S CALCULATIONS DO NOT SHOW THAT
         BICTEGRAVIR IS “INSUBSTANTIALLY DIFFERENT” FROM THE
         MOLECULES IN CLAIMS 2 AND 6.............................................................................. 46

         A.       Merz’s model obscures the differences between BIC and DTG........................... 46

         B.       Dr. Wipf uses improper structural similarity scores in trying to show
                  insubstantial differences........................................................................................ 49

         C.       A Mulliken analysis of the metal binding oxygens cannot show that
                  bictegravir is insubstantially different from the compounds in claims 2 and 6 .... 54

 X.      CONCLUSION AND RESERVATION OF RIGHTS ..................................................... 55




                                                                     ii
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 136 of 582 PageID #:
                                   17782



                     EXPERT REPORT OF CHARLES H. REYNOLDS

 I.     PERSONAL BACKGROUND

        1.     I am the Founder of Gfree Bio, LLC, a computational modeling and drug discovery

 company based in Austin, Texas (gfreebio.com). I am an expert in computational chemistry,

 modeling (including structure- and ligand-based design), and drug discovery with more than 30

 years of industry experience at both major pharmaceutical companies (Johnson & Johnson) and

 biotech companies (Ansaris). My company develops and delivers advanced modeling, informatics,

 and structure-based-design capabilities to a wide range of small to mid-sized biotech companies

 across the country and around the world. We have successfully advanced drug-discovery programs

 for approximately 40 companies across many therapeutic areas. In my capacity as President of

 Gfree Bio, I have also served on a variety of scientific advisory boards for major scientific

 organizations, publications, and companies.

        2.     I received a BA, with honors, from Austin College (1979) and a PhD from the

 University of Texas at Austin (1984). At the University of Texas, I studied theoretical organic

 chemistry under Professor Michael J.S. Dewar. I was an adjunct professor at the University of

 Pennsylvania, and I have supervised joint graduate and postdoctoral students at the Pennsylvania

 State University and the University of North Carolina at Chapel Hill. I was a J.T. Oden visiting

 faculty fellow at the Institute for Computational Engineering and Science at the University of

 Texas at Austin in 2013.

        3.     Before founding Gfree Bio in 2011, I was Senior Director and Head of Discovery

 Technologies at Ansaris (2010-2011). I was responsible for scientific computing, the company’s

 proprietary fragment-based discovery platform, and structural biology. I was also a member of the

 senior management team with significant business development responsibilities in addition to

 scientific leadership. I initiated a major update of our core technology, provided executive


                                                1
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 137 of 582 PageID #:
                                   17783



 leadership for a major research collaboration with Novartis, and led identification and development

 of a major new internal drug-discovery target.

        4.      Prior to Ansaris, I was a Research Fellow and Team Leader at Johnson & Johnson

 (2000-2010) where my responsibilities included managing modeling and informatics teams at the

 Spring House, PA and La Jolla, CA sites. I managed significant hardware and software budgets

 across all the US research sites. Teams under my direction provided critical scientific input into

 the discovery of more than 15 early development candidates, including numerous first in human,

 Phase-II, and advanced clinical candidates. My group at J&J also developed multiple new

 discovery methods including informatics tools for fragment-based design, novel protocols for

 improved crystal-structure refinement, linear interaction methods, similarity-based discovery

 tools, and structure-based ADME-Tox.

        5.      Prior to J&J, I was a Research Fellow at Rohm and Haas (part of DowDuPont) from

 1984-2000. At Rohm and Haas, I was co-inventor of a new class of ergosterol biosynthesis

 inhibitor antifungals and led a multifunctional team that developed a novel nanoparticle-based

 MRI contrast agent. I developed the concept, secured internal funding, built a collaboration with

 the University of Pennsylvania Medical School, and developed a market analysis in collaboration

 with Argonex, a biotechnology company.

        6.      I sat on the board that oversees all of the American Chemical Society journals from

 2008-2018, including chairing multiple editor searches. ACS Publications is one of the largest and

 most influential scientific publishing houses in the world. I have served on the Editorial Advisory

 Board of ACS Medicinal Chemistry Letters from 2014 to present, and the Journal of Chemical

 Information and Modeling from 2019 to present. I have participated in multiple NIH and NSF

 study sections reviewing a wide range of grant proposals in computational chemistry and drug




                                                  2
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 138 of 582 PageID #:
                                   17784



 discovery. I was on the Scientific Advisory Board of the Keystone Symposia from 2006-2011.

 During that time, I co-organized the first Keystone Symposium in computer-aided drug design in

 2008.

         7.     My career has focused on the application of a great variety of computational

 modeling methods to the development of new products, mostly in the life sciences. I was an early

 pioneer in this area having emerged from graduate school just as modeling was at its infancy in

 the pharmaceutical and chemical industries. I have both applied computational methods to

 discovery and helped develop new methodologies through my internal groups or through extensive

 collaborations with universities and academic collaborators. My current work is to bring state-of-

 the-art computer-aided drug-design approaches to the discovery of new drugs by small and mid-

 size biotech companies. These companies are now where many of the most important new drug

 candidates are being discovered. Gfree Bio provides a critical capability to this increasingly

 important sector of the pharmaceutical market.

         8.     Gfree Bio was selected as a Kauffman Foundation FastTrac success story in 2015

 for its growth and importance in the industry. I was selected as a Fellow of the American Chemical

 Society in 2010 for my scientific accomplishments and service to the field of Chemistry and the

 ACS. I received the Standards of Leadership award at Johnson & Johnson in 2007 for my scientific

 and management leadership for multiple drug discovery sites. In 2007, I was also awarded the

 Platinum Encore Award at Johnson & Johnson for my contributions to the registration of Dacogen

 in Europe. In 2000, I received one of only four Johnson & Johnson Excellence in Science Awards

 which provide funding for a postdoctoral fellow in my group. In 1997, I was awarded the Otto

 Haas Award at Rohm and Haas, the highest scientific achievement award at the company.




                                                  3
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 139 of 582 PageID #:
                                   17785



        9.      I have held a variety of leadership positions within the American Chemical Society

 including Councilor, Chair of the Computers in Chemistry Division, and multiple society boards.

        10.     I have published approximately 100 papers and book chapters, and co-edited two

 books. I also have several U.S. patents. A full list of my publications and patents is in my CV,

 attached hereto as Exhibit A. I have also been quoted in numerous popular press articles found in

 The Wall Street Journal, Chemical & Engineering News, PharmaceuticalIntelligence.com, Future

 Pharmaceuticals, and Industrial Chemical News.

 II.    ASSIGNMENT

        11.     I was asked to analyze the differences between bictegravir and molecules described

 in claims 2 and 6 of U.S. Patent No. 8,129,385, consistent with my background and areas of

 expertise. In particular, I was asked to construct models reflecting the interaction of bictegravir

 and other molecules within claims 2 and 6 (such as dolutegravir) with HIV-1 integrase. I also

 looked at characteristics of bictegravir and molecules within claims 2 and 6 to quantify differences

 between the molecules. Finally, I was asked to evaluate the expert report submitted by Dr. Kenneth

 Merz in this case as well as portions of the report from Dr. Peter Wipf and to provide my analysis

 regarding the conclusions they reach regarding bictegravir and dolutegravir.

 III.   LEGAL STANDARD

        12.     I understand that ViiV alleges that Gilead’s bictegravir compound infringes claims

 2 and 6 of the ’385 patent under the doctrine of equivalents. Counsel has informed me that there

 are two frameworks used to evaluate whether a given product infringes a patent claim under the

 doctrine of equivalents. One is the function-way-result test. Under this framework, courts analyze

 whether elements of the accused product missing from the literal scope of the asserted claim

 perform the same function in the same way to achieve the same result as the limitations in the

 patent claim. The second test is whether the elements of the accused product missing from the


                                                  4
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 140 of 582 PageID #:
                                   17786



 literal scope of the asserted claim are “insubstantially different” from the limitations of the asserted

 claim. My conclusions in this report are the same regardless of which standard is used.

 IV.     LEVEL OF SKILL IN THE ART

         13.     I understand that I should analyze the alleged equivalence between bictegravir and

 the asserted claims from the perspective of a person of ordinary skill in the art. I think the

 hypothetical “person of ordinary skill in the art” would be a person or team of persons with an

 advanced degree or degrees in the relevant fields, which would include chemistry (in areas like

 organic, synthetic, computational, pharmaceutical, or medicinal chemistry), biology, medicine, or

 the pharmaceutical sciences. This person or persons would have several years of practical

 experience in one or more of these relevant fields—at least two years. This person or team of

 persons could also be someone with a lower degree level (e.g., a master’s (M.S.) degree) in one of

 these disciplines, but with greater practical experience (e.g., at least four years). As needed in the

 course of the drug development process, this team would include persons of skill possessing

 combinations of these relevant qualifications as well as other people with whom the persons of

 ordinary skill in the art may consult.

         14.     I also believe that the person of ordinary skill in the art would be a member of a

 multi-disciplinary drug development team that would include persons with other relevant areas of

 expertise such as computer-aided drug design or molecular modeling. These skills may be in a

 single individual or in multiple members of the team. This team may include other people whom

 the person of ordinary skill in the art may consult with as needed.

         15.     I have been instructed by counsel that in determining the level of ordinary skill in

 the art, courts may consider the types of problems encountered in the art, the prior art solutions to

 those problems, the speed with which innovations are made, the sophistication of the technology,

 and the education level of active workers in the field, including the inventors.


                                                    5
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 141 of 582 PageID #:
                                   17787



 V.     ASSERTED PATENT AND CLAIMS

        16.     I understand that ViiV has asserted that bictegravir infringes claims 2 and 6 of the

 ’385 patent under the doctrine of equivalents.

        17.     Asserted claim 2 depends from claim 1. Together, these two claims are as follows:

        1. A compound of the formula:




        wherein, ring A is




        R20, R21, R22, R23, R24 and R25 are independently hydrogen, C1-C8alkyl, C6-C14arylC1-
        C8alkyl, C6-C14aryl, or alkoxy;

        the stereochemistry of an asymmetric carbon represented by * shows R- or S-
        configuration, or a mixture thereof;

        RX is hydrogen;

        R14 is hydrogen or lower alkyl which is optionally substituted with 1 to 4 substituents
        selected from the group consisting of hydroxy, carboxy, halogen, halo lower alkyl, halo
        lower alkoxy, lower alkyl, lower alkenyl, lower alkynyl, cycloalkyl, cycloalkenyl, lower
        alkoxy, lower alkenyloxy, lower alkoxycarbonyl, nitro, nitroso, amino, alkylamino,
        acylamino, aralkylamino, aryl, aralkyl, cyano, isocyano, isocyanate, thiocyanate,
        isothiocyanate, mercapto, alkylthio, alkylsulfonyl, alkylsulfonylamino, carbamoyl,
        alkylcarbamoyl, sulfamoyl, acyl, formyloxy, haloformyl, oral, thioformyl, thiocarboxy,
        dithiocarboxy, thiocarbamoyl, sulfino, sulfo, sulfoamino, hydrazino, azido, ureido,
        guanidino, phthalimide, oxo, phosphoric acid, lower alkyl which is substituted with



                                                  6
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 142 of 582 PageID #:
                                   17788



        phosphoric acid and may be intervened with a heteroatom, aryl substituted with
        phosphoric acid, aralkyl substituted with phosphoric acid and hydroxy lower alkyl;
        R3 is hydrogen;

        R1 is hydrogen or lower alkyl;
        R is halogen;
        and
        m is 1, 2 or 3;
        or a pharmaceutically acceptable salt thereof.

        2. A compound according to claim 1, or a pharmaceutically acceptable salt thereof,
        wherein RX is hydrogen; R14 is hydrogen; R3 is hydrogen; m is 1, 2 or 3 and R is halogen

        18.     For purposes of claim 2, I have been instructed that Court has construed the

 following portion of claim 2 as follows:

        “R20, R21, R22, R23, R24 and R25 are independently hydrogen, C1-C8alkyl, C6-C14arylC1-
        C8alkyl, C6-C14aryl, or alkoxy” to mean that “R20, R21, R22, R23, R24 and R25 are each
        hydrogen, C1-C8alkyl, C6-C14arylC1-C8alkyl, C6-C14aryl, or alkoxy, where (1) each of
        R20, R21, R22, R23, R24 and R25 may be the same as or different from any other R20, R21,
        R22, R23, R24 or R25 and (2) the hydrogen, C1-C8alkyl, C6-C14arylC1-C8alkyl, C6-C14aryl,
        or alkoxy that comprise each R20, R21, R22, R23, R24 and R25 are distinct from the
        hydrogen, C1-C8alkyl, C6-C14arylC1-C8alkyl, C6-C14aryl, or alkoxy that comprise any
        other R20, R21, R22, R23, R24 or R25”

        19.     Claim 6 reads as follows:

        “A compound selected from the group consisting of (4R,9aS)-5-Hydroxy- 4-methyl-6,10-
        dioxo- 3,4,6,9,9a,10- hexahydro-2H-1-oxa- 4a,8a-diaza- anthracene-7- carboxylic acid
        2,4-difluoro- benzylamide; an enantiomer thereof; diastereomer thereof; mixtures of
        enantiomers thereof; mixtures of diastereomers thereof; mixtures of enantiomers and
        diastereomers thereof; or a pharmaceutically acceptable salt thereof.”

        20.     I understand that the parties dispute what constitutes a limitation within claim 6.

 Gilead understands the limitations in claim 6 to be the individual structural components of the

 molecules described using IUPAC nomenclature. ViiV understands the limitations in claim 6 to

 be the entire molecule described using IUPAC nomenclature. For purposes of my analysis, I

 examined bictegravir against the limitations in claim 6 using both standards and my conclusions

 apply under either understanding.




                                                 7
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 143 of 582 PageID #:
                                   17789



 VI.    MOLECULAR MODELING AND ITS LIMITATIONS

        A.      How molecular modeling works

        21.     Scientists have developed a variety of tools to represent the structures of chemical

 compounds that are invisible to the human eye. One way to represent structure is through the use

 of a common language to name and classify chemical compounds, such as the International Union

 of Pure and Applied Chemistry (IUPAC). 1 Another way has been through two-dimensional

 chemical-structure diagrams. A third way is to create three-dimensional models, which attempt to

 include the 3D structure which is known to be important, particularly in drug discovery. 2 With the

 advent of computer technology, scientists have been able to create more sophisticated digital

 representations of chemical structures and by extension develop physical models that can be used

 to help design compounds for specific purposes, including as drugs.

        22.     Computer-aided drug design involves using computational (mathematical) models

 to guide the discovery of new drug molecules. 3 Drug compounds work by interacting with the

 human body, generally through an enzyme or receptor to alter or mitigate a disease state. At its

 core, computer-aided drug design provides an approach for approximating how this interaction

 occurs, e.g., how the drug compound interacts with a protein target. 4

        23.     Structure-based approaches use the structural information about a specific protein

 target to accelerate the discovery process. These structures are usually obtained using

 crystallographic methods such as X-ray crystallography or cryogenic electron microscopy

 (cryoEM). Ligand-based approaches involve using the structure and properties of prospective drug

 compounds in the absence of protein structures to help guide discovery. This may include methods

 that attempt to infer how the ligands bind using 3D features such as pharmacophores, or more

 statistical approaches that can be used to mine structural databases, in some case very large

 databases.


                                                  8
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 144 of 582 PageID #:
                                   17790



             24.   Ligands are molecules, typically relatively small, that interact with a protein

 binding site. This can be part of an enzymatic process where the ligand is acted on by the protein,

 or the binding event may itself trigger some important biochemical event. The idea of a

 pharmacophore has been around for many years in drug discovery. A pharmacophore is just some

 three-dimensional collection of points that define key interactions (e.g., hydrogen bonds, salt-

 bridges, or hydrophobic interactions) that are deemed important for binding to a particular protein

 target. 5

             25.   The primary use of computational models is as a tool for generating ideas at each

 stage of drug development. For example, practitioners may use the protein structure as a way to

 generate lead compounds by screening databases of potential ligands using a three-dimensional

 pharmacophore model or by docking the ligands into the target structure. In lead optimization,

 structure-based approaches are used to assess potential modifications to a lead structure that are

 more likely to improve ligand binding, solubility, or some other property important for developing

 a successful drug candidate.

             26.   Synthesizing and testing molecules is expensive. One of the key advantages of

 modeling is the ability to assess compounds before they have even been synthesized. This allows

 a project team to focus on experiments that are more likely to produce results and synthesize

 compounds with increased probability of success. But, of course, modeling is not a substitute for

 making and testing compounds. Any hypothesis generated through modeling must ultimately be

 tested experimentally.

             27.   Structure-based design has become increasingly common in drug discovery partly

 because of the availability of many more crystal structures for pharmaceutically relevant proteins

 (rcsb.org). 6 A crystal structure is a three-dimensional “picture” of the atoms in a protein, and in




                                                   9
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 145 of 582 PageID #:
                                   17791



 many cases, an associated small molecule ligand. This “picture” is generated using complex

 relationships governing the interaction of atoms with high energy x-rays. The resulting

 experimental reflection data can be used to construct a three-dimensional model of the atom

 locations.

        28.     The accuracy of these models is contingent on a number of factors and can be

 generally classified based on the resolution of the structure. Higher quality structures have

 resolution values that are small while lower quality structures have resolution values that are larger.

 Low resolution values indicate a model where less information was derived from the x-ray

 experiment and the resulting atom locations are known with less accuracy. Cryogenic electron

 microscopy (cryoEM) is an alternative method for determining the 3D structure of a protein.

 CryoEM has attracted great interest since it does not require crystals. Historically, cryoEM has

 been unable to attain the resolution commonly achieved by x-ray crystallography. This is gradually

 changing as the field advances. 7

        29.     A simple analogy for the resolution of a structure might be to think about viewing

 a distant object through binoculars. When the image is in focus (high resolution) all of the features

 can be clearly and accurately discerned; when the image is out of focus (poor resolution) the image

 is blurry. Some crystal structures can be solved with very high resolutions (less than 1 Ang.). In

 these structures it is possible to see individual atoms in the electron density maps. At lower

 resolutions the individual atoms may not be obvious but larger scale features of the protein and

 ligand can be observed. It is usually very helpful for drug discovery to have structures with 3

 angstrom resolution or better. It should also be kept in mind that molecules, including proteins, are

 not stationary objects, but are in constant movement. In some cases, the positions of atoms in

 crystal structures suffer from increased uncertainty because they are flexible and moving relatively




                                                   10
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 146 of 582 PageID #:
                                   17792



 freely. It is possible that if part of a crystal structure, e.g., a residue sidechain, is moving too freely

 it will not be resolved at all and is missing from the resulting structure.

         30.     In spite of the large number of protein crystal structures now available, some target

 proteins do not have available structures. In this case homology modeling can be used to construct

 a model of the protein 3D structure. 8 Homology modeling involves using the 3D structure of a

 related protein to build a model for the protein that does not have an experimental structure

 available. A typical approach is to search the database of known proteins to try to find one with

 the highest possible homology with the sequence of interest and then use the protein that aligns as

 best as possible with the protein of interest to generate a 3D model. The homology model will

 inevitably be a less reliable picture than an actual crystal structure of the protein of interest. Many

 things can influence the accuracy of homology models, but the primary factor is the level of

 sequence identity between the two proteins. Sequence identity is simply an accounting of how

 many amino-acid residues the two proteins have in common as one compares the chains.

         31.     Once a structure is available for a protein of interest, a common goal in structure-

 based design is trying to understand how a compound of interest might fit in a crystal structure

 from the literature, for example the Protein Data Bank (rcsb.org). In this case, molecular docking

 can be used to identify the most probable binding modes for a small-molecule ligand in a protein

 binding site. Docking is a computational exercise where the potential ligand structure is flexibly

 manipulated to generate a large number of molecular conformations that are then manipulated in

 3D space to find the best conformation and orientation of the molecule to fit in the protein crystal

 structure. Docking has become a standard approach in the industry and all of the major modeling

 packages, e.g. MOE, have this capability.




                                                     11
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 147 of 582 PageID #:
                                   17793



        32.     Computer-aided drug design also makes significant use of sophisticated computer

 visualization. The ligands, proteins, and complexes that are constructed and evaluated

 energetically are generally rendered as 3D models in order to provide easily understandable insight

 into the features responsible for molecular recognition and binding. Key structural and chemical

 features that can be rendered visually include the 3D structures, geometric clashes that are

 unfavorable, and potentially favorable hydrophobic or polar interactions. Some of these polar

 interactions include hydrogen bonds, salt bridges, metal coordination.

        B.      Limitations of molecular modeling

        33.     While modeling has taken on an increasingly important role in drug discovery, it is

 important to keep in mind the limitations to the current state of the art. Regrettably, we have not

 reached the state of modeling in more engineering-based disciplines where the models can provide

 quantitatively accurate results.

        34.     There are several overarching limitations on molecular models in drug discovery.

 First, any attempt to rigorously model a molecular system as large and complex as a protein runs

 up against a combinatorial explosion in terms of the number of potential geometric states of the

 protein. Simply put, evaluating the energy of all the possible conformations and relative

 orientations of hundreds or thousands of atoms presents a huge numbers problem. All molecules

 are highly flexible and might exist in any number of combinations of internal rotations. These

 states are called conformations. This conformational flexibility alone leads to a combinatorial

 explosion for even modest size molecules since the number of possible conformations increases

 exponentially with the number of rotatable bonds. In addition to this conformational flexibility,

 solvent molecules, ligands, proteins, and salts are all susceptible to rotational and translational

 motion that again leads to a huge combinatorial explosion of potential geometric states that need

 to be evaluated in order to correctly assign complex properties such as the free energy of binding


                                                 12
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 148 of 582 PageID #:
                                   17794



 for ligands to a specific protein target. A wide variety of methods have been developed to allow

 for better sampling including low-mode 9 conformer search and simulations methods such as

 molecular dynamics or Monte Carlo. 10 These methods should be used judiciously when evaluating

 protein structures as in some cases they may lead to structures that deviate from experiment

 because of limitations in the forcefield, sampling, or other aspects of the model.

        35.     The second fundamental problem is the very small energetic differences that govern

 chemistry, particularly the non-covalent interactions that are so important in protein-ligand

 binding. A difference of only 1.4 kcal/mol in binding affinity results in a 10-fold difference in

 affinity. This means to achieve high confidence in predicted binding affinities we would need

 models (predominantly in the case of drug design, these are classical force fields) that have sub-

 1kcal/mol accuracy. This is particularly daunting given that the absolute energy for a protein-sized

 molecule could be hundreds or thousands of kcal/mol. Even the best force fields are unable to

 approach anything close to 1 kcal/mol accuracy.

        36.     Quantum methods (QM) can achieve higher accuracy than force fields for small

 molecules where high levels of theory can be employed, but even the most advanced QM methods

 can only achieve this level of accuracy in limited cases. While high-level QM calculations are an

 improvement generally over force fields, the cost of QM calculations are exponentially related to

 molecular size. This is why more efficient classical force fields are more commonly employed in

 structure-based drug design among those of ordinary skill in the art. There are also hybrid QM/MM

 methods, but these introduce their own set of issues with regard to handling the interface between

 methods, such as how to handle atoms that cross the QM-MM boundary. 11 The practical result is

 that even heroic calculations using state-of-the-art force fields, extensive sampling, and

 sophisticated perturbation methodology that are extraordinarily expensive computationally can




                                                 13
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 149 of 582 PageID #:
                                   17795



 only approach this level of accuracy on certain well-selected homologous systems. 12 These two

 limitations plague all aspects of modeling but are particularly important for structure-based models

 including docking and scoring.

        37.     Another limitation relates to the amount of data that is available for a given

 structure, which limits the types of conclusions one can reach based on modeling. Crystal

 structures are based on experimental diffraction data, as mentioned above. But there can be a large

 difference in how much data is generated based on factors such as the size and quality of the

 crystal. In high-resolution structures the data is more than sufficient to locate at least the heavy

 atom positions with accuracy. In the case of medium or lower resolution structures, there is

 correspondingly less experimental data. Because there is less experimental data available, these

 crystal structures rely to a greater degree on computational methods to fill in the missing

 information. Thus, all structures have an associated error. Increasingly, cryoEM is being employed

 to solve protein structures, particularly those that are recalcitrant with respect to x-ray

 crystallography. A limitation of many of these structures is the relatively poor resolution, but the

 methodology is improving rapidly.

        38.     When comparing cocrystal structures to apo-structures or other cocrystal structures

 it is not uncommon to see differences in the underlying protein structure. These changes are due

 to flexible residues or loops moving to accommodate the bound ligands or lack of a bound ligand.

 This is sometimes referred to as induced fit. The practical importance of this is that the protein

 structure without a ligand present can be different in many key structural details from structures

 with the ligand present.

        C.      Hierarchy of information

        39.     Ultimately, a molecular model examines a ligand bound to a protein of interest. The

 inputs into this model can vary depending on available information regarding the structures of the


                                                 14
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 150 of 582 PageID #:
                                   17796



 proteins and ligands of interest. Generally, however, the quality and therefore usefulness of a

 model fits within the following hierarchy:

                a.     Protein structure of interest with the bound ligand of interest. For
                       example, if the ligand of interest is bictegravir and the structure of interest
                       is HIV-1 integrase, the experimental data would reflect bictegravir bound
                       to HIV-1 integrase. A cocrystal structure is the most useful because it
                       contains structures of both variables of interest: the ligand and the protein.
                       I understand generally that the HIV-1 integrase intasome has proven very
                       difficult to solve. However, the recent cryoEM SIV integrase structure is
                       very close to this ideal situation. Even though the structure is for SIV rather
                       than HIV-1, the identity of the two proteins is very high at 75% and the
                       identity in the ligand binding site is extremely high at 90%. In addition,
                       these cryoEM structures have the ligands of interest, DTG and BIC, bound
                       leaving no doubt about the cocrystal geometries.
                b.     Protein structure of interest with a bound ligand different from the
                       ligand of interest. For example, if the ligand of interest is bictegravir and
                       the structure of interest is HIV-1 integrase, the experimental data would
                       reflect dolutegravir bound to HIV-1 integrase. The conformation of the
                       protein of interest may differ depending on the bound ligand because the
                       bound ligand is different from the ligand of interest. As a result, the different
                       interaction that the bound ligand has with the protein may impact the quality
                       of conclusions one can draw about the ligand of interest.
                c.     A homology model that uses a related protein structure because the
                       crystal structure (or cryoEM structure) is not available for the protein
                       of interest. Within this category, there are two considerations that affect the
                       quality of the model. The first consideration is the overall sequence identity
                       between the protein of interest and the reference protein. Generally, a
                       reference protein that has a higher sequence identity is better than a
                       reference protein with less sequence identity. For example, PFV integrase
                       has an approximately 15-20% sequence identity with HIV-1 integrase.
                       Simian immune deficiency virus (SIV) integrase has approximately 75%
                       sequence identity with HIV-1 integrase. In the binding site the identity for
                       SIV integrase is extremely high at more than 90%. At this level of identity
                       in the SIV model, the structure is comparable to having HIV-1 integrase
                       itself. At a minimum, a model based on SIV would be superior to a PFV-
                       based model. The second consideration is whether the related protein has a
                       bound ligand and, if so, what ligand is bound. Having the ligand of interest
                       bound to the related protein structure is better than having another ligand
                       bound to the related protein structure, for the reasons discussed above.
                d.     Protein structure of interest but without a bound ligand. The quality of
                       such a structure compared to other possible structures depends on the nature
                       of the protein target, particularly with respect to the ligand binding site. If
                       the binding site is relatively unchanged by the presence of the ligand, the
                       structure could be very useful for design. If, however, the protein undergoes



                                                 15
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 151 of 582 PageID #:
                                   17797



                        a major change in structure in order to bind the ligand (such as HIV
                        integrase) then the apo-structure may provide only limited value.

 VII.   OVERVIEW OF MOLECULAR MODEL

        A.      Model overview and design

        40.     There is no available structural data showing bound ligands to HIV. The available

 structural data instead consists of (i) cryoEM structures for integrase inhibitors bound to SIV

 integrase 13 (which has a high sequence identity with HIV-1); (ii) a series of crystal structures for

 integrase inhibitors bound to PFV integrase 14 (which has a low sequence identity with HIV-1);

 and (iii) a single cryoEM structure of HIV-1 integrase with no bound ligand. 15 The SIV protein

 structure has a high homology with HIV-1 and has both dolutegravir and bictegravir bound. The

 PFV protein structure has relatively poor homology with HIV-1, but has a relevant ligand bound.

 The cryoEM structure is HIV-1 integrase, but it has no ligand bound. The lack of ligand in the

 HIV-1 structure is problematic given the significant structural reorganization necessary for

 ligand binding. CryoEM also has lower resolution.

        B.      SIV-based structure

        41.     Very recently, Cherepanov and colleagues presented the results for a new structure

 of integrase based on simian immunodeficiency virus (SIV) with both DTG and BIC bound

 (https://meetings.nigms.nih.gov/assets/AIDStructure2019/ProgramFinal2019.pdf). In the abstract

 for his presentation, Cherepanov described PFV-based models and their limited homology as

 “limit[ing] the use of this highly tractable system for optimisation of the clinical INSTIs. . . .”

        42.     This represents a true breakthrough in the field, as SIV integrase, unlike PFV, has

 75% overall identity with HIV-1 integrase. In addition to being a highly homologous protein

 structure, the structures have been solved with DTG and BIC bound. Thus, these structures are not

 only nearly equivalent with HIV-1 integrase, they also have the specific ligands of interest bound.



                                                   16
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 152 of 582 PageID #:
                                   17798



 On our hierarchy of models, they might be considered only slightly below situation (a), i.e., the

 target of interest with the ligand of interest bound.

        43.     I requested and received the refined structures from the Cherepanov group. The

 identity of SIV integrase with HIV-1 integrase is exceptional. Examination of the Cherepanov

 structure showed that the immediate binding sites in HIV-1 and SIV differ by only one residue.

 This is a change from HIV-1 Ser119 to Asp in SIV. Even out to 9 angstroms the sequence identity

 is more than 84%. Moreover, unlike the previous HIV-1 cryoEM structure (RCSB: 5u1c), these

 are not apo-structures, but have DTG and BIC bound. The SIV DTG structure compares favorably

 with both my cryoEM and homology models, discussed below.

        C.      Homology models

        44.     In addition to the Cherepanov SIV model, I used PFV and the HIV-1 integrase

 sequence to construct a homology model of DTG or BIC bound in HIV integrase. In the case of

 the PFV structures, their use to aid in the discovery of HIV-1 integrase inhibitors is supported by

 their ability to bind known inhibitors and experience in the industry using these structures

 successfully. The most common approach for employing the PFV structure is to construct a

 homology model using the PFV 3D structure and the HIV-1 protein sequence. This approach has

 been used in both academic studies of HIV-1 integrase and commercial drug-discovery efforts.

        45.     I constructed two computational models as part of my analysis. I built a homology

 model, following examples in the literature, for HIV-1 integrase with bound DTG and BIC using

 the PFV structure for DTG. (RCSB: 3s3m). I also used the cryoEM structure for HIV-1 integrase

 with no bound ligand (RCSB: 5u1c) in conjunction with the PFV ligand bound structure to create

 a hybrid model of HIV-1 integrase bound to DTG and BIC. These models were consistent with

 one another and the previous literature, increasing my confidence in their validity.




                                                   17
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 153 of 582 PageID #:
                                   17799



                a.      DTG-Bound PFV Homology Model

        46.     I used the PFV structure with DTG bound to construct a homology model. Given

 the low overall homology, it is useful to use structure as well as sequence to align the structures.

 Preference was given for residues in the catalytic core domain (CCD), since this is the region of

 interest. I also referred to the alignment published by Valkov et al. 16 The protein tools in MOE17

 were used to mutate residues near the binding site from PFV to native HIV-1 integrase using the

 HIV-1 integrase sequence in the cryoEM structure (RCSB:5u1c). The resulting model was run

 through a series of protein preparation routines to repair breaks, missing residue atoms, add

 hydrogens, and compute protonation states for all titratable residues. The model was assessed using

 standard quality metrics, e.g. phi-psi angles, and subjected to constrained optimization out to a

 range of 10 Angstroms from the DTG ligand. This model compares well to the original PFV-DTG

 structure when overlaid in the mostly conserved binding site pocket.

                b.      DTG-Bound Model Based On CryoEM Structure

        47.     The recently reported cryoEM structure provides the first complete structure of

 HIV-1 integrase, albeit without a bound ligand. The cryoEM structure is useful for evaluating the

 overall structure of PFV and the PFV-based homology model with HIV-1 integrase. The overlay

 in the CCD region is generally good.

        48.     The lack of bound ligand is problematic and means even though the structure is for

 HIV-1 integrase rather than PFV it cannot be used directly to model inhibitors such as DTG or

 BIC. In this case, the HIV-1 protein 3D structure can be used directly, except that the structure has

 to be manipulated in order to create a ligand binding site. This was done using the PFV structure

 with bound DTG (PDB:3s3m) as a template.




                                                  18
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 154 of 582 PageID #:
                                   17800



        49.    The cryoEM HIV-1 integrase structure was used to construct a DTG bound model

 for HIV-1 integrase. The PDB:5u1c structure was also subjected to the standard protein

 preparation tools in MOE. The PFV with bound DTG structure (PDB:3s3m) was then overlaid on

 the binding site region of 5u1c and the structure was modified by converting a glutamine in 5u1c

 (aligned with Glu221 in 3s3m) to glutamate. An additional metal was inserted in the structure

 using the PFV geometry, and the bound DNA in 5u1c was modified to adopt the geometry found

 in PFV with DTG bound. Since the cryoEM structure does not contain waters, a few key waters

 from PFV that surround the metal binding sites were also added to the 5u1c structure. This model

 was subjected to the MOE Protonate-3D routine to assign protonation states to titratable residues

 and the active site around DTG was subjected to constrained minimization. RISM-3D was

 employed to solvate the final model.

               c.      DTG-Bound Model Comparison

        50.    The homology based on PFV and cryoEM with a modified binding site were

 compared and overlap nicely. Both pass the standard structure evaluation tests, with the cryoEM

 structure showing a bit more geometric variation. This is reasonable given the lower resolution.

 The fact that both approaches converge on essentially the same model gives added support to the

 validity of the derived models for HIV-1 integrase bound to DTG.

        51.    The PFV homology model and HIV-1 cryoEM model active sites are compared in

 Figure 1. Both models and the bound ligand show good agreement. The Merz model is also

 compared but the Tyr143 is rotated away from the ligand in the Merz model.




                                                19
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 155 of 582 PageID #:
                                   17801
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 156 of 582 PageID #:
                                   17802



                d.     BIC Models

        52.    The BIC structure was docked into both of these models. The best pose and

 conformation by docking were subjected to constrained minimization in the model binding site as

 described previously. In addition, 3D RISM calculations were employed to populate the model

 with waters. This is particularly useful for the model using the 5u1c cryoEM structure, since no

 water structures can be derived from this low-resolution experiment.

        53.    The resulting models for BIC bound to HIV-1 integrase are consistent with

 expectations based on the PFV-DTG crystal structure, a docked PFV-BIC model, and with one

 another. It is important to note that the binding-site geometry for all the available PFV crystal

 structures and both the RCSB:3s3m homology model and the RCSB:5u1c cryoEM structures are

 consistent with regard to the positions and geometry of the binding site residues. The bound DTG

 and BIC ligands in the HIV-1 cryoEM model are shown in Figure 2.




                                                21
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 157 of 582 PageID #:
                                   17803




             Figure 2. Views of DTG and BIC bound in the cryoEM HIV-1 integrase
             models.




                                          22
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 158 of 582 PageID #:
                                   17804
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 159 of 582 PageID #:
                                   17805




                     View 1                                            View 2


                Figure 3. Comparison of the SIV-DTG (cyan) and SIV-BIC (magenta)
                structures.

        55.     The bound ligand A-rings are compared in Figure 4 with respect to geometry and

 size. This comparison requires no particular expertise in chemistry to show that the A-rings are

 both significantly different and are making significant contact with the protein. Bictegravir makes

 greater contacts with the integrase enzyme than dolutegravir does in this portion of the integrase

 enzyme. This difference is likely important for resistance and has been highlighted in the most

 recent SIV work by Cherepanov 18 and previous resistance profiling by Smith et al., 19 where the

 resistance profile for BIC is shown to be significantly improved over DTG.




                                                 24
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 160 of 582 PageID #:
                                   17806
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 161 of 582 PageID #:
                                   17807




                  BIC view 2                                      DTG view 2

               Figure 4. Experimental structures for SIV integrase with DTG or BIC
               bound.

        56.    Comparison of just the two bound ligands (without the integrase protein structure)

 reinforces some of the most significant structural and electronic differences between DTG and

 BIC. The electrostatic surfaces for the bound ligands are compared in Figure 5 below. The partial

 atomic charges are displayed on the solvent accessible surface area. Red surfaces indicate atoms



                                                26
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 162 of 582 PageID #:
                                   17808



 that have negative partial charges and blue surfaces indicate atoms with positive partial charges.

 These charges impact how the molecules interact with integrase and the types or strengths of

 contacts that are formed.

        57.     As can be seen in Figure 4, the A-ring in BIC is larger and more spherical in shape.

 Apart from showing the generally different shapes of the respective A-rings, the images show that

 the negatively charged oxygen in bictegravir’s A-ring is in a different location than the oxygen in

 dolutegravir’s A-ring. Given the difference in location, the negatively charged oxygen in

 bictegravir’s A-ring makes different contacts with integrase and solvent than the oxygen in

 dolutegravir’s A-ring. This is a substantial difference because charge-charge interactions can be

 large, and it is particularly important to have complementary charge-charge interactions between

 ligand and the protein-solvent environment.




                Figure 5. Comparison of DTG and BIC ligand electrostatics.

                       b.      SIV Ligand-Based Comparisons

        58.     I also used a variety of ligand-based approaches to compare DTG and BIC with

 regard to structure, pharmacophore, electronic structure, and properties. I employed ab initio

 quantum calculations (Spartan 18, www.wavefun.com) to compute geometries, energies,


                                                 27
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 163 of 582 PageID #:
                                   17809



 molecular properties, and partial atomic charges for DTG, BIC, additional structures suggested by

 claim 2, and other structures from the literature that are useful examples. In order to be consistent

 with the work of Professor Merz, the geometries were optimized at the MP2/6-31G* level and the

 energies, Mulliken charges, and other molecular properties were computed at the MP2/6-31G*

 level.

          59.   As discussed above, a pharmacophore is a three-dimensional collection of atom

 types that are complementary to the protein binding site. Common pharmacophore points are

 hydrophobic sites (that interact with other hydrophobic sites), hydrogen-bond donors or acceptors,

 charged groups, and special atom types (e.g. halogens, metals, etc.) A good pharmacophore

 describes how a small molecule ligand interacts with the appropriate binding site.

          60.   Comparison of the ligands from the SIV integrase cryoEM structure shows that

 similar to the mapping of the electrostatics on the surface, there are substantial differences in

 pharmacophore elements between these ligands. Key pharmacophore points for DTG and BIC

 based on the bound ligands are shown in Figure 6.




                                                  28
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 164 of 582 PageID #:
                                   17810




  DTG orientation 1                                BIC orientation 1




  DTG orientation 2                                BIC orientation 2




  DTG orientation 3                                BIC orientation 3

                Figure 6. Comparison of key pharmacophore elements in the A-ring and
                benzyl substituents.

        61.     In the benzylic ring, the lack of a third fluorine in DTG means that a key feature is

 missing in comparison to BIC. This also has an effect on the symmetry, dipole moment, number

 of potential hydrophilic/hydrophobic interactions, and the electronic properties of the aryl ring.



                                                 29
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 165 of 582 PageID #:
                                   17811



 With regard to the A-ring, the conformationally locked bicyclic structure in BIC places the key

 hydrophobic and particularly hydrogen bond acceptor pharmacophore points in very different 3D

 positions in comparison to the bound conformation of DTG.

        62.     From the Cherepanov structure, it is my opinion that BIC and DTG have substantial

 differences. This is evident in the fact that BIC has more and different contacts with the protein

 than DTG, both in the A-ring and the benzyl tail. In addition, the ligands have different electrostatic

 properties and different pharmacophores.

                        c.      Homology Models Show Substantial Differences Between
                                Bictegravir and Compounds In Claims 2 and 6

        63.     My conclusions based on Cherepanov’s SIV structure are consistent with my own

 homology model. The A-ring in BIC is larger by virtue of its bicyclic nature than the A-ring in

 DTG and, therefore, has more opportunities to interact with the HIV-1 integrase active site.

 Moreover, the A-ring of BIC is more symmetric having a shape that is nearly spherical. Therefore,

 it presents a very different shape for complementary binding by the protein. Indeed, I hypothesize

 that the spherical shape may be responsible for the “greater flexibility” of the BIC A-ring described

 in the Smith et al. paper. That is, rather than the BIC A-ring having more conformational flexibility,

 the spherical nature of the BIC A-ring facilitates its interaction with a variable protein binding site

 brought about by mutations. The spherical shape of the BIC A-ring is very clear from the calculated

 molecular surface, as also discussed above with respect to the SIV structure.

        64.     The A-ring in BIC occupies more space in the model HIV-1 integrase binding site

 and has correspondingly more meaningful contacts. This is clear when comparing the figures

 where the binding site and ligands are both represented as solvent accessible surface areas. For

 example, in Figure 7 the surface area for DTG and BIC in the A-ring region is shown for

 comparison.



                                                   30
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 166 of 582 PageID #:
                                   17812




 (a)




 (b)




                                       31
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 167 of 582 PageID #:
                                   17813




 (c)




 (d)

             Figure 7. Surface of DTG (cyan) and BIC (magenta) ligands in bound
             models for HIV-1 integrase derived from the cryoEM structure (5u1c). (a)
             both ligands orientation 1, (b) DTG orientation 2, (c) BIC orientation 2, and
             (d) both ligands superimposed in orientation 2.



                                              32
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 168 of 582 PageID #:
                                   17814
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 169 of 582 PageID #:
                                   17815




  Claim 2 compound C

                Figure 8. Docking for compounds from claim 2

        66.     As can be seen from the images above, certain molecules within the scope of claim

 2 are unlikely to fit in the loop pocket at all. For compound C, the difluoro benzyl group is thrust

 out into solvent, different from dolutegravir. As a result, these molecules within the scope of claim

 2 are also substantially different from bictegravir.

        67.     Bictegravir is also substantially different from other compounds within the scope

 of claim 2. I understand that ViiV contends that the following molecule is within the scope of

 claim 2.




                                                 Exemplary1

        68.     Similarly, in its complaint ViiV asserts that BIC is structurally analogous to the di-

 methyl analog of DTG, Exemplary1. I also examined this compound from the ‘385 patent since it

 was explicitly provided as an example of a related compound in the ViiV complaint.



                                                  34
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 170 of 582 PageID #:
                                   17816
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 171 of 582 PageID #:
                                   17817



 distance between the two methyl substituents in the most favorable conformation for Exemplary1

 is quite large at 5.06 angstroms (Figure 10).




 (a)




 (b)




                                                 36
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 172 of 582 PageID #:
                                   17818




 (c)




 (d)

             Figure 9. (a) The HIV-1 cryoEM model for BIC (magenta) compared with
             the superimposed lowest energy conformation for Exemplary1
             (conformation 3, green). The Exemplary1 A-ring looks nothing like BIC.
             (b) Superposition of ligands. (c) Surface of ligands orientation 1.
             (d) Surface of ligands orientation 2.




                                           37
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 173 of 582 PageID #:
                                   17819




                Figure 10. Distance between methyls for the lowest energy conformation of
                Exemplary 1.

        71.     As can be seen above, without regard to the potential for ligand binding,

 Exemplary1 would not be expected to adopt a conformation where the two methyl substituents are

 diaxial with regard to one another. As with the other compounds discussed above, this compound

 within the scope of claim 2 is also substantially different from BIC given that Exemplary1 makes

 different contacts within and without the loop pocket.

        B.      BIC’s different and more contacts with HIV-1 integrase is consistent with data
                showing difference in BIC’s and DTG’s susceptibility to mutations

        72.     Based on my homology model and confirmed by the SIV structure, bictegravir

 makes different and more contacts with HIV-1 integrase such that it is less susceptible to integrase

 mutations. Bictegravir is bigger, fills more of the space, and makes more interactions than

 dolutegravir (Figure 11). Based on my review of the literature, I understand there are some

 common mutants that affect the efficacy of dolutegravir more than bictegravir. The following are

 examples of single mutations that have a bigger effect on dolutegravir than bictegravir. I created a

 model that reflects the location of these mutants. There is one residue that is close to the A-ring


                                                 38
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 174 of 582 PageID #:
                                   17820



 side and there are two that are closest to the benzyl tail, areas where DTG and BIC differ. These

 are the single mutations that showed the most significant differences in the resistance profile of

 BIC over DTG (Smith et al.).




                  Figure 11. The H51Y, G118R, and R263K mutations are shown rendered
                  as ball and stick in the SIV integrase BIC structure.

        C.        Bictegravir has different conformational flexibility than the molecules in
                  claims 2 and 6

        73.       The bicyclic nature of BIC has a profound effect on the conformational flexibility

 of the A-ring as pointed out by Dr. Merz. This alone would be a substantial difference in the eyes

 of most chemists. Conformational flexibility takes on greater importance in the context of any

 ligand binding to a protein target. It can influence the potency, depending on whether the “correct”

 conformer is most stable. DTG has significant conformational flexibility, as mentioned in Dr.

 Merz’s report.




                                                  39
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 175 of 582 PageID #:
                                   17821



        74.     I repeated Dr. Merz’s analysis by carrying out a low-mode conformational search

 in MOE followed by QM evaluation of the most significant conformations. The lowest energy

 conformation for DTG at the MP2/6-31G* level is not the experimentally observed bound

 conformation, but a conformation where the ether oxygen in the A-ring is in an equatorial

 orientation. BIC is conformationally locked by virtue of the bicyclic A-ring and forces the A-ring

 ether to adopt the equatorial conformation. These results are identical to Dr. Merz’s calculations

 except that he concludes that this is not a significant difference between the DTG and BIC A-rings.

        75.     Dr. Merz suggests the conformation is irrelevant because of “the lack of specific

 contacts of DTG’s ring A with the intasome in this region.” (Merz Report at ¶¶145). As pointed

 out repeatedly above, the idea put forward by Dr. Merz that “ring A does not form strong

 interactions with the protein surface, and thus the protein structure does not restrict the

 conformational flexibility of ring A in DTG” (Merz Report ¶146) is incorrect in view of the

 structural or modeling results.

        76.     While it is true that the energy difference is small enough that it might be overcome

 upon ligand binding, I disagree that DTG would be equally likely to adopt either conformation. It

 should be pointed out that the PFV crystal structure and recent SIV integrase cryoEM structure

 both show that DTG is bound in the O-axial conformation. If the equatorial-O conformation is

 more energetically stable, Dr. Merz fails to explain how an integrase binding site with no

 meaningful interactions with the A-ring is able to influence DTG to adopt a higher energy

 conformation in the bound state. Apart from any other considerations, the fact that DTG is induced

 by the protein to bind in a higher energy state is itself conclusive evidence of meaningful and

 energetically favorable interactions between the HIV-1 integrase binding site and the A-rings of

 DTG and BIC.




                                                 40
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 176 of 582 PageID #:
                                   17822
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 177 of 582 PageID #:
                                   17823



        80.     The principal moments of inertia for the DTG and BIC A-rings show significant

 variation with BIC being more spherical. This is also supported by the globularity scores which

 range from 0 for a planar molecule to 1 for a completely spherical molecule. The globularity scores

 have been extracted and plotted in Figure 12.




                Figure 12. Globularity scores for A-ring and aryl substituents.

        81.     The BIC A-ring has a significantly higher globularity value than DTG, in agreement

 with the other observations that the BIC A-ring is more spherical by virtue of the bicyclic rings.

 For comparison, the aryl groups have globularity values of 0 and adamantane has a value of 1

 consistent with the limiting cases.

        82.     Molecular topology can also be used to characterize the shape, branching, and other

 properties of small molecules. I have two standard topology descriptors: atom pairs 21 and ECFP422

 to compare the A-rings and substituted aryl substituents. ECFP4 looks at atom types (e.g., C, N,

 O) and paths of four atoms from each atom center to encode atom types and shape. These molecular


                                                 42
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 178 of 582 PageID #:
                                   17824
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 179 of 582 PageID #:
                                   17825
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 180 of 582 PageID #:
                                   17826
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 181 of 582 PageID #:
                                   17827



 IX.     DR. MERZ’S AND DR. WIPF’S CALCULATIONS DO NOT SHOW THAT
         BICTEGRAVIR IS “INSUBSTANTIALLY DIFFERENT” FROM THE
         MOLECULES IN CLAIMS 2 AND 6

         A.     Merz’s model obscures the differences between BIC and DTG

         89.    The graphical rendering of the DTG and BIC binding site in the Merz models

 underestimates the number and types of interactions the A-ring has with the integrase binding site

 for two reasons.

         90.    First, the Merz model has a more “open” binding site due to the unusual

 conformation of Tyr143. This is shown in Figure 13 in comparison to the Tyr143 location and

 resulting binding site in the SIV integrase structure.




 Merz model for DTG bound to HIV-1 integrase              Cryo-EM structure for DTG bound to SIV integrase



                Figure 13. Comparison of DTG binding site. Open Tyr143 structure is
                different from the HIV-1 integrase cryo-EM, SIV integrase cryo-EM
                structure, and the PFV integrase crystal structure.

         91.    In my models (homology and HIV-1 cryoEM) and the SIV structure, the tyrosine

 is in close proximity to the ligand and helps define the binding site. In the Merz model, Tyr143 is

 rotated out and away (Figure 14) from the binding site. The conformation of Tyr143 in the Merz


                                                  46
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 182 of 582 PageID #:
                                   17828



 model is not in agreement with my models, the PFV crystal structures, the HIV-1 integrase cryoEM

 structures, or the most recent SIV structures.




                Figure 14. SIV structure with bound DTG (magenta), HIV-1 cryoEM based
                model with bound DTG (cyan), and PFV homology model (gold) compared
                to the Merz model (green). Tyr143 is in a very different conformation in the
                Merz model.

        92.     The second issue with Merz’s model is just graphical. The figures in Merz’s report

 show DTG and BIC as stick drawings. This provides no visual cues with respect to the size and

 shapes of the ligands. Even using the more “open” binding sites in Merz’s models, adding solvent-

 accessible surfaces on the protein and ligands shows that the A-ring is making fruitful contacts

 with the protein. I have rendered the Merz models below introducing accessible surfaces to both

 ligand and protein (Figure 15).




                                                  47
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 183 of 582 PageID #:
                                   17829




                      DTG                                            BIC

                Figure 15. Binding site for DTG and BIC in the Merz model for HIV-1
                integrase. Tyr143 and part of the beta4 alpha2 loop are shown for
                reference. For BIC, Arg231 is also shown.


        93.     As a result, Merz’s own data does not support his assertion that the A-rings are far

 removed from the integrase protein and essentially just extending out into solvent. In addition to



                                                 48
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 184 of 582 PageID #:
                                   17830



 the visual evidence showing that this is not the case, there is the difficulty of explaining why

 binding to HIV-1 integrase apparently induces DTG to adopt a less favorable conformation (the

 conformation where the ether oxygen is in an axial rather than equatorial position). There would

 be no reason for this “induced fit” unless the interaction of the A-ring with the protein is favorable

 enough to overcome the energy difference between conformations.

        94.     Another interesting result from the Merz BIC model is the location of Arg231. In

 the BIC model, Arg231 is drawn in close to the BIC A-ring. Indeed, simple sampling of the Arg231

 sidechain in the Merz BIC model (MOE) provides low energy conformations where Arg231 can

 approach the ether oxygen in BIC to form a favorable hydrogen bond. No such interaction is

 possible for DTG because of the location of the ether oxygen in the bound conformation.

        B.      Dr. Wipf uses improper structural similarity scores in trying to show
                insubstantial differences

        95.     Dr. Wipf, and to a lesser degree Dr. Merz, allege that BIC and DTG can be shown

 to be insubstantially different based on a cheminformatics analysis of the topological similarity for

 the two ligands.

        96.     This is arguably a misapplication of topological similarity. Topological similarity

 is generally used as an approximate and fast method for searching large, sometimes extremely

 large, databases of compounds in order to rapidly identify structures that might be structurally

 related to a probe molecule. Any similarity score depends on the descriptors used (or misused) to

 represent the structures.

        97.     Dr. Wipf makes this point in the documents attached to his report. For example, he

 uses two common topological approaches: atom pairs (AP) and maximum common subgraph

 (MCS) to evaluate DTG and BIC (Figure 16).




                                                  49
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 185 of 582 PageID #:
                                   17831




                 Figure 16. These similarity scores (Tanimoto) for BIC and DTG using AP
                 and MCS descriptors are taken from the Wipf report.

         98.     The Tanimoto score ranges from 0.65 to 0.94 just depending on which scheme is

 selected. Wipf cites the article by Cao et al. 23 to argue that MCS is superior, but there are problems

 with this assertion. The Cao paper only looks at a relatively small number of test compounds for

 similarly limited targets. The real emphasis of the paper is demonstrating a faster method for

 computing MCS. AP descriptors by contrast have been employed extensively in the industry and

 have been tested against a wider variety of compounds and pharmaceutical targets. The original

 AP publication has been cited more than 800 times.

         99.     The two descriptors are really meant for different purposes in that APs are a robust

 and general method for computing topological similarity while MCS is more important for finding

 common cores. Both are useful, but to compute both and take the one that gives the desired answer

 is suspect at the least.

         100.    The limitations of MCS relative to APs in this context are trivial to demonstrate.

 The MCS Tanimoto score has an extreme reliance on having an identical core subgraph. In order

 to demonstrate how this can affect the computed Tanimoto scores, I also evaluated the similarity

 of DTG with the DTG structure where I changed a single carbon atom to silicon using the same

 ChemMine website used by Dr. Wipf (http://chemmine.ucr.edu).


                                                   50
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 186 of 582 PageID #:
                                   17832



        101.    When the single atom in DTG is modified to change its atom type (C to Si) the AP

 Tanimoto is no longer identity (i.e. 1.00) but falls to 0.88.




        102.    This is expected, of course, as it is a difference. However, in the case of the MCS

 Tanimoto score this change leads to a precipitous drop from 1.00 to 0.40. This is due to the change

 of a single atom type. The impact is so devastating because the change occurs in the core

 substructure (i.e., subgraph).




                Figure 17. AP and MCS Tanimoto for DTG and DTG with a single atom
                changed from C to Si.

        103.    Other metrics are more appropriate than MCS and are consistent with the AP

 Tanimoto scores. I have also computed the Jaccard/Tanimoto scores using the ECFP4 fingerprints

 as implemented in MOE and Vortex. While AP descriptors might be considered a “trusted classic,”

 the extended connectivity fingerprints (ECFP) developed by Rogers and Hahn have become one

 of the most heavily used topological descriptors for a wide range of datamining and quantitative

 structure-activity (QSAR) work. The impact and importance of these molecular fingerprints is

 evidenced by the fact that the Rogers and Hahn paper has been cited 1,800 times. They certainly



                                                   51
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 187 of 582 PageID #:
                                   17833



 provide a more granular description of molecular topology, with the ECFP4 descriptor being

 particularly important.

        104.




        105.    I have used a script provided by Chemical Computing Group to compute ECFP4

 fingerprints in MOE. I also used the implementation in Vortex. The results are consistent with one

 another, but Vortex provides some nice additional visualization tools. The Tanimoto (Jaccard)

 scores are reported in Table 5.




                                                52
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 188 of 582 PageID #:
                                   17834
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 189 of 582 PageID #:
                                   17835



 reasonable claims are to be made based on topology descriptors it is important to use appropriate

 descriptors that are robust and well tested, such as atom pairs and ECFP4. These descriptors are

 superior to MCS for this purpose given the fact that they are much more robust and vary in a more

 continuous manner. It should also be preferable to use multiple topological descriptors, and

 certainly one should not just pick the one that gives the desired result. Using a variety of well-

 validated descriptors, we see that they all find that DTG and BIC are substantially different.

        C.      A Mulliken analysis of the metal binding oxygens cannot show that bictegravir
                is insubstantially different from the compounds in claims 2 and 6

        108.    Dr. Merz computes Mulliken charges for the core oxygens in DTG and BIC which

 form strong interactions with the metals in the HIV-1 integrase binding site. He then asserts that

 DTG and BIC are insubstantially different because these charges are essentially the same. I

 disagree that the Mulliken charges on these specific atoms can prove the molecules are

 substantially similar. It is not terribly surprising that the charges should be little changed by the

 substitutions at the A-ring or benzylic sites.

        109.    The fallacy of this argument can be demonstrated by computing the Mulliken

 charges for additional molecules that are not substantially similar to any molecule in claims 2 and

 6. I understand that earlier patents from a company called Japan Tobacco disclosed the following

 compounds (WO 2005/016927):




  377                                               378

 I also understand that the Japan Tobacco patent is prior art to the ’385 patent and that ViiV cannot

 support its claim that bictegravir is “substantially similar” to the compounds of claim 2 and 6 in a


                                                  54
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 190 of 582 PageID #:
                                   17836
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 191 of 582 PageID #:
                                   17837



         113.    Nevertheless, in my modeling of DTG and BIC, both from a ligand perspective,

 and with regard to binding to HIV-1 integrase, I find many significant computed differences

 between claim 2 and claim 6 compounds and BIC. The A-rings are clearly different in terms of

 their conformational flexibility, shape, topology, and ability to interact with the HIV-1 integrase

 binding site. The DTG A-ring can adopt multiple conformations and the bound conformation may

 not be the most favorable based on relatively high-level quantum calculations. BIC is

 conformationally locked by virtue of its bicyclic structure. There is no ambiguity with respect to

 the preferred conformation. Even simple molecular descriptors that encode shape show significant

 differences between the A-rings. Examination of key pharmacophore points in the DTG and BIC

 A-rings also show major differences, particularly with regard to the oxygen acceptor in the A-ring.

         114.    Similarly, the claim that substitution of the benzylamide with an additional fluorine

 has no consequences is difficult to justify. Fluorine is the most electronegative atom and as such

 has a strong effect on the electrostatics of the relatively polarizable phenyl ring. The addition of

 another fluorine modulates the electrostatic properties of the ring, increases hydrophobicity, and

 creates another potential electron rich pharmacophore point.

         115.    Finally, in my view, it is not a coincidence that the A-ring and benzylamide rings

 are nearest to the residues identified by Smith as exhibiting the greatest differences in the resistance

 profiles.

         116.    These differences are substantial whether viewed as separate limitations of the

 asserted claims or with respect to the claimed molecules as a whole.

         117.    If I testify at trial in this matter I anticipate creating and using exhibits or

 demonstratives to assist my testimony and reserve the right to do so. I also reserve the right to

 provide a tutorial relating to the general topics contained within this report.




                                                    56
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 192 of 582 PageID #:
                                   17838
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 193 of 582 PageID #:
                                   17839




 1
  Fletcher JH. The Nomenclature of Organic Chemistry. Journal of Chemical Documentation.
 1967 May 1;7(2):64-7.
 2
  Francoeur E. The forgotten tool: The design and use of molecular models. Social Studies of
 Science. 1997 Feb;27(1):7-40.
 3
  Kuntz ID. Structure-based strategies for drug design and discovery. Science. 1992 Aug
 21;257(5073):1078-82.
 4
  Kapetanovic IM. Computer-aided drug discovery and development (CADDD): in silico-
 chemico-biological approach. Chemico-biological interactions. 2008 Jan 30;171(2):165-76.
 5
  Guner OF. History and evolution of the pharmacophore concept in computer-aided drug design.
 Current topics in medicinal chemistry. 2002 Dec 1;2(12):1321-32.
 6
  Berman HM, Westbrook J, Feng Z, Gilliland G, Bhat TN, Weissig H, Shindyalov IN, Bourne
 PE. The protein data bank. Nucleic Acids Res. 2000;28:235-42.
 7
   Bai XC, McMullan G, Scheres SH. How cryo-EM is revolutionizing structural biology. Trends
 in biochemical sciences. 2015 Jan 1;40(1):49-57.
 8
  Cavasotto CN, Phatak SS. Homology modeling in drug discovery: current trends and
 applications. Drug discovery today. 2009 Jul 1;14(13-14):676-83.

 9
  Labute P. LowModeMDimplicit low-mode velocity filtering applied to conformational
 search of macrocycles and protein loops. Journal of chemical information and modeling. 2010
 Apr 29;50(5):792-800.
 10
  Karplus M, Petsko GA. Molecular dynamics simulations in biology. Nature. 1990
 Oct;347(6294):631.
 11
   Senn HM, Thiel W. QM/MM methods for biomolecular systems. Angewandte Chemie
 International Edition. 2009 Feb 2;48(7):1198-229.
 12
   Wang L, Wu Y, Deng Y, Kim B, Pierce L, Krilov G, Lupyan D, Robinson S, Dahlgren MK,
 Greenwood J, Romero DL. Accurate and reliable prediction of relative ligand binding potency in
 prospective drug discovery by way of a modern free-energy calculation protocol and force field.
 Journal of the American Chemical Society. 2015 Feb 12;137(7):2695-703.
 13
    P. Cherepanov, et al., Structural Basis of Second-Generation HIV Integrase Inhibitor Action
 and Virus Escape, Abstract, Structural Biology Related to HIV/AIDS 2019.
 https://meetings.nigms.nih.gov/assets/AIDStructure2019/ProgramFinal2019.pdf




                                                58
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 194 of 582 PageID #:
                                   17840



 14
   Hare S, Smith SJ, Métifiot M, Jaxa-Chamiec A, Pommier Y, Hughes SH, Cherepanov P.
 Structural and functional analyses of the second-generation integrase strand transfer inhibitor
 dolutegravir (S/GSK1349572). Molecular pharmacology. 2011 Oct 1;80(4):565-72.
 15
   Passos DO, Li M, Yang R, Rebensburg SV, Ghirlando R, Jeon Y, Shkriabai N, Kvaratskhelia
 M, Craigie R, Lyumkis D. Cryo-EM structures and atomic model of the HIV-1 strand transfer
 complex intasome. Science. 2017 Jan 6;355(6320):89-92.
 16
   Valkov E, Gupta SS, Hare S, Helander A, Roversi P, McClure M, Cherepanov P. Functional
 and structural characterization of the integrase from the prototype foamy virus. Nucleic acids
 research. 2008 Nov 26;37(1):243-55.
 17
   Molecular Operating Environment (MOE), 2019.01; Chemical Computing Group ULC, 1010
 Sherbrooke St. West, Suite #910, Montreal, QC, Canada, H3A 2R7, 2019
 18
   Hare S, Vos AM, Clayton RF, Thuring JW, Cummings MD, Cherepanov P. Molecular
 mechanisms of retroviral integrase inhibition and the evolution of viral resistance. Proceedings
 of the National Academy of Sciences. 2010 Nov 16;107(46):20057-62.
 19
   Smith SJ, Zhao XZ, Burke TR, Hughes SH. Efficacies of Cabotegravir and Bictegravir against
 drug-resistant HIV-1 integrase mutants. Retrovirology. 2018 Dec;15(1):37.
 20
   Meyer AY. Molecular mechanics and molecular shape. III. Surface area and cross‐sectional
 areas of organic molecules. Journal of computational chemistry. 1986 Apr;7(2):144-52.
 21
   Carhart RE, Smith DH, Venkataraghavan R. Atom pairs as molecular features in structure-
 activity studies: definition and applications. Journal of Chemical Information and Computer
 Sciences. 1985 May 1;25(2):64-73.
 22
  Rogers D, Hahn M. Extended-connectivity fingerprints. Journal of chemical information and
 modeling. 2010 Apr 28;50(5):742-54.
 23
   Cao Y, Jiang T, Girke T. A maximum common substructure-based algorithm for searching and
 predicting drug-like compounds. Bioinformatics. 2008 Jul 1;24(13):i366-74.




                                                 59
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 195 of 582 PageID #:
                                   17841




                     Exhibit
                       A
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 196 of 582 PageID #:
                                    17842
Curriculum Vitae                                                               Charles H. Reynolds


                                       Charles H. Reynolds
                                          5824 Brittlyns Court
                                           Austin, TX 78730
                           Email: creynolds@gfreebio.com, www.gfreebio.com

Experience
      2011-present Founder, Gfree Bio, LLC
       Gfree Bio develops and delivers modeling, informatics, and structure-based design
          capabilities for emerging biotech companies. Gfree Bio has employed its computational
          chemistry capabilities to advance many successful drug discovery programs for over 30
          companies ranging from start-ups to publicly traded companies.
       Principal Investigator for NIH STTR program (2016-2017) at Gfree Bio to develop new
          methodology for refining protein-ligand cocrystal structures.
       Acting Chief Scientific Officer, PPI Mimics, LLC (2013-2015), and Principal
          Investigator for two successful NIH STTR Phase I applications.
       Other collaborations include: NIH SBIR The Wistar Institute; multiple NIH SBIRs
          Phelix Therapeutics; NIH STTR Fox Chase Chemical Diversity and Drexel College of
          Medicine.

      2009-present Director (Industry Advisory Board) QuantumBio Inc.
       Provided scientific and business development advice to senior management.

      2010-2011 Senior Director and Head of Discovery Technologies, Ansaris
       Responsible for scientific computing, proprietary discovery technology, structural
         biology, and IT. Member of senior management team with significant business
         development responsibilities.

         Initiated a major update of core computational fragment-based drug design platform.
          Refocused technology to target small molecule ligands for protein-protein interactions.
          Updated and improved software (speed, efficiency, user-interface).

         Leadership role in identification and prosecution of an internal target that led to a
          significant pharma partnering opportunity.

         Executive management of major research collaboration with Novartis.

      2000-2010 Research Fellow, Johnson & Johnson Pharmaceutical R&D
       Responsibilities included managing modeling and informatics research teams at the
         Spring House, PA and La Jolla, CA sites. Managed significant hardware and software
         budgets across multiple US sites.

         Teams under my direction provided critical support for progression of tens of compounds
          to early development, three compounds to first in human, and one Phase-II candidate.
          Contributed to carisbamate NDA and European registration for Dacogen.


                                                   1
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 197 of 582 PageID #:
                                    17843
Curriculum Vitae                                                                 Charles H. Reynolds


         Led development of new discovery methodology at J&J including: informatics tools for
          fragment-based design, novel protocols for improved crystal-structure refinement, linear
          interaction energy approaches for ligand optimization, a similarity-based tool for scoring
          reagents for “drug-likeness,” application of linear-scaling quantum calculations to
          analysis of protein structures, and structure-based ADME-Tox.           The latter effort
          includes a published multi-state homology model for the hERG channel that was
          employed successfully in multiple discovery programs and was honored in 2008 as a
          most cited article by Elsevier.

         Migrated J&J Computer-Aided Drug Discovery (CADD) groups to linux-based clusters
          and workstations, and consolidated CADD software licenses across sites. This effort
          resulted in a significant improvement in computational capabilities while reducing the
          overall cost of high-performance computing.

         Member of the New Targets Evaluation Committee for drug discovery. Organized a
          series of global J&J CADD and structural-biology meetings. Initiated external research
          collaborations at Penn State, Yale, and the University of Florida. Coordinated J&J’s first
          structural-biology collaboration with DeCode Biostructures (now Emerald).

      1995-2000 Research Fellow, 1984-1994 Senior Scientist, Rohm and Haas (DowDuPont)
       Co-inventor of a new class of ergosterol biosynthesis inhibitor antifungals. Awarded the
         highest scientific award in the company (Otto Haas Award).

         Led an interdisciplinary team of a dozen scientists tasked with developing new drug
          therapies and diagnostic aids. This project resulted in a novel nanoparticle-based
          targeted contrast agent for MR imaging. Roles included developing the concept and
          selling it to R&D management, leading the team, establishing a collaboration with the
          University of Pennsylvania Medical School, and developing a market analysis in
          collaboration with Argonex (a biotechnology company that is now part of Millipore).

      2019-present Editorial Advisory Board, Journal Chemical Information and Modeling
      2014-present Editorial Advisory Board, ACS Medicinal Chemistry Letters
      2013 J.T. Oden Visiting Faculty Fellow, ICES, The University of Texas at Austin
      2010-present Adjunct Professor, Pennsylvania Drug Discovery Institute
      2008-2018 Member, American Chemical Society Publications Committee
      2007-present NIH study sections, BDMA, BCMB, IMST-10, IMST-11, NCI ZCA1
      2006-2011 Scientific Advisory Board, Keystone Symposia
      2006-2009 Councilor, American Chemical Society
      1998-2006 Editorial Advisory Board, Journal of Molecular Graphics and Modeling
      1998 Joint postdoctoral research supervisor, University of North Carolina at Chapel Hill
      1996-1998 Joint graduate research supervisor, The Pennsylvania State University
      1990 Adjunct Professor, The University of Pennsylvania



                                                    2
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 198 of 582 PageID #:
                                    17844
Curriculum Vitae                                                                  Charles H. Reynolds


      Additional Experience and Leadership Activities.
      2015 National Academy of Sciences STTR program workshop; 2008 Co-organizer, first
      Keystone Symposium on computer-aided drug discovery; 2006-2009 Advisory Board for
      NSF sponsored science and math education initiative at Temple University (TU-SMART);
      2007 Co-organizer, ACS Prospectives Meeting, Advances in Structure-Based Drug
      Discovery; 2007 Inaugural Keck Foundation Lecture, St. Edward’s University; 2007
      Lecturer, ACS computational chemistry short course; 2005 Organizer, ACS Prospectives
      Meeting, Advances in Structure-Based Drug Discovery; 1999-2000 Rohm and Haas
      Technology Center Coordinator for Life Sciences; 1998-2000 Membership Committee, ACS
      Computers in Chemistry Division; 1999 Co-taught a computational chemistry short course
      (Jan Term) at Austin College; 1997 Chair, ACS Computers in Chemistry Division; 1991-
      1995 Treasurer, ACS Computers in Chemistry Division; 1989 Faculty, QCPE course.
Education
      1984 Ph.D. in Theoretical Organic Chemistry, The University of Texas at Austin, Austin,
            Texas. Supervisor: Michael J.S. Dewar.
      1979 B.A. in Chemistry, Austin College, Sherman, Texas. Honors in Chemistry.
Management Training
     2013 Kauffman Institute Entrepreneur Training Program
     2002 Johnson & Johnson Management Fundamentals
     2001 Johnson & Johnson Manager and the Law
     1993 First-Line Leadership
     1992 The Leadership Challenge
Awards
     2015 Gfree Bio selected as a Kauffman Foundation FastTrac success story
     2012 Distinguished Alumni Award, Austin College
     2010 Fellow of the American Chemical Society
     2007 Standards of Leadership Award, Johnson & Johnson
     2007 Platinum Encore Award, Johnson & Johnson (Dacogen registration in Europe)
     2000 Johnson & Johnson Excellence in Science Award (four awarded company wide)
     1987 Otto Haas Award, Rohm and Haas (highest award for scientific achievement).
     1993 Marion Cox Award, Austin College; 1984 University of Texas Career Development
     Award; 1983 Robert A. Welch Foundation Pre-doctoral Fellowship, The University of Texas
     at Austin; 1978 P.S. Wharton Fellowship in chemistry, Austin College; 1978 National
     Science Foundation Undergraduate Research Scholarship, The University of Texas at
     Arlington; 1975-1979 Robert A. Welch Undergraduate Chemistry Scholarship.

Prior Expert Testimony

       I have not provided expert testimony in connection with litigation in the past five years.




                                                     3
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 199 of 582 PageID #:
                                    17845
Curriculum Vitae                                                                            Charles H. Reynolds


Expert Compensation In This Case

       For my expert work in this case, I am being compensated at my traditional rate of $500 per
       hour.

Publications
       Author of over 100 papers, chapters, books, and patents
       Agragiotis, D.K.; Holloway, M.K.; Johnson, S.A.; Reynolds, C.H; Stouch, T.R.; Tropsha, A.; Waller,
       C.L. Chemistry, information, and Frank: a tribute to Frank Brown, J. Computer-Aided Molecular
       Design, 2018, 32, 723-729. https://doi.org/10.1007/s10822-018-0135-9

       Reynolds, C.H. In this issue, ACS Med. Chem. Letters, 2018, 65-66.

       Reynolds, C.H.; Reynolds, R.C. Group additivity in ligand binding affinity: An alternative
       approach to ligand efficiency J. Chem. Inf. Model, 2017, 57, 3086-3093 DOI:
       10.1021/acs.jcim.7b00381

       Reynolds, Charles H. Ligand efficiency metrics: why all the fuss? Future Med. Chem. 2015, 7, 1363-
       1365.

       Reynolds, Charles H., Protein-ligand cocrystal structures: We can do better, ACS Medicinal
       Chemistry Letters, 2014. (one of the most read papers in ACS Medicinal Chemistry Letters 2014)

       Murray, Christopher W., Daniel A. Erlanson, Andrew L. Hopkins, György M. Keserü, Paul D. Leeson,
       David C. Rees, Charles H. Reynolds, and Nicola J. Richmond. Validity of Ligand Efficiency Metrics.
       ACS Medicinal Chemistry Letters (2014) 5, 2-5. (One of the most read papers in ACS Medicinal
       Chemistry Letters 2014)

       Martha J. Kelly, Charles H. Reynolds, et al. Discovery of 2-[3,5-Dichloro-4-(5-isopropyl-6-oxo-1,6-
       dihydropyridazin-3-yloxy)phenyl]-3,5-dioxo-2,3,4,5-tetrahydro[1,2,4]triazine-6-carbonitrile
       (MGL-3196), a Highly Selective Thyroid Hormone Receptor β Agonist in Clinical Trials for the
       Treatment of Dyslipidemia, Journal of Medicinal Chemistry, 2014, 57, 3912-3923. DOI:
       10.1021/jm4019299

       Hopkins, A.L.; Keseru, G.M.; Leeson, P.D.; Rees, D.C.; Reynolds, C.H. The role of ligand efficiency
       measures in drug discovery, Nature Reviews Drug Discovery, 2014, 13, 105-121.

       Reynolds, Charles, H., Impact of computational structure-based methods on drug discovery, Current
       Pharmaceutical Design, 2014, 20, 3380-3386. DOI: 10.2174/138161282020140528105532

       Reynolds, Charles H.; Holloway, M. Katharine, Thermodynamics of ligand binding and efficiency, ACS
       Medicinal Chemistry Letters, (2011) 2, 433-437. One of the top ten accessed papers in ACS Medicinal
       Chemistry Letters and the Journal of Medicinal Chemistry for 2011and 2012.

       Céline Schalk-Hihi, Carsten Schubert, Richard Alexander, Shariff Bayoumy, Jose C. Clemente, Ingrid
       Deckman, Renee L. DesJarlais, Keli C. Dzordzorme, Christopher M. Flores, Bruce Grasberger, James K.
       Kranz, Frank Lewandowski, Li Liu, Hongchang Ma, Diane Maguire, Mark J. Macielag, Mark E.
       McDonnell, Tara Mezzasalma Haarlander, Robyn Miller, Cindy Milligan, Charles Reynolds, Lawrence
       C. Kuo, Crystal structure of a soluble form of human monoglyceride lipase in complex with an
       inhibitor at 1.35 Å resolution Protein Science (April 2011) 20, 670–683.

       Klon, Anthony E.; Konteatis, Zenon; Meshkat, Siavash N.; Zou, Jinming; Reynolds, Charles H. Fragment
       and protein simulation methods in fragment based drug discovery, Drug Devel. Res. (2011) 72, 1-8.

                                                           4
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 200 of 582 PageID #:
                                    17846
Curriculum Vitae                                                                             Charles H. Reynolds



      Yifang Huang, Eric D. Strobel, Chih Y. Ho, Charles H. Reynolds, Kelly A. Conway, Jennifer A. Piesvaux,
      Douglas E. Brenneman, George J. Yohrling, H. Moore Arnold, Daniel Rosenthal, Richard S. Alexander,
      Brett A. Tounge, Marc Mercken, Marc Vandermeeren, Michael H. Parker, Allen B. Reitz, Ellen W. Baxter,
      Macrocyclic BACE inhibitors: Optimization of a micromolar hit to nanomolar leads, Bioorganic &
      Medicinal Chemistry Letters, Volume 20, Issue 10, 15 May 2010, Pages 3158-3160.

      Merz, Kenneth M.; Ringe, Dagmar; Reynolds, Charles H., Editors, Drug design: ligand and structure
      based approaches, Cambridge University Press, 2010.

      Reynolds, Charles H. Computer-aided drug design: A practical guide to protein-structure based
      modeling, published in Drug design: ligand and structure based approaches, Cambridge University Press,
      K. M. Merz, D. Ringe, and C. H. Reynolds, editors, 2010.

      Zhang, Xiaohua; Gibbs, Alan C.; Reynolds, Charles H.; Peters, Martin B.; Westerhoff, Lance M. Quantum
      Mechanical Pairwise Decomposition Analysis of Protein Kinase B Inhibitors: Validating a New Tool
      for Guiding Drug Discovery. J. Chem. Inf. Model. (2010), 50, 651-661.

      Lawson, Edward C.; Luci, Diane K.; Ghosh, Shyamali; Kinney, William A.; Reynolds, Charles H.; Qi,
      Jenson; Smith, Charles E.; Wang, Yuanping; Minor, Lisa K.; Haertlein, Barbara J.; Parry, Tom J.; Damiano,
      Bruce P.; Maryanoff, Bruce E. Nonpeptide Urotensin-II Receptor Antagonists: A New Ligand Class
      Based on Piperazino-Phthalimide and Piperazino-Isoindolinone Subunits. Journal of Medicinal
      Chemistry (2009), 52, 7432-7445.

      Li, Jian; Reynolds, C. H. A quantum mechanical approach to ligand binding: Calculation of ligand-
      protein binding affinities for stromelysin-1 (MMP-3) inhibitors, Canadian Journal of Chemistry, (2009),
      87, 1480-1484.

      Reitz, Allen B.; Smith, Garry R.; Tounge, Brett A.; Reynolds, Charles H. Hit Triage Using Efficiency
      Indices after Screening Compound Libraries in Drug Discovery. Current Topics in Medicinal
      Chemistry (2009), 9, 1718-1724.

      Bembenek, Scott D.; Tounge, Brett A.; Reynolds, Charles H.. Ligand efficiency and fragment-based
      drug discovery. Drug Discovery Today (2009), 14(5/6), 278-283.

      Reynolds, Charles H.; Tounge, Brett A.; Bembenek, Scott D. Ligand binding efficiency: trends, physical
      basis, and implications. Journal of Medicinal Chemistry (2008), 51(8), 2432-2438.

      Baxter, Ellen W.; Conway, Kelly A.; Kennis, Ludo; Bischoff, Francois; Mercken, Marc H.; De Winter,
      Hans L.; Reynolds, Charles H.; Tounge, Brett A.; Luo, Chi; Scott, Malcolm K.; Huang, Yifang; Braeken,
      Mirielle; Pieters, Serge M. A.; Berthelot, Didier J. C.; Masure, Stefan; Bruinzeel, Wouter D.; Jordan,
      Alfonzo D.; Parker, Michael H.; Boyd, Robert E.; Qu, Junya; Alexander, Richard S.; Brenneman, Douglas
      E.; Reitz, Allen B. 2-Amino-3,4-dihydroquinazolines as inhibitors of BACE-1 (β -site APP cleaving
      enzyme): use of structure based design to convert a micromolar hit into a nanomolar lead. Journal
      of Medicinal Chemistry (2007), 50(18), 4261-4264. One of the most accessed articles in JMC for 2007.

      Reynolds, Charles H.; Bembenek, Scott D.; Tounge, Brett A. The role of molecular size in ligand
      efficiency. Bioorganic & Medicinal Chemistry Letters (2007), 17(15), 4258-4261.

      Li, Jian; Rajamani, Ramkumar; Tounge, Brett A.; Reynolds, Charles H.. Mechanistic modeling in drug
      discovery: MMP-3 and the HERG channel as examples. Modelling Molecular Structure and Reactivity
      in Biological Systems, Kevin J. Naidoo, John B. Brady, Martin J. Field, Jiali Gao, and Michael Hahn
      Editors, The Royal Society of Chemistry (2006) 283-288.

      Yu, Ning; Hayik, Seth A.; Wang, Bing; Liao, Ning; Reynolds, Charles H.; Merz, Kenneth M., Jr.


                                                           5
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 201 of 582 PageID #:
                                    17847
Curriculum Vitae                                                                            Charles H. Reynolds


      Assigning the Protonation States of the Key Aspartates in β -Secretase Using QM/MM X-ray
      Structure Refinement. Journal of Chemical Theory and Computation (2006), 2(4), 1057-1069.

      Reynolds, Charles H.; Editor. Special Issue: Understanding Protein-Ligand Interactions. (Papers
      from 2005 National ACS Meeting held in San Diego, California.) [In: J. Mol. Graphics Modell.; 2006,
      24(6)]. (2006), 74 pp.

      Tounge, Brett A.; Rajamani, Ramkumar; Baxter, Ellen W.; Reitz, Allen B.; Reynolds, Charles H.. Linear
      interaction energy models for β -secretase (BACE) inhibitors: Role of van der Waals, electrostatic,
      and continuum-solvation terms. Journal of Molecular Graphics & Modelling (2006), 24(6), 475-484.

      Reynolds, Charles H. Understanding protein-ligand interactions.        Journal of Molecular Graphics &
      Modelling (2006), 24(6), 413.

      Li, Jian; Rajamani, Ramkumar, Tounge, Brett A.; Reynolds, Charles H. Mechanistic modeling in drug
      discovery: MMP-3 and the hERG channel as examples, in Modeling Molecular Structure and
      Reactivity in Biological Systems, Kevin J. Naidoo, John Brady, Martin J. Field, Jiali Gao, and Michael
      Hann, Editors, 2015 RSC Publishing, Cambridge, UK, pages 283-288.

      Rajamani, Ramkumar; Tounge, Brett A.; Li, Jian; Reynolds, Charles H.. A two-state homology model of
      the hERG K+ channel: application to ligand binding. Bioorganic & Medicinal Chemistry Letters
      (2005), 15(6), 1737-1741. Elsevier top 25 most accessed article in 2005. Most highly cited 2005-2008.

      Rajamani, Ramkumar; Reynolds, Charles H.       Modeling the Protonation States of the Catalytic
      Aspartates in β -Secretase. Journal of Medicinal Chemistry (2004), 47(21), 5159-5166.

      Rajamani, Ramkumar; Reynolds, Charles H. Modeling the binding affinities of β -secretase inhibitors:
      application to subsite specificity. Bioorganic & Medicinal Chemistry Letters (2004), 14(19), 4843-
      4846.

      Bembenek, Scott D.; Tounge, Brett A.; Coats, Steven J.; Reynolds, Charles H.  A Web-based
      chemoinformatics system for drug discovery. Methods in Molecular Biology (Totowa, NJ, United
      States) (2004), 275(Chemoinformatics), 65-84.

      Tounge, Brett A.; Reynolds, Charles H.. Defining Privileged Reagents Using Subsimilarity Comparison.
      Journal of Chemical Information and Computer Sciences (2004), 44(5), 1810-1815.

      Matthews, Jay M.; Hoekstra, William J.; Dyatkin, Alexey B.; Hecker, Leonard R.; Hlasta, Dennis J.;
      Poulter, Brenda L.; Andrade-Gordon, Patricia; de Garavilla, Lawrence; Demarest, Keith T.; Ericson, Eric;
      Gunnet, Joseph W.; Hageman, William; Look, Richard; Moore, John B.; Reynolds, Charles H.; Maryanoff,
      Bruce E.        Potent nonpeptide vasopressin receptor antagonists based on oxazino- and
      thiazinobenzodiazepine templates. Bioorganic & Medicinal Chemistry Letters (2004), 14(11), 2747-
      2752.

      Lee, Jung; Reynolds, Charles; Jetter, Michele C.; Youngman, Mark A.; Hlasta, Dennis J.; Dax, Scott L.;
      Stone, Dennis J.; Zhang, Sui-Po; Codd, Ellen E. Design and synthesis of novel pyrrolidine-containing
      bradykinin antagonists. Bioorganic & Medicinal Chemistry Letters (2003), 13(11), 1879-1882.

      Tounge, Brett A.; Reynolds, Charles H.. Calculation of the binding affinity of β -secretase inhibitors
      using the linear interaction energy method. Journal of Medicinal Chemistry (2003), 46(11), 2074-
      2082.

      Chen, Xin; Reynolds, Charles H.. Performance of Similarity Measures in 2D Fragment-Based
      Similarity Searching: Comparison of Structural Descriptors and Similarity Coefficients. Journal of
      Chemical Information and Computer Sciences (2002), 42(6), 1407-1414.


                                                           6
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 202 of 582 PageID #:
                                    17848
Curriculum Vitae                                                                           Charles H. Reynolds



      Tounge, Brett A.; Pfahler, Lori B.; Reynolds, Charles H.. Chemical information based scaling of
      molecular descriptors: A universal chemical scale for library design and analysis.   Journal of
      Chemical Information and Computer Sciences (2002), 42(4), 879-884.

      Tropsha, Alexander; Reynolds, Charles H.. Designing Focused Libraries for Drug Discovery: Hit to
      Lead to Drug. Journal of Molecular Graphics & Modelling (2002), 20(6), 427-428.

      Creighton, Christopher J.; Reynolds, Charles H.; Lee, Daniel H. S.; Leo, Gregory C.; Reitz, Allen B.
      Conformational Analysis of the Eight-Membered Ring of the Oxidized Cysteinyl-Cysteine Unit
      Implicated in Nicotinic Acetylcholine Receptor Ligand Recognition.         Journal of the American
      Chemical Society (2001), 123(50), 12664-12669.

      Reynolds, Charles H.; Tropsha, Alexander; Pfahler, Lori B.; Druker, Ross; Chakravorty, Subhas; Ethiraj,
      G.; Zheng, Weifan. Diversity and coverage of structural sublibraries selected using the
      SAGE and SCA algorithms. Journal of Chemical Information and Computer Sciences (2001), 41(6),
      1470-1477.

      Cheng, A.; Best, S. A.; Merz, K. M.; Reynolds, C. H.. GB/SA water model for the Merck molecular
      force field (MMFF). Journal of Molecular Graphics & Modelling (2000), 18(3), 273-282.

      Reynolds, Charles H.; Annan, Nikoi; Beshah, Kebede; Huber, Jon H.; Shaber, Steven H.; Lenkinski, Robert
      E.; Wortman, Jeffrey A. Gadolinium-Loaded Nanoparticles: New Contrast Agents for Magnetic
      Resonance Imaging. Journal of the American Chemical Society (2000), 122(37), 8940-8945.

      Chakravorty, S.; Reynolds, C. H.. Improved AMBER torsional parameters for the N-N rotational
      barrier in diacylhydrazines. Journal of Molecular Graphics & Modelling (2000), Volume Date 1999,
      17(5/6), 315-324.

      Reynolds, Charles H..  Designing Diverse and Focused Combinatorial Libraries of Synthetic
      Polymers. Journal of Combinatorial Chemistry (1999), 1(4), 297-306.

      Best, Scott A.; Merz, Kenneth M. Jr.; Reynolds, Charles H.. Free Energy Perturbation Study of
      Octanol/Water Partition Coefficients: Comparison with Continuum GB/SA Calculations. Journal
      of Physical Chemistry B (1999), 103(4), 714-726.

      Reynolds, Charles H.; Best, Scott A. A fast molecular simulation to calculate lipophilicity.
      CHEMTECH (1998), 28(11), 28-34.

      Reynolds, Charles H.; Druker, Ross; Pfahler, Lori B. Lead Discovery Using Stochastic Cluster Analysis
      (SCA): A New Method for Clustering Structurally Similar Compounds.              Journal of Chemical
      Information and Computer Sciences (1998), 38(2), 305-312.

      Reynolds, Charles H. Semiempirical MO methods: the middle ground in molecular modeling.
      THEOCHEM (1997), 401(3), 267-277.

      Best, Scott A.; Merz, Kenneth M., Jr.; Reynolds, Charles H.. GB/SA-Based Continuum Solvation Model
      for Octanol. Journal of Physical Chemistry B (1997), 101(49), 10479-10487.

      Reynolds, Charles H.. Molecular modeling in agrochemicals. Chemistry & Industry (London) (1997),
      (15), 592-595.

      Reynolds, Charles H.; Hormann, Robert E. Theoretical Study of the Structure and Rotational
      Flexibility of Diacylhydrazines: Implications for the Structure of Nonsteroidal Ecdysone Agonists
      and Azapeptides. Journal of the American Chemical Society (1996), 118(39), 9395-9401.


                                                          7
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 203 of 582 PageID #:
                                    17849
Curriculum Vitae                                                                         Charles H. Reynolds


      Reynolds, Charles H.. Estimating Lipophilicity Using the GB/SA Continuum Solvation Model: A
      Direct Method for Computing Partition Coefficients. Journal of Chemical Information and Computer
      Sciences (1995), 35(4), 738-42.

      Chaubal, Mahesh V.; Payne, Gregory F.; Reynolds, Charles H.; Albright, Robert L. Equilibria for the
      adsorption of antibiotics onto neutral polymeric sorbents: experimental and modeling studies.
      Biotechnology and Bioengineering (1995), 47(2), 215-26.

      Reynolds, Charles H.; Holloway, M. Katharine; Cox, Harold K.; Editors. Computer-Aided Molecular
      Design: Applications in Agrochemicals, Materials, and Pharmaceuticals. (Dev. from a Symp.
      Sponsored by the Div. of Computers in Chem. and the Div. of Agrochemicals at the 207th
      National Meeting of the ACS, San Diego, California, March 13-17, 1994. [In: ACS Symp. Ser., 1995;
      5898]. (1995), 428 pp. CAN 123:55040 AN 1995:584021

      Reynolds, Charles H.; Shaber, Steven H. Rational design of novel ergosterol biosynthesis inhibitor
      fungicides. ACS Symposium Series (1995), 589(Computer-Aided Molecular Design), 171-82 2 Plates
      - pp. 230a-230b.

      Reynolds, Charles H.. Combined Molecular Orbital and Group Additivity Approach for Modeling
      Thermochemical Properties: Application to Hydrazides.    Journal of Chemical Information and
      Computer Sciences (1994), 34(3), 671-5.

      Reynolds, Charles H.. Hydride affinities of halogen substituted carbocations: the C2H4X+ (X =
      fluorine, chlorine and bromine) cations. THEOCHEM (1992), 259 257-63.

      Reynolds, Charles H.. Structure and relative stability of halogenated carbocations: the C2H4X+ and
      C4H8X+ (X = fluoro, chloro, bromo) cations. Journal of the American Chemical Society (1992),
      114(22), 8676-82.

      Reynolds, Charles H. Book Review of Reviews in Computational Chemistry, Vol. I, J. Am. Chem. Soc.
      1992, 114, 5484.

      Reynolds, Charles H. Book Review of Reviews in Computational Chemistry, Vol. II J. Am. Chem. Soc.
      1992, 114, 5484.

      Reynolds, Charles H.. Trihalomethyl cations: relative stability of CX3+ (X = F, Cl or Br).    Journal
      of the Chemical Society, Chemical Communications (1991), (14), 975-6.

      Reynolds, Charles H.. Relative stabilities of isomeric chlorine-substituted carbocations: the C2H4Cl+
      cation. Journal of the Chemical Society, Chemical Communications (1990), (21), 1533-5.

      Reynolds, Charles H.. Methyl chloride-formic acid van der Waals complex: a model for carbon as a
      hydrogen bond donor. Journal of the American Chemical Society (1990), 112(22), 7903-8.

      Frederick, Clay B.; Reynolds, Charles H.. Modeling the reactivity of acrylic acid and acrylate anion
      with biological nucleophiles. Toxicology Letters (1989), 47(3), 241-7.

      Holloway, M. Katharine; Reynolds, Charles H.; Merz, Kenneth M., Jr. An ab initio investigation of the
      double proton shift in azophenine. Journal of the American Chemical Society (1989), 111(9), 3466-8.

      Fujimoto, Ted. T.; Reynolds, Charles H. Rohm and Haas Scientists Apply CAMD Techniques to
      Fungicide Design Chemical Design and Automation News, July, 1988

      Reynolds, Charles H.. An AM1 theoretical study of the structure and electronic properties of
      porphyrin. Journal of Organic Chemistry (1988), 53(26), 6061-4.


                                                         8
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 204 of 582 PageID #:
                                    17850
Curriculum Vitae                                                                         Charles H. Reynolds


      Merz, Kenneth M., Jr.; Reynolds, Charles H.. Tautomerism in free base porphyrins. The porphyrin
      potential energy surface. Journal of the Chemical Society, Chemical Communications (1988), (2), 90-
      2.

      Reynolds, Charles H. Modeling of shape/size selective separations: AM1 rotational barriers for some
      substituted benzenes. THEOCHEM (1988) 40 79-88. Invited paper, symposium in print in honor of
      M.J. S. Dewar's 70th birthday.
      Reynolds, Charles H.; Frederick, Clay B. Calculations on the Reactivity of Biological Nucleophiles
      Toxicologist, 1988, 8, 52.

      Lynn, Lee L.; Pierce, Thomas H.; Reynolds, Charles H. AMPAC: Version for IBM Mainframe
      Computers QCPE Bull. 1987, 7, 37.

      Reynolds, Charles H.; Pierce, Thomas H. AMPAC (Apollo Version) QCPE Bull. 1986, 6, 95.

      Dewar, Michael J. S.; Reynolds, Charles H. A MINDO/3 study of the ethylene dication.   THEOCHEM
      (1986), 29(3-4), 209-14.

      Dewar, Michael J. S.; Reynolds, Charles H.. An improved set of MNDO parameters for sulfur. Journal
      of Computational Chemistry (1986), 7(2), 140-3.

      Reynolds, Charles Howard. Theoretical studies of organic reaction mechanisms using MNDO and
      MINDO/3. (1984), 204 pp. CAN 104:129182 AN 1986:129182

      Pomerantz, Martin; Dassanayake, Nissanke L.; McManus, Timothy R.; Reynolds, Charles H.. Thermal
      reorganizations of 1,2:3,4-dibenzotropilidene (5H-dibenzo[a,c]cycloheptene), 7,7'-bi(1,2:3,4-
      dibenzotropyl)     [5,5'-bi(5H-dibenzo[a,c]cycloheptenyl)],    and     the    1,2:3,4-dibenzotropyl
      (dibenzo[a,c]cycloheptenyl) free radical. Journal of Organic Chemistry (1984), 49(21), 4029-32.

      Dewar, Michael J. S.; Reynolds, Charles H. Ground states of molecules. 68. The C4H7+ potential
      surface. Journal of the American Chemical Society (1984), 106(21), 6388-92.

      Dewar, Michael J. S.; Reynolds, Charles H. Ground states of molecules. 64. π -Complexes as
      intermediates in reactions. Biomimetic cyclization. Journal of the American Chemical Society (1984),
      106(6), 1744-50.

      Dewar, Michael J. S.; Ford, George P.; Reynolds, Charles H.. Ground states of molecules. 61. Relative
      stabilities of o-, m-, and p-benzyne. Journal of the American Chemical Society (1983), 105(10), 3162-
      7.

      Dewar, Michael J. S.; Reynolds, Charles H. Tritium migration in tritiated anisole.     Journal of the
      American Chemical Society (1982), 104(11), 3244-6.

      Patents


      Hadari, Y., Luca, C., Schmertzler, M., Williams, T., Reynolds, C., Hutcheson, R. SHY Therapeutics
      LLC, Compounds that interact with the RAS superfamily for the treatment of cancers,
      inflammatory diseases, rasopathies, and fibrotic disease, United States patent US2019/0022074 A1,
      Jan. 24, 2019.

      Taub R, Reynolds CH, inventors; Madrigal Pharmaceuticals Inc, assignee. Method of synthesizing
      thyroid hormone analogs and polymorphs thereof. United States patent US 9,968,612. 2018 May 15.




                                                         9
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 205 of 582 PageID #:
                                    17851
Curriculum Vitae                                                                               Charles H. Reynolds


      Hadari, Yaron R., Luca Carta, Michael Schmertzler, Theresa M. Williams, and Charles H. Reynolds.
      Compounds for the treatment of cancer and inflammatory disease. U.S. Patent US 10,221,191 B2,
      Mar. 5, 2019.

      Keenan, R., Reynolds, C., Whittaker, B., Kight, L., Sutton, J., Hydn, G., Maly, D., OptiKira,
      Compounds and compositions for IRE1 inhibition, US 62/553,320, filed Sep. 1, 2017.

      D. Keith Hester, Robert J. Duguid, Martha Kelly, Anna Chasnoff, Gang Dong, Edwin L. Crow, Rebecca
      Taub, Charles H. Reynolds, Duk Soon Choi, Lianhe Shu, Ping Wang Method of synthesizing thyroid
      hormone analogs and polymorphs thereof, Madrigal Pharmaceuticals, Inc., F. Hoffmann-La Roche
      Ltd., PCT/US2013/060177, Mar 20, 2014.

      Baxter, Ellen, Robert Boyd, Steve Coats, Alfonzo Jordan, Allen Reitz, Charles H. Reynolds, Malcolm Scott,
      and Mark Schulz. "NOVEL 2-AMINO-QUINAZOLINE DERIVATIVES USEFUL AS INHIBITORS
      OF ß-SECRETASE (BACE)." European Patent EP 1776350, issued January 23, 2013.

      Baxter, Ellen, Robert Boyd, Steven J. Coats, Alfonzo D. Jordan, Allen B. Reitz, Charles H. Reynolds, Mark
      Schulz, and Malcolm Scott. "2-amino-quinazoline derivatives useful as inhibitors of β-secretase
      (BACE)." U.S. Patent 8,426,429, issued April 23, 2013.

      Baxter, Ellen, Bischoff, Francois Paul, Boyd, Robert E., Braeken, Mirielle, Coats, Steve, Huang, Yifang,
      Jordan, Alfonzo D., Luo, Chi, Mercken, Marc Hubert, Pieters, Serge Maria Aloysius, Reitz, Allen B.,
      Reynolds, Charles H., Ross, Tina Morgan, Tounge, Brett A., Schulz, Mark J., De Winter, Hans Louis Jos
      2-amino-quinazoline derivatives useful as inhibitors of β-secretase (BACE) United States Jansssen
      Pharmaceutica N.V. (Beerse, BE) Issued 02/26/2013, US. Patent 8,383,637.

      Baxter, Ellen, Christopher J. Creighton, Tianbao Lu, Allen B. Reitz, Charles H. Reynolds, Tina Morgan
      Ross, and Ellen Sieber-McMaster. 6-substituted-thio-2-amino-quinoline derivatives useful as inhibitors
      of β-secretase (BACE). U.S. Patent 8,076,358, issued December 13, 2011.

      Baxter, Ellen, W. ; Reitz, Allen, B. ; Parker, Michael, H. ; Huang, Yifang ; Ho, Chih, Yung ; Strobel, Eric,
      D. ; Reynolds, Charles, H. MACROCYCLE DERIVATIVES USEFUL AS INHIBITORS OF beta-
      SECRETASE (BACE), Issued April 26, 2011, US 7,932,261 B2

      Reitz, Allen B., Chi Luo, Yifang Huang, Tina M. Ross, Ellen E. Baxter, Brett A. Tounge, Michael H.
      Parker, Eric D. Strobel, and Charles H. Reynolds. 2-AMINO-3, 4-DIHYDRO-PYRIDO [3, 4-D]
      PYRIMIDINE DERIVATIVES USEFUL AS INHIBITORS OF BETA-SECRETASE (BACE).
      European Patent EP 1966198, issued March 16, 2011.

      Baxter, Ellen, Allen B. Reitz, Umar Saibu Mohomed Maharoof, Yifang Huang, Christopher John
      Creighton, Charles H. Reynolds, Chi Luo, Brett A. Tounge, Tina Morgan Ross, and Tianbao Lu. 2-amino-
      quinoline derivatives useful as inhibitors of β-secretase (BACE). U.S. Patent 7,868,022, issued January
      11, 2011.

      Baxter, Ellen ; Reitz, Allen B. ; Maharoof, Umar Saibu Mohomed ; Huang, Yifang ; Creighton, Christopher
      John ; Reynolds, Charles H. ; Luo, Chi ; Tounge, Brett A. ; Ross, Tina Morgan ; Lu, Tianbao 2-AMINO-
      QUINOLINE DERIVATIVES USEFUL AS INHIBITORS OF BETA-
      SECRETASE (BACE) Issued August 31, 2010, US 7,786,116 B2

      Baxter, Ellen E. ; Creighton, Christopher John ; Huang, Yifang ; Luo, Chi ; Parker, Michael H. ; Reitz,
      Allen B. ; Reynolds, Charles H. ; Ross, Tina Morgan ; Strobel, Eric D. ; Tounge, Brett A. 2-amino-3,4-
      dihydro-pyrido[3,4-d]pyrimidine derivatives useful as inhibitors of beta-secretase (BACE) Issued
      May 12, 2009, US7,531,545 B2



                                                            10
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 206 of 582 PageID #:
                                    17852
Curriculum Vitae                                                                              Charles H. Reynolds


      BAXTER, Ellen, Christopher J. CREIGHTON, Tianbao LU, Allen B. REITZ, Charles H. REYNOLDS,
      Tina MORGAN ROSS, and Ellen SIEBER-MCMASTER. 2-AMINO-QUINOLINE DERIVATIVES
      USEFUL AS INHIBITORS OF β-SECRETASE (BACE). WIPO Patent WO/2009/097401, issued
      August 6, 2009.

      Annan, Nikoi; Reynolds, Charles H.; Shaber, Steven H.; Langenmeyr, Eric J. Contrast Enhancing Agent
      Having a Polymeric Core and Polymeric Shell, August 7, 2001, US Patent 6270748 B1

      Shaber, Steven H.; Szapacs, Edward M.; Reynolds, Charles H. Heterocylicacetonitriles and Fungicidal
      Use Issued January 16, 1996, US 5,484,787

      Shaber, Steven H.; Szapacs, Edward M.; Reynolds, Charles H. Heterocylicacetonitriles and Fungicidal
      Use Issued March 14, 1995, US 5,397,793

      Shaber, Steven Howard; Reynolds, Charles Howard; Szapacs, Edward Michael.             Preparation of
      heterocyclic silyl derivatives as fungicides. Issued September 19, 1995, US 5,451,563

      BAXTER, Ellen ; REITZ, Allen B. ; HUANG, Yifang ; CREIGHTON, Christopher John ; MAHAROOF,
      Umar Saibu Mohomed ; REYNOLDS, Charles H. ; LUO, Chi ; TOUNGE, Brett A. ; ROSS, Tina Morgan
      ; LU, Tianbao 2-AMINO-QUINOLINE DERIVATIVES USEFUL AS INHIBITORS OF beta-
      SECRETASE (BACE) Application No. WO2007US61704A, Filed:20070206 , Published: 20071108
      WO2007092854 A3

      Baxter, Ellen; Reitz, Allen B.; Parker, Michael H.; Huang, Yifang; Ho, Chih Y.; Strobel, Eric D.; Reynolds,
      Charles H.. Preparation of macrocycle derivatives as BACE inhibitors. PCT Int. Appl. (2007), 84pp.
      CODEN: PIXXD2 WO 2007092839 A2 20070816 CAN 147:277629 AN 2007:912305

      Baxter, Ellen; Reitz, Allen B.; Huang, Yifang; Creighton, Christopher John; Maharoof, Umar Saibu
      Mohomed; Reynolds, Charles H.; Luo, Chi; Tounge, Brett A.; Ross, Tina Morgan; Lu, Tianbao.
      Preparation of 2-aminoquinolines as inhibitors of β -secretase (BACE).      PCT Int. Appl. (2007),
      137pp. CODEN: PIXXD2 WO 2007092854 A2 20070816 CAN 147:277463 AN 2007:912298

      Reitz, Allen B.; Luo, Chi; Huang, Yifang; Ross, Tina M.; Baxter, Ellen E.; Tounge, Brett A.; Parker,
      Michael H.; Strobel, Eric D.; Reynolds, Charles H.. Preparation of 2-amino-3,4-dihydropyrido[3,4-
      d]pyrimidines as inhibitors of β -secretase (BACE). PCT Int. Appl. (2007),        209pp. CODEN:
      PIXXD2 WO 2007050612 A1 20070503 CAN 146:482084 AN 2007:484212

      BAXTER, Ellen ; BOYD, Robert ; COATS, Steve ; JORDAN, Alfonzo ; REITZ, Allen ; REYNOLDS,
      Charles H. ; SCOTT, Malcolm ; SCHULZ, Mark ; DE WINTER, Hans Louis Jos NOVEL 2-AMINO-
      QUINAZOLINE DERIVATIVES USEFUL AS INHIBITORS OF ß-SECRETASE ( BACE )
      Application No. EP2005786778A, Filed:20050808 , Published: 20070425 EP1776350 A1

      BAXTER, Ellen ; BISCHOFF, Francois, Paul ; BOYD, Robert ; BRAEKEN, Mirielle; COATS, Steven;
      HUANG, Yifang ; JORDAN, Alfonzo ; LUO, Chi ; MERCKEN, Marc, Hubert ; REYNOLDS, Charles, H.
      ; ROSS, Tina, Morgan ; TOUNGE, Brett, A. ; SCHULZ, Mark ; DE WINTER, Hans, Louis, Jos ; PIETERS,
      Serge Maria Aloysius ; REITZ, Allen, B. 2-AMINO-QUINAZOLINE DERIVATIVES USEFUL AS
      INHIBITORS OF BETA-SECRETASE (BACE) Application No. EP2005785256A, Filed:20050808 ,
      Published: 20070425 EP1776349 A2

      Baxter, Ellen; Bischoff, Francois Paul; Boyd, Robert; Braeken, Mirielle; Coats, Steven; Huang, Yifang;
      Jordan, Alfonzo; Luo, Chi; Mercken, Marc Hubert; Reynolds, Charles H.; Ross, Tina Morgan; Tounge,
      Brett A.; Schulz, Mark; De Winte, Hans Louis Jos; Pieters, Serge Maria Aloysius; Reitz, Allen B. Novel
      2-aminoquinazoline derivatives, their preparation and use as inhibitors of β -secretase for treating
      Alzheimer's disease and related disorders. PCT Int. Appl. (2006), 385 pp. CODEN: PIXXD2 WO
      2006017836 A2 20060216 CAN 144:254142 AN 2006:152738

                                                           11
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 207 of 582 PageID #:
                                    17853
Curriculum Vitae                                                                          Charles H. Reynolds



      Baxter, Ellen; Boyd, Robert; Coats, Steve; Jordan, Alfonzo; Reitz, Allen; Reynolds, Charles H.; Scott,
      Malcolm; Schulz, Mark; De Winter, Hans Louis Jos. Novel 2-aminoquinazoline derivatives, their
      preparation and use as inhibitors of β -secretase for treating Alzheimer's disease and related
      disorders. PCT Int. Appl. (2006), 382 pp. CODEN: PIXXD2 WO 2006017844 A1 20060216 CAN
      144:254141 AN 2006:149827

      BAXTER, Ellen ; BISCHOFF, Francois, Paul ; BOYD, Robert ; BRAEKEN, Mirielle; COATS, Steven;
      HUANG, Yifang ; JORDAN, Alfonzo ; LUO, Chi ; MERCKEN, Marc, Hubert ; REYNOLDS, Charles, H.
      ; ROSS, Tina, Morgan ; TOUNGE, Brett, A. ; SCHULZ, Mark ; DE WINTER, Hans, Louis, Jos ; PIETERS,
      Serge Maria Aloysius ; REITZ, Allen, B. 2-AMINO-QUINAZOLINE DERIVATIVES USEFUL AS
      INHIBITORS OF BETA-SECRETASE (BACE) Application number: 11/197,669 Publication
      number: US 2006/0079687 A1 Filing date: Aug 4, 2005

      Annan, Nikoi ; Reynolds, Charles Howard ; Shaber, Steven Howard ; Langenmayr, Eric Jon Polymeric
      MRI Contrast agents EP1031354 A3 Application No. EP2000300091A, Filed:20000107, Published:
      20030205

      NIKOI ANAN ; REYNOLDS CHARLES HOWARD ; SHABER STEVEN HOWARD; LANGENMAYR
      ERIC JON CONTRAST ENHANCING AGENT Application No. JP20009851A, Filed:20000119 ,
      Published: 20000802 JP2000212101 A

      Shaber, Steven Howard ; Reynolds, Charles Howard ; Szapacs, Edward Michael Silyl heterocyclic
      fungicides Application No. EP1995301711A, Filed:19950315 , Published: 19971008 EP672672 A3

      Shaber, Steven Howard; Reynolds, Charles Howard; Szapacs, Edward Michael.         Preparation of
      heterocyclic silyl derivatives as fungicides. Eur. Pat. Appl. (1995), 16 pp. CODEN: EPXXDW EP
      672672 A2 19950920 CAN 124:23911 AN 1995:986358

      Shaber, Steven Howard; Szapacs, Edward Michael; Reynolds, Charles Howard Heterocyclicacetonitriles
      and their fungicidal use Application No. EP1991301972A, Filed:19910308 , Published: 19941228
      EP451948 B1

      Shaber, Steven Howard; Szapacs, Edward Michael; Reynolds, Charles Howard. Preparation of 2-
      heterocyclyl-2,ω -diphenylalkanenitriles as agrochemical fungicides. Eur. Pat. Appl. (1991), 23
      pp. CODEN: EPXXDW EP 451948 A1 19911016 CAN 116:21075 AN 1992:21075

      Shaber, Steven Howard ; Sharma, Ashok Kumar ; Reynolds, Charles Howard (2-Cyano-2-(phenyl or
      naphthyl)-2-substituted-ethyl) pyrazines, pyrimidines and pyridazines       Application No.
      EP1988300222A, Filed:19880112 , Published: 19910403 EP276920 B1

      Shaber, Steven Howard ; Sharma, Ashok Kumar ; Reynolds, Charles Howard (2-Cyano-2-(phenyl or
      naphthyl)-2-substituted-ethyl) pyrazines, pyrimidines and pyridazines      Application No.
      EP1988300222A, Filed:19880112 , Published: 19880803 EP276920 A1

      Popular Press

      Quoted in the following articles:

      The Vibrant Philly Biotech Scene: Focus on Computer-aided Drug Design and Gfree Bio, LLC,
      PharmaceuticalIntellegence.com.
      http://pharmaceuticalintelligence.com/2015/02/10/the-vibrant-philly-biotech-scene-focus-on-
      computer-aided-drug-design-and-gfree-bio-llc/



                                                         12
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 208 of 582 PageID #:
                                    17854
Curriculum Vitae                                                                          Charles H. Reynolds


      Chemistry By The Numbers, C&E News, September 9, 2013, Volume 91, Issue 36, page 51-55.
      http://cen.acs.org/articles/91/i36/Chemistry-Numbers.html

      Bill Gates Takes Stake in Creating New Drugs Wall Street Journal, April 29, 2010
      http://online.wsj.com/article/SB10001424052748703648304575212431415129588 html

      Leveling the field. Future Pharmaceuticals podcast and article, 2009. Chuck Reynolds, Research Fellow
      Johnson & Johnson, speaks with Don Janezic, Business Development Manager Fujifilm Lifesciences,
      about the current state of fragment-based drug design (link no longer active).

      Pharma’s Road Ahead, C&E News, June 19, 2006, Volume 84, issue 25, page 56-78.
      http://pubs.acs.org/cen/pharma/8425sciencetext html

      Drugs by Design, C&E News, November 28, 2005, Volume 83, issue 48, page 28-30.
      http://pubs.acs.org/isubscribe/journals/cen/83/i48/html/8348sci1.html

      Elite Team Draws Bead on Molecular Design, Industrial Chemical News, 1986, Vol. 7, 5-6.




                                                         13
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 209 of 582 PageID #:
                                   17855
          CHARLES H. REYNOLDS – MATERIALS CONSIDERED

  Bai XC, McMullan G & Scheres SH. How cryo-EM is revolutionizing structural
  biology. Trends in Biochemical Sciences. 2015 Jan.; 40(1):49-57
  Berman HM, Westbrook J, Feng Z, Gilliland G, Bhat TN, Weissig H,
  Shindyalov IN & Bourne PE. The Protein Data Bank. Nucleic Acids Res. 2000;
  28(1):235-42

  Cao Y, Jiang T & Girke T. A maximum common substructure-based algorithm
  for searching and predicting drug-like compounds. Bioinformatics. 2008 Jul 1;
  24(13):i366-74

  Carhart RE, Smith DH & Venkataraghavan R. Atom Pairs as Molecular
  Features in Structure-Activity Studies: Definition and Applications. Journal of
  Chemical Information and Computer Sciences. 1985 May 1; 25(2):64-73
  Cavasotto CN & Phatak SS. Homology modeling in drug discovery: current
  trends and applications. Drug Discovery Today. 2009 Jul. 1; 14(13-14):676-83
  Cook N & Cherepanov P, et al., Structural Basis of Second-Generation HIV
  Integrase Inhibitor Action and Virus Escape, Abstract, Structural Biology
  Related to HIV/AIDS 2019; June 27-28, 2019

  Fletcher JH. The Nomenclature of Organic Chemistry. Journal of Chemical
  Documentation. 1967 May 1; 7(2):64-7
  Francoeur E. The Forgotten Tool: The Design and Use of Molecular Models.
  Social Studies of Science. 1997 Feb. 1; 27(1):7-40
  Güner OF. History and Evolution of the Pharmacophore Concept in Computer-
  Aided Drug Design. Current Topics in Medicinal Chemistry. 2002 Dec. 1;
  2(12):1321-32.

  Hare S, Smith SJ, Métifiot M, Jaxa-Chamiec A, Pommier Y, Hughes SH &
  Cherepanov P. Structural and Functional Analyses of the Second-Generation
  Integrase Strand Transfer Inhibitor Dolutegravir (S/GSK1349572). Molecular
  Pharmacology. 2011 Oct. 1; 80(4):565-72

  Hare S, Vos AM, Clayton RF, Thuring JW, Cummings MD, Cherepanov P.
  Molecular mechanisms of retroviral integrase inhibition and the evolution of
  viral resistance. Proceedings of the National Academy of Sciences. 2010
  Nov. 16; 107(46):20057-62



                                          1
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 210 of 582 PageID #:
                                   17856
          CHARLES H. REYNOLDS – MATERIALS CONSIDERED

  Kapetanovic IM. Computer-aided drug discovery and development (CADDD):
  In silico-chemico-biological approach. Chemico-Biological Interactions. 2008
  Jan. 30; 171(2):165-76
  Karplus M & Petsko GA. Molecular dynamics simulations in biology. Nature.
  1990 Oct. 18; 347(6294):631-39

  Kuntz ID. Structure-Based Strategies for Drug Design and Discovery. Science.
  1992 Aug. 21; 257(5073):1078-82
  Labute P. LowModeMDImplicit Low-Mode Velocity Filtering Applied to
  Conformational Search of Macrocycles and Protein Loops. Journal of Chemical
  Information and Modeling. 2010 Apr. 29; 50(5):792-800

  Meyer AY. Molecular Mechanics and Molecular Shape. III. Surface Area And
  Cross‐Sectional Areas of Organic Molecules. Journal of Computational
  Chemistry. 1986 Apr.; 7(2):144-52
  Passos DO, Li M, Yang R, Rebensburg SV, Ghirlando R, Jeon Y, Shkriabai N,
  Kvaratskhelia M, Craigie R & Lyumkis D. Cryo-EM structures and atomic
  model of the HIV-1 strand transfer complex intasome. Science. 2017 Jan. 6;
  355(6320):89-92

  Rogers D & Hahn M. Extended-Connectivity Fingerprints. Journal of Chemical
  Information and Modeling. 2010 Apr. 28; 50(5):742-54
  Sharp PM, et al., Simian Immunodeficiency Virus Infection of Chimpanzees,
  Journal of Virology. 2005 Apr.; 79(7):3891-3902

  Senn HM & Thiel W. QM/MM Methods for Biomolecular Systems. Angewandte
  Chemie International Edition. 2009 Feb. 2; 48(7):1198-229

  Smith SJ, Zhao XZ, Burke Jr. TR & Hughes SH. Efficacies of Cabotegravir and
  Bictegravir against drug-resistant HIV-1 integrase mutants. Retrovirology. 2018
  Dec.; 15(37):1-18

  Valkov E, Gupta SS, Hare S, Helander A, Roversi P, McClure M & Cherepanov
  P. Functional and structural characterization of the integrase from the prototype
  foamy virus. Nucleic Acids Research. 2009; 37(1):243-55




                                          2
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 211 of 582 PageID #:
                                   17857
          CHARLES H. REYNOLDS – MATERIALS CONSIDERED

  Wang L et al. Accurate and Reliable Prediction of Relative Ligand Binding
  Potency in Prospective Drug Discovery By Way of a Modern Free-Energy
  Calculation Protocol and Force Field. Journal of the American Chemical
  Society. 2015 Feb. 12; 137(7):2695-703

  Dkt 001 - ViiV Complaint [2-7-2018]

  Dkt 084 - Court Order re Claim Construction [5-13-2019]

  Expert Report of Dr. Kenneth Merz [11-15-2019]
  Expert Report of Dr. Peter Wipf [11-15-2019]

  U.S. Patent No. 8,129,385

  Biktarvy, Highlights of Prescribing Information

  BICVIIVUS3029260-3029315

  BICVIIVUS1984882

  Documents identified in separate Supporting Files document




                                         3
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 212 of 582 PageID #:
                                   17858
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 213 of 582 PageID #:
                                   17859



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

 VIIV HEALTHCARE COMPANY,                       )
 SHIONOGI & CO., LTD. and VIIV                  )
 HEALTHCARE UK (NO. 3) LIMITED,                 )
                                                )
                           Plaintiffs,          )
                                                )
                      v.                        )   C.A. No. 18-224 (CFC) (CJB)
                                                )
 GILEAD SCIENCES, INC.,                         )
                                                )
                           Defendant.           )




                      ERRATA TO THE JANUARY 7, 2020
                  EXPERT REPORT OF CHARLES H. REYNOLDS




                                         February 5, 2020
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 214 of 582 PageID #:
                                   17860



                            ERRATA TO THE JANUARY 7, 2020
                        EXPERT REPORT OF CHARLES H. REYNOLDS

           1.     I submit the following errata correcting the designation of the point-group

 assignment for BIC’s tri-fluorobenzene in paragraph 84 and Table 4 of my January 7, 2020 Expert

 Report.

           2.     My original report inadvertently identified the point group for BIC’s tri-

 fluorobenzene as Cs. The point group for BIC’s tri-fluorobenzene should instead be D3h. This

 modification to the point group for BIC’s tri-fluorobenzene does not change any of the conclusions

 I set forth in my January 7, 2020 report.

           3.     The following paragraph 84 and Table 4 should replace the originals in my

 January 7, 2020 report:

                  84.    On the other side of the molecules, BIC’s tri-fluorobenzene is

           substantially different from claim 6’s di-fluorobenzene (or alternately, molecules

           with a di-fluorobenzyl tail). From a molecular point of view, additional fluorines

           increase hydrophobicity and they are strongly electron withdrawing by nature of

           their high electronegativity. Additionally, tri-fluorobenzene is much more

           symmetric, belonging to a different point group (D3h versus C2v) and having a

           computed dipole moment of 0 Debye as compared to the di-fluoro substituent

           which has a computed dipole moment at the MP2/6-31* level of 1.45 Debye.




                                                   1
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 215 of 582 PageID #:
                                   17861



                Table 4. Computed properties for di-fluoro and tri-fluoro benzene

  Computed property              di-fluorobenzene                 tri-fluorobenzene
  B3LYP/6-31G*
  MP2/6-31G* geometry
  Dipole moment                  1.45 Debye                       0

  Point group                    C2v                              D3h

  HOMO energy                    -9.39 eV                         -9.84 eV

  Volume Spartan                 108.5 Ang.3                      113.0 Ang.3

  HOMO




  LUMO




                                                2
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 216 of 582 PageID #:
                                   17862
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 217 of 582 PageID #:
                                   17863




                     EXHIBIT H
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 218 of 582 PageID #:
                                   17864



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 VIIV HEALTHCARE COMPANY,              )
 SHIONOGI & CO., LTD. and VIIV         )
 HEALTHCARE UK (NO. 3) LIMITED,        )
                                       )
                   Plaintiffs,         )
                                       )
       v.                              )    C.A. No. 18-224 (CFC) (CJB)
                                       )
 GILEAD SCIENCES, INC.,                )
                                       )
                   Defendant.          )




                EXPERT REPORT OF DOUGLAS D. RICHMAN, M.D.




                                 January 9, 2020
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 219 of 582 PageID #:
                                   17865



                                                TABLE OF CONTENTS

 I.     PERSONAL BACKGROUND........................................................................................... 1

 II.    LEGAL STANDARD AND ASSIGNMENT .................................................................... 4

        A.        Legal Standards....................................................................................................... 5

 III.   TECHNICAL BACKGROUND......................................................................................... 6

        A.        Human Immunodeficiency Virus ............................................................................ 6

                  a.         HIV Viral Structure ..................................................................................... 8

        B.        HIV Treatments .................................................................................................... 12

                  a.         Backbones ................................................................................................. 15

                  b.         Third Agents .............................................................................................. 18

                  c.         Adherence ................................................................................................. 19

                  d.         Guidelines ................................................................................................. 20

                  e.         Integrase Inhibitor-Based Therapies ........................................................ 22

                  f.         NRTI-Based Therapies .............................................................................. 24

                  g.         NNRTI-Based Therapies ........................................................................... 26

                  h.         Protease Inhibitor-Based Therapies ......................................................... 26

        C.        HIV Resistance ..................................................................................................... 27

                  a.         Assays........................................................................................................ 32

        D.        Dissociation Kinetics ............................................................................................ 33

        E.        Forgiveness ........................................................................................................... 35

        F.        Drug Interactions .................................................................................................. 37

        G.        Clinical Trials in HIV ........................................................................................... 38

 IV.    BICTEGRAVIR IS SUBSTANTIALLY DIFFERENT THAN
        DOLUTEGRAVIR ........................................................................................................... 41

        A.        Bictegravir’s dissociation half-life against wild-type integrase and the
                  G140S/Q148H mutant integrase is substantially different than dolutegravir’s .... 41



                                                                    i
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 220 of 582 PageID #:
                                   17866



       B.        Bictegravir is more forgiving to patients than dolutegravir .................................. 47

       C.        Bictegravir has a different in vitro resistance profile than dolutegravir ............... 53

                 a.         Smith 2018 ................................................................................................ 56

                 b.         Tsiang 2016............................................................................................... 60

                 c.         White 2017 ................................................................................................ 65

                 d.         White 2018 ................................................................................................ 66

                 e.         Other Articles on HIV Integrase Resistance ............................................. 68

                 f.         Gilead Internal Data ................................................................................. 74

                 g.         Bictegravir’s Barrier to Resistance .......................................................... 75

       D.        Bictegravir has different, and clinically significant, drug-drug interactions
                 than dolutegravir ................................................................................................... 75

       E.        Bictegravir is more tolerable than dolutegravir .................................................... 80

 V.    SUMMARY ...................................................................................................................... 85

 VI.   RESERVATION OF RIGHTS ......................................................................................... 85




                                                                 ii
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 221 of 582 PageID #:
                                   17867



                   EXPERT REPORT OF DOUGLAS D. RICHMAN, M.D.

 I.     PERSONAL BACKGROUND

                I am the Distinguished Professor Emeritus of Pathology and Medicine (Infectious

 Diseases) at the University of California San Diego, and until taking my emeritus status in 2019,

 I was the Florence Seeley Riford Chair for Acquired Immune Deficiency Syndrome Research. I

 have been a faculty member at UCSD since 1976 when I joined the University as an Assistant

 Professor of Pathology and Medicine with a focus on infectious diseases. In 1988, I was

 promoted to Professor of Pathology and Medicine.

                I obtained my B.A. from Dartmouth College in 1965 and my M.D. from Stanford

 University in 1970. After graduating from medical school, I was an intern and resident at the

 Stanford University Hospital System. From 1972-1975 I was a research associate at the National

 Institutes of Health in the Laboratory of Infectious Diseases. As part of this work I was a Lt.

 Commander and Surgeon in the United States Public Health Service. I was honorably discharged

 on July 3, 1975. From 1975-1976 I was a Clinical Fellow in the Division of Infectious Diseases

 at Beth Israel Hospital and Children’s Hospital Medical Center at Harvard Medical School.

                Since 1976, I have been a Staff Physician for the Veterans Affairs San Diego

 Healthcare System. I was Chief of the Clinical Virology Section of the VA from 1976-2006.

 From 1998-2009, I was the Director of the Research Center for AIDS and HIV Infection of the

 VA San Diego Healthcare System.

                Since 1994, I have been a part of the San Diego Center for AIDS Research and

 have been either its Co-Director or Director since it was established. Since 1996, I helped to

 create the UCSD HIV Institute and was its Co-Director from 1996-2000 and have been its

 Director since 2000.




                                                  1
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 222 of 582 PageID #:
                                   17868



                I am a Fellow of the American College of Physicians, the American Academy of

 Microbiology, the American Association for the Advancement of Science, and the Infectious

 Diseases Society of America. I am a member of the American Association of Physicians,

 International AIDS Society, and American Society for Virology, among others.

                I have been the Editor-in-Chief of Antiviral Therapy since 1996. I have been the

 Editor-in-Chief of what is now called Topics in Antiviral Medicine since 1994. I was on the

 editorial board of AIDS (1990-1993; 2007-2013), Antiviral Research (1988-2000), Drug

 Resistance Updates (1998-2010), and Journal of Virology (1994-2003), among others. I am

 currently on the editorial board of Virology, Reviews in Medical Virology, Future Virology, The

 Open Virology Journal, Current Opinion in HIV and AIDS, Journal of Virus Eradication, and

 Pathogens and Immunity.

                I was a consultant for the FDA Center for Drugs and Biologics from 1986-1989.

 I was a member of the NIH AIDS Research Review Committee from 1987-1990. I have been the

 Vice President, and on the Board of Directors, of the International AIDS Society-USA since it

 was established in 1992. I was the Chair of the HIV Drug Resistance Collaborative Group

 (spanning Academic Investigators, Industry, and FDA) from 1998-2000. I was on the Executive

 Committee for NIH Martin Delaney Collaboratory of AIDS Researchers for Eradication (CARE)

 from 2012-2017. And I have been on the Board of Directors for the Human Vaccines Project

 since 2016.

                I have been an active researcher in the fields of HIV resistance, treatment, and

 latency for over 35 years. I am an author on over 730 manuscripts and have written numerous

 book chapters. I am the editor of the books Antiviral Drug Resistance and the 4 editions of

 Clinical Virology.




                                                 2
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 223 of 582 PageID #:
                                   17869



                 My published research has been extensively cited, resulting in an “h index” of 153

 on the Web of Science. Web of Science identified me as being among the most highly cited 1%

 of biomedical researchers.

                 I have been on the Scientific Program Committee for the Conference on

 Retroviruses and Opportunistic Infections (CROI) since its inception. CROI was founded in

 1993 to provide a forum for basic scientists and clinical researchers to present and discuss their

 work in human retroviruses and opportunistic infections. CROI is the most distinguished HIV

 research meeting in the world and attracts over 4,000 HIV/AIDS researchers annually. Typically,

 the most cutting-edge (and late-breaking) research in the field of HIV/AIDS is presented at

 CROI.

                 I am being compensated at my usual rate of $1,000/hr for my work in this matter.

 This compensation is in no way contingent upon the substance of my opinions, testimony, or the

 outcome of this litigation.

                 In forming the opinions in this report, I have relied on my professional and

 academic experience, education, and background. Further, I have reviewed and considered the

 materials cited in this report.

                 My CV is attached as Exhibit A, and contains a summary of my education,

 experience, honors, patents, and publications. In the past four years, I have provided trial or

 deposition testimony in the following matters: Richman v. Regents of the University of

 California, C.A. No. 37-2018-00010040-CU-MC-CTL.




                                                  3
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 224 of 582 PageID #:
                                   17870



 II.    LEGAL STANDARD AND ASSIGNMENT

                   I have been instructed that ViiV alleges that Gilead’s bictegravir (contained

 within the product BiktarvyÒ) infringes two claims of U.S. Patent No. 8,129,385 under the

 doctrine of equivalents.

                   I have been asked to consider the differences between bictegravir and dolutegravir

 from the point of view of a clinician and a clinical virologist, including responding to the reports

 of Dr. Alan Engelman and Dr. Jay Dobkin. I understand that whether there are insubstantial

 differences between the compounds is related to the question of infringement under the doctrine

 of equivalents.

                   It is my understanding that a person of ordinary skill in the art for this matter is a

 person or team of persons working as part of a multi-disciplinary drug development team with an

 advanced degree or degrees (Ph.D. / M.D.) in the relevant fields, which could include chemistry

 (for example, organic, synthetic, computational, pharmaceutical, or medicinal chemistry),

 biochemistry, biology, medicine, pharmacology, virology, pharmaceutics, and/or pharmaceutical

 sciences. This person or team of persons would have at least two years of practical experience in

 one or more of these relevant fields. This person or team of persons could also be someone with

 a lower degree level (e.g., a master’s (M.S.) degree) in one of these disciplines, but with greater

 practical experience (e.g., at least four years). As needed in the course of the drug development

 process, this team would include persons of skill possessing combinations of these relevant

 qualifications as well as other people with whom the persons of ordinary skill in the art may

 consult. This report focuses on the medical doctor and clinical virologist working as part of the

 development team.




                                                      4
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 225 of 582 PageID #:
                                   17871



                If I testify at trial, I anticipate creating and using demonstratives and exhibits to

 aid my testimony and I reserve the right to do so. I also reserve the right to provide a tutorial

 relating to the general topics contained within this report. I also reserve the right to address any

 new publications or data regarding bictegravir and dolutegravir that are published before trial.

                I formed my opinions contained in this report based on the materials I have

 reviewed and relied upon (and cited herein) to date, as well as my years of training, experience,

 and education. I reserve the right to revise, supplement and/or amend my opinions in response to

 additional opinions expressed by ViiV’s expert, rulings/opinions from the Court, or in light of

 any additional evidence, testimony, or other information that may be provided to me after the

 date of this report (e.g., newly produced documents or published data), including at trial.

        A.      Legal Standards

                I understand that ViiV alleges infringement in this matter under a doctrine of

 equivalents theory. I understand that to prove infringement of the asserted claims of the ’385

 patent under the doctrine of equivalents, ViiV must prove that bictegravir is insubstantially

 different from the claimed compound(s) for the element(s) of bictegravir that do not literally

 infringe the asserted claim.

                I have been informed that there is also a function-way-results test for doctrine of

 equivalents. ViiV would have to prove that bictegravir performs substantially the same function

 in substantially the same way to obtain substantially the same result as the compounds of the

 asserted claims. I understand that the function-way-result test has been considered to be less

 appropriate for evaluating equivalence between chemical compounds. However, my opinions are

 the same under either test.

                I understand that ViiV must prove infringement by a preponderance of the

 evidence, which means that it is more likely to be true than not true.


                                                   5
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 226 of 582 PageID #:
                                   17872



 III.   TECHNICAL BACKGROUND

        A.      Human Immunodeficiency Virus

                Human immunodeficiency virus (HIV) is a virus that causes a chronic infection in

 humans, and, is characterized by a progressive deterioration of the immune system that is usually

 fatal when left untreated. HIV infection is characterized by HIV replication within human

 immune cells, called T-lymphocytes, that express the surface protein CD4. HIV infection

 reduces the number of immune cells expressing CD4, thereby compromising the body’s immune

 system and making it susceptible to opportunistic infections, such as meningitis due to

 cryptococcus, cytomegalovirus, Pneumocystis pneumonia, retinitis, and certain types of cancers

 such as Kaposi’s sarcoma, non-Hodgkin’s lymphoma, and cervical cancer, among others. There

 are two types of HIV: HIV-1 and HIV-2. HIV-1 is more virulent and more easily transmitted and

 is therefore the cause of the majority of HIV infections.

                By the end of 2015, an estimated 1,122,900 people in the United States were

 infected with HIV, but only six out of seven people knew they had the virus.1 There were

 approximately 38,000 people newly infected with HIV in 2018.2 Worldwide, there were

 approximately 37.9 million people living with HIV at the end of 2018.3 Between 2000 and 2018,

 new HIV infections fell by 37%, and HIV-related deaths fell by 45%.4

                HIV infection is monitored by measuring the number of copies of HIV genetic

 material found in human blood (copies per mL) or by the number of CD4-expressing cells

 remaining in the human blood. Typically, when a person has a “viral load” of less than 200


 1
   CDC, HIV in the United States and Dependent Areas Fact Sheet (2019).
 2
   Id.
 3
   WHO, HIV/AIDS Key Facts (2019), https://www.who.int/news-room/fact-sheets/detail/hiv-
 aids.
 4
   Id.


                                                  6
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 227 of 582 PageID #:
                                   17873



 copies of HIV RNA per mL of blood, a very low level of HIV in the body, he or she is said to be

 virally suppressed. A person who is suppressed is at almost no risk of transmitting HIV through

 sexual activity and has a less than a 1% chance of passing HIV on to a child through pregnancy,

 labor, and delivery.5

                Acquired immunodeficiency syndrome (AIDS) is the most advanced phase of

 HIV infection. A person is diagnosed with AIDS when his or her CD4-expressing cell count falls

 below 200 cells/mm3 blood or when a person presents with certain opportunistic illnesses.6

 Before the advent of antiretroviral drugs to treat HIV/AIDS, a patient diagnosed with AIDS

 would have had a life expectancy of approximately 12 months.7 After the advent of these new

 medications, life expectancy became years to decades.8

                HIV was first recognized in 1981 in the United States. Initially, HIV was termed

 colloquially as GRID, gay-related immunodeficiency disease.9 It took two years before the virus

 causing the HIV clinical symptoms was identified.10 The virus was first named as human

 immunodeficiency virus in 1986.11 Screening for new HIV treatments began almost

 immediately, with the first HIV treatment approved in 1987.12 In 1997, it was discovered that


 5
   CDC, HIV Treatment as Prevention (last reviewed Nov. 12, 2019),
 https://www.cdc.gov/hiv/risk/art/index.html
 6
   CDC, About HIV/AIDS (last reviewed Dec. 2, 2019),
 https://www.cdc.gov/hiv/basics/whatishiv.html
 7
   Lisa M. Lee et al., Survival After AIDS Diagnosis in Adolescents and Adults During the
 Treatment Era, United States, 1984-1997, 285 JAMA 1308, 1310 (2001).
 8
   Id.; CDC, About AIDS/HIV.
 9
   Lawrence K. Altman, New Homosexual Disorder Worries Officials, N.Y. Times, May 11,
 1982, https://www.nytimes.com/1982/05/11/science/new-homosexual-disorder-worries-health-
 officials.html.
 10
    F. Barré-Sinoussi et al., Isolation of a T-Lymphotropic Retrovirus from a Patient at Risk For
 Acquired Immune Deficiency Syndrome (AIDS) 220 Science 868 (1983).
 11
    John Coffin et al., What to call the AIDS virus?, 321 Nature 10 (1986).
 12
    Samuel Broder, The development of antiretroviral therapy and its impact on the HIV-1/AIDS

                                                 7
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 228 of 582 PageID #:
                                   17874



 even drug-suppressed HIV has latent reservoirs of virus in the human body.13 HIV treatments

 have evolved over time to better suppress the HIV virus and to do so with fewer side-effects, but

 because of HIV’s latency, a cure has still not been discovered.

                Today, HIV has become a chronic illness. For many patients, this means that they

 will need to be on HIV treatment for decades. The research focus is on identifying a cure for

 HIV and for drugs that have fewer side effects, are longer acting, have a better resistance profile,

 and a favorable drug-drug interaction profile.

                a.      HIV Viral Structure

                HIV is the virus that causes HIV infection. The HIV virus particle, a virion, is

 spherical and approximately 100 to 150 nm in diameter.14 The HIV virion has an outer casing,

 called the viral envelope.15 Proteins are embedded in the viral envelope that interact with CD4 to

 allow viral entry into a host cell. Within the virion’s viral envelope is the capsid, which houses

 HIV’s viral enzymes and two copies of single-stranded, positive sense, genomic RNA.16 HIV

 contains two strands of single-stranded RNA that code for the virus’s nine genes. An image of

 the HIV virion is below.17




 pandemic, 85 Antiviral Res. 1, 6 (2010).
 13
    Joseph K. Wong et al., Recovery of Replication-Competent HIV Despite Prolonged
 Suppression of Plasma Viremia, 278 Science 1291 (1997).
 14
    John C. Guatelli et al., Human Immunodeficiency Virus, in Clinical Virology 797 (Douglas D.
 Richman et al. eds., 4th ed. 2017).
 15
    Id. at 798.
 16
    Id.
 17
    Lippincott’s Illustrated Reviews: Microbiology 294 (Cynthia Nau Cornelissen et al., 3d ed.
 2013).


                                                  8
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 229 of 582 PageID #:
                                   17875




                Within the HIV virion the RNA is tightly bound to the three enzymes that are

 essential for HIV replication: reverse transcriptase, integrase, and protease. Each enzyme has

 necessary functions in the HIV replication cycle, and the inhibition of these enzymes prohibits

 HIV replication, thus providing the targets for the most effective drugs to treat HIV infection. A

 general overview of the HIV replication cycle is shown below.18




 18
    Donald M. Coen and Douglas D. Richman, Antiviral Agents, in Fields Virology, Fig. 13.2 at
 343 (David M. Knipe et al, eds., 6th ed. 2013). At present time, there are three other approved
 integrase inhibitors: elvitegravir, dolutegravir, and bictegravir; and one undergoing FDA
 approval, cabotegravir. Additionally, there are other approved protease inhibitors, including
 darunavir.


                                                  9
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 230 of 582 PageID #:
                                   17876




                Reverse Transcriptase: HIV reverse transcriptase is the enzyme responsible for

 reverse transcribing the viral RNA (viral genetic code) into DNA, the genetic code used by the

 human body.19 The transcription of viral RNA into DNA is necessary so that the human body’s

 existing processes can be exploited to copy the viral genetic code into viral RNA.20 There are

 two types of drugs that inhibit reverse transcriptase: nucleoside/nucleotide reverse transcriptase




 19
   Clinical Virology, supra note 14, at 798.
 20
   Aravind Basavapathruni and Karen S. Anderson, Reverse transcription of the HIV-1
 pandemic, 21 FASEB J. 3795, 3796 (2007).


                                                 10
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 231 of 582 PageID #:
                                   17877



 inhibitors (N(t)RTIs) and non-nucleoside reverse transcriptase inhibitors (NNRTIs). These will

 be discussed further below.

                  Integrase (IN): Integrase is the retroviral enzyme responsible for integrating the

 viral DNA into human DNA so that the infected human host cell will produce viral RNA and

 protein as if it were a human gene product.21 There are two distinct processes performed by

 integrase. First, the integrase performs 3’ processing whereby nucleotides are removed from the

 3’ ends of the viral DNA. Second, the strand transfer reaction takes place whereby the processed

 3’ ends of the viral DNA are covalently ligated into the host DNA. An integrase “inhibitor,” a

 drug that inhibits the function of integrase, could inhibit either the 3’ processing step or the

 strand transfer step. All currently marketed integrase inhibitors are integrase strand transfer

 inhibitors (INSTIs).

                  Protease: HIV protease is the enzyme responsible for cleaving the viral

 polyproteins synthesized during the HIV replication cycle into shorter pieces to create the mature

 proteins contained within a virulent HIV virion.22 Without protease, the HIV virions remain

 noninfectious. HIV protease cleaves specific peptide bonds in the polyprotein allowing the

 creation of smaller pieces. Drugs that inhibit HIV protease are called protease inhibitors.

                  Protease is not an enzyme unique to viruses. Humans have proteases that are

 necessary for a variety of different processes in the human body. Integrase is an enzyme unique

 to and required by retroviruses. All retroviruses have a form of integrase. This makes integrase

 an attractive drug-target for the treatment of HIV.




 21
      Clinical Virology, supra note 14, at 799.
 22
      Id.


                                                   11
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 232 of 582 PageID #:
                                   17878



         B.     HIV Treatments

                The goal of current HIV treatment is to reduce the amount of virus, termed viral

 load, in the body to an undetectable level. When a viral load becomes undetectable, viral

 suppression is achieved, and the risk of HIV transmission is almost non-existent, CD4 counts

 increase, and clinical complications decrease.23 In resource-rich countries with access to modern

 HIV treatments, it is expected that viral suppression can be achieved in more than 90% of

 patients.24

                The primary characteristics physicians look for in an HIV treatment are efficacy

 and safety. Efficacy is most important. A regimen is efficacious if it results in durable viral

 suppression, high barrier to resistance, and effectiveness in high viral load patients. Safety is also

 a critical factor. In considering the safety of a regimen physicians look at long-term health risks

 and extreme side effects. Adherence (or compliance), tolerability, and convenience are also

 considerations that physicians consider in evaluating a possible regimen. These three are often

 linked, in that the more tolerable and convenient a regimen is, the more likely a patient is to take

 it as prescribed. Tolerability considerations may also significantly impact a patient’s desire to

 switch from or remain on a regimen.

                Antiretroviral therapy (ART) is the standard of care treatment for HIV infection

 and has been since 1996.25 Antiretroviral therapy uses multiple HIV treatments to attack the



 23
    David P. Wilson et al., Relation between HIV viral load and infectiousness: a model-based
 analysis, 372 Lancet 314, 316 (2008); Christopher J. Gill et al., Relationship of HIV Viral Loads,
 CD4 Counts, and HAART Use to Health-Related Quality of Life, 30 J. Acquired Immune
 Deficiency Syndromes 485 (2002).
 24
    Christine J. Kubin et al., Antiretroviral Agents, in Clinical Virology 169 (Douglas D. Richman
 et al. eds., 4th ed. 2017).
 25
    Dept. of Health & Human Servs., Guidelines for the Use of Antiretroviral Agents in Adults and
 Adolescents with HIV, A-1 (2019), (“DHHS Guidelines,” updated Dec. 2019),
 https://aidsinfo.nih.gov/contentfiles/lvguidelines/adultandadolescentgl.pdf.


                                                  12
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 233 of 582 PageID #:
                                   17879
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 234 of 582 PageID #:
                                   17880



                  Patient pill burden was reduced in a number of ways. First, antiviral drugs became

 more potent and therefore a patient had to take less drug in order to have the same effect. This

 meant that the number of pills that a patient needed to take diminished. Second, the

 pharmacokinetics of the drug products improved, meaning that the drugs maintained effective

 concentrations in the body for longer durations. This improvement in the pharmacokinetics of a

 drug means that a drug needs to be taken less frequently (fewer times per day). An improvement

 in the pharmacokinetics of a drug can also have other effects, such as improved forgiveness, as I

 discuss below.

                  Third, because of drugs’ improved potency (meaning less actual drug product was

 required in each pill) and improved formulation properties, more than one drug could be

 combined into a single pill. These pills are called “fixed-dose combinations” because they

 contain defined and fixed amounts of each drug in the pill. When a drug is dosed as a single

 agent, meaning only that drug product is included in the pill, it is possible to adjust the amount of

 drug product being taken by adding additional pills. In a fixed-dose combination, the amount of

 drug is set, therefore it is often not possible to adjust the amount of each individual drug in a

 fixed-dose combination a patient is receiving.

                  The first “single-tablet regimen,” Atripla, was approved in July 2006. A single-

 tablet regimen (STR) is a single pill taken once-a-day that contains a complete HIV antiretroviral

 therapy regimen that can be prescribed to treatment-naïve patients, or treatment-experienced

 patients. Today, there are a number of approved single-tablet regimens, including STRs

 containing bictegravir and dolutegravir. STRs have the advantage of containing a complete

 regimen in a single pill, which can lead to improved adherence. Over the past 30 years, HIV




                                                  14
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 235 of 582 PageID #:
                                   17881



 treatment has gone from a pill burden in excess of twenty pills per day to taking a single pill one

 time a day.

                However, multi-tablet regimens are still used when the combination of separately

 marketed products provides the best option for a given patient in light of their individual

 characteristics, such as complex resistance patterns, or potential DDIs. These multi-tablet

 regimens usually take the form of a dual-NRTI fixed dose combination (such as F/TAF) plus one

 or more third agents.

                a.       Backbones

                The current DHHS Guidelines state that “[a]n antiretroviral (ARV) regimen for a

 treatment-naive patient generally consists of two nucleoside reverse transcriptase inhibitors

 (NRTIs)27 administered with a third active ARV drug from one of three drug classes: an

 integrase strand transfer inhibitor (INSTI), a non-nucleoside reverse transcriptase inhibitor

 (NNRTI), or a protease inhibitor (PI) with a pharmacokinetic (PK) enhancer (also known as a

 booster; the two drugs used for this purpose are cobicistat and ritonavir).”28 The “combination of

 two nucleoside/nucleotide reverse transcriptase inhibitors, NRTIs or N(t)RTIs, is typically

 referred to as the therapy “backbone.” I will use the abbreviation NRTI to refer to both NRTIs

 and N(t)RTIs. NRTIs inhibit reverse transcriptase and block HIV at that point in its life cycle.

                NRTIs are so-named because they are analogs of nucleosides—the building

 blocks of human DNA. These drugs mimic normal nucleosides in structure, but the different

 functional groups on the drugs versus typical nucleosides interfere in the normal processes of



 27
    N(t)RTI is the acronym for nucleo[t]ide reverse transcriptase inhibitor. These differ from
 NRTIs in that the antiviral is a nucleotide analog instead of a nucleoside analog. Many scientists
 and doctors use the term NRTI to cover both NRTIs and N(t)RTIs.
 28
    DHHS Guidelines, supra note 26, G-1.


                                                 15
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 236 of 582 PageID #:
                                   17882
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 237 of 582 PageID #:
                                   17883



 There are numerous third agents, but almost all HIV treatments include the use of NRTIs as one

 of the components of the therapy. The first NNRTI combination studied in clinical trial was

 zalcitabine (ddC) combined with AZT for the treatment of patients with advanced HIV

 infection—1992—but these were still early and less effective HIV regimens.

                 The first combination of drugs, lamivudine combined with zidovudine (AZT),

 was first approved in 1995. Lamivudine is still utilized in antiretroviral therapy regimens today,

 including in ViiV’s TriumeqÒ (dolutegravir/abacavir/lamivudine) product and DovatoÒ

 (dolutegravir/lamivudine). NRTIs have been an enduring part of HIV regimens.

                 Abacavir was first approved on December 17, 1998. As described above, abacavir

 is still used in drug products today.31 However, abacavir has been associated with side-effects

 that made it less tolerable to patients, and patients have to be tested for a particular gene before

 starting abacavir due to risk of hypersensitivity reactions. Physicians and patients have avoided

 abacavir because of these two issues, especially since the advent of newer NRTIs without side-

 effects or genetic issues.

                 Tenofovir disoproxil fumarate (TDF), a prodrug of the nucleotide reverse

 transcriptase inhibitor tenofovir (TFV), was first approved on October 26, 2001. TDF is

 approved not only for the treatment of HIV, but also for the treatment of hepatitis B (as is

 tenofovir alafenamide (TAF), a new prodrug of tenofovir). This means that patients co-infected

 with hepatitis B virus (HBV) do not need to be treated with a separate drug—TDF or TAF will

 treat both the HIV and HBV. TDF was a generally well-tolerated regimen that was highly

 efficacious and had a high barrier to resistance. However, its used began to be associated with




 31
      TriumeqÒ Package Insert.


                                                   17
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 238 of 582 PageID #:
                                   17884



 bone and renal side effects. TAF, the prodrug of TFV first approved in 2015, has all the benefits

 of TDF but without the same bone and renal toxicity concerns.

                 On August 2, 2004, the FDA approved two fixed-dose combination NRTI

 products: EpzicomÒ (abacavir/lamivudine) and TruvadaÒ (TDF/emtricitabine). These tablets

 combined two drug products into a single pill that would be taken just once a day along with

 another antiretroviral. These combination drug products have been viewed as the backbones of

 HIV therapy. As of 2015, TruvadaÒ has been replaced with DescovyÒ (TAF/emtricitabine).

 Gilead’s backbones have been widely recognized as the preferred dual-NRTI backbones since

 the release of Truvada in 2004.

                 b.     Third Agents

                 A third agent is the additional antiviral medication in antiretroviral therapy that is

 combined with the NRTIs. A third agent is typically a protease inhibitor (PI), non-nucleoside

 reverse transcriptase inhibitor (NNRTI), or integrase inhibitor (INSTI).

                 Protease inhibitors (PIs) are compounds that inhibit the activity of the HIV

 protease enzyme. Invirase® (saquinavir) was the first protease inhibitor approved in the United

 States in 1995.32 Two other protease inhibitors, ritonavir and indinavir, were approved shortly

 thereafter. Unboosted-PIs had limited effectiveness in clinical practice in the mid-to-late ‘90s:

 each PI required a patient to take more than one pill at a time, multiple times a day, and had

 tolerability issues.

                 Eventually, it was realized that ritonavir, a PI, also inhibited a liver enzyme

 (CYP3A4) that metabolized protease inhibitors to shorten their half-life in the body. Ritonavir



 32
   FDA, HIV/AIDS Historical Time Line 1991-1999, https://www.fda.gov/patients/hiv-timeline-
 and-history-approvals/hivaids-historical-time-line-1991-1999#95.


                                                   18
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 239 of 582 PageID #:
                                   17885



 could thus be used to “boost” the concentrations and half-life of other protease inhibitors.

 Ritonavir stopped being used as a PI and was instead prescribed in low doses to improve the

 pharmacokinetics of, and lower the pill burden of, other protease inhibitors. Today, another

 “booster” (cobicistat) is on the market, but all protease inhibitors still must be boosted with a

 CYP3A4 inhibitor in order to be taken once daily.

                Non-nucleoside reverse transcriptase inhibitors (NNRTIs) are compounds that

 inhibit the activity of the HIV reverse transcriptase enzyme. These drugs block the same target

 (reverse transcriptase) as NRTIs but work in a slightly different way. NNRTIs are non-

 competitive inhibitors of reverse transcriptase and interact with the enzyme away from the active

 site. The first NNRTI approved was nevirapine. A number of NNRTIs are still used in treatments

 today, such as efavirenz and rilpivirine.

                c.      Adherence

                Adherence or compliance refers to whether patients take their drug regimen as

 prescribed, i.e. without missing doses or missing a minimum of doses. Typically, adherence of

 greater than or equal to 95% is considered highly adherent. Various studies have shown that

 adherence to antiretroviral therapy is an important factor that determines treatment outcomes for

 patients infected with HIV.33 Historically, non-adherence rates have ranged from 31-68% in

 various studies “depending on the stringency of the adherence definition.”34 Non-adherence

 means that patients are missing doses in their regimens. For a single-tablet regimen, that means a

 patient is missing an entire day (or more) of HIV therapy.



 33
    Yan Cheng et al., Predicting poor adherence to antiretroviral therapy among treatment naïve
 veterans infected with human immunodeficiency virus, 97 Medicine 2(e9495), 1 (2018).
 34
    Neeta Tandon et al., Compliance with clinical guidelines and adherence to antiretroviral
 therapy among patients living with HIV, 35 Current Med. Res. & Op. 63, 69 (2019).


                                                  19
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 240 of 582 PageID #:
                                   17886



                Poor and suboptimal adherence to an antiretroviral regimen is associated with an

 increased risk of virological breakthrough and failure, and the development of drug resistance.35

 This is because the blood plasma levels of the drugs can fall below the levels required for viral

 suppression and the HIV virus replicates. Conversely, higher adherence leads to greater regimen

 efficacy and better outcomes for patients. A drug or regimen that is more “forgiving” can

 continue to suppress viral replication even when a patient is suboptimally adherent. I discuss the

 concept of forgiveness in detail below.

                Tolerability and convenience issues can make patients more (or less) likely to take

 their drug regimen as prescribed. Drug adherence has been improving over time with the advent

 of more tolerable drugs and with more convenient administration through STRs. However, in a

 recent study, only 45.1% of patients on an integrase inhibitor regimen were highly adherent

 (greater than or equal to 95%).36 Similarly, although patients are more adherent on STRs, a

 recent study found that 86% of patients on a STR had adherence less than 95%.37 These recent

 studies demonstrate that while modern regimens have improved adherence, suboptimal

 adherence is still a common occurrence. These data highlight the importance of forgiving

 regimens to prevent loss of suppression even with imperfect adherence, and thus the emergence

 of drug resistance, and ultimately to lower healthcare costs.

                d.      Guidelines

                Many physicians who treat patients with HIV specialize in infectious diseases and

 in the treatment of HIV in particular. These physicians are often very knowledgeable about the


 35
    Id. at 63.
 36
    Cheng, supra note 34, at 6.
 37
    Anne Kangethe et al., Real-World Health Plan Data Analysis: Key Trends in Medication
 Adherence and Overall Costs in Patients with HIV, 25 J. Managed Care & Specialty Pharmacy
 88, 91 (2019).


                                                 20
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 241 of 582 PageID #:
                                   17887



 available therapies in the marketplace and well equipped to provide individualized treatments to

 patients based on available therapies and a patient’s treatment history. However, not all HIV

 patients are treated by HIV specialists. There are a number of guidelines that provide

 recommendations for testing and treatment of persons with HIV.

                Typically, the guidelines for treatment of HIV are written by experts in the field

 of HIV and are meant to provide guidance as to the best regimens to initiate a patient on

 treatment. These guidelines are written, and recommendations made, based on the evidence

 regarding the regimens. There is a hierarchy of evidence and a hierarchy of recommendations

 made in the guidelines. The guidelines also provide alternative regimen options for patients who

 may have certain pre-existing conditions or resistance that make the main recommended

 regimens poor choices for that patient’s treatment.

                Guidelines, particularly the Department of Health and Human Services (DHHS)

 Guidelines, also summarize drug interactions between HIV antiviral drugs, identify the

 contraindications for prescribing certain regimens or antiviral drugs, and list possible adverse

 reactions to different antiviral drugs and drug regimens.

                The two most commonly referenced guidelines are the DHHS Guidelines and the

 International Antiviral Society-USA (IAS-USA) Guidelines. The DHHS Guidelines are

 developed by the DHHS Panel on Antiretroviral Guidelines for Adults and Adolescents, which is

 a working group of the Office of AIDS Research Advisory Council (OARAC). The IAS-USA

 Guidelines are put together by “an international panel of 16 volunteer experts in HIV research

 and care.”38



 38
   Michael S. Saag et al., Antiretroviral Drugs for Treatment and Prevention of HIV Infection in
 Adults: 2018 Recommendations of the International Antiviral Society-USA Panel, 320 JAMA
 379, 379 (2018) (“IAS-USA Guidelines”).


                                                 21
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 242 of 582 PageID #:
                                   17888



                Currently, the DHHS Guidelines recommend the following regimens for the

 treatment of antiretroviral-naïve patients:




                                                                                              39


                The IAS-USA Guidelines currently recommends the following regimens for the

 treatment of HIV (the “generally recommended initial regimens”):




                                                                                        40



                However, despite the recommendations of the Guidelines (and consensus among

 them) of what the best initial regimens are for the treatment of HIV, a recent study found that in

 practice there is significant divergence from the Guidelines’ recommended regimens.41

                e.      Integrase Inhibitor-Based Therapies

                Isentress®: Isentress® is the brand-name for Merck’s integrase inhibitor,

 raltegravir. Raltegravir was first approved by the FDA in 2007, but it could not be dosed once-

 daily.




 39
    DHHS Guidelines, supra note 26, at G-1.
 40
    IAS-USA Guidelines, supra note 39, at 382, Box 2.
 41
    Tandon 2019, supra note 35.


                                                 22
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 243 of 582 PageID #:
                                   17889



                Stribild®42: Stribild® was the second integrase inhibitor-based product approved

 by the FDA. Stribild® is approved for treatment of HIV in patients who have never been

 previously treated for HIV, this is known as a “naïve” indication. Stribild® is also approved for

 treatment of patients who are already virologically suppressed on their existing treatment. This is

 known as a “switch” indication. Stribild® first came on the market in 2012 and is a combination

 of elvitegravir (an INSTI), cobicistat, tenofovir disoproxil fumarate, and emtricitabine.

 Elvitegravir was the second integrase inhibitor approved by the FDA. However, elvitegravir

 could only be dosed once daily when given in combination with cobicistat, a CYP3A4 inhibitor.

 Stribild® is a single-tablet regimen (STR), meaning all of a patient’s anti-HIV medications are

 included in a single pill that is taken once a day.

                Tivicay®: Tivicay® was the third integrase inhibitor approved by the FDA.

 Tivicay® is indicated for treatment of HIV in both naïve and switch patients. Tivicay® first

 came on the market in 2013 and is the brand name for dolutegravir. Tivicay® is a single agent,

 meaning it is not combined with any other anti-HIV medications into a single pill.

                Triumeq®: Triumeq® was approved by the FDA in 2014 and is indicated for

 treatment of HIV in both naïve and switch patients. Triumeq® is a single-tablet regimen

 containing dolutegravir, abacavir, and lamivudine. Triumeq® was the second integrase inhibitor

 STR on the market and the first STR with an unboosted integrase inhibitor.

                Genvoya®: Genvoya® was approved by the FDA in 2015 and is indicated for

 treatment of HIV in both naïve and switch patients. Genvoya® is a Gilead-marketed single-tablet

 regimen containing elvitegravir, cobicistat, tenofovir alafenamide, and emtricitabine. Genvoya®




 42
  I have not discussed Vitektaâ, elvitegravir as a single-agent, because it is not a currently
 marketed integrase inhibitor.


                                                   23
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 244 of 582 PageID #:
                                   17890



 was the third integrase inhibitor STR on the market and the first integrase inhibitor STR that

 contains TAF.

                 Juluca: Juluca is a ViiV-marketed STR that contains dolutegravir and rilpivirine,

 a non-nucleoside reverse transcriptase inhibitor (NNRTI). Juluca is not approved for treatment of

 HIV in treatment-naïve patients. Juluca is only indicated for the treatment of HIV in switch

 patients. In other words, Juluca is only approved as a replacement antiretroviral regimen in

 adults who are already virologically suppressed with no history of treatment failure and no

 known substitutions associated with resistance to the individual components of Juluca. This is in

 contrast to other integrase inhibitor STRs, which are indicated for use in treatment-naïve

 patients.

                 Biktarvy®: Biktarvy® is a Gilead-marketed integrase inhibitor-based STR

 approved by the FDA on February 7, 2018 that is indicated for treatment of HIV in both naïve

 and switch patients. Biktarvy® contains bictegravir (INSTI), tenofovir alafenamide, and

 emtricitabine. Bictegravir, the integrase inhibitor in Biktarvy®, is an unboosted once daily

 integrase inhibitor.

                 Dovato®: Dovato® is a ViiV-marketed integrase inhibitor-based STR approved

 by the FDA on April 8, 2019 that is indicated for treatment of HIV in both naïve and switch

 patients. Dovato® contains dolutegravir (INSTI) and lamivudine (3TC, an NRTI).

                 f.     NRTI-Based Therapies

                 Truvada®: Truvada® is a combination of emtricitabine (FTC) and tenofovir

 disoproxil fumarate (TDF). This is a Gilead-marketed backbone that is indicated for use in both

 naïve and switch patients when taken in combination with other HIV medications as part of an

 approved multi-tablet regimen. Truvada® is also approved for the prophylactic treatment of HIV




                                                 24
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 245 of 582 PageID #:
                                   17891



 (pre-exposure prophylaxis, PreP). Before the advent of TAF-containing products, TDF-

 containing products were considered standard of care. TDF is administered at a dose of 300 mg.

                Descovy®: Descovy® is a combination of tenofovir alafenamide (TAF) and

 emtricitabine (FTC). Descovy® is a Gilead-marketed backbone that is indicated for use in both

 naïve and switch patients when taken in combination with other HIV medications as part of an

 approved multi-tablet regimen. Descovy® is also approved for the prophylactic treatment of HIV

 (pre-exposure prophylaxis, PreP). Tenofovir alafenamide is a prodrug of tenofovir, a nucleotide

 reverse transcriptase inhibitor. A prodrug is a compound that is metabolized inside the human

 body into a pharmacologically active drug product. Broadly speaking, prodrugs have improved

 chemical stability compared to the active drug product, have less toxicity, and have better

 absorption. TAF is metabolized by the human body into tenofovir, the active anti-HIV agent.

 TAF is administered at a dose of only 25 mg and has fewer side-effects, such as less bone and

 kidney toxicity, than the prior prodrug used to administer tenofovir, TDF. Emtricitabine is a

 nucleoside reverse transcriptase inhibitor.

                Epzicom: Epzicom is a combination of abacavir sulfate (an NRTI) and lamivudine

 (an NRTI) marketed by ViiV Healthcare. Epzicom is indicated for use in both naïve and switch

 patients when taken in combination with other HIV medications as part of an approved multi-

 tablet regimen. It is ViiV’s backbone that competes with Truvada® and Descovy®. Abacavir has

 been associated with hypersensitivity when a patient has the histocompatability gene allele HLA-

 B*5701. Testing for this allele is recommended before beginning an abacavir-containing

 regimen. Additionally, abacavir is associated with higher rates of adverse events, such as nausea,

 headache, vomiting, diarrhea, and fatigue.




                                                 25
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 246 of 582 PageID #:
                                   17892



                g.      NNRTI-Based Therapies

                Complera®: Complera® is a single-tablet regimen containing rilpivirine

 (NNRTI), emtricitabine (NRTI), and tenofovir disoproxil fumarate (NRTI). Complera® has been

 indicated for use in naïve patients with HIV-1 RNA less than or equal to 100,000 copies/mL at

 the start of therapy, and in switch patients who are virologically suppressed on a stable

 antiretroviral regimen for at least 6 months with no treatment failure and no known substitutions

 associated with resistance to the individual components of Complera®.

                Odefsey®: Odefsey® is a Gilead-marketed single-tablet regimen that contains

 rilpivirine, emtricitabine, and tenofovir alafenamide. It was approved by the FDA on March 1,

 2016. Odefsey® is indicated for treatment of HIV in naïve patients with HIV-1 RNA less than or

 equal to 100,000 copies/mL at the start of therapy, and in switch patients who are virologically

 suppressed on a stable antiretroviral regimen for at least 6 months with no treatment failure and

 no known substitutions associated with resistance to the individual components of Odefsey®.

                h.      Protease Inhibitor-Based Therapies

                Prezcobix®: Prezcobix® is a fixed-dose combination of darunavir (PI) and

 cobicistat (booster) marketed by Janssen. Prezcobix® is not considered a complete regimen for

 the treatment of HIV. It must be taken with a backbone. Prezcobix® is indicated for treatment of

 HIV in naïve and switch patients when taken in combination with other HIV medications as part

 of an approved multi-tablet regimen.

                Symtuza®: Symtuza® is the only single-tablet regimen containing a boosted

 protease inhibitor marketed by Janssen. It contains darunavir (PI), cobicistat (booster),

 emtricitabine (NRTI), and TAF (N(t)RTI). Symtuza® is indicated for treatment of HIV in naïve

 and switch patients.




                                                 26
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 247 of 582 PageID #:
                                   17893



                 Evotaz®: Evotaz® is a fixed-dose combination product containing atazanavir (PI)

 and cobicistat (booster) marketed by BMS. Evotaz® is not considered a complete regimen for

 the treatment of HIV. It must be taken with a backbone. Evotaz® is indicated for treatment of

 HIV in naïve and switch patients when taken in combination with other HIV medications as part

 of an approved multi-tablet regimen.

         C.      HIV Resistance

                 Considerations regarding HIV drug resistance encompass two different but related

 aspects: the resistant mutants selected by treatment with an antiviral drug and the ability of an

 antiviral drug to treat particular resistant mutants. With the remarkable capacity of

 microorganisms to mutate and evolve, one definition of a true antiviral drug has been proposed

 to be its ability to select for resistant mutants.43

                 The emergence of resistance is generally governed by four factors.44 First, the

 viral mutation frequency. Second, the intrinsic ability of the viral target’s active site to tolerate

 change with respect to the specific antiviral drug. Third, the selective pressure of the antiviral

 drug. And fourth, the magnitude and rate of viral replication.

                 For the first factor, viral mutation frequency, for a single-stranded RNA virus like

 HIV, the mutation frequencies are approximately 3 x 10-5.45 This means that for a genome the

 size of HIV, 10 kb, a single mutation would be expected to be generated approximately once in

 every newly generated virus .46 The mutation rate in HIV and other single-stranded RNA viruses



 43
    EC Herrmann Jr, JA Herrmann, A working hypothesis—virus resistance development as an
 indicator of specific antiviral activity, 284 Ann. N. Y. Acad. Sci., 632-7 (1977).
 44
    Clinical Virology, supra note 14, at 823.
 45
    Douglas D. Richman, Antiviral Drug Resistance: Issue and Challenges, in Antiviral Drug
 Resistance 2 (Douglas D. Richman, ed., 1996).
 46
    Id.


                                                        27
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 248 of 582 PageID #:
                                   17894



 is faster than DNA viruses and other organisms with a DNA genome which benefit from a

 “proof-reading” or “spell-checker” mechanism.

                  The ability of the viral target site to tolerate a mutation can significantly affect the

 likelihood, and identity, of resistant mutants. The ease and way in which an enzyme’s active site

 can mutate to interact differently with the antiviral drug will affect the rate at which mutations

 are selected and which mutants are selected.

                  Regarding the third factor, increased drug exposure causes increased selective

 pressure on the replicating HIV virus to promote the more rapid emergence of drug-resistant

 mutants.47 As an example, higher doses of AZT tend to select for drug-resistant virus more

 readily than do lower doses because higher doses exert a stronger selective pressure.48 However,

 at some point the higher doses of the drug (or combination of drugs) results in slower viral

 replication that lowers the probability that a drug-resistant mutant emerges.49 When there is no

 viral replication, there is no emergence of resistance. This phenomenon is depicted below.




 47
    Id. at 2-3.
 48
    Id. at 3.
 49
    Id.


                                                    28
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 249 of 582 PageID #:
                                   17895
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 250 of 582 PageID #:
                                   17896



 patient would be treated with drugs that have antiviral activity across the broad cross-section of

 resistant variants in the body.

                    Approximately 10 billion HIV virions are generated daily.51 Further, one mutation

 is generated for each new genome.52 Thus, HIV genomes with every possible mutation, as well

 as HIV genomes with double mutations, would be generated each day.53 Incomplete suppressed

 viral replication (in the case of pre-existing mutant versions of HIV or suboptimal adherence)

 drives the selection of drug-resistant HIV virus.

                    A particular antiviral drug selects for particular resistant mutants. However, the

 resistant mutants selected by a drug in vivo can be different than those selected by a drug in vitro.

 It can take years of clinical experience to document what resistant mutants are selected with the

 use of a particular drug.

                    The second aspect of HIV drug resistance is the ability of a particular drug to treat

 a resistant mutation. There are different ways to test for activity of a particular inhibitor against a

 virus with resistant mutation(s) and to evaluate which mutations a patient has. Historically, in

 vitro testing has been used to measure the ability of a particular antiviral drug to inhibit a drug-

 resistant virus.

                    Wild Type (WT): Wild type is a naturally occurring strain of HIV virus not

 previously exposed to an antiviral drug regimen. When exposed to antiretroviral drugs or other

 selective pressures, wild-type HIV can develop mutations that are more fit under the selective

 pressures imposed, for example, by a drug or immune response.




 51
    Clinical Virology, supra note 14, at 823.
 52
    Id.
 53
    Id.


                                                     30
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 251 of 582 PageID #:
                                   17897



                 Mutation: A mutation represents an amino acid that has changed from the one that

 existed in the wild-type virus in order to replicate more effectively (i.e., be more fit). This means

 that the sequence of amino acids that makes up a patient’s viral genome has changed. For

 example, in the wild-type HIV integrase genome there is an arginine at position 263. If the virus

 is mutated and the arginine becomes a lysine, the mutation is described by referring to the

 original amino acid (R), the position where the change occurred (263), and the new amino acid at

 that location (K). A person of skill would write that mutation as R263K.

                 Genotypic Assays: A genotypic assay compares the sequence of the viral RNA to

 a reference WT strain of viral RNA to identify the specific mutations in that portion of viral

 RNA. Genotypic assays are typically quicker and cheaper to perform than phenotypic assays. For

 example, genotypic assays allow for a patient’s HIV integrase to be analyzed before initiating a

 treatment regimen. However, genotypic assays have a detection limit of approximately 20% for a

 minor sub-population in the patient’s swarm of HIV.54

                 Phenotypic Assays: A phenotypic assay measures the effect of a particular

 antiviral drug on the growth of a particular viral strain. These assays isolate a patient’s particular

 virus and then test the activity of an antiviral drug on the ability of the virus to replicate.55 There

 are a number of companies that insert portions of a patient’s viral genome relevant to drug

 resistance into a cell culture system that creates a faster and automated phenotyping process.56

 Monogram Biosciences has one of the most recognized and validated assays for performing

 phenotypic testing: the PhenoSense® assay. Moreover, Monogram has a set of patient-derived



 54
    Guy Boivin et al., Diagnosis of Viral Infections, in Clinical Virology 296 (Douglas D.
 Richman et al. eds., 4th ed. 2017).
 55
    Id. at 295.
 56
    Id. at 296.


                                                   31
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 252 of 582 PageID #:
                                   17898



 isolates that demonstrate how a particular antiviral drug (such as bictegravir) performs against

 patients with a certain type of mutation or broadly against patients with integrase mutations.57

                Genotype versus Phenotype: A resistant virus genotype sets forth the particular

 site-directed mutations. However, a phenotype takes into account all the variant background

 sequence of a patient’s viral RNA, meaning it is possible for two people to have the same

 genotype—a G140S/Q148H mutation—but two non-identical phenotypes.

                a.      Assays

                Antiviral drugs are initially tested with in vitro assays; they are done in a cell

 culture, not in an animal model or person. Resistance testing is typically performed with in vitro

 cellular assays. The purpose of the assay is to assess the ability of an antiviral drug to inhibit a

 wild type or resistant strain of HIV.

                The ability of a drug to inhibit a biological process is often expressed as an EC50,

 which refers to “50% effective concentration.” An EC50 is a measurement of the concentration of

 drug that inhibits viral replication by 50%. A lower EC50 means that a drug is more potent or

 more effective at inhibiting the biological process. A second way that a drug’s activity against a

 resistant mutant is expressed is with “fold change.” A drug’s fold change is the ratio of a drug’s

 EC50 against a resistant mutant and its EC50 against wild-type virus. That ratio is expressed as a

 fold change (FC) value. A lower fold change means that a drug retains more of its potency

 against the resistant mutant.

                Assays can vary along a number of different parameters but still be valid and

 recognized assays. However, these differences in assay parameters can cause differences in




 57
   Monogram Biosciences, Database Queries, https://www.monogrambio.com/services/database-
 queries.


                                                   32
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 253 of 582 PageID #:
                                   17899



 results. Typically, results are compared within an assay and not across different assays.

 Comparing across assays with different parameters is an apples to oranges comparison. The

 apples to apples comparison is to compare within a single assay, or possibly against very similar

 assays.

                 There are many different parameters of an assay that can be varied when studying

 a drug’s activity against HIV (either wild-type or resistant mutants), for example:

                         (i)     Using different immortal cell lines or primary cells (called
                                 PBMCs, peripheral blood mononuclear cells);

                         (ii)    The type of immortal cell line used;

                         (iii)   Using a single-cycle or multi-round assay;

                         (iv)    The number of times the assay is run; and

                         (v)     The type of reporter gene used (for example, luciferase).

                 In vitro assays are not equivalent to in vivo human testing, but in vitro tests have

 been historically used in HIV in order to assess the ability of drugs to inhibit HIV WT replication

 and later to assess the ability of a drug to effectively inhibit drug-resistant viruses, and are

 required as part of the process of regulatory approval.58 Therefore, in vivo and clinical testing are

 also important aspects of evaluating the efficacy of a drug, but the in vitro testing is the first step

 in that process and informs whether a drug is likely to be successful in vivo.

           D.    Dissociation Kinetics

                 For an integrase inhibitor, the biological effect is to block the activity of the HIV

 integrase enzyme. In order to do so, the integrase inhibitor must be bound to the HIV integrase-

 DNA complex. The entire time the integrase inhibitor is bound to the HIV integrase-DNA



 58
  FDA Guidance for Industry, Role of HIV Resistance Testing in Antiretroviral Drug
 Development (October 2007).


                                                   33
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 254 of 582 PageID #:
                                   17900



 complex, it is blocking the action of HIV integrase and thereby preventing HIV replication. An

 integrase inhibitor that remains bound to the integrase-DNA complex for a longer period of time

 is sustaining a more prolonged anti-HIV effect.

                Dissociation kinetics are a measurement of how long it takes an integrase

 inhibitor to either associate (or bind to) the integrase-DNA complex or how long it takes for the

 integrase inhibitor to dissociate (come off of) the integrase-DNA complex. The time period that

 it takes for the integrase inhibitor to come off of the integrase-DNA complex is called the

 dissociation half-life. In principle, a longer dissociation half-life means that an inhibitor is bound

 to the integrase-DNA complex for longer, blocking the action for HIV integrase for a longer

 time, and preventing HIV replication for a longer time.59

                It has been suggested that the dissociation rate of integrase inhibitors with a

 longer residence time should have prolonged antiviral effect (forgiveness) as drug concentrations

 in the blood diminish, a greater barrier to resistance, and improved activity against resistant

 mutants.60 For the last factor, activity against resistant mutants, it has been suggested that a

 longer dissociation half-life against a specific integrase mutant would correlate with improved

 efficacy against that mutant.61 In its 2011 publication on the improved dissociation kinetics of

 dolutegravir versus raltegravir and elvitegravir, GlaxoSmithKline noted that there is a

 “qualitatively inverse relationship between the dissociative half-life and in vitro antiviral potency

 for DTG, RAL, and ELV.”62 Further, GSK observed that pronounced in vitro resistance was



 59
    Kendra E. Hightower et al., Dolutegravir (S/GSK1349572) Exhibits Significantly Slower
 Dissociation than Raltegravir and Elvitegravir from Wild-Type and Integrase Inhibitor-Resistant
 HIV-1 Integrase-DNA Complexes, 55 Antiviral Agents & Chemotherapy 4552, 4557-8 (2011).
 60
    Id.
 61
    Id. at 4558.
 62
    Id. at 4556.


                                                   34
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 255 of 582 PageID #:
                                   17901



 observed for half-lives under 1 hr and that in vitro resistance was not observed for half-lives

 greater than 4 hrs.63




                At conferences with medical professionals and to investors, ViiV touted

 dolutegravir’s improved dissociation half-life compared to raltegravir and elvitegravir as one of

 the reasons it was a better integrase inhibitor.64

        E.      Forgiveness

                Patients are human and that means that non-adherence to a drug regimen, even a

 simple drug regimen, will occur in a substantial proportion of patients.65 Forgiveness is the


 63
    Id.
 64
    Kendra E. Hightower et al., Slow Dissociation of Dolutegravir (S/GSK1349572) Contributes
 to an Improved Resistance Profile with Integrase Inhibitor-Resistant Mutants, 9th European
 Workshop on HIV & Hepatitis (2011).
 65
    See Jonathan Shuter, Forgiveness of non-adherence to HIV-1 antiretroviral therapy, 61 J.
 Antimicrobial Chemotherapy 769, 772 (2008) (“The collective experience of investigators
 studying adherence to antiretrovirals has taught us that, on average, patients take ~75% of their
 prescribed doses. Patients and providers should not be satisfied with this figure and should
 constantly strive for better. Non-adherence, however, is a fact of life.”).


                                                      35
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 256 of 582 PageID #:
                                   17902



 concept that certain antiviral drugs and treatment regimens are better suited to maintain viral

 suppression despite suboptimal adherence.66 The more forgiving a regimen, the better it can

 sustain viral suppression, even when patients do not take their drugs perfectly.

                A number of factors go into how forgiving a drug is, but one of the most

 important aspects of forgiveness is the drug’s half-life. In particular, both a drug’s plasma half-

 life and dissociation half-life are essential to how forgiving the drug is.67 A plasma half-life is the

 period of time required for the concentration (or amount) of drug in the body to be reduced by

 one-half. A drug’s plasma half-life depends on how quickly the drug is eliminated from the body

 (its metabolism and excretion). A longer half-life means that a drug is actively inhibiting HIV in

 the body for a longer time.

                A dissociation half-life is the time that it takes for the integrase inhibitor to leave

 the active site of HIV-1 integrase-DNA complex. As long as the drug is bound to the integrase-

 DNA complex, it is inhibiting the function of HIV integrase and stopping viral replication. A

 longer dissociation half-life means that a drug product is stopping the activity of the enzyme for

 a longer period of time, even as the plasma concentrations are diminishing.68

                Both a drug’s plasma half-life and dissociation half-life can contribute to a drug’s

 forgiveness. Both of these half-lives being longer would mean that a drug is more forgiving. A

 drug being more forgiving in real-world settings means that viral breakthrough is less likely

 when a patient is suboptimally adherent. All things being equal, it is better to have a more

 forgiving drug than a less forgiving drug.


 66
    Id. at 769.
 67
    Id. at 770 (discussing that a longer half-life typically means a greater forgiveness).
 68
    See, e.g., Hightower 2011, supra note 58, at 4558 (noting that DTG’s long dissociation half-
 life may give it “a higher capacity to suppress viral replication should drug levels become
 suboptimal due to adherence problems (i.e., possess ‘forgiveness’)”).


                                                   36
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 257 of 582 PageID #:
                                   17903



        F.      Drug Interactions

                A drug’s exposure and effectiveness can be affected when it is co-administered

 with another drug. This is because drugs sometimes have effects on metabolic or transportation

 pathways in the body. A drug-drug interaction can increase or decrease the absorption or

 metabolism of a given drug. In turn, this can alter the therapeutic activity of either drug or cause

 adverse effects (such as toxicity).

                As the HIV patient population is ageing, drug-drug interactions are becoming

 more consequential for this population over time.69 In particular, as persons age, they increase

 the likelihood of developing additional conditions such as high cholesterol, heart problems,

 hypertension, depression, diabetes, etc. Each of these conditions is treated by a medication in

 addition to the patient’s HIV medication. Treating multiple conditions is more difficult when

 drugs interact with each other; either one of the drugs will not be as effective or the drug

 interactions can increase the likelihood of specific toxicity-related adverse events.

                The percentage of HIV patients with diabetes in 2010 was approximately 4%.70

 That number is expected to grow to 17% by 2030.71 Diabetes, and other diseases of aging, and

 the polypharmacy associated with those conditions, are important and growing concerns.

                In other parts of the world, such as more resource-limited countries, interactions

 between HIV medications and other medications that treat common diseases/conditions are vital.

 For example, tuberculosis is of relatively limited concern in the United States; however,




 69
    Mikela Smit et al., Future challenges for clinical care of an ageing population infected with
 HIV: a modeling study, 15 Lancet Infectious Diseases 810, 810 (2015).
 70
    Id. at 814.
 71
    Id.


                                                  37
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 258 of 582 PageID #:
                                   17904



 worldwide approximately 10 million people contract tuberculosis per year. As another example,

 malaria is not prevalent in the United States, but remains an important issue worldwide.

        G.      Clinical Trials in HIV

                Typically, before an HIV drug is marketed and made available to patients, it must

 undergo a review to ensure that it is sufficiently safe and effective. In the United States, the Food

 and Drug Administration (FDA) oversees this process. The new drug is investigated under what

 is called an Investigational Drug Application (“IND”), during which the sponsor of the drug

 product has ongoing meetings with the FDA and puts forward a clinical research plan for the

 drug product. The FDA must approve these clinical plans before the sponsor can move forward.

 After the necessary studies are completed, the drug sponsor submits the data in the form of a

 New Drug Application (NDA). The FDA ultimately approves or denies drugs on the basis of an

 NDA that is a compendium of all the in vitro, pre-clinical, and clinical tests performed on the

 new drug compound.

                The FDA recognizes multiple steps in the drug development process.72 Step 1 is

 discovery and development of the new drug product. Step 2 is the preclinical research, such as in

 vitro and laboratory testing. Step 3 is the clinical research where “drugs are tested on people to

 make sure they are safe and effective.” Step 4 is FDA review. And Step 5 is post-marketing

 safety monitoring.

                In Step 3, clinical research (the clinical testing of a drug) comprises the

 experiments that test the drug product in humans, called “clinical trials.” Typically, there are

 multiple rounds of clinical testing during the approval process for a drug. These experiments




 72
   FDA, The Drug Development Process, https://www.fda.gov/patients/learn-about-drug-and-
 device-approvals/drug-development-process.


                                                  38
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 259 of 582 PageID #:
                                   17905



 evaluate everything from how a drug product distributes in the body (pharmacokinetics), to the

 interactions the drug has with other drugs and transport and metabolic pathways in the body, to

 the efficacy and safety of a drug in humans. Typically, a drug undergoes four phases (Phases 1,

 2, 3, 4) of clinical development, but is generally approved after Phase 3.73

                Phase 1 consists of shorter studies with “20 to 100” healthy volunteers or people

 with the disease and the purpose of the studies is to evaluate safety and the appropriate dosage

 and pharmacokinetics of a drug.74 Phase 2 consists of one to several hundred volunteers with the

 disease and the purpose of these studies is to evaluate the efficacy and side effects of the drug at

 different doses on a smaller scale.75 Phase 3 typically has 300 to 3000 volunteers who have the

 disease and the purpose is to evaluate the efficacy and monitor potential adverse reactions to the

 drug product.76 Lastly, Phase 4 continues to evaluate the safety and efficacy of the drug product,

 typically through post-marketing evaluation.77

                A clinical trial is the research study done to evaluate the new drug product.

 During a clinical trial, volunteers receive a new drug according to the “protocol” developed by

 the drug sponsor and approved by the FDA. Clinical trials can compare a new drug product to a

 placebo (meaning no drug) to see if it has more efficacy than no therapy, or can compare the

 drug to a drug or treatment regimen that is already available. At this point in the history of HIV

 treatments, new HIV antiviral drugs are compared against an existing regimen, which is usually

 the current standard of practice, to ensure that the new drug product or regimen is at least as safe


 73
    FDA, Step 3: Clinical Research, https://www.fda.gov/patients/drug-development-process/step-
 3-clinical-research.
 74
    Id.
 75
    Id.
 76
    Id.
 77
    Id.


                                                  39
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 260 of 582 PageID #:
                                   17906



 and effective at suppressing HIV replication as the reference drug within the pre-determined

 variability.

                  Typically, clinical trials are designed with “primary” endpoints and “secondary”

 endpoints. A primary endpoint is the main result that is measured at the end of the study. The

 primary endpoint will be established at the start of the study. In HIV studies, typically the

 primary endpoint is viral suppression or the proportion of volunteers who had plasma HIV-1

 RNA levels less than 50 copies per mL. Studies are powered to evaluate the primary endpoint.

                  Power, in a statistical test, is the likelihood (probability) that the number of study

 subjects is likely sufficient for the study to reject the null hypothesis. Power can be used to

 determine the minimum sample size required to evaluate a particular question. When a study is

 not “powered” it means that it lacks the necessary sample size to be able to come to a statistically

 conclusive result.

                  Secondary endpoints are endpoints that are not the main or critical endpoint to

 determine whether a drug is safe and effective. But, these endpoints address questions of interest,

 such as tolerability and impacts on certain subsets of volunteers (e.g., sex, race, age, viral load).

 The study may not be designed, powered, or randomized to evaluate those specific endpoint.

                  With the availability of highly effective antiretroviral regimens, HIV Phase 3

 clinical trials are now generally evaluated by documenting non-inferiority to existing regiments,

 as opposed to superiority over existing regimens.78 Gilead’s bictegravir Phase 3 clinical trials

 were non-inferiority trials against TriumeqÒ (1489 trial) and DTG plus F/TAF (1490 trial), both




 78
      Brainard Dep. 55:22-56:10, Sept. 5, 2019.


                                                    40
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 261 of 582 PageID #:
                                   17907



 integrase-inhibitor containing regimens. ViiV’s initial dolutegravir Phase 3 clinical trials were

 initially designed as a non-inferiority study as well.79

 IV.    BICTEGRAVIR IS SUBSTANTIALLY DIFFERENT THAN DOLUTEGRAVIR

        A.      Bictegravir’s dissociation half-life against wild-type integrase and the
                G140S/Q148H mutant integrase is substantially different than dolutegravir’s

                As discussed above, the dissociation half-life is a measure of how long it takes for

 an integrase inhibitor to come off of (become unbound from) the HIV integrase-DNA complex.

 A longer dissociation half-life has been associated with longer residence time, prolonged

 antiviral effect upon washout (forgiveness), barrier to resistance, and improved activity against

 resistant mutants. It is my opinion that bictegravir is substantially different than dolutegravir in

 its improved and different dissociation half-life compared to dolutegravir against wild-type

 integrase and the G140S/Q148H mutant.

                Using the same method as Hightower et al., Gilead performed dissociation

 kinetics studies on bictegravir, dolutegravir, elvitegravir, and raltegravir.80 Gilead presented data

 in two ways: (1) the exponential decay model presented in Hightower, and (2) an equilibrium

 binding model to correct for bead settling observed during the experiments.81




 79
    Pedro Cahn et al., Dolutegravir versus raltegravir in antiretroviral-experienced, integrase-
 inhibitor-naive adults with HIV: week 48 results from the randomized, double-blind, non-
 inferiority SAILING study, 382 Lancet 700 (2013); Sharon L. Walmsley et al., Dolutegravir plus
 Abacavir-Lamivudine for the Treatment of HIV-1 Infection, 369 New Eng. J. Med. 1807 (2013)
 (comparing TriumeqÒ to AtriplaÒ, an NNRTI third-agent single tablet regimen).
 80
    Kirsten White et al., Bictegravir Dissociation Half-life from HIV-1 G140S/Q148H Integrase-
 DNA Complexes, CROI Poster No. 497 (2017) (“White Poster 2017”).
 81
    See Taft Expert Report ¶¶ 150, 153, Jan. 7, 2020 (“Taft Rpt.”).


                                                   41
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 262 of 582 PageID #:
                                   17908



                  Gilead used the Hightower method and data analysis method to allow cross-

 comparison of bictegravir’s dissociation half-life and dolutegravir’s dissociation half-life. Those

 data are presented in Table 3 of the poster.82




                  As seen in the poster, by the exponential decay method, bictegravir’s dissociation

 half-life (135hrs) is almost twice as long as dolutegravir’s (79hrs), with a p-value of < 0.001.

 Further, dolutegravir’s dissociation half-life as reported by Gilead is similar to the half-life

 reported by Hightower and ViiV in their paper. Bictegravir remains bound to HIV integrase-

 DNA complexes significantly longer than dolutegravir. Moreover, using Gilead’s equilibrium

 binding method, bictegravir’s half-life (38hrs) is at least twice as long as dolutegravir’s (16hrs).

                  Gilead also compared the dissociation half-life of bictegravir and dolutegravir

 from G140S/Q148H mutant HIV-1 integrase-DNA complexes.83




 82
      White Poster 2017, supra note 79, at Table 3.
 83
      White Poster 2017, supra note 79, at Table 4.


                                                   42
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 263 of 582 PageID #:
                                   17909




                The data above show that bictegravir’s dissociation half-life against the

 G140S/Q148H mutant is statistically significantly longer than dolutegravir’s using either assay

 method. The data reported in Gilead’s CROI poster reflects bictegravir’s and dolutegravir’s

 dissociation half-life using the equilibrium binding model. But, as referenced in Dr. Engelman’s

 report,

                                                         Even using that model,




 84

 85




                                                 43
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 264 of 582 PageID #:
                                   17910




                Bictegravir’s longer dissociation half-life from the G140S/Q148H HIV-1

 integrase-DNA complex compared to dolutegravir’s is additive with bictegravir’s improved

 performance versus that mutant virus in site-directed mutation assays and patient phenotype

 assays.86 This is because only dissociation kinetics shows how a drug is staying in the pocket

 even as there are decreasing plasma levels of the drug. This attribute is what ViiV said was

 important about dolutegravir’s improved performance against resistant mutants compared to

 elvitegravir and raltegravir—and bictegravir’s dissociation half-life against the G140S/Q148H

 mutant is significantly better than dolutegravir’s.




 86
    White Poster 2017, supra note 79; see also Said A. Hassounah et al., Antiviral Activity of
 Bictegravir and Cabotegravir against Integrase Inhibitor-Resistant SIVmac239 and HIV-1, 61
 Antimicrobial Agents & Chemotherapy e01695-17 (2017) (“Hassounah 2017”) (finding that the
 fold change of dolutegravir’s activity against the G140S/Q148H mutant (7.4) was statistically
 significantly different, P less than or equal to 0.005, than bictegravir’s (4.8)); Steven J. Smith et
 al., Efficacies of Cabotegravir and Bictegravir against drug-resistant HIV-1 integrase mutants,
 15 Retrovirology 1 (2018) (“Smith 2018”) (reporting an EC50s of 5.5 nM and 5.8 nM against the
 G140S/Q148H site-directed mutant for bictegravir and dolutegravir respectively).


                                                  44
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 265 of 582 PageID #:
                                   17911




                The 2017 White Poster Table 1 demonstrates bictegravir’s improved activity

 against the G140S/Q148H mutation compared to dolutegravir in patient-derived isolates. As

 discussed above, patient-derived isolates represent actual HIV integrase gene sequences derived

 from a patient with at least the G140S/Q148H mutations and could have additional mutations.

 Monogram Biosciences, a third-party testing service, ran both bictegravir and dolutegravir

 against 16 patient-derived isolates that contain the G140S/Q148H mutation.

                Bictegravir’s FC against the clinical isolates containing the G140S/Q148H

 mutation is at least 2.5-fold lower for 50% (8/16) and less than 4-fold for 25% (4/16) of these

 isolates. In total, bictegravir has a FC of less than 4 for 75% of the clinical isolates containing the

 G140S/Q148H mutation. In the Monogram Biosciences PhenoSense® assay, if bictegravir’s

 EC50 against the mutant integrase is less than 2.5-fold different from its activity against integrase,

 bictegravir is considered “sensitive” against that mutant.87


 87
   See, e.g., Manuel Tsiang et al., Antiviral Activity of Bictegravir (GS-9883), a Novel Potent
 HIV-1 Integrase Strand Transfer Inhibitor with an Improved Resistance Profile, 60
 Antimicrobial Agents & Chemotherapy 7086, Fig. 1 (2016) (“Tsiang 2016”); Kirsten White et

                                                   45
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 266 of 582 PageID #:
                                   17912



                Dolutegravir’s FC against the clinical isolates containing the G140S/Q148H

 mutation is 0% (0/16) with a fold-change of less than 2.5 and in only 25% (4/16) with a fold-

 change less than 4.0. That means that only 4 of the 16 clinical isolates are deemed sensitive to

 dolutegravir, whereas 8 of the clinical isolates are sensitive to bictegravir. Based on the data

 from Monogram, bictegravir appears to be more potent and would be considered preferred over

 dolutegravir in most, if not all, patients with the G140S/Q148H mutation. This is a significant

 difference between these compounds.

                Moreover, bictegravir’s “biological” cut-off in the Monogram assay is 2.5

 because Monogram Biosciences does not yet have enough data to designate a “clinical” cut-off.

 Bictegravir’s Monogram cut-off is the biological cut-off of 2.5. This is the default cut-off for

 when there are no clinical data for a compound against resistant mutants that could permit the

 generation of a clinical cut-off. Dolutegravir’s Monogram clinical cut-off is 4, which is based on

 clinical data dolutegravir clinical studies (VIKING), and indicates the fold change at which the

 “probability of virological response starts to decline.”88



                                          However, as I have discussed, there are uses for the in

 vitro data, and comparisons to be made from that data, that are separate from the Monogram cut-

 offs.




 al., Pooled Week 48 Efficacy and Baseline Resistance: B/F/TAF in Treatment-Naive Patients,
 CROI Poster No. 532 (2018) (“White Poster 2018”).
 88
    See Monogram Biosciences PhenoSense Sample Report
 (https://www.monogrambio.com/sites/default/files/2019-10/PSINT%2BDTG.pdf). Dolutegravir
 also has an upper clinical cut-off. Fold changes 4 or above, but below 13, means that
 dolutegravir has reduced susceptibility to that mutant and would need to be dosed twice daily.
 89




                                                  46
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 267 of 582 PageID #:
                                   17913



                The fact remains, however, that bictegravir has a lower fold change than

 dolutegravir against the G140S/Q148H mutation overall. Looking solely at in vitro data, or the

 actual fold-change data, bictegravir has lower fold changes than dolutegravir. Additionally,

 based on the Monogram Biosciences data, bictegravir’s mean fold-change against clinical

 isolates with the G140S/Q148H mutation is 3.4. In contrast, dolutegravir’s mean fold-change is

 7.6—more than double bictegravir’s.90 Monogram predicts that once-daily bictegravir could treat

 more patients with a G140S/Q148H mutation than dolutegravir.

                I understand that Gilead has asked for the opinions of an expert in

 pharmacokinetics, Dr. David Taft, to evaluate potential differences between bictegravir and

 dolutegravir, including potential differences related to their respective dissociation kinetics.

 Dr. Taft’s opinions support and are consistent with my own. Namely, Dr. Taft opines that

 bictegravir and dolutegravir have substantially different dissociation half-lives against both the

 wild-type and G140S/Q148H mutant integrase-DNA complexes.91

        B.      Bictegravir is more forgiving to patients than dolutegravir

                Bictegravir has a longer plasma half-life than dolutegravir (17hrs versus 14hrs,

 respectively), which means that a dose of bictegravir remains in the blood for a longer period of

 time than a dose of dolutegravir.92 I also understand from Dr. Taft’s report that bictegravir’s

 plasma levels are both higher given the same standard dose of 50 mg daily and will
                                                          93
                                                               Bictegravir also has a longer

 dissociation half-life than dolutegravir (135hrs versus 71-79hrs in wild-type), which means that

 90
    White Poster 2017, supra note 79, at Table 1.
 91
    Taft Rpt., supra note 80, at ¶¶
 92
    Tivicay® Package Insert at 22; Biktarvy® Package Insert at 19.
 93
    Taft Rpt., supra note 80, at ¶¶ 175-180



                                                  47
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 268 of 582 PageID #:
                                   17914



 even as the blood levels of these INSTIs decay, bictegravir will remain on the integrase-DNA

 target for a longer period of time than will dolutegravir.94

                 It is my opinion that bictegravir, with its higher plasma levels, its longer plasma

 half-life, and its longer dissociation half-life, should be able to sustain antiviral activity for a

 longer period than a dose of dolutegravir. Thus, bictegravir should be more forgiving for taking

 doses at irregular times or missing a dose altogether. This means that bictegravir should work

 better in vivo in response to a missed dose by a patient. This is an important characteristic of an

 antiviral drug because it allows patients to not be perfect and still have their antiviral drug work.

 This is a substantial difference between bictegravir and dolutegravir.

                 While BIC’s and DTG’s forgiveness has not been directly compared, BiktarvyÒ’s

 (BIC/F/TAF) “forgiveness” profile has been compared with DovatoÒ’s (DTG/3TC). Mulato et.

 al. compared the viral breakthrough selections studied in drug exposures that modeled full

 adherence and suboptimal adherence to the antiretroviral regimen.95 Suboptimal adherence was

 simulated by adjusting drug concentrations to match the plasma half-lives for BIC and DTG and

 active metabolite half-lives for the NRTIs. “Each well with viral breakthrough was sequenced in

 batches by next generation sequencing (Seq-IT)” and mutations were reported if present at >2%.

 Mutations were observed between 2.1% and 99% frequency per well.96




 94
    White Poster 2017, supra note 79.
 95
    Andrew Mulato et al., Forgiveness of Antiretroviral Regimens: In Vitro HIV-1 Viral
 Breakthrough with 2-Drug versus 3-Drug Regimens Simulating Variable Adherence to
 Treatment, Poster No. TUPEB244, 10th IAS Conf. HIV Sci. (July 21-24, 2019) (“Mulato
 2019”).
 96
    Id.


                                                    48
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 269 of 582 PageID #:
                                   17915



                Overall, using wild-type HIV-1, BIC/F/TAF was better at preventing in vitro

 breakthrough compared to DTG/3TC.97 Specifically, BIC/F/TAF only had viral breakthrough

 after missing three consecutive doses (simulating missing three days of treatment) and only one

 viral breakthrough had emergent resistance with the reverse transcriptase mutant M184I.98

 DTG/3TC had viral breakthrough with no missed doses, had viral breakthrough of 24/24 wells

 after one missed dose, and had viral breakthrough of 47/48 after two missed doses.99

 Additionally, DTG/3TC had emergent reverse transcriptase and integrase resistance, including

 the R263K and S153F integrase mutations that show reduced susceptibility to dolutegravir.100 It

 is important to note that this is not a comparison of BIC and DTG, but these data highlight that

 the dolutegravir two-drug combination is likely to lead to a population of patients with

 dolutegravir-selected resistance mutations.




 97
    Id.
 98
    Id.
 99
    Id.
 100
     Id.


                                                 49
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 270 of 582 PageID #:
                                   17916




                 The above figure illustrates the number of DTG/3TC wells that had viral

 breakthrough after zero, one, two, or three missed doses. It further illustrates that BIC/F/TAF had

 no viral breakthrough after missing zero, one, or two missed doses, up to 5-weeks after the

 missed doses.




                                                 50
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 271 of 582 PageID #:
                                   17917




                The above figure illustrates that viral breakthrough with resistance occurred in

 15/144 DTG/FTC total wells and 15/104 of the wells that had viral breakthrough.101 This

 includes viral breakthrough with integrase-resistant mutations. Overall, DTG/3TC had viral

 breakthrough in 72% of its wells, and viral breakthrough with resistance occurred in 14.4% of

 the breakthroughs.102

                In contrast, BIC/F/TAF had viral breakthrough in only 9% of its wells and viral

 breakthrough with resistance in only 4% of the breakthroughs.103 BIC/F/TAF had no integrase-

 resistant mutations in its viral breakthrough wells.




 101
     Id.
 102
     Id.
 103
     Id.


                                                  51
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 272 of 582 PageID #:
                                   17918



                   Further, Mulato points to various drug attributes, including for bictegravir and

 dolutegravir, that contribute to forgiveness, including dissociation half-life and plasma half-life

 (see Table 2, below).104 As I noted before, both of bictegravir’s half-lives are longer than

 dolutegravir’s.




                   The breakthrough of two-drug dolutegravir therapy highlights an important

 concern: persons failing a dolutegravir-based first-line antiretroviral therapy with dolutegravir

 selected mutations. Dr. Dobkin says that there have been no patients who have failed

 dolutegravir as first-line resistance, but that is untrue. There have been case reports of patients

 failing a first-line DTG-based regimen.105


 104
     Id.
 105
     Alexander Thielen et al., Failure of Dolutegravir First-Line ART with Selection of Virus
 Carrying R263K and G118R, 381 New Eng. J. Med., Correspondence (Aug. 29, 2019); Sarah
 Cochrane et al., First reported case of integrase (R263K, G163R) and reverse transcriptase

                                                    52
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 273 of 582 PageID #:
                                   17919



                The reduced durability of the two-drug dolutegravir regimen has the potential to

 create an increased rate of dolutegravir first-line ART failures with dolutegravir-selected

 mutations. This is particularly likely because of the way ViiV designed the DovatoÒ clinical

 trial; by excluding patients with pre-existing protease inhibitor resistance, ViiV likely also

 excluded patients with low level NRTI resistance as there is extensive cross-resistance between

 patients with protease inhibitor resistance and patients with NRTI resistance. Therefore, for

 certain patients taking DovatoÒ, DovatoÒ will be akin to dolutegravir monotherapy. And even

 for solely suboptimally-adherent patients, it puts them at risk for viral breakthrough. This

 combination could lead to a population of patients with dolutegravir and other integrase

 inhibitor-selected mutations, such as R263K, G118R, and G140S/Q148H.106

        C.      Bictegravir has a different in vitro resistance profile than dolutegravir

                It is my opinion that bictegravir has a different, and better, in vitro resistance

 profile than dolutegravir and better activity against certain dolutegravir-selected mutations, as set

 forth in Smith 2018 and Tsiang 2016, and other, more limited, studies. Dr. Engelman addresses

 the in vitro resistance profile of bictegravir and dolutegravir and makes improper comparisons

 across different assays in order to conclude that there is no in vitro difference between

 bictegravir and dolutegravir.107 Moreover, Dr. Engelman tries

                results in the Smith 2018 article—the most comprehensive resistance profiling of

 bictegravir, dolutegravir, and cabotegravir. However, the literature generally points to bictegravir


 (M184V)-transmitted drug resistance from a drug-naïve patient failing Triumeq, 32(13) AIDS
 1905 (2018); Jennifer A. Fulcher et al., Emergence of Integrase Resistance Mutations During
 Initial Therapy Containing Dolutegravir, 67(5) Clinical Infectious Diseases 791 (2018).
 106
     Mulato 2019, supra note 92; Smith 2018, supra note 85.
 107
     Additionally, Dr. Engelman applies a series of reasons to discount statistically significant
 results. Engelman Rpt., supra note 83, at ¶ 125. These reasons are not a standard set of criteria
 but rather are Dr. Engelman’s personal reasons to discount the data.


                                                  53
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 274 of 582 PageID #:
                                   17920



 and dolutegravir as having distinct resistance profiles, and the p values associated with Smith’s

 data indicate that their results are unlikely to be anomalous.

                Smith 2018 is a manuscript published in 2018 written by scientists at the National

 Institutes of Health (Steven Smith, Xue Zhi Zhao, Terrence Burke Jr., and Stephen Hughes) that

 evaluates the efficacy of bictegravir, cabotegravir, and dolutegravir against HIV-1 integrase

 resistant mutants.108 Stephen Hughes is one of the most prominent retrovirologists in the U.S.

 and foremost experts in viral enzymes and resistance. Dr. Hughes co-edited the seminal textbook

 on retrovirology. He concludes in his article comparing the efficacies of bictegravir and

 dolutegravir against HIV-1 resistant mutants that “BIC is better than DTG . . . in terms of their

 respective abilities to broadly inhibit the known IN mutants.”109 Moreover, Smith 2018 observed

 that “only BIC potently inhibited the well-known RAL-resistant IN double mutant

 G140S/Q148H and the DTG-resistant IN mutants G118R, R263K, and H51Y/R263K.”110

 Smith’s conclusion is that BIC is the only evaluated integrase inhibitor that potently inhibited the

 known INSTI-selected mutations that show reduced activity to other integrase inhibitors (RAL,

 EVG, DTG, and CAB).111




 108
     Smith 2018, supra note 85, at 1.
 109
     Id. at 11.
 110
     Id. at 3.
 111
     Id. at Fig. 2.


                                                  54
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 275 of 582 PageID #:
                                   17921




                  This is not a surprising result: bictegravir is better at treating mutations selected

 by dolutegravir treatment than dolutegravir is. But that could make bictegravir an important part

 of the treatment options for patients with integrase-resistant mutations moving forward,

 especially as dolutegravir-selected integrase mutations become more common.112 There are not

 yet clinical data (other than single patients) on the treatment of HIV-1 with integrase mutations,

 but in vitro data have historically been used for HIV treatment to select medications to treat

 resistant strains of virus. What the in vitro data indicate here is that bictegravir is likely to be

 better at treating certain resistant mutants than dolutegravir (and raltegravir, elvitegravir, and

 cabotegravir). In fact, all five of the known integrase inhibitors have distinct resistance profiles.




 112
       As long as BIC becomes available outside a fixed-dose combination.


                                                    55
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 276 of 582 PageID #:
                                   17922



                 a.      Smith 2018

                 Smith 2018 is the paper by the scientists at the NIH that directly compared

 dolutegravir, bictegravir, and cabotegravir in the same assay. Smith 2018 has three overarching

 takeaways. First, bictegravir is better than dolutegravir in its ability to broadly inhibit the known

 integrase mutants.113 Bictegravir was statistically significantly better than dolutegravir at

 inhibiting 14 known integrase mutants.114 And bictegravir was better, but not statistically

 significantly so, at inhibiting the G118R mutation as well.115

                 Second, bictegravir was better at inhibiting the known integrase-resistant mutants

 selected by raltegravir and dolutegravir.116 In the first panel of mutants, Smith 2018 ran

 bictegravir and cabotegravir (and, in a different run, dolutegravir) against primary INSTI-

 resistant mutants that have been selected in patients or cell culture by treatment with raltegravir,

 elvitegravir, and dolutegravir.117 In that panel, bictegravir was statistically significantly better

 than dolutegravir at inhibiting three of these mutants.118 Moreover, bictegravir potently inhibited

 every mutant in the panel, with EC50s less than 6 nM.119 Dolutegravir EC50s against three

 mutants in the panel was above 10 nM.120 As Smith 2018 noted, “only BIC potently inhibited the




 113
     Smith 2018, supra note 85, at 11.
 114
     Id. at 9.
 115
     Smith 2018 Suppl. Materials Table 1 (bictegravir EC50 5.4 nM; dolutegravir EC50 13.0 nM).
 116
     Smith 2018, supra note 85, at 3.
 117
     Id. at 2-3.
 118
     Id. at 3; Smith 2018 Suppl. Materials Table 1 (indicating that bictegravir was statistically
 significantly better than dolutegravir at inhibiting H51Y, R263K, and H51Y/R263K).
 119
     Smith 2018 Suppl. Materials Table 1.
 120
     Id.


                                                   56
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 277 of 582 PageID #:
                                   17923
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 278 of 582 PageID #:
                                   17924



                One of Dr. Engelman’s criticisms of Smith 2018, in light of Gilead’s data, is that

 if Smith 2018 had run his data more times, he may have gotten different results.125 There are two

 overarching problems with this criticism. First, Smith 2018 had statistically significant results on

 assays run four times each in triplicate, a number of assay runs that Dr. Engelman himself notes

 is “not uncommon.”126 The p value cut-offs used in Smith 2018 are rigorous—<0.025, <0.01,

 and <0.001.127 These cut-offs mean that there is only a 2.5%, 1%, and 0.1% chance that Smith

 2018’s results are due to experimental error, respectively. It is unlikely that running a single-

 round assay more times would have yielded different results. Moreover, there is nothing to say

 that running the assay more times would not have identified additional differences.

                Second, Dr. Engelman is comparing data from a very different assay in an attempt

 to poke holes in a controlled and rigorously performed experiment.128 I agree with Dr. Cullen’s

 analysis—inter-assay variability between single-round and multi-round assays is common, and

 that does not undermine the results of Smith 2018.129

                Smith 2018 is the most comprehensive examination of the activity of bictegravir

 and dolutegravir against integrase mutants. As discussed below, there is currently no data that

 contradicts these results.

                It is my opinion that the results in Smith 2018 are valid and indicate that there is

 an in vitro resistance profile difference between bictegravir and dolutegravir on 24 mutants.

 Moreover, according to Smith 2018, bictegravir has an improved profile compared to



 125
     Engelman Rpt., supra note 83, at ¶ 418.
 126
     Id.
 127
     Smith 2018, supra note 85, at 9.
 128
     See Cullen Expert Report ¶¶ 49-56; 75-77, Jan. 6. 2020 (“Cullen Rpt.”).
 129
     See Cullen Rpt., supra note 123, at ¶¶ 58, 74.


                                                  58
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 279 of 582 PageID #:
                                   17925



 dolutegravir against the known integrase-resistant mutants selected by raltegravir, elvitegravir,

 and dolutegravir. As the rate of integrase-resistant mutations increases, and patients have HIV

 with undetectable levels of pre-existing mutations, it would be generally beneficial to have a

 more broadly effective integrase inhibitor like bictegravir.

                I understand that Gilead asked an expert in HIV-1 in vitro assays, Dr. Bryan

 Cullen, to review the Smith 2018 article and offer opinions on the reliability of the assay

 procedure used and the results. I have reviewed his report, and it supports my opinions on Smith

 2018. I understand from his report that Dr. Cullen is familiar with the type of single-cycle assay

 used by Smith 2018 and considers it a common and reliable assay for drawing the kinds of

 comparative results present in Smith 2018, and that Dr. Engelman’s criticisms of Smith 2018’s

 assay (and results) are incorrect.130 This is consistent with my experience and supports my

 opinion in this matter.

                I understand that Gilead has retained an expert in molecular modeling, Dr.

 Charles Reynolds, to evaluate the differences between bictegravir and compounds covered by the

 asserted claims, including dolutegravir. I also understand that Dr. Reynolds used for his

 modeling certain data on the structure of bictegravir and dolutegravir bound to simian

 immunodeficiency virus (SIV)—data that he obtained from Dr. Peter Cherepanov.131 I have

 reviewed Dr. Reynolds’s report and the comments of Dr. Cherepanov about his data.132 My

 opinion is supported by Dr. Reynolds’s report and Dr. Cherepanov.




 130
     Cullen Rpt., supra note 123, at ¶¶ 18-30.
 131
     See Reynolds Expert Report ¶¶ 41-43, Jan. 7, 2020 (“Reynolds Rpt.”).
 132
     December 13, 2019 E-mail from Peter Cherepanov to Chuck Reynolds (“Cherepanov e-
 mail”).


                                                  59
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 280 of 582 PageID #:
                                   17926



                   Dr. Reynolds concluded that bictegravir makes different and more contact with

 HIV-1 integrase such that it is less susceptible to integrase mutations, consistent with bictegravir

 having a better and different in vitro resistance profile from dolutegravir as reported by Smith

 2018.133 Dr. Reynolds’s conclusions from his modeling of the Cherepanov data are consistent

 with and support my opinions.

                   Dr. Cherepanov, in this e-mail transmitting the model to Dr. Reynolds, noted that

 “BIC makes more intimate contacts”—specifically to the Gly118-Asn117 residues—and that he

 believed this explained “a better performance of the compound, reported by Steve Hughes

 lab.”134 Dr. Cherepanov’s experimental data are consistent with, and supports my opinion,

 regarding Smith 2018 and the substantial differences between bictegravir’s and dolutegravir’s in

 vitro resistance profiles.

                   b.     Tsiang 2016

                   Tsiang 2016 is a Gilead publication that includes two types of assays: site-

 directed mutant assays and patient-derived isolates. Gilead’s site-directed mutant assay is a

 multi-round assay using MT-2 cells.135

                   Tsiang 2016 finds that bictegravir is statistically significantly different than

 dolutegravir against the G140S/Q148R double mutant. Bictegravir’s average EC50 against this

 double mutant is 3.1 nM (FC of 2) and dolutegravir’s average EC50 against this mutant is 6.5 nM

 (FC of 4.8).136




 133
     Reynolds Rpt., supra note 129, at ¶¶ 55, 62, 72.
 134
     Cherepanov e-mail.
 135
     Cullen Rpt., supra note 123, at ¶¶ 53-55.
 136
     Tsiang 2016, supra note 86, at Table 6.


                                                     60
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 281 of 582 PageID #:
                                   17927




 Those data are consistent with Smith 2018, who reports that bictegravir has an average EC50 of

 6.1 nM and dolutegravir has an average EC50 of 26.2 nM against the G140S/Q148R double

 mutant.137 Smith 2018 reports that bictegravir’s improved activity against this double mutant is

 statistically significant with p=0.008.138

                Tsiang 2016 and Smith 2018 are both consistent with Margot 2019. Though

 Margot looks only at individual patient-derived isolates and provides no statistical significance,

 it does report that bictegravir’s activity against the G140S/Q148R mutation is under its 2.5

 biological cut-off for resistance and that dolutegravir’s activity against that G140S/Q148R

 mutation is above its 4.0 clinical cut-off indicating reduced response to dolutegravir.139

 Practically, that means that, if approved, the patient with the G140S/Q148R isolate could be

 treated once-a-day with bictegravir but would have to be treated twice a day with dolutegravir.

                The second type of assay data included in Tsiang 2016 is patient-derived isolate

 data. Tsiang 2016 ran bictegravir, dolutegravir, elvitegravir, and raltegravir against 47 HIV-1

 patient-derived clinical isolates with INSTI resistance mutations.140 Those data are presented in




 137
     Smith 2018 Suppl. Materials at Table 3A.
 138
     Id. at Table 3B.
 139
     Nicolas A. Margot et al., Antiviral activity of HIV-1 integrase strand-transfer inhibitors
 against mutants with integrase resistance-associated mutations and their frequency in treatment-
 naïve individuals, 91 J. Med. Virology, 2188. 2192 (2019) (“Margot 2019”).
 140
     Tsiang 2016, supra note 86, at Fig. 1.


                                                  61
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 282 of 582 PageID #:
                                   17928



 Tsiang Figure 1. Overall, bictegravir’s mean fold-change versus wild-type for the 47 patient-

 derived isolates was 2.8, while dolutegravir’s mean fold-change was 5.8.141 This means that

 bictegravir generally lost half as much potency against these resistant isolates compared to

 dolutegravir.




                  Additionally, there were 16 patient-derived isolates that contained the

 G140S/Q148H double mutation (with or without other mutations).142 For every single patient

 isolate with the G140S/Q148H double mutation, bictegravir had a lower fold-change against that

 mutant than dolutegravir.




 141
       Id.
 142
       Tsiang 2016 Suppl. Materials Table S5.


                                                   62
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 283 of 582 PageID #:
                                   17929




                For four of the patient-derived isolates that contain the G140S/Q148H double

 mutant, the fold-change for bictegravir is below 2.5 (its biological cut-off) and the fold-change

 for dolutegravir is above 4.0 (its lower clinical cut-off). That means that those four patient

 isolates remained susceptible to bictegravir and have reduced susceptibility to dolutegravir.

 Practically, this means that a patient with that resistance phenotype could be treated once-daily




                                                  63
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 284 of 582 PageID #:
                                   17930



 with bictegravir (assuming bictegravir were approved for this indication), but could only be

 treated twice-daily with dolutegravir.143

                Dr. Engelman attempts to differently parse this data to support his opinion that

 bictegravir and dolutegravir are the same.144 However, there are two fundamental problems with

 what Dr. Engelman has done. First, Dr. Engelman ignores the fact that there are fold change

 differences between bictegravir’s and dolutegravir’s activity against these mutants. These are

 differences. And, if comparing solely the in vitro resistance profile, as Dr. Engelman is, the use

 of the Monogram cut-offs to assess whether a compound could be used to treat a patient is

 unnecessary. What Tsiang 2016’s patient-derived isolate data show is that there are in vitro

 differences between these two compounds.

                Second, even under Dr. Engelman’s classification of data under the Monogram

 cut-offs, there are differences between bictegravir and dolutegravir.145 Bictegravir could be used

 once-daily to treat 5 patient-derived isolates that dolutegravir would have to be dosed twice-daily

 with.




 143
     I note that it would be difficult to power a bictegravir study in patients with integrase-resistant
 mutations. Because of dolutegravir, there are currently fewer patients with integrase-resistant
 HIV than there were when patients were primarily treated with raltegravir and elvitegravir.
 However, the increasing use of dolutegravir-based regimens and the advent of the new two-drug
 regimen may make that clinical trial possible in the future.
 144
     Engelman Rpt., supra note 83, at ¶¶ 325-327.
 145
     Id.


                                                   64
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 285 of 582 PageID #:
                                   17931



 Moreover, there are 10 patient-derived isolates that dolutegravir can be used twice-daily with,

 but which bictegravir cannot be dosed with. These are differences.




                  c.     White 2017

                  White 2017 is the poster on dissociation kinetics that also contains Monogram

 Biosciences PhenoSense® data on bictegravir’s and dolutegravir’s activities against patient-

 derived isolates with the G140S/Q148H mutation.148 As explained above, see infra. at ¶¶ 129-

 134, based on the data from Monogram, bictegravir appears to be more potent and would be

 considered preferred over dolutegravir in most, if not all, patients with the G140S/Q148H

 mutation.




 146

 147

 148
       White Poster 2017, supra note 79.


                                                 65
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 286 of 582 PageID #:
                                   17932




                  d.     White 2018

                  White Poster 2018 is a Gilead poster presenting 48-week results of efficacy and

 baseline resistance from the B/F/TAF clinical trials (trials 1489 and 1490).149 The White Poster

 2018 includes a report of a patient enrolled in the BiktarvyÒ naïve clinical trials who had

 transmitted G140S/Q148H INSTI resistance.150 This patient achieved rapid viral suppression

 with, and was successfully controlled, on BiktarvyÒ.




 149
       White Poster 2018, supra note 86.
 150
       Id. at Fig. 5.


                                                  66
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 287 of 582 PageID #:
                                   17933




                Monogram PhenoSense® testing found that this patient’s HIV was fully sensitive

 to bictegravir (fold-change of 2.14 and the patient was fully suppressed on once-daily

 BiktarvyÒ). In contrast, Monogram’s testing found that this patient’s HIV was only partially

 sensitive to dolutegravir (fold change of 4.45, more than double the fold-change of bictegravir).




                                                 67
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 288 of 582 PageID #:
                                   17934



 Therefore, in order to be virologically suppressed on dolutegravir, this patient would have had to

 take dolutegravir twice-a-day as opposed to bictegravir once-a-day.

                As discussed above, patients are more adherent on and prefer regimens that are

 taken once-daily. The clinical data included in the White Poster 2018 is consistent with

 bictegravir having an improved in vitro resistance profile over dolutegravir.

                e.      Other Articles on HIV Integrase Resistance

                Dr. Engelman attempts to minimize other papers that show a difference between

 the in vitro profiles between bictegravir and dolutegravir. Neogi 2018 indicates that bictegravir’s

 EC50 against multiple subtypes of HIV were statistically significantly better than dolutegravir

 (p=0.01).151 Similarly, Neogi 2018 showed that there were certain integrase-resistant mutants

 that were susceptible to bictegravir, but not to dolutegravir (or showed reduced susceptibility to

 dolutegravir).152 Dr. Engelman sought to minimize these differences as well. For Neogi 2018,

 and many of the other third-party publications Dr. Engelman reviewed, he said that additional

 runs in the assays may have generated data that showed even greater similarity between

 bictegravir and dolutegravir.153 But the opposite could also be true: additional runs could have

 shown additional differences between the compounds.

                Hassounah 2017 is a study of the activity of bictegravir, dolutegravir, and

 cabotegravir against integrase inhibitor-resistant SIVmac239 (not HIV) and HIV-1.154 Hassounah




 151
     Ujjwal Neogi et al., Ex-vivo antiretroviral potency of newer integrase strand transfer
 inhibitors cabotegravir and bictegravir in HIV type 1 non-B subtypes, 21 AIDS 469, 472 (2018),
 VIIVUS00917200 (“Neogi 2018”).
 152
     Id. at 474.
 153
     Engelman Rpt., supra note 83, at ¶ 449.
 154
     Hassounah 2017, supra note 85.


                                                 68
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 289 of 582 PageID #:
                                   17935



 2017 provides a table of susceptibilities of bictegravir, cabotegravir, and dolutegravir against 9

 site-directed mutants in CBMCs.155




                Hassounah 2017 only ran its assay “at least” twice in duplicate (as opposed to

 Smith 2018 who ran the experiments four times in triplicate), which is less rigorous.156 However,

 Hassounah did see a statistically significant difference between bictegravir and dolutegravir

 against the G140S/Q148H mutant. Hassounah did not report a statistically significant difference

 against any other resistant mutant, but that does not make these data contradictory to Smith

 2018—it solely means that Hassounah did not identify a difference on those mutants.

                Similarly, Zhang 2018 studies G140S/Q148H mutations with one or more

 additional mutations—evaluating triple or quadruple mutations.157 This paper is a short


 155
     Id. at Table 3.
 156
     Id. at 7; Cullen Rpt., supra note 123, at ¶ 75.
 157
     Wendy W. Zhang et al., Accumulation of Multiple Mutations In Vivo Confers Cross-
 Resistance to New and Existing Integrase Inhibitors, 218 J. Infectious Diseases 1773 (2018)
 (“Zhang 2018”).


                                                  69
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 290 of 582 PageID #:
                                   17936



 communication. In it, Zhang 2018 identified 6 patients (but 7 viruses) with the G140S/Q148H

 mutation, 2 patients with the G140S/Q148H/T97A mutations, and 3 patients with the

 G140S/Q148H/T97A/L74M mutations. Bictegravir’s fold change against the double mutant was

 lower than dolutegravir’s (2.5 versus 3.0); bictegravir’s fold change against the triple mutant was

 lower than dolutegravir’s (9 versus 28); and bictegravir’s fold change against the quadruple

 mutant was lower than dolutegravir’s (67 versus 345). These data are supportive of an in vitro

 activity difference between bictegravir and dolutegravir. Consistent with White 2017 and White

 2018, bictegravir appears to be better activity against the G140S/Q148H mutation.




                      I disagree with Dr. Engelman that Zhang 2018 demonstrates that bictegravir and

 dolutegravir performed similarly against mutant strains containing the G140S/Q148H mutation.

 Zhang 2018 reports that “[t]he highly RAL- and EVG-resistant virus variants in this study had a

 slightly greater susceptibility to BIC than to DTG or CAB.” As Zhang 2018 notes, though

 viruses containing only the G140S/Q148H mutation had “relatively low” fold shifts in resistance

 to bictegravir and dolutegravir, “small shifts in fold change may have important clinical effects

 for these next-generation integrase inhibitors, as seen in the VIKING-2 and VIKING-3 studies

 where even 2-fold to 10-fold changes in susceptibility had an impact on clinical outcomes.”158 If



 158
       Id. at 1775.


                                                     70
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 291 of 582 PageID #:
                                   17937



 this observation from the VIKING trials bears out, that small differences in fold change had an

 impact on clinical outcomes, bictegravir’s improved in vitro profile against the G140S/Q148H

 mutant could have important clinical outcomes for patients. Zhang 2018’s conclusion that none

 of bictegravir, dolutegravir, or cabotegravir may be able to be used in the face of high-level

 integrase resistance development does not change bictegravir’s improved activity against this

 double mutant.

                Saladini 2019 is an article that evaluates patient-derived isolates from 19 patients

 who had failed an integrase inhibitor regimen.159 Again, there were differences in bictegravir and

 dolutegravir’s in vitro resistance profile that Dr. Engelman seeks to minimize. Bictegravir’s

 average IC50 against resistant mutants was 1.1 nM and its average fold change was 2.4.

 Contrastingly, dolutegravir’s average IC50 was 2.6 nM and its average fold change was 3.5.

 Moreover, Saladini showed that bictegravir had a statistically significantly different performance

 against the N155H mutation, with a p<0.005.160 This is an in vitro difference between these

 compounds. Saladini’s group published a poster with the same results that had color versions of

 the graphs.161 I have reproduced the data and selected graphs below.




 159
     Francesco Saladini et al., Comparable in vitro activity of second-generation HIV-1 integrase
 strand transfer inhibitors (INSTIs) on HIV-1 clinical isolates with INSTI resistance mutations,
 Antimicrobial Agents & Chemotherapy (Oct. 14, 2019), VIIVUS15547158 (“Saladini 2019”).
 160
     Engelman Rpt., supra note 83, at ¶ 471.
 161
     Francesco Saladini et al., In Vitro Activity of DTG/BIC/CAB on First-Generation INSTI-
 Resistant HIV-1, CROI Poster No. 549 (2019).


                                                 71
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 292 of 582 PageID #:
                                   17938




               Unsurprisingly, bictegravir had lower FC values against DTG-exposed resistant

 mutants. And, bictegravir and dolutegravir had different fold change values on almost every



                                               72
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 293 of 582 PageID #:
                                   17939



 mutational pathway (Figure 3). Saladini points out that “one sample from a failing DTG based

 regimen harboring 263K had DTG and CAB FC of 3.5, while BIC FC was 1.1.”162 This is

 consistent with Smith 2018’s findings.

                  Dr. Engelman’s efforts to minimize the results of Saladini included his comment

 on the “limited data set” in Saladini, and that “if further work were done, there could be

 instances where there is a statistically significant numerical difference in the performance of

 DTG and BIC that favors DTG.”163 If Dr. Engelman’s hypothesis were true, that would simply

 be additional data indicating that DTG and BIC have, in fact, different in vitro resistance

 profiles.

                  Lastly, Margot 2019 is a publication that examines the activity of bictegravir,

 dolutegravir, elvitegravir, and raltegravir against 71 patient-derived clinical isolates with diverse

 integrase mutations. Most of the isolates are single mutations. There is no statistical significance

 provided in the article. For most of the isolates, bictegravir’s and dolutegravir’s fold changes

 were both below their Monogram cut-off. For one double-mutation (G140S/Q148R),

 bictegravir’s fold change (2.0) was below its cut-off and dolutegravir’s fold change (4.1) was

 above its cut-off. The takeaway of the article was unsurprising: the mutants tested showed

 sensitivity to bictegravir and dolutegravir and those integrase inhibitors may be a viable

 treatment option in most patients with integrase-resistant mutations. But what Margot 2019 does

 not include are any data on the G140S/Q148H double mutation, nor does it contradict the data

 set forth in Smith 2018 and Tsiang 2016 that highlight the in vitro differences between these

 molecules.



 162
       Saladini Poster 2019, supra note 152.
 163
       Engelman Rpt., supra note 83, at ¶ 471.


                                                   73
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 294 of 582 PageID #:
                                   17940



                Dr. Engelman’s section on the differences between bictegravir’s and

 dolutegravir’s in vitro resistance profile minimizes a number of articles that find differences

 between these two compounds. But the in vitro resistance profiles of these two compounds are

 different as set forth in Smith 2018, Tsiang 2016, and a number of publications that highlight

 bictegravir’s improved activity against the G140S/Q148H mutation. The literature on bictegravir

 is still in its early stages, but what is becoming clear when a person of skill looks across the

 entirety of that data as it develops is that bictegravir appears to have meaningfully better activity

 against DTG-selected mutations. These data are supportive of my opinion that bictegravir has a

 different, and improved, in vitro resistant profile compared to dolutegravir.

                f.      Gilead Internal Data




 164




                                                  74
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 295 of 582 PageID #:
                                   17941




                g.      Bictegravir’s Barrier to Resistance

                Bictegravir and dolutegravir both have high barriers to resistance.



 However, bictegravir has not selected for resistance in vivo yet and it is unknown if it will select

 for the same mutations as dolutegravir.

        D.      Bictegravir has different, and clinically significant, drug-drug interactions
                than dolutegravir

                The drug-drug interaction profile of bictegravir is different from that of

 dolutegravir. There are two labeled interactions that are of particular importance: metformin and

 rifampin/rifabutin.

                Metformin is a drug for the treatment of diabetes. As discussed above, it is

 predicted that 17% of HIV patients will also have diabetes. That will make the management of

 these patients more complex and require the ability to co-dose the drugs to treat both conditions.




 165




                                                  75
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 296 of 582 PageID #:
                                   17942



 The labels for bictegravir and dolutegravir reflect a difference in their interactions with

 metformin.

                 Bictegravir’s label regarding metformin only refers to the prescribing information

 of metformin to assess the benefit and risk of using Biktarvy® and metformin together.166

 Moreover, Custodio et al. demonstrated a lack of clinically relevant effect of bictegravir on

 metformin.167




                 The Custodio poster also includes information on the interaction between

 dolutegravir and metformin. While bictegravir increases metformin plasma exposure




 166
    Biktarvy® Package Insert at 11.
 167
    Joseph M. Custodio et al., Lack of Clinically Relevant Effect of Bictegravir on Metformin
 Pharmacokinetics and Pharmacodynamics, ID Week Poster No. 1386 (2017) (“Custodio
 Poster”).


                                                  76
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 297 of 582 PageID #:
                                   17943



 approximately 39%, dolutegravir increases metformin plasma exposure by approximately 80%—

 almost double the increase in exposure caused by bictegravir.168




                Dolutegravir’s increased effect on metformin is reflected in its label: “With

 concomitant use, limit the total daily dose of metformin to 1,000 mg either when starting

 metformin or TIVICAY. When stopping TIVICAY, the metformin dose may require an

 adjustment. Monitoring of blood glucose when initiating concomitant use and after withdrawal

 of TIVICAY is recommended.”169

                Similarly, this difference in labeling is reflected in the drug-drug interactions

 section of the DHHS Guidelines. Despite Dr. Dobkin’s contention otherwise, the DHHS

 Guidelines treat bictegravir and dolutegravir differently regarding their metformin

 interactions.170 For bictegravir, the DHHS Guidelines recommend “[monitoring] for adverse


 168
     Id. in Introduction
 169
     Tivicay® Package Insert at 15.
 170
     Dr. Dobkin states in his report that neither bictegravir nor dolutegravir are contraindicated
 with metformin and that “the DHHS Guidelines recommend ‘[m]onitor[ing] for metformin
 adverse effects’ when coadministered with either bictegravir or dolutegravir.” Dobkin Opening
 Expert Report ¶ 268, Nov. 15, 2019 (“Dobkin Rpt.”). While not technically incorrect, this
 statement is misleading. Neither bictegravir nor dolutegravir are contraindicated, but the
 Tivicay® label states to limit the daily dose of metformin to 1,000 mg. Bictegravir has no such
 limitation. Moreover, the DHHS Guidelines recommend for dolutegravir “[starting] metformin at

                                                  77
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 298 of 582 PageID #:
                                   17944



 events of metformin.”171 For dolutegravir, the DHHS Guidelines recommend “[starting]

 metformin at lowest dose and titrate based on glycemic control. Monitor for adverse events of

 metformin. When starting/stopping DTG in patients on metformin, dose adjustment of

 metformin may be necessary to maintain optimal glycemic control and/or minimize adverse

 events of metformin.”172 The DHHS Guidelines recommendation reflects the safety concern due

 to the increased plasma concentrations of metformin and the need to adjust a patient’s metformin

 dose to maintain glycemic control. This is a difference in how a clinician would have to

 monitor/titrate a patient who is on bictegravir plus metformin versus dolutegravir plus

 metformin.




 lowest dose and titrate based on glycemic control. Monitor for adverse events of metformin.
 When starting/stopping DTG in patients on metformin, dose adjustment of metformin may be
 necessary to maintain optimal glycemic control and/or minimize adverse events of metformin.”
 DHHS Guidelines, supra note 26, at M-46. Bictegravir has no such recommendation.
 171
     DHHS Guidelines, supra note 26, at M-46.
 172
     Id.
 173

 174




                                                 78
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 299 of 582 PageID #:
                                   17945



                 A physician would take into account the differences in labeling and differences in

 the DHHS Guidelines between bictegravir’s and dolutegravir’s interactions with metformin. This

 would lead to a preference in prescribing bictegravir over dolutegravir in patients who also are

 receiving metformin.

                 The second drug-drug interaction difference between bictegravir and dolutegravir

 is with rifampin/rifabutin, the most widely prescribed tuberculosis drugs. Dr. Dobkin does not

 address this interaction difference in his report. Quite simply, bictegravir is contraindicated with

 rifampin and rifabutin and dolutegravir is not.175 That means that for patients with tuberculosis, a

 clinician could prescribe dolutegravir with the most widely used tuberculosis drug but should not

 prescribe bictegravir with it.




 175
       DHHS Guidelines, supra note 26, at M-40–M-41.


                                                  79
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 300 of 582 PageID #:
                                   17946




                                                  176



                I have reviewed Dr. Taft’s report relating to potential differences between

 bictegravir’s and dolutegravir’s interactions with other drugs.177 Dr. Taft’s opinions are that

 bictegravir and dolutegravir have substantially different drug-drug interactions, especially with

 respect to metformin and rifampin/rifabutin, but several other drugs as well. Dr. Taft’s opinions

 on bictegravir’s and dolutegravir’s drug-drug interactions are consistent with my own.

        E.      Bictegravir is more tolerable than dolutegravir

                I disagree with Dr. Dobkin that there are no differences in the adverse event

 profiles of bictegravir and dolutegravir.

                Dr. Dobkin opines that “there are no substantial differences in the frequency of

 adverse events reported in the 1490 Study between bictegravir and dolutegravir from a clinical

 perspective.”178 The 1490 Study is important for evaluating the difference in adverse effects

 between bictegravir and dolutegravir because it compares B/F/TAF to DTG/F/TAF.179 The only


 176
     Id.
 177
     Taft Rpt., supra note 80, at ¶¶ 118-144.
 178
     Dobkin Rpt., supra note 160, at ¶ 205.
 179
     Hans-Jurgen Stellbrink et al., Co-formulated bictegravir, emtricitabine, and tenofovir
 alafenamide versus dolutegravir with emtricitabine and tenofovir alafenamide for initial

                                                  80
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 301 of 582 PageID #:
                                   17947



 difference in treatment between the two patient groups in the study is one group received

 bictegravir and one group received dolutegravir.

                Both the 48-week and 96-week study results for the 1490 Study show that

 bictegravir is associated with fewer overall adverse events than dolutegravir. In the 48-week

 results for Study 1490, Sax et al. reported fewer overall adverse events in the bictegravir group

 than in the dolutegravir group.180 Overall, there were 57 adverse events out of 320 patients (18%)

 in the bictegravir group versus 83 adverse events out of 325 patients in the dolutegravir group

 (26%).181 The authors found this difference in adverse events was statistically significant (p =

 0.022).182

                The 96-week results for Study 1490 show the same difference in adverse events

 between bictegravir and dolutegravir. Stellbrink et al. reported fewer overall adverse events in

 the bictegravir group than in the dolutegravir group.183 Overall, there were 64 study drug-related

 adverse events out of 320 patients (20%) in the bictegravir group and 92 study drug-related

 adverse events out of 325 patients (28%) in the dolutegravir group.184 The authors found this

 difference in adverse events between bictegravir and dolutegravir was statistically significant (p

 = 0.02).185



 treatment of HIV-1 infection: week 96 results from a randomized, double-blind, multicentre,
 phase 3, non-inferiority trial, 6 Lancet HIV e364 (2019).
 180
     Paul E. Sax et al., Coformulated bictegravir, emtricitabine, and tenofovir alafenamide versus
 dolutegravir with emtricitabine and tenofovir alafenamide, for initial treatment of HIV-1
 infection (GS-US-380-1490): a randomized, double-blind, multicentre, phase 3, non-inferiority
 trial, 390 Lancet 2073 (2017), BICVIIUS0868349.
 181
     Id. at 2079.
 182
     Id.
 183
     Stellbrink 2019, supra note 168, at e369.
 184
     Id. at e370.
 185
     Id. at e369.


                                                 81
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 302 of 582 PageID #:
                                   17948




                While I agree with Dr. Dobkin that there does not appear to be a single adverse

 event that is driving the difference in study drug-related adverse event frequency between

 bictegravir and dolutegravir, that does not mean the adverse effects difference can be dismissed.

 What the data in Study 1490 show is that bictegravir appears to be, on the whole, more tolerable

 than dolutegravir. Given the importance of tolerability to adherence and favorable patient

 outcomes, this tolerability difference between the two drugs would provide a reason to prescribe

 bictegravir over dolutegravir.

                There is a hepatotoxicity labeling difference between bictegravir and dolutegravir.

 The Tivicay® label states:




                                                82
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 303 of 582 PageID #:
                                   17949




                                                                                                186



                   The Biktarvy® label has no such corresponding warning. Dr. Dobkin points to




        dolutegravir has a hepatotoxicity warning in its labels from its own clinical trials and safety

 data.

                   Dr. Dobkin also minimizes the hypersensitivity difference between bictegravir

 and dolutegravir. The dolutegravir labels, including the Tivicay® label, include a warning for

 hypersensitivity. Tivicay® is dolutegravir as a single agent. Therefore, the hypersensitivity in

 that label is for hypersensitivity reactions caused by dolutegravir.188




 186
       Tivicay® Package Insert at 5.2.
 187

 188
       Tivicay® Package Insert at 5.1.


                                                    83
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 304 of 582 PageID #:
                                   17950




                Dr. Dobkin attempts to minimize dolutegravir’s hypersensitivity reactions by

 attributing them to abacavir.189 Dr. Dobkin notes that clinically it would not be possible to

 determine whether a hypersensitivity reaction was caused by abacavir or dolutegravir and, by

 implication, abacavir is the cause of the hypersensitivity reaction.190 But dolutegravir caused

 hypersensitivity reactions in clinical trials in which it was not given with abacavir.191

 Hypersensitivity reactions were reported in the GEMINI-1 and GEMINI-2 trials, where

 dolutegravir was only co-dosed with lamivudine, which is not known to cause hypersensitivity

 reactions.192 Moreover, a patient dosed with dolutegravir, etravirine, and darunavir/ritonavir

 developed a hypersensitivity reaction.193 There was no abacavir in that regimen, either.




 189
     Dobkin Rpt., supra note 160, at ¶ 228 (“Moreover, in the clinical trials of dolutegravir
 reporting hypersensitivity, participants who experienced hypersensitivity reactions were
 receiving dolutegravir plus abacavir and lamivudine. As the Triumeqâ label notes, ‘[c]linically,
 it is not possible to determine whether a hypersensitivity reaction with TRIUMEQ would be
 caused by abacavir or dolutegravir.’”).
 190
     Id.
 191
     See Hypersensitivity Reactions Associated with Triumeq, VIIVUS15549414, at 9415.
 192
     Id.
 193
     Id. at 9417.


                                                  84
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 305 of 582 PageID #:
                                   17951




                                                        .

                There are no known cases of hypersensitivity reactions with bictegravir. While I

 agree with Dr. Dobkin that nearly any drug can cause an allergic reaction in a patient,

 dolutegravir has a notable rate of hypersensitivity reactions, including in clinical trials without

 abacavir. This is different from bictegravir.

                Lastly, dolutegravir has been reported to have central nervous system adverse

 effects.195 Though bictegravir has been on the market for a shorter period of time than

 dolutegravir, there have not yet been reports of bictegravir and CNS-related adverse events.

 V.     SUMMARY

                Overall, my opinions are that bictegravir and dolutegravir are substantially

 different in their dissociation half-life, drug-drug interactions, pharmacokinetic profiles,

 forgiveness, and in vitro resistance profile.

 VI.    RESERVATION OF RIGHTS

                In addition to the reservation of rights above, I reserve the right to address and

 rely on any articles, publications, and data relating to the topics discussed in this report that are

 published up to and including trial.




 194


 195
    C. Hoffman et al., Higher rates of neuropsychiatric adverse events leading to dolutegravir
 discontinuation in women and older patients, 18 HIV Med. 56, 56 (2017) (“the rate of
 discontinuation of dolutegravir because of neuropsychiatric adverse events was significantly
 higher than for other INSTIs”).


                                                   85
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 306 of 582 PageID #:
                                   17952
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 307 of 582 PageID #:
                                   17953




                     Exhibit
                       A
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 308 of 582 PageID #:
                                    17954



                                                                          January 10, 2020
                                      CURRICULUM VITAE

                                    DOUGLAS D. RICHMAN


Work Address:   VA San Diego Healthcare System and
                University of California San Diego
                Departments of Pathology & Medicine, 0679
                9500 Gilman Drive
                La Jolla, CA 92093-0679

Telephone:      (858) 552-7439
Fax:            (858) 552-7445

E-mail:         drichman@ucsd.edu

Website:        http://pathology.ucsd.edu/faculty/richman.htm

Home Address:   9551 La Jolla Farms Road
                La Jolla, California 92037

Birth Date:     February 15, 1943

Birthplace:     New York, New York

Family:         Married: June 21, 1965
                Wife: Eva Acquino Richman
                Children:      Sara, born December 12, 1971
                               Matthew, born May 22, 1977
                Grandchild:    Isabella Louise Carr, born June 18, 2007

Education and
Positions:      Dartmouth College
                A.B. - 1965

                Stanford University
                M.D. - 1970

1965 - 1970     Part-time research with Dr. Thomas C. Merigan
                Division of Infectious Diseases
                Department of Medicine
                Stanford University

1970 - 1971     Intern in Medicine
                Stanford University Hospitals

1971 - 1972     Resident in Medicine
                Stanford University Hospitals
                                                1
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 309 of 582 PageID #:
                                    17955




1972 - 1975         Research Associate
                    Laboratory of Infectious Diseases
                    (Dr. Robert M. Chanock, Chief)
                    National Institute of Allergy and Infectious Diseases
                    National Institutes of Health

1975 - 1976         Clinical Fellow
                    Division of Infectious Diseases
                    Beth Israel Hospital and Children's Hospital Medical Center
                    Harvard Medical School
                    Boston, Massachusetts

1976 - 1982         Assistant Professor of Pathology and Medicine (Infectious Diseases)
                    University of California San Diego School of Medicine

1976 -              Staff Physician
                    Veterans Affairs San Diego Healthcare System

1976 - 2006         Chief, Clinical Virology Section, Laboratory Service
                    Veterans Affairs San Diego Healthcare System

1982 - 1988         Associate Professor of Pathology and Medicine (Infectious Diseases)
                    University of California San Diego School of Medicine

1988 - 2009         Professor of Pathology and Medicine (Infectious Diseases)
                    University of California San Diego School of Medicine

                    Director, Research Center for AIDS and HIV Infection of the VA San Diego Healthcare
                    System

1994 -              San Diego Center for AIDS Research; Co-Director (1994-2000), Director (2000-2018),
                    Co-Director (2018- )

1996 -              UCSD HIV Institute (previously named UCSD AIDS Research Institute)
                    Co-director (1996-2000), Director (2000 - )

2004 - 2019         Florence Seeley Riford Chair for Acquired Immune Deficiency Syndrome Research

2009 - 2019         Distinguished Professor of Pathology and Medicine (Infectious Diseases)
                    University of California San Diego School of Medicine

2019-               Distinguished Professor Emeritus (Active) of Pathology and Medicine (Infectious
                    Diseases), University of California San Diego School of Medicine



Military Service:   Lt. Cmdr/Surgeon, 1972-1975,
                    United States Public Health Service (#34991)
                    Honorable Discharge, July 3, 1975
                                                    2
  Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 310 of 582 PageID #:
                                     17956




Certification:   Licensed, California State Board of Medical Examiners (G-21088), 1971
                 Diplomate, National Board of Medical Examiners (#113044), 1972
                 Diplomate, American Board of Internal Medicine (#43457), 1973
                 Diplomate, Subspecialty of Infectious Disease (#043457), 1976

Honors:          A.B. (cum laude) Dartmouth College, 1965

                 Alpha Omega Alpha, 1970

                 Lowell Rantz Award in Infectious Diseases, 1970

                 AMA Physicians Recognition Award, 1976, 1979, 1982, 1985, 1988

                 John Simon Guggenheim Fellowship, 1984

                 Visiting Fellowship, Clare Hall, University of Cambridge, 1984-1985
                 Visiting Professor; Hubei Medical College, Wuhan, Peoples Republic of China, Oct.,
                 1987
                 Visiting Professor; Tokyo Medical and Dental University, Kumamoto University School
                 of Medicine, Institute for Virus Research at Kyoto University, St. Marianna University
                 (Tokyo), Institute for Medical Research at Tokyo University, Fukushima Prefecture
                 Medical School, Japan, Nov., 1990
                 The Donald P. Shiley Visiting Lectureship, Scripps Clinic and Research Foundation,
                 March, 1991.
                 Howard M. Temin Award for Clinical Science for Scientific Excellence in the Fight
                 Against HIV/AIDS, 1993
                 The Howard Gilman Foundation Honors Program Lecture, New York University,
                 February 28, 1994
                 NIH MERIT Award, 1994
                 UCSD School of Medicine Distinguished Faculty Lectureship, 1994
                 Visiting Professor, Academisch Ziekenhuis Utrecht, University of Utrecht, 8-10
                 May,1996
                 ARA Endowed Chair for AIDS Research Visiting Professor, Academic Medical Center,
                 University of Amsterdam, 13-15 May, 1996
                 Pfizer Visiting Professor, University of Rochester, 2-4 October, 1996
                 Honorary Medical Advisory Board, Ryan White Foundation, 1997 – 1998
                 Jay Sanford Visiting Professor, University of Texas Southwestern Medical School,
                 Dallas, Tx 6-8 January 1999
                 Pfizer Visiting Professor, Mt. Sinai School of Medicine, 26-27 April, 1999
                 John T. Carey Memorial Visiting Professor, Case Western Reserve School of Medicine,
                 5-6 May, 1999
                 Gertrude Elion Distinguished Lectureship, Conference on Drug Development for
                 Antiretroviral Therapies, San Juan P.R., 18 Dec 2000
                                                 3
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 311 of 582 PageID #:
                                    17957



                ISI Most Highly Cited Researchers, 2000-
                Steve Chase Humanitarian Award for Science and Medicine, Desert AIDS Project, 10
                February 2001
                Institute for Scientific Information Highly Cited Researcher, 2001, 2002
                Best Doctor listing, Infectious Disease, annually since 2001
                Gordon Meiklejohn Visiting Professor, Univ of Colorado, 7-8 March 2001
                UCSD Health Sciences Award of Excellence in Research, 2002
                Dept of Veterans Affairs William S. Middleton Award, 2002
                Pan American Society for Clinical Virology: Clinical Virology Award, 2004

                Bernard Fields Memorial Lectureship, Conference on Retroviruses and Opportunistic
                Infections 3 February 2008

                Thomas C. Merigan Visiting Lectureship, Stanford University, 30 September 2008

                Docteur en Medecin, Honoris Causa, University of Lausanne, 2010

                Hayden-Farr Lectureship in Epidemiology and Virology University of Virginia,
                Charlottesville April 9, 2013

                European Journal of Clinical Investigation, cited in List of Highly Influential Biomedical
                Researchers, 1996-2011, Volume 43, Issue 12, pages 1339-1365, October 2013

                Visiting Professor, Department of Medicine, Northwestern University, October 20-21,
                2014

                Gerald Medoff Visiting Professorship in Infectious Diseases, Washington University
                School of Medicine, St. Louis, MO, October 30-31, 2014

                Dr. A. Brad Tuax Award, 2015

                Gertrude Elion Award Lectureship, International Society for Antiviral Research, La
                Jolla, California, 18 April 2016

                Annual Award from the Fundación Lucha contra el Sida (Foundation for the Fight
                against AIDS), Madrid, Spain, 22 November 2016



Patents         E Raz, HJ Cho, DD Richman, AA Horner
                “Methods for Increasing A Cytotoxic T Lymphocyte Reponse in Vivo”
                US Patent No. 6,534,062 B2, March 2003

                A Rosowsky, KY Hostetler, JR Beadle, GD Kini, DD Richman
                “Antiviral Compounds and Methods of Administration”
                US Patent No. 6,686,462B 2, February 2004

                D Richman, MT Wrin, S Little, CJ Petropoulos, NT Parkin, J Whitcomb, W Huang
                “Method of Evaluating a Patient Antibody Response to Envelope Proteins of a Virus”
                                                4
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 312 of 582 PageID #:
                                    17958



                    US Patent No. 7,247,439, July 2007

                    D Richman, MT Wrin, S Little, CJ Petropoulos, NT Parkin, J Whitcomb, W Huang
                    “Methods for Determining the Presence of Antibodies Blocking Viral Infection”
                    US Patent No. 9,175,355 B2, November 2015

Societies:          Fellow, American Academy of Microbiology
                    Fellow, American Association for the Advancement of Science
                    Fellow, American College of Physicians
                    Fellow, Infectious Diseases Society of America
                    American Association of Physicians
                    American Clinical and Climatological Association (retired)
                    American Federation for Clinical Research
                    American Society for Microbiology
                    American Society for Virology
                    International AIDS Society
                    International Society for Antiviral Research
                    Western Association of Physicians
                    VA Society for Physicians in Infectious Diseases


Editorial Boards:   AIDS, 1990 – 1993, 2007-2013
                    AIDS Alert, 1990 -2009
                    Antimicrobial Agents and Chemotherapy, 1987 - 2002
                    Antiviral Research, 1988 - 2000
                    Antiviral Chemistry and Chemotherapy, 1994 - 2012
                    Diagnostic Microbiology and Infectious Diseases, 1982 - 1997
                    Drug Resistance Updates, 1998 - 2010
                    Infectious Agents and Disease, 1991 - 1996
                    International Antiviral News, 1992 - 2002
                    JAMA HIV/AIDS Information Center Website, 1997 - 2001
                    Journal of Virology, 1994 - 2003
                    Journal of Human Virology, 1997 - 2002
                    Journal of Acquired Immunodeficiency Syndromes, 1988 -
                    Journal of Clinical Investigation, Consulting Editor, 1991 - 1998
                    Reviews in Medical Virology, 1990 -
                    Virology, 2005 –
                    Future Virology, 2005 –
                    The Open Virology Journal, 2007-
                    The Open AIDS Journal, 2007-2017
                    Current Opinion in HIV and AIDS, 2005-
                    Invited Editor: PNAS, 2012, 2013
                    Journal of Virus Eradication 2014-
                    Associate Editor, Pathogens and Immunity, 2016-


Editor-in-Chief:    Antiviral Therapy 1996-

                    Improving the Management of HIV Disease 1994 - 1999; name change to Topics in
                    HIV Medicine, 2000 - 2011; name change to Topics in Antiviral Medicine, 2011-
                    Publication of the International AIDS Society - USA

Outside Committee Service:

1984-1989           Member, University of California President's Cancer Research Coordinating Committee

                                                    5
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 313 of 582 PageID #:
                                    17959



1986-1989       Consultant, FDA Center for Drugs and Biologics

1987-1990       Member, NIH AIDS Research Review Committee

1987-1990       Publications Committee, Infectious Disease Society of America
1987-1992       Councillor, Pan American Group for Rapid Viral Diagnosis

1987-1995       Member, Primary Infection Core Committee, NIAID AIDS Clinical Treatment Groups

1990-1998       Veterans Affairs Ad Hoc Therapeutic Advisory Committee of the AIDS Program Office

1987-1990       Vice-Chair, Primary Infection Committee, NIAID AIDS Clinical Treatment Group

1991-1993       Chair, Primary Infection Committee, NIAID AIDS Clinical Treatment Group

1990-2006       Advisory Panel on Infectious Diseases Therapy, United States Pharmacopeial
                Convention

1991-1994       Member, AIDS Clinical Drug Development Committee, National Institute of Allergy
                and Infectious Diseases

1991-1995       Member and Chair (1994-5), Steering Committee on Research and Drug
                Development, Global Programme on AIDS, World Health Organization

1991-1998       Advisory Board, International AIDS Society

1992-1995       Member, Viral Resistance Working Group
                AIDS Clinical Trials Group, NIAID

1992-1996       Member, Virology Core Committee, AIDS Clinical Trials Group, NIAID

1993-1995       Co-Chair Combination Therapy Working Group
                AIDS Clinical Trials Group, NIAID

1992-1993       Co-Chair, Track B (Clinical Sciences) IXth International Conference on AIDS

1992-2002       Member, External Advisory Committee, University of Alabama Birmingham, Center for
                AIDS Research

1992-           Vice President, Board of Directors, International AIDS Society-USA

1993-1996       Member, Herpes Simplex Encephalitis Subcommittee, NIAID Collaborative Antiviral
                Study Group

1993-1996       State of California AIDS Drug Assistance Program Advisory Committee

1993-           Program Committee, National Conferences on Human Retroviruses and Related
                Infections, Member Program Committee (1993-1993, Vice-Chair); Chair (1996-1999),

1994-1997       Member, Gene Therapy Core Committee, NIAID AIDS Clinical Treatment Group
                                               6
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 314 of 582 PageID #:
                                    17960




1994-2000       Member, External Advisory Committee, Center for AIDS Research, University of
                California San Francisco

1994-1996       Member, Scientific Advisory Board, University of Colorado National Cooperative Drug
                Development Group for HIV

1994-1996       Member, Resistance Genotype Committee, NIAID AIDS Clinical Trials Group

1995-1996       Chair, Steering Committee on Research and Drug Development, Global Programme
                on AIDS, World Health Organization

1995-1999       Member, HIV/Virology Research Agenda Committee, NIAID AIDS Clinical Treatment
                Group

1995-1996       Member, Resistance Subcommittee, International Virology Committee, NIAID AIDS
                Clinical Trials Group

1995-1996       Member, Area Review Panel on Clinical Trials, Office of AIDS Research, National
                Institutes of Health

1996-2000       Member, National Cancer Institute AIDS Malignancies Working Group

1996-2005       Member, Virology Committee, AIDS Clinical Trials Group

1996-2003       Scientific Advisory Board, Aaron Diamond AIDS Research Center

1997-           Organizing Committee, Annual Meeting HIV Drug Resistance and Treatment
                Strategies

1997-2000       Member, Executive Committee, NIAID Adult AIDS Clinical Trials Group

1997-2004       Member, AIDS Vaccine Research Committee of the National Institutes of Health

1997-           Board of Directors, Foundation for Human Retrovirology

1998-2001       Member, Executive Committee on HIV for Veterans Affairs Quality Enhancement
                Research Initiative (VA QUERI)

1998- 2012      Advisory Board, Elisabeth Glaser Scientist Award of the Pediatric AIDS Foundation

1998            Co-Chair, Keystone Symposium on Molecular Approaches to Human Viral Vaccines

1998-2000       Chair, HIV Drug Resistance Collaborative Group (Academic Investigators, Industry,
                FDA)

1999-2005       Review Panel, Cancer Research Fund of the Damon Runyon-Walter Winchell
                Foundation

1999-2003       Scientific Committee, SHARE: The International AIDS Society Educational Program on
                                              7
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 315 of 582 PageID #:
                                    17961



                HIV Clinical Program on HIV Clinical Care and Prevention

2001-2006       VA QUERI-HIV Steering Committee

2002- 2013      Scientific Advisory Board, Vaccine Research Center (NIAID/NIH)

2002-2007       Chair, Pathogenesis Working Group, Acute Infection and Early Disease Research
                Program

2003-2004       Co-Chair, Dept of Veterans Affairs Blue Ribbon Committee on Laboratory Science

2003- 2013      Scientific Advisory Committee, New England Regional Primate Center

2004            HIV Vaccine Enterprise Vaccine Discovery Working Group

2004-           Executive Scientific Advisory Panel of the AIDS Research Institute irsi Caixa,
                Barcelona, Spain

2004-2007       External Advisory Committee, North-Central California Center for AIDS Research

2004            Institute of Medicine Committee on Antiviral Drug Use in Resource Constrained
                Settings

2004-2007       Vice-chair (2004-2005) and Chair (2005-), Executive Committee, NIH/NIAID Acute
                Infection and Early Disease Research Program

2004- 2013      External Advisory Committee, Case Western Reserve University Center for AIDS
                Research

2005-2008       Executive Committee, NIH Centers for AIDS Research, Directors

2005-2009       Scientific Advisory Board, International AIDS Vaccine Initiative

2007- 2012      Scientific Advisory Board, Gates Vaccine Harvard Discovery T-Cell Consortium

2009- 2013      Institute of Medicine and National Academy of Science’s Committee on Planning the
                Assessment/Evaluation of HIV/AIDS Programs Implemented Under the U.S. Global
                Leadership Against HIV/AIDS, Tuberculosis and Malaria Reauthorization Act of 2008

2010- 2018      Scientific Advisory Board, UCSD Translational Methamphetamine AIDS Research
                Center (TMAR)

2011- 2014      American Assoication for the Advancement of Science Electorate Nominating
                Committee of the Section of Medical Sciences

2011- 2014      Scientific Advisory Board, University of Minnesota Reservoir PO1

2011            National Cancer Institute Board of Scientific Counselors for Basic Sciences

2012- 2017      Executive Committee for NIH Martin Delaney Collaboratory of AIDS Researchers for
                                               8
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 316 of 582 PageID #:
                                    17962



                Eradication (CARE)

2012-           Scientific Advisory Committee, NIGMS Structural Biology of AIDS Center, the HIV
                Interaction and Viral Evolution Center; Art Olson PhD, the Scripps Research Institute,
                PI

2013- 2016      City of Hope California Institute for Regenerative Medicine (CIRM) Disease Team
                External Advisory Board

2014-           Scientific Advisory Board, HIV Immunotherapeutics Institute

2014- 2018      Scientific Advisory Committee, Advancing Broad Spectrum Host-Targeting Antiviral
                Strategies to the Clinic, Stanford Center of Excellence for Translationsal Research

2014-2017           Scientific Advisory Board, HIV Vaccine Research and Design (HIVRAD) Program,
                The Scripps Research Institute and IAVI Neutralizing Antibody Center at TSRI

2015-           Scientific Advisory Board, Evaluation of an Intensified Treatment Monitoring Strategy
                to Prevent Accumulation and Spread of HIV-1 Drug Resistance in Low- and Middle-
                Income Countries; The University of Utrecht ITREMA Project

2016-           Center for AIDS Research Executive Committee

2016- 2019      Scientific Leadership Group, Human Vaccine Project

2016-           Board of Directors, Human Vaccine Project




                                               9
     Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 317 of 582 PageID #:
                                        17963



BIBLIOGRAPHY

1.       Richman DD, Wong KT, Robinson WS, Merigan TC. Effect of Interferon on the Replication of Sendai
         Virus. J Gen Virol 9: 141-150, 1970.

2.       Richman DD, Zamvil L, Remington JS. Recurrent Pneumocystis Carinii Pneumonia in a Child with
         Hypogammaglobulinemia. Am J Dis Child 125:102-103, 1973.

3.       Richman DD, Murphy BR, Tierney EL, Chanock RM. Specificity of the Local Secretory Antibody to
         Influenza a Virus Infection. J Immunol 113: 1654-1656,1974.

4.       Chanock RM, Richman DD, Murphy BR, Spring SB, Schnitzer TS, Richardson LS. Current Approaches
         to Viral Immunoprophylaxis. In: Viral Immunology and Immunopathology. Edited by AL Notkins,
         New York, Academic Press; pp. 291-316, 1975.

5.       Murphy BR, Richman DD, Chalhub EG, Uhlendorf CP, Baron S, Chanock RM. Failure of Attenuated
         Temperature Sensitive Influenza a (H3N2) Virus to Induce Heterologous Interference in Human to
         Parainfluenza Type 1 Virus. Infect Immun 12: 62-68, 1975.

6.       Murphy BR, Spring SB, Richman DD, Tierney EL, Kasel JR, Chanock RM. Temperature Sensitive
         Mutants of Influenza Virus. VII. Transfer of the Ts-1 [E] Esions to a Wild Type of Influenza a Virus
         with the HON1 Surface Antigens. Virology 66: 533-541, 1975.

7.       Richman DD, Murphy BR, Cline WL, Alling DW. Determination of Influenza Virus Neuraminidase
         Inhibition Titers. Bull WHO 52: 233-234, 1975.

8.       Richman DD, Murphy BR, Spring SB, Coleman MT, Chanock RM. Temperature Sensitive Mutants of
         Influenza Virus. IX. Genetic and Biological Characterization of Ts-1 [E] Lesions When Transferred to
         a 1972 (H3N2) Influenza a Virus. Virology 66:551-562, 1975.

9.       Spring SB, Nusinoff S, Mills J, Richman DD, Tierney EL, Murphy BR, Chanock RM. Temperature
         Sensitive Mutants of Influenza Virus. VI. Transfer of Ts Lesions From the Asian Subtype of Influenza
         a Virus (H2N2) to the Hong Kong Subtype (H3N2). Virology 66: 522-532, 1975.

10.      Spring SB, Nusinoff S, Tierney EL, Richman DD, Murphy BR, Chanock RM. Temperature Sensitive
         Mutants of Influenza Virus. VIII. Genetic and Biological Characterization of Ts Mutants of Influenza a
         Virus (H3N2) and Their Assignment to Complementation Groups. Virology 66: 542-550, 1975.

11.      Hall WJ, Douglas RG, Zaky DA, Hyde RW, Richman DD, Murphy BR. Attenuated Influenza Virus in
         Normal Adults. Role of Pulmonary Function Studies in Vaccine Trials. J Infect Dis 133: 145-151,
         1976.

12.      Kim HW, Arrobio JO, Brandt CD, Parrott RH, Murphy BR, Richman DD, Chanock RM. Temperature
         Sensitive Mutants of Influenza a Virus. X. Response of Children to the Influenza A/Hong Kong/68-Ts-
         1 [E] (H3N2) and A/Udorn/72-Ts-1 [E] (H3N2) Candidate Vaccine Viruses and Significance of
         Immunity to Neuraminidase Antigen. Pediatr Res 10: 238-242, 1976.

13.      Murphy BR, Richman DD, Spring SB, Chanock RM. The Use of Temperature Sensitive Mutants of
         Influenza a Virus As Live Virus Vaccine Strains. Postgrad Med J 52: 381-388, 1976.



                                                       10
  Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 318 of 582 PageID #:
                                     17964



14.   Richman DD, Murphy BR, Baron S, Uhlendorf C. Three Strains of Influenza a Virus (H3N2):
      Interferon Sensitivity In Vitro and Interferon Production in Volunteers. J Clin Microbiol 3: 223-226,
      1976.

15.   Richman DD, Murphy BR, Chanock RM, Gwaltney JM, Douglas RG, Betts RF, Blacklow NR, Rose RB,
      Parrino TA, Levine MM, and Caplan ES. Temperature Sensitive Mutants of Influenza a Virus. XII.
      Safety, Antigenicity, Transmissibility and Efficacy of Influenza A/Udorn/72-Ts-1 [E] Recombinant
      Temperature Sensitive Viruses in Adults. J Infect Dis 134: 585-593, 1976.

16.   Dolin R, Richman DD, Murphy BR, Fauci AS. Cell-Mediated Immune Responses in Humans After
      Induced Infection with Influenza a Virus. J Infect Dis 135: 714-719,1977.

17.   Richman DD, Breton SJ, Goldmann DA. Scarlet Fever and Group a Streptococcal Surgical Wound
      Infection Traced to an Anal Carrier. J Pediatr 90: 387-390, 1977.

18.   Richman DD, Murphy BR, Belshe RB, Rusten HM, Chanock RM, Blacklow NR, Parrino TA, Rose FB,
      Levine MM, Caplan E. Temperature Sensitive Mutants of Influenza a Virus. XIV. Production and
      Evaluation of Influenza A/Georgia/74-Ts-1 [E] Recombinant Viruses in Human Adults. J Infect Dis
      136: 256-262, 1977.

19.   Richman DD, Murphy BR, Chanock RM. Demonstration of a Non-Temperature-Sensitive Growth-
      Restricting Mutation in a Ts Mutant of Influenza a Virus: Implications for Live Virus Vaccine
      Development. Virology 83:356-364, 1977.

20.   Chanock RM, Murphy BR, Spring SB, Richman DD. Live Virus Vaccines for Use in Humans: Strategies
      and Problems. In: Microbiology-1977 Edited by D. Schlessinger, American Society for Microbiology,
      pp. 512-520, 1977.

21.   Richman DD, Oxman MN. Antiviral Agents. In: Seminars in Infectious Diseases. Edited by L
      Weinstein, BN Fields, New York, Stratton Intercontinental Medical Board Corporation; pp. 200-255,
      1978.

22.   Catalano MA, Carson DA, Slovin SF, Richman DD, Vaughan JH. Antibodies to Epstein-Barr Virus-
      Determined Antigens in Normal Subjects and in Patients with Seropositive Rheumatoid Arthritis. Proc
      Natl Acad Sci USA 76: 5825-5828, 1979.

23.   George WL, Volpicelli NA, Stiner DB, Richman DD, Liechty EJ, Mok HY, Rolfe RD, Finegold SM.
      Relapse of Pseudomembranous Colitis after Vancomycin Therapy. New England Journal of Medicine
      301(8):414-5, 1979. Epub 1979/08/23. doi: 10.1056/nejm197908233010806. PubMed PMID:
      460343.

24.   Richman DD, Murphy BR. The Association of the Temperature Sensitive Phenotype and Viral
      Attenuation in Animals and Humans. Implications for development and use of live virus vaccines.
      Rev Infect Dis 1:413-433, 1979.

25.   Richman DD. The Use of Temperature Sensitive Mutants for Live, Attenuated Influenza Vaccines.
      (editorial) New Engl J Med 300:137-138, 1979

26.   Cleveland PH, Richman DD, Oxman MN, Wickham MG, Binder PS, Worthen DM. Immobilization of
      Viral Antigens on Filter Paper for [125I] Staphylococcal Protein a Immunoassay: A Rapid and


                                                    11
  Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 319 of 582 PageID #:
                                     17965



      Sensitive Technique for the Detection of Herpes Simplex Virus Antigens and Viral Antibodies. J
      Immunol Methods 29: 369-386, 1979.

27.   Brautigam AR, Richman DD, Oxman MN. Rapid Typing of Herpes Simplex Virus Isolates by
      Deoxyribonucleic Acid: Deoxyribonucleic Acid Hybridization. J Clin Microbiol 12: 226-234, 1980.

28.   Petru MA, Richman DD. Arizona Hinshawii Infection of an Atherosclerotic Abdominal Aorta. Arch Int
      Med 141: 537-538, 1981.

29.   Redfield D, Richman DD, Oxman MN, Kronenberg L. Psoralen Inactivation of Influenza and Herpes
      Simplex Viruses and of Virus-Infected Cells. Infect and Immun 32: 1216-1226, 1981.

30.   Richman DD, Cleveland PH, Oxman MN, Zaia JA. A Rapid Radioimmunoassay Using 125I-Labeled
      Staphylococcal Protein A for Antibody to Varicella-Zoster Virus. J Infect Dis 143:693-699, 1981.

31.   Richman DD, Yazaki P, Hostetler KY. The Intracellular Distribution and Antiviral Activity of
      Amantadine. Virology 112: 81-90, 1981.

32.   Richman DD. Orthomyxoviruses and Paramyxoviruses. In: International Textbook of Medicine, (Vol.
      II), Medical Microbiology and Infectious Diseases, Edited by AI Braude, Philadelphia, WB Saunders
      Co.; Chapter 59, 569-584, 1981

33.   Richman DD. Tuberculoma of the Brain. In: International Textbook of Medicine, (Vol. II), Medical
      Microbiology and Infectious Diseases, Edited by AI Braude, Philadelphia, WB Saunders Co, Chapter
      154, 1246-1247, 1981

34.   Richman DD. Viral Respiratory Infections. In: Current Therapy 1981, Edited by HF Conn, WB
      Sanders Co, Chapter 153, 1981

35.   Whitley RJ and NIAID Collaborative Antiviral Study Group. Herpes Simplex Encephalitis. Vidarabine
      Therapy and Diagnostic Problems. New Engl J Med 304:313-318, 1981.

36.   Hostetler KY, Richman DD. Studies on the Mechanism of Phospholipid Storage Induced by
      Amantadine and Chloroquine in Madin Darby Canine Kidney Cells. Biochem Pharmacol 31: 3795-
      3799, 1982.

37.   Nahmias AJ, et al and NIAID Collaborative Antiviral Study Group. Herpes Simplex Encephalitis:
      Laboratory Evaluations and Their Diagnostic Significance. J Infect Dis 145: 829-836, 1982.

38.   Reichman RC, Ginsberg M, Barrett-Connor E, Wyborny C, Connor JD, Redfield DC, Savoia MC,
      Richman DD, Oxman MN, Dandliker PS, Badger GJ, Ashikaga T, Dolin R. A Controlled Trial of Oral
      Acyclovir in the Therapy of Recurrent Herpes Simplex Genitalis: A Preliminary Report. Amer J Med
      73 (Supplement): 338-341, 1982.

39.   Richman DD, Cleveland PH, Oxman MN, Johnson KM. The Binding of Staphylococcal Protein a by the
      Sera of Different Animal Species. J Immunol 128: 2300-2305, 1982.

40.   Richman DD, Cleveland PH, Oxman MN. A Rapid Enzyme Immunofiltration Technique Using
      Monoclonal Antibodies to Serotype Herpes Simplex Virus. J Med Virol 9: 299-305, 1982.

41.   Whitley RJ, et al and NIAID Collaborative Antiviral Study Group. Vidarabine Therapy of Varicella in
      Immunosuppressed Patients. J Pediatr 101: 125-131, 1982.
                                                    12
  Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 320 of 582 PageID #:
                                     17966



42.   Whitley RJ, et al and NIAID Collaborative Antiviral Study Group. Early Vidarabine Therapy to Control
      the Complications of Herpes Zoster in Immunosuppressed Patients. New Engl J Med 307: 971-976,
      1982.

43.   Whitley RJ, et al and NIAID Collaborative Antiviral Study Group. Herpes Simplex Virus Encephalitis:
      Clinical Assessment. JAMA 247: 317-320, 1982.

44.   Cleveland PH, Richman DD, Redfield DC, Disharoon DR, Binder PS, Oxman MN. An Enzyme
      Immunofiltration Technique for Rapid Diagnosis of Herpes Simplex Virus Eye Infections in a Rabbit
      Model. J Clin Microbiol 16: 676-685, 1982.

45.   Oxman MN, Richman DD, and Spector S. Management at Delivery of Mother and Infant When
      Herpes Simplex, Varicella-Zoster, Hepatitis or Tuberculosis Have Occurred During Pregnancy. In:
      Current Clinical Topics in Infectious Diseases, Volume 4, Edited by JS Remington and MN Swartz,
      McGraw-Hill, Boston, 1983

46.   Redfield DC, Richman DD, Albanil S, Oxman MN, Wahl GM. Detection of Herpes Simplex Virus in
      Clinical Specimens by DNA Hybridization. Diagn Microbiol and Infect Dis 1: 117-128, 1983.

47.   Richman DD, Cleveland PH, McCormick JB, Johnson KM. Antigenic Analysis of Strains of Ebola Virus:
      Identification of Two Ebola Serotypes. J Infect Dis 147: 268-271, 1983.

48.   Richman DD. The Use of Staphylococcal Protein A in Diagnostic Virology. Current Topics in Microbiol
      Immunol 104: 159-176, 1983

49.   Whitley RJ and the NIAID Collaborative Antiviral Study Group. Interim Summary of Mortality in
      Herpes Simplex Encephalitis and Neonatal Herpes Simplex Virus Infections: Vidarabine Versus
      Acyclovir. J Antimicrobial Chemotherapy 12 (Suppl B): 105-112, 1983.

50.   Mertz GJ, Critchlow CW, Benedetti J, Reichman R, Dolin R, Connor J, Redfield DC, Savoia MC,
      Richman DD, Tyrell DL, Mimedzinski L, Portnoy J, Keeney RE, Corey L. Double Blind Placebo-
      Controlled Trial of Oral Acyclovir in First Episode Genital Herpes Simplex Virus Infection. JAMA 232:
      1147-1151, 1984.

51.   Reichman RC, Badger GJ, Mertz CJ, Corey L, Richman DD, Connor JD, Redfield D, Savoia MC,
      Oxman MN, Bryson Y, Tyrell L, Portnoy J, Creagh-Kirk T, Keeney RE, Ashikaga T, Dolin R. Treatment
      of Recurrent Genital Herpes Simplex Infections with Oral Acyclovir: A Controlled Trial. JAMA 251:
      2103-2107, 1984.

52.   Richman DD, Redfield DC, Cleveland PH, Oxman MN, Wahl GM. Rapid Viral Diagnosis. J Infect Dis
      149: 298-310, 1984.

53.   Richman DD, Schmidt N, Plotkin S, Yolken R, Chernesky M, McIntosh K and Mattheis M. Summary of
      a Workshop on New and Useful Methods in Rapid Viral Diagnosis. J Infect Dis 150: 941-951, 1984.

54.   Richman DD. Viral Respiratory Infections. In: Emergency Medical Therapy - 1984, Edited by RF
      Edlich and DA Spyker, Appleton-Century-Crofts, pp. 869-872, 1984.

55.   Harris JP, Woolf NK, Ryan AF, Butler DM, Richman DD. Immunologic and Electrophysiologic
      Response to Cytomegalovirus Inner Ear Infection in the Guinea Pig. J Infect Dis 150: 523-530, 1985.


                                                    13
  Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 321 of 582 PageID #:
                                     17967



56.   Richman DD, Cleveland PH, Wopschall LJ. Immunoenzymatic Staining of Viral and Chlamydial
      Antigens in Cell Culture. Diagn Microbiol Infect Dis 3: 353-358, 1985.

57.   Richman DD. Promising New Approaches for the Diagnosis and Therapy of Virus Infections. In:
      Microbiology - 85. Edited by L. Lieve, American Society for Microbiology, Washington, D.C., pp. 153-
      156, 1985

58.   Richman DD. Viral Respiratory Infections. In: Current Emergency Therapy '85, Edited by RF Edlich
      and DA Spyker, Aspen Publications, Rockville, MD; pp. 979-982, 1985

59.   Wahl GM, Albanil S, Ignacio K, Richman DD. Nucleic Acid Hybridization: A Powerful Technology
      Useful for Medical Diagnosis. In: Medical Virology IV, edited by L.M. de la Maza and E.M. Peterson,
      L. Erlbaum Assoc., Hillsdale, N.J.; 37-64, 1985.

60.   Woolf NK, Harris JP, Ryan AF, Butler DM, Richman DD. Hearing Loss in Experimental
      Cytomegalovirus Infection of the Guinea Pig Inner Ear: Prevention by Systemic Immunity. Ann.
      Otology, Rhinology and Laryngology 94: 350-356, 1985.

61.   Cueva RA, Davidson TM, Richman DD. Pasteurella Infections of the Head and Neck. Arch
      Otolaryngology 112:207-209, 1986.

62.   Richman DD, Buckmaster A, Bell S, Hodgman C, Minson AC. Identification of a New Glycoprotein of
      Herpes Simplex Virus Type 1 and Genetic Mapping of the Gene That Codes for It. J Virol 57: 647-
      655, 1986.

63.   Richman DD, Hostetler KY, Yazaki PJ, Clark S. Fate of Influenza a Virion Proteins After Entry Into
      Subcellular Fractions of LLC Cells and the Effect of Amantadine. Virology 151: 200-210, 1986.

64.   Richman DD, Wahl GM. Nucleic acid probes to detect viral diseases. In: Concepts in Viral
      Pathogenesis, II. Edited by AL Notkins and MBA Oldstone, Springer-Verlag, New York; 301-309,
      1986.

65.   Richman DD. Nucleic Acid Hybridization. In: Clinical Virology Manual, Edited by S. Specter and G.J.
      Lancz, New York, Elsevier Science Publishing Co.; 251-260, 1986

66.   Richman DD. Paramyxoviruses. In: International Textbook of Medicine (Vol. II), Medical
      Microbiology and Infectious Diseases, 2nd ed., Edited by A. Braude, Philadelphia, WB Saunders Co,
      514-521, 1986

67.   Richman DD. Use of Viral Probes for Diagnosis of HSV Infections. In: Human Herpesvirus Infections,
      edited by C. Lopez and B. Roizman, New York, Raven Press; 221-226, 1986

68.   Richman DD. Viral Respiratory Infections. In: Current Emergency Therapy, Third Edition, Edited by
      RF Edlich and D Spyker, Aspen Publications, Rockville, MD; 525-528, 1986

69.   Richman DD. Tuberculoma of the brain. In: International Textbook of Medicine (vol. II), Medical
      Microbiology and Infectious Diseases, 2nd ed., Edited by A. Braude, Philadelphia, WB Saunders Co;
      1070-1072, 1986

70.   Richman DD. Infectious Disease Problems in Cosmetic Surgery. In: Problems in Aesthetic Surgery:
      Biological Causes and Clinical Solutions. Edited by R. Rudolph, C.V. Mosby, St. Louis; 181-188, 1986.

                                                   14
  Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 322 of 582 PageID #:
                                     17968



71.   Richman DD. Orthomyxoviruses. In: International Textbook of Medicine (Vol. II), Medical
      Microbiology and Infectious Diseases, 2nd ed., Edited by A. Braude, Philadelphia, WB Saunders Co;
      507-514, 1986.

72.   Whitley RJ, et al and NIAID Collaborative Antiviral Study Group. Vidarabine Versus Acyclovir Therapy
      in Herpes Simplex Virus Encephalitis. New Engl J Med 314:144-149, 1986.

73.   WHO Working Group. Extra-Ocular Chlamydial Infection. Bull World Health Organ 64: 481-492,
      1986.

74.   Cleveland PH, Richman DD, Oxman MN, Worthen DM. A Rapid Serologic Technique for Typing
      Herpes Simplex Viruses. J Clin Microbiol 15: 402- 407, 1982.

75.   Fischl MA, Richman DD, Grieco MH, Gottlieb MS, Volberding PA, Laskin OL, Leedom JM, Groopman
      JE, Mildvan D, Schooley RT, Jackson GG, Durack DT, King D and the AZT Collaborative Working
      Group. The Efficacy of 3′-Azido- 3′-Deoxythymidine (Azidothymidine) in the Treatment of Patients
      with AIDS and AIDS-Related Complex: A Double-Blind Placebo-Controlled Trial. New Engl J Med 317:
      185-191, 1987.

76.   Grant I, Atkinson JH, Hesselink JR, Kennedy CJ, Richman DD, Spector SA, McCutchan JA. Evidence
      for early central nervous system involvement in the acquired immunodeficiency syndrome (AIDS)
      and other human immunodeficiency virus (HIV) infections. Ann Int Med 107: 828-836, 1987.

77.   Laskin OL, Cederberg DM, Mills J, Eron LJ, Mildvan D, Spector SA, and the Ganciclovir Study Group.
      Ganciclovir for the Treatment and Suppression of Serious Infections Caused by Cytomegalovirus.
      Amer J Med 83: 201-207, 1987.

78.   Richman DD, Fischl MA, Grieco MH, Gottlieb MS, Volberding PA, Laskin OL, Leedom JM, Groopman
      JE, Mildvan D, Hirsch MS, Jackson GG, Durack DT, Nusinoff-Lehrman S, and the AZT Collaborative
      Working Group. The Toxicity of 3′-Azido-3′-Deoxythymidine (Azidothymidine) in the Treatment of
      Patients with AIDS and AIDS-Related Complex: A Double-Blind, Placebo-Controlled Trial. New Engl J
      Med 317: 192-197, 1987.

79.   Richman DD, Kornbluth RS, Carson DA. Failure of Dideoxynucleosides to Inhibit HIV Replication in
      Cultured Human Macrophages. J Exp Med 166: 1144-1149, 1987.

80.   Richman DD, McCutchan JA, Spector SA. Detecting Human Immunodeficiency Virus RNA in
      Peripheral Blood Mononuclear Cells by Nucleic Acid Hybridization. J Infect Dis 156: 823-827, 1987.

81.   Richman DD. Rapid Diagnosis of Infectious Diseases Using Nucleic Acid Technology, In:
      Contributions of Chemistry to Health, Volume 2, Proceedings of the Fifth CHEMRAWN Conference,
      Heidelberg, 1986. Edited by H. Machleidt, VCH Verlagsgesellshalf mbH, Weinheim; pages 33-46,
      1987

82.   Richman DD. Developments in Rapid viral Dagnosis. Infectious Disease Clinics of North America 1:
      311-322, 1987.

83.   Richman DD. Dideoxynucleosides Are Less Inhibitory Invitro Against HIV-2 Than HIV-1. Antimicrob
      Agents Chemotherapy 31: 1879-1881, 1987.



                                                   15
  Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 323 of 582 PageID #:
                                     17969



84.   Smith RS, Naso RB, Rosen J, Whalley A, Hom Y, Hoey K, Kennedy CJ, McCutchan JA, Spector SA,
      Richman DD. Antibody to a Synthetic Oligopeptide in Subjects at Risk for Human Immunodeficiency
      Virus Infection. J Clin Microbiol 25: 1498-1504, 1987.

85.   Smith RS, Viel SB, Fong SS, Westrick S, Richman DD. Simultaneous Detection of Antibody to Human
      Immunodeficiency Virus and Hepatitis Surface Antigen. In: Hepadna Viruses, Symposia on Molecular
      and Cellular Biology, New Series, Volume 70, Edited by WS Robinson, K Koike, and H Will, AR Liss,
      Inc., New York, 451-459, 1987.

86.   Cleveland PH, Richman DD. Enzyme Immunofiltration Staining Assay for Immediate Diagnosis of
      Herpes Simplex Virus and Varicella-Zoster Virus Directly From Clinical Specimens. J Clin Micro 25:
      416-420, 1987.

87.   Carson DA, Haertle T, Wasson B, Richman DD. Biochemical Genetic Analysis of 2′, 3′-
      Dideoxyadenosine Metabolism in Human T Lymphocytes. Biochem Biophysical Res Commun
      151:788-793, 1988.

88.   Atkinson JH, Grant I, Kennedy CJ, Richman DD, Spector SA, McCutchan JA. Prevalence of Psychiatric
      Disorders Among Men Infected with Human Immunodeficiency Virus: A Controlled Study. Arch of
      Gen Psychiatry 45:859-864, 1988.

89.   Firestein GS, Reifler DR, Richman DD, Gruber HE. Rapid and Reversible Modulation of T4 (CD4) on
      Monocytoid Cells by Phorbol Myristate Acetate: Effect on HIV Susceptibility. Cellular Immunol
      113:63-69, 1988.

90.   Grant I, Atkinson JH, Hesselink JR, Kennedy CJ, Richman DD, Spector SA, McCutchan JA. Human
      Immunodeficiency Virus-Associated Neurobehavioral Disorder. J Royal Coll of Phys of London
      22:149-157, 1988.

91.   Haertle T, Carrera CJ, McDougal JS, Sowers LC, Richman DD, Carson DA. Metabolism and Anti-HIV
      Activity of 2-Halo-2′, 3′-Dideoxyadenosine Derivatives. J Biol Chem 263:5870-5875, 1988.

92.   Jarvik JG, Hesselink JR, Kennedy C, Teschke R, Wiley C, Spector S, Richman DD: McCutchan JA.
      Acquired Immunodeficiency Syndrome: Magnetic Resonance Patterns of Brain Involvement with
      Pathologic Correlation. Arch Neurol 45:731-738, 1988.

93.   Kiley MP, Cox NJ, Elliott LH, Defries R, Buchmeier MJ, Richman DD, McCormick JB. Physicochemical
      Properties of Marburg Virus: Evidence for Three Unique Virus Strains and Their Relationship to Ebola
      Virus. J Gen Virol 69:1957-1967, 1988.

94.   Pauza CD, Galindo J, Richman DD. Human Immunodeficiency Virus Infection of Monoblastoid Cells:
      Cellular Differentiation Determines the Pattern of Virus Replication. J Virol 62:3558-3564, 1988.

95.   Richman DD, Andrews J, The AZT Collaborative Working Group. Results of Continued Monitoring of
      Participants in the Placebo-Controlled Trial of Zidovudine for Serious Human Immunodeficiency Virus
      Infection. Amer J Med 85 (suppl 2A):208-213, 1988.

96.   Richman DD, Mitsuya H, Broder S, Hostetler KY. Fusidic Acid, HIV, and Host Cell Toxicity. (Letter)
      Lancet i:1051-1052, 1988.



                                                   16
  Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 324 of 582 PageID #:
                                     17970



97.    Richman DD. The Treatment of HIV Infection: Azidothymidine (AZT) and Other New Antiviral Drugs.
       In: The Medical Management of AIDS, edited by Sande MA and Volberding PA. Philadelphia, WB
       Saunders Co., 1988

98.    Richman DD. The Treatment of HIV Infection: Azidothymidine (AZT) and Other New Antiviral Drugs.
       Infectious Disease Clinics of North America 2:397-407, 1988

99.    Richman DD. The Treatment of HIV Infection. AIDS 2 (suppl 1): S137-S142, 1988

100.   Schmitt FA, Bigley JW, McKinnis R, Logue PE, Evans RW, Drucker JL, The AZT Collaborative Working
       Group. Neuropsychological Outcome of Zidovudine (AZT) Treatment of Patients with AIDS and
       AIDS-Related Complex. N Engl J Med 319: 1573-1578, 1988.

101.   Smith RS, Viel SB, Fong SS, Parks DE, Westrick S, Richman DD. Simultaneous Detection of Antibody
       to the Human Immunodeficiency Virus and of the Surface Antigen of Hepatitis B Virus in Human
       Serum. J Infect Dis 157:812-816, 1988.

102.   Woolf NF, Ochi JW, Silva EL, Sharp PA, Harris JP, Richman DD. Impairment in T-Lymphocyte
       Responses During Early Infection with the Human Immunodeficiency Virus. Antimicrob Agents and
       Chemother 32:865-872, 1988.

103.   Bentin J, Tsoukas CD, McCutchan JA, Spector SA, Richman DD, Vaughan JH. Impairment in T-
       Lymphocyte Responses During Early Infection with the Human Immunodeficiency Virus. J Clin
       Immunol 9:159-168, 1989.

104.   Fischl MA, Richman DD, Causey DM, Grieco MH, Bryson JDY, Mildvan D, Laskin OL, Groopman JE,
       Volberding PA, Schooley RT, Jackson GG, Durack DT, Andrews JC, Nusinoff-Lehrman S, Barry DW,
       and the AZT Collaborative Working Group. Prolonged Zidovudine Therapy in Patients with AIDS and
       Advanced AIDS-Related Complex. JAMA 262:2405-2410, 1989.

105.   Guatelli JC, Gingeras TR, Richman DD. Nucleic Acid Amplification In Vitro: The Detection of
       Sequences with Low Copy Numbers and the Amplification to the Diagnosis of HIV-1 Infection. Clin
       Microbiol Rev 2:217-226, 1989.

106.   Heyman RA, Borrelli E, Lesley J, Anderson D, Richman DD, Baird SM, Hyman R, Evans RM.
       Thymidine Kinase Obliteration (TKO): Creation of Transgenic Mice with Controlled Immune-
       Deficiency. Proc Natl Acad Sci 86:2698-2702, 1989.

107.   Kornbluth RS, Oh PS, Munis JR, Cleveland PH, Richman DD. HIV with Reduced Sensitivity to
       Zidovudine (AZT) Isolated During Prolonged Therapy. J Exp Med 169:1137-1151, 1989

108.   Larder B, Darby G, Richman DD. HIV with Reduced Sensitivity to Zidovudine (AZT) Isolated During
       Prolonged Therapy. Science 243:1731-1734, 1989.

109.   Larsen RA, Bozzette S, McCutchan JA, Chiu J, Leal MA, Richman DD and The California Collaborative
       Treatment Group. Persistent Cryptococcus Neoformans Infection of the Prostate After Successful
       Treatment of Meningitis. Ann Int Med 111:125-128, 1989

110.   Merigan TC, Skowron G, Bozzette S, Richman DD, Uttamchandani R, Schooley R, Hirsch M, Soo W,
       Pettinelli C, Schaumburg H, ddC Study Group of the AIDS Clinical Trials Group. Circulating p24


                                                  17
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 325 of 582 PageID #:
                                    17971



       Antigen Levels and Responses to Dideoxycytidine in Human Immunodeficiency Virus (HIV)
       Infections. Ann Int Med 110:189-194, 1989.

111.   Mildvan D, Richman DD. Strategies for the Treatment of Human Immunodeficiency Virus Infection.
       In: Current Topics in AIDS, Volume 2, ed. M.S. Gottlieb, et al., J. Wiley & Sons, Chicester, England,
       pgs. 235-262, 1989.

112.   Mosier DE, Gulizia RJ, Baird SM, Spector S, Spector D, Kipps TJ, Fox RI, Carson DA, Cooper N,
       Richman DD, Wilson DB. Studies of HIV Infection and the Development of Epstein-Barr Virus-
       Related B Cell Lymphomas Following Transfer of Human Lymphocytes to Mice with Severe Combined
       Immunodeficiency. Current Topics in Microbiol and Immunol 152, M.J. Bosma, R.A. Phillips and W.
       Schuler, eds. Springer-Verlag, Heidelberg, 195-199, 1989.

113.   Mosier DE, Gulizia RJ, Wilson DB, Baird SM, Spector SA, Spector DH, Richman DD, Fox RI, Kipps TJ.
       Elements of the Human Immune System: Studies of Mature Lymphoid Cells Following
       Xenotransplantation to SCID Mice. In: Progress in Immunology VII. F. Melchers, et al., eds.
       Springer-Verlag, Berlin; 1264-1271, 1989.

114.   Richman DD, Cleveland PH. Public Access to Experimental Drug Therapy: AIDS Raises Yet Another
       Conflict Between Freedom of the Individual and Welfare of the Individual and the Public. Edited by
       A. Balows, R.C. Tilton, A. Turano. Brescia, Italy, Brixia Academic Press; 360-364, 1989

115.   Richman DD. Public Access to Experimental Drug Therapy: AIDS Raises Yet Another Conflict
       Between Freedom of the Individual and Welfare of the Individual and the Public. J Infect Dis
       159:412-415, 1989

116.   Schrier RD, Gnann Jr JW, Landes R, Lockshin C, Richman DD, McCutchan JA, Kennedy CJ, Oldstone
       MB, Nelson JA. T Cell Recognition of HIV Synthetic Peptides in a Natural Infection. J Immunol
       142:1166-1176, 1989.

117.   Spector SA, Kennedy C, McCutchan JA, Bozzette SA, Straube RC, Connor JD, Richman DD. The
       Antiviral Effect of Zidovudine and Ribavirin in Clinical Trials and the Use of p24 Antigen Levels as a
       Virologic Marker. J Infect Dis 159:822-828, 1989.

118.   Whitley RJ, Cobbs CG, Alford CA, Jr., Soong S-J, Hirsch MS, Connor JD, Corey L, Hanley DF, Levin M,
       Powell DA, NIAID Collaborative Antiviral Study Group. Diseases That Mimic Herpes Simplex
       Encephalitis. JAMA 262:234-239, 1989.

119.   Woolf NK, Koehrn FJ, Harris JP, Richman DD. Congenital Cytomegalovirus Labyrinthitis and
       Sensironeural Hearing Loss in Guinea Pigs. J Infect Dis 160:929-937, 1989.

120.   Carson DA, Haertle T, Carrera CJ, Willis EH, Wasson DB, Richman DD. 2-Halo- 2′, 3′-
       Dideoxyadenosines: Metabolically Stable Dideoxynucleosides with Activity Against the Human
       Immunodeficiency Virus (HIV). In: Purine and Pyrimidine Metabolism in Man, vol 4, eds. Kiyonobu
       Mikanagi, Kusuki Nishioka and William N. Kelley, Plenum Publishing, New York, 1989.

121.   Richman DD. HIV Drug Resisitance Retroviruses of Human AIDS and Related Animal Diseases
       “Colloque Des Cent Gardes,” October, 1989, Quatrième Des Cent Gardes 4:295-298, 1989.

122.   Bozzette SA, Richman DD. Salvage Therapy for Zidovudine-Intolerant HIV-Infected Patients with
       Alternating and Intermittent Regimens of AZT and ddC. Amer J Med 88(suppl 5B):24S-26S, 1990.

                                                      18
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 326 of 582 PageID #:
                                    17972



123.   Bozzette SA, Sattler FR, Chiu J, Wu AW, Gluckstein D, Kemper C, Bartok A, Niosi J, Abramson I,
       Coffman J, Hughlett C, Loya R, Cassens B, Akil B, Meng T-C. Boylen CT, Nielson D, Richman DD,
       Tilles JG, Leedom J, McCutchan JA, The California Collaborative Treatment Group. A Controlled Trial
       of Early Adjunctive Treatment with Corticosteroids for Pneumocystis Carinii: Pneumonia in the
       Acquired Immunodeficiency Syndrome. New Engl J Med 323:1451-1457, 1990.

124.   Collier AC, Bozzette S, Coombs RW, Causey DM, Schoenfeld DA, Spector SA, Pettinelli CM, Davies G,
       Richman DD, Leedom JM, Kidd P, Corey L. A Pilot Study of Low Dose Zidovudine in Human
       Immunodeficiency Virus Infection. New Engl J Med 323:1015-1021, 1990.

125.   Dankner WM, McCutchan JA, Richman DD, Hirata K, Spector SA. Localization of Human
       Cytomegalovirus in Peripheral Blood Leukocytes By In Situ Hybridization. J Infect Dis 161:131-136,
       1990.

126.   Davis GR, Blumeyer K, DiMichele LJ, Whitfield KM, Chappelle H, Riggs N, Ghosh SS, Kao PM, Fahey
       E, Kwoh DY, Guatelli JC, Spector, Richman DD, Gingeras TR. Detection of HIV-1 in AIDS Patients
       Using Amplification-Mediated Hybridization Analyses: Reproducibility and Quantitative Limitations. J
       Infect Dis 162:13-20, 1990.

127.   Fischl MA, Parker CB, Pettinelli C, Wulfsohn M, Hirsch MS, Collier AC, Antoniskis D, Ho M, Richman
       DD, Fuchs E, Merigan TC, Reichman RC, Gold J, Steigbigel N, Leoung GS, Rasheed S, Tsiatis A, AIDS
       Clinical Trials Group. A Randomized Controlled Trial of a Reduced Daily Dose of Zidovudine in
       Patients with the Acquired Immunodeficiency Syndrome. New Engl J Med 323:1009-1014, 1990.

128.   Fischl MA, Richman DD, Hansen N, Collier AC, Carey JT, Para MF, Hardy WD, Dolin R, Powderly WG
       Allan JD, Wong B, Merigan TC, McAuliffe VJ, Hyslop NE, Rhame FS, Volberding P, Pettinelli C,
       Anderson J, AIDS Clinical Trials Group. The Safety and Efficacy of Zidovudine (AZT) in the
       Treatment of Subjects with Mildly Symptomatic HIV Infection: A Double-Blind Placebo-Controlled
       Trial. Ann Int Med 112:727-737, 1990.

129.   Gingeras TR, Richman DD, Kwoh DY, Guatelli JC. Methodologies for In Vitro Nucleic Acid
       Amplification and Their Applications. Vet Microbiol 24:235-251, 1990.

130.   Guatelli JC, Gingeras TR, Richman DD. Alternative Splice Acceptor Utilization During HIV-1 Infection
       of Cultured Cells. J Virol 64:4093-4098, 1990.

131.   Guatelli JC, Whitfield KM, Kwoh DY, Barringer KJ, Richman DD, Gingeras TR. Isothermal, In Vitro
       Amplification of Nucleic Acids by a Multi-Enzyme Reaction Modeled After Retroviral Replication. Proc
       Natl Acad Sci 87:1874-1878, 1990.

132.   Hochster H, Dieterich D, Bozzette S, Reichman RC, Connor JD, Liebes L, Sonke RL, Spector SA,
       Valentine F, Pettinelli C, Richman DD. Toxicity of Combined Ganciclovir (DHPG) and Zidovudine
       (AZT) with the Therapy of AIDS-Related CMV Disease: Results of a NIAID AIDS Clinical Trials Group
       Phase I Study (ACTG 004). Ann Int Med 113:111-117, 1990.

133.   Hostetler KY, Stuhmiller LM, Lenting HBM, van den Bosch H, Richman DD. Synthesis and
       Antiretroviral Activity of Phospholipid Analogs of Azidothymidine and Other Antiviral Nucleosides. J
       Biol Chem 265:6112-6117, 1990.




                                                     19
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 327 of 582 PageID #:
                                    17973



134.   Kornbluth RS, Munis JR, Oh PS, Meylan PR, Richman DD. Characterization of a Macrophage-Tropic
       HIV Strain That Does Not Alter Macrophage Cytokine Production Yet Protects Macrophages From
       Superinfection by Vesicular Stomatitis Virus. AIDS Res Human Retroviruses. 6:1023-1026, 1990.

135.   Kornbluth RS, Oh PS, Munis JR, Cleveland PH, Richman DD. The Role of Interferons in the Control of
       HIV Replication in Macrophages. Clin Immunol Immunopathol 54:200-219, 1990.

136.   Larder BA, Chesebro B, Richman DD. Susceptibilities of Zidovudine-Susceptible and -Resistant
       Human Immunodeficiency Virus Isolates to Antiviral Agents Determined by Using a Quantitative
       Plaque Reduction Assay. Antimicrob Agents Chemotherap 34:436-441, 1990.

137.   Meng TC, Fischl MA, Richman DD. ACTG 106. Phase I/II Study of ddC and AZT Combination in
       Patients with AIDS and Advanced ARC. Amer J Med 88(suppl 5B):27S-30S, 1990.

138.   Merigan TC, Skowron G, ddC Study Group of the AIDS Clinical Trials Group of the National Institute
       of Allergy and Infectious Diseases. Safety and Tolerance of Dideoxycytidine as a Single Agent. Amer
       J Med 88(suppl 5B):11S-15S, 1990.

139.   Meylan PR, Richman DD, Kornbluth, RS. Characterization and Growth in Human Macrophages of
       Mycobacterium Avium Complex Isolated From the Blood of Patients with AIDS. Infect Immun
       58:2564-2568, 1990.

140.   Munis JR, Richman DD, Kornbluth RS. HIV-1 Infection of Macrophages In Vitro Neither Induces
       TNF/Cachectin Gene Expression nor Alters TNF/Cachectin Induction by Lipopolysaccharide. J Clin
       Invest 85:591-596, 1990.

141.   NIH State-Of-The-Art Conference. State-Of–The Art Conference on Azidothymidine Therapy for Early
       HIV Infection. Amer J Med:89, 335-344, 1990.

142.   O'Shea S, Cordery M, Barrett WY, Richman DD, Bradbeer C, Banatvala JE. HIV Excretion Patterns
       and Specific Antibody Responses in Body Fluids. J Med Virol 31:291-296, 1990.

143.   Pauza CD, Galindo JE, Richman DD. Reinfection Results in Accumulation of Unintegrated Viral DNA
       in Cytopathic and Persistent HIV-1 Infection of CEM Cells. J Exp Med 172:1035-1042, 1990.

144.   Richman DD, Grimes JM, Lagakos SW. Effect of Stage of Disease and Drug Dose on Zidovudine
       Susceptibilities of Isolates of Human Immunodeficiency Virus. J AIDS 3:743-746, 1990.

145.   Richman DD. HIV and Other Human Retroviruses. In: Antiviral Agents and Viral Diseases of Man. 3rd
       Edition, eds. GJ Galasso, RJ Whitley, TC Merigan, Raven Press, New York, pp 581-647, 1990

146.   Richman DD. The Clinical use of Anti-HIV Agents. In: Design of Anti-AIDS Drugs, eds. E. deClercq,
       vol. 14, Elsevier, Amsterdam, pp 339-367, 1990.

147.   Richman DD. Therapy - HIV. In: Control Of Virus Diseases. Eds., N.J. Dimmock, P.D. Griffiths, C. R.
       Madeley. Cambridge University Press, Cambridge, pages 261-313, 1990.

148.   Richman DD. Susceptibility to Nucleoside Analogues of Zidovudine-Resistant Isolates of Human
       Immunodeficiency Virus. Amer J Med 88 (suppl 5B): 85-105, 1990.

149.   Richman DD. Viral Drug Resistance. Current Opinion in Infectious Diseases 3:819-823, 1990.

                                                    20
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 328 of 582 PageID #:
                                    17974



150.   Richman DD. Zidovudine Resistance of Human Immunodeficiency Virus. Reviews of Infectious
       Diseases 12 Suppl 5: S507-10; discussion S10-2, 1990. Epub 1990/07/01. PubMed PMID: 2201072.

151.   Volberding PA, Lagakos SW, Koch MA, Pettinelli C, Myers MW, Booth DK, Balfour DH, Reichman RC,
       Bartlett JA, Hirsch MS, Murphy RL, Hardy WD, Soeiro R, Fischl MA, Bartlett JG, Merigan TC, Hyslop
       NE, Richman DD, Valentine FT, Corey L, AIDS Clinical Trials Group. Zidovudine in Asymptomatic HIV
       Infection. A Controlled Trial in Persons with Fewer Than 500 CD4+ Cells/mm3. New Engl J Med 322:
       941-949, 1990.

152.   Wu AW, Mathews WC, Brysk LT, Akinson JH, Grant I, Abramson I, Kennedy CJ, McCutchan JA,
       Spector SA, Richman DD. Quality of Life in a Placebo-Controlled Trial of Zidovudine in Patients with
       AIDS and AIDS-Related Complex. J AIDS 3: 683-690, 1990.

153.   Zarling JM, Moran PA, Haffar O, Slas J, Richman DD, Spina CA, Myers DE, Kuebelback V, Lendbetter
       JA, Uckun AFM. Inhibition of HIV replication by pokeweed antiviral protein targeted to CD4+ cells by
       monoclonal antibodies. Nature 347: 92-95, 1990.

154.   Richman DD. Prospects for Antiretroviral Therapy. Retroviruses of Human AIDS and Related Animal
       Diseases. “Colloque Des Cent Gardes,” October, Cinquième Des Cent Gardes 5: 271-273, 1990.

155.   Bozzette SA, Arcia J, Bartok AE, McGlynn LM, McCutchan JA, Richman DD, Spragg R, Spector SA.
       The Impact of Concomitant Viral Pathogens on the Course of Pneumocystis Carinii Pneumonia. J
       Protozool 38:183S-184S, 1991.

156.   Bozzette SA, Larsen RA, Chiu J, Leal MAE, Jacobsen J, Rothman P, Robinson P, Gilbert G, McCutchan
       JA, Tilles J, LeedomJM, Richman DD and The California Collaborative Treatment Group. A Placebo-
       Controlled Trial of Maintenance Therapy with Fluconazole After Treatment of Cryptococcal Meningitis
       in the Acquired Immunodeficiency Syndrome. New Engl J Med 324: 580-584:1991.

157.   Bozzette SA, Larsen RA, Chiu J, Leal MAE, Tilles JG, Richman DD, Leedom JM, McCutchan JA, The
       California Collaborative Treatment Group. Fluconazole Treatment of Persistent Cryptococcus
       Neoformans Prostatic Infection in AIDS. Ann Int Med 115: 285-286, 1991.

158.   Bozzette SA, Santangelo J, Villasana D, Fraser A, Wright B, Jacobsen C, Hayden E, Schnack J,
       Spector S, Richman DD. Peripheral Nerve Function in Persons with Asymptomatic or Minimally
       Symptomatic HIV Disease: Absence of Zidovudine Neurotoxicity. J AIDS 4:851-855, 1991.

159.   D'Souza MP, Durda P, Hanson CV, Milman G, and Collaborating Investigators. Evaluation of
       monoclonal antibodies to HIV-1 by neutralization and serological assays: an international
       collaboration. AIDS 5:1061-1070, 1991.

160.   Dueck R, Prutow RJ, Richman DD. Effect of Parainfluenza Infection on Gas Exchange and FRC
       Response to Anesethesia in Sheep. Anesthesiology 74:1044-1051, 1991.

161.   Easterbrook PH, Keruly JC, Creagh-Kirk T, Richman DD, Chaisson RE, Moore RD, the Zidovudine
       Epidemiology Study Group. Racial and Ethnic Differences in Outcome in Zidovudine Treated Patients
       with Advanced HIV Disease. JAMA 266: 2713-2718, 1991.

162.   Frank KB, Connel EV, Holman MJ, Huryn DM, Sluboski BC, Tam SY, Todaro LJ, Weigel M, Richman
       DD, Mitsuya H, Broder S, Sim IS. Anabolism and Mechanism of Action of R024-5098, an Isomer of
       2′, 3′-Dideoxyadenosine (ddA) with Anti-HIV Activity. Ann N Y Acad Sci 616: 408-414:1991.
                                                    21
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 329 of 582 PageID #:
                                    17975



163.   Gingeras TR, Prodanovich P, Latimer T, Guatelli JC, Richman DD, Barringer KJ. Use of self-sustained
       sequence replication (3SR) amplification reaction to analyze and detect mutations in zidovudine-
       resistant human immunodeficiency virus. J Infect Dis 164:1066-1074, 1991.

164.   Hostetler KY, Carson DA, Richman DD: Phosphatidylazidothymidine: Mechanism of antiretroviral
       action in CEM cells. J Biol Chem 266:11714-11717, 1991.

165.   Hsu M-C, Schutt AD, Holly M, Slice LW, Sherman MI, Richman DD, Potash MJ, Volsky DJ. Inhibition
       of HIV Replication in Acute and Chronic Infection In Vitro by a Tat Antagonist. Science 254:1799-
       1802, 1991.

166.   Huryn DM, Sluboski BC, Tam SY, Todaro LJ, Weigele M, Sim IS, Frank KB, Richman DD, Mitsuya H
       Broder S. Synthesis and Anti-HIV Activity of a Novel Series of “Isomeric” Dideoxynucleosides. Ann
       NY Acad Sci 616:530-534, 1991.

167.   Jacobson DL, McCutchan JA, Spechko PL, Abramson I, Smith RS, Bartok A, Boss GR, Durand D,
       Bozzette SA, Spector SA, Richman DD. The Evolution of Lymphadenopathy and
       Hypergammaglobulinimia Are Evidence for Early and Sustained Polyclonal B Lymphocyte Activation
       During Human Immunodeficiency Virus Infection. J Infect Dis 163: 240-246, 1991.

168.   Kagnoff MF, Omary MB, deGrandpre LY, Roebuck KA, Richman DD, Brenner DA. Expression of
       Human Immunodeficiency Virus-1 in Human Colonic Cells. Immunol Res 10: 452-455, 1991.

169.   Lopez-Galindez C, Rojas JM, N era R, Richman DD, Perucho M. Characterization of Genetic Variation
       and AZT Resistance Mutations of HIV by the RNAse a Mismatch Cleavage Method. Proc Natl Acad Sci
       USA 88:4280-4284, 1991.

170.   Merigan TC, et al and the NHFACTG 036 Study Group. Placebo-controlled trial to evaluate zidovudine
       in treatment of human immunodeficiency virus infection in asymptomatic patients with hemophilia.
       Blood 78: 900-906, 1991.

171.   Moore RD, Creagh-Kirk T, Keruly J, Link G, Wang M-C, Richman DD, Chaisson RE, Zidovudine
       Epidemiology Study Group. Long-Term Safety and Efficacy of Zidovudine in Patients with Advanced
       Human Immunodeficiency Virus Disease. Arch Intern Med 151: 981-986, 1991.

172.   Moore RD, Kessler H, Richman DD, Flexner C, Chaisson RE. Non-Hodgkin’s Lymphoma in Patients
       with Advanced HIV-Infection Treated with Zidovudine. JAMA 265: 2208-2211, 1991.

173.   Omary MB, Brenner DA, de Grandpre LY, Roebuck KA, Richman DD, Kagnoff MF. HIV-1 Infection
       and Expression in Human Colonic Cells: Infection and Expression in CD4+ and CD4- Cell Lines. AIDS
       5: 275-283, 1991.

174.   Richman DD, Guatelli JC, Grimes J, Tsiatis A, Gingeras TR. Detection of Mutations Associated with
       Zidovudine Resistance in Human Immunodeficiency Virus by Use of the The Polymerase Chain
       Reaction. J Infect Dis 164:1075-1081, 1991.

175.   Richman DD, Rosenthal AS, Skoog M, Eckner RJ, Chou T-C, Sabo JP, Merluzzi VJ. BI-RG-587 Is
       Active Against Zidovudine-Resistant Human Immunodeficiency Virus Type 1 and Synergistic with
       Zidovudine. Antimicrob Agents Chemotherap 35: 305-308, 1991.



                                                    22
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 330 of 582 PageID #:
                                    17976



176.   Richman DD, Shih C-K, Lowy I, Rose J, Prodanovich P. Goff S, Griffin J. Human Immunodeficiency
       Virus Type 1 Mutants Resistant to Nonnucleoside Inhibitors of Reverse Transcriptase Arise in Tissue
       Culture. Proc Natl Acad Sci USA 88: 11241-11245, 1991.

177.   Richman DD. Antiretroviral Drug Resistance. AIDS-91 5(suppl 2): S189-S194, 1991.

178.   Richman DD. AZT Resistance in Isolates of HIV. Immunodef Rev 2: 315-318, 1991.

179.   Richman DD. HIV Drug Resistance. In: AIDS Research Reviews, Volume 2, eds. R Kennedy, F Wong-
       Staal and W Koff; Marcel Dekker, New York 237-248, 1991.

180.   Richman DD. Selection of AZT-Resistant Variants of HIV by Therapy. J NIH Res 3: 83-87, 1991.

181.   Richman DD. Antiviral Therapy of HIV Infection. Ann Rev Med 42: 69-90. 1991

182.   Richman DD. Normal Physiology and HIV Pathophysiology of Human T-Cell Dynamics. Taking Sides:
       Clashing Views on Controversial Issues. Ed. Carol Levine, 4th Ed, Dushkin Publishing Group,
       Guilford, Connecticut; 350-354, 1991.

183.   Terai C, Kornbluth RS, Pauza CD, Richman DD, Carson DA. Apoptosis as a Mechanism of Cell Death
       in Cultured T Lymphoblasts Acutely Infected with HIV. J Clin Invest 87:1710-1715, 1991.

184.   Wu AW, Rubin HR, Mathews WC, Ware JE Jr, Brysk LT, Hardy WD, Bozzette SA, Spector SA,
       Richman DD. A Health Status Questionnaire Using 30 Items From the Medical Outcomes Study:
       Preliminary Validation in Persons with Early HIV Infection. Medical Care 29:786-798, 1991.

185.   Chaisson RE, Moore RD, Richman DD, Keruly J, Creagh-Kirk T, the ZDV Epidemiology Study Group.
       Incidence and Natural History of Mycobacterium Avium-Complex Infections in Patients with
       Advanced HIV Disease Treated with Zidovudine. Amer Rev Resp Dis 146: 285-289, 1992.

186.   Bass HZ, Hardy WD, Mitsuyasu RT, Taylor JMG, Wang YX, Fischl MA, Spector SA, Richman DD,
       Fahey JL. The Effect of Zidovudine Treatment on Serum Neopterin and β2-Microglobulin Levels in
       Mildly Symptomatic, HIV Type 1 Seropositive Individuals. J AIDS 5: 215-221, 1992.

187.   Bozzette SA, Arcia J, Bartok AE, McGlynn LM, McCutchan JA, Richman DD, Spector SA. Impact of
       Pneumocystis Carinii and Cytomegalovirus on the Course and Outcome of Atypical Pneumonia in
       Advanced Human Immunodeficiency Virus Disease. J Infect Dis 165:93-98, 1992.

188.   Day JJ, Grant I, Atkinson JH, Brysk LT, McCutchan JA, Hesselink JR, Heaton RK, Weinrich JD,
       Spector SA, Richman DD. Incidence of AIDS Dementia in a Two-Year Follow-Up of AIDS and ARC
       Patients on an Initial Phase II AZT Placebo-Controlled Study: San Diego Cohort.J Neuropsychiatry
       Clin Neurosciences 4:15-20, 1992.

189.   Gallant JE, Moore RD, Richman DD, Keruly J, Chaisson RE and the Zidovudine Epidemiology Study
       Group. Incidence and Natural History of Cytomegalovirus Disease in Patients with Advanced HIV
       Disease Treated with Zidovudine. J Infect Dis 166:1223-1227, 1992.

190.   Hostetler KY, Richman DD, Carson DA, Stuhmiller LM, van Wijk GMT, van den Bosch H. Greatly
       Enhanced Inhibition of Human Immunodeficiency Virus Type 1 Replication in CEM and HT4-6C Cells
       by 3′-Deoxythymidine Diphosphate Dimyristoylglycerol, a Lipid Prodrug of 3′-Deoxythymidine.
       Antimicrob Agents Chemother 36: 2025-2029, 1992.

                                                    23
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 331 of 582 PageID #:
                                    17977



191.   Kahn JO, Lagakos SW, Richman DD, Cross A, Pettinelli C, Liou S-H, Brown M, Volberding PA,
       Crumpacker CS, Beall G, Sacks HS, Merigan TC, Beltangady M, Smaldone L, Dolin R, the NIAID AIDS
       Clinical Trials Group. A Controlled Trial Comparing Continued Zidovudine with Didanosine in Human
       Immunodeficiency Virus Infection. New Engl J Med 327: 581-587, 1992.

192.   Kumar R, Gardner MF, Kaliman A, Richman DD, Hostetler KY. Equal Inhibition of HIV Replication by
       Stereoisomers of Phosphatidyl-AZT: Lack of Stereospecificity of Lysosomal Phospholipase A1. J Biol
       Chem 267: 20288-20292, 1992.

193.   Mayers DL, McCutchan FE, Sanders-Buell EE, Merritt LI, Dilworth S, Fowler AK, Marks CA, Ruiz NM,
       Richman DD, Roberts CR, Burke DS. Characterizaiton of HIV Isolates Arising After Prolonged
       Zidovudine Therapy. J AIDS 5: 749-759, 1992.

194.   Meng T-C, Fischl MA, Boota AM, Spector SA, Bennett D, Bassiakos Y, Lai S, Wright B, Richman DD.
       Combination Therapy with Zidovudine and Dideoxycytidine in Patients with Advanced Human
       Immunodeficiency Virus Infection. Ann Intern Med 116: 13-20, 1992.

195.   Meylan PR, Richman DD, Kornbluth RS. Reduced Intracellular Growth of Mycobacteria in Human
       Macrophages Cultivated at Physiologic Oxygen Pressure. Amer Rev Resp Dis 145: 947-953, 1992.

196.   Meylan PR, Munis JR, Richman DD, Kornbluth RS. Concurrent Human Immunodeficiency Virus and
       Mycobacterial Infection of Macrophages In Vitro Does Not Reveal Any Reciprocal Effect.J Infect Dis
       165: 80-86, 1992.

197.   Meylan PRA, Richman DD, Kornbluth RS. Oxygen Tensions and Mycobacterial Infections (letter). Clin
       Infect Dis 15: 372, 1992.

198.   Meylan PRA, Tam EK, Kornbluth RS, Richman DD. HIV Infectivity Is Not Augmented by Treatment
       with Trypsin, Factor Xa, or Human Mast Cell Tryptase. AIDS 6:128-130, 1992.

199.   Moore RD, Keruly J, Richman DD, Creagh-Kirk T, Chaisson RE, the Zidovudine Epidemiology Study
       Group. Natural History of Advanced HIV Disease in Patients Treated with Zidovudine. AIDS 6: 671-
       677, 1992.

200.   Munis JR, Kornbluth RS, Guatelli JC, Richman DD. Ordered Appearance of HIV-1 Nucleic Acids
       Following High Multiplicity Infection of Macrophages. J Gen Virol 73:1899-1906, 1992.

201.   Richman DD. Azidothymidine and Other Deoxynucleoside Analogues. In: AIDS 3rd edition, Eds.,
       DeVita, Hellman, Rosenberg. Lippincott, Philadelphia 373-394, 1992.

202.   Richman DD. Emergence of Mutant HIV Reverse Transcriptase Conferring Resistance to AZT. J
       Enzyme Inhibition 6: 55-64, 1992.

203.   Richman DD. HIV Drug Resistance. AIDS Res Hum Retrovir 8: 655-660, 1992.

204.   Richman DD. Human Immunodeficiency Virus - Antiviral Therapy. In: Infectious Diseases. 1st
       Edition, eds. SL Gorbach, JG Bartlett, NR Blacklow, W.B. Saunders, Philadelphia, 977-998, 1992.

205.   Richman DD. Selection of Zidovudine-Resistant Variants of Human Immunodeficiency Virus by
       Therapy. Current Topics Microbiol Immunol 176:131-142, 1992.


                                                    24
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 332 of 582 PageID #:
                                    17978



206.   Richman DD. The Clinical Significance of Drug-Resistant Mutants of Human Immunodeficiency Virus.
       Res Virol 143:130-131, 1992.

207.   Richman DD. Virus detection systems. In: Emerging Viruses. Ed., S. S. Morse. Oxford University
       Press, pp. 91-99, 1992.

208.   Woolf NK, Koehrn FJ, Gompers-Foster H, Richman DD. Fibronectin in the Inner Ear During
       Experimental Guinea Pig Cytomegalovirus Labyrinthitis. In: Immunobiology in Otology, Rhinology
       and Laryngology, Eds., McCabe BF, Veldman JE, Mogi G. Kugler Publications, Amsterdam/New York,
       pp 329-330, 1992.

209.   Bacolla A, Shih C-K, Rose JM, Piras G, Warren TC, Grygon CA, Ingraham TH, Cousins RC,
       Greenwood DJ, Richman DD, Cheng Y-C, Griffin JA. Amino Acid Substitutions in HIV-1 Reverse
       Transcriptase with Corresponding Residues From HIV-2. J Biol Chem 268:16571-16577, 1993.

210.   Berger AR, Arezzo JC, Schaumburg HH, Skowron G, Merigan T, Bozzette S, Richman DD, Soo W. 2′,
       3′-Dideoxycytidine (ddC) Toxic Neuropathy: A Study of 52 Patients. Neurology 43:358-362, 1993.

211.   Bozzette SA, McCutchan JA, Spector SA, Wright B, Richman DD. A Cross-Sectional Comparison of
       Persons with Syncytium- and Non-Syncytium-Inducing Human Immunodeficiency Virus. J Infect Dis
       168:1374-1379, 1993.

212.   Glesby MJ, Moore RD, Chaisson RE, the Zidovudine Epidemiology Study Group. Herpes zoster in
       patients with advanced human immunodeficiency virus infection treated with zidovudine. J Infect Dis
       168:1264-1268, 1993.

213.   Havlir D, Richman DD. Antiviral Therapy for HIV and Resistance. Medicine International 21: 61-64,
       1993.

214.   Hostetler KY, Parker S, Sridhar CN, Martin MJ, Li J-L, Stuhmiller LM, van Wijk GMT, van den Bosch
       H, Gardner MF, Aldern KA, Richman DD. Acyclovir Diphosphate Dimyristoylglycerol: A Novel
       Phospholipid Prodrug with Activity Against Acyclovir-Resistant Herpes Simplex Virus. Proc Natl Acad
       Sci USA 90:11835-11839, 1993.

215.   Hsu M-C, Dhingra U, Earley JV, Holly M, Keith D, Nalin CV, Richou AR, Schutt AD, Tam SY, Potash
       MJ, Volsky DJ, Richman DD. Inhibition of HIV-1 Replication by a Tat Antagonist to Which the Virus
       Remains Sensitive After Prolonged Exposure In Vitro. Proc Natl Acad Sci USA 90: 6395-6399, 1993.

216.   Hsu M-C, Schutt AD, Holly M, Slice LW, Sherman MI, Richman DD, Potash MJ, Volsky DJ. Human
       Immunodeficiency Virus Tat Inhibitor. In: Antiviral Chemotherapy, Vol 3, Eds., Mills J, Corey L. PTR
       Prentice Hall, Englewood Cliffs, NJ, pp. 289-300, 1993.

217.   Kohsaka H, Taniguchi A, Richman D, Carson D. Microtiter Format Gene Quantification by Covalent
       Capture of Competitive PCR Products: Application to HIV-1 Detection. Nucleic Acids Res 21: 3469-
       3472, 1993.

218.   Kuppermann BD, Petty JG, Richman DD, Mathews WC, Fullerton SC, Rickman LS, Freeman WR.
       Correlation Between CD4+ Counts and Prevalence of Cytomegalovirus Retinitis and Human
       Immunodeficiency Virus-Related Noninfectious Retinal Vasculopathy in Patients with Acquired
       Immunodeficiency Syndrome. Amer J Ophthal 115: 575-582, 1993.


                                                    25
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 333 of 582 PageID #:
                                    17979



219.   Meylan PRA, Guatelli JC, Munis JR, Richman DD, Kornbluth RS. Mechanisms for the Inhibition of HIV
       Replication by Interferons-α, -ß and -γ in Primary Human Macrophages. Virology 193:138-148, 1993.

220.   Meylan PRA, Spina CA, Richman DD, Kornbluth RS. in vitro differentiation of monocytoid THP-1 cells
       affects their permissiveness for HIV strains: a model system for studying the cellular basis of HIV
       differential tropism. Virology 193:256-267, 1993.

221.   Pauza CD, Kornbluth RS, Emau, Richman DD, Deftos LJ. Vitamin D3 Compounds Regulate Human
       Immunodeficiency Virus Type 1 Replication in U937 Monoblastoid Cells and in Monocyte-Derived
       Macrophages. J Leukocyte Biol 53:157-164, 1993.

222.   Richman DD, Johnson VA, Mayers DL, Shirasaka T, O'Brien MC, Mitsuya H. In Vitro Evaluation of
       Experimental Agents for Anti-HIV Activity. In: Current Protocols in Immunology, Eds. Coligan JE,
       Kruisbeek Am, Margulies DH, Shevach EM, Strober W; John Wiley & Sons, Inc., Brooklyn, NY, Suppl
       8, Unit 12.9, pp. 1-21, 1993.

223.   Richman DD. Drug Resistance in Isolates of HIV. In: Immunodeficiencies, Eds., Rosen FS, Seligmann
       M. Harwood Academic Publishers, Switzerland, Ch 32, pp. 537-543, 1993.

224.   Richman DD. Drug Resistance of HIV. In: Antiviral Chemotherapy, Vol 3, Eds., Mills J, Corey L. PTR
       Prentice Hall, Englewood Cliffs, NJ, pp. 373-384, 1993.

225.   Richman DD. HIV and Other Human Retroviruses. In: Practical Diagnosis of Viral Infections, Eds.,
       Galasso GJ, Whitley RJ, Merigan TC. Raven Press, New York, pp. 243-252, 1993.

226.   Richman DD. HIV Drug Resistance. In: Ann Rev Pharmacol Toxicol, Vol. 33. Eds Cho AK, Blaschke
       TF, Loh HH, Way JL. Annual Reviews, Palo Alto, pp 149-164, 1993.

227.   Richman DD. Playing Chess with Reverse Transcriptase. Nature 361:588-589, 1993.

228.   Richman DD. Resistance of Clinical Isolates of Human Immunodeficiency Virus to Antiretroviral
       Agents. Antimicrob Agents Chemother 37:1207-1213, 1993.

229.   Richman DD. Virus Detection Systems. In: Emerging Viruses, Ed., Morse SS. Oxford University Press,
       New York, pp. 91-99, 1993.

230.   Schoenfeld DA, Finkelstein DM, Richman DD. Designing Phase II Studies of Chemotherapy for HIV
       Infection Using CD4 as an End-Point. AIDS 7: 955-958, 1993.

231.   Sidtis JJ, Gatsonis C, Price RW, Singer EJ, Collier AC, Richman DD, Hirsch MS, Schaerf, FW, Fischl
       MA, Kieburtz K, Simpson D, Koch MA, Feinberg J, Dafni O, the AIDS Clinical Trials Group. Zidovudine
       Treatment of the AIDS Dementia Complex: Results of a Placebo-Controlled Trial. Ann Neurology 33:
       343-349, 1993.

232.   Skowron G, Bozzette SA, Lim L, Pettinelli CB, Schaumburg HH, Arezzo J, Fischl MA, Powderly WG,
       Gocke DJ, Richman DD, Pottage JC, Jr, Antoniskis, D, McKinley GF, Hyslop NE, Jr, Ray G, Simon G,
       Reed N, LoFaro ML, Uttamchandani RB, Gelb LD, Sperber SJ, Murphy RL, Leedom JM, Grieco MH,
       Zachary J, Hirsch MS, Spector SA, Bigley J, Soo W, Merigan TC. Alternating and Intermittant
       Regimens of Zidovudine and Dideoxycytidine in Patients with AIDS or AIDS-Related Complex. Ann
       Intern Med 118: 321-330, 1993.


                                                   26
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 334 of 582 PageID #:
                                    17980



233.   Spector SA, Weingeist T, Pollard RB, Dieterich DT, Samo T, Benson CA, Busch DF, Freeman WR,
       Montague P, Kaplan HJ, Kellerman L, Crager M, De Armond B, Buhles W, Feinberg J, AIDS Clinical
       Trials Group, Cytomegalovirus Cooperative Study Group. A Randomized, Controlled Study of
       Intravenous Ganciclovir Therapy for Cytomegalovirus Peripheral Retinitis in Patients with AIDS. J
       Infect Dis 168: 557-563, 1993.

234.   Wu AW, Rubin HR, Mathews WC, Brysk LM, Bozzette SA, Hardy WD, Atkinson JH, Grant I, Spector
       SA, McCutchan JA, Richman DD. Functional Status and Well-Being in Placebo-Controlled Trial of
       Zidovudine in Early Symptomatic HIV Infection. J AIDS 6:452-458, 1993.

235.   Chowers MY, Spina CA, Kwoh TJ, Fitch NJS, Richman DD, Guatelli JC. Optimal Infectivity In Vitro of
       HIV-1 Requires an Intact Nef Gene. J Virol 68: 2906-2914, 1994.

236.   Broor S, Kusari AB, Zhang B, Seth P, Richman DD, Carson DA, Wachsman W, Lotz, M. Stimulation of
       HIV Replication in Mononuclear Phagocytes by Leukemia Inhibitory Factor. JAIDS 7: 647-654, 1994.

237.   Connell EV, Hsu M-C, Richman DD. Combinative Interactions of a Human Immunodeficiency Virus
       (HIV) Tat Antagonist with HIV Reverse Transcriptase Inhibitors and an HIV Protease Inhibitor.
       Antimicrob Agents Chemother 38: 348-352, 1994.

238.   Corbeil J, Rapaport E, Richman DD, Looney DJ. Antiproliferative Effect of Retinoid Compounds on
       Kaposi’s Sarcoma Cells. J Clin Invest 93:1981-1986, 1994.

239.   Corbeil J, Richman DD, Wrasidlo W, Nicolaou KC, Looney DJ. Antiproliferative Effects of Enediynes
       on AIDS-Derived Kaposi’s Sarcoma Cells. Cancer Res 54: 4270-4273, 1994.

240.   D'Souza MP, Geyer SJ, Hanson CV, Hendry RM, Milman G, Collaborating Investigators. Evaluation of
       Monoclonal Antibodies to HIV-1 Envelope by Neutralization and Binding Assays: An International
       Collaboration. AIDS 8:169-181, 1994.

241.   Gallant JE, Moore RD, Richman DD, Keruly J, Chaisson RE, the Zidovudine Epidemiology Study
       Group. Risk Factors for Kaposi’s Sarcoma in Patients with Advanced Human Immunodeficiency Virus
       Disease Treated with Zidovudine. Arch Int Med 154: 566-572, 1994.

242.   Havlir D, Richman DD. Zidovudine should be given before HIV-positive individuals develop
       symptoms. Reviews Med Virol 4:75-80, 1994.

243.   Hostetler KY, Richman DD, Forssen EA, Selk L, Basava R, Gardner MF, Parker S, Basava C.
       Phospholipid Prodrug Inhibitors of the HIV Protease: Antiviral Activity and Pharmacokinetics in Rats.
       Biochemical Pharm 48:1399-1404, 1994.

244.   Hostetler KY, Richman DD, Sridhar CN, Felgner PL, Felgner J, Ricci J, Gardner MF, Selleseth DW,
       Ellis MN. Phosphatidylazidothymidine and Phosphatidyl-ddC: Assessment of Uptake in Mouse
       Lymphoid Tissues and Antiviral Activities in Human Immunodeficiency Virus-Infected Cells and in
       Rauscher Leukemia Virus-Infected Mice. Antimicrob Agents Chemother 38:2792-2797, 1994.

245.   Little SJ, Riggs NL, Chowers MY, Fitch NJS, Richman DD, Spina CA, Guatelli JC. Cell Surface CD4
       Downregulation and Resistance to Superinfection Induced by a Defective Provirus of HIV-1. Virology
       205: 578-582, 1994.



                                                    27
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 335 of 582 PageID #:
                                    17981



246.   Maruyama T, Utzumi K, Sato Y, Richman DD. Synthesis and Anti-HIV Activity of 6-Substituted Purine
       2′-Deoxy-2′-Fluororibosides. Nucleosides and Nucleotides 13: 527-537, 1994.

247.   Meylan PRA, Kornbluth RS, Zbinden R, Richman DD. Influence of Host Cell Type and V3 Loop of the
       Surface Glycoprotein on Susceptibility of Human Immunodeficiency Virus Type 1 to Polyanion
       Compounds. Antimicrob Agents Chemother 38: 2910-2916, 1994.

248.   Nájera I, Richman DD, Olivares I, Rojas JM, Peinado MA, Perucho M, Nájera R, López-Galíndez C.
       Natural Occurrence of Drug Resistance Mutations in the Reverse Transcriptase of Human
       Immunodeficiency Virus Type 1 Isolates. AIDS Res Hum Retroviruses 10:1479-1488, 1994.

249.   Pauza CD, Trivedi P, McKechnie TS, Richman DD, Graziano FM. 2-LTR Circular Viral DNA as a Marker
       for Human Immunodeficiency Virus Type 1 Infection In Vivo. Virology 205: 470-478, 1994.

250.   Richman DD, Bozzette SA. The Impact of Syncytium-Inducing Phenotype of Human
       Immunodeficiency Virus on Disease Progression. J Infect Dis 169: 968-974, 1994.

251.   Richman DD, Havlir D, Corbeil J, Looney D, Ignacio C, Spector SA, Sullivan J, Cheeseman S,
       Barringer K, Pauletti D, Shih C-K, Myers M, Griffin J. Nevirapine Resistance Mutations of HIV-1
       Selected During Therapy. J Virol 68:1660-1666, 1994.

252.   Richman DD, Meng TC, Spector SA, Fischl MA, Resnick L, Lai S. Resistance to AZT and ddC During
       Long-Term Combination Therapy in Patients with Advanced Infection with Human Immunodeficiency
       Virus. JAIDS 7:135-138, 1994.

253.   Richman DD. Drug Resistance in viruses. Trends in Microbiol 2: 401-407, 1994.

254.   Richman DD. Resistance, Drug Failure, and Disease Progression. AIDS Res Human Retrovir 10: 901-
       905, 1994.

255.   Richman DD. Viral Resistance to Antiretroviral Therapy. In: Textbook of AIDS Medicine, eds. S
       Broder, T Merigan and D Bolognesi; Williams & Wilkins, Baltimore, Ch 51, pp.795-805, 1994

256.   Riggs NL, Little SJ, Richman DD, Guatelli JC. Biological Importance and Cooperativity of HIV-1
       Regulatory Gene Splice Acceptors. Virology 202: 264-271, 1994.

257.   Sato Y, Utsumi K, Maruyama T, Kimura T, Yamamoto I, Richman DD. Synthesis and Hypnotic and
       Anti-Human Immunodeficiency Virus-1 Activities of N3-Substituted 2′-Deoxy-2′-Fluorouridines. Chem
       Pharm Bull 42: 595-598, 1994.

258.   Spina CA, Kwoh TJ, Chowers MY, Guatelli JC, Richman DD. The Importance of Nef in the Induction
       of Human Immunodeficiency Virus Type 1 Replication From Primary Quiescent CD4 Lymphocytes. J
       Exp Med 179:115-123, 1994.

259.   van Wijk GMT, Hostetler KY, Kroneman E, Richman DD, Sridhar CN, Kumar R, van den Bosch H.
       Synthesis and Antiviral Activity of 3′-Azido-3′-Deoxythymidine Triphosphate Distearoylglycerol: A
       Novel Phospholipid Conjugate of the Anti-HIV Agent AZT. Chem Phys Lipids 70: 213-222, 1994.

260.   Chowers MY, Pandori MW, Spina CA, Richman DD, Guatelli JC. The Growth Advantage Conferred by
       HIV-1 Nef Is Determined at the Level of Viral DNA Formation and Is Independent of CD4
       Downregulation. Virology 212: 451-457, 1995.

                                                    28
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 336 of 582 PageID #:
                                    17982



261.   Richman DD, Havlir D. Early Versus Delayed Treatment of HIV Infection: Zidovudine Should be
       Given Before Symptoms Develop. Drugs 49 (Suppl 1): 9-16, 1995.

262.   Bozzette S, Forthal D, Sattler F, Kempter C, Richman DD, Tilles J, Leedom J, McCutchan A, The
       California Collaborative Treatment Group. The Tolerance for Zidovudine Plus Thrice Weekly or Daily
       Trimethoprin-Sulfamethoxazole with and without Leucovorin for Primary Prophylaxis in Advanced
       HIV Disease. Amer J Med 98:177-182, 1995.

263.   Cheeseman SH, Havlir D, McLaughlin MM, Greenough TC, Sullivan JL, Hall D, Hattox SE, Spector SA,
       Stein DS, Myers M, Richman DD. Phase I/II Evaluation of Nevirapine Alone and in Combination with
       Zidovudine for Infection with Human Immunodeficiency Virus. JAIDS 8:141-151, 1995.

264.   Corbeil J, Richman DD. Productive Infection and Subsequent Interaction of CD4-gp120 at the
       Cellular Membrane Is Required for HIV-Induced Apoptosis of CD4+ T Cells. J Gen Virol 76: 681-690,
       1995.

265.   Corbeil J, Evans L, McQueen PW, Vasak E, Edward PD, Richman DD, Penny R, Cooper DA.
       Productive In Vitro Infection of Human Umbilical Vein Endothelial Cells and Three Colon Carcinoma
       Cell Lines with HIV-1. Immunol Cell Biol 73:140-145, 1995.

266.   Corbeil J, Richman DD. The Role of Surface CD4 in HIV-Induced Apoptosis. In: Cell Activation and
       Apoptosis in HIV Infection. Eds: Andrieu J-M, Lu W. Plenum Press London, Ch 8, pp 91-99, 1995.

267.   D'Aquila RT, Johnson VA, Welles SL, Japour AJ, Kuritzkes DR, DeGruttola V, Reichelderfer PS,
       Coombs RW, Crumpacker CS, Kahn JO, Richman DD. Zidovudine resistance and HIV-1 disease
       progression during antiretroviral therapy. Ann Intern Med 122: 401-408, 1995.

268.   Dolin R, Amato DA, Fischl MA, Pettinelli C, Beltangady M, Liou S-H, Brown MJ, Cross AP, Hirsch MS,
       Hardy WD, Mildvan D, Blair DC, Powderly WG, Para MF, Fife KH, Steigbigel RT, Smaldone L, the
       AIDS Clinical Trials Group. Zidovudine Compared with Didanosine in Patients with Advanced HIV
       Type 1 Infection and Little or No Previous Experience with Zidovudine. Arch Intern Med 155: 961-
       974, 1995.

269.   D'Souza MP, Milman G, Bradac JA, McPhee D, Hanson CV, Hendry RM, Collaborating Investigators.
       Neutralization of primary HIV-1 isolates by anti-envelope monoclonal antibodies. AIDS 9: 867-874,
       1995.

270.   Gallant JE, Moore RD, Keruly J, RIchman DD, Chaisson RE, the Zidovudine Epidemiology Study
       Group. Lack of Association Between Acyclovir Use and Survival in Patients with Advanced HIV
       Disease Treated with Zidovudine. J Infect Dis 172: 346-352, 1995.

271.   Haubrich RH, Flexner C, Lederman MM, Hirsch M, Pettinelli CP, Ginsberg R, Lietman P, Hamzeh FM,
       Spector SA, Richman DD, the AIDS Clinical Trials Group 213 Team. A Randomized Trial of the
       Activity and Safety of Ro 24–7429 (Tat Antagonist) Versus Nucleoside for Human Immunodeficiency
       Virus Infection. J Infect Dis 172:1246-1252, 1995.

272.   Havlir D, Cheeseman SH, McLaughlin M, Murphy R, Erice A, Spector SA, Greenough TC, Sullivan JL,
       Hall D, Myers M, Lamson M, Richman DD. High Dose Nevirapine: Safety, Pharmacokinetics, and
       Antiviral Effect in Patients with Human Immunodeficiency Virus Infection. J Infect Dis 171: 537-545,
       1995.


                                                    29
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 337 of 582 PageID #:
                                    17983



273.   Havlir D, McLaughlin MM, Richman DD. A Pilot Study to Evaluate the Development of Resistance to
       Nevirapine in Asymptomatic Human Immunodeficiency Virus-Infected Patients with CD4 Cell Counts
       of >500/mm3. J Infect Dis 172:1379-1383, 1995.

274.   Havlir D, Richman DD. Antiretroviral Therapy. Curr Opinion Dis 8: 66-73, 1995.

275.   Japour AJ, Welles S, D'Aquila RT, Johnson VA, Richman DD, Coombs R, Reichelderfer P, Kahn J,
       Crumpacker CS, Kuritzkes DR. Prevalence and Clinical Significance of Zidovudine Resistance
       Mutations in Human Immunodeficiency Virus Isolated From Patients Following Long-Term
       Zidovudine Treatment. J Infect Dis 171:1172-1179, 1995.

276.   Jault FM, Jault J-M, Ruchti F, Fortunato EA, Clark C, Corbeil J, Richman DD, Spector DH.
       Cytomegalovirus Infection Induces High Levels of Cyclins, Phosphorylated Rb, and p53, Leading to
       Cell Cycle Arrest. J Virol 69: 6697-6704, 1995.

277.   Kimberlin DW, Couch RB, Galasso GJ, Richman DD, Whitley RJ. Research Initiatives in Studies of
       Antiviral Resistance and Consensus Points and Recommendations. Antiviral Res 26: 439-452, 1995.

278.   Kimberlin DW, Crumpacker CS, Straus SE, Biron KK, Drew WL, Hayden FG, McKinlay M, Richman
       DD, Whitley RJ. Antiviral Resistance in Clinical Practice. Antiviral Res 26: 423-438, 1995.

279.   Kornbluth RS, Matsuzaki H, Meylan PRA, Richman DD. Interferon Interactions with HIV-1 in
       Macrophages. Res Immunol 145: 664-668, 1995.

280.   Luznik L, Kraus G, Guatelli J, Richman DD, Wong-Staal F. Tat-Independent Replication of Human
       Immunodeficiency Viruses. J Clin Invest 95:328-332, 1995.

281.   Meng T-C, Fischl MA, Cheeseman SH, Spector SA, Resnick L, Boota A, Petrakis T, Wright B, Richman
       DD. Combination Therapy with Recombinant Human Soluble CD4-Immunoglobulin G and Zidovudine
       in Patients with HIV Infection: A Phase I Study. JAIDS 8:152-160, 1995.

282.   Pillay D, Bryant M, Getman D, Richman DD. HIV-1 Protease Inhibitors: Their Development,
       Mechanism of Action and Clinical Potential. Rev Med Virol 5:23-33, 1995.

283.   Proudfoot JR, Hargrave KD, Kapadia SR, Patel UR, Grozinger KG, McNeil DW, Cullen E, Cardozo M,
       Tong L, Kelly TA, Rose J, David E, Mauldin SC, Fuchs VU, Vitous J, Hoermann M, Klunder JM,
       Raghavan P, Skiles JW, Mui P, Richman DD, Sullivan JL, Shih C-K, Grob PM, Adams J. Novel Non-
       Nucleoside Inhibitors of Human Immunodeficiency Virus Type 1 (HIV-1) Reverse Transcriptase. 4. 2-
       Substituted Dipyridodiazepinones As Patent Inhibitors of Both Wild-Type and Cysteine-181 HIV-1
       Reverse Transcriptase Enzymes. J Med Chem 38:4830-4838, 1995.

284.   Richman DD. Clinical Significance of Drug Resistance in Human Immunodeficiency Virus. Clin Infect
       Dis 21 (Suppl 2): S166-169, 1995.

285.   Richman DD. Drug Resistance in Relation to Pathogenesis. AIDS 1995, (suppl A): S49-S53, 1995.

286.   Richman DD. Protease Uninhibited. Nature 374: 494-494, 1995.

287.   Richman DD. Resistance to Anti-HIV Agents for Anti-AIDS Drug Development. In: Anti AIDS Drug
       Development: Challenges, Strategies and Prospects, eds. P Mohan and M Baba; Harwood Academic
       Publishers GMBH, Chur, Switzerland, Ch 8, pp. 163-183, 1995.

                                                   30
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 338 of 582 PageID #:
                                    17984



288.   Spina CA, Guatelli JC, Richman DD. Establishment of a stable, inducible form of human
       immunodeficiency virus type 1 DNA in quiescent CD4 lymphocytes in vitro. J Virol 69: 2977-2988,
       1995.

289.   Tierney M, Pottage J, Kessler H, Fischl M, Richman D, Merigan T, Powderly W, Smith S, Karim A,
       Sherman J, Hirsch M. The Tolerability and Pharmacokinetics of N-Butyl-Deoxynojirimycin in Patients
       with Advanced HIV Disease (ACTG 100). J AIDS 10: 549-553, 1995.

290.   Volberding PA, Lagakos SW, Grimes JM, Stein DS, Rooney J, Meng T-C, Fischl MA, Collier AC, Phair
       JP, Hirsch MS, Hardy WD, Balfou HH, Jr, Reichman RC for the AIDS Clinical Trials Group. A
       Comparison of Immediate with Deferred Zidovudine Therapy for Asymptomatic HIV-Infected Adults
       with CD4 Cell Counts of 500 or More per Cubic Millimeter. N Engl J Med 333: 401-407, 1995.

291.   Xie H, Voronkov M, Liotta DC, Korba BA, Schinazi RF, Richman DD, Hostetler KY. Phosphatidyl-2′, 3′-
       Dideoxy-3′-Thiacytidine: Synthesis and Antiviral Activity in Hepatitis B- and HIV-1-Infected Cells.
       Antiviral Res 28:113-120, 1995.

292.   Richman DD. Antiviral Chemotherapy: New Drugs and New Perspectives. Retroviruses of Human
       AIDS and Related Animal Diseases. Dixième Colloque des Cent Gardes, pp 337-342, 1995.

293.   A Color Atlas of Herpesviruses Infections. Edited by Whitley RJ, Hayden FG, Richman DD. Churchill
       Communications, Japan, (Vol 1) 1996 (Japanese edition).

294.   A Color Atlas of Herpesviruses Infections. Edited by Whitley RJ, Hayden FG, Richman DD. Churchill
       Communications, Japan, (Vol 3) 1996 (Japanese edition).

295.   A Color Atlas of Herpesviruses Infections. Edited by Whitley RJ, Hayden FG, Richman DD. Churchill
       Communications, Japan, (Vol 4) 1996 (Japanese edition).

296.   A Color Atlas of Herpesviruses Infections. Edited by Whitley RJ, Hayden FG, Richman DD. Churchill
       Communications, Japan, (Vol 2) 1996 (Japanese edition).

297.   Antiviral Drug Resistance, edited by Richman DD. John Wiley & Sons, Chichester, 314 pp, 1996.

298.   Richman DD. Antiviral Drug Resistance: Issues and Challenges. In Antiviral Drug Resistance, edited
       by Richman DD. John Wiley & Sons, Chinchester, pp 1-10, 1996.

299.   Bozzette SA, Kanouse DE, Duan N, Berry S, Richman DD. The Impact of Zidovudine Compared with
       Didanosine on Health Status and Functioning in Persons with Advanced HIV Infection and a Varying
       Duration of Prior Zidovudine Therapy. Antiviral Therapy 1: 21-32, 1996.

300.   Carpenter CCJ, Fischl MA, Hammer SM, Hirsch MS, Jacobsen DM, Katzenstein DA, MontanerJSG,
       Richman DD, Saag MS, SchooleyRT, Thompson MA, Vella S, Yeni PG, Volberding PA. Antiretroviral
       Therapy for HIV Infection in 1996: Recommendations of an International Panel. JAMA 276:146-154,
       1996.

301.   Coombs RW, Welles SL, Hooper C, Reichelderfer PS, D'Aquila RT, Japour AJ, Johnson VA, Kuritzkes
       DR, Richman DD, Kwok S, Todd J, Jackson JB, DeGruttola V, Crumpacker CS, Kahn J. Association of
       Plasma Human Immunodeficiency Virus Type 1 RNA Level with Risk of Clinical Progression in
       Patients with Advanced Infection. J Infect Dis 174:704-712, 1996.


                                                   31
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 339 of 582 PageID #:
                                    17985



302.   Corbeil J, Tremblay M, Richman DD. HIV-Induced Apoptosis Requires the CD4 Receptor Cytoplasmic
       Tail and Is Accelerated by Interaction of CD4 with p56lck. J Exp Med 183: 39-48, 1996.

303.   de Jong MD, Boucher CAB, Galasso GJ, Hirsch MS, Kern ER, Lange JMA, Richman DD. Consensus
       Symposium on Combined Antiviral Therapy. Antiviral Res 29: 5-29, 1996.

304.   Havlir D, Richman DD. Nonnucleoside Reverse Transcriptase Inhibitors: Clinical Aspects. In: Antiviral
       Drug Resistance, edited by Richman DD. John Wiley and Sons, Chichester, pp.241-260, 1996.

305.   Havlir DV, Eastman S, Gamst A, Richman DD. Nevirapine-Resistant Human Immunodeficiency Virus:
       Kinetics of Replication and Estimated Prevalence in Untreated Patients. J Virology 70: 7894-7899,
       1996.

306.   Havlir DV, Richman DD. The Role of Viral Dynamics in the Pathogenesis of HIV Disease and
       Implications for Antiviral Therapy. Seminars in Immunopathology 18:1-17, 1996.

307.   Havlir DV, Richman DD. Viral Dynamics of HIV: Implications for Drug Development and Therapeutic
       Strategies. Ann Intern Med 124: 984-994, 1996.

308.   Hostetler KY, Kini GD, Beadle JR, Aldern KA, Gardner MF, Border R, Kumar R, Barshak L, Sridhar CN,
       Wheeler CJ, Richman DD. Lipid Prodrugs of Phosphonoacids: Greatly Enhanced Antiviral Activity of
       1-O-Octadecyl-Sn-Glycero-3-Phosphonoformate in HIV-1, HSV-1 and HCMV-Infected Cels, in Vitro.
       Antiviral Res 31: 59-67, 1996.

309.   Kozal MJ, Shah N, Shen N, Yang R, Fucini R, Merigan TC, Richman DD, Morris D, Hubbell E, Chee M,
       Gingeras TR. Extensive Polymorphisms Observed in HIV-1 Clade B Protease Gene Using High-
       Density Oligonucleotide Arrays. Nature Medicine 2: 753-759, 1996.

310.   Lange JMA, Richman DD. Antiretroviral Therapy and Clinical Trials: What Now? Antiviral Ther 1: 69-
       70, 1996 (Editorial).

311.   Moutouh L, Corbeil J, Richman DD. Recombination Leads to the Rapid Emergence of HIV-1 Dually
       Resistant Mutants Under Selective Drug Pressure. Proc Natl Acad Sci USA 93: 6106-6111, 1996.

312.   Pandori MW, Fitch NJS, Craig HM, Richman DD, Spina CA, Guatelli JC. Producer-Cell Modification of
       Human Immunodeficiency Virus Type I: Nef Is a Virion Protein. J Virol 70: 4283-4290, 1996.

313.   Richman DD, Lange JMA. Playing with Evolution Requires Planning [Editorial]. Antiviral Therapy 1:
       208-209, 1996.

314.   Richman DD. Antiretroviral Drug Resistance: Mechanisms, Pathogenesis, Clinical Significance. In:
       Antiviral Chemotherapy 4, edited by Mills J, Volberding PA, Corey L. Plenum Press, New York, pp
       383-395, 1996.

315.   Richman DD. Can HIV Infection be Cured? [Editorial] Antiviral Therapy 1:126-127, 1996.

316.   Richman DD. HIV Therapeutics. Science 272:1886-1888, 1996.

317.   Richman DD. New Strategies Combat HIV Drug Resistance. Hospital Practice 31:47-58, 1996.

318.   Richman DD. The Implications of Drug Resistance for Strategies of Combination Antiviral
       Chemotherapy. Antiviral Res 29: 31-33, 1996.
                                                    32
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 340 of 582 PageID #:
                                    17986



319.   Richman DD. The Implications of Drug Resistance for Strategies of Combination Antiviral
       Chemotherapy. Hellenic Archives of AIDS 4: 76-78, 1996.

320.   Sanchez-Palomino S, Olivares I, Yuste E, Richman DD, Lopez-Galindez C. Random Important
       Alterations in HIV-1 Viral Quasispecies After Antiviral Treatment. Antiviral Therapy 1:225-236, 1996.

321.   Saag MS, Holodniy M, Kuritzkes DR, O'Brien WA, Coombs R, Poscher ME, Jacobsen DM, Shaw GM,
       Richman DD, Volberding PA. HIV Viral Load Markers in Clinical Practice. Nature Medicine 2: 625-629,
       1996.

322.   Sato Y, Ueyama K, Maruyama T, Richman DD. Synthesis of the Fluoromethyl Derivatives of
       Carbocyclic Oxetanocin A. Nucleosides & Nucleotides 15:109-119, 1996.

323.   Welles SL, Jackson JB, Yen-Lieberman B, Demeter L, Japour AJ, Smeaton LM, Johnson VA, Kuritzkes
       DR, D'Aquila RT, Reichelderfer PA, Richman DD, Reichman R, Fischl M, Dolin R, Coombs RW, Kahn
       JO, McLaren C, Todd J, Kwok S, Crumpacker CS. Prognostic Value of Plasma Human
       Immunodeficiency Virus Type 1 (HIV-1) RNA Levels in Patients with Advanced HIV-1 Disease and
       with Little or No Prior Zidovudine Therapy. J Infect Dis 174: 696-703, 1996.

324.   Zhang H, Dornadula G, Wu Y, Havlir D, Richman DD, Pomerantz RJ. Kinetic Analysis of Intravirion
       Reverse Transcriptase in the Blood Plasma of Human Immunodeficiency Virus Type 1-Infected
       Individuals: Direct Assessment of Resistance to Reverse Transcriptase Inhibitors In Vivo. J Virol
       70:628-634, 1996.

325.   de Jong MD, Boucher CAB, Cooper DA, Galasso GJ, Gazzard B, Lange JMA, Montaner JS, Richman
       DD, Thomas HC. Summary of the II International Consensus Symposium on Combined Antiviral
       Therapy and Implications for Future therapies. Antiviral Res 35: 65-82, 1997.

326.   Finzi D, Hermankova M, Pierson T, Carruth LM, Buck C, Chaisson RE, Quinn TC, Chadwick K,
       Margolick J, Brookmeyer R, Gallant J, Markowitz M, Ho DD, Richman DD, Siliciano RF. Identification
       of a Reservoir for HIV-1 in Patients on Highly Active Antiretroviral Therapy. Science 278(5341):1295-
       300, 1997. Epub 1997/11/21. PubMed PMID: 9360927.

327.   Fischl MA, Richman DD, Flexner C, Para MF, Haubrich R, Karim A, Yeramian P, Holden-Wiltse J,
       Meehan PM. Phase I/II Study of the Toxicity, Pharmacokinetics, and Activity of the HIV Protease
       Inhibitor SC-52151. Journal of Acquired Immune Deficiency Syndromes and Human Retrovirology
       15(1):28-34, 1997. Epub 1997/05/01. PubMed PMID: 9215651.

328.   Fischl MA, Richman DD, Saag M, Meng TC, Squires KE, Holden-Wiltse J, Meehan PM. Safety and
       Antiviral Activity of Combination Therapy with Zidovudine, Zalcitabine, and Two Doses of Interferon-
       Alpha2a in Patients with HIV. AIDS Clinical Trials Group Study 197. Journal of Acquired Immune
       Deficiency Syndromes and Human Retrovirology 16(4):247-53, 1997. Epub 1997/12/24. PubMed
       PMID: 9402071.

329.   Gervaix A, West D, Leoni LM, Richman DD, Wong-Staal F, Corbeil J. A New Reporter Cell Line to
       Monitor HIV Infection and Drug Susceptibility in Vitro. Proceedings of the National Academy of
       Sciences of the United States of America 94(9):4653-8, 1997. Epub. doi: 10.1073/pnas.94.9.4653.
       PubMed PMID: 9114046.

330.   Gulick RM, Mellors JW, Havlir D, Eron JJ, Gonzalez C, McMahon D, Richman DD, Valentine FT, Jonas
       L, Meibohm A, Emini EA, Chodakewitz JA. Treatment with Indinavir, Zidovudine, and Lamivudine in
                                                    33
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 341 of 582 PageID #:
                                    17987



       Adults with Human Immunodeficiency Virus Infection and Prior Antiretroviral Therapy. New England
       Journal of Medicine 337(11):734-9, 1997. Epub 1997/09/11. doi: 10.1056/nejm199709113371102.
       PubMed PMID: 9287228.

331.   Kini GD, Beadle JR, Xie H, Aldern KA, Richman DD, Hostetler KY. Alkoxy Propane Prodrugs of
       Foscarnet: Effect of Alkyl Chain Length on in Vitro Antiviral Activity in Cells Infected with HIV-1, Hsv-
       1 and Hcmv. Antiviral Research 36(1):43-53, 1997. Epub 1997/10/23. PubMed PMID: 9330760.

332.   Lange JMA, Richman DD. The First Blow Is Half the Battle [Editorial]. Antiviral Therapy 2:132-133,
       1997.

333.   Lange JMA, Richman DD. Reflecting on a Decade of Progress [Editorial]. Antiviral Therapy 2 (Suppl
       4): 4-5, 1997.

334.   Leigh Brown AJ, Richman DD. HIV-1: Gambling on the Evolution of Drug Resistance? Nature
       Medicine 3(3):268-71, 1997. Epub 1997/03/01. PubMed PMID: 9055846.

335.   Marschner IC, Mayers DL, Erice A, Smeaton L, Johnson VA, Richman DD, Reichelderfer P, Japour AJ.
       Standardized Peripheral Blood Mononuclear Cell Culture Assay for Zidovudine Susceptibility Testing
       of Clinical Human Immunodeficiency Virus Type 1 Isolates: Effect of Reducing the Numbers of
       Replicates and Concentrations. Journal of Clinical Microbiology 35(3):756-8, 1997. Epub 1997/03/01.
       PubMed PMID: 9041428; PMCID: PMC229666.

336.   Richman DD. Drug Resistance and Its Implications in the Management of HIV Infection. Antiviral
       Therapy 2 (Suppl 4): 41-58, 1997.

337.   Clinical Virology. Edited by Richman DD, Whitley RJ, Hayden FG. Churchill Livingstone, New York;
       1355 pages, 1997.

338.   Richman DD, Whitley RJ, Hayden FG. Introduction. In Clinical Virology, Edited by Richman DD,
       Whitley RJ, Hayden FG. Churchill Livingstone, New York; pages 1-4, 1997.

339.   Connor R, Ho D, Kuritizkes D, Richman DD. In Clinical Virology. Edited by Richman DD, Whitley RJ,
       Hayden FG. Churchill Livingstone, New York; pages 707-754, 1997.

340.   Richman DD. The Impact of Human Immunodeficiency Virus Drug Resistance on Treatment Efficacy.
       Antiviral Therapy 2(Suppl. 2):11-15, 1997.

341.   Roman M, Martin-Orozco E, Goodman JS, Nguyen MD, Sato Y, Ronaghy A, Kornbluth RS, Richman
       DD, Carson DA, Raz E. Immunostimulatory DNA Sequences Function as T Helper-1-Promoting
       Adjuvants. Nature Medicine 3(8):849-54, 1997. Epub 1997/08/01. PubMed PMID: 9256274.

342.   Rosowsky A, Fu H, Pai N, Mellors J, Richman DD, Hostetler KY. Synthesis and in Vitro Activity of
       Long-Chain 5'-O-[(Alkoxycarbonyl)Phosphinyl]-3'-Azido-3'-Deoxythymidines against Wild-Type and
       AZT- and Foscarnet-Resistant Strains of HIV-1. Journal of Medicinal Chemistry 40(16):2482-90,
       1997. Epub 1997/08/01. doi: 10.1021/jm970172f. PubMed PMID: 9258355.

343.   Smidt ML, Potts KE, Tucker SP, Blystone L, Stiebel TR, Jr., Stallings WC, McDonald JJ, Pillay D,
       Richman DD, Bryant ML. A Mutation in Human Immunodeficiency Virus Type 1 Protease at Position
       88, Located Outside the Active Site, Confers Resistance to the Hydroxyethylurea Inhibitor SC-


                                                      34
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 342 of 582 PageID #:
                                    17988



       55389A. Antimicrobial Agents and Chemotherapy 41(3):515-22, 1997. Epub 1997/03/01. PubMed
       PMID: 9055985; PMCID: PMC163743.

344.   Spina CA, Prince HE, Richman DD. Preferential Replication of HIV-1 in the CD45RO Memory Cell
       Subset of Primary CD4 Lymphocytes in Vitro. Journal of Clinical Investigation 99(7):1774-85, 1997.
       Epub 1997/04/01. doi: 10.1172/jci119342. PubMed PMID: 9120023; PMCID: PMC507999.

345.   Wong JK, Gunthard HF, Havlir DV, Zhang ZQ, Haase AT, Ignacio CC, Kwok S, Emini E, Richman DD.
       Reduction of HIV-1 in Blood and Lymph Nodes Following Potent Antiretroviral Therapy and the
       Virologic Correlates of Treatment Failure. Proceedings of the National Academy of Sciences of the
       United States of America 94(23):12574-9, 1997. Epub 1997/11/14. doi: 10.1073/pnas.94.23.12574.
       PubMed PMID: 9356491; PMCID: PMC25043.

346.   Wong JK, Hezareh M, Gunthard HF, Havlir DV, Ignacio CC, Spina CA, Richman DD. Recovery of
       Replication-Competent HIV Despite Prolonged Suppression of Plasma Viremia. Science
       278(5341):1291-5, 1997. Epub 1997/11/21. PubMed PMID: 9360926.

347.   Wong JK, Ignacio CC, Torriani F, Havlir D, Fitch NJ, Richman DD. In Vivo Compartmentalization of
       Human Immunodeficiency Virus: Evidence from the Examination of Pol Sequences from Autopsy
       Tissues. Journal of Virology 71(3):2059-71, 1997. Epub 1997/03/01. PubMed PMID: 9032338;
       PMCID: PMC191294.

348.   Carpenter CC, Fischl MA, Hammer SM, Hirsch MS, Jacobsen DM, Katzenstein DA, Montaner JS,
       Richman DD, Saag MS, Schooley RT, Thompson MA, Vella S, Yeni PG, Volberding PA. Antiretroviral
       Therapy for HIV Infection in 1997. Updated Recommendations of the International AIDS Society-
       USA Panel. JAMA 277(24):1962-9, 1997. Epub 1997/06/25. PubMed PMID: 9200638.

349.   Carpenter CC, Fischl MA, Hammer SM, Hirsch MS, Jacobsen DM, Katzenstein DA, Montaner JS,
       Richman DD, Saag MS, Schooley RT, Thompson MA, Vella S, Yeni PG, Volberding PA. Antiretroviral
       Therapy for HIV Infection in 1998: Updated Recommendations of the International AIDS Society-
       USA Panel. JAMA 280(1):78-86, 1998. Epub 1998/07/11. PubMed PMID: 9660368.

350.   Beadle JR, Kini GD, Aldern KA, Gardner MF, Wright KN, Richman DD, Hostetler KY. Alkylthioglycerol
       Prodrugs of Foscarnet: Synthesis, Oral Bioavailability and Structure-Activity Studies in Human
       Cytomegalovirus-, Herpes Simplex Virus Type 1- and Human Immunodeficiency Virus Type 1-
       Infected Cells. Antiviral Chemistry & Chemotherapy 9(1):33-40, 1998. Epub 1999/01/06. doi:
       10.1177/095632029800900104. PubMed PMID: 987537

351.   Bessudo A, Rassenti L, Havlir D, Richman D, Feigal E, Kipps TJ. Aberrant and Unstable Expression of
       Immunoglobulin Genes in Persons Infected with Human Immunodeficiency Virus. Blood 92(4):1317-
       23, 1998. Epub 1998/08/08. PubMed PMID: 9694720.

352.   Bozzette SA, Berry SH, Duan N, Frankel MR, Leibowitz AA, Lefkowitz D, Emmons CA, Senterfitt JW,
       Berk ML, Morton SC, Shapiro MF. The Care of HIV-Infected Adults in the United States. HIV Cost and
       Services Utilization Study Consortium. New England Journal of Medicine 339(26):1897-904, 1998.
       Epub 1998/12/24. doi: 10.1056/nejm199812243392606. PubMed PMID: 9862946.

353.   de Jong MD, Boucher CA, Danner SA, Gazzard B, Griffiths PD, Katlama C, Lange JM, Richman DD,
       Vella S. Summary of the International Consensus Symposium on Management of HIV, CMV and
       Hepatitis Virus Infections. Antiviral Research 37(1):1-16, 1998. Epub 1998/03/13. PubMed PMID:
       9497068.
                                                    35
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 343 of 582 PageID #:
                                    17989



354.   Demeter LM, D'Aquila R, Weislow O, Lorenzo E, Erice A, Fitzgibbon J, Shafer R, Richman D, Howard
       TM, Zhao Y, Fisher E, Huang D, Mayers D, Sylvester S, Arens M, Sannerud K, Rasheed S, Johnson V,
       Kuritzkes D, Reichelderfer P, Japour A. Interlaboratory Concordance of DNA Sequence Analysis to
       Detect Reverse Transcriptase Mutations in HIV-1 Proviral DNA. Actg Sequencing Working Group.
       AIDS Clinical Trials Group. Journal of Virological Methods 75(1):93-104, 1998. Epub 1998/11/20.
       PubMed PMID: 9820578.

355.   Gulick RM, Mellors JW, Havlir D, Eron JJ, Gonzalez C, McMahon D, Jonas L, Meibohm A, Holder D,
       Schleif WA, Condra JH, Emini EA, Isaacs R, Chodakewitz JA, Richman DD. Simultaneous Vs
       Sequential Initiation of Therapy with Indinavir, Zidovudine, and Lamivudine for HIV-1 Infection: 100-
       Week Follow-Up. JAMA 280(1):35-41, 1998. Epub 1998/07/11. PubMed PMID: 9660361.

356.   Gunthard HF, Wong JK, Ignacio CC, Guatelli JC, Riggs NL, Havlir DV, Richman DD. Human
       Immunodeficiency Virus Replication and Genotypic Resistance in Blood and Lymph Nodes after a
       Year of Potent Antiretroviral Therapy. Journal of Virology 72(3):2422-8, 1998. Epub 1998/03/14.
       PubMed PMID: 9499103; PMCID: PMC109542.

357.   Gunthard HF, Wong JK, Ignacio CC, Havlir DV, Richman DD. Comparative Performance of High-
       Density Oligonucleotide Sequencing and Dideoxynucleotide Sequencing of HIV Type 1 Pol from
       Clinical Samples. AIDS Research and Human Retroviruses 14(10):869-76, 1998. Epub 1998/07/22.
       PubMed PMID: 9671215.

358.   Haubrich R, Lalezari J, Follansbee SE, Gill M, Hirsch M, Richman D, Mildvan D, Burger HU, Beattie D,
       Donatacci L, Salgo MP. Improved Survival and Reduced Clinical Progression in HIV-Infected Patients
       with Advanced Disease Treated with Saquinavir Plus Zalcitabine. Anitviral Therapy. 33-42 p., 1998.

359.   Havlir DV, Haubrich R, Hwang J, Dunne MW, Currier J, Forthal D, Torriani F, Richman DD,
       McCutchan JA. Human Immunodeficiency Virus Replication in AIDS Patients with Mycobacterium
       Avium Complex Bacteremia: A Case Control Study. California Collaborative Treatment Group. Journal
       of Infectious Diseases 177(3):595-9, 1998. Epub 1998/03/14. doi: 10.1086/514220. PubMed PMID:
       9498437.

360.   Havlir DV, Marschner IC, Hirsch MS, Collier AC, Tebas P, Bassett RL, Ioannidis JP, Holohan MK,
       Leavitt R, Boone G, Richman DD. Maintenance Antiretroviral Therapies in HIV-Infected Subjects with
       Undetectable Plasma HIV RNA after Triple-Drug Therapy. AIDS Clinical Trials Group Study 343
       Team. New England Journal of Medicine 339(18):1261-8, 1998. Epub 1998/10/29. doi:
       10.1056/nejm199810293391801. PubMed PMID: 9791141.

361.   Hirsch MS, Conway B, D'Aquila RT, Johnson VA, Brun-Vezinet F, Clotet B, Demeter LM, Hammer SM,
       Jacobsen DM, Kuritzkes DR, Loveday C, Mellors JW, Vella S, Richman DD. Antiretroviral Drug
       Resistance Testing in Adults with HIV Infection: Implications for Clinical Management. International
       AIDS Society--USA Panel. JAMA 279(24):1984-91, 1998. Epub 1998/06/27. PubMed PMID: 9643863.

362.   HIV Resistance and Implications for Therapy. Edited by Larder B, Richman D, Vella S. MediCom Inc.,
       Atlanta, 1998 [Monograph].

363.   Kornbluth RS, Kee K, Richman DD. Cd40 Ligand (Cd154) Stimulation of Macrophages to Produce
       HIV-1-Suppressive Beta-Chemokines. Proceedings of the National Academy of Sciences of the United
       States of America 95(9):5205-10, 1998. Epub 1998/06/06. doi: 10.1073/pnas.95.9.5205. PubMed
       PMID: 9560254; PMCID: PMC20239.

                                                    36
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 344 of 582 PageID #:
                                    17990



364.   Lange JMA, Richman DD. The Limitations of Simplicity [Editorial]. Antiviral Therapy, 3: 4-6 1998.

365.   Marschner IC, Collier AC, Coombs RW, D'Aquila RT, DeGruttola V, Fischl MA, Hammer SM, Hughes
       MD, Johnson VA, Katzenstein DA, Richman DD, Smeaton LM, Spector SA, Saag MS. Use of Changes
       in Plasma Levels of Human Immunodeficiency Virus Type 1 RNA to Assess the Clinical Benefit of
       Antiretroviral Therapy. Journal of Infectious Diseases 177(1):40-7, 1998. Epub 1998/01/07. doi:
       10.1086/513823. PubMed PMID: 9419168.

366.   Moutouh L, Estaquier J, Richman DD, Corbeil J. Molecular and Cellular Analysis of Human
       Immunodeficiency Virus-Induced Apoptosis in Lymphoblastoid T-Cell-Line-Expressing Wild-Type and
       Mutated CD4 Receptors. Journal of Virology 72(10):8061-72, 1998. Epub 1998/09/12. PubMed
       PMID: 9733846; PMCID: PMC110143.

367.   Richman DD. Combination Antiretroviral Therapy: Each Answer RaisesMany Questions. AIDS 12:6-7,
       1998.

368.   Richman DD. How Drug Resistance Arises. Scientific American 279(1):88, 1998. Epub 1998/07/02.
       PubMed PMID: 9648301.

369.   Richman DD. Nailing Down Another HIV Target. Nature Medicine 4(11):1232-3, 1998. Epub
       1998/11/11. doi: 10.1038/3209. PubMed PMID: 9809537.

370.   Riggs NL, Little SJ, Richman DD, Guatelli JC. Cell-Associated Viral RNA Expression During Acute
       Infection with HIV Type 1. AIDS Research and Human Retroviruses 14(13):1141-9, 1998. Epub
       1998/09/16. doi: 10.1089/aid.1998.14.1141. PubMed PMID: 9737585.

371.   Cohen Stuart JW, Boucher CA, Cooper DA, Galasso GJ, Richman DD, Thomas HC, Whitley RJ.
       Summary of the III International Consensus Symposium on Combined Antiviral Therapy. Antiviral
       Research 38(2):75-93, 1998. Epub 1998/08/26. PubMed PMID: 9707371.

372.   The NIH Panel. Report of the NIH Panel to Define Principles of Therapy of HIV Infection. Annals of
       Internal Medicine 128(12_Part_2):1057-78, 1998. Epub. doi: 10.7326/0003-4819-128-12_Part_2-
       199806151-00002.

373.   Richman DD. Resistance to Drugs for HIV Infection. What you can do to Keep your HIV Treatment
       Working. International Association of Physician’s in AIDS Care (monograph for lay readers), 31
       pages, 1998.

374.   Brodine SK, Shaffer RA, Starkey MJ, Tasker SA, Gilcrest JL, Louder MK, Barile A, VanCott TC, Vahey
       MT, McCutchan FE, Birx DL, Richman DD, Mascola JR. Drug Resistance Patterns, Genetic Subtypes,
       Clinical Features, and Risk Factors in Military Personnel with HIV-1 Seroconversion. Annals of
       Internal Medicine 131(7):502-6, 1999. Epub 1999/10/03. PubMed PMID: 10507958.

375.   Craig HM, Pandori MW, Riggs NL, Richman DD, Guatelli JC. Analysis of the Sh3-Binding Region of
       HIV-1 Nef: Partial Functional Defects Introduced by Mutations in the Polyproline Helix and the
       Hydrophobic Pocket. Virology 262(1):55-63, 1999. Epub 1999/09/18. doi: 10.1006/viro.1999.9897.
       PubMed PMID: 10489340.

376.   Günthard HF, Frost SD, Leigh-Brown AJ, Ignacio CC, Kee K, Perelson AS, Spina CA, Havlir DV,
       Hezareh M, Looney DJ, Richman DD, Wong JK. Evolution of Envelope Sequences of Human


                                                    37
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 345 of 582 PageID #:
                                    17991



       Immunodeficiency Virus Type 1 in Cellular Reservoirs in the Setting of Potent Antiviral Therapy.
       Journal of Virology 73(11):9404-12, 1999. Epub. PubMed PMID: 10516049.

377.   Guia Practica para el Manejo Clinico de las Resistencias al VIH. Edited by Clotet B, Ruiz L, Martinez-
       Picado J, Gatell JM, Richman DD, Barcelona, Merck Sharp & Dohme de Espana, S.A.; pp. 302 pp,
       1999.

378.   Gunthard HF, Frost SD, Leigh-Brown AJ, Ignacio CC, Kee K, Perelson AS, Spina CA, Havlir DV,
       Hezareh M, Looney DJ, Richman DD, Wong JK. Evolution of Envelope Sequences of Human
       Immunodeficiency Virus Type 1 in Cellular Reservoirs in the Setting of Potent Antiviral Therapy.
       Journal of Virology 73(11):9404-12, 1999. Epub 1999/10/09. PubMed PMID: 10516049; PMCID:
       PMC112975.

379.   Gunthard HF, Leigh-Brown AJ, D'Aquila RT, Johnson VA, Kuritzkes DR, Richman DD, Wong JK.
       Higher Selection Pressure from Antiretroviral Drugs in Vivo Results in Increased Evolutionary
       Distance in HIV-1 Pol. Virology 259(1):154-65, 1999. Epub 1999/06/12. doi:
       10.1006/viro.1999.9774. PubMed PMID: 10364500.

380.   Haubrich R, Richman D. Nevirapine, Didanosine, and Zidovudine for Patients with HIV: The Incas
       Trial. JAMA 281(2):130-1, 1999. Epub. doi: 10-1001/pubs.JAMA-ISSN-0098-7484-281-2-jac80019.

381.   Haubrich R, Thompson M, Schooley R, Lang W, Stein A, Sereni D, van der Ende ME, Antunes F,
       Richman D, Pagano G, Kahl L, Fetter A, Brown DJ, Clumeck N. A Phase II Safety and Efficacy Study
       of Amprenavir in Combination with Zidovudine and Lamivudine in HIV-Infected Patients with Limited
       Antiretroviral Experience. Amprenavir Proab2002 Study Team. AIDS 13(17):2411-20, 1999. Epub
       1999/12/22. PubMed PMID: 10597783.

382.   HIV Trialists Collaborative Group. Zidovudine, Didanosine, and Zalcitabine in the Treatment of HIV
       Infection: Meta-Analyses of the Randomised Evidence. HIV Trialists' Collaborative Group. Lancet
       353(9169):2014-25, 1999. Epub 1999/06/22. PubMed PMID: 10376616.

383.   Lange JM, Richman DD. Retroviruses Et Opportunistic Infections '99. Antiviral Therapy 4(1):5-6,
       1999. Epub 2000/02/22. PubMed PMID: 10682122.

384.   Brown AJ, Gunthard HF, Wong JK, D'Aquila RT, Johnson VA, Kuritzkes DR, Richman DD. Sequence
       Clusters in Human Immunodeficiency Virus Type 1 Reverse Transcriptase Are Associated with
       Subsequent Virological Response to Antiretroviral Therapy. Journal of Infectious Diseases
       180(4):1043-9, 1999. Epub 1999/09/09. doi: 10.1086/315017. PubMed PMID: 10479129.

385.   Little SJ, Daar ES, D'Aquila RT, Keiser PH, Connick E, Whitcomb JM, Hellmann NS, Petropoulos CJ,
       Sutton L, Pitt JA, Rosenberg ES, Koup RA, Walker BD, Richman DD. Reduced Antiretroviral Drug
       Susceptibility among Patients with Primary HIV Infection. JAMA 282(12):1142-9, 1999. Epub. doi:
       10.1001/jama.282.12.1142.

386.   Little SJ, McLean AR, Spina CA, Richman DD, Havlir DV. Viral Dynamics of Acute HIV-1 Infection.
       Journal of Experimental Medicine 190(6):841-50, 1999. Epub 1999/09/28. doi:
       10.1084/jem.190.6.841. PubMed PMID: 10499922; PMCID: PMC2195636.

387.   Richman D, Crowe S, Harvey K. HIV Viral Load Monitoring. In: Antiviral Chemotherapy 5: New
       Directions for Clinical Application and Research. Edited by Mills J, Volberding PA, Corey L. New York,
       Kluwer Academic/Plenum Publishers; pp. 199-212, 1999.
                                                     38
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 346 of 582 PageID #:
                                    17992



388.   Richman DD. Implications of Resistance Testing for Management: Role in Selecting an Initial
       Regimen and Use of Resistance Testing when Changing Therapy. In: Guia Practica para el Manejo
       Clinico de las Resistencias al VIH. Edited by Clotet B, Ruiz L, Martinez-Picado J, Gatell JM, Richman
       DD, Barcelona. Merck Sharp & Dohme de Espana, S.A.; pp. 135-144, 1999.

389.   Richman D. The Challenge of Immune Control of Immunodeficiency Virus. The Journal of clinical
       investigation 104(6):677-8, 1999. Epub. doi: 10.1172/JCI8242. PubMed PMID: 10491402.

390.   Richman DD. Viral Resistance to Antiviral Drugs. In: Textbook of AIDS Medicine, 2nd Edition, edited
       by Merigan TC, Jr, Bartlett JG, Bolognesi D. Williams & Wilkins, Baltimore, MD; pp. 891-901, 1999.

391.   Ruiz L, van Lunzen J, Arno A, Stellbrink HJ, Schneider C, Rull M, Castella E, Ojanguren I, Richman
       DD, Clotet B, Tenner-Racz K, Racz P. Protease Inhibitor-Containing Regimens Compared with
       Nucleoside Analogues Alone in the Suppression of Persistent HIV-1 Replication in Lymphoid Tissue.
       AIDS 13(1):F1-8, 1999. Epub 1999/04/20. PubMed PMID: 10207538.

392.   Vazquez-Rosales G, Garcia Lerma JG, Yamamoto S, Switzer WM, Havlir D, Folks TM, Richman DD,
       Heneine W. Rapid Screening of Phenotypic Resistance to Nevirapine by Direct Analysis of HIV Type
       1 Reverse Transcriptase Activity in Plasma. AIDS Research and Human Retroviruses 15(13):1191-
       200, 1999. Epub 1999/09/10. doi: 10.1089/088922299310287. PubMed PMID: 10480632.

393.   Zhang ZQ, Schuler T, Cavert W, Notermans DW, Gebhard K, Henry K, Havlir DV, Gunthard HF,
       Wong JK, Little S, Feinberg MB, Polis MA, Schrager LK, Schacker TW, Richman DD, Corey L, Danner
       SA, Haase AT. Reversibility of the Pathological Changes in the Follicular Dendritic Cell Network with
       Treatment of HIV-1 Infection. Proceedings of the National Academy of Sciences of the United States
       of America 96(9):5169-72, 1999. Epub 1999/04/29. doi: 10.1073/pnas.96.9.5169. PubMed PMID:
       10220437; PMCID: PMC21835.

394.   Zhang Z, Schuler T, Zupancic M, Wietgrefe S, Staskus KA, Reimann KA, Reinhart TA, Rogan M,
       Cavert W, Miller CJ, Veazey RS, Notermans D, Little S, Danner SA, Richman DD, Havlir D, Wong J,
       Jordan HL, Schacker TW, Racz P, Tenner-Racz K, Letvin NL, Wolinsky S, Haase AT. Sexual
       Transmission and Propagation of Siv and HIV in Resting and Activated CD4+ T cells. Science
       286(5443):1353-7, 1999. Epub 1999/11/13. PubMed PMID: 10558989.

395.   Appay V, Nixon DF, Donahoe SM, Gillespie GM, Dong T, King A, Ogg GS, Spiegel HM, Conlon C,
       Spina CA, Havlir DV, Richman DD, Waters A, Easterbrook P, McMichael AJ, Rowland-Jones SL. HIV-
       Specific CD8(+) T cells Produce Antiviral Cytokines but Are Impaired in Cytolytic Function. The
       Journal of experimental medicine 192(1):63-75, 2000. Epub. doi: 10.1084/jem.192.1.63. PubMed
       PMID: 10880527.

396.   Binley JM, Trkola A, Ketas T, Schiller D, Clas B, Little S, Richman D, Hurley A, Markowitz M, Moore
       JP. The Effect of Highly Active Antiretroviral Therapy on Binding and Neutralizing Antibody
       Responses to Human Immunodeficiency Virus Type 1 Infection. Journal of Infectious Diseases
       182(3):945-9, 2000. Epub 2000/08/19. doi: 10.1086/315774. PubMed PMID: 10950795.

397.   Gifford AL, Bormann JE, Shively MJ, Wright BC, Richman DD, Bozzette SA. Predictors of Self-
       Reported Adherence and Plasma HIV Concentrations in Patients on Multidrug Antiretroviral
       Regimens. Journal of Acquired Immune Deficiency Syndromes 23(5):386-95, 2000. Epub
       2000/06/24. PubMed PMID: 10866231.



                                                     39
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 347 of 582 PageID #:
                                    17993



398.   Gilbert PB, Hanna GJ, De Gruttola V, Martinez-Picado J, Kuritzkes DR, Johnson VA, Richman DD,
       D'Aquila RT. Comparative Analysis of HIV Type 1 Genotypic Resistance across Antiretroviral Trial
       Treatment Regimens. AIDS Research and Human Retroviruses 16(14):1325-36, 2000. Epub
       2000/10/06. doi: 10.1089/08892220050140874. PubMed PMID: 11018852.

399.   Gulick RM, Mellors JW, Havlir D, Eron JJ, Meibohm A, Condra JH, Valentine FT, McMahon D,
       Gonzalez C, Jonas L, Emini EA, Chodakewitz JA, Isaacs R, Richman DD. 3-Year Suppression of HIV
       Viremia with Indinavir, Zidovudine, and Lamivudine. Annals of Internal Medicine 133(1):35-9, 2000.
       Epub 2000/07/06. PubMed PMID: 10877738.

400.   Gunthard HF, Wong JK, Spina CA, Ignacio C, Kwok S, Christopherson C, Hwang J, Haubrich R, Havlir
       D, Richman DD. Effect of Influenza Vaccination on Viral Replication and Immune Response in
       Persons Infected with Human Immunodeficiency Virus Receiving Potent Antiretroviral Therapy.
       Journal of Infectious Diseases 181(2):522-31, 2000. Epub 2000/02/11. doi: 10.1086/315260.
       PubMed PMID: 10669335.

401.   Hanna GJ, Johnson VA, Kuritzkes DR, Richman DD, Brown AJ, Savara AV, Hazelwood JD, D'Aquila
       RT. Patterns of Resistance Mutations Selected by Treatment of Human Immunodeficiency Virus Type
       1 Infection with Zidovudine, Didanosine, and Nevirapine. Journal of Infectious Diseases 181(3):904-
       11, 2000. Epub 2000/03/18. doi: 10.1086/315329. PubMed PMID: 10720511.

402.   Hanna GJ, Johnson VA, Kuritzkes DR, Richman DD, Martinez-Picado J, Sutton L, Hazelwood JD,
       D'Aquila RT. Comparison of Sequencing by Hybridization and Cycle Sequencing for Genotyping of
       Human Immunodeficiency Virus Type 1 Reverse Transcriptase. Journal of Clinical Microbiology
       38(7):2715-21, 2000. Epub 2000/07/06. PubMed PMID: 10878069; PMCID: PMC87006.

403.   Havlir DV, Hellmann NS, Petropoulos CJ, Whitcomb JM, Collier AC, Hirsch MS, Tebas P, Sommadossi
       JP, Richman DD. Drug Susceptibility in HIV Infection after Viral Rebound in Patients Receiving
       Indinavir-Containing Regimens. JAMA 283(2):229-34, 2000. Epub 2000/01/14. PubMed PMID:
       10634339.

404.   Havlir DV, Tierney C, Friedland GH, Pollard RB, Smeaton L, Sommadossi JP, Fox L, Kessler H, Fife
       KH, Richman DD. In Vivo Antagonism with Zidovudine Plus Stavudine Combination Therapy. Journal
       of Infectious Diseases 182(1):321-5, 2000. Epub 2000/07/07. doi: 10.1086/315683. PubMed PMID:
       10882616.

405.   Hirsch MS, Brun-Vézinet F, D'Aquila RT, Hammer SM, Johnson VA, Kuritzkes DR, Loveday C, Mellors
       JW, Clotet B, Conway B, Demeter LM, Vella S, Jacobsen DM, Richman DD. Antiretroviral Drug
       Resistance Testing in Adult HIV-1 Infectionrecommendations of an International AIDS Society–USA
       Panel. JAMA 283(18):2417-26, 2000. Epub. doi: 10.1001/jama.283.18.2417.

406.   Human Immunodeficiency Virus Type 1 RNA Level and CD4 Count as Prognostic Markers and
       Surrogate End Points: A Meta-Analysis. HIV Surrogate Marker Collaborative Group. AIDS Research
       and Human Retroviruses 16(12):1123-33, 2000. Epub 2000/08/24. doi: 10.1089/088922200414965.
       PubMed PMID: 10954887.

407.   Hostetler KY, Hammond JL, Kini GD, Hostetler SE, Beadle JR, Aldern KA, Chou T-C, Richman DD,
       Mellors JW. In Vitro Anti-HIV-1 Activity of Sn-2-Substituted 1-O-Octadecyl-Sn-Glycero-3-
       Phosphonoformate Analogues and Synergy with Zidovudine. Antiviral Chemistry and Chemotherapy
       11(3):213-9, 2000. Epub. doi: 10.1177/095632020001100304.

                                                    40
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 348 of 582 PageID #:
                                    17994



408.   Ioannidis JP, Havlir DV, Tebas P, Hirsch MS, Collier AC, Richman DD. Dynamics of HIV-1 Viral Load
       Rebound among Patients with Previous Suppression of Viral Replication. AIDS 14(11):1481-8, 2000.
       Epub 2000/09/13. PubMed PMID: 10983634.

409.   Brown AJ, Precious HM, Whitcomb JM, Wong JK, Quigg M, Huang W, Daar ES, D'Aquila RT, Keiser
       PH, Connick E, Hellmann NS, Petropoulos CJ, Richman DD, Little SJ. Reduced Susceptibility of
       Human Immunodeficiency Virus Type 1 (HIV-1) from Patients with Primary HIV Infection to
       Nonnucleoside Reverse Transcriptase Inhibitors Is Associated with Variation at Novel Amino Acid
       Sites. Journal of Virology 74(22):10269-73, 2000. Epub 2000/10/24. doi: 10.1128/jvi.74.22.10269-
       10273.2000. PubMed PMID: 11044070; PMCID: PMC110900.

410.   Martinez-Picado J, DePasquale MP, Kartsonis N, Hanna GJ, Wong J, Finzi D, Rosenberg E, Günthard
       HF, Sutton L, Savara A, Petropoulos CJ, Hellmann N, Walker BD, Richman DD, Siliciano R, Aquila RT.
       Antiretroviral Resistance During Successful Therapy of HIV Type 1 Infection. Proceedings of the
       National Academy of Sciences 97(20):10948, 2000. Epub. doi: 10.1073/pnas.97.20.10948.

411.   O'Brien TR, McDermott DH, Ioannidis JP, Carrington M, Murphy PM, Havlir DV, Richman DD. Effect
       of Chemokine Receptor Gene Polymorphisms on the Response to Potent Antiretroviral Therapy.
       AIDS 14(7):821-6, 2000. Epub 2000/06/06. PubMed PMID: 10839590.

412.   Pillay D, Taylor S, Richman DD. Incidence and Impact of Resistance against Approved Antiretroviral
       Drugs. Reviews in Medical Virology 10(4):231-53, 2000. Epub 2000/07/13. PubMed PMID:
       10891871.

413.   Precious HM, Gunthard HF, Wong JK, D'Aquila RT, Johnson VA, Kuritzkes DR, Richman DD, Leigh
       Brown AJ. Multiple Sites in HIV-1 Reverse Transcriptase Associated with Virological Response to
       Combination Therapy. AIDS 14(1):31-6, 2000. Epub 2000/03/14. PubMed PMID: 10714565.

414.   Richman D and Staszewski S. A Practical Guide to HIV Drug Resistance and its Implications for
       Antiretroviral Treatment Strategies [monograph, 2nd Edition]. International Medical Press, London;
       42 pp, 2000.

415.   Richman D. Emergence of Human Immunodeficiency Virus Drug Resistance. In: Emerging Infections
       4, edited by Scheld WM, Craig WA, Hughes JM. ASM Press, Washington DC; pp 17-21, 2000.

416.   Richman DD. Principles of HIV Resistance Testing and Overview of Assay Performance
       Characteristics. Antiviral Therapy 5(1):27-31, 2000. Epub 2000/06/10. PubMed PMID: 10846590.

417.   Richman DD. Biology of Hepatitis: Similarities to HIV and Implications for Treatment. Topics in HIV
       Medicine 8: 17-20, 2000.

418.   Richman DD. Normal Physiology and HIV Pathophysiology of Human T-Cell Dynamics. The Journal of
       Clinical Investigation 105(5):565-6, 2000. Epub. doi: 10.1172/JCI9478. PubMed PMID: 10712427.

419.   Richman DD. The Impact of Drug Resistance on the Effectiveness of Chemotherapy for Chronic
       Hepatitis B. Hepatology 32(4 Pt 1):866-7, 2000. Epub 2000/09/26. doi: 10.1053/jhep.2000.18194.
       PubMed PMID: 11003636.

420.   Schacker T, Little S, Connick E, Gebhard-Mitchell K, Zhang ZQ, Krieger J, Pryor J, Havlir D, Wong JK,
       Richman D, Corey L, Haase AT. Rapid Accumulation of Human Immunodeficiency Virus (HIV) in
       Lymphatic Tissue Reservoirs During Acute and Early HIV Infection: Implications for Timing of

                                                    41
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 349 of 582 PageID #:
                                    17995



       Antiretroviral Therapy. Journal of Infectious Diseases 181(1):354-7, 2000. Epub 1999/12/23. doi:
       10.1086/315178. PubMed PMID: 10608788.

421.   Tighe H, Takabayashi K, Schwartz D, Marsden R, Beck L, Corbeil J, Richman DD, Eiden JJ, Jr.,
       Spiegelberg HL, Raz E. Conjugation of Protein to Immunostimulatory DNA Results in a Rapid, Long-
       Lasting and Potent Induction of Cell-Mediated and Humoral Immunity. European Journal of
       Immunology 30(7):1939-47, 2000. Epub 2000/08/15. doi: 10.1002/1521-4141(200007)30. PubMed
       PMID: 10940883.

422.   Zhou XJ, Havlir DV, Richman DD, Acosta EP, Hirsch M, Collier AC, Tebas P, Sommadossi JP. Plasma
       Population Pharmacokinetics and Penetration into Cerebrospinal Fluid of Indinavir in Combination
       with Zidovudine and Lamivudine in HIV-1-Infected Patients. AIDS 14(18):2869-76, 2000. Epub
       2001/01/12. PubMed PMID: 11153668.

423.   Clotet B, Menéndez-Arias L, Ruiz L, Tural C, Vandamme A, Burger D, Schapiro J, Boucher C, D'Aquila
       R, Richman D (editors). Guide to Management of HIV Resistance and Pharmacokinetics of Drug
       Therapy, Barcelona, Editorial TAISA, S.L., 123 pp, 2000.

424.   Clotet B, Menéndez-Arias L, Ruiz L, Tural C, Vandamme A, Burger D, Schapiro J, Boucher C, D’Aquila
       R, Richman D (editors). Guía Para el Manejo de las Resistencias al VIH y de la Farmacocinética de
       los Antirretrovirales, Barcelona, Editorial TAISA, S.L., 123 pp, 2000 (Spanish Edition).

425.   (Writing Committee). The Durban Declaration. Nature 406:15-16, 2000.

426.   Brooun A, Richman DD, Kornbluth RS. HIV-1 Preintegration Complexes Preferentially Integrate into
       Longer Target DNA Molecules in Solution as Detected by a Sensitive, Polymerase Chain Reaction-
       Based Integration Assay. Journal of Biological Chemistry 276(50):46946-52, 2001. Epub 2001/10/12.
       doi: 10.1074/jbc.M108000200. PubMed PMID: 11595745.

427.   Buhler B, Lin YC, Morris G, Olson AJ, Wong CH, Richman DD, Elder JH, Torbett BE. Viral Evolution in
       Response to the Broad-Based Retroviral Protease Inhibitor Tl-3. Journal of Virology 75(19):9502-8,
       2001. Epub 2001/09/05. doi: 10.1128/jvi.75.19.9502-9508.2001. PubMed PMID: 11533212; PMCID:
       PMC114517.

428.   Corbeil J, Sheeter D, Genini D, Rought S, Leoni L, Du P, Ferguson M, Masys DR, Welsh JB, Fink JL,
       Sasik R, Huang D, Drenkow J, Richman DD, Gingeras T. Temporal Gene Regulation During HIV-1
       Infection of Human CD4+ T cells. Genome Research 11(7):1198-204, 2001. Epub 2001/07/04. doi:
       10.1101/gr.gr-1802r. PubMed PMID: 11435401; PMCID: PMC311116.

429.   Daar ES, Little S, Pitt J, Santangelo J, Ho P, Harawa N, Kerndt P, Glorgi JV, Bai J, Gaut P, Richman
       DD, Mandel S, Nichols S. Diagnosis of Primary HIV-1 Infection. Los Angeles County Primary HIV
       Infection Recruitment Network. Annals of Internal Medicine 134(1):25-9, 2001. Epub 2001/02/24.
       PubMed PMID: 11187417.

430.   Douek DC, Betts MR, Hill BJ, Little SJ, Lempicki R, Metcalf JA, Casazza J, Yoder C, Adelsberger JW,
       Stevens RA, Baseler MW, Keiser P, Richman DD, Davey RT, Koup RA. Evidence for Increased T Cell
       Turnover and Decreased Thymic Output in HIV Infection. Journal of Immunology 167(11):6663-8,
       2001. Epub 2001/11/21. doi: 10.4049/jimmunol.167.11.6663. PubMed PMID: 11714838.




                                                     42
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 350 of 582 PageID #:
                                    17996



431.   Frost SD, Gunthard HF, Wong JK, Havlir D, Richman DD, Leigh Brown AJ. Evidence for Positive
       Selection Driving the Evolution of HIV-1 Env under Potent Antiviral Therapy. Virology 284(2):250-8,
       2001. Epub 2001/06/01. doi: 10.1006/viro.2000.0887. PubMed PMID: 11384224.

432.   Genini D, Sheeter D, Rought S, Zaunders JJ, Susin SA, Kroemer G, Richman DD, Carson DA, Corbeil
       J, Leoni LM. HIV Induces Lymphocyte Apoptosis by a P53-Initiated, Mitochondrial-Mediated
       Mechanism. FASEB Journal 15(1):5-6, 2001. Epub 2000/12/02. doi: 10.1096/fj.00-0336fje. PubMed
       PMID: 11099484.

433.   Gunthard HF, Havlir DV, Fiscus S, Zhang ZQ, Eron J, Mellors J, Gulick R, Frost SD, Brown AJ, Schleif
       W, Valentine F, Jonas L, Meibohm A, Ignacio CC, Isaacs R, Gamagami R, Emini E, Haase A, Richman
       DD, Wong JK. Residual Human Immunodeficiency Virus (HIV) Type 1 RNA and DNA in Lymph Nodes
       and HIV RNA in Genital Secretions and in Cerebrospinal Fluid after Suppression of Viremia for 2
       Years. Journal of Infectious Diseases 183(9):1318-27, 2001. Epub 2001/04/11. doi:
       10.1086/319864. PubMed PMID: 11294662.

434.   Hale P, Makgoba MW, Merson MH, Quinn TC, Richman DD, Vella S, Wabwire-Mangen F, Wain-
       Hobson S, Weiss RA. Mission Now Possible for AIDS Fund. Nature 412(6844):271-2, 2001. Epub
       2001/07/19. doi: 10.1038/35085650. PubMed PMID: 11460133.

435.   Hale P, Makgoba MW, Merson MH, Quinn TC, Richman DD, Vella S, Wabwire-Mangen F, Wain-
       Hobson S, Weiss RA. Success Hinges on Support for Treatment. Nature 412(6844):272, 2001. Epub
       2001/07/19. doi: 10.1038/35085656. PubMed PMID: 11460135.

436.   Hammond JL, Koontz DL, Bazmi HZ, Beadle JR, Hostetler SE, Kini GD, Aldern KA, Richman DD,
       Hostetler KY, Mellors JW. Alkylglycerol Prodrugs of Phosphonoformate Are Potent in Vitro Inhibitors
       of Nucleoside-Resistant Human Immunodeficiency Virus Type 1 and Select for Resistance Mutations
       that Suppress Zidovudine Resistance. Antimicrobial Agents and Chemotherapy 45(6):1621-8, 2001.
       Epub 2001/05/17. doi: 10.1128/aac.45.6.1621-1628.2001. PubMed PMID: 11353603; PMCID:
       PMC90523.

437.   Havlir DV, Bassett R, Levitan D, Gilbert P, Tebas P, Collier AC, Hirsch MS, Ignacio C, Condra J,
       Gunthard HF, Richman DD, Wong JK. Prevalence and Predictive Value of Intermittent Viremia with
       Combination Hiv Therapy. JAMA 286(2):171-9, 2001. Epub 2001/07/13. PubMed PMID: 11448280.

438.   Havlir DV, Gilbert PB, Bennett K, Collier AC, Hirsch MS, Tebas P, Adams EM, Wheat LJ, Goodwin D,
       Schnittman S, Holohan MK, Richman DD. Effects of Treatment Intensification with Hydroxyurea in
       HIV-Infected Patients with Virologic Suppression. AIDS 15(11):1379-88, 2001. Epub 2001/08/16.
       PubMed PMID: 11504959.

439.   Horner AA, Datta SK, Takabayashi K, Belyakov IM, Hayashi T, Cinman N, Nguyen MD, Van Uden JH,
       Berzofsky JA, Richman DD, Raz E. Immunostimulatory DNA-Based Vaccines Elicit Multifaceted
       Immune Responses against HIV at Systemic and Mucosal Sites. Journal of Immunology
       167(3):1584-91, 2001. Epub 2001/07/24. doi: 10.4049/jimmunol.167.3.1584. PubMed PMID:
       11466380.

440.   Huang W, De Gruttola V, Fischl M, Hammer S, Richman D, Havlir D, Gulick R, Squires K, Mellors J.
       Patterns of Plasma Human Immunodeficiency Virus Type 1 RNA Response to Antiretroviral Therapy.
       Journal of Infectious Diseases 183(10):1455-65, 2001. Epub 2001/04/25. doi: 10.1086/320192.
       PubMed PMID: 11319681.

                                                    43
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 351 of 582 PageID #:
                                    17997



441.   Kemper CA, Witt MD, Keiser PH, Dube MP, Forthal DN, Leibowitz M, Smith DS, Rigby A, Hellmann
       NS, Lie YS, Leedom J, Richman D, McCutchan JA, Haubrich R. Sequencing of Protease Inhibitor
       Therapy: Insights from an Analysis of HIV Phenotypic Resistance in Patients Failing Protease
       Inhibitors. AIDS 15(5):609-15, 2001. Epub 2001/04/24. PubMed PMID: 11316998.

442.   Richman DD. Antiretroviral Activity of Emtricitabine, a Potent Nucleoside Reverse Transcriptase
       Inhibitor. Antiviral Therapy 6(2):83-8, 2001. Epub 2001/08/09. PubMed PMID: 11491420.

443.   Richman DD. Mechanisms, Emergence, and Epidemiology of Resistance in the Nucleoside-
       Experienced HIV-Infected Population. The AIDS Reader International Supplement: S13-S20, 2001.

444.   Schacker T, Little S, Connick E, Gebhard K, Zhang ZQ, Krieger J, Pryor J, Havlir D, Wong JK,
       Schooley RT, Richman D, Corey L, Haase AT. Productive Infection of T cells in Lymphoid Tissues
       During Primary and Early Human Immunodeficiency Virus Infection. Journal of Infectious Diseases
       183(4):555-62, 2001. Epub 2001/02/15. doi: 10.1086/318524. PubMed PMID: 11170980.

445.   Stuyver LJ, Locarnini SA, Lok A, Richman DD, Carman WF, Dienstag JL, Schinazi RF. Nomenclature
       for Antiviral-Resistant Human Hepatitis B Virus Mutations in the Polymerase Region. Hepatology
       33(3):751-7, 2001. Epub 2001/03/07. doi: 10.1053/jhep.2001.22166. PubMed PMID: 11230757.

446.   Casimiro DR, Tang A, Perry HC, Long RS, Chen M, Heidecker GJ, Davies ME, Freed DC, Persaud NV,
       Dubey S, Smith JG, Havlir D, Richman D, Chastain MA, Simon AJ, Fu TM, Emini EA, Shiver JW.
       Vaccine-Induced Immune Responses in Rodents and Nonhuman Primates by Use of a Humanized
       Human Immunodeficiency Virus Type 1 Pol Gene. Journal of Virology 76(1):185-94, 2002. Epub
       2001/12/12. doi: 10.1128/jvi.76.1.185-194.2002. PubMed PMID: 11739684; PMCID: PMC135696.

447.   Clotet B, Menéndez-Arias L, Ruiz L, Tural C, Brun-Vezinet F, Loveday C, Burger D, Schapiro J,
       Boucher C, D’Aquila R, Richman D (editors). Guide to Management of HIV Resistance and
       Pharmacokinetics of Drug Therapy (Second edition). Barcelona. Editorial TAISA, S.L. 268 pp, 2002.

448.   Appay V, Dunbar PR, Callan M, Klenerman P, Gillespie GM, Papagno L, Ogg GS, King A, Lechner F,
       Spina CA, Little S, Havlir DV, Richman DD, Gruener N, Pape G, Waters A, Easterbrook P, Salio M,
       Cerundolo V, McMichael AJ, Rowland-Jones SL. Memory CD8+ T cells Vary in Differentiation
       Phenotype in Different Persistent Virus Infections. Nature Medicine 8(4):379-85, 2002. Epub
       2002/04/03. doi: 10.1038/nm0402-379. PubMed PMID: 11927944.

449.   Appay V, Hansasuta P, Sutton J, Schrier RD, Wong JK, Furtado M, Havlir DV, Wolinsky SM,
       McMichael AJ, Richman DD, Rowland-Jones SL, Spina CA. Persistent HIV-1-Specific Cellular
       Responses Despite Prolonged Therapeutic Viral Suppression. AIDS 16(2):161-70, 2002. Epub
       2002/01/25. PubMed PMID: 11807299.

450.   Appay V, Papagno L, Spina CA, Hansasuta P, King A, Jones L, Ogg GS, Little S, McMichael AJ,
       Richman DD, Rowland-Jones SL. Dynamics of T Cell Responses in HIV Infection. Journal of
       Immunology 168(7):3660-6, 2002. Epub 2002/03/22. PubMed PMID: 11907132.

451.   Bennett KK, DeGruttola VG, Marschner IC, Havlir DV, Richman DD. Baseline Predictors of CD4 T-
       Lymphocyte Recovery with Combination Antiretroviral Therapy. Journal of Acquired Immune
       Deficiency Syndromes 31(1):20-6, 2002. Epub 2002/09/28. PubMed PMID: 12352146.




                                                    44
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 352 of 582 PageID #:
                                    17998



452.   D'Aquila RT, Schapiro JM, Brun-Vezinet F, Clotet B, Conway B, Demeter LM, Grant RM, Johnson VA,
       Kuritzkes DR, Loveday C, Shafer RW, Richman DD. Drug Resistance Mutations in HIV-1. Topics in
       HIV Medicine 10(5):21-5, 2002. Epub 2003/04/30. PubMed PMID: 12717052.

453.   Deeks SG, Wagner B, Anton PA, Mitsuyasu RT, Scadden DT, Huang C, Macken C, Richman DD,
       Christopherson C, June CH, Lazar R, Broad DF, Jalali S, Hege KM. A Phase II Randomized Study of
       HIV-Specific T-Cell Gene Therapy in Subjects with Undetectable Plasma Viremia on Combination
       Antiretroviral Therapy. Molecular Therapy 5(6):788-97, 2002. Epub 2002/05/25. doi:
       10.1006/mthe.2002.0611. PubMed PMID: 12027564.

454.   Estaquier J, Lelievre JD, Petit F, Brunner T, Moutouh-De Parseval L, Richman DD, Ameisen JC,
       Corbeil J. Effects of Antiretroviral Drugs on Human Immunodeficiency Virus Type 1-Induced CD4(+)
       T-Cell Death. Journal of Virology 76(12):5966-73, 2002. Epub 2002/05/22. PubMed PMID:
       12021329; PMCID: PMC136220.

455.   Guatelli JC, Siliciano RF, Kuritzkes DR, Richman DD, Human Immunodeficiency Virus. In: Clinical
       Virology. Edited by Richman DD, Whitley RJ, Hayden, FG. ASM Press, Washington: 2nd Edition, pp
       685-730, 2002.

456.   Haubrich RH, Kemper CA, Hellmann NS, Keiser PH, Witt MD, Forthal DN, Leedom J, Leibowitz M,
       Whitcomb JM, Richman D, McCutchan JA. The Clinical Relevance of Non-Nucleoside Reverse
       Transcriptase Inhibitor Hypersusceptibility: A Prospective Cohort Analysis. AIDS 16(15):F33-40,
       2002. Epub 2002/10/09. PubMed PMID: 12370520.

457.   Little SJ, Holte S, Routy JP, Daar ES, Markowitz M, Collier AC, Koup RA, Mellors JW, Connick E,
       Conway B, Kilby M, Wang L, Whitcomb JM, Hellmann NS, Richman DD. Antiretroviral-Drug
       Resistance among Patients Recently Infected with HIV. New England Journal of Medicine
       347(6):385-94, 2002. Epub 2002/08/09. doi: 10.1056/NEJMoa013552. PubMed PMID: 12167680.

458.   Pollard RB, Tierney C, Havlir D, Tebas P, Fox L, Smeaton L, Richman D, Friedland GH. A Phase II
       Randomized Study of the Virologic and Immunologic Effect of Zidovudine + Stavudine Versus
       Stavudine Alone and Zidovudine + Lamivudine in Patients with >300 CD4 Cells Who Were
       Antiretroviral Naive (Actg 298). AIDS Research and Human Retroviruses 18(10):699-704, 2002.
       Epub 2002/08/09. doi: 10.1089/088922202760072311. PubMed PMID: 12167276.

459.   Richman DD, Whitley RJ, Hayden FG. Introduction. In: Clinical Virology. Edited by Richman DD,
       Whitley RJ, Hayden, FG. ASM Press, Washington; 2nd Edition, pp 1-4, 2002.

460.   Richman DD. Limitations of Current Therapies for HIV-1 infection. In: Chemokine Receptors and
       AIDS. Edited by O'Brien TR. Marcel Dekker, New York; pp. 189-201. 2002.

461.   Strain MC, Richman DD, Wong JK, Levine H. Spatiotemporal Dynamics of HIV Propagation. Journal
       of Theoretical Biology 218(1):85-96, 2002. Epub 2002/09/26. PubMed PMID: 12297072.

462.   Uckun FM, Pendergrass S, Venkatachalam TK, Qazi S, Richman D. Stampidine Is a Potent Inhibitor
       of Zidovudine- and Nucleoside Analog Reverse Transcriptase Inhibitor-Resistant Primary Clinical
       Human Immunodeficiency Virus Type 1 Isolates with Thymidine Analog Mutations. Antimicrobial
       Agents and Chemotherapy 46(11):3613-6, 2002. Epub 2002/10/18. PubMed PMID: 12384373;
       PMCID: PMC128707.



                                                   45
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 353 of 582 PageID #:
                                    17999



463.   Yeni PG, Hammer SM, Carpenter CC, Cooper DA, Fischl MA, Gatell JM, Gazzard BG, Hirsch MS,
       Jacobsen DM, Katzenstein DA, Montaner JS, Richman DD, Saag MS, Schechter M, Schooley RT,
       Thompson MA, Vella S, Volberding PA. Antiretroviral Treatment for Adult HIV Infection in 2002:
       Updated Recommendations of the International AIDS Society-USA Panel. JAMA 288(2):222-35,
       2002. Epub 2002/07/04. PubMed PMID: 12095387.

464.   Clinical Virology. Edited by Richman DD, Whitley RJ, Hayden FG. ASM Press, Washington. 2nd
       Edition, 1262 pp., 2002.

465.   Ali A, Pillai S, Ng H, Lubong R, Richman DD, Jamieson BD, Ding Y, McElrath MJ, Guatelli JC, Yang
       OO. Broadly Increased Sensitivity to Cytotoxic T Lymphocytes Resulting from Nef Epitope Escape
       Mutations. Journal of Immunology 171(8):3999-4005, 2003. Epub 2003/10/08. PubMed PMID:
       14530319.

466.   Anton PA, Mitsuyasu RT, Deeks SG, Scadden DT, Wagner B, Huang C, Macken C, Richman DD,
       Christopherson C, Borellini F, Lazar R, Hege KM. Multiple Measures of HIV Burden in Blood and
       Tissue Are Correlated with Each Other but Not with Clinical Parameters in Aviremic Subjects. AIDS
       17(1):53-63, 2003. Epub 2002/12/13. PubMed PMID: 12478069.

467.   Gallant JE, Gerondelis PZ, Wainberg MA, Shulman NS, Haubrich RH, St Clair M, Lanier ER, Hellmann
       NS, Richman DD. Nucleoside and Nucleotide Analogue Reverse Transcriptase Inhibitors: A Clinical
       Review of Antiretroviral Resistance. Antiviral Therapy 8(6):489-506, 2003. Epub 2004/02/06.
       PubMed PMID: 14760883.

468.   Gulick RM, Meibohm A, Havlir D, Eron JJ, Mosley A, Chodakewitz JA, Isaacs R, Gonzalez C, McMahon
       D, Richman DD, Robertson M, Mellors JW. Six-Year Follow-up of HIV-1-Infected Adults in a Clinical
       Trial of Antiretroviral Therapy with Indinavir, Zidovudine, and Lamivudine. AIDS 17(16):2345-9,
       2003. Epub 2003/10/23. doi: 10.1097/01.aids.0000076346.42412.97. PubMed PMID: 14571186.

469.   Haas DW, Wilkinson GR, Kuritzkes DR, Richman DD, Nicotera J, Mahon LF, Sutcliffe C, Siminski S,
       Andersen J, Coughlin K, Clayton EW, Haines J, Marshak A, Saag M, Lawrence J, Gustavson J, Anne
       Bennett J, Christensen R, Matula MA, Wood AJ. A Multi-Investigator/Institutional DNA Bank for
       AIDS-Related Human Genetic Studies: AACTG Protocol A5128. HIV Clinical Trials 4(5):287-300,
       2003. Epub 2003/10/30. doi: 10.1310/muqc-qxbc-8118-bpm5. PubMed PMID: 14583845.

470.   Hirsch MS, Brun-Vezinet F, Clotet B, Conway B, Kuritzkes DR, D'Aquila RT, Demeter LM, Hammer
       SM, Johnson VA, Loveday C, Mellors JW, Jacobsen DM, Richman DD. Antiretroviral Drug Resistance
       Testing in Adults Infected with Human Immunodeficiency Virus Type 1: 2003 Recommendations of
       an International AIDS Society-USA Panel. Clinical Infectious Diseases 37(1):113-28, 2003. Epub
       2003/06/28. doi: 10.1086/375597. PubMed PMID: 12830416.

471.   Hirsch MS, Brun-Vezinet F, Clotet B, Conway B, Kuritzkes DR, D'Aquila RT, Demeter LM, Hammer
       SM, Johnson VA, Loveday C, Mellors JW, Richman DD. Questions to and Answers from the
       International AIDS Society-USA Resistance Testing Guidelines Panel. Topics in HIV Medicine
       11(4):150-4, 2003. Epub 2003/07/24. PubMed PMID: 12876334.

472.   Human Immunodeficiency Virus. Richman DD (Editor). International Medical Press, London; 2003.

473.   Johnson VA, Brun-Vezinet F, Clotet B, Conway B, D'Aquila RT, Demeter LM, Kuritzkes DR, Pillay D,
       Schapiro JM, Telenti A, Richman DD. Drug Resistance Mutations in HIV-1. Topics in HIV Medicine
       11(6):215-21, 2003. Epub 2004/01/16. PubMed PMID: 14724329.
                                                   46
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 354 of 582 PageID #:
                                    18000



474.   Koelsch KK, Smith DM, Little SJ, Ignacio CC, Macaranas TR, Brown AJ, Petropoulos CJ, Richman DD,
       Wong JK. Clade B HIV-1 Superinfection with Wild-Type Virus after Primary Infection with Drug-
       Resistant Clade B Virus. AIDS 17(7):F11-6, 2003. Epub 2003/04/18. doi:
       10.1097/01.aids.0000060361.78202.4c. PubMed PMID: 12700477.

475.   Leigh Brown AJ, Frost SD, Mathews WC, Dawson K, Hellmann NS, Daar ES, Richman DD, Little SJ.
       Transmission Fitness of Drug-Resistant Human Immunodeficiency Virus and the Prevalence of
       Resistance in the Antiretroviral-Treated Population. Journal of Infectious Diseases 187(4):683-6,
       2003. Epub 2003/02/25. doi: 10.1086/367989. PubMed PMID: 12599087.

476.   Pillai S, Good B, Richman D, Corbeil J. A New Perspective on V3 Phenotype Prediction. AIDS
       Research and Human Retroviruses 19(2):145-9, 2003. Epub 2003/03/20. doi:
       10.1089/088922203762688658. PubMed PMID: 12643277.

477.   Richman D. Rapid Evolution of the Neutralizing Antibody Response to Human Immunodeficiency
       Virus Type 1 Infection and Viral Escape. In: Retroviruses of Human AIDS and Related Animal
       Diseases (From the XIIIth Cent Gardes Symposium, Annecy, France, Oct 27-29, 2002). Edited by
       Girard M, Vicari M, Dodet B. Elsevier Editions Scientifiques, Paris; pp. 65-66, 2003.

478.   Richman DD, Wrin T, Little SJ, Petropoulos CJ. Rapid Evolution of the Neutralizing Antibody
       Response to HIV Type 1 Infection. Proceedings of the National Academy of Sciences of the United
       States of America 100(7):4144-9, 2003. Epub 2003/03/20. doi: 10.1073/pnas.0630530100. PubMed
       PMID: 12644702; PMCID: PMC153062.

479.   Strain MC, Gunthard HF, Havlir DV, Ignacio CC, Smith DM, Leigh-Brown AJ, Macaranas TR, Lam RY,
       Daly OA, Fischer M, Opravil M, Levine H, Bacheler L, Spina CA, Richman DD, Wong JK.
       Heterogeneous Clearance Rates of Long-Lived Lymphocytes Infected with HIV: Intrinsic Stability
       Predicts Lifelong Persistence. Proceedings of the National Academy of Sciences of the United States
       of America 100(8):4819-24, 2003. Epub 2003/04/10. doi: 10.1073/pnas.0736332100. PubMed
       PMID: 12684537; PMCID: PMC153639.

480.   Wong JK, Smith D, Richman D. HIV Drug Susceptibility Testing in AIDS and Other Manifestations of
       HIV Infection, Fourth Edition. Wormser GP (editor). Elsevier Science, St. Louis; pp 869-889, 2003.

481.   Zaunders JJ, Moutouh-de Parseval L, Kitada S, Reed JC, Rought S, Genini D, Leoni L, Kelleher A,
       Cooper DA, Smith DE, Grey P, Estaquier J, Little S, Richman DD, Corbeil J. Polyclonal proliferation
       and apoptosis of CCR5+ T lymphocytes during primary human immunodeficiency virus type 1
       infection: Regulation by interleukin (IL)-2, IL-15, and Bcl-2. Journal of Infectious Diseases 187
       (11):1735-47, 2003. Epub 2003/05/17, PubMed PMID: 12751031.

482.   Clotet B, Menéndez-Arias L, Ruiz L, Tural C, Brun-Vezinet F, Loveday C, Burger D, Schapiro J,
       Boucher C, D’Aquila R, Richman D (editors). Guide to Management of HIV Resistance and
       Pharmacokinetics of Drug Therapy (Third Edition), Fundació de Lluita contra la SIDA, Badalona,
       Catalonia, Spain; 325 pp, 2003.

483.   Richman DD. Rapid Evolution of the Neutralizing Antibody Response to Human Immunodeficiency
       Virus Type 1 Infection and Viral Escape. In: Retroviruses of Human AIDS and Related Animal
       Diseases. (From the XIIIth Cent Gardes Symposium, Annecy, France, Oct 27-29, 2003). Edited by
       Girard M, Vicarri M, Dodet B. Elsevier Editions Scientifiques, Paris; pp 65-66, 2003.



                                                     47
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 355 of 582 PageID #:
                                    18001



484.   Burton DR, Desrosiers RC, Doms RW, Feinberg MB, Gallo RC, Hahn B, Hoxie JA, Hunter E, Korber B,
       Landay A, Lederman MM, Lieberman J, McCune JM, Moore JP, Nathanson N, Picker L, Richman D,
       Rinaldo C, Stevenson M, Watkins DI, Wolinsky SM, Zack JA. Public Health. A Sound Rationale
       Needed for Phase III HIV-1 Vaccine Trials. Science 303(5656):316, 2004. Epub 2004/01/17. doi:
       10.1126/science.1094620. PubMed PMID: 14726576.

485.   Burton DR, Desrosiers RC, DomsRW, Feinberg MB, Gallo RC, Hahn B, Hoxie JA, Hunter E,
       KorberBTM, Landay AL, Lederman MM, Lieberman J, McCune JM, Moore JP, Nathanson N, Picker L,
       Richman DD, Rinaldo CR, Stevenson M, Watkins DI, Wolinsky SM, Zack JA. Support for the RV144
       HIV Vaccine Trial. Science 305 (5681):177-80, 2004 (author reply). Epub 2004/07/14, PubMed
       PMID: 15250069.

486.   Dong T, Stewart-Jones G, Chen N, Easterbrook P, Xu X, Papagno L, Appay V, Weekes M, Conlon C,
       Spina C, Little S, Screaton G, van der Merwe A, Richman DD, McMichael AJ, Jones EY, Rowland-
       Jones SL. HIV-Specific Cytotoxic T cells from Long-Term Survivors Select a Unique T Cell Receptor.
       Journal of Experimental Medicine 200(12):1547-57, 2004. Epub 2004/12/15. doi:
       10.1084/jem.20032044. PubMed PMID: 15596521; PMCID: PMC2212004.

487.   Institute of Medicine Committee for Examining the Probable Consequences of Alternative Patterns of
       Widespread Antiretroviral Drug Use in Resource-Constrained Settings (Curran J, Debas H, Benatar S,
       Blower S, Jackson JB, Kombe G, Mugyenyi P, Padayachee N, Padian N, Reddy P, Richman D, Walker
       B). Scaling up Treatment for the Global AIDS Pandemic: Challenges and Opportunities. Curran J,
       Debas H, Arya M, KelleyP, Knobler S, Pray L (Editors). The National Academies Press, Washington,
       DC; 325 pp, 2004.

488.   Johnson VA, Brun-Vezinet F, Clotet B, Conway B, D'Aquila RT, Demeter LM, Kuritzkes DR, Pillay D,
       Schapiro JM, Telenti A, Richman DD. Update of the Drug Resistance Mutations in HIV-1: 2004.
       Topics in HIV Medicine 12(4):119-24, 2004. Epub 2004/11/02. PubMed PMID: 15516709.

489.   Leigh Brown AJ, Frost SD, Good B, Daar ES, Simon V, Markowitz M, Collier AC, Connick E, Conway
       B, Margolick JB, Routy JP, Corbeil J, Hellmann NS, Richman DD, Little SJ. Genetic Basis of
       Hypersusceptibility to Protease Inhibitors and Low Replicative Capacity of Human Immunodeficiency
       Virus Type 1 Strains in Primary Infection. Journal of Virology 78(5):2242-6, 2004. Epub 2004/02/14.
       PubMed PMID: 14963120; PMCID: PMC369210.

490.   Papagno L, Spina CA, Marchant A, Salio M, Rufer N, Little S, Dong T, Chesney G, Waters A,
       Easterbrook P, Dunbar PR, Shepherd D, Cerundolo V, Emery V, Griffiths P, Conlon C, McMichael AJ,
       Richman DD, Rowland-Jones SL, Appay V. Immune Activation and CD8+ T-Cell Differentiation
       Towards Senescence in HIV-1 Infection. PLoS Biology 2(2):E20, 2004. Epub 2004/02/18. doi:
       10.1371/journal.pbio.0020020. PubMed PMID: 14966528; PMCID: PMC340937.

491.   Richman DD, Little SJ, Smith DM, Wrin T, Petropoulos C, Wong JK. HIV Evolution and Escape.
       Transactions of the American Clinical and Climatological Association 115:289-303, 2004. Epub
       2006/10/25. PubMed PMID: 17060974; PMCID: PMC2263778.

492.   Richman DD, Morton SC, Wrin T, Hellmann N, Berry S, Shapiro MF, Bozzette SA. The Prevalence of
       Antiretroviral Drug Resistance in the United States. AIDS 18(10):1393-401, 2004. Epub 2004/06/17.
       PubMed PMID: 15199315.




                                                   48
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 356 of 582 PageID #:
                                    18002



493.   Richman DD. Benefits and Limitations of Testing for Resistance to HIV Drugs. Journal of
       Antimicrobial Chemotherapy 53(4):555-7, 2004. Epub 2004/03/12. doi: 10.1093/jac/dkh157.
       PubMed PMID: 15014064.

494.   Smith DM, Kingery JD, Wong JK, Ignacio CC, Richman DD, Little SJ. The Prostate as a Reservoir for
       HIV-1. AIDS 18(11):1600-2, 2004. Epub 2004/07/09. PubMed PMID: 15238781.

495.   Smith DM, Wong JK, Hightower GK, Ignacio CC, Koelsch KK, Daar ES, Richman DD, Little SJ.
       Incidence of HIV Superinfection Following Primary Infection. JAMA 292(10):1177-8, 2004. Epub
       2004/09/09. doi: 10.1001/jama.292.10.1177. PubMed PMID: 15353529.

496.   Woelk CH, Ottones F, Plotkin CR, Du P, Royer CD, Rought SE, Lozach J, Sasik R, Kornbluth RS,
       Richman DD, Corbeil J. Interferon Gene Expression Following HIV Type 1 Infection of Monocyte-
       Derived Macrophages. AIDS Research and Human Retroviruses 20(11):1210-22, 2004. Epub
       2004/12/14. doi: 10.1089/aid.2004.20.1210. PubMed PMID: 15588343.

497.   Yeni PG, Hammer SM, Hirsch MS, Saag MS, Schechter M, Carpenter CC, Fischl MA, Gatell JM,
       Gazzard BG, Jacobsen DM, Katzenstein DA, Montaner JS, Richman DD, Schooley RT, Thompson MA,
       Vella S, Volberding PA. Treatment for Adult HIV Infection: 2004 Recommendations of the
       International AIDS Society-USA Panel. JAMA 292(2):251-65, 2004. Epub 2004/07/14. doi:
       10.1001/jama.292.2.251. PubMed PMID: 15249575.

498.   Yu Q, Konig R, Pillai S, Chiles K, Kearney M, Palmer S, Richman D, Coffin JM, Landau NR. Single-
       Strand Specificity of APOBEC3G Accounts for Minus-Strand Deamination of the HIV Genome. Nature
       Structural & Molecular Biology 11(5):435-42, 2004. Epub 2004/04/21. doi: 10.1038/nsmb758.
       PubMed PMID: 15098018.

499.   Clotet B, Menéndez-Arias L, Schapiro J, Ruiz L, Kuritzkes D, Burger D, Tural C, Brun-Vezinet F,
       Loveday C, Boucher C, D’Aquila R, Richman D (Editors). Guide to Management of HIV Drug
       Resistance, Antiretrovirals, Pharmacokinetics and Viral Hepatitis in HIV Infected Subjects (Fourth
       edition). Fundació de Lluita contra la SIDA. Badalona, Catalonia, Spain; 392 pp, 2004.

500.   Boucher C, Larder B, Mellors J, Richman D. The XIVth International HIV Drug Resistance Workshop,
       Quebec City, Canada, June 2005. Antiviral Therapy 11(5):653-65, 2006. Epub 2006/09/13. PubMed
       PMID: 16964836.

501.   Clotet B, Menéndez-Arias L, Schapiro J, Ruiz L, Kuritzkes D, Burger D, Tural C, Brun-Vezinet F,
       Loveday C, Boucher C, D’Aquila R, Richman D, Torriani F, Shafer R, De Luca A. (editors). Guide to
       Management of HIV Drug Resistance, Antiretrovirals, Pharmacokinetics and Viral Hepatitis in HIV
       Infected Subjects (Fifth edition). Fundació de Lluita contra la SIDA. Badalona, Catalonia, Spain: 430
       pp, 2005.

502.   Crooks ET, Moore PL, Richman D, Robinson J, Crooks JA, Franti M, Schulke N, Binley JM.
       Characterizing Anti-HIV Monoclonal Antibodies and Immune Sera by Defining the Mechanism of
       Neutralization. Human Antibodies 14(3-4):101-13, 2005. Epub 2006/05/25. PubMed PMID:
       16720980; PMCID: PMC2630880.

503.   Frost SD, Wrin T, Smith DM, Kosakovsky Pond SL, Liu Y, Paxinos E, Chappey C, Galovich J,
       Beauchaine J, Petropoulos CJ, Little SJ, Richman DD. Neutralizing Antibody Responses Drive the
       Evolution of Human Immunodeficiency Virus Type 1 Envelope During Recent HIV Infection.
       Proceedings of the National Academy of Sciences of the United States of America 102(51):18514-9,
                                                     49
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 357 of 582 PageID #:
                                    18003



       2005. Epub 2005/12/13. doi: 10.1073/pnas.0504658102. PubMed PMID: 16339909; PMCID:
       PMC1310509.

504.   Frost SD, Liu Y, Pond SL, Chappey C, Wrin T, Petropoulos CJ, Little SJ, Richman DD.
       Characterization of Human Immunodeficiency Virus Type 1 (HIV-1) Envelope Variation and
       Neutralizing Antibody Responses During Transmission of HIV-1 Subtype B. Journal of Virology
       79(10):6523-7, 2005. Epub 2005/04/29. doi: 10.1128/jvi.79.10.6523-6527.2005. PubMed PMID:
       15858036; PMCID: PMC1091710.

505.   Haubrich RH, Kemper CA, Hellmann NS, Keiser PH, Witt MD, Tilles JG, Forthal DN, Leedom J,
       Leibowitz M, McCutchan JA, Richman DD. A Randomized, Prospective Study of Phenotype
       Susceptibility Testing Versus Standard of Care to Manage Antiretroviral Therapy: CCTG 575. AIDS
       19(3):295-302, 2005. Epub 2005/02/19. PubMed PMID: 15718840.

506.   Johnson VA, Brun-Vezinet F, Clotet B, Conway B, Kuritzkes DR, Pillay D, Schapiro JM, Telenti A,
       Richman DD. Update of the Drug Resistance Mutations in HIV-1: Fall 2005. Topics in HIV Medicine
       13(4):125-31, 2005. Epub 2005/11/24. PubMed PMID: 16304457.

507.   Lehrman G, Hogue IB, Palmer S, Jennings C, Spina CA, Wiegand A, Landay AL, Coombs RW,
       Richman DD, Mellors JW, Coffin JM, Bosch RJ, Margolis DM. Depletion of Latent HIV-1 Infection in
       Vivo: A Proof-of-Concept Study. Lancet 366(9485):549-55, 2005. Epub 2005/08/16. doi:
       10.1016/s0140-6736(05)67098-5. PubMed PMID: 16099290; PMCID: PMC1894952.

508.   Pillai SK, Good B, Pond SK, Wong JK, Strain MC, Richman DD, Smith DM. Semen-Specific Genetic
       Characteristics of Human Immunodeficiency Virus Type 1 Env. Journal of Virology 79(3):1734-42,
       2005. Epub 2005/01/15. doi: 10.1128/jvi.79.3.1734-1742.2005. PubMed PMID: 15650198; PMCID:
       PMC544119.

509.   Pillai SK, Kosakovsky Pond SL, Woelk CH, Richman DD, Smith DM. Codon Volatility Does Not Reflect
       Selective Pressure on the HIV-1 Genome. Virology 336(2):137-43, 2005. Epub 2005/05/17. doi:
       10.1016/j.virol.2005.03.014. PubMed PMID: 15892955.

510.   Smith DM, Richman DD, Little SJ. HIV Superinfection. Journal of Infectious Diseases 192(3):438-44,
       2005. Epub 2005/07/05. doi: 10.1086/431682. PubMed PMID: 15995957.

511.   Smith DM, Wong JK, Hightower GK, Ignacio CC, Koelsch KK, Petropoulos CJ, Richman DD, Little SJ.
       HIV Drug Resistance Acquired through Superinfection. AIDS 19(12):1251-6, 2005. Epub 2005/07/30.
       PubMed PMID: 16052079.

512.   Strain MC, Letendre S, Pillai SK, Russell T, Ignacio CC, Gunthard HF, Good B, Smith DM, Wolinsky
       SM, Furtado M, Marquie-Beck J, Durelle J, Grant I, Richman DD, Marcotte T, McCutchan JA, Ellis RJ,
       Wong JK. Genetic Composition of Human Immunodeficiency Virus Type 1 in Cerebrospinal Fluid and
       Blood without Treatment and During Failing Antiretroviral Therapy. Journal of Virology 79(3):1772-
       88, 2005. Epub 2005/01/15. doi: 10.1128/jvi.79.3.1772-1788.2005. PubMed PMID: 15650202;
       PMCID: PMC544082.

513.   Strain MC, Little SJ, Daar ES, Havlir DV, Gunthard HF, Lam RY, Daly OA, Nguyen J, Ignacio CC,
       Spina CA, Richman DD, Wong JK. Effect of Treatment, During Primary Infection, on Establishment
       and Clearance of Cellular Reservoirs of HIV-1. Journal of Infectious Diseases 191(9):1410-8, 2005.
       Epub 2005/04/06. doi: 10.1086/428777. PubMed PMID: 15809898.


                                                    50
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 358 of 582 PageID #:
                                    18004



514.   Yang OO, Daar ES, Jamieson BD, Balamurugan A, Smith DM, Pitt JA, Petropoulos CJ, Richman DD,
       Little SJ, Brown AJ. Human Immunodeficiency Virus Type 1 Clade B Superinfection: Evidence for
       Differential Immune Containment of Distinct Clade B Strains. Journal of Virology 79(2):860-8, 2005.
       Epub 2004/12/23. doi: 10.1128/jvi.79.2.860-868.2005. PubMed PMID: 15613314; PMCID:
       PMC538553.

515.   Zolopa AR, Lazzeroni LC, Rinehart A, Vezinet FB, Clavel F, Collier A, Conway B, Gulick RM, Holodniy
       M, Perno CF, Shafer RW, Richman DD, Wainberg MA, Kuritzkes DR. Accuracy, Precision, and
       Consistency of Expert HIV Type 1 Genotype Interpretation: An International Comparison (the GUESS
       Study). Clinical Infectious Diseases 41(1):92-9, 2005. Epub 2005/06/07. doi: 10.1086/430706.
       PubMed PMID: 15937768.

516.   Clotet B, Menéndez-Arias L, Schapiro J, Ruiz L, Kuritzkes D, Burger D, Tural C, Brun-Vezinet F,
       Loveday C, Boucher C, D’Aquila R, Richman D, Torriani F, Shafer R, De Luca A. (redactores). Guía a
       la Gerencia de la Resistencia de la Droga del VIH, Antiretrovirals, Los Pharmacokinetics y la Hepatitis
       Viral en el VIH Infectaron a Temas (la quinto edición). Fundació de Lluita Contra el la SIDA,
       Badalona, Cataluña, España; 430 pp, 2005.

517.   Clotet B, Menéndez-Arias L, Schapiro JM, Kuritzkes D, Burger D, Telenti A, Brun-Vezinet F, Geretti
       AM, Boucher CA, Richman DD. Guide to Management of HIV Drug Resistance, Antiretrovirals
       Pharmacokinetics and Viral Hepatitis in HIV Infected Subjects. 6th Edition. 1-440, 2006.

518.   Clotet B, Menéndez-Arias L, Schapiro JM, Kuritzkes D, Burger D, Telenti A, Brun-Vezinet F, Geretti
       AM, Boucher CA, Richman DD. Guía a la Gerencia de la Resistencia de la Droga del VIH,
       Pharmacokinetics de Antiretrovirals y Hepatitis Viral en Temas Infectados VIH. 6to Edición. 1-440,
       2006.

519.   Daar ES, Richman DD. Confronting the Emergence of Drug-Resistant HIV Type 1: Impact of
       Antiretroviral Therapy on Individual and Population Resistance. AIDS Research and Human
       Retroviruses 21(5):343-57, 2005. Epub 2005/06/03. doi: 10.1089/aid.2005.21.343. PubMed PMID:
       15929696.

520.   Day JR, Martinez LE, Sasik R, Hitchin DL, Dueck ME, Richman DD, Guatelli JC. A Computer-Based,
       Image-Analysis Method to Quantify HIV-1 Infection in a Single-Cycle Infectious Center Assay.
       Journal of Virological Methods 137(1):125-33, 2006. Epub 2006/08/01. doi:
       10.1016/j.jviromet.2006.06.019. PubMed PMID: 16876264.

521.   Hammer SM, Saag MS, Schechter M, Montaner JS, Schooley RT, Jacobsen DM, Thompson MA,
       Carpenter CC, Fischl MA, Gazzard BG, Gatell JM, Hirsch MS, Katzenstein DA, Richman DD, Vella S,
       Yeni PG, Volberding PA. Treatment for Adult HIV Infection: 2006 Recommendations of the
       International AIDS Society--USA Panel. Topics in HIV Medicine 14(3):827-43, 2006. Epub
       2006/10/05. PubMed PMID: 17016878.

522.   Pond SL, Frost SD, Grossman Z, Gravenor MB, Richman DD, Brown AJ. Adaptation to Different
       Human Populations by HIV-1 Revealed by Codon-Based Analyses. PLoS Computational Biology
       2(6):e62, 2006. Epub 2006/06/23. doi: 10.1371/journal.pcbi.0020062. PubMed PMID: 16789820;
       PMCID: PMC1480537.

523.   Kumar S, Choi WT, Dong CZ, Madani N, Tian S, Liu D, Wang Y, Pesavento J, Wang J, Fan X, Yuan J,
       Fritzsche WR, An J, Sodroski JG, Richman DD, Huang Z. Smm-Chemokines: A Class of Unnatural
       Synthetic Molecules as Chemical Probes of Chemokine Receptor Biology and Leads for Therapeutic
                                                     51
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 359 of 582 PageID #:
                                    18005



       Development. Chemistry and Biology 13(1):69-79, 2006. Epub 2006/01/24. doi:
       10.1016/j.chembiol.2005.10.012. PubMed PMID: 16426973.

524.   Pillai SK, Pond SL, Liu Y, Good BM, Strain MC, Ellis RJ, Letendre S, Smith DM, Gunthard HF, Grant I,
       Marcotte TD, McCutchan JA, Richman DD, Wong JK. Genetic Attributes of Cerebrospinal Fluid-
       Derived HIV-1 Env. Brain 129(Pt 7):1872-83, 2006. Epub 2006/06/01. doi: 10.1093/brain/awl136.
       PubMed PMID: 16735456.

525.   Richman DD. Antiviral Drug Resistance. Antiviral Research 71(2-3):117-21, 2006. Epub 2006/04/20.
       doi: 10.1016/j.antiviral.2006.03.004. PubMed PMID: 16621040.

526.   Smith DM, Strain MC, Frost SD, Pillai SK, Wong JK, Wrin T, Liu Y, Petropolous CJ, Daar ES, Little SJ,
       Richman DD. Lack of Neutralizing Antibody Response to HIV-1 Predisposes to Superinfection.
       Virology 355(1):1-5, 2006. Epub 2006/09/12. doi: 10.1016/j.virol.2006.08.009. PubMed PMID:
       16962152.

527.   Yuste E, Sanford HB, Carmody J, Bixby J, Little S, Zwick MB, Greenough T, Burton DR, Richman DD,
       Desrosiers RC, Johnson WE. Simian Immunodeficiency Virus Engrafted with Human
       Immunodeficiency Virus Type 1 (HIV-1)-Specific Epitopes: Replication, Neutralization, and Survey of
       HIV-1-Positive Plasma. Journal of Virology 80(6):3030-41, 2006. Epub 2006/02/28. doi:
       10.1128/jvi.80.6.3030-3041.2006. PubMed PMID: 16501112; PMCID: PMC1395451.

528.   Ahuja SK, Aiuti F, Berkhout B, Biberfeld P, Burton DR, Colizzi V, Deeks SG, Desrosiers RC, Dierich
       MP, Doms RW, Emerman M, Gallo RC, Girard M, Greene WC, Hoxie JA, Hunter E, Klein G, Korber B,
       Kuritzkes DR, Lederman MM, Malim MH, Marx PA, McCune JM, McMichael A, Miller C, Miller V,
       Montagnier L, Montefiori DC, Moore JP, Nixon DF, Overbaugh J, Pauza CD, Richman DD, Saag MS,
       Sattentau Q, Schooley RT, Shattock R, Shaw GM, Stevenson M, Trkola A, Wainberg MA, Weiss RA,
       Wolinsky S, Zack JA. A Plea for Justice for Jailed Medical Workers. Science 314(5801):924-5, 2006.
       Epub 2006/10/26. doi: 10.1126/science.1136578. PubMed PMID: 17062652.

529.   Choi W-T, Kumaki Y, Kumar K, An J, Richman DD, Sodroski JG, Huang Z. Basic and translational
       research of chemokine ligands and receptors and development of novel therapeutics. Drug
       Discovery Research: New frontiers in the post-genomic era. Chapter 12, 300-335, 2007.

530.   Cachay ER, Frost SD, Richman DD, Smith DM, Little SJ. Herpes Simplex Virus Type 2 Infection Does
       Not Influence Viral Dynamics During Early HIV-1 Infection. Journal of Infectious Diseases
       195(9):1270-7, 2007. Epub 2007/04/03. doi: 10.1086/513568. PubMed PMID: 17396995.

531.   Clotet B, Menéndez-Arias L, Schapiro JM, Kuritzkes D, Burger D, Telenti A, Brun-Vezinet F, Geretti
       AM, Boucher CA, Richman DD. Guide to Management of HIV Drug Resistance. Antiretrovirals
       Pharmacokinetics and Viral Hepatitis in HIV Infected Subjects. 7th Edition. 1-465, 2007.

532.   Coen, DM, Richman, DD. Antiviral Agents. Fields virology. Fifth Edition. Walters, Kluwer/Lippincott,
       Williams & Wilkins, Philadelphia; Volume 1, Book Chapter 14, 447-485, 2007.

533.   Dhillon AK, Donners H, Pantophlet R, Johnson WE, Decker JM, Shaw GM, Lee FH, Richman DD,
       Doms RW, Vanham G, Burton DR. Dissecting the Neutralizing Antibody Specificities of Broadly
       Neutralizing Sera from Human Immunodeficiency Virus Type 1-Infected Donors. Journal of Virology
       81(12):6548-62, 2007. Epub 2007/04/06. doi: 10.1128/jvi.02749-06. PubMed PMID: 17409160;
       PMCID: PMC1900098.


                                                     52
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 360 of 582 PageID #:
                                    18006



534.   Johnson VA, Brun-Vezinet F, Clotet B, Gunthard HF, Kuritzkes DR, Pillay D, Schapiro JM, Richman
       DD. Update of the Drug Resistance Mutations in HIV-1: 2007. Topics in HIV Medicine 15(4):119-25,
       2007. Epub 2007/08/28. PubMed PMID: 17720996.

535.   Mascolini M, Boucher C, Larder B, Mellors J, Richman D. Key Reports from the XV International HIV
       Drug Resistance Workshop 2006. Antiviral Therapy 12(1):131-45, 2007. Epub 2007/05/17. PubMed
       PMID: 17503758.

536.   Nathanson N, Richman DD. Antiviral Therapy. In viral pathogenesis and immunity. Second Edition.
       Academic Press, Amsterdam; Part IV, Chapter 16, 221-234, 2007.

537.   Noviello CM, Pond SL, Lewis MJ, Richman DD, Pillai SK, Yang OO, Little SJ, Smith DM, Guatelli JC.
       Maintenance of Nef-Mediated Modulation of Major Histocompatibility Complex Class I and CD4 after
       Sexual Transmission of Human Immunodeficiency Virus Type 1. Journal of Virology 81(9):4776-86,
       2007. Epub 2007/03/03. doi: 10.1128/jvi.01793-06. PubMed PMID: 17329339; PMCID:
       PMC1900175.

538.   Poon AF, Kosakovsky Pond SL, Bennett P, Richman DD, Leigh Brown AJ, Frost SD. Adaptation to
       Human Populations Is Revealed by within-Host Polymorphisms in HIV-1 and Hepatitis C Virus. PLoS
       Pathogens 3(3):e45, 2007. Epub 2007/04/03. doi: 10.1371/journal.ppat.0030045. PubMed PMID:
       17397261; PMCID: PMC1839164.

539.   Poon AFY, Kosakovsky-Pond SL, Richman DD, Brown AJL Frost SDW. Evolutionary Consequences of
       within-Host Transient Polymorphisms In HIV-1. J Virol 81:13598-13607, 2007.

540.   Richman DD, Wasserman R, Locarnini SA. Antiviral Drug Resistance: Implications for Treatment of
       HBV Infection and Similarities with HIV Disease. Gastroenterology & Hepatology, 3:10, Supp 31:15-
       22, 2007.

541.   Smith D, Moini N, Pesano R, Cachay E, Aiem H, Lie Y, Richman D, Little S. Clinical Utility of HIV
       Standard Genotyping among Antiretroviral-Naive Individuals with Unknown Duration of Infection.
       Clinical Infectious Diseases 44(3):456-8, 2007. Epub 2007/01/06. doi: 10.1086/510748. PubMed
       PMID: 17205459.

542.   Smith DM, Wong JK, Shao H, Hightower GK, Mai SH, Moreno JM, Ignacio CC, Frost SD, Richman DD,
       Little SJ. Long-Term Persistence of Transmitted HIV Drug Resistance in Male Genital Tract
       Secretions: Implications for Secondary Transmission. Journal of Infectious Diseases 196(3):356-60,
       2007. Epub 2007/06/29. doi: 10.1086/519164. PubMed PMID: 17597449.

543.   Koelsch KK, Liu L, Haubrich R, May S, Havlir D, Gunthard HF, Ignacio CC, Campos-Soto P, Little SJ,
       Shafer R, Robbins GK, D'Aquila RT, Kawano Y, Young K, Dao P, Spina CA, Richman DD, Wong JK.
       Dynamics of Total, Linear Nonintegrated, and Integrated HIV-1 DNA in Vivo and in Vitro. Journal of
       Infectious Diseases 197(3):411-9, 2008. Epub 2008/02/06. doi: 10.1086/525283. PubMed PMID:
       18248304.

544.   Ahuja SK, Kulkarni H, Catano G, Agan BK, Camargo JF, He W, O'Connell RJ, Marconi VC, Delmar J,
       Eron J, Clark RA, Frost S, Martin J, Ahuja SS, Deeks SG, Little S, Richman D, Hecht FM, Dolan MJ.
       CCL3L1-CCR5 Genotype Influences Durability of Immune Recovery During Antiretroviral Therapy of
       HIV-1-Infected Individuals. Nature Medicine 14(4):413-20, 2008. Epub 2008/04/01. doi:
       10.1038/nm1741. PubMed PMID: 18376407; PMCID: PMC2630879.


                                                    53
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 361 of 582 PageID #:
                                    18007



545.   Kosakovsky Pond SL, Poon AF, Zarate S, Smith DM, Little SJ, Pillai SK, Ellis RJ, Wong JK, Leigh
       Brown AJ, Richman DD, Frost SD. Estimating Selection Pressures on HIV-1 Using Phylogenetic
       Likelihood Models. Statistics in Medicine 27(23):4779-89, 2008. Epub. doi: 10.1002/sim.3192.
       PubMed PMID: 18381707; PMCID: PMC2634745.

546.   Johnson VA, Brun-Vezinet F, Clotet B, Gunthard HF, Kuritzkes DR, Pillay D, Schapiro JM, Richman
       DD. Update of the Drug Resistance Mutations in HIV-1: Spring 2008. Topics in HIV Medicine
       16(1):62-8, 2008. Epub 2008/04/29. PubMed PMID: 18441382.

547.   Johnson VA, Brun-Vezinet F, Clotet B, Gunthard HF, Kuritzkes DR, Pillay D, Schapiro JM, Richman
       DD. Update of the Drug Resistance Mutations in HIV-1. Topics in HIV Medicine 16(5):138-45, 2008.
       Epub 2008/12/25. PubMed PMID: 19106428.

548.   Cachay ER, Frost SD, Poon AF, Looney D, Rostami SM, Pacold ME, Richman DD, Little SJ, Smith DM.
       Herpes Simplex Virus Type 2 Acquisition During Recent HIV Infection Does Not Influence Plasma
       HIV Levels. Journal of Acquired Immune Deficiency Syndromes 47(5):592-6, 2008. Epub
       2008/01/17. doi: 10.1097/QAI.0b013e318163bd87. PubMed PMID: 18197122; PMCID:
       PMC2630881.

549.   Frost SD, Trkola A, Gunthard HF, Richman DD. Antibody Responses in Primary HIV-1 Infection.
       Current Opinion in HIV and AIDS 3(1):45-51, 2008. Epub 2008/01/01. doi:
       10.1097/COH.0b013e3282f310ae. PubMed PMID: 19372943.

550.   Hirsch MS, Gunthard HF, Schapiro JM, Brun-Vezinet F, Clotet B, Hammer SM, Johnson VA, Kuritzkes
       DR, Mellors JW, Pillay D, Yeni PG, Jacobsen DM, Richman DD. Antiretroviral Drug Resistance Testing
       in Adult HIV-1 Infection: 2008 Recommendations of an International AIDS Society-USA Panel.
       Clinical Infectious Diseases 47(2):266-85, 2008. Epub 2008/06/14. doi: 10.1086/589297. PubMed
       PMID: 18549313.

551.   Little SJ, Frost SD, Wong JK, Smith DM, Pond SL, Ignacio CC, Parkin NT, Petropoulos CJ, Richman
       DD. Persistence of Transmitted Drug Resistance among Subjects with Primary Human
       Immunodeficiency Virus Infection. Journal of Virology 82(11):5510-8, 2008. Epub 2008/03/21. doi:
       10.1128/jvi.02579-07. PubMed PMID: 18353964; PMCID: PMC2395184.

552.   Liu L, May S, Richman DD, Hecht FM, Markowitz M, Daar ES, Routy JP, Margolick JB, Collier AC,
       Woelk CH, Little SJ, Smith DM. Comparison of Algorithms That Interpret Genotypic HIV-1 Drug
       Resistance to Determine the Prevalence of Transmitted Drug Resistance. AIDS 22(7):835-9, 2008.
       Epub 2008/04/23. doi: 10.1097/QAD.0b013e3282f5ff71. PubMed PMID: 18427201; PMCID:
       PMC2716722.

553.   Mascolini M, Richman D, Larder B, Mellors J, Boucher CA. Clinical Implications of Resistance to
       Antiretrovirals: New Resistance Technologies and Interpretations. Antiviral Therapy 13(2):319-34,
       2008. Epub 2008/05/29. PubMed PMID: 18505183.

554.   Nelson JD, Kinkead H, Brunel FM, Leaman D, Jensen R, Louis JM, Maruyama T, Bewley CA, Bowdish
       K, Clore GM, Dawson PE, Frederickson S, Mage RG, Richman DD, Burton DR, Zwick MB. Antibody
       Elicited against the Gp41 N-Heptad Repeat (Nhr) Coiled-Coil Can Neutralize HIV-1 with Modest
       Potency but Non-Neutralizing Antibodies Also Bind to Nhr Mimetics. Virology 377(1):170-83, 2008.
       Epub 2008/05/24. doi: 10.1016/j.virol.2008.04.005. PubMed PMID: 18499210; PMCID:
       PMC2493441.

                                                    54
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 362 of 582 PageID #:
                                    18008



555.   Pawlotsky JM, Dusheiko G, Hatzakis A, Lau D, Lau G, Liang TJ, Locarnini S, Martin P, Richman DD,
       Zoulim F. Virologic Monitoring of Hepatitis B Virus Therapy in Clinical Trials and Practice:
       Recommendations for a Standardized Approach. Gastroenterology 134(2):405-15, 2008. Epub
       2008/02/05. doi: 10.1053/j.gastro.2007.11.036. PubMed PMID: 18242209; PMCID: PMC2676233.

556.   Hammer SM, Eron JJ, Jr., Reiss P, Schooley RT, Thompson MA, Walmsley S, Cahn P, Fischl MA,
       Gatell JM, Hirsch MS, Jacobsen DM, Montaner JS, Richman DD, Yeni PG, Volberding PA.
       Antiretroviral Treatment of Adult HIV Infection: 2008 Recommendations of the International AIDS
       Society-USA Panel. JAMA 300(5):555-70, 2008. Epub 2008/08/05. doi: 10.1001/jama.300.5.555.
       PubMed PMID: 18677028.

557.   Grant RM, Hamer D, Hope T, Johnston R, Lange J, Lederman MM, Lieberman J, Miller CJ, Moore JP,
       Mosier DE, Richman DD, Schooley RT, Springer MS, Veazey RS, Wainberg MA. Whither or wither
       Microbicides? Science 321(5888):532-4, 2008. Epub 2008/07/26. doi: 10.1126/science.1160355.
       PubMed PMID: 18653884; PMCID: PMC2835691.

558.   Butler DM, Smith DM, Cachay ER, Hightower GK, Nugent CT, Richman DD, Little SJ. Herpes Simplex
       Virus 2 Serostatus and Viral Loads of HIV-1 in Blood and Semen as Risk Factors for HIV
       Transmission among Men Who Have Sex with Men. AIDS 22(13):1667-71, 2008. Epub 2008/08/02.
       doi: 10.1097/QAD.0b013e32830bfed8. PubMed PMID: 18670228; PMCID: PMC2653089.

559.   Johnson VA, Brun-Vézinet F, Clotet B, Günthard HF, Kuritzkes DR, Pillay D, Schapiro JM, Richman
       DD. Update of the Drug Resistance Mutations in HIV-1: Fall 2008. Topics in HIV Medicine 16:119-
       126, 2008.

560.   Clotet B, Menéndez-Arias L, Schapiro JM, Kuritzkes D, Burger D, Telenti A, Brun-Vezinet F, Geretti
       AM, Boucher CA, Richman DD. Guide to Management of HIV Drug Resistance, Antiretrovirals
       Pharmacokinetics and Viral Hepatitis in HIV Infected Subjects. 8th Edition, Fundacio de Lluita contra
       la SIDA, 1-502, 2008

561.   Binley JM, Lybarger EA, Crooks ET, Seaman MS, Gray E, Davis KL, Decker JM, Wycuff D, Harris L,
       Hawkins N, Wood B, Nathe C, Richman D, Tomaras GD, Bibollet-Ruche F, Robinson JE, Morris L,
       Shaw GM, Montefiori DC, Mascola JR. Profiling the Specificity of Neutralizing Antibodies in a Large
       Panel of Plasmas from Patients Chronically Infected with Human Immunodeficiency Virus Type 1
       Subtypes B and C. Journal of Virology 82(23):11651-68, 2008. Epub 2008/09/26. doi:
       10.1128/jvi.01762-08. PubMed PMID: 18815292; PMCID: PMC2583680.

562.   Mascolini M, Larder BA, Boucher CA, Richman DD, Mellors JW. Broad Advances in Understanding
       HIV Resistance to Antiretrovirals: Report on the XVII International HIV Drug Resistance Workshop.
       Antiviral Therapy 13(8):1097-113, 2008. Epub 2009/02/07. PubMed PMID: 19195337.

563.   Precopio ML, Butterfield TR, Casazza JP, Little SJ, Richman DD, Koup RA, Roederer M. Optimizing
       Peptide Matrices for Identifying T-Cell Antigens. Cytometry A 73(11):1071-8, 2008. Epub
       2008/09/11. doi: 10.1002/cyto.a.20646. PubMed PMID: 18781655; PMCID: PMC2586828.

564.   Clinical Virology. edited by Richman DD, Whitley RJ, Hayden FG. ASM Press, Washington DC. 3rd
       Edition, 1,375 pages, 2009.

565.   Ances BM, Sisti D, Vaida F, Liang CL, Leontiev O, Perthen JE, Buxton RB, Benson D, Smith DM, Little
       SJ, Richman DD, Moore DJ, Ellis RJ. Resting Cerebral Blood Flow: A Potential Biomarker of the


                                                     55
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 363 of 582 PageID #:
                                    18009



       Effects of HIV in the Brain. Neurology 73(9):702-8, 2009. Epub 2009/09/02. doi:
       10.1212/WNL.0b013e3181b59a97. PubMed PMID: 19720977; PMCID: PMC2734291.

566.   Butler DM, Pacold ME, Jordan PS, Richman DD, Smith DM. The Efficiency of Single Genome
       Amplification and Sequencing Is Improved by Quantitation and Use of a Bioinformatics Tool. Journal
       of Virological Methods 162(1-2):280-3, 2009. Epub 2009/08/25. doi:
       10.1016/j.jviromet.2009.08.002. PubMed PMID: 19698751; PMCID: PMC2761514.

567.   Clotet B, Menéndez-Arias L, Schapiro JM, Kuritzkes D, Burger D, Telenti A, Brun-Vezinet F, Geretti
       AM, Boucher CA, Richman DD. Guide to Management of HIV Drug Resistance, Antiretrovirals
       Pharmacokinetics and Viral Hepatitis in HIV Infected Subjects. 9th Edition, Fundacio de Lluita contra
       la SIDA, 408 pages, 2009.

568.   Eron JJ, Jr., Park JG, Haubrich R, Aweeka F, Bastow B, Pakes GE, Yu S, Wu H, Richman DD.
       Predictive Value of Pharmacokinetics-Adjusted Phenotypic Susceptibility on Response to Ritonavir-
       Enhanced Protease Inhibitors (Pis) in Human Immunodeficiency Virus-Infected Subjects Failing Prior
       Pi Therapy. Antimicrobial Agents and Chemotherapy 53(6):2335-41, 2009. Epub 2009/03/25. doi:
       10.1128/aac.01387-08. PubMed PMID: 19307363; PMCID: PMC2687257.

569.   Richman DD, Whitley RJ, Hayden FG. Introduction, Chapter 1, In: Clinical Virology. Edited by
       Richman DD, Whitley RJ, Hayden FG. ASM Press, Washington DC; 3rd Edition, 2009.

570.   Guatelli JC, Siliciano RF, Kuritzkes DR, Richman DD. Chapter 33, Human Immunodefiency Virus. In:
       Clinical Virology. Edited by Richman DD, Whitley RJ, Hayden FG. ASM Press, Washington DC; 3rd
       Edition, 2009.

571.   Johnson VA, Brun-Vezinet F, Clotet B, Gunthard HF, Kuritzkes DR, Pillay D, Schapiro JM, Richman
       DD. Update of the Drug Resistance Mutations in HIV-1: December 2009. Topics in HIV Medicine
       17(5):138-45, 2009. Epub 2010/01/14. PubMed PMID: 20068260.

572.   Jordan PS, Poon A, Eron J, Squires K, Ignacio C, Richman DD, Smith DM. A Novel Codon Insert in
       Protease of Clade B HIV Type 1. AIDS Research and Human Retroviruses 25(5):547-50, 2009. Epub
       2009/04/29. doi: 10.1089/aid.2008.0310. PubMed PMID: 19397401; PMCID: PMC2749665.

573.   Mascolini M, Boucher CA, Mellors JW, Larder BA, Richman DD. Progress in Basic and Clinical
       Research on HIV Resistance: Report on the Xviii International HIV Drug Resistance Workshop.
       Antiviral Therapy 14(7):1015-37, 2009. Epub 2009/11/18. doi: 10.3851/imp1423. PubMed PMID:
       19918107.

574.   Montaner JS, Richman DD, Hammer SM. Poor Agreement between 2 Assays for Measuring Low
       Levels of HIV-1 Viral Load. Clinical Infectious Diseases 49(8):1283-4, 2009. Epub 2009/09/29. doi:
       10.1086/605688. PubMed PMID: 19780662.

575.   Nugent CT, Dockter J, Bernardin F, Hecht R, Smith D, Delwart E, Pilcher C, Richman D, Busch M,
       Giachetti C. Detection of HIV-1 in Alternative Specimen Types Using the APTIMA HIV-1 RNA
       Qualitative Assay. Journal of Virological Methods 159(1):10-4, 2009. Epub 2009/05/16. doi:
       10.1016/j.jviromet.2009.02.015. PubMed PMID: 19442838; PMCID: PMC2930826

576.   Nugent CT, Nodelman V, Giachetti C, Richman DD, Looney DJ. Evaluation of a Highly Sensitive
       Qualitative Human Immunodeficiency Virus Type 1 (HIV-1) RNA Assay for Detection of HIV-1


                                                    56
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 364 of 582 PageID #:
                                    18010



       Suppression. Journal of Clinical Microbiology 47(3):833-6, 2009. Epub 2009/01/01. doi:
       10.1128/jcm.01464-08. PubMed PMID: 19116355; PMCID: PMC2650919.

577.   Poon AF, Swenson LC, Dong WW, Deng W, Kosakovsky Pond SL, Brumme ZL, Mullins JI, Richman
       DD, Harrigan PR, Frost SD. Phylogenetic Analysis of Population-Based and Deep Sequencing Data to
       Identify Coevolving Sites in the Nef Gene of HIV-1. Molecular Biology and Evolution 27(4):819-32,
       2010. Epub 2009/12/04. doi: 10.1093/molbev/msp289. PubMed PMID: 19955476; PMCID:
       PMC2877536.

578.   Richman DD, Margolis DM, Delaney M, Greene WC, Hazuda D, Pomerantz RJ. The Challenge of
       Finding a Cure for HIV Infection. Science 323(5919):1304-7, 2009. Epub 2009/03/07. doi:
       10.1126/science.1165706. PubMed PMID: 19265012.

579.   Smith DM, May SJ, Perez-Santiago J, Strain MC, Ignacio CC, Haubrich RH, Richman DD, Benson CA,
       Little SJ. The Use of Pooled Viral Load Testing to Identify Antiretroviral Treatment Failure. AIDS
       23(16):2151-8, 2009. Epub 2009/09/05. doi: 10.1097/QAD.0b013e3283313ca9. PubMed PMID:
       19730348; PMCID: PMC2915784.

580.   Smith DM, May SJ, Tweeten S, Drumright L, Pacold ME, Kosakovsky Pond SL, Pesano RL, Lie YS,
       Richman DD, Frost SD, Woelk CH, Little SJ. A Public Health Model for the Molecular Surveillance of
       HIV Transmission in San Diego, California. AIDS 23(2):225-32, 2009. Epub 2008/12/23. doi:
       10.1097/QAD.0b013e32831d2a81. PubMed PMID: 19098493; PMCID: PMC2644048.

581.   Smith DM, Zarate S, Shao H, Pillai SK, Letendre SL, Wong JK, Richman DD, Frost SD, Ellis RJ.
       Pleocytosis Is Associated with Disruption of HIV Compartmentalization between Blood and Cerebral
       Spinal Fluid Viral Populations. Virology 385(1):204-8, 2009. Epub 2008/12/23. doi:
       10.1016/j.virol.2008.11.010. PubMed PMID: 19100592; PMCID: PMC2794037.

582.   Yukl S, Pillai S, Li P, Chang K, Pasutti W, Ahlgren C, Havlir D, Strain M, Gunthard H, Richman D, Rice
       AP, Daar E, Little S, Wong JK. Latently-Infected CD4+ T Cells Are Enriched for HIV-1 Tat Variants
       with Impaired Transactivation Activity. Virology 387(1):98-108, 2009. Epub 2009/03/10. doi:
       10.1016/j.virol.2009.01.013. PubMed PMID: 19268337; PMCID: PMC4474533

583.   Clotet B, Menéndez-Arias L, Schapiro JM, Kuritzkes D, Burger D, Telenti A, Brun-Vezinet F, Geretti
       AM, Boucher CA, Richman DD. Guide to Management of HIV Drug Resistance, Antiretrovirals
       Pharmacokinetics and Viral Hepatitis in HIV Infected Patients. 10th Edition Fundacio de Lluita contra
       la SIDA, 422 pages, 2012.

584.   Butler DM, Delport W, Kosakovsky Pond SL, Lakdawala MK, Cheng PM, Little SJ, Richman DD, Smith
       DM. The Origins of Sexually Transmitted HIV among Men Who Have Sex with Men. Science
       Translational Medicine 2(18):18re1, 2010. Epub 2010/04/08. doi: 10.1126/scitranslmed.3000447.
       PubMed PMID: 20371483; PMCID: PMC2945226.

585.   Committee on Planning the Assessment/Evaluation of Programs Implemented Under the U.S. Global
       Leadership Against HIV/AIDS, Tuberculosis, and Malaria Reauthorization Act of 2008. Strategic
       Approach to the Evaluation of Programs Implemented Under the Tom Lantos and Henry J. Hyde
       U.S. Global Leadership against HIV/AIDS, Tuberculosis, and Malaria Reauthorization Act of 2008.
       The National Academies Press, Washington, D.C., 197 pp., 2010.




                                                     57
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 365 of 582 PageID #:
                                    18011



586.   Gianella S, Richman DD. Minority Variants of Drug-Resistant HIV. Journal of Infectious Diseases
       202(5):657-66, 2010. Epub 2010/07/24. doi: 10.1086/655397. PubMed PMID: 20649427; PMCID:
       PMC2916955.

587.   Goicoechea M, Jain S, Bi L, Sun S, Smith G, Ha B, Richman D, Louie S, Haubrich R. Interlaboratory
       Measurement Differences in Intracellular Carbovir Triphosphate Concentrations in HIV-Infected
       Patients: Sources of Variability in Processing, Shipping, and Quantitation. Journal of Clinical
       Pharmacology 50(8):968-74, 2010. Epub 2009/12/03. doi: 10.1177/0091270009352186. PubMed
       PMID: 19952374.

588.   Goicoechea M, Jain S, Bi L, Kemper C, Daar ES, Diamond C, Ha B, Flaherty J, Sun S, Richman D,
       Louie S, Haubrich R. Abacavir and Tenofovir Disoproxil Fumarate Co-Administration Results in a
       Nonadditive Antiviral Effect in HIV-1-Infected Patients. AIDS 24(5):707-16, 2010. Epub 2010/01/21.
       doi: 10.1097/QAD.0b013e32833676eb. PubMed PMID: 20087154.

589.   International HIV Controllers Study, Pereyra F, Jia X, McLaren PJ, Telenti A, de Bakker PI, Walker
       BD, Ripke S, Brumme CJ, Pulit SL, Carrington M, Kadie CM, Carlson JM, Heckerman D, Graham RR,
       Plenge RM, Deeks SG, Gianniny L, Crawford G, Sullivan J, Gonzalez E, Davies L, Camargo A, Moore
       JM, Beattie N, Gupta S, Crenshaw A, Burtt NP, Guiducci C, Gupta N, Gao X, Qi Y, Yuki Y, Piechocka-
       Trocha A, Cutrell E, Rosenberg R, Moss KL, Lemay P, O'Leary J, Schaefer T, Verma P, Toth I, Block
       B, Baker B, Rothchild A, Lian J, Proudfoot J, Alvino DM, Vine S, Addo MM, Allen TM, Altfeld M, Henn
       MR, Le Gall S, Streeck H, Haas DW, Kuritzkes DR, Robbins GK, Shafer RW, Gulick RM, Shikuma CM,
       Haubrich R, Riddler S, Sax PE, Daar ES, Ribaudo HJ, Agan B, Agarwal S, Ahern RL, Allen BL, Altidor
       S, Altschuler EL, Ambardar S, Anastos K, Anderson B, Anderson V, Andrady U, Antoniskis D,
       Bangsberg D, Barbaro D, Barrie W, Bartczak J, Barton S, Basden P, Basgoz N, Bazner S, Bellos NC,
       Benson AM, Berger J, Bernard NF, Bernard AM, Birch C, Bodner SJ, Bolan RK, Boudreaux ET, Bradley
       M, Braun JF, Brndjar JE, Brown SJ, Brown K, Brown ST, Burack J, Bush LM, Cafaro V, Campbell O,
       Campbell J, Carlson RH, Carmichael JK, Casey KK, Cavacuiti C, Celestin G, Chambers ST, Chez N,
       Chirch LM, Cimoch PJ, Cohen D, Cohn LE, Conway B, Cooper DA, Cornelson B, Cox DT, Cristofano
       MV, Cuchural G, Jr., Czartoski JL, Dahman JM, Daly JS, Davis BT, Davis K, Davod SM, DeJesus E,
       Dietz CA, Dunham E, Dunn ME, Ellerin TB, Eron JJ, Fangman JJ, Farel CE, Ferlazzo H, Fidler S,
       Fleenor-Ford A, Frankel R, Freedberg KA, French NK, Fuchs JD, Fuller JD, Gaberman J, Gallant JE,
       Gandhi RT, Garcia E, Garmon D, Gathe JC, Jr., Gaultier CR, Gebre W, Gilman FD, Gilson I, Goepfert
       PA, Gottlieb MS, Goulston C, Groger RK, Gurley TD, Haber S, Hardwicke R, Hardy WD, Harrigan PR,
       Hawkins TN, Heath S, Hecht FM, Henry WK, Hladek M, Hoffman RP, Horton JM, Hsu RK, Huhn GD,
       Hunt P, Hupert MJ, Illeman ML, Jaeger H, Jellinger RM, John M, Johnson JA, Johnson KL, Johnson H,
       Johnson K, Joly J, Jordan WC, Kauffman CA, Khanlou H, Killian RK, Kim AY, Kim DD, Kinder CA,
       Kirchner JT, Kogelman L, Kojic EM, Korthuis PT, Kurisu W, Kwon DS, LaMar M, Lampiris H,
       Lanzafame M, Lederman MM, Lee DM, Lee JM, Lee MJ, Lee ET, Lemoine J, Levy JA, Llibre JM,
       Liguori MA, Little SJ, Liu AY, Lopez AJ, Loutfy MR, Loy D, Mohammed DY, Man A, Mansour MK,
       Marconi VC, Markowitz M, Marques R, Martin JN, Martin HL, Jr., Mayer KH, McElrath MJ, McGhee TA,
       McGovern BH, McGowan K, McIntyre D, McLeod GX, Menezes P, Mesa G, Metroka CE, Meyer-Olson
       D, Miller AO, Montgomery K, Mounzer KC, Nagami EH, Nagin I, Nahass RG, Nelson MO, Nielsen C,
       Norene DL, O'Connor DH, Ojikutu BO, Okulicz J, Oladehin OO, Oldfield EC, 3rd, Olender SA,
       Ostrowski M, Owen WF, Jr., Pae E, Parsonnet J, Pavlatos AM, Perlmutter AM, Pierce MN, Pincus JM,
       Pisani L, Price LJ, Proia L, Prokesch RC, Pujet HC, Ramgopal M, Rathod A, Rausch M, Ravishankar J,
       Rhame FS, Richards CS, Richman DD, Rodes B, Rodriguez M, Rose RC, 3rd, Rosenberg ES,
       Rosenthal D, Ross PE, Rubin DS, Rumbaugh E, Saenz L, Salvaggio MR, Sanchez WC, Sanjana VM,
       Santiago S, Schmidt W, Schuitemaker H, Sestak PM, Shalit P, Shay W, Shirvani VN, Silebi VI,
       Sizemore JM, Jr., Skolnik PR, Sokol-Anderson M, Sosman JM, Stabile P, Stapleton JT, Starrett S,

                                                   58
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 366 of 582 PageID #:
                                    18012



       Stein F, Stellbrink HJ, Sterman FL, Stone VE, Stone DR, Tambussi G, Taplitz RA, Tedaldi EM, Telenti
       A, Theisen W, Torres R, Tosiello L, Tremblay C, Tribble MA, Trinh PD, Tsao A, Ueda P, Vaccaro A,
       Valadas E, Vanig TJ, Vecino I, Vega VM, Veikley W, Wade BH, Walworth C, Wanidworanun C, Ward
       DJ, Warner DA, Weber RD, Webster D, Weis S, Wheeler DA, White DJ, Wilkins E, Winston A,
       Wlodaver CG, van't Wout A, Wright DP, Yang OO, Yurdin DL, Zabukovic BW, Zachary KC, Zeeman B,
       Zhao M. The Major Genetic Determinants of HIV-1 Control Affect HLA Class I Peptide Presentation.
       Science 330(6010):1551-7, 2010. Epub 2010/11/06. doi: 10.1126/science.1195271. PubMed PMID:
       21051598; PMCID: PMC3235490.


590.   Johnson VA, Brun-Vezinet F, Clotet B, Gunthard HF, Kuritzkes DR, Pillay D, Schapiro JM, Richman
       DD. Update of the Drug Resistance Mutations in HIV-1: December 2010. Topics in HIV Medicine
       18(5):156-63, 2010. Epub 2011/01/20. PubMed PMID: 21245516.

591.   Manosuthi W, Butler DM, Chantratita W, Sukasem C, Richman DD, Smith DM. Patients Infected with
       HIV Type 1 Subtype CRF01_AE and Failing First-Line Nevirapine- and Efavirenz-Based Regimens
       Demonstrate Considerable Cross-Resistance to Etravirine. AIDS Research and Human Retroviruses
       26(6):609-11, 2010. Epub 2010/05/29. doi: 10.1089/aid.2009.0107. PubMed PMID: 20507208;
       PMCID: PMC2982719.

592.   Manosuthi W, Butler DM, Chantratita W, Sukasem C, Richman DD, Smith DM. Patients Infected with
       HIV Type 1 Subtype CRF01_AE and Failing First-Line Nevirapine- and Efavirenz-Based Regimens
       Demonstrate Considerable Cross-Resistance to Etravirine. AIDS Research and Human Retroviruses
       26(6):609-11, 2010. Epub 2010/05/29. doi: 10.1089/aid.2009.0107. PubMed PMID: 20507208;
       PMCID: PMC2982719.

593.   Markowitz M, Vaida F, Hare CB, Boden D, Mohri H, Hecht FM, Kalayjian RC, Conrad A, Mildvan D,
       Aberg J, Hogan C, Kilby JM, Balfour HH, Jr., Schafer K, Richman D, Little S. The Virologic and
       Immunologic Effects of Cyclosporine as an Adjunct to Antiretroviral Therapy in Patients Treated
       During Acute and Early HIV-1 Infection. Journal of Infectious Diseases 201(9):1298-302, 2010. Epub
       2010/03/20. doi: 10.1086/651664. PubMed PMID: 20235838; PMCID: PMC2851487.

594.   Morris SR, Little SJ, Cunningham T, Garfein RS, Richman DD, Smith DM. Evaluation of an HIV
       Nucleic Acid Testing Program with Automated Internet and Voicemail Systems to Deliver Results.
       Annals of Internal Medicine 152(12):778-85, 2010. Epub 2010/06/16. doi: 10.7326/0003-4819-152-
       12-201006150-00005. PubMed PMID: 20547906; PMCID: PMC2922925.

595.   Pacold M, Smith D, Little S, Cheng PM, Jordan P, Ignacio C, Richman D, Pond SK. Comparison of
       Methods to Detect HIV Dual Infection. AIDS Research and Human Retroviruses 26(12):1291-8,
       2010. Epub 2010/10/20. doi: 10.1089/aid.2010.0042. PubMed PMID: 20954840; PMCID:
       PMC3011997.

596.   Thompson MA, Aberg JA, Cahn P, Montaner JS, Rizzardini G, Telenti A, Gatell JM, Gunthard HF,
       Hammer SM, Hirsch MS, Jacobsen DM, Reiss P, Richman DD, Volberding PA, Yeni P, Schooley RT.
       Antiretroviral Treatment of Adult HIV Infection: 2010 Recommendations of the International AIDS
       Society-USA Panel. JAMA 304(3):321-33, 2010. Epub 2010/07/20. doi: 10.1001/jama.2010.1004.
       PubMed PMID: 20639566.

597.   Woelk CH, Beliakova-Bethell N, Goicoechea M, Zhao Y, Du P, Rought SE, Lozach J, Perez-Santiago J,
       Richman DD, Smith DM, Little SJ. Gene Expression before HAART Initiation Predicts HIV-Infected

                                                   59
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 367 of 582 PageID #:
                                    18013



       Individuals at Risk of Poor CD4+ T-Cell Recovery. AIDS 24(2):217-22, 2010. Epub 2009/12/03. doi:
       10.1097/QAD.0b013e328334f1f0. PubMed PMID: 19952713; PMCID: PMC2915828.

598.   Gianella S, Delport W, Pacold ME, Young JA, Choi JY, Little SJ, Richman DD, Kosakovsky Pond SL,
       Smith DM. Detection of Minority Resistance During Early HIV-1 Infection: Natural Variation and
       Spurious Detection Rather Than Transmission and Evolution of Multiple Viral Variants. Journal of
       Virology 85(16):8359-67, 2011. Epub 2011/06/03. doi: 10.1128/JVI.02582-10. PubMed PMID:
       21632754; PMCID: PMC3147985.

599.   Homann S, Smith D, Little S, Richman D, Guatelli J. Upregulation of BST-2/Tetherin by HIV Infection
       in Vivo. Journal of Virology 85(20):10659-68, 2011. Epub 2011/08/19. doi: 10.1128/jvi.05524-11.
       PubMed PMID: 21849457; PMCID: PMC3187519.

600.   Johnson VA, Calvez V, Gunthard HF, Paredes R, Pillay D, Shafer R, Wensing AM, Richman DD. 2011
       Update of the Drug Resistance Mutations in HIV-1. Topics in Antiviral Medicine 19(4):156-64, 2011.
       Epub 2011/12/14. PubMed PMID: 22156218; PMCID: PMC6148877.

601.   Magee WC, Valiaeva N, Beadle JR, Richman DD, Hostetler KY, Evans DH. Inhibition of HIV-1 by
       Octadecyloxyethyl Esters of (S)-[3-Hydroxy-2-(Phosphonomethoxy)Propyl] Nucleosides and
       Evaluation of Their Mechanism of Action. Antimicrobial Agents and Chemotherapy 55(11):5063-72,
       2011. Epub 2011/09/08. doi: 10.1128/aac.05161-11. PubMed PMID: 21896914; PMCID:
       PMC3195056.

602.   Mascolini M, Mellors JW, Richman DD, Boucher CA, Larder BA. HIV and Hepatitis Virus Resistance to
       Antivirals: Review of Data from the XIX International HIV and Hepatitis Virus Drug Resistance
       Workshop and Curative Strategies. Antiviral Therapy 16(2):263-86, 2011. Epub 2011/03/31. doi:
       10.3851/imp1761. PubMed PMID: 21447877.

603.   Meditz AL, MaWhinney S, Allshouse A, Feser W, Markowitz M, Little S, Hecht R, Daar ES, Collier AC,
       Margolick J, Kilby JM, Routy JP, Conway B, Kaldor J, Levy J, Schooley R, Cooper DA, Altfeld M,
       Richman D, Connick E. Sex, Race, and Geographic Region Influence Clinical Outcomes Following
       Primary HIV-1 Infection. Journal of Infectious Diseases 203(4):442-51, 2011. Epub 2011/01/20. doi:
       10.1093/infdis/jiq085. PubMed PMID: 21245157; PMCID: PMC3071223.

604.   Richman DD. Introduction: Challenges to Finding a Cure for HIV Infection. Current Opinion in HIV
       and AIDS 6(1):1-3, 2011. Epub 2011/01/19. doi: 10.1097/COH.0b013e328340ffa6. PubMed PMID:
       21242886; PMCID: PMC3077900.

605.   Tilghman MW, Guerena DD, Licea A, Perez-Santiago J, Richman DD, May S, Smith DM. Pooled
       Nucleic Acid Testing to Detect Antiretroviral Treatment Failure in Mexico. Journal of Acquired
       Immune Deficiency Syndromes 56(3):e70-4, 2011. Epub 2010/12/03. doi:
       10.1097/QAI.0b013e3181ff63d7. PubMed PMID: 21124228; PMCID: PMC3039117.Archin NM, Liberty
       AL, Kashuba AD, Choudhary SK, Kuruc JD, Crooks AM, Parker DC, Anderson EM, Kearney MF, Strain
       MC, Richman DD, Hudgens MG, Bosch RJ, Coffin JM, Eron JJ, Hazuda DJ, Margolis DM.
       Administration of Vorinostat Disrupts HIV-1 Latency in Patients on Antiretroviral Therapy. Nature
       487(7408):482-5, 2012. Epub. doi: 10.1038/nature11286. PubMed PMID: 22837004; PMCID:
       PMC3704185.

606.   Gianella S, Mehta SR, Strain MC, Young JA, Vargas MV, Little SJ, Richman DD, Kosakovsky Pond SL,
       Smith DM. Impact of Seminal Cytomegalovirus Replication on HIV-1 Dynamics between Blood and

                                                   60
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 368 of 582 PageID #:
                                    18014



       Semen. Journal of Medical Virology 84(11):1703-9, 2012. Epub 2012/09/22. doi:
       10.1002/jmv.23398. PubMed PMID: 22997072; PMCID: PMC3472447.

607.   Gianella S, Morris SR, Anderson C, Spina CA, Vargas MV, Young JA, Richman DD, Little SJ, Smith
       DM. Herpes Viruses and HIV-1 Drug Resistance Mutations Influence the Virologic and Immunologic
       Milieu of the Male Genital Tract. AIDS 27(1):39-47, 2013. Epub 2012/06/29. doi:
       10.1097/QAD.0b013e3283573305. PubMed PMID: 22739399; PMCID: PMC3769229.

608.   Gianella S, Strain MC, Rought SE, Vargas MV, Little SJ, Richman DD, Spina CA, Smith DM.
       Associations Between Virologic and Immunologic Dynamics in Blood and in the Male Genital Tract.
       Journal of Virology 86(3):1307-15, 2012. Epub 2011/11/25. doi: 10.1128/jvi.06077-11. PubMed
       PMID: 22114342; PMCID: PMC3264378.

609.   Mehta SR, Kosakovsky Pond SL, Young JA, Richman D, Little S, Smith DM. Associations between
       Phylogenetic Clustering and HLA Profile among HIV-Infected Individuals in San Diego, California.
       Journal of Infectious Diseases 205(10):1529-33, 2012. Epub 2012/03/27. doi: 10.1093/infdis/jis231.
       PubMed PMID: 22448013; PMCID: PMC3415817.

610.   Pacold ME, Pond SL, Wagner GA, Delport W, Bourque DL, Richman DD, Little SJ, Smith DM. Clinical,
       Virologic, and Immunologic Correlates of HIV-1 Intraclade B Dual Infection among Men Who Have
       Sex with Men. AIDS 26(2):157-65, 2012. Epub 2011/11/03. doi: 10.1097/QAD.0b013e32834dcd26.
       PubMed PMID: 22045341; PMCID: PMC3807679.

611.   Richman DD. Antiretroviral Drug Resistance in Resource-Limited Settings. Lancet 380(9849):1210-1,
       2012. Epub 2012/07/26. doi: 10.1016/S0140-6736(12)61188-X. PubMed PMID: 22828483.

612.   Thompson MA, Aberg JA, Hoy JF, Telenti A, Benson C, Cahn P, Eron JJ, Gunthard HF, Hammer SM,
       Reiss P, Richman DD, Rizzardini G, Thomas DL, Jacobsen DM, Volberding PA. Antiretroviral
       Treatment of Adult HIV Infection: 2012 Recommendations of the International Antiviral Society-USA
       Panel. JAMA 308(4):387-402, 2012. Epub 2012/07/24. doi: 10.1001/jama.2012.7961. PubMed
       PMID: 22820792.

613.   Clotet B, Menendez-Arias L, Schapiro JM, Kuritzkes D, Burger D, Rockstroh JK, Soriano V, Telenti A,
       Brun-Vezinet F, Geretti AM, Boucher CA, Richman DD. The HIV and Hepatitis Drug Resistance and
       Pharmacokinetics Guide. Barcelona, Spain: Fundacio de Lluita contra la SIDA; 676 p. 2012.

614.   Tilghman MW, May S, Perez-Santiago J, Ignacio CC, Little SJ, Richman DD, Smith DM. A Combined
       Screening Platform for HIV Treatment Failure and Resistance. PloS One 7(4):e35401, 2012. Epub
       2012/05/09. doi: 10.1371/journal.pone.0035401. PubMed PMID: 22563383; PMCID: PMC3338506.

615.   Gianella S, Mehta SR, Young JA, Vargas MV, Little SJ, Richman DD, Kosakovsky Pond SL, Smith DM.
       Sexual Transmission of Predicted CXCR4-Tropic HIV-1 Likely Originating from the Source Partner's
       Seminal Cells. Virology 434(1):2-4, 2012. Epub 2012/10/09. doi: 10.1016/j.virol.2012.09.010.
       PubMed PMID: 23040890; PMCID: PMC3485073.

616.   Gianella S, Morris SR, Vargas MV, Young JA, Callahan B, Richman DD, Little SJ, Smith DM. Role of
       Seminal Shedding of Herpesviruses in HIV Type 1 Transmission. Journal of Infectious Diseases
       207(2):257-61, 2013. Epub 2012/11/14. doi: 10.1093/infdis/jis683. PubMed PMID: 23148284;
       PMCID: PMC3532824.



                                                    61
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 369 of 582 PageID #:
                                    18015



617.   Soto PC, Karris MY, Spina CA, Richman DD, Varki A. Cell-Intrinsic Mechanism Involving Siglec-5
       Associated with Divergent Outcomes of HIV-1 Infection in Human and Chimpanzee CD4 T cells.
       Journal of Molecular Medicine (Berlin, Germany) 91(2):261-70, 2013. Epub 2012/09/05. doi:
       10.1007/s00109-012-0951-7. PubMed PMID: 22945238; PMCID: PMC3558668.

618.   Stadeli KM, Richman DD. Rates of Emergence of HIV Drug Resistance in Resource-Limited Settings:
       A Systematic Review. Antiviral Therapy 18(1):115-23, 2013. Epub 2012/10/12. doi:
       10.3851/imp2437. PubMed PMID: 23052978; PMCID: PMC4295493.

619.   Wie SH, Du P, Luong TQ, Rought SE, Beliakova-Bethell N, Lozach J, Corbeil J, Kornbluth RS,
       Richman DD, Woelk CH. HIV Downregulates Interferon-Stimulated Genes in Primary Macrophages.
       Journal of Interferon and Cytokine Research 33(2):90-5, 2013. Epub 2013/01/02. doi:
       10.1089/jir.2012.0052. PubMed PMID: 23276142; PMCID: PMC3573720.

620.   Le T, Wright EJ, Smith DM, He W, Catano G, Okulicz JF, Young JA, Clark RA, Richman DD, Little SJ,
       Ahuja SK. Enhanced CD4+ T-Cell Recovery with Earlier HIV-1 Antiretroviral Therapy. New England
       Journal of Medicine 368(3):218-30, 2013. Epub 2013/01/18. doi: 10.1056/NEJMoa1110187. PubMed
       PMID: 23323898; PMCID: PMC3657555.

621.   Choi JY, Hightower GK, Wong JK, Heaton R, Woods S, Grant I, Marcotte TD, Ellis RJ, Letendre SL,
       Collier AC, Marra CM, Clifford DB, Gelman BB, McArthur JC, Morgello S, Simpson DM, McCutchan JA,
       Richman DD, Smith DM. Genetic Features of Cerebrospinal Fluid-Derived Subtype B HIV-1 Tat.
       Journal of Neurovirology 18(2):81-90, 2012. Epub 2012/04/25. doi: 10.1007/s13365-011-0059-9.
       PubMed PMID: 22528397; PMCID: PMC3572198.

622.   Hightower GK, Wong JK, Letendre SL, Umlauf AA, Ellis RJ, Ignacio CC, Heaton RK, Collier AC, Marra
       CM, Clifford DB, Gelman BB, McArthur JC, Morgello S, Simpson DM, McCutchan JA, Grant I, Little SJ,
       Richman DD, Kosakovsky Pond SL, Smith DM, CHARTER Study Group. Higher HIV-1 Genetic
       Diversity Is Associated with AIDS and Neuropsychological Impairment. Virology 433(2):498-505,
       2012. Epub 2012/09/25. doi: 10.1016/j.virol.2012.08.028. PubMed PMID: 22999095; PMCID:
       PMC3466337.

623.   Gianella S, Anderson CM, Vargas MV, Richman DD, Little SJ, Morris SR, Smith DM. Cytomegalovirus
       DNA in Semen and Blood Is Associated with Higher Levels of Proviral HIV DNA. Journal of Infectious
       Diseases 207(6):898-902, 2013. Epub 2013/01/01. doi: 10.1093/infdis/jis777. PubMed PMID:
       23275608; PMCID: PMC3571441.

624.   Strain MC, Richman DD. New Assays for Monitoring Residual HIV Burden in Effectively Treated
       Individuals. Current Opinion in HIV and AIDS 8(2):106-10, 2013. Epub 2013/01/15. doi:
       10.1097/COH.0b013e32835d811b. PubMed PMID: 23314907; PMCID: PMC3754420.

625.   Beliakova-Bethell N, Zhang JX, Singhania A, Lee V, Terry VH, Richman DD, Spina CA, Woelk CH.
       Suberoylanilide Hydroxamic Acid Induces Limited Changes in the Transcriptome of Primary CD4(+) T
       cells. AIDS 27(1):29-37, 2013. Epub 2012/12/12. doi: 10.1097/QAD.0b013e32835b3e26. PubMed
       PMID: 23221426; PMCID: PMC3752851.

626.   Strain MC, Lada SM, Luong T, Rought SE, Gianella S, Terry VH, Spina CA, Woelk CH, Richman DD.
       Highly Precise Measurement of HIV DNA by Droplet Digital PCR. PloS One 8(4):e55943, 2013. Epub
       2013/04/11. doi: 10.1371/journal.pone.0055943. PubMed PMID: 23573183; PMCID: PMC3616050.



                                                   62
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 370 of 582 PageID #:
                                    18016



627.   Wagner GA, Pacold ME, Vigil E, Caballero G, Morris SR, Kosakovsky Pond SL, Little SJ, Richman DD,
       Gianella S, Smith DM. Using Ultradeep Pyrosequencing to Study HIV-1 Coreceptor Usage in Primary
       and Dual Infection. Journal of Infectious Diseases 208(2):271-4, 2013. Epub 2013/04/20. doi:
       10.1093/infdis/jit168. PubMed PMID: 23599311; PMCID: PMC3685231.

628.   Johnson VA, Calvez V, Gunthard HF, Paredes R, Pillay D, Shafer RW, Wensing AM, Richman DD.
       Update of the Drug Resistance Mutations in HIV-1: March 2013. Topics in Antiviral Medicine 21(1):6-
       14, 2013. Epub 2013/04/19. PubMed PMID: 23596273; PMCID: PMC6148891.

629.   Eriksson S, Graf EH, Dahl V, Strain MC, Yukl SA, Lysenko ES, Bosch RJ, Lai J, Chioma S, Emad F,
       Abdel-Mohsen M, Hoh R, Hecht F, Hunt P, Somsouk M, Wong J, Johnston R, Siliciano RF, Richman
       DD, O'Doherty U, Palmer S, Deeks SG, Siliciano JD. Comparative Analysis of Measures of Viral
       Reservoirs in HIV-1 Eradication Studies. PLoS Pathogens 9(2):e1003174, 2013. Epub 2013/03/06.
       doi: 10.1371/journal.ppat.1003174. PubMed PMID: 23459007; PMCID: PMC3573107.

630.   Rouzioux C, Richman D. How to Best Measure HIV Reservoirs? Current Opinion in HIV and AIDS
       8(3):170-5, 2013. Epub 2013/04/09. doi: 10.1097/COH.0b013e32835fc619. PubMed PMID:
       23564004; PMCID: PMC3763804.Yukl SA, Boritz E, Busch M, Bentsen C, Chun TW, Douek D, Eisele
       E, Haase A, Ho YC, Hutter G, Justement JS, Keating S, Lee TH, Li P, Murray D, Palmer S, Pilcher C,
       Pillai S, Price RW, Rothenberger M, Schacker T, Siliciano J, Siliciano R, Sinclair E, Strain M, Wong J,
       Richman D, Deeks SG. Challenges in Detecting HIV Persistence During Potentially Curative
       Interventions: A Study of the Berlin Patient. PLoS Pathogens 9(5):e1003347, 2013. Epub
       2013/05/15. doi: 10.1371/journal.ppat.1003347. PubMed PMID: 23671416; PMCID: PMC3649997.

631.   Perez-Santiago J, Gianella S, Massanella M, Spina CA, Karris MY, Var SR, Patel D, Jordan PS, Young
       JA, Little SJ, Richman DD, Smith DM. Gut Lactobacillales Are Associated with Higher CD4 and Less
       Microbial Translocation During HIV Infection. AIDS 27(12):1921-31, 2013. Epub 2013/11/02.
       PubMed PMID: 24180001; PMCID: PMC3816380.

632.   Katlama C, Deeks SG, Autran B, Martinez-Picado J, van Lunzen J, Rouzioux C, Miller M, Vella S,
       Schmitz JE, Ahlers J, Richman DD, Sekaly RP. Barriers to a Cure for HIV: New Ways to Target and
       Eradicate HIV-1 Reservoirs. Lancet 381(9883):2109-17, 2013. Epub 2013/04/02. doi:
       10.1016/s0140-6736(13)60104-x. PubMed PMID: 23541541; PMCID: PMC3815451.

633.   Gianella S, Smith DM, Vargas MV, Little SJ, Richman DD, Daar ES, Dube MP, Zhang F, Ginocchio CC,
       Haubrich RH, Morris SR, the CCTG 592 Team. Shedding of HIV and Human Herpesviruses in the
       Semen of Effectively Treated HIV-1-Infected Men Who Have Sex with Men. Clinical Infectious
       Diseases 57(3):441-7, 2013. Epub 2013/04/19. doi: 10.1093/cid/cit252. PubMed PMID: 23595831;
       PMCID: PMC3703105.

634.   Wie SH, Du P, Luong TQ, Rought SE, Beliakova-Bethell N, Lozach J, Corbeil J, Kornbluth RS,
       Richman DD, Woelk CH. HIV Downregulates Interferon-Stimulated Genes in Primary Macrophages.
       Journal of Interferon and Cytokine Research 33(2):90-5, 2013. Epub 2013/01/02. doi:
       10.1089/jir.2012.0052. PubMed PMID: 23276142; PMCID: PMC3573720.

635.   Hatano H, Strain MC, Scherzer R, Bacchetti P, Wentworth D, Hoh R, Martin JN, McCune JM, Neaton
       JD, Tracy RP, Hsue PY, Richman DD, Deeks SG. Increase in 2-Long Terminal Repeat Circles and
       Decrease in D-dimer after Raltegravir Intensification in Patients with Treated HIV Infection: A
       Randomized, Placebo-Controlled Trial. Journal of Infectious Diseases 208(9):1436-42, 2013. Epub
       2013/08/27. doi: 10.1093/infdis/jit453. PubMed PMID: 23975885; PMCID: PMC3789577.

                                                      63
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 371 of 582 PageID #:
                                    18017



636.   Xu Y, Duggineni S, Espitia S, Richman DD, An J, Huang Z. A Synthetic Bivalent Ligand of CXCR4
       Inhibits HIV Infection. Biochemical and Biophysical Research Communications 435(4):646-50, 2013.
       Epub 2013/05/22. doi: 10.1016/j.bbrc.2013.05.038. PubMed PMID: 23688427; PMCID:
       PMC3752463.

637.   Johnson VA, Calvez V, Gunthard HF, Paredes R, Pillay D, Shafer RW, Wensing AM, Richman DD.
       Update of the Drug Resistance Mutations in HIV-1: March 2013. Topics in Antiviral Medicine 21(1):6-
       14, 2013. Epub 2013/04/19. PubMed PMID: 23596273; PMCID: PMC6148891.

638.   Persaud D, Gay H, Ziemniak C, Chen YH, Piatak M, Jr., Chun TW, Strain M, Richman D, Luzuriaga K.
       Absence of Detectable HIV-1 Viremia after Treatment Cessation in an Infant. New England Journal
       of Medicine 369(19):1828-35, 2013. Epub 2013/10/25. doi: 10.1056/NEJMoa1302976. PubMed
       PMID: 24152233; PMCID: PMC3954754.

639.   Massanella M, Singhania A, Beliakova-Bethell N, Pier R, Lada SM, White CH, Perez-Santiago J, Blanco
       J, Richman DD, Little SJ, Woelk CH. Differential Gene Expression in HIV-Infected Individuals
       Following ART. Antiviral Research 100(2):420-8, 2013. Epub 2013/08/13. doi:
       10.1016/j.antiviral.2013.07.017. PubMed PMID: 23933117; PMCID: PMC3899918.

640.   Hightower GK, May SJ, Perez-Santiago J, Pacold ME, Wagner GA, Little SJ, Richman DD, Mehta SR,
       Smith DM, Pond SL. HIV-1 Clade B Pol Evolution Following Primary Infection. PloS One 8(6):e68188,
       2013. Epub 2013/07/11. doi: 10.1371/journal.pone.0068188. PubMed PMID: 23840830; PMCID:
       PMC3695957.

641.   Chaillon A, Gianella S, Vazquez H, Ignacio C, Zweig AC, Richman DD, Smith DM. Novel Codon Insert
       in HIV Type 1 Clade B Reverse Transcriptase Associated with Low-Level Viremia During Antiretroviral
       Therapy. AIDS Research and Human Retroviruses 30(2):165-9, 2014. Epub 2013/09/12. doi:
       10.1089/aid.2013.0202. PubMed PMID: 24020934; PMCID: PMC3910474.

642.   Chaillon A, Wagner GA, Hepler NL, Little SJ, Kosakovsky Pond SL, Caballero G, Pacold ME, Phung P,
       Wrin T, Richman DD, Wertheim JO, Smith DM. Dynamics of Viral Evolution and Neutralizing Antibody
       Response after HIV-1 Superinfection. Journal of Virology 87(23):12737-44, 2013. Epub 2013/09/21.
       doi: 10.1128/jvi.02260-13. PubMed PMID: 24049166; PMCID: PMC3838120.

643.   DeBoever C, Reid EG, Smith EN, Wang X, Dumaop W, Harismendy O, Carson D, Richman D, Masliah
       E, Frazer KA. Whole Transcriptome Sequencing Enables Discovery and Analysis of Viruses in
       Archived Primary Central Nervous System Lymphomas. PloS One 8(9):e73956, 2013. Epub
       2013/09/12. doi: 10.1371/journal.pone.0073956. PubMed PMID: 24023918; PMCID: PMC3762708.

644.   Coen D, Richman D. Antiviral Agents. In: Knipe DM, Howley PM. Editors. Fields Virology. 6th ed.
       Philadelphia: Wolters Kluwer Health/Lippincott Williams & Wilkins; p. 338-74, 2013.

645.   Committee on the Outcome and Impact Evaluation of Global HIV/AIDS Programs Implemented
       Under the Lantos-Hyde Act of 2008. Evaluation of PEPFAR. IOM (Institute of Medicine). Washington,
       DC: The National Academies Press, 814 pages, 2013.

646.   Wagner GA, Pacold ME, Kosakovsky Pond SL, Caballero G, Chaillon A, Rudolph AE, Morris SR, Little
       SJ, Richman DD, Smith DM. Incidence and Prevalence of Intrasubtype HIV-1 Dual Infection in at-
       Risk Men in the United States. Journal of Infectious Diseases 209(7):1032-8, 2014. Epub
       2013/11/26. doi: 10.1093/infdis/jit633. PubMed PMID: 24273040; PMCID: PMC3952674.


                                                   64
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 372 of 582 PageID #:
                                    18018



647.   Gianella S, Morris SR, Tatro E, Vargas MV, Haubrich RH, Daar ES, Dube MP, Richman DD, Little SJ,
       Smith DM. Virologic Correlates of Anti-CMV IgG Levels in HIV-1-Infected Men. Journal of Infectious
       Diseases 209(3):452-6, 2014. Epub 2013/08/22. doi: 10.1093/infdis/jit434. PubMed PMID:
       23964106; PMCID: PMC3883163.

648.   Chaillon A, Gianella S, Massanella Luna M, Little SJ, Richman DD, Mehta SR. A Case Cluster
       Demonstrating the Relationship between HLA Concordance and Virologic and Disease Outcomes in
       Human Immunodeficiency Virus Infection. Virology 449:104-8, 2014. Epub 2014/01/15. doi:
       10.1016/j.virol.2013.11.012. PubMed PMID: 24418543; PMCID: PMC3895440.

649.   Tatro ET, Purnajo I, Richman DD, Smith DM, Gianella S. Antibody Response to Achromobacter
       Xylosoxidans During HIV Infection Is Associated with Lower CD4 Levels and Increased Lymphocyte
       Activation. Clinical and Vaccine Immunology 21(1):46-50, 2014. Epub 2013/11/01. doi:
       10.1128/cvi.00553-13. PubMed PMID: 24173027; PMCID: PMC3910916.

650.   Chaillon A, Gianella S, Wertheim JO, Richman DD, Mehta SR, Smith DM. HIV Migration between
       Blood and Cerebrospinal Fluid or Semen over Time. Journal of Infectious Diseases 209(10):1642-52,
       2014. Epub 2013/12/05. doi: 10.1093/infdis/jit678. PubMed PMID: 24302756; PMCID: PMC3997580.

651.   Tilghman MW, Perez-Santiago J, Osorio G, Little SJ, Richman DD, Mathews WC, Haubrich RH, Smith
       DM. Community HIV-1 Drug Resistance Is Associated with Transmitted Drug Resistance. HIV
       Medicine 15(6):339-46, 2014. Epub 2014/01/15. doi: 10.1111/hiv.12122. PubMed PMID: 24417811;
       PMCID: PMC4055747.

652.   Wertheim JO, Leigh Brown AJ, Hepler NL, Mehta SR, Richman DD, Smith DM, Kosakovsky Pond SL.
       The Global Transmission Network of HIV-1. Journal of Infectious Diseases 209(2):304-13, 2014.
       Epub 2013/10/24. doi: 10.1093/infdis/jit524. PubMed PMID: 24151309; PMCID: PMC3873788.

653.   Richman DD. Editorial Commentary: Extending HIV Drug Resistance Testing to Low Levels of Plasma
       Viremia. Clinical Infectious Diseases 58(8):1174-5, 2014. Epub 2014/01/17. doi: 10.1093/cid/ciu025.
       PubMed PMID: 24429434.

654.   Karris MY, Kao YT, Patel D, Dawson M, Woods SP, Vaida F, Spina C, Richman D, Little S, Smith DM.
       Predictors of Virologic Response in Persons Who Start Antiretroviral Therapy During Recent HIV
       Infection. AIDS 28(6):841-9, 2014. Epub 2014/01/10. doi: 10.1097/qad.0000000000000149.
       PubMed PMID: 24401640; PMCID: PMC4049563.

655.   Luzuriaga K, Tabak B, Garber M, Chen YH, Ziemniak C, McManus MM, Murray D, Strain MC, Richman
       DD, Chun TW, Cunningham CK, Persaud D. HIV Type 1 (HIV-1) Proviral Reservoirs Decay
       Continuously under Sustained Virologic Control in HIV-1-Infected Children Who Received Early
       Treatment. Journal of Infectious Diseases 210(10):1529-38, 2014. Epub 2014/05/23. doi:
       10.1093/infdis/jiu297. PubMed PMID: 24850788; PMCID: PMC4215073.

656.   Kim EY, Lorenzo-Redondo R, Little SJ, Chung YS, Phalora PK, Maljkovic Berry I, Archer J, Penugonda
       S, Fischer W, Richman DD, Bhattacharya T, Malim MH, Wolinsky SM. Human APOBEC3 Induced
       Mutation of Human Immunodeficiency Virus Type-1 Contributes to Adaptation and Evolution in
       Natural Infection. PLoS Pathogens 10(7):e1004281, 2014. Epub 2014/08/01. doi:
       10.1371/journal.ppat.1004281. PubMed PMID: 25080100; PMCID: PMC4117599.




                                                    65
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 373 of 582 PageID #:
                                    18019



657.   Wensing AM, Calvez V, Gunthard HF, Johnson VA, Paredes R, Pillay D, Shafer RW, Richman DD.
       2014 Update of the Drug Resistance Mutations in HIV-1. Topics in Antiviral Medicine 22(3):642-50,
       2014. Epub 2014/08/08. PubMed PMID: 25101529; PMCID: PMC4392881.

658.   Hepler NL, Scheffler K, Weaver S, Murrell B, Richman DD, Burton DR, Poignard P, Smith DM,
       Kosakovsky Pond SL. IDEPI: Rapid Prediction of HIV-1 Antibody Epitopes and Other Phenotypic
       Features from Sequence Data Using a Flexible Machine Learning Platform. PLoS Computational
       Biology 10(9):e1003842, 2014. Epub 2014/09/26. doi: 10.1371/journal.pcbi.1003842. PubMed
       PMID: 25254639; PMCID: PMC4177671.

659.   Archin NM, Bateson R, Tripathy MK, Crooks AM, Yang KH, Dahl NP, Kearney MF, Anderson EM,
       Coffin JM, Strain MC, Richman DD, Robertson KR, Kashuba AD, Bosch RJ, Hazuda DJ, Kuruc JD,
       Eron JJ, Margolis DM. HIV-1 Expression within Resting CD4+ T Cells after Multiple Doses of
       Vorinostat. Journal of Infectious Diseases 210(5):728-35, 2014. Epub 2014/03/13. doi:
       10.1093/infdis/jiu155. PubMed PMID: 24620025; PMCID: PMC4148603.

660.   Okulicz JF, Le TD, Agan BK, Camargo JF, Landrum ML, Wright E, Dolan MJ, Ganesan A, Ferguson
       TM, Smith DM, Richman DD, Little SJ, Clark RA, He W, Ahuja SK. Influence of the Timing of
       Antiretroviral Therapy on the Potential for Normalization of Immune Status in Human
       Immunodeficiency Virus 1-Infected Individuals. JAMA Intern Med 175(1):88-99, 2015. Epub
       2014/11/25. doi: 10.1001/jamainternmed.2014.4010. PubMed PMID: 25419650; PMCID:
       PMC4286496.

661.   Gianella S, Massanella M, Richman DD, Little SJ, Spina CA, Vargas MV, Lada SM, Daar ES, Dube MP,
       Haubrich RH, Morris SR, Smith DM, California Collaborative Treatment Group 592 Team.
       Cytomegalovirus Replication in Semen Is Associated with Higher Levels of Proviral HIV DNA and
       CD4+ T Cell Activation During Antiretroviral Treatment. Journal of Virology 88(14):7818-27, 2014.
       Epub 2014/05/03. doi: 10.1128/jvi.00831-14. PubMed PMID: 24789781; PMCID: PMC4097769.

662.   Menéndez-Arias L, Richman DD. Editorial Overview: Antivirals and Resistance: Advances and
       Challenges Ahead. Current Opinion in Virology 8:iv-vii, 2014. Epub 2014/08/27. doi:
       10.1016/j.coviro.2014.08.002. PubMed PMID: 25155454.

663.   Cockerham LR, Siliciano JD, Sinclair E, O'Doherty U, Palmer S, Yukl SA, Strain MC, Chomont N,
       Hecht FM, Siliciano RF, Richman DD, Deeks SG. CD4+ and CD8+ T Cell Activation Are Associated
       with HIV DNA in Resting CD4+ T Cells. PloS One 9(10):e110731, 2014. Epub 2014/10/24. doi:
       10.1371/journal.pone.0110731. PubMed PMID: 25340755; PMCID: PMC4207702.

664.   Massanella M, Ouchi D, Marfil S, Llibre JM, Puertas MC, Buzon MJ, Richman DD, Orna E, Stevenson
       M, Gatell JM, Domingo P, Negredo E, Martinez-Picado J, Clotet B, Blanco J. Different Plasma Markers
       of Inflammation Are Influenced by Immune Recovery and cART Composition or Intensification in
       Treated HIV Infected Individuals. PloS One 9(12):e114142, 2014. Epub 2014/12/03. doi:
       10.1371/journal.pone.0114142. PubMed PMID: 25462535; PMCID: PMC4252101.

665.   Wang C, Abdel-Mohsen M, Strain MC, Lada SM, Yukl S, Cockerham LR, Pilcher CD, Hecht FM, Sinclair
       E, Liegler T, Richman DD, Deeks SG, Pillai SK. Decreased HIV Type 1 Transcription in CCR5-Delta32
       Heterozygotes During Suppressive Antiretroviral Therapy. Journal of Infectious Diseases
       210(11):1838-43, 2014. Epub 2014/06/18. doi: 10.1093/infdis/jiu338. PubMed PMID: 24935955;
       PMCID: PMC4271057.



                                                   66
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 374 of 582 PageID #:
                                    18020



666.   Richman DD. Joep MA Lange. Antiviral Therapy 19(4):325-6, 2014. Epub 2014/08/15. doi:
       10.3851/imp2847. PubMed PMID: 25118622.

667.   Persaud D, Patel K, Karalius B, Rainwater-Lovett K, Ziemniak C, Ellis A, Chen YH, Richman D, Siberry
       GK, Van Dyke RB, Burchett S, Seage GR, 3rd, Luzuriaga K. Influence of Age at Virologic Control on
       Peripheral Blood Human Immunodeficiency Virus Reservoir Size and Serostatus in Perinatally
       Infected Adolescents. JAMA Pediatr 168(12):1138-46, 2014. Epub 2014/10/07. doi:
       10.1001/jamapediatrics.2014.1560. PubMed PMID: 25286283; PMCID: PMC4324476.

668.   Carter CC, Wagner GA, Hightower GK, Caballero G, Phung P, Richman DD, Pond SL, Smith DM. HIV-
       1 Neutralizing Antibody Response and Viral Genetic Diversity Characterized with Next Generation
       Sequencing. Virology 474:34-40, 2015. Epub 2014/12/03. doi: 10.1016/j.virol.2014.10.019. PubMed
       PMID: 25463602; PMCID: PMC4259848.

669.   Abdel-Mohsen M, Wang C, Strain MC, Lada SM, Deng X, Cockerham LR, Pilcher CD, Hecht FM,
       Liegler T, Richman DD, Deeks SG, Pillai SK. Select Host Restriction Factors Are Associated with HIV
       Persistence During Antiretroviral Therapy. AIDS 29(4):411-20, 2015. Epub 2015/01/21. doi:
       10.1097/qad.0000000000000572. PubMed PMID: 25602681; PMCID: PMC4385712.

670.   Massanella M, Gianella S, Lada SM, Richman DD, Strain MC. Quantification of Total and 2-LTR (Long
       Terminal Repeat) HIV DNA, HIV RNA and Herpesvirus DNA in PBMCs. Bio Protoc 5(11), 2015. Epub
       2015/06/05. PubMed PMID: 27478862; PMCID: PMC4962884.

671.   Massanella M, Gianella S, Schrier R, Dan JM, Perez-Santiago J, Oliveira MF, Richman DD, Little SJ,
       Benson CA, Daar ES, Dube MP, Haubrich RH, Smith DM, Morris SR, the CCTG 592 collaborative
       group. Methamphetamine Use in HIV-Infected Individuals Affects T-Cell Function and Viral Outcome
       During Suppressive Antiretroviral Therapy. Scientific Reports 5:13179, 2015. Epub 2015/08/25. doi:
       10.1038/srep13179. PubMed PMID: 26299251; PMCID: PMC4547398.

672.   The Future of HIV-1 Therapeutics. Resistance is Futile? Ed. Torbett B, Goodsell DS, Richman DD.
       Current Topics in Microbiology and Immunology. Springer International Publishing, Switzerland; 254
       p., 2015. doi: 10.1007/978-3-319-18518-7.

673.   Rokx C, Richman DD, Muller-Trutwin M, Silvestri G, Lunzen J, Khoo S, Lichterfeld M, Altfeld M, Perno
       CF, Hunt PW, Mallon P, Rockstroh JK, Pozniak AL, Clotet B, Boucher CA. Second European Round
       Table on the Future Management of HIV: 10-11 October 2014, Barcelona, Spain. J Virus Erad
       1(3):211-20, 2015. Epub 2015/01/01. PubMed PMID: 27482415; PMCID: PMC4946744.

674.   Procopio FA, Fromentin R, Kulpa DA, Brehm JH, Bebin AG, Strain MC, Richman DD, O'Doherty U,
       Palmer S, Hecht FM, Hoh R, Barnard RJ, Miller MD, Hazuda DJ, Deeks SG, Sekaly RP, Chomont N. A
       Novel Assay to Measure the Magnitude of the Inducible Viral Reservoir in HIV-Infected Individuals.
       EBioMedicine 2(8):874-83, 2015. Epub 2015/10/02. doi: 10.1016/j.ebiom.2015.06.019. PubMed
       PMID: 26425694; PMCID: PMC4563128.

675.   Ruggiero A, De Spiegelaere W, Cozzi-Lepri A, Kiselinova M, Pollakis G, Beloukas A, Vandekerckhove
       L, Strain M, Richman D, Phillips A, Geretti AM on behalf of the ERAS Study Group. During Stably
       Suppressive Antiretroviral Therapy Integrated HIV-1 DNA Load in Peripheral Blood Is Associated with
       the Frequency of CD8 Cells Expressing HLA-DR/DP/DQ. EBioMedicine 2(9):1153-9, 2015. Epub
       2015/10/27. doi: 10.1016/j.ebiom.2015.07.025. PubMed PMID: 26498496; PMCID: PMC4588402.



                                                    67
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 375 of 582 PageID #:
                                    18021



676.   Gianella S, Anderson CM, Richman DD, Smith DM, Little SJ. No Evidence of Posttreatment Control
       after Early Initiation of Antiretroviral Therapy. AIDS 29(16):2093-7, 2015. Epub 2015/11/07. doi:
       10.1097/qad.0000000000000816. PubMed PMID: 26544575; PMCID: PMC4638137.

677.   Reardon B, Beliakova-Bethell N, Spina CA, Singhania A, Margolis DM, Richman DR, Woelk CH. Dose-
       Responsive Gene Expression in Suberoylanilide Hydroxamic Acid-Treated Resting CD4+ T Cells.
       AIDS 29(17):2235-44, 2015. Epub 2015/08/11. doi: 10.1097/qad.0000000000000839. PubMed
       PMID: 26258524; PMCID: PMC4917679.

678.   White CH, Johnston HE, Moesker B, Manousopoulou A, Margolis DM, Richman DD, Spina CA, Garbis
       SD, Woelk CH, Beliakova-Bethell N. Mixed Effects of Suberoylanilide Hydroxamic Acid (SAHA) on the
       Host Transcriptome and Proteome and Their Implications for HIV Reactivation from Latency.
       Antiviral Research 123:78-85, 2015. Epub 2015/09/08. doi: 10.1016/j.antiviral.2015.09.002. PubMed
       PMID: 26343910; PMCID: PMC5606336.

679.   Wensing AM, Calvez V, Gunthard HF, Johnson VA, Paredes R, Pillay D, Shafer RW, Richman DD.
       2015 Update of the Drug Resistance Mutations in HIV-1. Topics in Antiviral Medicine 23(4):132-41,
       2015. Epub 2015/12/30. PubMed PMID: 26713503; PMCID: PMC6148920.

680.   Richman DD. HIV: Cure By Killing. Nature. 2015;528 (7581):198-9. Epub 2015/12/04, PubMed
       PMID: 26633623.

681.   Rhee SY, Jordan MR, Raizes E, Chua A, Parkin N, Kantor R, Van Zyl GU, Mukui I, Hosseinipour MC,
       Frenkel LM, Ndembi N, Hamers RL, Rinke de Wit TF, Wallis CL, Gupta RK, Fokam J, Zeh C, Schapiro
       JM, Carmona S, Katzenstein D, Tang M, Aghokeng AF, De Oliveira T, Wensing AM, Gallant JE,
       Wainberg MA, Richman DD, Fitzgibbon JE, Schito M, Bertagnolio S, Yang C, Shafer RW. HIV-1 Drug
       Resistance Mutations: Potential Applications for Point-of-Care Genotypic Resistance Testing. PloS
       One 10(12):e0145772, 2015. Epub 2015/12/31. doi: 10.1371/journal.pone.0145772. PubMed PMID:
       26717411; PMCID: PMC4696791.

682.   Panichsillapakit T, Smith DM, Wertheim JO, Richman DD, Little SJ, Mehta SR. Prevalence of
       Transmitted HIV Drug Resistance among Recently Infected Persons in San Diego, Ca 1996-2013.
       Journal of Acquired Immune Deficiency Syndromes 71(2):228-36, 2016. Epub 2015/09/29. doi:
       10.1097/qai.0000000000000831. PubMed PMID: 26413846; PMCID: PMC4712087.

683.   Massanella M, Richman DD. Measuring the Latent Reservoir in Vivo. Journal of Clinical Investigation
       126(2):464-72, 2016. Epub 2016/02/02. doi: 10.1172/jci80567. PubMed PMID: 26829625; PMCID:
       PMC4731179.

684.   Gianella S, Anderson CM, Var SR, Oliveira MF, Lada SM, Vargas MV, Massanella M, Little SJ, Richman
       DD, Strain MC, Perez-Santiago J, Smith DM. Replication of Human Herpesviruses Is Associated with
       Higher HIV DNA Levels During Antiretroviral Therapy Started at Early Phases of HIV Infection.
       Journal of Virology 90(8):3944-52, 2016. Epub 2016/02/05. doi: 10.1128/jvi.02638-15. PubMed
       PMID: 26842469; PMCID: PMC4810527.

685.   Richman DD, Nathanson N. Antiviral Therapy. In Viral Pathogenesis, Third Edition, Academic Press,
       Chapter 20, 271-285, 2016.

686.   Richman DD. Editorial Commentary: HIV Is Putting up Less Resistance. Clinical Infectious Diseases
       62(10):1318-9, 2016. Epub 2016/03/11. doi: 10.1093/cid/ciw130. PubMed PMID: 26962077.


                                                    68
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 376 of 582 PageID #:
                                    18022



687.   Panichsillapakit T, Patel D, Santangelo J, Richman DD, Little SJ, Smith DM. Colorectal Disorders in
       Acute Human Immunodeficiency Virus Infection: A Case Series. Open Forum Infect Dis 3(1):ofw014,
       2016. Epub 2016/03/01. doi: 10.1093/ofid/ofw014. PubMed PMID: 26925432; PMCID: PMC4766383.

688.   Bruner KM, Murray AJ, Pollack RA, Soliman MG, Laskey SB, Capoferri AA, Lai J, Strain MC, Lada SM,
       Hoh R, Ho YC, Richman DD, Deeks SG, Siliciano JD, Siliciano RF. Defective Proviruses Rapidly
       Accumulate During Acute HIV-1 Infection. Nature Medicine 22(9):1043-9, 2016. Epub 2016/08/09.
       doi: 10.1038/nm.4156. PubMed PMID: 27500724; PMCID: PMC5014606.

689.   Mehta SR, Murrell B, Anderson CM, Kosakovsky Pond SL, Wertheim JO, Young JA, Freitas L,
       Richman DD, Mathews WC, Scheffler K, Little SJ, Smith DM. Using HIV Sequence and Epidemiologic
       Data to Assess the Effect of Self-Referral Testing for Acute HIV Infection on Incident Diagnoses in
       San Diego, California. Clinical Infectious Diseases 63(1):101-7, 2016. Epub 2016/05/14. doi:
       10.1093/cid/ciw161. PubMed PMID: 27174704; PMCID: PMC4901863.

690.   Deeks SG, Lewin SR, Ross AL, Ananworanich J, Benkirane M, Cannon P, Chomont N, Douek D,
       Lifson JD, Lo YR, Kuritzkes D, Margolis D, Mellors J, Persaud D, Tucker JD, Barre-Sinoussi F, Alter G,
       Auerbach J, Autran B, Barouch DH, Behrens G, Cavazzana M, Chen Z, Cohen EA, Corbelli GM, Eholie
       S, Eyal N, Fidler S, Garcia L, Grossman C, Henderson G, Henrich TJ, Jefferys R, Kiem HP, McCune J,
       Moodley K, Newman PA, Nijhuis M, Nsubuga MS, Ott M, Palmer S, Richman D, Saez-Cirion A, Sharp
       M, Siliciano J, Silvestri G, Singh J, Spire B, Taylor J, Tolstrup M, Valente S, van Lunzen J, Walensky
       R, Wilson I, Zack J, International AIDS Society Towards a Cure Working Group. International AIDS
       Society Global Scientific Strategy: Towards an HIV Cure 2016. Nature Medicine 22(8):839-50, 2016.
       Epub 2016/07/12. doi: 10.1038/nm.4108. PubMed PMID: 27400264; PMCID: PMC5322797.

691.   Wagner GA, Chaillon A, Liu S, Franklin DR, Jr., Caballero G, Kosakovsky Pond SL, Vaida F, Heaton
       RK, Letendre SL, Grant I, Richman DD, Smith DM. HIV-Associated Neurocognitive Disorder Is
       Associated with HIV-1 Dual Infection. AIDS 30(17):2591-7, 2016. Epub 2016/10/27. doi:
       10.1097/qad.0000000000001237. PubMed PMID: 27536983; PMCID: PMC5083206.

692.   White CH, Moesker B, Beliakova-Bethell N, Martins LJ, Spina CA, Margolis DM, Richman DD,
       Planelles V, Bosque A, Woelk CH. Transcriptomic Analysis Implicates the P53 Signaling Pathway in
       the Establishment of HIV-1 Latency in Central Memory CD4 T Cells in an in Vitro Model. PLoS
       Pathogens 12(11):e1006026, 2016. Epub 2016/11/30. doi: 10.1371/journal.ppat.1006026. PubMed
       PMID: 27898737; PMCID: PMC5127598.

693.   Karris MY, Umlauf A, Vaida F, Richman D, Little S, Smith D. A Randomized Controlled Clinical Trial
       on the Impact of CCR5 Blockade with Maraviroc in Early Infection on T-Cell Dynamics. Medicine
       (Baltimore) 95(44):e5315, 2016. Epub 2016/11/20. doi: 10.1097/md.0000000000005315. PubMed
       PMID: 27858912; PMCID: PMC5591160.

694.   Laird Smith M, Murrell B, Eren K, Ignacio C, Landais E, Weaver S, Phung P, Ludka C, Hepler L,
       Caballero G, Pollner T, Guo Y, Richman D, Poignard P, Paxinos EE, Kosakovsky Pond SL, Smith DM.
       Rapid Sequencing of Complete Env Genes from Primary HIV-1 Samples. Virus Evol 2(2):vew018,
       2016. Epub 2016/07/08. doi: 10.1093/ve/vew018. PubMed PMID: 29492273; PMCID: PMC5822884.

695.   Lee SA, Bacchetti P, Chomont N, Fromentin R, Lewin SR, O'Doherty U, Palmer S, Richman DD,
       Siliciano JD, Yukl SA, Deeks SG, Burbelo PD. Anti-HIV Antibody Responses and the HIV Reservoir
       Size During Antiretroviral Therapy. PloS One 11(8):e0160192, 2016. Epub 2016/08/03. doi:
       10.1371/journal.pone.0160192. PubMed PMID: 27483366; PMCID: PMC4970722.

                                                     69
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 377 of 582 PageID #:
                                    18023



696.   Richman DD, Whitley RJ, Hayden FG. Clinical Virology, Edited by Richman DD, Whitley RJ, Hayden
       FG. 4th Edition. ASM Press Washington DC; 1-1489, 2017.

697.   Richman DD, Whitley RJ, Hayden FG. Chapter 1, Introduction. In: Clinical Virology, Edited by
       Richman DD, Whitley RJ, Heyden FG. 4th Edition. ASM Press Washington DC; 1-5, 2017.

698.   Guatelli JC, Siliciano RF, Kuritzkes DR, Richman DD. Chapter 33, Human Immunodeficiency Virus. In:
       Clinical Virology. Edited by Richman DD, Whitley RJ Hayden FG. 4th Edition. ASM Press, Washington
       DC; 795-840, 2017.

699.   Wensing AM, Calvez V, Gunthard HF, Johnson VA, Paredes R, Pillay D, Shafer RW, Richman DD.
       2017 Update of the Drug Resistance Mutations in HIV-1. Topics in Antiviral Medicine 24(4):132-3,
       2017. Epub 2017/02/17. PubMed PMID: 28208121; PMCID: PMC5677049.

700.   Benson CA, Currier JS, Del Rio C, Gallant JE, Gulick RM, Marrazzo JM, Richman DD, Saag MS,
       Schooley RT, Volberding PA. A Conversation among the IAS-USA Board of Directors: Hot Topics and
       Emerging Data in HIV Research and Care. Topics in Antiviral Medicine 24(4):142-51, 2017. Epub
       2017/02/17. PubMed PMID: 28208122; PMCID: PMC5677050.

701.   Richman DD. HIV: Finding Latent Needles in a Haystack. Nature 543(7646):499-500, 2017. Epub
       2017/03/16. doi: 10.1038/nature21899. PubMed PMID: 28297707.

702.   Honeycutt JB, Thayer WO, Baker CE, Ribeiro RM, Lada SM, Cao Y, Cleary RA, Hudgens MG, Richman
       DD, Garcia JV. HIV Persistence in Tissue Macrophages of Humanized Myeloid-Only Mice During
       Antiretroviral Therapy. Nature Medicine 23(5):638-43, 2017. Epub 2017/04/18. doi:
       10.1038/nm.4319. PubMed PMID: 28414330; PMCID: PMC5419854.

703.   Choi JY, Pond SLK, Anderson CM, Richman DD, Smith DM. Molecular Features of the V1-V4 Coding
       Region of Sexually Transmitted Human Immunodeficiency Virus Type 1. Journal of Infectious
       Diseases 215(10):1506-13, 2017. Epub 2017/04/19. doi: 10.1093/infdis/jix184. PubMed PMID:
       28419276; PMCID: PMC6281333.

704.   Yek C, Massanella M, Peling T, Lednovich K, Nair SV, Worlock A, Vargas M, Gianella S, Ellis RJ, Strain
       MC, Busch MP, Nugent CT, Richman DD. Evaluation of the Aptima HIV-1 Quant Dx Assay for HIV-1
       RNA Quantitation in Different Biological Specimen Types. Journal of Clinical Microbiology
       55(8):2544-53, 2017. Epub 2017/06/09. doi: 10.1128/jcm.00425-17. PubMed PMID: 28592548;
       PMCID: PMC5527433.

705.   Beliakova-Bethell N, Hezareh M, Wong JK, Strain MC, Lewinski MK, Richman DD, Spina CA. Relative
       Efficacy of T Cell Stimuli as Inducers of Productive HIV-1 Replication in Latently Infected CD4
       Lymphocytes from Patients on Suppressive cART. Virology 508:127-33, 2017. Epub 2017/05/21. doi:
       10.1016/j.virol.2017.05.008. PubMed PMID: 28527342; PMCID: PMC5654527.

706.   Richman DD, Gallo RC. Mark Wainberg. Current Opinion in HIV and AIDS 12(5):423-4, 2017. Epub
       2017/08/05. doi: 10.1097/COH.0000000000000394. PubMed PMID: 28771448.

707.   Chaillon A, Gianella S, Lada SM, Perez-Santiago J, Jordan P, Ignacio C, Karris M, Richman DD, Mehta
       SR, Little SJ, Wertheim JO, Smith DM. Size, Composition, and Evolution of HIV DNA Populations
       During Early Antiretroviral Therapy and Intensification with Maraviroc. Journal of Virology 92(3),
       2018. Epub 2017/11/17. doi: 10.1128/jvi.01589-17. PubMed PMID: 29142136; PMCID:
       PMC5774877.
                                                    70
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 378 of 582 PageID #:
                                    18024



708.   Henrich TJ, Hatano H, Bacon O, Hogan LE, Rutishauser R, Hill A, Kearney MF, Anderson EM,
       Buchbinder SP, Cohen SE, Abdel-Mohsen M, Pohlmeyer CW, Fromentin R, Hoh R, Liu AY, McCune
       JM, Spindler J, Metcalf-Pate K, Hobbs KS, Thanh C, Gibson EA, Kuritzkes DR, Siliciano RF, Price RW,
       Richman DD, Chomont N, Siliciano JD, Mellors JW, Yukl SA, Blankson JN, Liegler T, Deeks SG. HIV-1
       Persistence Following Extremely Early Initiation of Antiretroviral Therapy (ART) During Acute HIV-1
       Infection: An Observational Study. PLoS Medicine 14(11):e1002417, 2017. Epub 2017/11/08. doi:
       10.1371/journal.pmed.1002417. PubMed PMID: 29112956; PMCID: PMC5675377.

709.   Cummins NW, Rizza S, Litzow MR, Hua S, Lee GQ, Einkauf K, Chun TW, Rhame F, Baker JV, Busch
       MP, Chomont N, Dean PG, Fromentin R, Haase AT, Hampton D, Keating SM, Lada SM, Lee TH,
       Natesampillai S, Richman DD, Schacker TW, Wietgrefe S, Yu XG, Yao JD, Zeuli J, Lichterfeld M,
       Badley AD. Extensive Virologic and Immunologic Characterization in an HIV-Infected Individual
       Following Allogeneic Stem Cell Transplant and Analytic Cessation of Antiretroviral Therapy: A Case
       Study. PLoS Medicine 14(11):e1002461, 2017. Epub 2017/11/29. doi:
       10.1371/journal.pmed.1002461. PubMed PMID: 29182633; PMCID: PMC5705162.

710.   Wagner GA, Landais E, Caballero G, Phung P, Kosakovsky Pond SL, Poignard P, Richman DD, Little
       SJ, Smith DM. Intrasubtype B HIV-1 Superinfection Correlates with Delayed Neutralizing Antibody
       Response. Journal of Virology 91(17), 2017. Epub 2017/06/16. doi: 10.1128/jvi.00475-17. PubMed
       PMID: 28615205; PMCID: PMC5553187.

711.   White CH, Beliakova-Bethell N, Lada SM, Breen MS, Hurst TP, Spina CA, Richman DD, Frater J,
       Magiorkinis G, Woelk CH. Transcriptional Modulation of Human Endogenous Retroviruses in Primary
       CD4+ T Cells Following Vorinostat Treatment. Frontiers in Immunology 9:603, 2018. Epub
       2018/05/01. doi: 10.3389/fimmu.2018.00603. PubMed PMID: 29706951; PMCID: PMC5906534.

712.   Sadanand S, Das J, Chung AW, Schoen MK, Lane S, Suscovich TJ, Streeck H, Smith DM, Little SJ,
       Lauffenburger DA, Richman DD, Alter G. Temporal Variation in HIV-Specific IgG Subclass Antibodies
       During Acute Infection Differentiates Spontaneous Controllers from Chronic Progressors. AIDS
       32(4):443-50, 2018. Epub 2017/12/15. doi: 10.1097/qad.0000000000001716. PubMed PMID:
       29239894; PMCID: PMC5983383.

713.   Hermans LE, Moorhouse M, Carmona S, Grobbee DE, Hofstra LM, Richman DD, Tempelman HA,
       Venter WDF, Wensing AMJ. Effect of HIV-1 Low-Level Viraemia During Antiretroviral Therapy on
       Treatment Outcomes in WHO-Guided South African Treatment Programmes: A Multicentre Cohort
       Study. Lancet Infectious Diseases 18(2):188-97, 2018. Epub 2017/11/22. doi: 10.1016/S1473-
       3099(17)30681-3. PubMed PMID: 29158101.

714.   Abdel-Mohsen M, Kuri-Cervantes L, Grau-Exposito J, Spivak AM, Nell RA, Tomescu C, Vadrevu SK,
       Giron LB, Serra-Peinado C, Genesca M, Castellvi J, Wu G, Del Rio Estrada PM, Gonzalez-Navarro M,
       Lynn K, King CT, Vemula S, Cox K, Wan Y, Li Q, Mounzer K, Kostman J, Frank I, Paiardini M, Hazuda
       D, Reyes-Teran G, Richman D, Howell B, Tebas P, Martinez-Picado J, Planelles V, Buzon MJ, Betts
       MR, Montaner LJ. CD32 Is Expressed on Cells with Transcriptionally Active HIV but Does Not Enrich
       for HIV DNA in Resting T cells. Science Translational Medicine 10(437), 2018. Epub 2018/04/20. doi:
       10.1126/scitranslmed.aar6759. PubMed PMID: 29669853; PMCID: PMC6282755.

715.   Ruggiero A, Cozzi-Lepri A, Beloukas A, Richman D, Khoo S, Phillips A, Geretti AM; on behalf of the
       ERAS Study Group. Factors Associated with Persistence of Plasma HIV-1 RNA During Long-Term
       Continuously Suppressive Firstline Antiretroviral Therapy. Open Forum Infect Dis 5(2):ofy032, 2018.
       Epub 2018/03/07. doi: 10.1093/ofid/ofy032. PubMed PMID: 29507867; PMCID: PMC5825920.

                                                    71
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 379 of 582 PageID #:
                                    18025



716.   Encyclopedia of AIDS. Editors: Hope TJ, Douglas DD, Stevenson M, editors. 1 ed. New York, NY:
       Springer; 2018. pp. 2192.

717.   Papasavvas E, Lada SM, Joseph J, Yin X, Liu Q, Azzoni L, Mounzer K, Kostman JR, Richman D,
       Montaner LJ. Analytical ART Interruption Does Not Irreversibly Change Pre-Interruption Levels of
       Cellular HIV. AIDS, 2018. Epub 2018/06/13. doi: 10.1097/qad.0000000000001909. PubMed PMID:
       29894387; PMCID: PMC6289896.

718.   Gunthard HF, Calvez V, Paredes R, Pillay D, Shafer RW, Wensing AM, Jacobsen DM, Richman DD.
       Human Immunodeficiency Virus Drug Resistance: 2018 Recommendations of the International
       Antiviral Society-USA Panel. Clinical Infectious Diseases 68(2):177-87, 2019. Epub 2018/07/28. doi:
       10.1093/cid/ciy463. PubMed PMID: 30052811; PMCID: PMC6321850.

719.   Lofano G, Gorman MJ, Yousif AS, Yu WH, Fox JM, Dugast AS, Ackerman ME, Suscovich TJ, Weiner J,
       Barouch D, Streeck H, Little S, Smith D, Richman D, Lauffenburger D, Walker BD, Diamond MS, Alter
       G. Antigen-Specific Antibody Fc Glycosylation Enhances Humoral Immunity Via the Recruitment of
       Complement. Sci Immunol 3(26), 2018. Epub 2018/08/19. doi: 10.1126/sciimmunol.aat7796.
       PubMed PMID: 30120121; PMCID: PMC6298214.

720.   Rothenberger M, Wagner JE, Haase A, Richman D, Grzywacz B, Strain M, Lada S, Estes J, Fletcher
       CV, Podany AT, Anderson J, Schmidt T, Wietgrefe S, Schacker T, Verneris MR. Transplantation of
       CCR532 Homozygous Umbilical Cord Blood in a Child with Acute Lymphoblastic Leukemia and
       Perinatally Acquired HIV Infection. Open Forum Infect Dis 5(5):ofy090, 2018. Epub 2018/06/06. doi:
       10.1093/ofid/ofy090. PubMed PMID: 29868623; PMCID: PMC5965100.

721.   Lada SM, Huang K, VanBelzen DJ, Montaner LJ, O'Doherty U, Richman DD. Quantitation of
       Integrated HIV Provirus by Pulsed-Field Gel Electrophoresis and Droplet Digital PCR. Journal of
       Clinical Microbiology 56(12), 2018. Epub 2018/09/21. doi: 10.1128/jcm.01158-18. PubMed PMID:
       30232127; PMCID: PMC6258838.

722.   Massanella M, Yek C, Lada SM, Nakazawa M, Shefa N, Huang K, Richman DD. Improved Assays to
       Measure and Characterize the Inducible HIV Reservoir. EBioMedicine 36:113-21, 2018. Epub
       2018/10/15. doi: 10.1016/j.ebiom.2018.09.036. PubMed PMID: 30316868; PMCID: PMC6197429.

723.   Gunthard HF, Calvez V, Paredes R, Pillay D, Shafer RW, Wensing AM, Jacobsen DM, Richman DD.
       Reply to Ambrosioni Et Al. Clinical Infectious Diseases 68(11):1977-8, 2019. Epub 2018/12/07. doi:
       10.1093/cid/ciy1022. PubMed PMID: 30520997.

  a.   Gunthard HF, Calvez V, Paredes R, Pillay D, Shafer RW, Wensing AM, Jacobsen DM, Richman DD.
       Reply to Ambrosioni et al. Clin Infect Dis. 2019;68(11):1977-8. Epub 2018/12/07. doi:
       10.1093/cid/ciy1022. PubMed PMID: 3052099

724.   Richman DD, Huang K, Lada SM, Sun X, Jain S, Massanella M, Menke B. Replication Competence of
       Virions Induced from CD4+ Lymphocytes Latently Infected with HIV. Retrovirology 16(1):4, 2019.
       Epub 2019/02/17. doi: 10.1186/s12977-019-0466-1. PubMed PMID: 30770748; PMCID:
       PMC6377736.

725.   Rosenbloom DIS, Bacchetti P, Stone M, Deng X, Bosch RJ, Richman DD, Siliciano JD, Mellors JW,
       Deeks SG, Ptak RG, Hoh R, Keating SM, Dimapasoc M, Massanella M, Lai J, Sobolewski MD, Kulpa
       DA, Busch MP, Reservoir Assay V, Evaluation Network Study G. Assessing Intra-Lab Precision and
       Inter-Lab Repeatability of Outgrowth Assays of HIV-1 Latent Reservoir Size. PLoS Computational
                                                    72
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 380 of 582 PageID #:
                                    18026



       Biology 15(4):e1006849, 2019. Epub 2019/04/13. doi: 10.1371/journal.pcbi.1006849. PubMed
       PMID: 30978183; PMCID: PMC6481870.

726.   Beliakova-Bethell N, Mukim A, White CH, Deshmukh S, Abewe H, Richman DD, Spina CA. Histone
       Deacetylase Inhibitors Induce Complex Host Responses that Contribute to Differential Potencies of
       these Compounds in HIV Reactivation. Journal of Biological Chemistry 294(14):5576-89, 2019. Epub
       2019/02/13. doi: 10.1074/jbc.RA118.005185. PubMed PMID: 30745362; PMCID: PMC6462528.

727.   Olagunju A, Anweh D, Okafor O, Dickinson L, Richman D, Owen A, Adejuyigbe E. Viral and
       Antiretroviral Dynamics in HIV Mother-to-Child Transmission Fluids (VADICT) – Protocol and Data
       Analysis Plan for a Cohort Study. Wellcome Open Research 4(34):34, 2019. Epub. doi:
       10.12688/wellcomeopenres.15072.1.

728.   Prakash K, Richman D. A Case Report of Disseminated Histoplasmosis and Concurrent Cryptococcal
       Meningitis in a Patient Treated with Ruxolitinib. BMC Infectious Diseases 19(1):287, 2019. Epub
       2019/03/29. doi: 10.1186/s12879-019-3922-6. PubMed PMID: 30917797.

729.   LaVergne S, Gaufin T, Richman D. Myroides injenensis Bacteremia and Severe Cellulitis. Open forum
       infectious diseases. 2019;6(7):ofz282. Epub 2019/07/25. doi: 10.1093/ofid/ofz282. PubMed PMID:
       31334299; PubMed Central PMCID: PMCPMC6634436.

730.   Wensing AM, Calvez V, Ceddherini-Silberstien F, Charpentier C, Gunthard HF, Paredes R, Shafer RW,
       Richman DD. 2019 Update of the Drug Resistance Mutations in HIV-1. 2019 Resistance Mutations
       Update; Topics Antiviral Medicine 27 (3), July/August 2019. In press.



                                               ABSTRACTS

1.     Chanock RM, Murphy BR, Richman DD, Spring SB. Attenuation of influenza A virus by ts mutation.
       Third International Congress of Virology, Madrid, September 1975.

2.     Murphy BR, Richman DD, Spring SB, Chanock RM. Use of temperature sensitive mutants of influenza
       A virus as live virus vaccine strains. Am J Epidemiol 102:465, 1975.

3.     Dolin R, Richman DD, Murphy BR, Fauci AS. Cell mediated immune responses following influenza in
       man. Clin Res 26: 342A, 1976.

4.     Richman DD, Cleveland PH, Oxman MN. A rapid and sensitive technique for the detection of viral
       antigens. 19th Interscience Conference on Antimicrobial Agents and Chemotherapy, October 1979.

5.     Cleveland PH, Richman DD, Wickham MG, Binder PS, Worthen DM, Oxman MN. A rapid RIA
       procedure for detecting herpes virus antigens. Invest Ophthalmol Vis Sci, Supp 232: 1979.

6.     Cleveland PH, Richman DD, Oxman MN, Worthen DM. A rapid technique for typing herpes viruses.
       Invest Ophthalmol Vis Sci, Supp. 156, 1980.

7.     Redfield DC, Richman DD, Oxman MN, Kronenberg L. Psoralen inactivation of herpes simplex and
       influenza viruses and of virus-infected cells. 20th Interscience Conference on Antimicrobial Agents
       and Chemotherapy, 1980.

                                                    73
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 381 of 582 PageID #:
                                    18027



8.    Cleveland PH, Richman DD, Redfield DC, Oxman MN, Disharoon DR, Binder PS. Detection of herpes
      virus antigens in infected eyes. Invest Ophthalmol Vis Sci (supplement) 20: 136, 1981.

9.    Richman DD, Cleveland P, Oxman M, Van Wyke K, Webster R. Rapid characterization of influenza
      viruses using monoclonal antibodies. Fifth International Congress of Virology, Strasbourg, France,
      August, 1981.

10.   Cleveland PH, Richman DD, Redfield DC, Oxman MN, Disharoon DR, Binder PS. A rapid enzyme
      immunoassay for herpes simplex virus antigens performed on swabs from infected eyes. 21st
      Interscience Conference on Antimicrobial Agents and Chemotherapy, 1981.

11.   Hostetler KY, Richman DD. Mechanisms of drug-induced lipidosis in cultured kidney cells. Clin Res
      30: 487A, 1982.

12.   Cleveland PH, Richman DD, Redfield DC, Oxman MN, Disharoon DR, Binder PS. Detection of herpes
      simplex virus antigens on swabs from infected rabbit eyes. Invest Ophthalmol Vis Sci (supplement)
      22: 215, 1982.

13.   Mertz GJ et al. Double-blind placebo-controlled trial of oral acyclovir for first-episode genital herpes.
      22nd Interscience Conference on Antimicrobial Agents and Chemotherapy, 1982.

14.   Reichman RC et al. Treatment of recurrent herpes simplex genitalis with orally administered
      acyclovir. 22nd Interscience Conference on Antimicrobial Agents and Chemotherapy, 1982.

15.   Woolf NK, Harris JP, Ryan AF, Richman DD. Congenital cytomegalovirus infections in the guinea pig:
      effect of maternal vaccination on postnatal CMV labyrinthitis. Association for Research in
      Otolaryngology, St. Petersberg, Florida, 1983.

16.   Woolf NK, Harris JP, Butler DM and Richman DD. Experimental cytomegalovirus infection of the
      guinea pig inner ear; systemic presentation prevents hearing loss. Association for Research in
      Otolaryngology, St. Petersberg, Florida, 1983.

17.   Harris JP, Woolf NK, Butler D, Richman DD, Ryan A. Experimental cytomegalovirus inner ear
      infection. Effects on cochlear morphology and function, Association for Research in Otolaryngology,
      1983.

18.   Disharoon DR, Richman DD, Binder PS, Cleveland PH. Correlation of lacrimal fluid class specific anti-
      herpes virus activity with clinical disease. Invest Ophthalmol Vis Sci (supplement) 24: 194, 1983.

19.   Cleveland PH, Disharoon DR, Richman DD. A sensitive direct immunoassay for HSV antigens using
      monoclonal antibody and the avidin-biotin system. Invest Ophthalmol Vis Sci (supplement) 24: 192,
      1983.

20.   Del Real F, Richman DD, Binder PS, Cleveland PH. Class specific immunoglobulin levels in the
      lacrimal fluid of patients with herpes simplex keratitis. Invest Ophthalmol Vis Sci (supplement) 24:
      78, 1983.

21.   Dueck R, Prutow RJ, Richman DD. Increased intrapulmonary shunt with anesthesia following acute
      viral respiratory infection in sheep. Anesthesiology 59: A511, 1983.


                                                     74
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 382 of 582 PageID #:
                                    18028



22.   Reichman RC, Badger GJ, Mertz GJ, Corey L, Richman DD, Oxman M, Connor J, Bryson Y, Tyrrell D,
      Portnoy J, Dolin R. Patient-initiated therapy of recurrent herpes simplex genitalis with orally
      administered acyclovir. Clin Res 31: 373A, 1983.

23.   Redfield DC, Richman DD, Cleveland PH, Albanil S, Oxman MN, Wahl GM. Detection and typing of
      herpes simplex virus by DNA hybridization. 23rd Interscience Conference on Antimicrobial Agents
      and Chemotherapy, American Society for Microbiology, 1983.

24.   Harris JP, Woolf NK, Butler DM, Ryan AF, and Richman DD. Experimental cytomegalovirus infection
      of the guinea pig inner ear: immunology and histopathology. Association for Research in
      Otolaryngology, 1984.

25.   Cleveland PH, Disharoon DR, Redfield DC, Richman DD. A new method for the rapid detection of
      herpes simplex virus antigens on swabs. Invest Opthalmol Vis Sci (supplement), 1984.

26.   Harris JP, Woolf NK, Ryan AF, Richman DD. Experimental cytomegalovirus labyrinthitis. Association
      for Research in Otolaryngology, 1984.

27.   Spector SA, Lavine JA, McCutchan JA, Richman DD, Hirata KK, Neuman TR. Detection of human
      cytomegalovirus DNA in leukocytes of homosexual men with the acquired immunodeficiency
      syndrome (AIDS). Ninth International Herpesvirus Workshop, August 24-29, Seattle, Washington,
      1984.

28.   Savoia MC, Nesbitt MN, Kirkland TN, Richman DD, Oxman MN. Resistance of inbred mice to herpes
      simplex virus (HSV) infection is linked to the brown locus on chromosome 4. 24th Interscience
      Conference on Antimicrobial Agents and Chemotherapy, American Society for Microbiology. 1984.

29.   Woolf NK, Harris JP, Ryan AF, Richman DD. Cogenital cytomegaloviral infections in the guinea pig:
      effect of maternal vaccination on postnatal experimental CMV labyrinthitis, Association for Research
      in Otolaryngology, February, Clearwater Beach, Florida, 1985.

30.   Spector SA, McCutchan JA, Lavine JE, Love J, Richman DD. Detection of human cytomegalovirus
      (HCMV) DNA in leukocyte subpopulations of homosexual men with AIDS and ARC. International
      Conference on Acquired Immunodeficiency Syndrome (AIDS), April 14-17, Atlanta, Georgia, 1985.

31.   Volpicelli M, Disharoon DR, Richman DD and Cleveland PH. Differentiation of adenovirus and herpes
      simplex virus antigens using a bead immunoenzyme staining technique. Invest Ophthalmol Vis Sci
      Supp. 26: 70, 1985.

32.   Cleveland PH, Pierce S, Burquez R, Disharoon DR, Richman DD, Brown SI, Binder PS and Robertson
      S. A 10 minute assay for the detection of herpes simplex with antigens on swabs. Invest Ophthalmol
      Vis Sci Supp. 26: 73, 1985.

33.   Cleveland PH, Richman DD, Victor J, Robertson SM and Oxman MN. A ten minute assay for the
      detection of virus and chlamydial antigens on swabs. International Meeting on Advances in Virology,
      May, Catania, Sicily, 1985.

34.   Cleveland PH, Pierce S, Oxman MN, Disharoon D and Richman DD. A 10 minute assay for the
      detection of herpes simplex virus antigens on swabs. 25th Interscience Conference on Antimicrobial
      Agents and Chemotherapy, American Society for Microbiology, 1985.
                                                   75
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 383 of 582 PageID #:
                                    18029




35.   Gompels UA, Richman DD, Minson AC, Buckmaster EA. Characterization of glycoprotein H of HSV-1.
      Tenth International Herpesvirus Workshop, August 12-15, Ann Arbor, Michigan, 1985.

36.   Buckmaster EA, Richman DD, Minson AC. Characterization of a 55K glycoprotein of HSV-1. Tenth
      International Herpesvirus Workshop, August 12-15, Ann Arbor, Michigan, 1985.

37.   Woolf NK, Harris JP, Keithley EM, Magit AE, Richman DD. Cytomegalovirus infections in the guinea
      pig: Intrathecal hearing loss. Association for Research in Otolaryngology, Clearwater Beach, Florida,
      1986.

38.   Cleveland PH, Terry L, Richman DD, Howe WE, Choate V, De Sousa B, Robertson SM. A 25-minute
      assay for the detection of herpes simplex, varicella zoster and adenovirus antigens directly from eye
      swabs. Invest Opthalmol Vis. Sci (supplement), 1986.

39.   Cleveland PH, Terry L, Richman DD, Robertson SM. Comparison of lesion, lid, and tear specimens for
      recovery of viral antigen and infectious virus in patients with either herpes simplex virus (HSV),
      varicella zoster virus (VZV), or adenovirus (ADV) ocular infections. International Conference on
      Herpetic Eye Diseases, 1986.

40.   Shrawder EJ, Richman DD, McCutchan JA, Spector S, Widder KJ. Elevated erythrocyte adenosine
      deaminase activities in AIDS and in AIDS associated conditions. 2nd International Conference on
      AIDS, Paris, France, June 1986.

41.   Wiley CA, Schrier RD, Richman DD, Lampert PW, Oldstone MBA, Nelson JA. LAV/HTLV-III infects
      inflammatory cells within the brain of AIDS patients. 2nd International Conference on AIDS, Paris,
      France, June 1986.

42.   Richman DD, McCutchan JA, Spector SA. Detection of LAV/HTLV-III RNA in peripheral blood
      mononuclear cells by nucleic acid hybridization. 2nd International Conference on AIDS, Paris,
      France, June 1986.

43.   Waterman S, Richman DD, Cleveland PH. A new immunoassay for the identification of dengue virus.
      35th Annual Meeting of the American Society for Tropical Medicine and Hygiene, Denver, CO,
      December 1986.

44.   Grant I, Atkinson JH, Hesselink JR, Jernigan T, Kennedy CJ, McCutchan JA, Richman DD, Spector SA.
      Neuropsychology of AIDS-related disorders. International Neuropsychology Society Conference,
      February 18-21, Washington, DC, 1987.

45.   Grant I, Atkinson JH, Kennedy C, McCutchan JA, Richman DD, Spector SA. NP findings in HIV
      infection: relation to seropositivity and treatment with AZT. International Neuropsychology Society
      Conference, July 1-4, Barcelona, Spain, 1987.

46.   Jarvik JG, Hesselink JR, Kennedy C, Teschke R, Wiley C, Spector S, Richman DD, McCutchan JA.
      Acquired immunodeficiency syndrome: magnetic resonance patterns of brain involvement with
      pathologic correlation. Society of Magnetic Resonance in Medicine Conference, August 17-21, New
      York, NY, 1987.

47.   Bozzette S, Fleck R, Stayboldt C, Kennedy C, McCutchan JA, Spector S, Richman DD. Hematologic
                                                   76
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 384 of 582 PageID #:
                                    18030



      toxicity of azidothymidine (AZT). J Cell Biochem, Supp. 11D:64, 1987.

48.   Haertle T, Carrera CJ, McDougal JS, Richman DD, Carson DA. Metabolism and anti-HIV activity of 2-
      halo-2',3'-dideoxyadenosines. J Cell Biochem, Supp. 11D: 65, 1987.

49.   Smith RS, Richman D, Viel S. Simultaneous detection of HBsAg and antibody to human
      immunodeficiency (HIV) virus in human plasma. J Cell Biochem, Supp. 11D: 25, 1987.

50.   Woolf NK, Ochi JW, Silva EJ, Harris JP, Richman DD. DHPG percents cochlear pathophysiology
      during experimental guines pig cytomegalovirus labyrinthitis. Association for Research in
      Otolaryngology, Clearwater Beach, Florida, 1987.

51.   Woolf NK, Ochi JW, Silva EJ, Sharp PA, Harris JP, Richman DD. Prophylactic ganciclovir treatment
      prevents cochlear pathophysiology during experimental guinea pig cytomegalovirus labyrinthitis.
      American Society of Virology, June 1, Chapel Hill, NC, 1987.

52.   Haertle T, Carrera CJ, McDougal JS, Richman DD, Carson DA. Synthesis, metabolism and anti-HIV
      activity of 2-halo-2',3'-dideoxyandenosine derivatives. Clin Res 35: 655A, 1987.

53.   McCutchan A, Klauber M, Klauber S, Spechko P, Jacobson D, Spector S, Richman DD. Development
      of a simple clinical method to screen for AIDS virus in blood donors in underdeveloped countries.
      Clin Res 35: 355A, 1987.

54.   AZT Collaborative Working Group. The efficacy of azidothymidine in the treatment of patients with
      AIDS and AIDS-related complex: a double-blind placebo-controlled trial. 3rd International
      Conference on Acquired Immunodeficiency Syndrome (AIDS), June 1-5, Washington, DC, 1987.

55.   AZT Collaborative Working Group. The toxicity of 3'-azido-3'-deoxythymidine (azidothymidine) in the
      treatment of patients with AIDS and AIDS-related complex: a double-blind, placebo-controlled trial.
      3rd International Conference on Acquired Immunodeficiency Syndrome (AIDS), June 1-5,
      Washington, DC, 1987.

56.   Gingeras TR, Richman DD, Davis GR, Kwoh DY. Detection of HIV-specific sequences using in vitro
      nucleic acid amplification and oligonucleotide-based chromatography. 3rd International Conference
      on Acquired Immunodeficiency Syndrome (AIDS), June 1-5, Washington, DC, 1987.

57.   Spector SA, Martin M, Richman DD, Spechko P, McCutchan JA. Polypeptide specific antibody
      response to human cytomegalovirus (HCMV) in patients with acquired immunodeficiency syndrome.
      3rd International Conference on Acquired Immunodeficiency Syndrome (AIDS), June 1-5,
      Washington, DC, 1987.

58.   Atkinson JH, Grant I, Kennedy CJ, Richman DD, Spector SA, McCutchan JA. Psychiatric illness in
      HIV-infected men and controls. 3rd International Conference on Acquired Immunodeficiency
      Syndrome (AIDS), June 1-5, Washington, DC, 1987.

59.   McCutchan JA, Klauber M, Kennedy C, Klauber S, Spechko P, Jacobson D, et al. Development of a
      simple clinical method to screen for AIDS virus in blood donors in underdeveloped countries. 3rd
      International Conference on Acquired Immunodeficiency Syndrome (AIDS), June 1-5, Washington,
      DC, 1987.


                                                  77
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 385 of 582 PageID #:
                                    18031



60.   Kennedy C, Teschke RS, Hesselink J, Berger J, Fischl M, Richman DD, et al. Clinical evaluation of the
      central nervous system in HIV infected patients on azidothymidine (AZT). 3rd International
      Conference on Acquired Immunodeficiency Syndrome (AIDS), June 1-5, Washington, DC, 1987.

61.   Grant I, Atkinson JH, Kennedy CJ, Richman DD, Spector SA, McCutchan JA. Progressive
      neuropsychological deficit in HIV infection. 3rd International Conference on Acquired
      Immunodeficiency Syndrome (AIDS), June 1-5, Washington, DC, 1987.

62.   McCutchan JA, Jacobson D, Kennedy C, Spector S, Klauber M, Richman DD, et al. Risk factors for
      infection by HIV and development of AIDS in a cohort of gay men. 3rd International Conference on
      Acquired Immunodeficiency Syndrome (AIDS), June 1-5, Washington, DC, 1987.

63.   Cleveland PH, Richman DD. Comparison of virus culture and a 25 minute immunostaining assay on
      eye specimens from an epidemic of adenovirus keratoconjunctivitis. The Third European Congress of
      Clinical Microbiology, 1987.

64.   The AZT Collaborative Study Group (D. Richman, presenter) A placebo controlled study of Retrovir in
      patients with AIDS and advanced ARC. 15th International Congress of Chemotherapy, Istanbul, July
      19-24, 1987.

65.   Richman DD, Cleveland PH. Antigen detection by enzyme immunoassay using a vacuum filtration
      system. VII International Congress of Virology, Edmonton, Alberta, August 9-14, 1987.

66.   Dankner WM, McCutchan JA, Richman DD, Spector SA. Detection of human cytomegalovirus (HCMV)
      in peripheral blood leukocytes (PBL) by in situ cytohybridization. 27th Interscience Conference on
      Antimicrobial Agents and Chemotherapy, New York, American Society for Microbiology, 1987.

67.   Spector SA, Kennedy C, McCutchan JA, Straube RC, Connor JD, Paradise M, Richman DD. Antiviral
      effect of zidovudine (AZT) and ribavirin in clinical trials. 27th Interscience Conference on
      Antimicrobial Agents and Chemotherapy, New York, American Society for Microbiology, 1987.

68.   Richman DD, Cleveland PH. Antigen detection by enzyme immunoassay using a vacuum filtration
      system. Fifth International Symposium on Rapid Methods and Automation in Microbiology and
      Immunology, Florence, November 4-6, 1987.

69.   Woolf NK, Griffith BP, Koehrn FJ, Harris JP, Richman DD. Experimental congenital cytomegalovirus
      infections in the guinea pig: Hearing loss and distribution of virus in the auditory system. XIth
      Midwinter Research Meeting of the Association for Research in Otolaryngology, February,
      Clearwater, Florida, 1988.

70.   Woolf NK, Harris JP, Keithley EM, Magit AE, Richman DD. Cytomegalovirus infections in the guinea
      pig: Intrathecal CMV inoculations. XIth Midwinter Research Meeting of the Association for Research
      in Otolaryngology, February, Clearwater, Florida, 1988.

71.   Viel S, Parks DE, Smith R, Richman DD. Simultaneous detection of HBsAg and antibody to human
      immunodeficiency (HIV) virus in human plasma. Federation Proceedings (FASEB) 2:1159A, 1988.

72.   Pauza D, Richman DD. Mechanisms of HIV persistence: virus replication is regulated stringently in
      monoblastoid cells. IV International Conference on AIDS, June 12-16, Stockholm, Sweden, 1988.


                                                   78
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 386 of 582 PageID #:
                                    18032



73.   Bozzette S, Larson R, Chiu J, Tilles J, Leedom J, McCutchan JA, Richman DD, California Collaborative
      Treatment Group (UCSD, USC, UCI). Low incidence of early relapse in cryptococcal meningitis after
      exclusion of persistent systemic and genitourinary infection. IV International Conference on AIDS,
      June 12-16, Stockholm, Sweden, 1988.

74.   Hochster H, Dieterich D, Laverty M, Reichman R, Plank C, Pettinelli C, Spector S, Richman DD.
      Toxicity of coadministered AZT and ganciclovir (DHPG) for CMV infection (AIDS Treatment
      Evaluation Units #004). IV International Conference on AIDS, June 12-16, Stockholm, Sweden,
      1988.

75.   Mizutani WT, Woods VL, McCutchan JA, Spector S, Richman DD, Zvaifler NJ. Anticardiolipin
      antibodies (ACA) in human immunodeficiency virus (HIV) infected gay males may be associated with
      a deteriorating clinical course. IV International Conference on AIDS, June 12-16, Stockholm,
      Sweden, 1988.

76.   Grant I, Hesselink J, Jernigan T, Heaton RK, Atkinson JH, Weinrich J, Richman DD, Spector SA,
      McCutchan JA, Ostrow D. Neuropsychology and magnetic resonance imaging in HIV infection. IV
      International Conference on AIDS, June 12-16, Stockholm, Sweden, 1988.

77.   McCutchan JA, Jacobson D, Spechko P, Kennedy C, Bozzette S, Abramson I, Bartok A, Spector SA,
      Richman DD. Natural history and correlates of lymphadenopathy during progression of HIV infection.
      IV International Conference on AIDS, June 12-16, Stockholm, Sweden, 1988.

78.   Grant I, Atkinson JM, Hesselink JR, Weinrich J, Richman DD, Spector SA, McCutchan JA, Heaton RK.
      Neuropsychiatry of human immunodeficiency virus (HIV) infection. The 4th Scientific Meeting of the
      Pacific Rim College of Psychiatrists, Shatin, N.T., Hong Kong, 1988.

79.   Carson DA, Haertle T, Carrera CJ, Willis EH, Wasson B, Richman DD. 2'-halo-2',3'-
      dideoxyadenosines: Metabolically stable dideoxynucleosides with activity against the human
      immunodeficiency virus (HIV). VI International Symposium on Human Purine and Pyrimidine
      Metabolism, Hakone, Japan, July 17-July 21, 1988.

80.   Schmitt FA, Bigley JW, McKinnis R, Logue PE, Evans RW, Drucker JL, The AZT Collaborative Working
      Group. Short-term longitudinal change in AIDS and ARC patients: Neuropsychological effects of AZT.
      Conference on Neuropsychiatric Disease and AIDS, Royal College of Physicians in London, October,
      1988.

81.   Hochster H, Liebes L, Connor J, Reichman R, Richman DD. Pharmacokinetics of combined AZT and
      DHPG (Ganciclovir). Results of a multicenter phase I study (ACTG 004). 28th Interscience
      Conference on Antimicrobial Agents and Chemotherapy, Los Angeles, CA., October 24, 1988

82.   Kornbluth RS, Oh PS, Richman DD. HIV production by cultured macrophages can be regulated by
      interferon (IFN), cytokines, and bacterial lipopolysaccharide (LPS). Society for Leukocyte Biology,
      Washington DC, October 27-30, 1988.

83.   Guatelli J, Blumeyer K, Riggs N, Richman DD, Gingeras T. A quantitative assay for HIV-1 RNA based
      on the polymerase chain reaction. Amer Assoc Clin Chem. Practical Aspects of Molecular Probes.
      Third San Diego Conference, 1988.

84.   Richman DD. The in vitro assessment of antiviral drugs for HIV. UCLA Symposia on Molecular and
                                                    79
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 387 of 582 PageID #:
                                    18033



      Cellular Biology, Tamarron, CO, J Cell Biochem, Suppl 13B:245, 1989.

85.   Spina CA, Guatelli J, Richman DD. Control of HIV replication in CD4 lymphocytes: "Latency" and
      induction of active viral replication. UCLA Symposia on Molecular and Cellular Biology, Tamarron,
      CO, J Cell Biochem, Suppl 13B:261, 1989.

86.   Larder BA, Darby G, Richman DD. Application of a quantitative plaque assay in a CD4+ HeLa cell line
      to determine AZT-sensitivity of HIV isolates from patients with AIDS or ARC. UCLA Symposia on
      Molecular and Cellular Biology, Tamarron, CO, J Cell Biochem, Suppl 13B:303, 1989.

87.   Kornbluth RS, Oh PS, Munis JR, Cleveland PH, Richman DD. HIV replication in macrophages is
      prevented by interferons (IFN) and bacterial lipopolysaccharide (LPS). UCLA Symposia on Molecular
      and Cellular Biology, Tamarron, CO, J Cell Biochem, Suppl 13B:317, 1989.

88.   Munis JR, Kornbluth RS, Richman DD. Production of tumor necrosis factor by HIV infected
      monocytes/macrophages in primary cell culture. Third International Symposium on Tumor Necrosis
      Factor, Napa, January 1989.

89.   Kornbluth RS, Munis JR, Oh PS, Richman DD. Interactions between human immunodeficiency virus
      (HIV) replication and cytokine gene expression in primary human macrophages in vitro. Third
      International Symposium on Tumor Necrosis Factor, Napa, January 1989.

90.   Kornbluth RS, Oh PS, Munis JR, Cleveland PH, Richman DD. Interferons and bacterial
      lipopolysaccharide (LPS) protect macrophages from productive HIV infections in vitro. FASEB J
      3A:1324, 1989.

91.   Schrier RD, Gnann JW, Landes R, Lockshin C, Richman DD, McCutchan JA, Kennedy C, Oldstone
      MBA. T cell recognition of HIV peptides. V International Conference on AIDS, Montreal, June 1989.

92.   Hostetler KY, Richman DD. Inhibition of HIV replication by novel phospholipid derivatives of AZT and
      other antiretroviral nucleosides in vitro. V International Conference on AIDS, Montreal, June 1989.

93.   Wu AW, Rubin HR, Mathews WC, Brysk LM, Hardy WD, Grant I, Richman DD, et al. A brief health
      status instrument for use in AIDS clinical trials. V International Conference on AIDS, Montreal, June
      1989.

94.   Arcia JM, Bozzette SA, Bartok A, McCutchan JA, Richman DD, Spector S, UC San Diego and the
      California Collaborative Treatment Group. Bronchoalveolar lavage (BAL) CMV culture positivity
      (CMV+) is associated with better outcome of Pneumocystis carinii pneumonia (PCP) in men with
      AIDS. V International Conference on AIDS, Montreal, June 1989.

95.   McCutchan JA, Ballard C, Freeman B, Bartok A, Richman DD and The California Collaborative
      Treatment Group. Cyanocobalamin (Vitamin B12) supplementation does not prevent the hematologic
      toxicity of azidothymidine (AZT). V International Conference on AIDS, Montreal, June 1989.

96.   Larsen R, Bozzette S, McCutchan JA, Chiu J, Leal M, Richman DD and The California Collaborative
      Treatment Group. Persistent Cryptococcus neoformans prostatic infection after successful treatment
      of meningitis. Vth International Conference on AIDS, Montreal, June 1989.

97.   Richman DD, Darby G, Larder BA. Resistance to HIV drugs. Vth International Conference on AIDS,
                                                    80
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 388 of 582 PageID #:
                                    18034



       Montreal, June 1989.

98.    Spina CA, McCutchan JA, Richman DD. Phenotypic characterization of the expanded CD8Leu-7+ cell
       population in patients with HIV infection. Vth International Conference on AIDS, Montreal, June
       1989.

99.    Larder BA, Kemp SD, Darby G, Richman. Variants of HIV resistant to zidovudine (AZT). Vth
       International Conference on AIDS, Montreal, June 1989.

100.   Guatelli J, Richman DD, Gingeras T. A strategy for the detection of specifically spliced mRNAs
       encoding HIV-1 regulatory genes. Vth International Conference on AIDS, Montreal, June 1989.

101.   Munis JR, Kornbluth RS, Richman DD. Dideoxynucleosides prevent formation of HIV-1 provirus
       during single cycle infection of macrophages. Vth International Conference on AIDS, Montreal, June
       1989.

102.   Day J, Grant I, Atkinson H, Brysk L, McCutchan JA, Heaton RK, Richman DD, et al.
       Neuropsychological follow-up of subjects on AZT licensing trials: San Diego Cohort. Vth International
       Conference on AIDS, Montreal, June 1989.

103.   Kornbluth RS, Oh PS, Munis JR, Cleveland PH, Richman DD. Interferons (IFN) and bacterial
       lipopolysaccharide (LPS) prevent HIV infection in macrophages by blocking provirus formation. Vth
       International Conference on AIDS, Montreal, June 1989.

104.   Weinrich J, Grant I, Atkinson J, Richman DD, Spector SA, McCutchan JA. Childhood gender
       nonconformity predicts HIV-1 seropositivity in homosexual men. V International Conference on
       AIDS, Montreal, June 1989.

105.   Gingeras T, Guatelli J, Richman DD, Davis G, et. al. Correlation study involving the detection of HIV-
       1 in samples from AIDS patients using co-culture p24 ELISA, and tas- and PCR-mediated
       hybridization assays. V International Conference on AIDS, Montreal, June 1989.

106.   Collier A, Coombs R, Bozzette S, Spector S, Pettinelli C, Richman DD, Causey D, Leedom J, Davies G,
       Gianola F, Corey L. Virologic and clinical response to combination zidovudine (AZT) and acyclovir
       (ACV) in AIDS-related complex (ARC). 29th Interscience Conference on Antimicrobial Agents and
       Chemotherapy, Houston, 1989.

107.   Meylan PR, Kornbluth RS, Richman DD. Virulence of transparent and opaque colonial variants of
       Micobacterium avium-intracellulare (MAI) isolated from AIDS patients. 29th Interscience Conference
       on Antimicrobial Agents and Chemotherapy, Houston, 1989.

108.   Kornbluth RS, Oh PS, Richman DD. Effects of interferons on established HIV infection in cultured
       macrophages. 26th National Meeting of the Society for Leukocyte Biology, October 12-15, Marco
       Island, Florida, 1989.

109.   Huryn DM, Sluboski BC, Tam SY, Todar LJ, Weigele M, Sim IS, Frank KB, Richman DD, Mitsuya H,
       Broder S. Syntheis and anti-HIV activity of a novel series of "isomeric" dideoxynucleosides. Second
       International Conference on Drug Research in Immunologic and Infectious Diseases: AIDS, N.Y.
       Academy of Sciences, Arlington, VA., Nov. 6-9, 1989.


                                                     81
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 389 of 582 PageID #:
                                    18035



110.   Zarling JM, Shiu-Lok H, Moran P, Sias J, Spina CA. Richman DD, Uckun F. Cell-mediated immunity to
       recombinant vaccina-AIDS virus vaccines and inhibition of HIV-1 production by pokeweed antiviral
       protein-monoclonal antibody conjugates. Quatrieme Colloque Des "Cent Gardes", Pasteur Vaccins,
       Marnes-La-Coquette, France, October 26-28, 1989.

111.   Richman DD. HIV drug resistance. Quatrieme Colloque Des "Cent Gardes", Pasteur Vaccins, Marnes-
       La-Coquette, France, October 26-28, 1989.

112.   Richman DD. AZT Resistance. 2nd International Conference on Drug Research in Immunologic and
       Infectious Diseases. Acquired Immune Deficiency Syndrome (AIDS), The New York Academy of
       Sciences, National Institutes of Health, New York, N.Y., November 6-9, 1989.

113.   Frank KB, Connell EV, Holman MJ, Huryn DM, Sluboski BC, Tam SY, Todaro LJ, Weigele M, Sim IS,
       Hoffman-La Roche, Inc., Richman DD, Mitsuya H, Broder S. Anabolism and mechanism of action of
       RO24-5098, an antiviral isomer of 2',3'-dideoxyadenosine. 2nd International Conference on Drug
       Research in Immunologic and Infectious Diseases. Acquired Immune Deficiency Syndrome (AIDS),
       The New York Academy of Sciences, National Institutes of Health, New York, N.Y., November 6-9,
       1989.

114.   Meylan PR, Richman DD, Kornbluth RS. in vitro HIV infection does not compromise human
       macrophage anti-M. avium (MAI) activity. HIV, Lentiviruses and the monocyte-macrophage, San
       Francisco, November 1989.

115.   Kornbluth RS, Munis JR, Oh PS, Richman DD. Protection of macrophages from superinfection by
       vesicular stomatitis virus (VSV) following infection with a macrophage-tropic strain of HIV which
       does not alter the production of several cytokines. Workshop on Human Immunodeficiency Viruses,
       Lentiviruses, and the Monocyte-Macrophage, San Francisco, November 9, 1989.

116.   Meylan PR, Munis JR, Kornbluth RS, Richman DD. In vitro HIV infection of human macrophages does
       not affect the multiplication of mycobacteria in dually infected cells. Frontiers in Mycobacteriology:
       Immunobiology of Mycobacterial Infections, National Jewish Center for Immunology and Respiratory
       Medicine, Vail, CO, October 27, 1990.

117.   Meylan PR, Richman DD, Kornbluth RS. Reduced intracellular growth of mycobacteria in human
       macrophages cultivated in physiological oxygen pressure. Presented at Frontiers in
       Mycobacteriology: Immunobiology of Mycobacterial Infections, National Jewish Center for
       Immunology and Respiratory Medicine, Vail, CO, October 27, 1990.

118.   Van den Bosch H, va Wijk B, Stuhmiller L, Richman DD. Enhanced inhibition of HIV replication by
       dideoxythymidine diphosphate diglyceride in HT4-6C cells, in vitro. Clinical Research 38:1990.

119.   Mosier De, Gulizia RJ, Baird SM, Richman DD, Wilson DB, Fox RI, Kipps TJ. B cell lymphomas in scid
       mice engrafted with human peripheral blood leukocytes. 31st Annual Meeting of the American
       Society of Hematology, New Jersey, 1990.

120.   Zarling JM, Shiu-Lok H, Moran P, Sias J, Spina CA. Richman DD, Uckun F. Cell-mediated immunity to
       recombinant vaccina-AIDS virus vaccines and inhibition of HIV-1 production by pokeweed antiviral
       protein-monoclonal antibody conjugates. J Cellular Biochem, suppl 14D, 455, 1990.

121.   Richman DD. HIV drug resistance. J Cellular Biochem, supp 14D, 30, 1990.
                                                    82
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 390 of 582 PageID #:
                                    18036




122.   Guatelli JC, Gingeras TR, Richman DD. Ordered sequence of splice acceptor utilization during HIV-1
       infection of cultured cells. J Cellular Biochem, supp 14D, 119, 1990.

123.   Munis JR, Kornbluth RS, Guatelli JC, Richman DD. Kinetics of expression of structural and regulatory
       genes of HIV-1 during single-cycle replication in macrophages. J Cellular Biochem, supp 14D, 135,
       1990.

124.   Kornbluth RS, Richman DD. HIV-infected macrophages resist superinfection by vesicular stomatitis
       virus (VSV) but do not produce interferon: effect of 2'-aminopurine. J Cellular Biochem, supp 14D,
       225. 1990.

125.   Meylan PR, Kornbluth RS, Spina CA, Richman DD. Differentiation of THP-1 cells induced by PMA
       renders them permissive for a macrophage-tropic strain of HIV-1. J Cellular Biochem, Suppl. 14D,
       235. 1990.

126.   Spina CA, Guatelli JC, Richman DD. HIV replication in primary CD4 lymphocyte cultures: induction of
       regulatory and structural gene expression by cell activation and DNA synthesis. J Cellular Biochem,
       Suppl. 14D, 246. 1990.

127.   Hostetler KY, van den Bosch H, van Wijk B, Stuhmmiller LM, Richman DD. Phospholipid derivatives
       of dideoxythymidine (ddT) exhibit greatly increased potency against replication of HIV in CD4-HeLa
       cells. J Cellular Biochem, Suppl. 14D, 423. 1990.

128.   Li JL, Felgner PL, Richman DD, Hostetler DD. Comparative therapeutic effects of AZT and liposomal
       AZT monophosphate in murine retrovirus-induced immunodeficiency disease. J Cellular Biochem,
       Suppl. 14D, 525. 1990.

129.   Hsu M-C, Volsky D, Richman DD, Tam S, Schutt A, Holly M, Antelman D, Slice L, Chingra U. Search
       for inhibitors of HIV tat. Advances in Molecular Biology and Targeted Treatments for AIDS, III
       Annual Meeting of the NIH National Cooperative Drug Discovery Groups for the Treatment of AIDS,
       Washington DC. 1990.

130.   Richman DD. The acquisition of zidovudine (AZT) resistance and associated mutations in human
       immunodeficiency virus. Advances in Molecular Biology and Targeted Treatments for AIDS, III
       Annual Meeting of the NIH National Cooperative Drug Discovery Groups for the Treatment of AIDS,
       Washington DC. 1990.

131.   Zarling J, Moran P, Haffar O, Sias J, Ledbetter J, Richman DD. Inhibition of HIV-1 replication in
       CD4+ T cells by pokeweed antiviral protein conjugated to monoclonal antibodies reactive with CD4+
       T cells. Advances in Molecular Biology and Targeted Treatments for AIDS, III Annual Meeting of the
       NIH National Cooperative Drug Discovery Groups for the Treatment of AIDS, Washington DC. 1990.

132.   Wu AW, Rubin HR, Mathews WC, Brysk LM, Hardy WD, Bozzette SA, Atkinson JH, Grant I, Richman
       DD. Functional status and well-being in a placebo-controlled trial of zidovudine in early ARC. VI
       International Conference on AIDS, vol. 1, San Francisco. June 1990.

133.   Skowron G, Merigan TC, 047 Study Group of the AIDS Clinical Trials Group. Phase II trial of
       alternating and intermittent regimens of zidovudine (ZDV) and 2',3'-dideoxycytidine (ddC) in ARC
       and AIDS. VI International Conference on AIDS, vol. 1, San Francisco. June 1990.
                                                    83
  Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 391 of 582 PageID #:
                                     18037




134.   Felgner PL, Richman DD, Hostetler KY. Marine retrovirus-induced immunodeficiency disease:
       comparative effects of AZT and liposomal AZT monophosphate. VI International Conference on
       AIDS, vol. 1, San Francisco. June 1990.

135.   Shirasaka T, Yarchoan R, Aoki S, Ford H, DeVico A, Sarngadharan MG, Richman DD, Broder S,
       Mitsuya H. In vitro study of drug-sensitivity of HIV strains isolated from patients with AIDS or ARC
       before and after therapy with AZT and/or 2,3'-dideoxycytidine (ddC). VI International Conference on
       AIDS, vol. 1, San Francisco. June 1990.

136.   Kumar R, Richman DD, Hostetler KY. Antiretroviral effects of glycerophospholipid stereoisomers of
       AZT on HIV replication in HT4-6C cells. VI International Conference on AIDS, vol. 1, San Francisco.
       June 1990.

137.   Li J-L, Felgner PL, Richman DD, Hostetler KY. Murine retrovirus-induced immunodeficiency disease:
       comparative effects of AZT and liposomal AZT monophosphate. VI International Conference on
       AIDS, San Francisco, CA. June 1990.

138.   Kornbluth RS, Richman DD. Macrophages productively infected with HIV resist superinfection by
       vesicular stomatitis virus (VSV). VI International Conference on AIDS, vol. 2, San Francisco. June
       1990.

139.   Spina CA, Terry L, Rosen J, McCutchan JA, Richman DD. Identification of T cell antigenic epitopes of
       HIV by proliferative responses to synthetic peptides of the env glycoproteins. VI International
       Conference on AIDS, San Francisco, CA, June, 1990.

140.   Bozzette S, Skowron G, Arrezzo J, Spector SA, Pettinelli C, Richman DD, ddC Study Group of the
       ACTG. ACTG 050: Alternating (ALT) and intermittent (INT) ddC and AZT in the treatment of persons
       with advanced HIV infection and hematologic intolerance to AZT. VI International Conference on
       AIDS, vol. 3, San Francisco, June, 1990.

141.   Bozzette SA, Larsen R, Chiu J, Rothman P, Jacobsen J, Richman DD, The California Collaborative
       Treatment Group. Successful secondary prophylaxis of cryptococcal meningitis (CM) with fluconazole
       (FLU): a placebo-controlled trial. Sixth International Conf. on AIDS, San Francisco, CA, June, 1990.

142.   Meng T, Boota A, Fischl MA, Spector S, McCaan M, Richman DD. ACTG 106: Phase I/II dose finding
       study of concurrently administered dideoxycytidine (ddC) and Zidovudine (ZDV, AZT). VI
       International Conference on AIDS, vol. 3, San Francisco, June, 1990.

143.   Fischl M, Parker CB, Pettinelli C, Wulfsohn M, Rasheed S, The AIDS CLinical Trials Group. The
       efficacy and safety of a lower dose of zidovudine in the treatment of patients with AIDS-associated
       PCP. VI International Conference on AIDS, San Francisco, CA, June, 1990.

144.   Meylan PR, Richman DD, Kornbluth RS. Effects of live mycobacteria and muramyl peptides on the
       replication of HIV in human macrophages. VIIIth International Congress of Virology, Berlin, August
       26, 1990.

145.   Greenberg S, Sampson J, Buckley R, Richman D, Milwee S, the ZDV HIV Asymptomatic Study Group.
       Zidovudine (ZDV) therapy in asymptomatically HIV infected individuals: Multicenter study of safety
       and efficacy. 30th Interscience Conference on Antimicrobial Agents and Chemotherapy, Atlanta,
                                                    84
  Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 392 of 582 PageID #:
                                     18038



       October, 1990.

146.   Bozzette SA, Larsen R, Chiu J, Rothman P, Jacobsen P, Richman D, The California Collaborative
       Treatment Group. Successful secondary prophylaxis of cryptococcal meningitis (CM) with fluconazole
       (FLU): A placebo controlled trial. 30th Interscience Conference on Antimicrobial Agents and
       Chemotherapy, Atlanta, October, 1990.

147.   Schmitt F, Baer P, Cox M, Greenberg S, Richman DD, Buckley R, King J, Milwee S, The ZDV HIV
       Asymptomatic Study Group. Zidovudine (AZT) treatment of asymptomatic HIV infection: initial
       neuropsychological (NP) outcomes. 30th Interscience Conference on Antimicrobial Agents and
       Chemotherapy, Atlanta, October, 1990.

148.   Richman DD. Prospects for therapy: promising new antiretroviral compounds. Cinquieme Colloque
       Des "Cent Gardes", Pasteur Vaccins, Marnes-La-Coquette, France, October 29-31, 1990.

149.   Carson DA, Terai C, Richman DD. Therapeutic strategies for elimination of HIV from monocytes.
       Universitywide AIDS Research Program and Task Force on AIDS Annual Meeting of Principal
       Investigators, San Diego, CA, March 1990.

150.   López-Galíndez C, Rojas JM, Nájera R, Richman DD, Perucho M. Characterization of genetic variation
       and AZT resistance mutations of HIV by the RNase A mismatch method. VIIIth International
       Congress of Virology, Berlin, August 26-31, 1990.

151.   Kornbluth RS, Meylan PR, Munis JR, Guatelli JC, Richman DD. Mechanisms of HIV resistance in
       interferon-treated macrophages. J Leuk Biol, Suppl 1, Abstract #252, 1990.

152.   Richman DD. AZT Resistance. HIV Disease: Pathogenesis and Therapy Symposium, Grenelefe,
       Florida, March 13-17, 1991. JAIDS 4:315:1991.

153.   Spina CA, Guatelli JC, Richman DD. Transcription of HIV-1 regulatory genes in non-productively
       infected, primary CD4 lymphocytes: preferential expression of nef. HIV Disease: Pathogenesis and
       Therapy Symposium, Grenelefe, Florida, March 13-17, 1991. JAIDS 4:328-329:1991.

154.   Kornbluth RS, Richman DD. Macrophages productively infected with HIV resist superinfection by
       vesicular stomatitis virus (VSV). HIV Disease: Pathogenesis and Therapy Symposium, Grenelefe,
       Florida, March 13-17, 1991. JAIDS 4:334:1991.

155.   Meylan PR, Munis JR, Richman DD, Kornbluth RS. Interaction between HIV and mycobacteria in
       macrophages cultured in vitro. HIV Disease: Pathogenesis and Therapy Symposium, Grenelefe,
       Florida, March 13-17, 1991. JAIDS 4:336:1991.

156.   Gingeras TR, Prodanovich P, Latimer T, Richman DD, Guatelli JC, Barringer K. The use of self-
       sustained sequence replication (3SR) amplification and bead-based sandwich hybridization (BBSH) to
       detect AZT-resistant mutants of HIV-1. HIV Disease: Pathogenesis and Therapy Symposium,
       Grenelefe, Florida, March 13-17, 1991. JAIDS 4:349:1991.

157.   Shirasaka T, Yarchoan R, Aoki S, Ford H, DeVico A, Sarngadharan MG, Richman DD, Broder S,
       Mitsuya H. in vitro study of drug-sensitivity of HIV strains isolated from patients with AIDS or ARC
       before and after therapy with AZT and/or 2'3'-dideoxycytidine (ddC). Annual Meeting Sponsored by
       the Laboratory of Tumor Cell Biology: Frontiers in Human Retrovirology and Related Topics,
                                                    85
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 393 of 582 PageID #:
                                    18039



       Bethesda, Maryland, August 11-17, 1990. AIDS Res Hum Retrovir 7:130-131:1991.

158.   Hsu M-C, Schutt A, Holly M, Slice L, Dhingra U, Antelman D, Richman DD. HIV TAT inhibitor. The
       Fourth International Conference On Antiviral Research, New Orleans, Louisiana, April 21-26, 1991.

159.   Chaisson RE, Keruly J, Richman DD, Creagh-Kirk T, Moore RD, the ZDV Epidemiology Group.
       Incidence and natural history of Mycobacterium avium-complex infection in advanced HIV disease
       treated with zidovudine. American Thoracic Society, American Lung Association, 1991.

160    López-Galíndez C, Rojas JM, Nájera I, Nájera R, Richman DD, Perucho M. Characterization of
       genetic variation and AZT resistance mutations of HIV by the RNase A mismatch method. Annual
       Meeting: The Laboratory of Tumor Cell Biology, Bethesda, Maryland, September 1-8, 1991.

161.   Wu AW, Rubin HR, Bozzette SA, Mathews WC, Snyder R, Wright B, McCutchan JA, Spector SA,
       Richman DD. A longitudinal study of quality of life in asymptomatic HIV infection. VII International
       Conference on AIDS, Florence, Italy, June 16-21, 1991.

162.   Meylan PR, Guatelli JC, Munis JR, Kornbluth RS, Richman DD. Interferons inhibit the replication of
       HIV-1 in macrophages by reducing both viral DNA and regulatory gene mRNAs. VII International
       conference on AIDS, Florence, Italy, June 16-21, 1991.

163.   Moore RD, Kessler H, Richman DD. Non-Hodgkin lymphoma in patients with advanced HIV-infection
       treated with zidovudine. VII International conference on AIDS, Florence, Italy, June 16-21, 1991.

164.   Gingeras TR, Prodanovich P, Latimer T, Richman DD, Guatelli JC, Barringer K. The use of self-
       sustained sequence replication (3SR) amplification and bead-based sandwich hybridization (BBSH) to
       detect AZT-resistant mutants of HIV-1. VII International conference on AIDS, Florence, Italy, June
       16-21, 1991.

165.   Easterbrook PJ, Keruly JC, Moore RD, the ZDV Epidemiology Study Group. Racial/ethnic differences
       in outcome with zidovudine therapy. VII International conference on AIDS, Florence, Italy, June 16-
       21, 1991.

166.   Hostetler KY, Gardner MF, Richman DD. Phosphatidyl ddC, a phospholipid prodrug of
       dideoxycytidine: antiviral properties and improved pharmacokinetics in mice. VII International
       conference on AIDS, Florence, Italy, June 16-21, 1991.

167.   Chaisson RE, Keruly J, Richman DD, Moore RD, the ZDV Epidemiology Study Group. Prophylazis for
       pneumocystis and survival in advanced HIV infection treated with zidovudine. VII International
       conference on AIDS, Florence, Italy, June 16-21, 1991.

168.   Hooton TM, Dejarnette L, Tartaglione T, Paar D, Jones T, Santangelo J, Smiles KA, Straus S,
       Richman DD, Corey L. Serial phase II dose-escalation studies of the oral pyrimidine nucleoside
       analog FIAC and its metabolite FIAU in human immunodeficiency virus-infected patients. (Abstract
       1218) 31st Interscience Conference on Antimicrobial Agents and Chemotherapy, Chicago, Illinois,
       Sept 29 - Oct 2, 1991.

169.   Hsu M-C, Schutt AD, Holly M, Slice LW, Sherman MI, Richman DD, Potash MJ, Volsky DJ. Inhibition
       of HIV replication in acute and chronic infection in vitro by a tat antagonist. Keystone Symposia on
       Prevention and Treatment of AIDS, Keystone, Colorado March 27 - April 4, 1992. J Cell Biochem
                                                     86
  Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 394 of 582 PageID #:
                                     18040



       Suppl 16E:13, 1992.

170.   Merluzzi VJ, Grob PM, Wu JC, Cohen KA, Ingraham R, Shih C-K, Hargrave KD, Adams J, Farina P,
       Griffin J, Sullivan JL, Richman DD, Rosenthal AS. Nevirapine, a non nucleoside inhibitor of HIV-1
       reverse transcriptase. Keystone Symposia on Prevention and Treatment of AIDS, Keystone, Colorado
       March 27 - April 4, 1992. J Cell Biochem Suppl 16E:14, 1992.

171.   Kornbluth RS and Richman DD. Recovery of infectious HIV following the passage of apoptotic
       cellular debris through phagocytic macrophages. Keystone Symposia on Prevention and Treatment
       of AIDS, Keystone, Colorado March 27 - April 4, 1992. J Cell Biochem Suppl 16E:23, 1992.

172.   Meylan PRA, Guatelli JC, Munis JR, Kornbluth RS, Richman DD. Multiple mechanisms for the
       interferon inhibition of hIV replication in macrophages. Keystone Symposia on Prevention and
       Treatment of AIDS, Keystone, Colorado March 27 - April 4, 1992. J Cell Biochem Suppl 16E:25,
       1992.

173.   Spina CA, Kwoh TJ, Richman DD. Reverse transcription and establishment of a replication-competent
       form of HIV-1 DNA in quiescent primary CD4 lymphocytes. Keystone Symposia on Prevention and
       Treatment of AIDS, Keystone, Colorado March 27 - April 4, 1992. J Cell Biochem Suppl 16E:42,
       1992.

174.   Guatelli JC and Richman DD. Development of hammerhead ribozymes as inhibitors of HIV-1
       replication. Keystone Symposia on Prevention and Treatment of AIDS, Keystone, Colorado March 27
       - April 4, 1992. J Cell Biochem Suppl 16E:79, 1992.

175.   Gingeras TR, Prodanovich P, Richman DD. Use of 3SR RNA specific amplification and bead-based
       sandwich hybridization in the detection of drug resistant HIV-1 mutants. Second Workshop on Viral
       Resistance, Herndon, Virginia, May 13-15, 1992.

176.   Richman DD. Drug susceptibility testing of HIV-1 in vitro: an overview of phenotypic assays. Second
       Workshop on Viral Resistance, Herndon, Virginia, May 13-15, 1992.

177.   Griffin J, Shih C-K, Rose J, Hansen G, Bacolla A, Lowy I, Goff S, Prodanovich P, Richman D. HIV-1
       response to nevirapine and its analogues. Second Workshop on Viral Resistance, Herndon, Virginia,
       May 13-15, 1992.

178.   Woolf NK, Koehrn FJ, Richman DD. Fibronectin and Na,K-ATPase expression in the cochlea during
       experimental guinea pig cytomegalovirus labyrinthitis. Association for Research in Otolaryngology
       1992.

179.   Richman DD and the 164/168 Study Team. The emergence of nevirapine resistance in clinical trials.
       HIV Drug Resistance Workshop, Noordwijk, The Netherlands, July 17-18, 1992.

180.   Richman DD and the 164/168 Study Team. Loss of Nevirapine activity associated with the
       emergence of resistance in clinical trials. VIII International Conference on AIDS/III STD World
       Congress, Amsterdam, The Netherlands, July 19-24, 1992.

181.   Cheeseman SH and the ACTG 164/168 Study Team. Nevirapine (NVP) alone and in combination with
       zidovudine. VIII International Conference on AIDS/III STD World Congress, Amsterdam, The
       Netherlands, July 19-24, 1992.
                                                    87
  Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 395 of 582 PageID #:
                                     18041




182.   Beltangady M, Cross A, Brown M, Kahn J, Lagakos S, Richman D, Dolin R, Pettinelli C, Smaldone L,
       and AIDS Clinical Trials Group 116B/117 Study Team. Examination of the correlation between early
       surrogate markers and clinical endpoints in the ACTG Trial 116B/117. VIII International Conference
       on AIDS/III STD World Congress, Amsterdam, The Netherlands, July 19-24, 1992.

183.   Smaldone L, Beltangady M, Lagakos S, Richman D, Dolin R, Pettinelli C, Schindzielorz A, Cross A,
       Kahn J and the AIDS Clinical Trials Group 116B/117 Study Team. The relative safety of didanosine
       and zidovudine in the ACTG 116B/117-A randomized, double-blind trial. VIII International
       Conference on AIDS/III STD World Congress, Amsterdam, The Netherlands, July 19-24, 1992.

184.   Gallant JE, Moore RD, Richman DD, Keruly J, Chaisson RE, the Zidovudine Epidemiology Study
       Group. Natural history of CMV disease in patients with advanced HIV disease treated with
       zidovudine. VIII International Conference on AIDS/III STD World Congress, Amsterdam, The
       Netherlands, July 19-24, 1992.

185.   Kahn J, Lagakos S, Richman D, Dolin R, Pettinelli C, McLaren C, Cross A, Beltangady M, Smaldone L
       and AIDS Clinical Trials Group 116B/117 Study Team. ACTG protocol 116B/117; clinical outcome of a
       randomized double blind controlled study of ddI and ZDV. VIII International Conference on AIDS/III
       STD World Congress, Amsterdam, The Netherlands, July 19-24, 1992.

186.   Richman DD. Current advances in anti-retroviral therapy. 32nd Interscience Conference on
       Antimicrobial Agents and Chemotherapy (ICAAC), Anaheim, California, October 11-14, 1992.

187.   Knupp C, Beltangady M, Kahn J, Lagakos S, Richman D, Petinelli C, Smaldone L. Compliance
       assessment in ddI/ZDV phase III trials using randomly obtained plasma concentration values. 32nd
       Interscience Conference on Antimicrobial Agents and Chemotherapy (ICAAC), Anaheim, California,
       October 11-14, 1992.

188.   Borgese J, Cislo A, Earley J, Holly M, Holman M, Hsu M-C, Huryn J, Keith D, Luk K-C, Moore D,
       Richou A, Schutt A, Sluboski B, Tam S, Richman D, Volsky D. Benzodiazepine HIV-TAT inhibitors:
       synthesis, SAR, and antiviral activity. 32nd Interscience Conference on Antimicrobial Agents and
       Chemotherapy (ICAAC), Anaheim, California, October 11-14, 1992.

189.   Paar DP, Hooton TM, Smiles KA, Di Bisceglie A, Havlir DV, Richman DD, Gretch DR, Corey L, Straus
       SE. The effect of FIAU on chronic hepatitis B virus (HBV) infection in HIV-infected subjects (ACTG
       122b). 32nd Interscience Conference on Antimicrobial Agents and Chemotherapy (ICAAC), Anaheim,
       California, October 11-14, 1992.

190.   Kornbluth RS, Richman DD. Infectious HIV can be recovered from phagocytic macrophages exposed
       to the apoptotic cellular debris of infected cells. FASEB J 6:A1978, 1992.

191.   Kornbluth RS, Bigby T, Spragg RG, Richman DD. Genotypic analysis of HIV reverse transcriptase
       susceptibilities to antiviral agents. Amer Rev Respir Dis 145:A656, 1992.

192.   Richman DD. HIV Resistance to antiviral drugs. International Congress on Drug Therapy in HIV
       Infection, Glasgow, Scotland, November 9-12, 1992. AIDS Supplement 6:S3.

193.   Smaldone L, Beltangady M, Lagakos S, Richman DD, Dolin R, Pettinelli C, Schindzielorz A, Cross A,
       Kahn J and AIDS Clinical Trials Group 116B/117 Study Team. The relative safety of didanosine and
                                                    88
  Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 396 of 582 PageID #:
                                     18042



       zidovudine in the ACTG 116B/117 - a randomized, double-blind trial. International Congress on Drug
       Therapy in HIV Infection, Glasgow, Scotland, November 9-12, 1992. AIDS Supplement 6:S6.

194.   Richman DD. HIV Drug Resistance. II Congreso Nacional Sobre El Sida, Bilbao, Spain, March 2-5,
       1993.

195.   Kornbluth RS, Rhodes J, Richman DD: Recovery of infectious HIV following the passage of apoptotic
       cellular debris through phagocytic macrophages. CHEST 103:102-103, 1993.

196.   Corbeil J, Badel P, Rapaport E, Wong-Staal F, Richman DD, Looney D. Effects of retinoid compounds
       on the proliferation of Kaposi Sarcoma cell cultures. Keystone Symposia on Molecular and Cellular
       Biology, Albuquerque, NM, March 29-April 4, 1993. Journal of Cellular Biochemistry, Supplement
       17E:13, 1993.

197.   Meylan PRA, Kornbluth RS, Richman DD. Sulfated polyanions enhance HIV-1 replication in
       macrophages. Keystone Symposia on Molecular and Cellular Biology, Albuquerque, NM, March 29-
       April 4, 1993. Journal of Cellular Biochemistry, Supplement 17E:19, 1993.

198.   Chowers MY, Spina CA, Kwoh TJ, Fitch NJS, Richman DD, Guatelli JC. The nef orf of HIV NL4-3 has
       a positive effect on viral replication rate in cell lines. Keystone Symposia on Molecular and Cellular
       Biology, Albuquerque, NM, March 29-April 4, 1993. Journal of Cellular Biochemistry, Supplement
       17E:43, 1993.

199.   Guatelli J, Riggs N, Richman D. Mutagenesis of the HIV-1 rev splice acceptor region: unexpected
       generation of dominant defective viral genomes. Keystone Symposia on Molecular and Cellular
       Biology, Albuquerque, NM, March 29-April 4, 1993. Journal of Cellular Biochemistry, Supplement
       17E:47, 1993.

200.   Matsuzaki H, Richman DD, Kornbluth RS. Amplification and sequencing of the 5' and 3' tar elements
       in viral RNA from HIVBaL infected macrophages. Keystone Symposia on Molecular and Cellular
       Biology, Albuquerque, NM, March 29-April 4, 1993. Journal of Cellular Biochemistry, Supplement
       17E:51, 1993.

201.   Spina CA, Kwoh TJ, Chowers MY, Richman DD. The importance of nef in the induction of HIV-1
       replication from primary, quiescent CD4 lymphocytes. Keystone Symposia on Molecular and Cellular
       Biology, Albuquerque, NM, March 29-April 4, 1993. Journal of Cellular Biochemistry, Supplement
       17E:57, 1993.

202.   Kornbluth RS, Richman DD. Debris from apoptotic, HIV-1-infected T cells infects macrophages in a
       manner that is distinct from a macrophage-tropic virus. Keystone Symposia on Molecular and
       Cellular Biology, Albuquerque, NM, March 29-April 4, 1993. Journal of Cellular Biochemistry,
       Supplement 17E:67, 1993.

203.   Richman DD. New trends in HIV infection. Dermatology 2000 Conference, Vienna, Austria, May 18-
       21, 1993.

204.   Richman DD and the ACTG 164/168 Study Team. Nevirapine resistance during clinical trials. HIV
       Drug-Resistance Workshop, Noordwijk, The Netherlands, June 3-5, 1993.

205.   Kuritzkes DR, Johnson VA, Crumpacker CS, Japour AJ and the ACTG 116B/117 Virology Resistance
                                                     89
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 397 of 582 PageID #:
                                    18043



       Team. Baseline prevalence and clinical significance of zidovuidne (ZDV) resistance mutations in HIV-
       1 isolates from patients participating in ACTG protocol 116B/117. HIV Drug-Resistance Workshop,
       Noordwijk, The Netherlands, June 3-5, 1993.

206.   D'Aquila R, Johnson VA, Kuritzkes D, Japour A, Crumpacker C, Richman DD and the ACTG Protocol
       116B/117 Team. HIV-1 drug resistance and syncytium-inducing phenotype: associations with
       disease progression among ACTG 116B/117 subjects. HIV Drug-Resistance Workshop, Noordwijk,
       The Netherlands, June 3-5, 1993.

207.   Hostetler KY, Basava C, Selk L, Gardner N, Parker S, Richman DD. HIV protease inhibitor lipid
       prodrug exhibits greatly prolonged plasma residence time in vivo. IXth International Conference on
       AIDS/IVth STD World Congress, Berlin, Germany June 6-11, 1993.

208.   Havlir D and the ACTG 164 & 168 Study Teams. Antiviral acitivity of nevirapine at 400 mg in p24
       antigen positive adults. IXth International Conference on AIDS/IVth STD World Congress, Berlin,
       Germany, June 6-11, 1993.

209.   Haubrich RH and the ACTG 213 Team. A randomized study of safety, tolerance, pharmacokinetics,
       and acitivity of oral RO 24-7429 (tat antagonist) in patients with HIV infection. IXth International
       Conference on AIDS/IVth STD World Congress, Berlin, Germany, June 6-11, 1993.

210.   Broor S, Kausari A, Zhang B, Seth P, Richman DD. Stimulation of HIV replication in mononuclear
       phagocytes by leukemia inhibitory factor. IXth International Conference on AIDS/IVth STD World
       Congress, Berlin, Germany, June 6-11, 1993.

211.   Gallant JE, Moore Rd, Richman DD. Risk factors for Kaposi's sarcoma in patients with advanced HIV
       disease treated with zidovudine. IXth International Conference on AIDS/IVth STD World Congress,
       Berlin, Germany, June 6-11, 1993.

212.   Havlir D and the ACTG 208 Study Team. An open-label pilot study to evaluate the development of
       resistance to nevirapine (BI-RG-587) in HIV-infected patients with CD4 cell count 500/MM3. IXth
       International Conference on AIDS/IVth STD World Congress, Berlin, Germany, June 6-11, 1993.

213.   D'Aquila R, Johnson V, Kuritzkes D, Japour A, Crumpacker C, Richman DD and ACTG 116B/117
       Team. HIV-1 drug resistance and syncytium-inducing phenotype: Associations with disease
       progression among ACTG 116B/117 subjects. IXth International Conference on AIDS/IVth STD
       World Congress, Berlin, Germany, June 6-11, 1993.

214.   Cheeseman SH, Murphy Rl, Saag MS, Havlir D and the ACTG 164/168 Study Team. Safety of high
       dose nevirapine (NVP) after 200 mg/d lead-in. IXth International Conference on AIDS/IVth STD
       World Congress, Berlin, Germany, June 6-11, 1993.

215.   Lai S, Fischl MA, Richman DD, Lin A, Nauss-Karol C, Liebeman J. Using CD4+ to construct a
       surrogate marker in the evaluation of treatments for HIV-1 infection. IXth International Conference
       on AIDS/IVth STD World Congress, Berlin, Germany, June 6-11, 1993.

216.   Richman DD. Interactions of drug resistance mutations of isolates of HIV from patients treated with
       Nevirapine. Annual Meeting of Laboratory of Tumor Cell Biology, Bethesda, Maryland, August 22-28,
       1993. AIDS Res Human Retroviruses 10(Suppl 1):S23, 1994.


                                                     90
  Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 398 of 582 PageID #:
                                     18044



217.   Tierney M, Pottage J, Kessler H, Fischl M, Richman D, Merigan T, Powderly W, Pettinelli C, Sherman
       J, Hirsch M. The tolerability and pharmacokinetics of N-butyl-deoxynojirimycin in patients with
       advanced HIV disease (ACTG 100). 33rd Interscience Conference on Antimicrobial Agents and
       Chemotherapy (ICAAC), New Orleans, LA, October 17-20, 1993.

218.   Kuritzkes DR, Welles S, Johnson VA, D'Aquila R, Richman DD, Crumpacker CS, Reichelderfer P, De
       Gruttola V, Japour AJ. Baseline prevalence and clinical significance of zidovudine resistance
       mutations in HIV-1 isolates from patients participating in ACTG protocol 116B/117. The First National
       Conference on Human Retroviruses and Related Infections, Washington, DC, December 12-16,
       1993.

219.   Eastman PS, Richman DD, Urdea M, Kolberg J. Evaluation of the amino acid 215 genotype of HIV-1
       reverse transcriptase and viral load in the plasma of patients during nevirapine monotherapy or
       nevirapine/ZDV combination therapy. The First National Conference on Human Retroviruses and
       Related Infections, Washington, DC, December 12-16, 1993.

220.   Havlir D, Murphy R, Saag M, Kaul I, Johnson V, Richman DD, the ACTG 164 and 168 Study Teams.
       Nevirapine: further dose escalation of monotherapy (600 mg/daily) and combination therapy with
       zidovudine. The First National Conference on Human Retroviruses and Related Infections,
       Washington, DC, December 12-16, 1993.

221.   Corbeil J, Howell ML, Richman DD. Analysis of HIV-induced apoptosis: viral infection is required. The
       First National Conference on Human Retroviruses and Related Infections, Washington, DC,
       December 12-16, 1993.

222.   D'Aquila R, Johnson VA, Welles S, Japour AJ, Kuritzkes DR, De Gruttola V, Reichelderfer PS, Coombs
       R, Crumpacker CS, Kahn JO, Richman DD. Zidovudine resistance at entry to ACTG protocol
       116B/117 predicted HIV-1 disease progression. The First National Conference on Human
       Retroviruses and Related Infections, Washington, DC, December 12-16, 1993.

223.   Kornbluth RS and Richman DD. HIV-1 DNA survives apoptosis in infected T cells and is taken up by
       phagocytosing macrophages with the production of new infectious virus. The First National
       Conference on Human Retroviruses and Related Infections, Washington, DC, December 12-16, 1993

224.   Richman DD. Resistance to antiretrovirals. The First National Conference on Human Retroviruses
       and Related Infections, Washington, DC, December 12-16, 1993.

225.   Lamson M for the ACTG 164 Study Team. Pharmacokinetics of nevirapine following single and
       multiple doses of 12.5, 50, 200 and 400 mg/d to HIV-infected patients. The First National
       Conference on Human Retroviruses and Related Infections, Washington, DC, December 12-16,
       1993.

226.   Woolf NK, Jaquish D, Go V, Koehrn FJ, Jackson-Friedman C, Richman DD, Isom HC. Detection of
       guinea pig cytomegalovirus nucleic acid during primary acute and chronic persistent infection by
       polymerase chain reaction. Proceedings IVth International Cytomegalovirus Conference, Paris,
       France, 1993.

227.   Kornbluth RS, Richman DD. Modulation of the pathway by which macrophages take up HIV-1 DNA
       from apoptotic infected T cells and regenerate infectious virions. Keystone Symposia on Molecular
       and Cellular Biology, Hilton Head, South Carolina, January 23-30, 1994. Journal of Cellular
                                                    91
  Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 399 of 582 PageID #:
                                     18045



       Biochemistry, Supplement 18B:120, 1994.

228.   Chowers MY, Spina CA, Kwoh TJ, Richman DD, Guatelli JC. Effect of HIV-1 nef during single cycle
       replication. Keystone Symposia on Molecular and Cellular Biology, Hilton Head, South Carolina,
       January 23-30, 1994. Journal of Cellular Biochemistry, Supplement 18B:129, 1994.

229.   Kusarit AB, Broor S, Zhang B, Seth P, Richman DD, Carson DA, Wachsman W, Lotz M. Stimulation of
       HIV replication in mono-nuclear phagocyctes by leukemia inhibitory factor. Keystone Symposia on
       Molecular and Cellular Biology, Hilton Head, South Carolina, January 23-30, 1994. Journal of Cellular
       Biochemistry, Supplement 18B:135, 1994.

230.   Little SJ, Riggs NL, Richman DD, Guatelli JC. Dominant negative effect of rev proviral mutants of
       HIV-1. Keystone Symposia on Molecular and Cellular Biology, Hilton Head, South Carolina, January
       23-30, 1994. Journal of Cellular Biochemistry, Supplement 18B:136, 1994.

231.   Richman DD. HIV phenotypes affecting therapeutic interventions. The 1994 UCLA/UCI AIDS
       Symposium, Palm Springs, CA, March 3-6, 1994.

232.   Richman DD. The therapeutic significance of HIV drug resistance. The VIth International Antiviral
       Symposium, Nice, France, June 7-10, 1994.

233.   Potts KE, Smidt ML, Stallings WC, Jr, Clare M, Pillay D, Richman DD, Bryant ML. In vitro selection
       and characterization of human immunodeficiency virus type 1 (HIV-1) variants with decreased
       sensitivity to hydroxyethylurea isostere containing protease inhibitors. 3rd International HIV Drug
       Resistance Workshop, Kauai, Hawaii, August 2-5, 1994.

234.   Najera I, Richman DD, Olivares I, Rojas JM, Najera R, Lopez-Galindez C. Natural occurence of
       resistance mutations in the pol gene of HIV-1 isolates. 3rd International HIV Drug Resistance
       Workshop, Kauai, Hawaii, Aug 2-5, 1994.

235.   Wong JK, Ignacio CC, Fitch NJS, Torriani F, Havlir D, Richman DD. Discordance of RT sequences
       conferring ZDV resistance in proviral DNA from brain and spleen. 3rd International HIV Drug
       Resistance Workshop, Kauai, Hawaii, August 2-5, 1994.

236.   Hooper C, Welles S, D'Aquila R, Japour A, Johnson V, Kurtizkes D, Jackson B, DeGruttola V,
       Crumpacker C, Richman DD, Kahn J, Kwok S, Todd J, Reichelderfer P, Coombs R. HIV-1 RNA level in
       plasma and association with disease progression, zidovudine sensitivity phenotype and genotype,
       syncytium-inducing phenotype, CD4+ cell count and clinical diagnosis of AIDS. 3rd International HIV
       Drug Resistance Workshop, Kauai, Hawaii, August 2-5, 1994.

237.   Pillay D, Smidt ML, Potts KE, Bryant ML, Richman DD. In vitro selection of protease inhibitor
       resistant human immunodeficiency virus type 1 (HIV-1) strains. 34th Interscience Conference on
       Antimicrobial Agents and Chemotherapy (ICAAC), Orlando, FL, October 4-7, 1994.

238.   Richman DD. HIV drug resistance. 2nd International Congress on Drug Therapy in HIV Infection,
       Glasgow, Scotland, November 18-22, 1994. AIDS Supplement 4 8:S3.

239.   Chowers M, Spina C, Richman DD, Guatelli J. Enhancement of viral infectivity by HIV-1 Nef. 2nd
       National Conference on Human Retroviruses and Related Infections, Washington, DC, January 29-
       February 2, 1995.
                                                     92
  Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 400 of 582 PageID #:
                                     18046




240.   Corbeil J, Rapaport E, Richman DD, Badel P, Looney D.J. Inhibition and killing of Kaposi's Sarcoma
       cells by retinoids. 2nd National Conference on Human Retroviruses and Related Infections,
       Washington, DC, January 29-February 2, 1995.

241.   Fischl MA, Richman DD, Flexner C, Meehan P, Para MF, Haubrich R, Cook J, Wood K, Karim A, The
       ACTG 282 Team. Phase I study of two formulations and dose schedules of SC-52151, a protease
       inhibitor. 2nd National Conference on Human Retroviruses and Related Infections, Washington, DC,
       January 29-February 2, 1995.

242.   Welles SL, Jackson JB, Yen-Lieberman B, Demeter L, Japour AJ, Johnson VA, Kuritzkes DR, D'Aquila
       RA, Reichelderfer P, Richman DD, Reichman R, McLaren C, Todd J, Kwok S, Fischl M, Dolin R,
       Crumpacker CS. Prognostic capacity of plasma HIV-1 RNA copy number in ACTG 116A. 2nd National
       Conference on Human Retroviruses and Related Infections, Washington, DC, January 29-February 2,
       1995.

243.   Havlir D, Eastman S, Richman DD. HIV-1 kinetics: rates of production and clearance of viral
       populations in asymptomatic patients treated with nevirapine. 2nd National Conference on Human
       Retroviruses and Related Infections, Washington, DC, January 29-February 2, 1995.

244.   Murphy R, Havlir D, Saag MS, Cheeseman SH, Dransfield K, The ACTG 168 Study Team. Safety,
       immunologic and virologic activity of nevirapine in combination with zidovudine therapy in HIV-
       infected patients. 2nd National Conference on Human Retroviruses and Related Infections,
       Washington, DC, January 29-February 2, 1995.

245.   Pieniazek D, Janini M, Luo C-C, De La Torre N, Peralta JM, Tanuri A, Schechter M, Pieniazek M,
       Kalish M, Schochetman G, Rayfield M. Confirmation of homotypic dual infections with HIV-1 and
       phylogenetic analysis of the contributing subtypes. 2nd National Conference on Human Retroviruses
       and Related Infections, Washington, DC, January 29-February 2, 1995.

246.   Haubrich RH, Hirsch M, Flexner C, Lederman M, Ginsberg R, Richman DD, The ACTG 213 Team.
       Effect of antiretroviral discontinuation (AD) and reintroduction on markers of HIV infection. 2nd
       National Conference on Human Retroviruses and Related Infections, Washington, DC, January 29-
       February 2, 1995.

247.   Gallant JE, Moore FD, Richman DD, Keruly J, Chaisson RE. Lack of association between acyclovir use
       and survival in patients with advanced HIV disease treated with zidovudine. 2nd National Conference
       on Human Retroviruses and Related Infections, Washington, DC, January 29-February 2, 1995.

248.   Flexner C, Richman DD, Bryant M, Karim A, Yeramian P, Meehan P, Haubrich R, Para MF, Fischl MA,
       the AIDS Clinical Trials Group (ACTG) 282 Study Team. Effect of protein binding on the
       pharmacodynamics of an HIV protease inhibitor. The Eighth International Conference on Antiviral
       Research, Santa Fe, NM, April 23-28, 1995.

249.   Guatelli J, Chowers M, Pandori M, Spina C, Richman D. Mechanism of enhancement of viral
       infectivity by HIV-1 nef. Keystone Symposia on Molecular and Cellular Biology, Keystone, CO, April
       2-23, 1995. Journal of Cellular Biochemistry, Supplement 21B:190, 1995.

250.   Kornbluth RS, Richman DD. Immunosuppressive effects of apoptotic debris from HIV-infected T cells
       on T cell proliferation. Keystone Symposia on Molecular and Cellular Biology, Keystone, CO, April 2-
                                                    93
  Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 401 of 582 PageID #:
                                     18047



       23, 1995. Journal of Cellular Biochemistry, Supplement 21B:208, 1995.

251.   Spina CA, Richman DD. Induction of HIV-1 replication can be dissociated from induction of cell
       proliferation in a primary CD4 cell model. Keystone Symposia on Molecular and Cellular Biology,
       Keystone, CO, April 2-23, 1995. Journal of Cellular Biochemistry, Supplement 21B:212, 1995.

252.   Havlir DV, Johnson VA, Hall DB, Robinson PA, Overbay CB, Richman DD. Factors determining
       sustained antiviral response to nevirapine. 4th International Workshop on HIV Drug Resistance,
       Sardinia, Italy. J AIDS 10 (Suppl. 3):S10-S11, 1995.

253.   Cavert W, Coombs RW, Grimes J, Kuritzkes D, Johnson V, Kappes J, Stein D, Beatty C, Erice A,
       Winters M, Katzenstein D, Johnson E, Rojo E, Mirabile M, Elbeik T, Tsiatis B, Corey L, ACTG Protocol
       194 Clinica and Virology Laboratories. Therapeutic significance of switching to didanosine (ddI) or
       adding ddI in subjects with ZDV-resistant HIV-1. 4th International Workshop on HIV Drug
       Resistance, Sardinia, Italy. J AIDS 10 (Suppl. 3):S20, 1995.

254.   Crumpacker C, Welles S, Yen-Lieberman B, Demeter L, Japour A, Smeaton L, Johnson V, Kuritzkes
       D, D'Aquila R, Reichelderfer P, Richman DD, Reichman R, McLaren C, Todd J, Kwok S, Coombs R,
       Jackson B. Correlation of plasma HIV-1 RNA level and development of resistance mutations to AZT
       and ddI with disease progression in patients with advanced HIV-1 disease and little or no AZT
       therapy. 4th International Workshop on HIV Drug Resistance, Sardinia, Italy. J AIDS 10 (Suppl.
       3):S21, 1995.

255.   Kozal MJ, Shah N, Yang R, Shen N, Fucini R, Merigan TC, Richman DD, Chee MS, Gingeras TR.
       Natural polymorphism of HIV-1 clade B protease gene and the implication for therapy. 4th
       International Workshop on HIV Drug Resistance, Sardinia, Italy. J AIDS (Suppl. 3):S38, 1995.

256.   Demeter L, Stannerud K, Mayers D, Fitzgibbon J, Sylvester S, Arens M, Fisher E, Shafer R, Zhao Y,
       Huang D, Reichelderfer P, Johnson V, Richman D, Rasheed S, Kuritzkes D, Japour A. Interlaboratory
       concordance of DNA sequence analysis of the HIV-1 reverse transcriptase (RT). 35th Interscience
       Conference on Antimicrobial Agents and Chemotherapy (ICAAC), San Francisco, CA, September 17-
       20, 1995.

257.   Richman DD. Genotypic and phenotypic characterization of HIV-1 as a tool to study pathogenesis.
       35th Interscience Conference on Antimicrobial Agents and Chemotherapy (ICAAC), San Francisco,
       CA, September 17-20, 1995.

258.   Hostetler KY, Kini GD, Richman DD. 1-0-Octadecylglycero-3-phosphonoformate exhibits enhanced
       activity and synergy with AZT against HIV, in vitro. 35th Interscience Conference on Antimicrobial
       Agents and Chemotherapy (ICAAC), San Francisco, CA, September 17-20, 1995.

259.   Richman DD. Antiviral chemotherapy: new drugs and new perspectives. Retroviruses of Human AIDS
       and Related Animal Diseases "Dixième Colloque Des Cent Gardes", Marnes-La-Coquette Near Paris,
       France, October 23-25, 1995.

260.   Woolf NK, Jaquish DV, Koehrn FJ, Jackson-Friedman C, Richman DD. Labyrinthitis and sensorineural
       hearing loss induced by murine cytomegalovirus (MCMV) in an immunodeficient SCID mouse model.
       ARO 18:149, 1995.

261.   Woolf NK, Jaquish DV, Koehrn FJ, Jackson-Friedman C, Richman DD. Cytomegalovirus induced
                                                    94
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 402 of 582 PageID #:
                                    18048



       neurologic disease in SCID mice: labyrinthitis and encephalitis. Proceedings Vth International
       Cytomegalovirus Conference, Stockholm, Sweden, 1995.

262.   Richman DD. Implications of drug resistance on viral dynamics and pathogenesis. Keystone
       Symposia on Molecular and Cellular Biology, Taos, NM, January 17-23, 1996.

263    Pandori MW, Fitch NJS, Spina CA, Richman DD, Guatelli JC. Mechanism of nef-mediated
       enhancement of infectivity of HIV-1. Keystone Symposia on Molecular and Cellular Biology, Taos,
       NM, January 17-23, 1996.

264.   Zhang H, Dornadula G, Wu Y, Havlir D, Richman DD, Pomerantz RJ. Kinetic analysis of intravirion
       reverse transcriptase in the blood plasma of HIV-1 infected-individuals: direct assessment of
       resistance to reverse transcriptase inhibitors in vivo. 3rd Conference on Retroviruses and
       Opportunistic Infections, Washington, DC, January 28-February 1, 1996.

265.   Spina C, Richman DD. Preferential replication of HIV-1 in the CD45RO "memory" subset of primary
       CD4 cells. 3rd Conference on Retroviruses and Opportunistic Infections, Washington, DC, January
       28-February 1, 1996.

266.   Gulick R, Mellors J, Havlir D, Eron J, Gonzalez C, McMahon D, Richman D, Valentine F, Jonas L,
       Meibohm A, Chiou R, Deutsch P, Emini E, Chodakewitz J. 3rd Conference on Retroviruses and
       Opportunistic Infections, Washington, DC, January 28-February 1, 1996.

267.   Richman DD. Resistance to antiretroviral drugs. 3rd Conference on Retroviruses and Opportunistic
       Infections, Washington, DC, January 28-February 1, 1996.

268.   Hostetler KY, Kini GD, Beadle JR, Aldern KA, Richman DD. Antiviral activity of alkylglycerol foscarnet
       analogs in HIV-1 infected HT4-6C cells: structure-activity studies. Ninth International Conference on
       Antiviral Research, Urabandai, Fukushima, Japan, May 19-24, 1996.

269.   Wong JK, Ignacio CC, Torriani F, Havlir D, Fitch NJS, Richman DD. In vivo compartmentalization of
       HIV: evidence from the examination of pol sequences from autopsy tissues. 5th International
       Workshop on HIV Drug Resistance, Whistler, Canada, July 3-6, Antiviral Therapy 1(Suppl 1):45,
       1996.

270.   Moutouh L, Richman Dd, Corbeil J. HIV-induced apoptosis requires the CD4 cytoplasmic tail and is
       accelerated by the presence of p56LCK. 15th Annual American Society for Virology Meeting, London,
       Ontario, Canda, July 13-17, 1996.

271.   Gulick RM, Mellors J, Havlir D, Eron J, Gonzalez C, McMahon D, Richman D, Valentine F, Rooney J,
       Jonas L, Meibohm A, Emini E, Chodakewitz J. Potent and sustained antiretroviral activity of indinavir
       (IDV), zidovudine (ZDV) and lamivudine (3TC). XI International Conference on AIDS, Vancouver,
       Canada, July 1996.

272.   Richman DD. Antiviral drug resistance in HIV. Instituto Juan March de Estudios e Investigaciones
       Centre for International Meetings on Biology: Workshop on RNA Viral Quasispecies. Mardrid, Spain,
       October 1996.

273.   Kornbluth RS, Richman DD. CD40L induces macrophages to produce MIP-1a, which protects CD4+ T
       cells from infection by NSI strains of HIV-1. Third International Workshop on HIV and Cells of

                                                     95
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 403 of 582 PageID #:
                                    18049



       Macrophage Lineage, Varenna, Lake of Como, Italy, October 16-19, 1996.

274.   Richman DD. New developments in antiretroviral therapy. Third International Workshop on HIV and
       Cells of Macrophage Lineage, Varenna, Lake of Como, Italy, October 16-19, 1996.

275.   Richman DD. HIV drug resistance - an overview. 3rd International Congress on Drug Therapy in HIV
       Infection. Birmingham, UK, November 1996, AIDS 10(Suppl 2), pp S7.

276.   Gervaix A, West D, Wong-Staal F, Richman D, Corbeil J. LTR-GFP: a new reporter system to monitor
       HIV infection and anti-HIV drug efficacy. 4th Conference on Retroviruses and Opportunistic
       Infections. Washington, DC, January 22-26, 1997.

277.   Kornbluth RS, Kee K, Richman DD. CD40 ligand (CD40L) stimulates human macrophages to produce
       large amounts of HIV-suppressive -chemokines. 4th Conference on Retroviruses and Opportunistic
       Infections. Washington, DC, January 22-26, 1997.

278.   Little S, Havlir D, Richman D, McLean A, Spina C. Dynamics of T lymphocytes in primary HIV
       infection. 4th Conference on Retroviruses and Opportunistic Infections. Washington, DC, January 22-
       26, 1997.

279.   Havlir DV, Haubrich R, Hwang J, Dunne M, Torriani F, Currier J, Forthal D, Bozzete SA, Richman DD,
       McCutchan JA. Sequential HIV RNA levels in patients with disseminated M. avium complex (MAC): a
       case control study. 4th Conference on Retroviruses and Opportunistic Infections. Washington, DC,
       January 22-26, 1997.

280.   Furman P, Barry DW, Borroto-Esoda K, Moxham C, Richman D, Sommadossi J-P, Endoh R, Niwa T,
       Yamamoto M, Szczech G. Preclinical development of MKC-442, a potent and selective non-nucleoside
       inhibitor of HIV reverse transcriptase. 4th Conference on Retroviruses and Opportunistic Infections.
       Washington, DC, January 22-26, 1997.

281.   Lopez-Galindez C, Sanchez-Palomino S, Olivares I, Yuste E, Richman DD. Random strong alterations
       in HIV 1 viral quasispecies due to antiviral treatment. 4th Conference on Retroviruses and
       Opportunistic Infections. Washington, DC, January 22-26, 1997.

282.   Günthard H, Wong J,, Ignacio C, Havlir D, Richman DD. Comparative performance of high density
       oligonucleotide sequencing and dideoxynucleotide sequencing of HIV pol from clinical samples. 4th
       Conference on Retroviruses and Opportunistic Infections. Washington, DC, January 22-26, 1997.

283.   Richman DD. Resisting resistance: strategic approaches to preventing and coping with resistance to
       antiretroviral drugs. 4th Conference on Retroviruses and Opportunistic Infections. Washington, DC,
       January 22-26, 1997.

284.   Wong JK, Günthard HF, Havlir DV, Haase AT, Zhang ZQ, Kwok S, Ignacio CC, Keating NA,
       Chodakewitz J, Emini E, Meibohm A, Jonas L, Richman DD. Reduction of HIV in blood and lymph
       nodes after potent antiretroviral therapy. 4th Conference on Retroviruses and Opportunistic
       Infections. Washington, DC, January 22-26, 1997.

285.   Schooley RT, the 141 W94 International Study Group. Preliminary data from a phase I/II study on
       the safety and antiviral efficacy of the combination of 141 W94 plus 1592U89 in HIV-infected
       patients with 150 to 400 CD4+ cells/mm3. 4th Conference on Retroviruses and Opportunistic
       Infections. Washington, DC, January 22-26, 1997.

286.   Richman DD. Antiviral drug resistance in HIV. 7th International Antiviral Symposium. Sydney,

                                                    96
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 404 of 582 PageID #:
                                    18050



       Australia, February 17-19, 1997.

287.   Rosowsky A, Fu H, Pai N, Mellors JW, Richman DD, Hostetler KY. Synthesis and inv vitro antiviral
       activity of long-chain 5'-(O-Alkoxycarbonylphosphinyl)-3'-azido-3'-deoxythymidines against drug-
       sensitive and AZT- or PFA-resistant human immunodeficiency virus type-1 (HIV-1). 10th International
       Conference on Antiviral Research. Atlanta, GA, April 6-11, 1997 (Antiviral Research 34:A43, 1997).

288.   Looney DJ, Witke W, Feigal E, Corbeil J, Richman D, Little S. Relationship of HHV-8 peripheral blood
       mononuclear cell burden to immunodeficiency, opportunistic infections, response to therapy, and
       stage of Kaposi’s Sarcoma. National AIDS Malignancy Conference. Bethesda, MD, April 28-30, 1997
       (JAIDS & Human Retrovirol 14:A36, 1997).

289.   Bessudo A, Rassenti L, Richman D, Havlir D, Feigal E, Kipps TJ. Skewed and unstable B-cell
       repertoire in serial blood samples of HIV infected patients. Potential role in the induction of AIDS-
       associated lymphoma. National AIDS Malignancy Conference. Bethesda, MD, April 28-30, 1997
       (JAIDS & Human Retrovirol 14:A51, 1997).

290.   Richman DD. The role of resistance and dynamics of HIV in antiviral therapy. J Clin Microbiol Infect
       3(Suppl 2):S92, 1997.

291.   Wong JK, Gunthard HF, Havlir DV, Zhang Z, Haase AT, Ignacio CC, Kwok S, Emini E, Richman DD.
       Effect of potent antiretroviral therapy on HIV RNA and DNA levels in blood and lymph nodes after
       one year of therapy. 2nd Joint Conference of Strategic Program for Innovative Research on AIDS
       Treatment (SPIRAT) and the National Cooperative Drug Discovery Groups for Treatment of HIV
       Infection (NCCDG-HIV). Vienna, June 22-26, 1997.

292.   Patick AK, Kuritzkes D, Johnson VA, Shugarts D, Bakhtiari M, Potts KE, Farnsworth A, Anderson R,
       Koel JL, Hazelwood JD, Nail CD, Duran M, Markowitz M, Ho D, Richman D. Genotypic and phenotypic
       analyses of HIV-1 variants isolated from patients treated with nelfinavir and other HIV-1 protease
       inhibitors. International Workshop on HIV Drug Resistance, Treatment Strategies and Eradication.
       St. Petersburg, FL, June 25-28, 1997.

293.   Johnson VA, Kuritzkes DR, Richman DD, Hirsch MS, Fischl MA, DeGruttola V, D’Aquila RT. HIV-1
       drug resistance and virological failure during combination therapy with nevirapine, zidovudine and
       didanosine. International Workshop on HIV Drug Resistance, Treatment Strategies and Eradication.
       St. Petersburg, FL, June 25-28, 1997.

294.   Günthard H, Wong J, Ignacio C, Havlir D, Richman D. Emergence of drug resistance in different
       tissue compartments in 10 patients using population-based sequencing after 1 year of potent
       antiretroviral therapy. International Workshop on HIV Drug Resistance, Treatment Strategies and
       Eradication. St. Petersburg, FL, June 25-28, 1997.

295.   Kini GD, Beadle JR, Aldern KA, Mellors JW, Richman DD, Hostetler KY. Lipid prodrug of a foscarnet-
       AZT conjugate: synthesis and antiviral activity against PFA- and AZT-resistant strains of HIV. Proc
       213th American Chemical Society, 1997.

296.   Gulick R, Mellors J, Havlir D, Eron J, Gonzalez C, McMachon D, Richman D, Valentine F, Jonas L,
       Meibohm A, Isaacs R, Condra J, Emini E, Chodakewitz J. Indinavir (IDV), Zidovudine (ZDV) and
       Lamivudine (3TC): concurrent or sequential therapy in ZDV-experienced patients. 37th Interscience
       Conference on Antimicrobial Agents and Chemotherapy (ICAAC), Toronto, Ontario, Canada, Sept 28-
       Oct 1, 1997.

297.   Mildvan D, Fischl M, Creagh T, Grossberg S, Nobak R, Witt P, Machado S, Mahmud M, Marshak A,
       Richman DD. The role of immune activation markers in antiretroviral-naive patients with advanced

                                                      97
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 405 of 582 PageID #:
                                    18051



       HIV disease. 37th Interscience Conference on Antimicrobial Agents and Chemotherapy (ICAAC),
       Toronto, Ontario, Canada, Sept 28-Oct 1, 1997.

298.   Bacheler LT, George H, Abremski K, Richman D, Mellors JW, Emini E, Schleif WA, Condra JH.
       Mutations associated with viral load rebound in patients treated with the HIV-1 non nucleoside
       reverse transcritptase inhibitor DMP 266 in combination with the HIV-1 protease inhibitor
       Crixovan®. 37th Interscience Conference on Antimicrobial Agents and Chemotherapy (ICAAC),
       Toronto, Ontario, Canada, Sept 28-Oct 1, 1997.

299.   Havlir DV, Friedland G, Pollard R, Tierney C, Smeaton L, Fox L, Richman DD, the ACTG 290/298
       Teams. Combination zidovudine and stavudine therapy versus other nucleosides: report of two
       randomized trials. 5th Conference on Retroviruses and Opportunistic Infections, Chicago, IL, Feb 1-5,
       1998.

300.   Sommadossi JP, Zhou XJ, Moore J, Havlir DV, Friedland G, Tierney C, Smeaton L, Fox L, Richman D,
       Pollard R, the ACTG 290 Team. Impairment of stavudine phosphorylation in patients receiving a
       combination of zidovudine and d4T. 5th Conference on Retroviruses and Opportunistic Infections,
       Chicago, IL, Feb 1-5, 1998.

301.   Eron J, Haubrich R, Richman D, Lang W, Tisdale M, Myers R, Pagano G, Rogers M. Preliminary
       assessment of 141W94 in combination with other protease inhibitors. 5th Conference on Retroviruses
       and Opportunistic Infections, Chicago, IL, Feb 1-5, 1998.

302.   Vazquez-Rosales JG, Yamamoto S, Switzer WM, Havlir DV, Richman DD, Folks TM, Heneine W. Rapid
       phenotypic determination of nevirapine-resistant HIV-1 by direct analysis of reverse transcriptase
       (RT) activity in plasma samples. 5th Conference on Retroviruses and Opportunistic Infections,
       Chicago, IL, Feb 1-5, 1998.

303.   Little S, Havlir D, Richman D, Spina C, McLean A. Viral population dynamics during acute HIV
       infection. 5th Conference on Retroviruses and Opportunistic Infections, Chicago, IL, Feb 1-5, 1998.

304.   Looney DJ, Witke W, Corbeil J, Richman D, Little S. Utility of HHV-8 DNA QC PCR: relationship of
       PBMC burden to stage of kaposi’s sarcoma and response to therapy. 5th Conference on Retroviruses
       and Opportunistic Infections, Chicago, IL, Feb 1-5, 1998.

305.   Moutouh L, Richman DD, Corbeil J. Molecular and cellular analysis of HIV-induced apoptosis in
       lymphoid T cell line expressing wild-type and mutated CD4 receptors. 5th Conference on Retroviruses
       and Opportunistic Infections, Chicago, IL, Feb 1-5, 1998.

306.   Kornbluth RS, Kee K, Richman DD. Molecular aspects of CD40 ligand (CD40L) stimulation of
       macrophages to produce HIV-suppressive -chemokines. 5th Conference on Retroviruses and
       Opportunistic Infections, Chicago, IL, Feb 1-5, 1998.

307.   Günthard H, Wong J, Leigh Brown A, D’Aquila R, Ignacio C, Johnson V, Kuritzkes D, Richman D.
       Higher selection pressure from antiretroviral drugs in vivo results in increased evolutionary distance.
       5th Conference on Retroviruses and Opportunistic Infections, Chicago, IL, Feb 1-5, 1998.

308.   Hezareh M, Wong JK, Ignacio CC, Richman DD, Spina CA. Differential T cell induction of productive
       HIV replication in samples from patients on prolonged suppressive therapy. 5th Conference on
       Retroviruses and Opportunistic Infections, Chicago, IL, Feb 1-5, 1998.

309.   Wong JK, Hezareh M, Gunthard HF, Havlir DV, Ignacio CC, Furtado M, Wolinsky SM, Spina CA,
       Richman DD. Persistence of replication competent HIV in patients with undetectable plasma virus.
       5th Conference on Retroviruses and Opportunistic Infections, Chicago, IL, Feb 1-5, 1998.

                                                     98
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 406 of 582 PageID #:
                                    18052




310.   Estaquier J, Brunner T, Amiesen J-C, Sheeter D, Moutouh L, Green DR, Richman DD, Corbeil J.
       Induction of T cell apoptosis by syncytium-inducing and non syncytium-inducing isolates of HIV-1.
       5th Conference on Retroviruses and Opportunistic Infections, Chicago, IL, Feb 1-5, 1998.

311.   Little S, Havlir D, Richman D, McLean A, Spina C. Dynamics of T lymphocytes in acute HIV infection
       before and after treatment. 5th Conference on Retroviruses and Opportunistic Infections, Chicago,
       IL, Feb 1-5, 1998.

312.   Leigh Brown A, D’Aquila RT, Johnson VA, Kuritzkes DR, Richman DD. Baseline sequence clusters
       predict response to combination therapy in ACTG 241. 5th Conference on Retroviruses and
       Opportunistic Infections, Chicago, IL, Feb 1-5, 1998.

313.   Havlir DV, Hirsch M, Collier A, Marschner I, Bassett R, Tebas P, Ioannidis J, Richman DD.
       Randomized trial of indinavir (IDV) vs. zidovudine (ZDV)/lamivudine (3TC) vs IDV/ZDV/3TC
       maintenance therapy after induction IDV/ZDV/3TC therapy. 5th Conference on Retroviruses and
       Opportunistic Infections, Chicago, IL, Feb 1-5, 1998.

314.   Zhang Z-Q, Schuler T, Cavert W, Notermans DW, Havlir D, Wong JK, Little S, Henry K, Danner SA,
       Richman DD, Haase AT. Response of follicular dendritic cells to antiretroviral combination therapy of
       HIV-1 infection in lymphoid tissues. 5th Conference on Retroviruses and Opportunistic Infections,
       Chicago, IL, Feb 1-5, 1998.

315.   Richman DD. Virologic Impact of combination antiretroviral therapy. Keystone Symposia on
       Molecular and Cellular Biology, Park City, Utah, March 13-19, 1998.

316.   Kini GD, Beadle JR, Aldern KA, Richman DD, Korba BE, Hostetler KY. Anti-hepatitis B virus activity of
       3-hexadecyloxypropane-1-phospho-penciclovir and 3-hexadecyloxypropane-1-phospho-
       dideoxyguanosine in 2.2.15 cells. 11th International Conference on Antiviral Research, San Diego,
       CA, April 5-10, 1998 (Antiviral Research 37:A65, 1998).

317.   Little S, McLean A, Richman D, Havlir D. Viral dynamics in acute HIV infection. 5th Annual HIV
       Dynamics & Evolution Conference, Santa Fe, New Mexico, April 18-20, 1998.

318.   Günthard HF, Wong JK, Leigh Brown A, D’Aquila R, Johnson V, Kuritzkes K, Richman DD. Nucleoside
       RT-inhibitor and NNRTI combination therapy drives evolution of HIV-1 pol resulting in increased
       evolutionary distances. 2nd International Workshop on HIV Drug Resistance & Treatment Strategies,
       Lake Maggiore, Italy, June 24-27, 1998 (Antiviral Therapy 3[Suppl 1], 1998).

319.   Leigh Brown AJ, D’Aquila RT, Johnson VA, Kuritzkes DR, Richman DD. Baseline sequence clusters
       predict response to combination therapy in ACTG 241. 2nd International Workshop on HIV Drug
       Resistance & Treatment Strategies, Lake Maggiore, Italy, June 24-27, 1998 (Antiviral Therapy
       3[Suppl 1], 1998).

320.   Heneine W, Garcia Lerma JG, Vazquez-Rosales JG, Qari S, Juodawlkis A, Havlir D, Schinazi RF,
       Richman DD, Folks TM. A novel non-culture-based approach for the rapid analysis of phenotypic
       resistance to reverse transcriptase inhibitors of HIV-1 from plasma. 2nd International Workshop on
       HIV Drug Resistance & Treatment Strategies, Lake Maggiore, Italy, June 24-27, 1998 (Antiviral
       Therapy 3[Suppl 1], 1998).

321.   Havlir DV, Petropoulos CJ, Hellmann NS, Whitcomb JM, Richman DD, the ACTG 343 Team. Evolution
       of drug resistance associated with loss of viral suppression in patients treated with indinavir,
       lamivudine and zidovudine. 2nd International Workshop on HIV Drug Resistance & Treatment
       Strategies, Lake Maggiore, Italy, June 24-27, 1998 (Antiviral Therapy 3[Suppl 1], 1998).
                                                    99
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 407 of 582 PageID #:
                                    18053




322.   Martinez-Picado J, De Pasquale MP, Hanna G, Rosenberg E, Sutton L, Savara AV, Wong JK, Richman
       DD, Silicano RF, Walker BD, D’Aquila RT. Molecular characterization of the latent reservoir of HIV-1
       during maximally suppressive combination therapy. 2nd International Workshop on HIV Drug
       Resistance & Treatment Strategies, Lake Maggiore, Italy, June 24-27, 1998 (Antiviral Therapy
       3[Suppl 1], 1998).

323.   Youle M, Stuyver L, Ball J, Moyle G, Beards G, Cane PA, Richman DD, Pillay D. Genotypic differences
       between plasma and seminal fluid HIV RNA in reverse transcriptase inhibitor experienced patients.
       2nd International Workshop on HIV Drug Resistance & Treatment Strategies, Lake Maggiore, Italy,
       June 24-27, 1998 (Antiviral Therapy 3[Suppl 1], 1998).

324.   Günthard HF, Ignacio CC, Kee K, Havlir DV, Spina CA, Hezareh M, Richman DD, Wong JK. HIV
       recovery from PBMC of patients with undetectable plasma viraemia is not due to residual viral
       replication. 2nd International Workshop on HIV Drug Resistance & Treatment Strategies, Lake
       Maggiore, Italy, June 24-27, 1998 (Antiviral Therapy 3[Suppl 1], 1998).

325.   Corbeil J, Gingeras TR, Mamtora G, Huang D, Richman DD. Quantitative molecular analysis of mRNA
       expression of HIV-infected T cell using high density oligonucleotide arrays. 12th World AIDS
       Conference, Geneva, June 28-July 3, 1998.

326.   Barile AJ, Mascola JR, Tasker SA, Shaffer RA, Richman DD, Brodine SK. Prevalence of HIV-1
       resistance mutations in a US military cohort of antiretroviral-naive recent seroconvertors. 12th World
       AIDS Conference, Geneva, June 28-July 3, 1998.

327.   Günthard HF, Wong JK, Spina C, Ignacio C, Kwok S, Christopherson C, Havlir D, Richman D.
       Induction of HIV-1 replication by influenza vaccination (IV) in patients on potent antiretroviral
       therapy. 12th World AIDS Conference, Geneva, June 28-July 3, 1998.

328.   Heneine W, Garcia-Lerma JG, Vasquez-Rosales H, Havlir D, Schinazi RF, Richman DD, Folks TM.
       Rapid phenotypic detection of HIV-1 resistance to lamivudine (3TC) and nevirapine (NVP) by direct
       analysis of plasma reverse transcriptase activity. 12th World AIDS Conference, Geneva, June 28-July
       3, 1998.

329.   Richman DD. Therapy - new aspects. Symposium on Prion and Lentiviral diseases, Reykjavik,
       Iceland, August 20-22, 1998.

330.   Guo LSS, Kiwan R, Najafi A, Hauser JD, Engbers CD, Pegg E, Amantea MA, Richman DD.
       Neutralization of HIV-1 by long-circulating pegylated CD4- liposomes. 38th Interscience Conference
       on Antimicrobial Agents and Chemotherapy (ICAAC), San Diego, CA, September 24-27, 1998.

331.   Leigh Brown AJ, Günthard HF, Precious HM, D’Aquila RT, Johnson VA, Kuritzkes DR, Richman DD.
       Baseline sequence variation predicts response to combination antiretroviral therapy in ACTG 241.
       38th Interscience Conference on Antimicrobial Agents and Chemotherapy (ICAAC), San Diego, CA,
       September 24-27, 1998.

332.   Richman DD. Antiviral therapy 1998-1999. 4th International Congress on Drug Therapy in HIV
       Infection, Glasgow, UK. AIDS 12[Suppl 4]:S1, 1998.

333.   Eron J, Haubrich R, Richman D, Lang W, Tisdale M, Myers R, Pagano G, Rogers M. Safety and
       efficacy of amprenavir in combination with other protease inhibitors. 4th International Congress on
       Drug Therapy in HIV Infection, Glasgow, UK. AIDS 12[Suppl 4]:S38, 1998.

334.   Richman DD. Minimizing the impact of drug resistance over the long term: issues related to
                                                     100
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 408 of 582 PageID #:
                                    18054



       sequencing of antiretroviral drugs. 34th Annual Meeting of the Infectious Diseases Society of America
       (IDSA), Denver, Colorado, November 12-15, 1998.

335.   Richman DD. Viral evolution and resistance in patients with undetectable plasma virus. International
       Conference on the Discovery and Clinical Development of Antiretroviral Therapies. St. Thomas, West
       Indies, US Virgin Islands, December 13-17, 1998.

336.   Hostetler KY, Kini GD, Hostetler SE, Beadle JR, Albanil S, Hammond JH, Mellors J, Richman DD.
       Structure-activity of sn-2 substituted analogs of 1-O-octadecyl-sn-glycero-3-foscarnet and synergy
       with zidovudine in HIV-1 infected cells, in vitro. International Conference on the Discovery and
       Clinical Development of Antiretroviral Therapies. St. Thomas, West Indies, US Virgin Islands,
       December 13-17, 1998.

337.   Wong J, Günthard H, Fiscus S, Zhang Z, Schlief W, Havlir D, Eron J, Mellors J, Gulick R, Valentine F,
       Jonas L, Ignacio C, Dao P, Isaacs R, Emini E, Haase A, Richman D. Residual HIV RNA and DNA in
       lymph node and HIV RNA in genital secretions and in CSF after two years of suppression of viremia
       in the Merck 035 cohort. 6th Conference on Retroviruses and Opportunistic Infections. Chicago,
       Illinois, January 31- February 4, 1999.

338.   Precious H, Leigh Brown AJ, Günthard HF, Wong JK, D’Aquila RT, Johnson VA, Kuritzkes DR,
       Richman DD. A multiple regression model predicting response to combination therapy from baseline
       sequence data identifies amino acid sites not previously associated with resistance. 6th Conference
       on Retroviruses and Opportunistic Infections. Chicago, Illinois, January 31- February 4, 1999.

339.   Martinez-Picado J, DePasquale MP, Wong J, Finzi D, Savara A, Sutton L, Richman D, Siliciano R,
       D’Aquila R. Genetic stability of the latent HIV reservoir in memory CD4 T cells during suppressive
       therapy. 6th Conference on Retroviruses and Opportunistic Infections. Chicago, Illinois, January 31-
       February 4, 1999.

340.   Feinberg J, Petropoulos CJ, Hellman N, Richman DD. Heterosexual transmission of NNRTI-resistant
       HIV-1. 6th Conference on Retroviruses and Opportunistic Infections. Chicago, Illinois, January 31-
       February 4, 199.9

341.   Sheeter DA, Leoni LM, Genini D, Carson DA, Richman DD, Corbeil J. HIV induces a p38 mitogen-
       activated protein kinase-independent ATF-2 phosphorylation which correlate with G2/M phase cell
       cycle arrest. 6th Conference on Retroviruses and Opportunistic Infections. Chicago, Illinois, January
       31- February 4, 1999.

342.   Günthard H, Wong J, Spina C, Ignacio C, Kwok S, Christopherson C, Wang J, Haubrich R, Havlir D,
       Richman D. Impact of influenza vaccinbation on HIV plasma RNA and pattersn of immune response
       in patients with HAART. 6th Conference on Retroviruses and Opportunistic Infections. Chicago,
       Illinois, January 31- February 4, 1999.

343.   Gulick R, Mellors J, Havlir D, Eron J, Valentine F, McMahon D, Gonzalez C, Jonas L, Meibohm A,
       Chodakewitz J, Isaacs R, Richman D. Treatment with indinavir, zidovudine and lamivudine: Three-
       year follow-up. 6th Conference on Retroviruses and Opportunistic Infections. Chicago, Illinois,
       January 31- February 4, 1999.

344.   Corbeil J, Sheeter D, Huang D, Richman DD, Gingeras T. Modulation of gene expression as
       monitored by high-density oligonucleotide arrays for the inoculation of HIV-1 upon T cells. 6th
       Conference on Retroviruses and Opportunistic Infections. Chicago, Illinois, January 31- February 4,
       1999.

345.   Kornbluth RS, Kee K, Richman DD. Cytokine effects on CD40 ligand stimulation of macrophages to

                                                    101
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 409 of 582 PageID #:
                                    18055



       produce HIV-suppressive -chemokines. 6th Conference on Retroviruses and Opportunistic
       Infections. Chicago, Illinois, January 31- February 4, 1999.

346.   Little S, Havlir D, McLean A, Richman D, Spina C. Dynamic changes in an activated DC8 cell subset
       in response to fluctuations in viral load during acute primary HIV infection and subsequent therapy.
       6th Conference on Retroviruses and Opportunistic Infections. Chicago, Illinois, January 31- February
       4, 1999.

347.   Zhang Z-Q, Schuler T, Wietgrefe S, Reimann KA, Reinhart TA, Cavert W, Miller CJ, Veazey RS,
       Notermans D, Little S, Danner SA, Richman DD, Havlir D, Wong J, Letvin NL, Wolinsky S, Haase AT.
       Sexual transmission and propagation of SIV and HIV-1 in activated and quiescent T cells. 6th
       Conference on Retroviruses and Opportunistic Infections. Chicago, Illinois, January 31- February 4,
       1999.

348.   Little S, Daar E, Keiser P, D’Aquila R, Connick E, Hellman N, Petropoulos C, Koup R, Rosenberg E,
       Walker B, Richman D. The spectrum and frequency of reduced antiretroviral drug susceptibility with
       primary HIV infection in the United States. 6th Conference on Retroviruses and Opportunistic
       Infections. Chicago, Illinois, January 31- February 4, 1999.

349.   Havlir D, Hellman N, Petropoulos C, Whitcomb J, Collier A, Hirsch M, Tebas P, Richman D. Viral
       rebound in the presence of indinavir without protease inhibitor resistance. 6th Conference on
       Retroviruses and Opportunistic Infections. Chicago, Illinois, January 31- February 4, 1999.

350.   Richman DD. Suboptimal potency of current antiretroviral therapy. The 1999 Palm Springs
       Symposium on HIV/AIDS. Palm Springs, CA, March 4-7, 1999.

351.   Richman DD. Need for improved potency of antiretroviral chemotherapy. 1999 International Meeting
       of the Institute of Human Virology, Baltimore, MD. Journal of Human Virology 2:193, 1999.

352.   Haubrich R, Kemper C, Witt M, Keiser P, Dube M, Forthal D, Currier J, Seefried E, Hwang J,
       McCutchan JA, Hellmann N, Heilek G, Lie Y, Richman D. Reproducibility of an HIV phenotype
       resistance assay in clinical practice. 39th Interscience Conference on Antimicrobial Agents and
       Chemotherapy (ICAAC), San Francisco, CA, September 26-29, 1999.

353.   Haubrich R, Kemper C, Witt M, Keiser P, Dube M, Forthal D, Currier J, Hwang J, Richman D,
       Hellmann N, Heilek G, Lie Y, McCutchan JA. 39th Interscience Conference on Antimicrobial Agents
       and Chemotherapy (ICAAC), San Francisco, CA, September 26-29, 1999.

354.   O’Brien TR, Ioannidis JP, McDermott D, Carrington M, Murphy PM, Richman DD, Havlir DV.
       Chemokine receptor polymorpjisms and response to potent antiretroviral therapy. Antiviral Therapy
       4(1) 91, 1999.

355.   Gunthard H, Wong J, Havlir D, Richman DD. Evolution of HIV-1 V3 envelope sequences from
       residual lymph node RNA from patients on potent antiretroviral therapy with undetectable plasma
       viraemia for up to 2 years. Antiviral Therapy 4(1) 118, 1999.

356.   Haubrich R, Kemper C, Witt M, Keiser P, Dube M, Forthal D, Currier J, Seefried E, Rigby A, Richman
       DD, Hellman N, Heilek G, Lie Y, McCutchan JA and the CCTG. Differences in Protease inhibitor (PI)
       phenotypic susceptibility after failure of the first PI containing regimen. Antiviral Therapy 4(1) 55,
       1999.

357.   Little S, Darr, E, Keiser P, D’Aquila RD, Connick E, Hellmann N, Petropoulos C, Johnson P, Whitcomb
       J, Pitt J, Koup R, Friel T, Rosenberg E, Walker B, Richman DD. The spectrum and frequency of
       reduced antiretroviral drug susceptibility with primary HIV infection in the United States. Antitviral

                                                     102
  Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 410 of 582 PageID #:
                                     18056



       Therapy 4 (1) 86, 1999.

358.   Precious HM, Gunthard HF, Wong JK, D’Aquila RT, Johnson VA, Kuritzkes DR, Richman DD, Leigh
       Brown AJ. Long-term response to antiretroviral therapy is associated with baseline variation at a
       novel site in HIV-1 reverse transcriptase. Antiviral Therapy 4 (1) 61, 1999.

359.   Martinez-Picado J, DePasquale MP, Kartsonis NA, Hanna G, Wong J, Finzi D, Rosenber E, Gunthard
       H, Sutton L, Savara A, Petropoulos C, Hellmann N, Walker BD, Richman DD, Siliciano R, D’Aquila RT.
       Application and Outcome of Two Strategies to Increase HIV Medication Adherence: Life-Steps and
       Medication Monitoring. 7th Conference on Retroviruses and Opportunistic Infection. San Francisco,
       CA, Jan 30 - Feb 2, 2000.

360.   Frost SDW, Gunthard HF, Wong JK, Havlir D, Richman DD, Leigh Brown AJ. Evidence for positive
       selection driving the evolution of the HIV-1 envelope gene under potent antiviral therapy. 7th
       Conference on Retroviruses and Opportunistic Infection. San Francisco, CA, Jan 30 - Feb 2, 2000.

361.   Corbeil J, Sheeter J, Rought S, Genini D, Leoni L, Du P, Ferguson M, masys D, Welsh J, Fink JL,
       Drenkow J, Richman DD, Gingeras T. Temporal analysis of CD4+ T-Cell genome expression during
       HIV-1 infection. 7th Conference on Retroviruses and Opportunistic Infection. San Francisco, CA, Jan
       30 - Feb 2, 2000.

362.   Sheeter D, Genini D, Corbeil J, Richman D, Leoni L. HIV-1 directly kills infected cells through
       disruption of mitochondria and activates caspase 9-induced apoptosis. 7th Conference on
       Retroviruses and Opportunistic Infection. San Francisco, CA, Jan 30 - Feb 2, 2000.

363.   Wong JK, Leigh Brown AJ, Quigg M, Albanil S, Daar E, D’Aquila R, Kaiser P, Connick E, Petropoulos
       C, Whitcomb J, Hellmann N. Richman DD, Little S. Primary infection with HIV-1 with reduced durg
       susceptibility does not appear to result from point source transmitting. 7th Conference on
       Retroviruses and Opportunistic Infection. San Francisco, CA, Jan 30 - Feb 2, 2000.

364. Martinez-Picado J, DePasquale MP, Kartsonis NA, Hanna G, Wong J, Finzi D, Rosenberg E, Gunthard
      H, Sutton L, Savara A, Petropoulos C, Hellmann N, Walker BD, Richman DD, Siliciano R, D’Aquila RT.
      Selection of antiretroviral resistance in the latent reservoir of human immunodeficiency virus type 1
      during successful therapy. 7th Conference on Retroviruses and Opportunistic Infection. San
      Francisco, CA, Jan 30 - Feb 2, 2000.

365.   Wong JK, Gunthard JF, Ellis RE, Letendre S, Kee K, Dao P, Denison B, Paxinos E, Hellmann N, Hsia
       K, Spector S, Grant I, Richman DD, McCutchan JA. Transient discordant virologic responses in CSF
       and plasma and the trafficking of multidrug-resistant HIV. 7th Conference on Retroviruses and
       Opportunistic Infection. San Francisco, CA, Jan 30 - Feb 2, 2000.

366.   Zhou XJ, Havlir DV, Richman DD, Acosta EP, Hirsch M, Collier AC, Tebas P, Sommadossi JP, the
       ACTG 343 Team. Plasma population pharmacokinetics (PK) and CSF penetration of indinavir (IDV) in
       combination with ZDV and 3TC in HIV-infected patients. 7th Conference on Retroviruses and
       Opportunistic Infection. San Francisco, CA,, Jan 30 - Feb 2, 2000.

367.   Ioannidis JPA, Havlir DV, Tebas P, Hirsch MS, Collier AC, Richman DD. Dynamics of HIV-1 viral load
       rebound among patients with previous suppression of viral replication. 7th Conference on
       Retroviruses and Opportunistic Infection. San Francisco, CA, Jan 30 - Feb 2, 2000.


                                                     103
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 411 of 582 PageID #:
                                    18057



368.   Li Q, Zupancic M, Zhang Z-Q, Wong JK, Polis M, Feinberg M, Richman D, Little S, Havlir D, Haase
       AT. The level of RANTES expression and HIV-1 replication in the lymphoid tissues of HIV-1 infected
       acute and chronic patients. 7th Conference on Retroviruses and Opportunistic Infection. San
       Francisco, CA, Jan 30 - Feb 2, 2000.

369.   Huang W, DeGruttola V, Fischl M, hammer S, Richman DD, Havlir D, Mellors J. Patterns of plasma
       HIV RNA responses in antiretroviral treatment success and failure. 7th Conference on Retroviruses
       and Opportunistic Infection. San Francisco, CA, Jan 30 - Feb 2, 2000.

370.   Acosta EP, Havlir DV, Richman DD, Zhou XJ, Hirsch M, Collier AC, Tebas P, Sommadossi J-P.
       Pharmacodynamics (PD) of indinavir (IDV) in protease-naive HIV-infected patients receiving ZDV
       and 3TC. 7th Conference on Retroviruses and Opportunistic Infection. San Francisco, CA, Jan 30 -
       Feb 2, 2000.

371.   Havlir D, Gilbert P, Bennett K, Collier A, Hirsch M, Tebas P, Adams E, Goodwin D, Schnittman S,
       Holohan MK, Richman D, the ACTG 5025 Study Team. Randomized trials of continued indinavir
       (IDV)/ZDV/3TC vs. switch to IDV/ddI/d4T or IDV/ddI/d4T + hydroxyurea in patients with viral
       suppression. 7th Conference on Retroviruses and Opportunistic Infection. San Francisco, CA, Jan 30 -
       Feb 2, 2000.

372.   Daar ES, Little SJ, Pitt JA, Santangelo J, Ho P, Harawa N, Kerndt P, Giorgi JV, Bai J, Gaut P, Richman
       DD, Mandel, Nichols S. Screening and diagnosis of primary immunodeficiency virus infection. 7th
       Conference on Retroviruses and Opportunistic Infection. San Francisco, CA, Jan 30 - Feb 2, 2000.

373.   Precious HM, Little SJ, Wong JK, Whitcomb J, Hellmann N, Petropoulos CJ, Richman DD, Leigh
       Brown AJ. The genotypic basis of moderately reduced susceptibility to antiretroviral drugs in primary
       HIV infection. 7th Conference on Retroviruses and Opportunistic Infection. San Francisco, CA, Jan 30
       - Feb 2, 2000.

374.   Schrier R, havlir D, Torriani F, Durand D, Richman D, the HNRC. T-Cell responses to HIV antigens
       after antiretroviral treatment. 7th Conference on Retroviruses and Opportunistic Infection. San
       Francisco, CA, Jan 30 - Feb 2, 2000.

375.   Spina C, Hansasuta P, Wong J, Ogg G, Little S, Havlir D, Richman DD, Rowland-Jones S.
       Predominance of Nef-specific CD8 cell responses in acute HIV infection and persistence of HIV-
       specific CD8 memory cells during viral suppression. 7th Conference on Retroviruses and
       Opportunistic Infection. San Francisco, CA, Jan 30 - Feb 2, 2000.

376.   Rought SE, Richman DD, Corbeil J. The generation and application of a doxycycline-repressible, HIV-
       1 Nef expression system. 7th Conference on Retroviruses and Opportunistic Infection. San Francisco,
       CA, Jan 30 - Feb 2, 2000.

377.   Hostetler KY, Beadle JR, Hostetler SE, Kini GD, Aldern KA, Richman DD, Hammond JL, Zonarich DL,
       Bazmi HZ, Mellors JW. Alkyglycerol foscarnet analogs are active in vitro at submicromolar
       concentrations against a panel of drug-resistant strains of HIV-1. 7th Conference on Retroviruses and
       Opportunistic Infection. San Francisco, CA, Jan 30 - Feb 2, 2000.

378.   Richman DD, Kessler H, Eron J, Thompson M, Raffi F, Jacobson J, Harris J, McCreedy B, Bigley J,
       Rousseau F. Anti-HIV activity and tolerability of DAPD, a novel dioxolane guanosine RT inhibitor:
       initial results of a phase I/II 14-day monotherapy clinical trial. 7th Conference on Retroviruses and
                                                     104
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 412 of 582 PageID #:
                                    18058



       Opportunistic Infection. San Francisco, CA, Jan 30 - Feb 2, 2000.

379.   Haubrich R, Keiser P, Kemper C, Witt M, Dubé M, Forthal D, Leibowitz M, Hwang J, Rigby A,
       McCutchan JA, Hellmann N, Richman DD, the CCTG. Characterization of altered phenotypic
       antiretroviral (ARV) susceptibility to drugs in a failing regimen. 7th Conference on Retroviruses and
       Opportunistic Infection. San Francisco, CA, Jan 30 - Feb 2, 2000.

380.   Qari SH, Garcia Lerma JG, Vazquez-Rosales G, Schinazi RF, Havlir D, Richman DD, Reisler R,
       Vandamme AM, Schmit JC, Kavlick MF, Mitsuya H, Winters M, Merigan T, Heneine W. A rapid and
       inexpensive approach for phenotypic analysis of drug resistance to reverse transcriptase (RT)
       inhibitors by direct analysis of RT activity in plasma. 7th Conference on Retroviruses and
       Opportunistic Infection. San Francisco, CA, Jan 30 - Feb 2, 2000.

381.   Hanna G, Johnson V, Kuritzkes D, Richman D, Martinez-Picado J, D’Aquila R, the ACTG 241 Team.
       Sequencing by hybridization vs. cycle sequencing for genotyping HIV-1 reverse transcriptase. 7th
       Conference on Retroviruses and Opportunistic Infection. San Francisco, CA, Jan 30 - Feb 2, 2000.

382.   Leigh Brown AJ, Precious HM, Whitcomb J, Daar E, D’Aquila RT, Keiser P, Connick E, Hellmann N,
       Petropoulos C, Wong JK, Richman DD, Little SJ. Novel amino acid change influencing susceptibility to
       nevirapine detected in primary HIV infection. 7th Conference on Retroviruses and Opportunistic
       Infection. San Francisco, CA, Jan 30 - Feb 2, 2000.

383.   Paxinos EE, Sartoris MM, Dawson K, Hellmann NS, Petropoulos CJ, Richman DD, Whitcomb JM.
       Natural variation in susceptibility to non-nucleoside reverse transcriptase inhibitors (NNRTI) predates
       drug availability. 40th Interscience Conference on Antimicrobial Agents and Chemotherapy (ICAAC),
       Toronto, Ontario, Canada, Sept 17-20, 2000.

384.   Haubrich R, Whitcomb J, Keiser P, Kemper C, Witt M, Johnson D, Forthal D, Leibowitz M, Hwang J,
       Rigby A, Hellmann N, Richman D, McCutchan JA. Non-nucleoside reverse transcriptase inhibitor
       (NNRTI) hypersusceptibility (HS) is common and improves short-term virologic response. 40th
       Interscience Conference on Antimicrobial Agents and Chemotherapy (ICAAC), Toronto, Ontario,
       Canada, Sept 17-20, 2000.

385.   Appay V, Nixon DF, Donahoe S, Gillespie G, Dong T, King A, Ogg G, Spiegel H, Conlon C, Spina C,
       Havlir D, Richman D, Waters A, Easterbrook P, McMichael A, Rowland-Jones S. HIV-specific CD8+ T
       cells produce antiviral cytokines but are impaired in cytolytic function. 2000 International Meeting of
       the Institute of Human Virology. Baltimore MD, September 10-15, 2000 (J Hum Virology 3:250,
       2000).

386.   Richman DD. Overview on the latest on genotype/phenotype and replicate fitness: the science. Fifth
       International Congress on Drug Therapy in HIV Infection, Glasgow, UK, October 22-26, 2000 (AIDS
       14[Suppl 4]:S4, 2000).

387.   Leigh Brown AJ, Frost SDW, Whitcomb JM, MdLean AR, Hellmann NS, Leen CS, Brettle RP, Havlir
       DV, Mathews WC, Richman DD, Little SJ. Transmission and fitness of drug resistant strains of HIV.
       Fifth International Congress on Drug Therapy in HIV Infection, Glasgow, UK, October 22-26, 2000
       (AIDS 14[Suppl 4]:S13, 2000).

388.   Havlir D, Levitan D, Bassett R, Gilbert P, Richman D, Wong J. Prevalence and predictive value of
       intermittent viraemia in patients with viral suppression. 4th International Workshop on HIV Drug
                                                     105
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 413 of 582 PageID #:
                                    18059



       Resistance & Treatment Strategies, Sitges, Spain, June 12-16, 2000. (Antiviral Therapy 5[Suppl
       3]:89, 2000).

389.   Richman D. Therapeutic agents and viral targets: what is on the horizon? HIV DART 2000, Isla
       Verde, Puerto Rico, December 17-21, 2000.

390.   Brooun A, Richman D, Kornbluth R. A sensitive integration assay using HIV-1 preintegration
       complexes (PICs), concatameric target DNA, and PCR quantification of integration junctions. 8th
       Conference on Retroviruses and Opportunistic Infections. Chicago, IL, February 4 -8, 2001.

391.   Wong JK, Strain M, Spina CA, Lam RY, Daly OA, Nguyen J, Ignacio CC, Santangelo JA, Pitt J,
       Richman DD, Daar E, Little SJ. Decay of cellular reservoirs of HIV-1 during primary infection treated
       before or after seroconversion. 8th Conference on Retroviruses and Opportunistic Infections.
       Chicago, IL, February 4 -8, 2001.

392.   Douek DC, Betts MR, Hill BJ, Little SJ, Lempicki R, Metcalf JA, Casazza J, Yoder C, Adelsberger JW,
       Stevens RA, Baseler MW, Keiser P, Richman DD, Davey RT, Koup RA. Thymus function in HIV
       disease. Keystone Symposia on HIV Pathogenesis. Keystone, Colorado, March 28-April 3, 2001.

393.   Richman DD. Viral evolution during treatment. Keystone Symposia on HIV Pathogenesis. Keystone,
       Colorado, March 28-April 3, 2001.

394.   Appay V, Callan M, papagno L, Sutton J, Gillespie G, King A, Ogg G, Waters A, Easterbrook P, Spina
       CA, Havlir DV, Richman DD, McMichael AJ, Rowland-Jones S. Difference in CD8+ T cell maturation
       according to viral specificity. Keystone Symposia on HIV Pathogenesis. Keystone, Colorado, March
       28-April 3, 2001.

395.   Spina C, Kawano Y, Wong J, Richman D. Fate of HIV infection in naive phenotype CD4 cells during
       in vitro, proliferation-induced transition to a memory cell phenotype. Keystone Symposia on HIV
       Pathogenesis. Keystone, Colorado, March 28-April 3, 2001.

396.   Killian S, Hultin L, Hausner MA, Sturgill R, Lua M, Little S, Richman D, Jamieson B, Giorgi J, Spina C.
       T-Cell repertoire alterations during early HIV-1 infection. Keystone Symposia on HIV Pathogenesis.
       Keystone, Colorado, March 28-April 3, 2001.

397.   Strain MC, Ignacio CC, Levine H, Havlir D, Richman DD, Wong JK. Quantitative assessment of the
       dependence of viral replication kinetics on cell density. 8th Annual Discussion Meeting on HIV
       Dynamics and Evolution. Paris, France, April 26-29, 2001.

398.   Little SJ, Holte S, Routy JP, Daar ES, Markowitz M, Collier AC, Koup RA, Conway B, Connick E, Saag
       MS, Mwatha A, Corey L, Keiser PH, Kilby M, Dawson K, Whitcomb JM, Hellmann NS, Richman DD.
       Anitretroviral resistance and response to initial therapy among recently HIV-infected subjects in
       North America. 5th International Workshop on HIV Drug Resistance & Treatment Strategies,
       Scottsdale, AZ, June 4-8, 2001. (Antiviral Therapy 6[Suppl 1]:21, 2001).

399.   Haubrich R, Keiser P, Kemper C, Witt M, Leedom J, Forthal D, Leibowitz M, Hwang J Seefried E,
       McCutchan JA, Hellmann N, Richman D, the CCTG Study Team. CCTG 575: a randomized,
       prospective study of phenotype testing versus standard of care for patients failing antiretroviral
       therapy. 5th International Workshop on HIV Drug Resistance & Treatment Strategies, Scottsdale, AZ,
       June 4-8, 2001. (Antiviral Therapy 6[Suppl 1]:63, 2001).
                                                     106
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 414 of 582 PageID #:
                                    18060




400.   Leigh Brown AJ, Whitcomb J, Hellmann N, Richman DD, Mathews WC, Daar E, Little SJ.
       Transmission fitness of drug-resistant virus and the prevalence of resistance in the treated
       population. 5th International Workshop on HIV Drug Resistance & Treatment Strategies, Scottsdale,
       AZ, June 4-8, 2001. (Antiviral Therapy 6[Suppl 1]:112, 2001).

401.   Richman D. Primary HIV infection: transmission of resistance and induction of CD8 T cell responses.
       XIth Symposium on HIV Infection. Toulon, France, June 14-16, 2001.

402.   Richman D. Antiretrovirals: What’s next? The 1st IAS Conference on HIV Pathogenesis and
       Treatment. Buenos Aires, Argentina, July 8-11, 2001.

403.   Gulick R, Mellors J, Havlir D, Eron J, Gonzalez C, Meibohm A, McMahon D, Robertson M, Richman D.
       Indinavir (IDV), zidovudine (ZDV), and lamivudine (3TC): 5-year follow-up. The 1st IAS Conference
       on HIV Pathogenesis and Treatment. Buenos Aires, Argentina, July 8-11, 2001.

404.   Schooley R, Haubrich R, Sension M, Taege A, Becker S, Richman D, Wire MB, Yau L, You L, Pappa K,
       Pierce A. Efficacy, safety and amprenavir (APV) pharmacokinetic (PK) responses of twice-dialy APV
       and ritonavir (RTV) regimens in HIV-1 infected treatment-experienced adults for 48 weeks
       (ESS40006). 41st Interscience Conference on Antimicrobial Agents and Chemotherapy (ICAAC),
       Chicago, IL, December 16-19, 2001.

405.   Richman DD, Bozzette S, Morton S, Chien S, Wrin T, Dawson K, Hellmann N. The prevalence of
       antiretroviral drug resistance in the US. 41st Interscience Conference on Antimicrobial Agents and
       Chemotherapy (ICAAC), Chicago, IL, December 16-19, 2001.

406.   Richman DD, Wrin T, Little S, Petropoulos C. Rapid evolution of the neutralizing antibody response
       following primary HIV infection. 9th Conference on Retroviruses and Opportunistic Infections, Seattle,
       WA, Feb 24-28, 2002.

407.   Pillai S, Guatelli J, Spina C, Letendre S, Ellis RJ, Wong JK, Richman DD. Effects of
       compartmentalization on HIV-1 Nef evolution. 9th Conference on Retroviruses and Opportunistic
       Infections, Seattle, WA, Feb 24-28, 2002.

408.   Wong JK, Letendre S, Macaranas T, Ignacio C, Daly OA, Guenthard HF, Strain MC, Frost SDW, Pillai
       S, Good B, Furtado M, Wolinsky S, Grant I, Richman DD, McCutchan JA. Distribution of HIV env and
       pol variants in CSF and plasma of patients with and without antiretroviral therapy. 9th Conference on
       Retroviruses and Opportunistic Infections, Seattle, WA, Feb 24-28, 2002.

409.   Arthur LO, Rossio JL, Piatak M, Jr, Flynn BM, Desrosiers RC, Hoxie J, Raz E, Richman DD, VanNest G,
       Henderson L, Lifson JD. Immunogenicity and protective efficacy of ISS ODN adjuvanted inactivated
       SIV containing functional envelope glycoprotein against IV SIVmac239 challenge. 9th Conference on
       Retroviruses and Opportunistic Infections, Seattle, WA, Feb 24-28, 2002.

410.   Little SJ, Daar Es, Holte S, Frost SDW, Routy JP, Markowitz M, Collier AC, Margolick J, Koup R,
       Conway B, Connick E, Kilby M, Wrin T, Petropoulos CJ, Hellmann NS, Richman DD. Persistence of
       transmitted drug resistance among subjects with primary HIV infection not receiving antiretroviral
       therapy. 9th Conference on Retroviruses and Opportunistic Infections, Seattle, WA, Feb 24-28, 2002.

411.   Daar ES, Frost SDW, Wong JK, Hellmann NS, Wrin T, Petropoulos CJ, Richman DD, Pitt JA, Little SJ,
                                                    107
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 415 of 582 PageID #:
                                    18061



       Leigh Brown AJ. Mixed Infection Multidrug Resistant (MDR) and Wild Type HIV Strains in Primary
       HIV Infection (PHI): Early Viral Rebound Suggests Loss of Immune Control. 9th Conference on
       Retroviruses and Opportunistic Infections, Seattle, WA, Feb 24-28, 2002.

412.   Strain MC, Little SJ, Daar ES, Gunthard H, Spina C, Lam RY, Daly OA, Ignacio C, Macaranas T, Kwok
       S, Christopherson C, Santangelo J, Pitt J, Richman DD, Wong JK. Initiation of Treatment before
       Seroconversion Increases the Rate of Clearance of the Latent Reservoir. 9th Conference on
       Retroviruses and Opportunistic Infections, Seattle, WA, Feb 24-28, 2002.

413.   Brooun A, Chinnasamy D, Snarsky V, Spina C, Richman DD, Candotti F, Kornbluth R. Regulation of
       the HIV-1 pre-integration complex (PIC) in primary human lymphocytes. 9th Conference on
       Retroviruses and Opportunistic Infections, Seattle, WA, Feb 24-28, 2002.

414.   Smith D, Little SJ, Daar ES, Koup R, Hellmann NS, Dawson K, Wong JK, Richman DD, Leigh Brown
       AJ. Genetic variation in p6gag in primary HIV infection. 9th Conference on Retroviruses and
       Opportunistic Infections, Seattle, WA, Feb 24-28, 2002.

415.   Leigh Brown AJ, Frost SDW, Mathews WC, Hellmann NS, Daar ES, Richman DD, Little SJ. Will
       transmission of drug resistant HIV be driven by individuals infected with drug resistant strains? 9th
       Conference on Retroviruses and Opportunistic Infections, Seattle, WA, Feb 24-28, 2002.

416.   Strain MC, Havlir D, Gunthard H, Ignacio C, Macaranas T, Daly OA, Fischer M, Opravil M, Leigh
       Brown AJ, Levine H, Kwok S, Christopherson C, Smith D, Spina C, Richman DD, Wong JK. Intrinsic
       decay rate of lymphocyte reservoirs of HIV-1. 9th Conference on Retroviruses and Opportunistic
       Infections, Seattle, WA, Feb 24-28, 2002.

417.   Frost SDW, Condra JH, Leigh Brown AJ. Positive selection of HIV-1 protease (PR) prior to the advent
       of protease inhibitor-based therapy. 9th Conference on Retroviruses and Opportunistic Infections,
       Seattle, WA, Feb 24-28, 2002.

418.   Richman DD. Viral dynamics and reservoirs in patients on HAART. 9th Conference on Retroviruses
       and Opportunistic Infections, Seattle, WA, Feb 24-28, 2002.

419.   Richman D, Wrin T, Little S, Petropoulos C. Rapid evolution of neutralizing antibody response
       following primary HIV infection. Keystone Symposia on HIV Pathogenesis, Keystone, Colorado, April
       5-11, 2002.

420.   Papagno L, Appay V, Spina C, Hansasuta P, King A, Jone L, Ogg G, Little S, McMichael A, Richman
       D, Rowland-Jones S. Dynamics of T cell responses in HIV infection. Keystone Symposia on HIV
       Pathogenesis, Keystone, Colorado, April 5-11, 2002.

421.   Pillai S, Good B, Richman D, Corbeil J. Determination of HIV-1 coreceptor usage via machine
       learning. Keystone Symposia on HIV Pathogenesis, Keystone, Colorado, April 5-11, 2002.

422.   Leigh Brown AJ, Good B, Frost SD, Collier AC, Connick E, Conway B, Daar E, Kilby M, Routy JP,
       Margolick JB, Markowitz M, Dawson K, Hellmann N, Richman DD, Little SJ. Analysing the genotypic
       basis of hypersusceptibility to amprenavir in HIV from antiretroviral-naive patients. XI International
       HIV Drug Resistance Workshop: Basic Principles and Clinical Implications. Seville, Spain, July 2-5,
       2002 (Antiviral Therapy 7[Suppl 1]:S42, 2002).


                                                     108
  Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 416 of 582 PageID #:
                                     18062



423.   Koelsch KK, Little S, Ignacio CC, Richman DD, Wong JK. Diverse outcome of genotypic resistance
       analysis over time in two patients with transmitted reverse transcriptase inhibitor and protease
       inhibitor resistance mutations at primary infection. XI International HIV Drug Resistance Workshop:
       Basic Principles and Clinical Implications. Seville, Spain, July 2-5, 2002 (Antiviral Therapy 7[Suppl
       1]:571, 2002).

424.   Smith DM, Ignacio CC, Strain MC, Havlir DV, Lam R, Macaranas T, Richman DD, Wong JK.
       Disproportionate retention of wild-type HIV-1 in cellular reservoirs of HIV reflects the inherent
       stability of archival sequences. XI International HIV Drug Resistance Workshop: Basic Principles and
       Clinical Implications. Seville, Spain, July 2-5, 2002 (Antiviral Therapy 7[Suppl 1]:S83, 2002).

425.   Haubrich R, Wrin T, Hellmann N, McCutchan JA, Keiser P, Kemper C, Witt M, Leedom J, Forthal D,
       Richman D, the CCTG. Replication capacity as a predictor of immunological and virologial benefit
       despite virological failure of an antiretroviral regimen. XI International HIV Drug Resistance
       Workshop: Basic Principles and Clinical Implications. Seville, Spain, July 2-5, 2002 (Antiviral Therapy
       7[Suppl 1]:S133, 2002).

426.   Leigh Brown AJ, Frost SD, Daar E, Perrin L, Richman DD, Little SJ. An individual-based
       epidemiological model for the transmission of drug resistant HIV. XI International HIV Drug
       Resistance Workshop: Basic Principles and Clinical Implications. Seville, Spain, July 2-5, 2002
       (Antiviral Therapy 7[Suppl 1]:S187, 2002).

427.   Little SJ, Holte S, Routy JP, Connick E, Daar ES, Conway B, Wang L, Markowitz M, Collier AC,
       Dawson K, Hellmann NS, Richman DD. Longitudinal analysis of transmitted drug resistance among
       recently HIV-infected subjects in North America. XI International HIV Drug Resistance Workshop:
       Basic Principles and Clinical Implications. Seville, Spain, July 2-5, 2002 (Antiviral Therapy 7[Suppl
       1]:S188, 2002).

428.   Richman DD, Wrin T, Little S, Petropoulos C. Rapid evolution of the neutralizing antibody response
       following primary HIV infection. XIV International AIDS Conference. Barcelona, Spain, July 7-12,
       2002.

429.   Haurich R, Hellmann N, Keiser P, Kemper C, Witt M, Forthal D, Leedom J, Leibowitz M, Richman D,
       McCutchan JA, CCT Group. The clinical relevance of non-nucleoside reverse transcriptase inhibitor
       (NNRTI) hypersusceptibility: a prospective cohort analysis. XIV International AIDS Conference.
       Barcelona, Spain, July 7-12, 2002.

430.   Richman D, Wrin T, Little S, Petropoulos C. Rapid evolution of the neutralizing antibody response to
       human immunodeficiency virus type 1 infection and viral escape. XIIIth Cent Gardes Symposium on
       HIV and AIDS Vaccines. Annecy, France, October 27-29, 2002.

431.   Leigh Brown A, Frost S, Daar E, Hellmann N, Mathews C, Richman D, Little S. Modeling the response
       to potent antiretroviral therapy in San Diego: rates of suppression and transmission of drug resistant
       HIV. Sixth International Congress on Drug Therapy in HIV Infection. Glasgow, UK, Nov 17-21, 2002.

432.   Wong JK, Letendre S, Macaranas T, Ignacio C, Strain M, Frost SDW, Pillai S, Good B, Furtado M,
       Wolinsky SM, Grant I, McCutchan JA, Ellis R. Effect of antiretroviral treatment on composition of viral
       populations in CSF. National Institutes of Mental Health Conference: Viral and Host Genetic Factors
       Regulating HIV/CNS Disease. Washington, DC, Nov 20-22, 2002.


                                                     109
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 417 of 582 PageID #:
                                    18063



433.   Richman DD. Drug resistance: progression and transmission. HIV DART: Frontiers in Drug
       Development for Antiretroviral Therapies. Naples, Florida, Dec 15-19, 2002.

434.   Schooley R, Sension M, Taege A, Haubrich R, Becker S, Richman D, Thompson M, Yau L,
       Hessenthaler S, Hernandez J, Pappa K. Efficacy and safety of amprenavir (APV) and ritonavir (RTV)
       regimens in HIV-1 infected treatment -experienced adults: 48-week data. HIV DART: Frontiers in
       Drug Development for Antiretroviral Therapies. Naples, Florida, Dec 15-19, 2002.

435.   Schooley R, Haubrich R, Thompson M, Margolis D, Schneider S, Richman D, Pappa K, Yau L,
       Hessenthaler S, Hernandez J. Effect of amprenavir hyper-susceptibility on the response to
       apv/ritonavir-based therapy in ART-experienced adults selected by baseline susceptibility
       (ESS40006): 24-week Data. The 10th Conference on Retroviruses and Opportunistic Infections.
       Boston, MA, Feb 10-14, 2003.

436.   Little SJ, Frost SDW, Routy JP, Collier AC, Margolick JB, Daar ES, Koup RA, Conway B, Wang L, Wrin
       T, Petropoulos CJ, Hellmann NS, Richman DD, Holte S. High replication capacity is associated with
       high baseline viral load in untreated subjects with primary HIV infection. The 10th Conference on
       Retroviruses and Opportunistic Infections. Boston, MA, Feb 10-14, 2003.

437.   Strain MC, Levine H, Sheeter D, Ignacio CC, Havlir DV, Richman DD, Wong J K. Physical
       determinants of HIV infectivity in vitro: Brownian motion underlies target cell limitation. The 10th
       Conference on Retroviruses and Opportunistic Infections. Boston, MA, Feb 10-14, 2003.

438.   Smith DM, Kingery JD, Ignacio CC, Wong JK, Richman DD, Little SJ. The prostate as a reservoir for
       HIV-1. The 10th Conference on Retroviruses and Opportunistic Infections. Boston, MA, Feb 10-14,
       2003.

439.   Koelsch KK, Kawano Y, Wong JK, Richman DD, Spina CA. An in vitro model for the study of
       latent/persistent HIV-1 infection in primary CD4 cells: quantitation of integrated viral DNA using real-
       time PCR. The 10th Conference on Retroviruses and Opportunistic Infections. Boston, MA, Feb 10-14,
       2003.

440.   Frost SDW, Holte S, Wang L, Daar ES, Richman DD, Little SJ. Defining the 'viral setpoint' in HIV-1
       infection. The 10th Conference on Retroviruses and Opportunistic Infections. Boston, MA, Feb 10-14,
       2003.

441.   Leigh Brown AJ, Frost SDW, Good B, Daar ES, Simon V, Markowitz M, Collier AC, Connick E, Conway
       B, Margolick JB, Routy JP, Corbeil J, Hellmann N, Richman DD, Little SJ. Genotypic basis of variation
       in protease susceptibility in primary HIV infection analyzed with machine learning. The 10th
       Conference on Retroviruses and Opportunistic Infections. Boston, MA, Feb 10-14, 2003.

442.   Richman D, Wrin T, Little S, Petropoulos C. The evolution and neutralization escape of HIV.
       Keystone Symposia. Banff, Alberta, Canada, Mar 28-Apr 4, 2003.

443.   Lifson JD, Rossio JL, Piatak Jr M, Schneider D, Hoffman AN, Coalter V, Poore B, Kiser R, Bess Jr J,
       Chertova E, Sly DL, Briglio L, Bischofberger N, Szczech G, Ghrayeb J, Schmitz , Reimann K, VanNest
       G, Raz E, Richman D, McClure H, Sodora D, Hirsch VM, Gauduin M-C, Johnson RP, Desrosiers RC,
       Watkins D, Arthur L. Control of pathogenic SIV infection: different routes to the same goal.
       Keystone Symposia. Banff, Alberta, Canada, Mar 28-Apr 4, 2003.


                                                     110
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 418 of 582 PageID #:
                                    18064



444.   Appay V, Papagno L, Spina C, Little S, Marchant A, Dunbar R, McMichael A, Richman D, Rowland-
       Jones S. Activation and differentiation of HIV non-specific CD8+ T cells during HIV-1 infection.
       Keystone Symposia. Banff, Alberta, Canada, Mar 28-Apr 4, 2003.

445.   Frost SDW, Wrin T, Little SJ, Petropoulos CJ, Richman DD. Quantifying escape from neutralizing
       antibody responses. HIV Dynamics & Evolution 10th International Workshop. Lake Arrowhead, CA
       April 13-16, 2003.

446.   Frost SDW, Holte S, Wang L, Daar ES, Richman DD, Little SJ. Defining the ‘viral setpoint’ in HIV-1
       infection. HIV Dynamics & Evolution 10th International Worksh02op. Lake Arrowhead, CA April 13-
       16, 2003.

447.   Wong JK, Letendre S, Strain MC, Pillai S, Russell TM, Ignacio CC, Gunthard HF, Richman DD, Grant
       I, McCutchan JA, Ellis R. Effects of failing antiretroviral therapy on the composition of HIV-1 in CSF
       and blood. XII International HIV Drug Resistant Workshop. Los Cabos, Mexico, June 10-14, 2003.

448.   Frost SDW, Kosakovsky Pond SL, Grossman Z, Daar E, Condra J, Richman DD, Little SJ, Leigh Brown
       AJ. Effects of amino acid and synonymous polymorphisms in HIV-1 protease on viral fitness. XII
       International HIV Drug Resistant Workshop. Los Cabos, Mexico, June 10-14, 2003.

449.   Smith DM, Koelsch KK, Wong JK, Hightower GK, Ignacio CI, Richman DD, Little SJ. Male genital tract
       compartmentalization and transmission of 215L revertant. XII International HIV Drug Resistant
       Workshop. Los Cabos, Mexico, June 10-14, 2003.

450.   Little SJ, Dawson K, Hellmann NS, Richman DD, Frost SDW. Persistence of transmitted drug-
       resistant virus among subjects with primary HIV infection deferring antiretroviral therapy. XII
       International HIV Drug Resistant Workshop. Los Cabos, Mexico, June 10-14, 2003.

451.   Miller L, McCutchan JA, Keiser P, Kemper C, Witt M, Leedom J, Forthal D, Hellmann N, Richman D,
       Seefried E, Rigby A, Haubrich R, the California Collaborative Treatment Group (CCTG). Accumulation
       of antiretroviral resistance in treatment-experienced patients: the impact of medication adherence.
       XII International HIV Drug Resistant Workshop. Los Cabos, Mexico, June 10-14, 2003.

452.   Paxinos EE, Wrin T, Galovich J, Beauchaine J, Little S, Richman DD, Petropoulos CJ. HIV-1 envelope
       gene evolution is driven by strong neutralizing antibody selection. 2nd IAS Conference on HIV
       Pathogenesis and Treatment. Paris, France, July 13-16, 2003 (Antiviral Therapy 8[Suppl 1], S191.

453.   Miller L, McCutchan JA, Keiser P, Kemper C, Witt M, Leedom J, Forthal D, Hellmann N, Richman D,
       Seefried E, Rigby A, Haubrich R, the California Collaborative Treatment Group (CCTG). Accumulation
       of antiretroviral resistance in the treatment-experienced patients: the impact of medication
       adherence. 2nd IAS Conference on HIV Pathogenesis and Treatment. Paris, France, July 13-16, 2003
       (Antiviral Therapy 8[Suppl 1], S418.

454.   Lifson J, Rossio J, Piatak M Jr, Bess J Jr, Yuan F, Raz E, Richman D, Van Nest G, Bischofberger N,
       Pope M, Henderson L, Arthur L. Therapeutic vaccination of SIVmac239-infected rhesus macaques
       using inactivated SIV virions with functionally intact envelope glycoproteins. AIDS Vaccine 2003.
       New York, NY September 18-21, 2003.

455.   Lifson J, Rossio J, Piatak M Jr, Bess J Jr, Yuan F, Schneider D, Cline A, Coalter V, Poore B, Raz E,
       Richman D, Van Nest G, Bischofberger N, Hoxie J, Pope M, Henderson L, Arthur L. Therapeutic
                                                     111
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 419 of 582 PageID #:
                                    18065



       immunization of rhesus macaques chronically infected with SIV MAC239, using chemically
       inactivated SIV virions with functionally intact envelope glycoproteins. 21st Annual Symposium on
       Nonhuman Primate Models for AIDS. Seattle, WA, October 22-25, 2003.

456.   Smith D, Wong J, Hightower G, Koelsch K, Ignacio C, Daar E, Richman D, Little S. Incidence of HIV
       superinfection following primary infection. 11th Conference on Retroviruses and Opportunistic
       Infections. San Francisco, CA, February 8-11, 2004.

457.   Frost SDW, Wrin T, Paxinos E, Chappey C, Galovich J, Beauchaine J, Petropoulos CJ, Little SJ,
       Richman DD. Autologous neutralizing antibody responses drive the evolution of HIV-1 env in
       recently infected patients. 11th Conference on Retroviruses and Opportunistic Infections. San
       Francisco, CA, February 8-11, 2004.

458.   Little SJ, Koelsch KK, Ignacio CC, Wong JK, Lie Y, Frost SDW, Richman DD. Persistence of
       transmitted drug-resistant virus among subjects with primary HIV infection deferring antiretroviral
       therapy. 11th Conference on Retroviruses and Opportunistic Infections. San Francisco, CA, February
       8-11, 2004.

459.   Yu Q, Konig R, Pillai S, Kearney M, Palmer S, Richman D, Coffin J, Landau NR. Characteristics of
       mutations generated by AP0BEC3G on HIV-1 DNA. 11th Conference on Retroviruses and
       Opportunistic Infections. San Francisco, CA, February 8-11, 2004.

460.   Gaicoechea M, Miller C, Spina C, Currier J, Kemper C, Witt M, Leedom J, Forthal D, Keiser P,
       McCutchan A, Richman D, Haubrich R, California Collaborative Treatment Group (CCTG).
       Quantitative CD38 expression on CD8 T cells as a predictor of CD4 T-Cell maintenance among
       patients failing salvage antiretroviral therapy. 11th Conference on Retroviruses and Opportunistic
       Infections. San Francisco, CA, February 8-11, 2004.

461.   Stone GW, Kee K, Barzee S, Snarsky V, Richman D, Yu X-F, Kornbluth R. Multimeric soluble CD40
       ligand as a potent DNA vaccine adjuvant. 11th Conference on Retroviruses and Opportunistic
       Infections. San Francisco, CA, February 8-11, 2004.

462.   Lifson J, Piatak M Jr, Bess J Jr, Yuan F, Schneider D, Cline A, Coalter V, Poore B, Raz E, Richman D,
       Van Nest G, Bischofberger N, Hoxie J, Pope M, Arthur L. Therapeutic immunization of SIVmac239-
       infected rhesus macaques, using inactivated SIV virions with intact functional envelope
       glycoproteins. 11th Conference on Retroviruses and Opportunistic Infections. San Francisco, CA,
       February 8-11, 2004.

463.   Pillai S, Good B, Wong J, Strain M, Richman D, Smith D. Semen-specific genetic characteristics of
       HIV-1 env. 11th Conference on Retroviruses and Opportunistic Infections. San Francisco, CA,
       February 8-11, 2004.

464.   Little SJ, Liu Y, Wrin T, Frost SDW, Chappey C, Smith DM, Petropoulos CJ, Richman DD. env
       sequences and neutralization of HIV from transmission partners of primary HIV infection. 11th
       Conference on Retroviruses and Opportunistic Infections. San Francisco, CA, February 8-11, 2004.

465.   Ritola K, Pilcher C, Little S, Fiscus S, Hicks C, Eron J, Richman D, Swanstrom R. HIV-1 V1/V2 and V3
       env diversity during primary infection suggests a role for multiply infected cells in transmission. 11th
       Conference on Retroviruses and Opportunistic Infections. San Francisco, CA, February 8-11, 2004.


                                                     112
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 420 of 582 PageID #:
                                    18066



466.   Daar ES, Yang OO, Jamieson BD, Smith DM, Pitt JA, Petropoulos CJ, Richman DD, Little SJ, Leigh
       Brown AJ. Initial immune control of HIV-1 followed by superinfection and failure: significance of CTL
       specificity. 11th Conference on Retroviruses and Opportunistic Infections. San Francisco, CA,
       February 8-11, 2004.

467.   Smith D, Hightower G, Kosakovsky Pond S, Ignacio C, Richman D, Daar E, Little S, Frost S.
       Increasing viral diversity following primary HIV-1 infection reflects positive selection but does not
       correlate to changes in CD4 counts or viral loads. 11th Conference on Retroviruses and Opportunistic
       Infections. San Francisco, CA, February 8-11, 2004.

468.   Havlir DV, Bassett R, Li XD, Pollard R, Richman D, Collier A, Tebas P, Hirsch M, Strain M, Ignacio CC,
       Wong JK. Revisiting maintenance therapy: evaluating HIV DNA and HIV RNA as predictors of
       virologic success. 11th Conference on Retroviruses and Opportunistic Infections. San Francisco, CA,
       February 8-11, 2004.

469.   Kosakovsky Pond SL, Richman DD, McCutchan JA, Leigh Brown AJ, Frost SDW. Natural
       polymorphisms in HIV-1 protease, reverse transcriptase, and integrase are maintained by selection.
       11th Conference on Retroviruses and Opportunistic Infections. San Francisco, CA, February 8-11,
       2004.

470.   Wang C, Menendez A, Zwick MB, Parren PWH, Pantophlet R, VanCott TC, Kingsley L, Little SJ,
       Rinaldo C, Burton DR, Richman DD, Scott JK. Evolution of the antibody response against envelope
       proteins during HIV-1 infection. Keystone symposia on …?

471.   Frost SDW, Wrin T, Kosakovsky Pond SL, Paxions E, Chappey C, Galovich J, Beauchaine J,
       Petropoulos CJ, Haubrich R, Little SJ, Richman DD. Evolution of resistance to neutralizing antibodies.
       11th International Workshop on HIV Dynamics and Evolution. Stockholm, Sweden, April 29 - May 2,
       2004.

472.   Pillai S, Good B, Strain M, Ignacio C, Russell T, Grant I, Ellis R, Letendre S, McCutchan JA, Richman
       D, Wong JK. CSF-specific genetic characteristics of HIV-1 env. 11th International Workshop on HIV
       Dynamics and Evolution. Stockholm, Sweden, April 29 - May 2, 2004.

473.   Koelsch K, Camposs-Soto P, Little S, Ignacio C, Richman D. Spina C, Wong J. Rapid decay of linear
       unintegrated HIV-1 DNA in vitro and in vivo following suppression of virus replication. 11th
       International Workshop on HIV Dynamics and Evolution. Stockholm, Sweden, April 29 - May 2, 2004.

474.   Little SJ, Grant RM Daar ES, Markowitz M, Hecht FM, Johnson V, Allen T, Frenkel LM, Benson C,
       Routy JP, Conway B, Sun X, Richman DD, Frost SDW. Transmitted NNRTI drug resistance is
       associated with higher steady-state viral load measures in untreated subjects with primary HIV
       infection. XIII International HIV Drug Resistance Workshop: Basic Principles & Clinical Implications.
       Tenerife, Canary Islands, Spain, June 8-12, 2004.

475.   Koelsch K, Campos-Soto P, Little S, Ignacio C, Havlir D, Young K, Shafer R, Robbins G, D’Aquila R,
       haubrich R, Richman D, Spina C, Wong J. Dynamics of linear unintegrated and integrated HIV-1 DNA
       in vitro and in vivo. XV International AIDS Conference. Bangkok, Thailand, July 11-16, 2004.

476.   Smith DM, Wong JK Hightower G, Koelsch KK, Ignacio C, Daar E, Richman DD, Little SJ. Clinical
       consequences of HIV superinfection. XV International AIDS Conference. Bangkok, Thailand, July 11-
       16, 2004.
                                                    113
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 421 of 582 PageID #:
                                    18067




477.   Richman DD. Prevention of viral drug resistance. HIV DART 2004: Frontiers in Drug Development for
       Antiretroviral Therapies. Montego Bay, Jamaica, December 12-16, 2004.

478.   Little S, Drusano G, Schooley R, Haas D, Kumar P, Hammer S, McMahon D, Squires K, Asfour R,
       Richman D, Chen J, Saah A, Leavitt R, Hazuda D, Nguyen BY, Protocol 004 Study Team.
       Antiretroviral effect of L-000870810, a novel HIV-1 integrase inhibitor, in HIV-1-infected patients.
       12th Conference on Retroviruses and Opportunistic Infections. Boston, MA, February 22-25, 2005.

479.   Frost S, Cheng S, Drumright L, Leigh Brown A, Richman D, Little S, Gorbach P. Bath-houses, bars,
       and bridges: patterns of sexual partner recruitment in a cohort of MSM with recent HIV infection.
       12th Conference on Retroviruses and Opportunistic Infections. Boston, MA, February 22-25, 2005.

480.   Pillai S, Kosakovsky-Pond S, Woelk C, Richman D, Smith D. “Codon volatility” does not reliably
       measure selective pressure on HIV genes. .12th Conference on Retroviruses and Opportunistic
       Infections. Boston, MA, February 22-25, 2005

481.   Huang W, Fransen S, Toma J, Wring T, Little S, Richman D, Deeks S, Whitcomb J, Petropoulos C. R5
       and X4 tropic HIV-1 envelope-mediated membrane fusion is associated with disease stage. 12th
       Conference on Retroviruses and Opportunistic Infections. Boston, MA, February 22-25, 2005.

482.   Kosakovsky Pond S, Frost S, Richman D, Leigh Brown A. Footprints in snow? Analyzing host vs
       population selection in HIV sequences. 12th Conference on Retroviruses and Opportunistic Infections.
       Boston, MA, February 22-25, 2005.

483.   Schrier R, Spina C, Richman D, Little S. T-Cell responses to HIV and opportunistic pathogens in early
       HIV infection. Keystone Symposium on HV Pathogenesis. Banff, Canada, April 9-15, 2005.

484.   Richman DD. HIV pathogenesis: Twenty years of successes and failures. Keystone Symposium on
       HV Vaccines. Banff, Canada, April 9-15, 2005.

485.   Gakhal AK, Schuitemaker H, Zwick MB, Richman D, Burton DR. In search of broadly neutralizing
       antibodies: Isolation and characterization of anti-HIV antibodies from an HIV-1 infected donor with
       broadly neutralizing serum. Keystone Symposium on HV Vaccines. Banff, Canada, April 9-15, 2005.

486.   Law M, Selvarajah S, Richman D, Burton D. Understanding the antibody responses of HIV-1 infected
       patients and monomeric gp120-immunized humans for the rational design of HIV-1 vaccines.
       Keystone Symposium on HV Vaccines. Banff, Canada, April 9-15, 2005.

487.   Richman DD. Bridging the sciences of vaccine and drug development. HIV Vaccine Research and
       Drug Development, Atlanta Georgia, May 19-20, 2005 (Global Antiviral Journal 1[Suppl 1]:39, 2005).

488.   Smith DM, Wong JK, Mai HT, Moreno JM, Russell TM, Ignacio CC, Frost SDW, Richman D, Little SJ.
       Slow reversion of HIV transmitted drug resistance to non-nucleoside reverse transcriptase inhibitors
       in semen. XIV International Drug Resistance Workshop: Basic Principles & Clinical Implications.
       Quebec, Canada, June 7-11, 2005 (Antiviral Therapy 10[Suppl 1]:S128).

489.   Lewis F, Frost SDW, Pillay D, Mathews WC, Richman DD, Little SJ, Leigh Brown AJ. Transmitted HIV
       drug resistance: effect of treatment intensification in limiting the epidemic. XIV International Drug
       Resistance Workshop: Basic Principles & Clinical Implications. Quebec, Canada, June 7-11, 2005
                                                     114
  Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 422 of 582 PageID #:
                                     18068



       (Antiviral Therapy 10[Suppl 1]:S129).

490.   Lehrman G, Hogue IB, Palmer S, Jennings C, Spina CA, Wiegand A, Landay AL Coombs RW,
       Richman DD, Melllors JW, Coffin JM, Bosch RJ, Margolis DM. Rapid depletion of latent HIV infection
       in vivo. XIV International Drug Resistance Workshop: Basic Principles & Clinical Implications.
       Quebec, Canada, June 7-11, 2005 (Antiviral Therapy 10[Suppl 1]:S163).

491.   Frost SDW, Kosakovsky Pond SL, Smith DM, Richman DD, Leigh Brown AJ. Using mixtures of amino
       acids to detect individual- and population-level selection of HIV-1 protease. XIV International Drug
       Resistance Workshop: Basic Principles & Clinical Implications. Quebec, Canada, June 7-11, 2005
       (Antiviral Therapy 10[Suppl 1]:S173).

492.   Bates M, Parkin N, Richman D, Little S, Ross L, Chappey C. Gag mutations identified in wild-type
       HIV-1 that impact viral replication capacity (RC) may represent cytotoxic T-lymphocyte (CTL) escape
       mutations. XIV International Drug Resistance Workshop: Basic Principles & Clinical Implications.
       Quebec, Canada, June 7-11, 2005 (Antiviral Therapy 10[Suppl 1]:S180).

493.   Richman DD. The impact of chemotherapy on AIDS. The XIII International Congress of Virology.
       San Francisco, CA, July 23-28, 2005.

494.   Richman D. Contending with HBV Resistance: Lessons Learned from HIV Resistance and its
       Management. Clinical Strategies for Preventing and Managing Resistance to Anti-HBV Agents.
       Proceedings of a Summit; Paris, France, October 2005.

495.   Donners H, Amandeep K.G., Pantophlet R, Welkin J, Decker J, Shaw GM, Fang-Hua L, Doms RW,
       Richman DD, Vanham G, Burton DR. Dissecting the neutralizing antibody specificities of broadly
       neutralizing sera from HIV-1 infected donors., The Scripps Research Institute, La Jolla, CA, 2006.

496.   Richman DD. Drug Resistance, Vaccine Development and Beyond. Bridging the Sciences, HIV, HBV,
       HCV and Emerging Viruses., Le Palais des Congres de Paris, France. May 31-June 2, 2006.

497.   Richman DD. Escape Evolution: HIV Drug Resistance and Immune Evasion. The Australian Health &
       Medical Research Congress, Melbourne, Australia November 26-December 1, 2006.

498.   Little S, Frost S, Smith D, May S, Parkin N, Richman D. Transmission of HIV Drug Resistance and
       Treatment Response, CROI 2007, Los Angeles Convention Center, Los Angeles, CA February 25-28,
       2007.

499.   Liu, Y, Wrin t, Parkin N, Petropoulos C, Frost S, Little, Richman D, Huang W. HIV-1 Envelopes from
       Acute and Chronic Infection Differ in Their Levels of Fusogenicity and Sensitivity to Inhibitation with
       sCD4. CROI 2007, Los Angeles Convention Center, Los Angeles, CA February 25-28, 2007.

500.   Kosakovsky Pond S, Posada D, Richman D, Frost S. Reliable Subtyping and Fine-grained Mosaic
       Mapping Reveal the Central Role of Recombination in the Evolution of HIV, CROI 2007, Los Angeles
       Convention Center, Los Angeles, CA February 25-28, 2007.

501.   Zárate S, Little S, Wrin T, Liu Y, Chappey C, Petropoulous C, Richman D, Frost S. Correlating
       Similarity in Heterologous Neutralization with Genetic Similarity in HIV Envelopes Isolated from
       Recently HIV-infected Men Who Have Sex with Men, CROI 2007, Los Angeles Convention Center,
       Los Angeles, CA February 25-28, 2007.
                                                     115
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 423 of 582 PageID #:
                                    18069




502.   Richman D, Dousson C, Storer R, Moussa A, Randall J. IDX12899 and IDX12989, Novel NNRTI with
       Potent Anti-Pharmacokinetic Profile, CROI 2007, Los Angeles Convention Center, Los Angeles, CA
       February 25-28, 2007.

503.   Weiman S, Terry V, Espeseth A, Hazuda D, Richman D, Spina C. Small Molecule Inhibitors of Histone
       Deacetylases as a Means to Induce HIV Expression from Latently Infected Infected CD4 T Cells.
       CROI 2007, Los Angeles Convention Center, Los Angeles, CA February 25-28, 2007.

504.   Drumright L, Little S, Richman D, Frost S. Age Discordance and Druge Resistance Predict Clustering
       of HIV Among Recently Infected MSM in San Diego, California. CROI 2007, Los Angeles Convention
       Center, Los Angeles, CA February 25-28, 2007.

505.   Richman DD, Smith DM, Little SJ. HIV Transmission. Keystone Symposia on Molecular and Celluar
       Biology, Whistler Resort, Whistler, British Columbia, CANADA, March 25-30, 2007.

506.   Yang Yiu YL, Stawiski E, Frost S, Little S, Richman D, Petropoulos C, Winn T. Neutralization and
       Envelope Sequence Characteristics of a Subtype B HIV-1 Sexual Transmission Cluster: One Souce
       and Four Receipients. Keystone Symposia on Molecular and Celluar Biology, Whistler Resort,
       Whistler, British Columbia, CANADA, March 25-30, 2007.

507.   Scott KJ, Gupta R, Singh H, Wu, SST, Wang X, Chruscinski A, Montero M, Kunert R, Katinger H,
       Richman DD, Utz PJ. Reactivity Proviles of HIV-1-Neturalizing MAbs, 2F% and 4E10, and the Anti-
       Cardiolipin MAb, CL15. Keystone Symposia on Molecular and Celluar Biology, Whistler Resort,
       Whistler, British Columbia, CANADA, March 25-30, 2007.

508.   Binley JM, Wrin T, Pantophlet R, Phung P, Crooks E, Lapedes A, Korber T, Chappey C, Moore PL,
       Cavacini L, Stiegler G, Kunert R, Katinger H, Petropopoulos, Richman D, Morris L, Sutthent R, Burton
       DR. Cross-clade neutralization analysis of plasmas from clade B, C, and CRF01_AE HIV-Infected
       donors. Keystone Symposia on Molecular and Celluar Biology, Whistler Resort, Whistler, British
       Columbia, CANADA, March 25-30, 2007.

509.   Meditz A, MaWhinney S, Feser W, Markowitz M, Little S, Hecht R, Daar E, Collier C, Margolick J, Kilby
       M. Routy J, Conway B, Kaldor J, Levy J, Schooley R, Cooper D, Walker B, Richman D, Connick E.
       Clinical features of primary HIV-1 Infection in Women. 4th IAS Conference on HIV Pathogenesis
       Treatment and Prevention incorporating the 19th ASHM Conference, Sydney, Australia, July 22-25,
       2007.

510.   Binley J, Jiang P, Richman D, Shrestha D, Moore P, Robinson J, Crooks E. Mapping the Specificity of
       Neutralizing HIV Immune Sera. Clinical features of primary HIV-1 Infection in Women. 4th IAS
       Conference on HIV Pathogenesis Treatment and Prevention incorporating the 19th ASHM
       Conference, Sydney, Australia, July 22-25, 2007.


511.   Smith DM, Pacold M, Woelk C, Drumright LM, May S, Butler DM, Kosakovsky-Pond S, Pesano R, Lie
       Y, Richman D, Frost S, Little S. Epidemiology of HIV Transmission: A Puble Health Model for the
       Molecular Surveillance of HIV Transmission, 2nd International Workshop of HIV Transmission,
       Washington DC, August 26-28, 2007.


512.   Richman D. Contending with Evolution and Escape by HIV. CROI 2008 15th Conference on
                                                    116
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 424 of 582 PageID #:
                                    18070



       Retroviruses and Opportunistic Infections, Hynes Convention Center, Boston, MA, February 3-6,
       2008.

513.   Pond Kosakovsky S, Woelk C, Poon A, Pillai S, Richman D, Frost S. Meta-evolutionary Analysis of
       Selection on HIV and Other Viruses: Functional and Subtype Correlates. CROI 2008 15th Conference
       on Retroviruses and Opportunistic Infections, Hynes Convention Center, Boston, MA, February 3-6,
       2008.

514.   Zarate S, Richman D, Overbaught J, Frost S. Models of Neutralization and Sequence Viration in HIV-
       1. CROI 2008 15th Conference on Retroviruses and Opportunistic Infections, Hynes Convention
       Center, Boston, MA, February 3-6, 2008.

515.   Hightower G, Letendre S, Cherner M, Gibson S, Ellis R, Ignancio C, Heaton R, Grant I, Richman,
       Smith D and San Diego HIV Neurobehavioral Res Ctr (HNRC) Group. CROI 2008 15th Conference on
       Retroviruses and Opportunistic Infections, Hynes Convention Centerr, Boston, MA, February 3-6,
       2008.

516.   Golinsky M, Richman D, Frost S. Modeling HIV-1 Escape from Neutralizing Antibodies: Effect of
       Original Antigenic Sin and Viral Fitness. CROI 2008 15th Conference on Retroviruses and
       Opportunistic Infections, Hynes Convention Center, Boston, MA, February 3-6, 2008.

517.   Pacold M, Frost S, Poon A, Smith D, Richman D Pond-Kosakovsky S. The Depth of CTL Epitope
       Coverage Correlates with Strength of Selection in Gag p17 for Subtype B but Not Subtype C. CROI
       2008 15th Conference on Retroviruses and Opportunistic Infections, Hynes Convention Center,
       Boston, MA, February 3-6, 2008.

518.   Markowitz M, Vaida F, Little S, Hare C, Balfour H, Ferguson E, Schafer K, Richman Dand the AIN 501
       and ACTG 5216 Study Team. An Open-label Randomized Trial to Determine the Virologic and
       Immunologic Effects of 4-Weeks of Cyclosporine A Given in Combination with ART during Acute and
       Early Infection. CROI 2008 15th Conference on Retroviruses and Opportunistic Infections, Hynes
       Convention Center, Boston, MA, February 3-6, 2008.

519.   Butler D, Smith D, Cachay E, Hightower G, Nugent T, Richman D, Little S. Correlates of HIV
       Transmission among MSM. CROI 2008 15th Conference on Retroviruses and Opportunistic
       Infections, Hynes Convention Center, Boston, MA, February 3-6, 2008.

520.   Richman D, Jakubik J, Chapron C, Hubbard L, Gray L, Seifer M, Standring D. Genotypic Resistance
       and Phenotypic Cross-resistance Profile in vitro for a Novel NNRTI: IDX899. CROI 2008 15th
       Conference on Retroviruses and Opportunistic Infections, Hynes Convention Center, Boston, MA,
       February 3-6, 2008.

521.   Wie SH, Rought S, Du P, Richman D, Woelk C. Type I Interferons Vary in Their Ability to Inhibit HIV
       Replication in Primary Macrophages. CROI 2008 15th Conference on Retroviruses and Opportunistic
       Infections, Hynes Convention Centerr, Boston, MA, February 3-6, 2008.

522.   Poon A, Richman D, Frost S. Tracing Pathways of Resistance to Reverse Transcriptase Inhibitors
       from Sequencing Mixtures in HIV-1. CROI 2008 15th Conference on Retroviruses and Opportunistic
       Infections, Hynes Convention Centerr, Boston, MA, February 3-6, 2008.

523.   Golinski M, Richman D, Frost S. Modeling HIV-1 Escape from Neutralizing Antibodies in Individuals
                                                   117
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 425 of 582 PageID #:
                                    18071



       Infected From a Common Source: Effect of Original Antigenic Sin and Variable Mutational Pathways
       on Viral Fitness. 15th International Workshop: HIV Dynamics & Evolution, Hotel Santa Fe, Santa Fe,
       NM, April 27-30, 2008.

524.   Kosakovsky Pond S, Scheffler K, Poon A, Gravenor M, Woelk C, Zarate S, Nickle D, Pillai S, Leigh
       Brown A, Richman D, Frost S. Evolutionary Fingerprinting of Viral Genes, 15th International
       Workshop: HIV Dynamics & Evolution, Hotel Santa Fe, Santa Fe, NM, April 27-30, 2008.

525.   Richman DD. State of the Art: How HIV Acquires Resistance, American Association for the Study of
       Liver Diseases, Hepatitis Single Topic Conference: Viral Hepatitis Therapy: Lessons To Be Learned
       from HIV. Westin Chicago River North Hotel, Chicago, Illinois, July 24-26, 2008.

526.   Pacold M, Little S, Daar E, Ignacio C, Jordan P, Richman D, Smith D. Standard screening methods
       underestimate the prevalence of HIV dual infection. XVII International AIDS Conference, Mexico
       City, Mexico, August 3-8, 2008.

527.   Pacold M, Ignacio C, Jordan P, Richman D, Smith D. Using synonymous mixtures in population-
       based sequences as a method to screen for dual HIV infection. XVII International AIDS Conference,
       Mexico City, Mexico, August 3-8, 2008.

528.   Goicoechea M, Jain S, Kemper C, Daar E, tilles J, Ha B, Flaherty J, Richman D, Louie S, Haubrich R.
       California Collabortive Treatment Group, Viral Dynamics and Pharmacokinetics in vivo of Tenofovir
       Disoproxil Fumarate and Abacavir: Evidence of a Non-additive Antirval Effect. 16th Conference on
       Retroviruses and Opportunistic Infections, Montreal Canada, Feburary 8-11, 2009.

529.   Pacold M, Little S, Daar E, Ignacio C, Rostami S, Jordan P, Richman D, Smith D. Prevalence and
       Incidence of HIV Intraclade Co- and Super-infection. 16th Conference on Retroviruses and
       Opportunistic Infections, Montreal Canada, Feburary 8-11, 2009.

530.   Yukl S, Pillai S, Pasutti W, Havlir D, Günthard H, Richman D, Daar E, Little S, Wong J. Latenctly
       Infected CD4+ T Cells Are enriched for HIV-1 Tat Virants with Impaired Transactivation Activity. 16th
       Conference on Retroviruses and Opportunistic Infections, Montreal Canada, Feburary 8-11, 2009.

531.   Butler D, Lakdawala M, Richman D, Little S, Smith D. Cell-free Virus in Seminal Plasma is the Origin
       of Sexually Transmitted HIV among Men Who Have Sex with Men. 16th Conference on Retroviruses
       and Opportunistic Infections, Montreal Canada, Feburary 8-11, 2009.

532.   Smith D, May S, Perez J, Haubrich R, Richman D, Benson C, Little S. Pooled viral Load testing
       Increases the Efficiency of Screening for ART Failure. 16th Conference on Retroviruses and
       Opportunistic Infections, Montreal Canada, Feburary 8-11, 2009.


533.   Hightower G, Letendre S, Gibson S, Ellis R, Ignacio C, Heaton R, Grant I, Richman D, Smith D.
       Discordance in ARV Resistance Profiles between Blood and Cerebrospinal fluid is Associated with
       Current ARV Use. 16th Conference on Retroviruses and Opportunistic Infections, Montreal Canada,
       Feburary 8-11, 2009.

534.   Weerawat M, Butler D, Richman D, Mehta S, Pacold M, Perez J, Smith D. Protease Polymorphisms in
       HIV-1 CRF01_AE: Selection by Drug and Immune Pressure. 16th Conference on Retroviruses and
       Opportunistic Infections, Montreal Canada, Feburary 8-11, 2009.
                                                    118
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 426 of 582 PageID #:
                                    18072




535.   Manosuthi W, Butler DM, Chantratita W, Sukasem C, Richman DD, Smith DM. Mutations associated
       with etravirine resistance among patients infected with HIV-1 subtype CRF01_AE and failing first-line
       nevirapine- and efavirenz-based regimens. XVIII International HIV Drug Resistance Workshop, June
       9-13, 2009, Fort Myers, FL.

536.   Liu L, May S, richman D, Pond Kosakovsky S, Frost S, Little S, Smith D. Comparison of resistance
       algorithms to determine prevalence of transmitted drug resistance. XVI International Drug
       Resistance Workshop, June 12-16, 2009, Hilton Barbados, Barbados.

537.   Little SJ, Parkin NT, Chappey C, Smith DM, Richman DD, Frost SDW. Differences in viral load and
       replication capacity in individuals harbouring virus with or without drug resistance. XVI International
       Drug Resistance Workshop, June 12-16, 2009, Hilton Barbados, Barbados.

538.   Hightower GK, Lentendre SL, Cachay ER, Cherner M, Givson S, Ellis R, Richman DD, Ignacio CC,
       Smith DM. Antiretroviral resistance and neuropsychological performance among HIV-infected
       individuals. XVI International Drug Resistance Workshop, June 12-16, 2009, Hilton Barbados,
       Barbados.

539.   Wie S-H, Rought S, Du P, Bethell-Beliakova N, Richman D, Woelk C. HIV Down-regulates the
       Trasncription of Interferon-stimulated Genes in Macrophages. 17th Conference on Retroviruses and
       Opportunistic Infections, Moscone Center West, San Francisco, California, Feburary 16-19, 2010.

540.   Young M, Richman D, Spina C. Establishment of Latency in Naïve and Central Memory T Cells in a
       Primary CD4 Cell Model. 17th Conference on Retroviruses and Opportunistic Infections. Moscone
       Center West, San Francisco, California, Feburary 16-19, 2010.

541.   Bethell-Beliakova N, Zhao Y, Du P, Rought S, Pérez-Santiago J, Goicoechea M, Richman D, Smith D,
       Little S, Woelk S. Gene Expression Can Predict the Extend of CD4+ T Cell Recovery in HIV-infected
       Inviduals during Suppressive ART. 17th Conference on Retroviruses and Opportunistic Infections,
       Moscone Center West, San Francisco, California, Feburary 16-19, 2010.

542.   Pérez-Santiago J, Kosakovsky Pond S, Vaida F, Poddar S, Pacold M, Little S, Richman D, Smith D.
       Non-synonymous Mixtures Reveal fixation of Viral Population after 3 Years of Infection. 17th
       Conference on Retroviruses and Opportunistic Infections, Moscone Center West, San Francisco,
       California, Feburary 16-19, 2010.

543.   Pacold M, Kosakovsky Pond S, Little S, Ignacio C, Jordan P, Cheng P, Richman D, Smith D. Ultra-
       deep Sequencing Accurately Detects HIV Intraclade Dual Infection. 17th Conference on Retroviruses
       and Opportunistic Infections, Moscone Center West, San Francisco, California, Feburary 16-19, 2010.

544.   Young J, Smith D, Richman D, Little S, Kosakovsky Pond S. Phylogenetic Linkage and Correlate
       Analysis in HIV-1 Cohorts: A Complete Software Solution. 17th Conference on Retroviruses and
       Opportunistic Infections, Moscone Center West, San Francisco, California, Feburary 16-19, 2010.

545.   Richman D. Tackling HIV Latency, HIV DART 2010, (Global Antiviral Journal 6), 2010.

546.   Hightower G, Wong J, Letendre S, Umlauf A, Ellis R, Ignacio C, Heaton R, Grant I, Richman D, Smith
       D and CHARTER Group. Higher HIV-1 Genetic Diversity is Associated with AIDS and
       Neurophychological Impairment. 18th Conference on Retroviruses and Opportunistic Infections.
                                                     119
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 427 of 582 PageID #:
                                    18073



       Hynes Convention Center, Boston, Massachusetts, February 27-March 2, 2011.

547.   Soto P, Spina C, Richman D, Varki I. Impact of Siglec-5 Expression on Activation- and HIV-1-induced
       Cell Death in Human and Chimpanzee CD4 T Cells. 18th Conference on Retroviruses and
       Opportunistic Infections. Hynes Convention Center, Boston, Massachusetts, February 27-March 2,
       2011.

548.   Pacold M, Kosakovsky Pond S, Wagner G, Delport W, Bourque D, Little S, Richman D, Smith D.
       Clinical and Virologic Consequences of HIV-1 superinfection and the Influcence of HLA. 18th
       Conference on Retroviruses and Opportunistic Infections. Hynes Convention Center, Boston,
       Massachusetts, February 27-March 2, 2011.

549.   Walker L, Richman D, Kosakovsky Pond S. Epitope Detection and Antibody Titer Prediction Utilizing
       3-D Protein Structure Data: A Kernel-based Approach. 18th Conference on Retroviruses and
       Opportunistic Infections. Hynes Convention Center, Boston, Massachusetts, February 27-March 2,
       2011.

550.   Hepler N, Richman D, Kovakovsky Pond S. Leveraging Structure, Mututal Informtion, and Support
       Vector Machines to Predict HIV-1 Antibody Epitopes. 18th Conference on Retroviruses and
       Opportunistic Infections. Hynes Convention Center, Boston, Massachusetts, February 27-March 2,
       2011.

551.   Choi JY, Kosakovsky Pond S, Vazquez H, Williams S, McCammon A, Richman D, Smith D. Molecular
       Features of the V1-V4 Coding Region of Secually Transmitted HIV-1 Envelope. 18th Conference on
       Retroviruses and Opportunistic Infections. Hynes Convention Center, Boston, Massachusetts,
       February 27-March 2, 2011.

552.   Gianella S, Strain M, Vargas M, Little S, Richman D, Spina C, and Smith D. Levels of CMV and HIV-1
       in Seminal Plasma Correlate Positively with the Numbers and Activation Status of Lymphocytes in
       Semen. 18th Conference on Retroviruses and Opportunistic Infections. Hynes Convention Center,
       Boston, Massachusetts, February 27-March 2, 2011.

553.   Hightower G, May S, Mehta S, Perez-Santiago J, Yanez D, Little S, Richman D, Kosakovsky Pond S,
       Smith D. Velocity of HIV-1 pol Evolution following Primary Infection. 18th Conference on Retroviruses
       and Opportunistic Infections. Hynes Convention Center, Boston, Massachusetts, February 27-March
       2, 2011.

554.   Gianella S, Delport W, Pacold M, Young J, Choi JY, Little S, Richman D, Kosakovsky Pond S, Smith D.
       Detection of Minority Resistance during Early HIV-1 Infection: Natural Variation and Spurious
       Detection Rather than Transmission and Evolution of Multiple Viral Variants. 18th Conference on
       Retroviruses and Opportunistic Infections. Hynes Convention Center, Boston, Massachusetts,
       February 27-March 2, 2011.

555.   Morris S, Smith D, Young J, Garfein R, Richman D, Little S. Declining Incident HIV among MSM
       Seeking HIV Testing in San Deigo. 18th Conference on Retroviruses and Opportunistic Infections.
       Hynes Convention Center, Boston, Massachusetts, February 27-March 2, 2011.

556.   Walker L, Richman D, Kosakovsky Pond S. A Kernel Method for Analysis of 2-Dimensional Seuence
       Data – Application to Predicting Neutralizing Antibody Titers. 18th International Workshop on HIV
       Dynamics and Evolution. Galway, Ireland, May 1-4, 2011.
                                                    120
  Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 428 of 582 PageID #:
                                     18074




557.   Hepler N, Richman D, Burton D, Kosakovsky Pond S. Leveraging Mutual Information and Support
       Vector machines to Predict HIV-1 Antibody Epitopes. 18th International Workshop on HIV Dynamics
       and Evolution. Galway, Ireland, May 1-4, 2011.

558.   Little S, Osorio G, Liu L, Young J, May S, De Gruttola V, Hecht F, Markowitz M, Daar E, Routy J,
       Collier A, Margolick J, Connick E, Richman D. Prevalence and Treatment Implications of Transmitted
       Drug Resistance Among Subjects with Primary HIV Infection. Antiviral Therapy 16, Suppl 1: A76,
       2011.

559. Richman D, Margolis D, Delaney M, Greene W, Hazuda D, Pomerantz R. The Challenge of Finding a
      Cure for HIV Infection. Seventh Sino – US Symposium on Medicine in the 21st Century. Salk
      Institute, La Jolla, California, September 21-23, 2011.

560.   Chung Y, Little S, Bhattacharya T, Kim E – Y, Richman D, Malim M, Wolinsky S. Longitudinal Analysis
       of APOBEC3- mediated Changes in HIV gag and vif Sequences from Patients’ Isolates. 19th
       Conference on Retroviruses and Opportunistic Infections. Seattle, WA, March 5-8, 2012.

561.   Beliakova-Bethell N, Zhang J, Singhania A, Terry V, Spina C, Richman D, Woelk C. Off-Target Effects
       of Suberoylanilide Hydroxamic Acid in Resting CD4 T Cells. 19th Conference on Retroviruses and
       Opportunistic Infections. Seattle, WA, March 5-8, 2012.

562.   Hepler N, Richman D, Burton D, Kosakovsky Pond S. HIV-1 Antibody Epitope Prediction for Real-
       Time Computational Surveillance of Antibody Resistance. 19th Conference on Retroviruses and
       Opportunistic Infections. Seattle, WA, March 5-8, 2012.

563.   Choi J, Heaton R, Grant I, Marcotte T, Ellis R, Letendre S, Marra C, Clifford D, Richman D, Smith D.
       Genetic Features of CSF-derived Subtype B HIV-1 tat. 19th Conference on Retroviruses and
       Opportunistic Infections. Seattle, WA, March 5-8, 2012.

564.   Mehta S, Kosakovsky Pond S, Yung J, Richman D, Little S, Smith D. Associations between
       Phylogenetic Clustering and HLA Profile Among HIV+ Individuals: San Diego, California. 19th
       Conference on Retroviruses and Opportunistic Infections. Seattle, WA, March 5-8, 2012.

565.   Wertheim J, Fourment M, Richman D, Smith D, Kosakovsky Pond S. Inconsistencies in Estimating
       the Age of HIV-1 Subtypes due to Heterotachy. 19th Conference on Retroviruses and Opportunistic
       Infections. Seattle, WA, March 5-8, 2012.

566.   Hepler N, Smith M, Delport W, Young J, Poon A, Gutierrez J, Flores R, Wyles D, Richman D,
       Kosakovsky Pond S. A Bioinformatics Pipeline for the Analysis and Interpretation of Ultra-deep
       Sequencing Data. 19th Conference on Retroviruses and Opportunistic Infections. Seattle, WA, March
       5-8, 2012.

567.   Perez-Santiago J, Weir C, Karris M, Jordan P, Young J, Mehta S, Richman D, Little S, Smith D. Higher
       CD4 Is Associated with Specific Gut Bacterial Flora during HIV Acute Infection. 19th Conference on
       Retroviruses and Opportunistic Infections. Seattle, WA, March 5-8, 2012.

568.   Gianella S, Morris S, Anderson C, Vargas M, Richman D, Little S, Smith D. Frequency and Impact of
       Herpes Virus Shedding in the Genital Tract of HIV+ Men. 19th Conference on Retroviruses and
       Opportunistic Infections. Seattle, WA, March 5-8, 2012.
                                                    121
 Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 429 of 582 PageID #:
                                    18075




569.   Wagner G, Gianella S, Pacold M, Pond S, Vigil E, Little S, Morris S, Richman D, Smith D. HIV-1
       CXCR4 Co-receptor Tropism in Primary and Dual Infection Estimated with Ultra-deep
       Pyrosequencing. 19th Conference on Retroviruses and Opportunistic Infections. Seattle, WA, March
       5-8, 2012.

570.   Young J, Mote D, Martinez M, Mueller J, Weaver S, Smith D, Richman D, Little S, Kosakovsky Pond
       S. OCCAMS: An Open Source Clinical Content Analysis and Management System and Its Application
       to HIV Primary Infection Research. 19th Conference on Retroviruses and Opportunistic Infections.
       Seattle, WA, March 5-8, 2012.

571.   Tilghman M, May S, Perez-Santiago J, Ignacio C, Little S, Richman D, Smith D. Combined Testing for
       ART and Drug Resistance in Resource-limited Settings. 19th Conference on Retroviruses and
       Opportunistic Infections. Seattle, WA, March 5-8, 2012.

572.   Wertheim J, Hepler N, Mehta S, Smith D, Richman D, Kosakovsky Pond S. Reconstruction of the
       Global HIV-1 Group M Transmission Network. 19th International HIV Dynamics and Evolution
       Conference. Asheville, NC, April 25-29, 2012.

573.   Strain M, Rought S, Lada S, Luong T, Terry V, Spina C, Andrade A, Kuritzkes D, Richman D. Initial
       Therapy with Raltegravir Selectively Reduces 2-LTR Circles but not Total HIV DNA. 19th International
       HIV Dynamics and Evolution Conference. Asheville, NC, April 25-29, 2012.

574.   Hepler N, Smith M, Delport W, Poon A, Scheffler K, Richman D, Kosakovsky Pond S. A Bioinformatics
       Pipeline for 454 Deep Sequencing and Applications. 19th International HIV Dynamics and Evolution
       Conference. Asheville, NC, April 25-29, 2012.

575.   Richman D, Strain M, Rought S, Lada S, Schrier R, Terry V, Spina C. Measuring the Latent Reservoir.
       Keystone Symposia on Molecular and Cellular Biology: Frontiers in HIV Pathogenesis, Therapy and
       Eradication. Whistler, BC, Canada, March 26-31, 2012.

576.   Soto P, Karris M, Spina C, Richman D, Varki A. A Cell-intrinsic Mechanism Involving Siglec-5
       Contributes to Differential Outcomes of HIV-1 Infection in Human and Chimpanzee CD4+ T cells.
       Keystone Symposia on Molecular and Cellular Biology: Frontiers in HIV Pathogenesis, Therapy and
       Eradication. Whistler, BC, Canada, March 26-31, 2012.

577.   Yukl S, Chun T, Strain M, Siliciano J, Eisele E, Buckheit R, Ho Y, Wong J, Busch M, Huetter G,
       Richman D, Siliciano R, Deeks S. Challenges Inherent in Detecting HIV Persistence During Potentially
       Curative Interventions. Antiviral Therapy 2012; 17 Suppl 1:A47.

578.   Tilghman M, Osorio G, Perez-Santiago J, Little S, Richman D, Matthews W, Haubrich R, Smith D.
       Community HIV-1 Drug Resistance is Associated with Transmitted Drug Resistance. Antiviral
       Therapy 2012; 17 Suppl 1:A168.

579.   Richmam D. The Challenge of a Cure: Is Eradication Possible? HIV DART 2012: Frontiers in Drug
       Development for Antiretroviral Therapies. San Diego, CA, December 4-7, 2012.

580.   Karris M, Kao Y, Viada F, Spina C, Richman D, Little S, Smith D. Predictors of Virologic Supression in
       Persons Who Start ART During Primary HIV Infection. 20th Conference on Retroviruses and
       Opportunistic Infections. Atlanta, GA, March 3-6, 2013.
                                                    122
  Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 430 of 582 PageID #:
                                     18076




581.   Hatano H, Strain M, Scherzer R, Sinclair E, Palmer S, Busch M, Bacchetti P, Hsue P, Richman D,
       Deeks S. Increase in 2-LTR Circles after Raltegravir Intensification on HAART-supressed Patients
       with High CD4+T Cell Counts: A Randomized, Controlled Trial. 20th Conference on Retroviruses and
       Opportunistic Infections. Atlanta, GA, March 3-6, 2013.

582.   Persaud D, Gay H, Ziemniak C, Chen Y, Piatak M, Chun T, Strain M, Richman D, Luzuriaga.
       Functional HIV Cure After Very Early ART of an Infected Infant. 20th Conference on Retroviruses and
       Opportunistic Infections. Atlanta, GA, March 3-6, 2013.

583.   Nijhuis M, Kwon M, Kuball J, Ellerbroek P, Berenguer J, Stam A, Symons J, Richman D, Diez-Martin
       JL, Wensing A, European HIV Cure and Transplant Consortium. Early Viral Dynamics after Cord
       Blood Stem Cell Transplantation (with and without CCR5Δ32) Combined with HLA Mismatched Donor
       in 2 HIV+ Patients. 20th Conference on Retroviruses and Opportunistic Infections. Atlanta, GA, March
       3-6, 2013.

584.   Kosakovsky Pond S, Hepler N, Richman D, Sok D, Burton D, Poignard P, Smith D. The evolution of
       Broadly Neutralizing Antibodies: What Can Deep Sequencing Tell Us? 20th International HIV
       Dynamics & Evolution. Utrecht University Medical Center Utrecht, The Netherlands, May 8-11, 2013.

585.   Hepler N, Paxinos E, Brown M, Chin J, Alexander D, Marks P, Guo Y, Richman D, Smith D,
       Kosakovsky Pond S. A Comprehensive, Accurate, Fast, Cross-Platform and User Friendly Pipeline for
       the Analysis of HIV-1 Next Generation Sequencing Data. 20th International HIV Dynamics &
       Evolution. Utrecht University Medical Center Utrecht, The Netherlands, May 8-11, 2013.

586.   Mehta S, Chaillon A, Lowenstein H, Little S, Wertheim J, Richman D, Pond S, Smith D. Spatial
       Distribution and Phylogeography of the HIV Transmission Network in San Diego, California. 20th
       International HIV Dynamics & Evolution. Utrecht University Medical Center Utrecht, The Netherlands,
       May 8-11, 2013.

587.   Massanella M, Gianella S, Richman D, Little S, Spina C, Vargas M, Lada S, Daar E, Dube M, Haubrich
       R, Morris S, Smith D and the CCTG 592 Team. Seminal Cytomegalovirus (CMV) Replication is
       Associated with Increased CD4+ T-Cells Immune Activation and Higher Levels of Proviral HIV DNA
       Reservoir in Effectively Treated HIV-1-Infected Men who Have Sex with Men (MSM). Sixth Annual
       International Workshop on HIV Persistence during Therapy. Miami, FL, December 3-6, 2013.

588.   Wensing A, Nijhuis M, Kwon M, Ellerbroek P, Miralles P, Stam A, Symons J, Richman D, Diez-Martin
       J, Kuball J. Small Peripheral Blood HIV-1 Reservoir after Allogeneic (Cord Blood) Stem Cell
       Transplantation. Sixth Annual International Workshop on HIV Persistence during Therapy. Miami, FL,
       December 3-6, 2013.

589.   Margolis D, Archin N, Kuruc J, Bateson R, Dahl N, Crooks A, Allard B, Kashuba A, Kearney M, Strain
       M, Richman D, Bosch R, Coffin J, Cohen M, Barnard R, Hazuda DJ, Eron J and the Collaboratory of
       AIDS Researchers for Eradication (CARE). Translational Challenges in Targeting Latent HIV Infection.
       Sixth Annual International Workshop on HIV Persistence during Therapy. Miami, FL, December 3-6,
       2013.

590.   Procopio FA, Fromentin R, Kulpa D, McNulty A, Bebin-Blackwell AG, Ramgopal M, Strain MC, Siliciano
       RF, Richman DD, O’Doherty U, Palmer S, Siliciano JD, Hecht F, Deeks SG, Sékaly RP, Chomont N. A
       novel assay that precisely measures the size of the latent HIV reservoir reveals that ART-naïve
                                                   123
    Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 431 of 582 PageID #:
                                       18077



          individuals harbour a large pool of latently infected CD4+ T cells. IAS Toward an HIV Cure
          Symposium. Melbourne, Australia, July 19th-20th, 2014.

591.      Richman DD, Massanella M, Yek C, Lada S, Spina C, Strain M. Measuring the latent reservoir.
          Mechanisms of HIV Persistence: Implications for a Cure. Boston, Massachusetts, USA, April 26th-May
          1st, 2015.

592.      Lee S, Chomont N, Fromentin R, Siliciano R, Siliciano J, Richman D, O’Doherty U, Palmer S, Burbelo
          P. Anti-HIV antibody responses reflect the quantifiable HIV reservoir size. Mechanisms of HIV
          Persistence: Implications for a Cure. Boston, Massachusetts, USA, April 26th-May 1st, 2015.

593.      Woelk CH, White CH, Johnston H, Manousopoulou A, Spina CA, Richman DD, Garbis S, Beliakova-
          Bethell N. A systems biology characterization of the anti-cancer compound Vorinostat. 23rd Annual
          International Conference on Intelligent Systems for Molecular Biology & 14th European Conference
          on Computational Biology. Convention Center Dublin, Ireland.

    594. Papasavvas E, Kang G, Azzoni L, Aberra F, Tebas P, Mounzer K, Kostman JR, Richman D, Li Q,
         Montaner L. Reduced rectal HIV RNA after Peg-IFN-α2b added to ART together with ART
         interruption. Conference of Retroviruses and Opportunistic Infections. Boston, Massachusetts,
         February 2016.

595.      Bruner KM, Pollack R, Murray A, Soliman M, Laskey SB, Strain MF, Richman DD, Deeks SG, Siliciano
          J, Siliciano R. Rapid Accumulation of Defective Proviruses Complicates HIV-1 Reservoir
          Measurements. Conference of Retroviruses and Opportunistic Infections. Boston, Massachusetts,
          February 2016.

    596. Chaillon A, Smith DM, Little SJ, Caballero G, Richman DD, Wagner G. Intrahost Viral Competition and
         Archiving Dynamics in HIV-1 Superinfection. Conference of Retroviruses and Opportunistic
         Infections. Boston, Massachusetts, February 2016.

    597. Chaillon A, Gianella S, Little SJ, Anderson C, Caballero G, Barin F, Kosakovsky Pond S, Richman DD,
         Smith DM, Mehta SR. Characterizing the Multiplicity of HIV Founder Variants During Sexual
         Transmission. Conference of Retroviruses and Opportunistic Infections. Boston, Massachusetts,
         February 2016.

    598. Papasavvas E, Kang G, Azzoni L, Aberra F, Tebas P, Mounzer K, Kostman JR, Richman DD, Li Q,
         Montaner LJ. Reduced Rectal HIV RNA After Peg-IFN-a2b Added to ART Together with ART
         Interruption. Conference of Retroviruses and Opportunistic Infections. Boston, Massachusetts,
         February 2016.

    599. Lada S, Ignacio C, Richman DD, Strain MF. Measurement of Integrated HIV DNA by Pulse-Field Gel
         Electrophoresis and ddPCR. Conference of Retroviruses and Opportunistic Infections. Boston,
         Massachusetts, February 2016.

    600. Chaillon A, Mehta SR, Werthiem JO, Murrell B, Little SJ, Richman DD, Smith DM, Gianella S. No
         Evidence of Sexual Transmision of Minority HIV Drug Resistance Mutations in MSM. Conference of
         Retroviruses and Opportunistic Infections. Boston, Massachusetts, February 2016.
.
    601. Massanella M, Yek C, Lada S, Shefa N, Strain MC, Richman DD. Improved Assays to Measure the

                                                      124
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 432 of 582 PageID #:
                                   18078



      Inducible Latent HIV Reservoir. Keystone Symposia on Molecular and Cellular Biology. Olympic
      Valley, California. March 20-24, 2016.

602. Rosenbloom D, Bacchetti P, Stone M, Dimapasoc M, Deng X, Bosch R, Richman D, Siliciano J, Mellors
     J, Deeks S, Hoh R, Lanteri M, Keating S, Massanella M, Lai J, Sobolewski M, Busch M, Reservoir
     Assay Validation and Evaluation Network (RAVEN) Study Group. Assessing intra-lab precision and
     inter-lab repeatability of outgrowth assays of HIV-1 latent reservoir size. Strategies for an HIV Cure
     2016. November 14, 2016.

603. Hermans LE, Moorhouse MA, Carmona S, Grobbee D, Hofstra LM, Richman DD, Tempelman H,
     Venter WD, Wensing A. Increased Risk of cART Failure After Low-Level Viremia Under WHO
     Guidelines. Conference of Retroviruses and Opportunistic Infections. Seattle, Washington 2017.

604. Wagner GA, Jordan PS, Kosakovsky Pond SL, Price MA, Hunter E, Allen S, Kilembe W, Richman DD,
     Chaillon A. HIV-1 Superinfection After Recent Infection is Uncommon in Sub-Saharan Africa.
     Conference of Retroviruses and Opportunistic Infections. Seattle, Washington 201.7

605   Wagner GA, Chaillon A, Caballero G, Franklin D, Kosakovsky Pond SL, Heaton RK, Richman DD,
      Smith DM. Frequent Intrasubtype HIV Dual Infection in Treated Chronically Infected Individuals.
      Conference of Retroviruses and Opportunistic Infections. Seattle, Washington 2017.

606   Lada S, VanBelzan J, Ignacio C, Strain M, O’Doherty U, Richman DD. Novel Assay to Measure
      Integrated HIV DNA in PBMC from ART-Suppressed Persons. Conference of Retroviruses and
      Opportunistic Infections. Seattle, Washington 2017.

607   Abewe H, Mukim A, Deshmukh S, Spina CA, Richman DD, Beliakova-Bethell N. Role of High-Mobility
      Group A1 (HMGA1) Gene Expression in Reactivation of Latent HIV. Conference of Retroviruses and
      Opportunistic Infections. Seattle, Washington 2017.

608   Cummins N, Rizza S, Baker J, Chomont N, Chun TW, Lichterfeld M, Richman DD, Schacker T, Yao
      JD, Badley A. Two Hundred Eighty-Eight-Day Drug-Free Remission From HIV Rebound by Allogeneic
      PBSCT. Conference of Retroviruses and Opportunistic Infections. Seattle, Washington 2017.

609   Azzoni L, Papasavvas E, Chomont N, Li Q, Howell BJ, Richman DD, Tebas P, Mounzer K, Kostman J,
      Montaner L. Pegylated IFN-Alpha-2B Decreases Latent HIV Measures in ART-Suppressed Subjects.
      Conference of Retroviruses and Opportunistic Infections. Seattle, Washington 2017.

610   White CH, Beliakova-Bethell N, Lada S, Breen M, Magiorkinis G, Richman DD, Frater J, Holloway J,
      Woelk CH. Dysregulation of Human Endogenous Retroviruses in Primary CD4 T Cells Following
      Vorinostat Treatment. 25th Conference on Intelligent Systems for Molecular Biology and the 16th
      European Conference on Computational Biology. Prague Congress Center, Prague, Czech Republic
      2017.

611 Imamichi H, Smith M, Pau A, Rehm CA, Catalfamo M, Lane HC. Evidence of Production of HIV-1
    Proteins From “Defective” HIV-1 Proviruses in Vivio: Implication for Persistent Immune Activation
    and HIV-1 Pathogenesis. 9th IAS Conference on HIV Science (IAS 2017). Paris, France 2017.

612 Stone M, Rosenbloom D, Bacchetti P, Deng X, Busch M, Dimapasoc M, Keating S, Richman D,
    Mellors J, Deeks S, Siliciano J, Chomont N, Ptak R, RAVEN Study Group. Next Generation Viral
    Outgrowth Assays As Proxies for Classic QVOA to Measure HIV-1 Reservoir Size. Eighth International
                                                  125
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 433 of 582 PageID #:
                                   18079



      Workshop on HIV Persistence during Therapy. Miami, Florida 2017.

613   Fromentin R, Massanella M, Vandergeeten C, Barton K, Hiener B, Chiu WW, Looney D, Ramgopal M,
      Richman DD, Trautmann L, Palmer S, Chomont N. In Vivo Massive Expansion of a T-Cell Clone
      Carrying a Defective HIV Genome: Implication for the Measurement of the HIV Reservoir. Eighth
      International Workshop on HIV Persistence during Therapy. Miami, Florida 2017.

614   Bakkour S, Keating SM, Deng X, Stone M, Worlock A, Deeks S, Bacchetti P, Dimapasoc M, Lau J,
      Montalvo L, Hauenstein S, Richman D, Busch MP, Reservoir Assay Validation and Evaluation Network
      (RAVEN) Study Group. Eighth International Workshop on HIV Persistence during Therapy. Miami,
      Florida 2017.

615   Keating SM, Stone M, Deng X, Mellors J, Bakkour S, Richman D, Gorelick R, Lifson J, Jennings C,
      Stengelin M, Wu G, Howell BJ, Bacchetti P, Busch MP, Reservoir Assay Validation and Evaluation
      Network (RAVEN) Study Group. Eighth International Workshop on HIV Persistence during Therapy.
      Miami, Florida 2017.

616 Das J, Sadanand S, Chung A, Suscovich TJ, Streeck, H, Smith DM, Little SJ, Lauffenburg D,
    Richman DD, Alter G. Temporal Variation of IgG Subclasses Differentiates HIV Controllers and
    Progressors. 25th Conference of Retroviruses and Opportunistic Infections. Boston, Massachusetts,
    March 2018.

617 Chaillon A, Gianella S, Lada S, Karris M, Richman DD, Mehta SR, Little SJ, Wertheim JO, Smith
    DM. The HIV Reservoir During Early Antiretroviral Therapy and Maraviroc Intensification. 25th
    Conference of Retroviruses and Opportunistic Infections. Boston, Massachusetts, March 2018.

618 Keating SM, Stone M, Deng X, Bakkour S, Mellors JW, Richman DD, Gorelick R, Lifson JD,
    Jennings C, Stengelin M, Wu G, Howell BJ, Bacchetti P, Busch MP. Blinded Evaluation of
    Ultrasensitive Assays of the HIV in Plasma. 25th Conference of Retroviruses and Opportunistic
    Infections. Boston, Massachusetts, March 2018.

619 Stone M, Rosebloom DS, Bacchetti P, Deng X, Dimapasoc M, Keating SM, Richman DD< Mellors
    JW, Deeks SG, Siliciano J, Chomont N, Ptak R, Busch MP. Next-Gen Viral Outgrowth Assays as
    Proxifies for Classic QVOA to Measure HIV Reservoir. 25th Conference of Retroviruses and
    Opportunistic Infections. Boston, Massachusetts, March 2018.

620 Ita S, Ignacio C, Mohan S, Kumar V, Murrell B, Richman DD, Smith DM, Wagner GA. SMRT
    Sequencing of Full-Length POL Amplicons to Investigate HIV-1 Drug Resistance. 25th Conference of
    Retroviruses and Opportunistic Infections. Boston, Massachusetts, March 2018.

621 Bakkour S, Keating SM, Deng X, Stone M, Worlock A, Deeks SG, Bacchetti P, Dimapasoc M, Lau J,
    Montalvo L, Hauenstein S, Richman DD, Busch MP. Replicate Aptima VL Testing Detects Residual
    Viremia in Most ART-Treated Adults. 25th Conference of Retroviruses and Opportunistic Infections.
    Boston, Massachusetts, March, 2018.

622 Hermans LE, Tempelman H, Carmona S, Nijihuis M, Grobbee D, Richman DD, Moorhouse MA,
    Venter WD, Wensing A. High Rates of Viral Resuppression on First-line ART After Initial Virological
    Failure. 25 h Conference of Retroviruses and Opportunistic Infections. Boston, Massachusetts,
    March, 2018.



                                                 126
     Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 434 of 582 PageID #:
                                        18080



 622 Massanella M, Fromentin R, Routy JP, Richman DD, Chomont N. Effector Memory Cells are the
     Main Contributors to the Repication-Competent HIV Reservoir in ART-Suppressed Individuals. 22nd
     International AIDS Society Conference. Mexico City, MX, July, 2019.

OTHER PUBLICATIONS

1.       Richman DD. HIV Drug Resistance. Retroviruses of Human AIDS and Related Animal Diseases
         "Colloque Des Cent Gardes", October, 1989, Quatrième Des Cent Gardes 4:295-298, 1989.

2.       Richman DD. Prospects for antiretroviral therapy. Retroviruses of Human AIDS and Related Animal
         Diseases "Colloque Des Cent Gardes", October, Cinquieme Des Cent Gardes 5:271-273, 1990.

3.       Richman DD. Propagation of AZT-resistant clinical isolates. AIDS Research and Reference Reagent
         Program Courier 90-03:7-14, 1990.

4.       Richman DD. Clinical Virology Quiz manuscript "Recent Advances in Antiretroviral Therapy Part 2:
         Emerging Resistance", Triclinica Communications, Inc. Vol. 2, March 1991.

5.       Richman DD. Emerging patterns of resistance to zidovudine. HIV Advances in Research and Therapy
         1:8-12, 1991.

6.       Richman DD. Plaque reduction and cytotoxicity assays of HIV sensitivity to antiviral compounds.
         AIDS Research and Reference Reagent Program Courier 90-01:6-9, 1990.

7.       Richman DD, Wainberg MA. Drug resistance in isolates of HIV. Toltzis Communications, Inc.
         Burroughs Wellcome, Inc. 1992.

8.       Bozzette SA, McCutchan JA, Spector SA, Richman DD. Reply to letter: "Does early zidovudine
         treatment prevent the emergence of syncytium-inducing human immunodeficiency virus?" J Infect
         Dis 170:1042, 1994.

9.       Richman DD. "The background to combination therapy" (meeting report). Consensus Symposium on
         Combined Antiviral Therapy, Lisbon, Portugal, July 25-27, 1995. International Antiviral News, 3:129,
         1995.

10.      Richman DD. Antiviral chemotherapy: new drugs and new perspectives. Retroviruses of Human AIDS
         and Related Animal Diseases. Dixième Colloque des Cent Gardes, pp 337-342, 1995.

11.      Progress in Development and Use of Antiviral Drugs and Interferon. Report of an informal
         consultation. World Health Organization. Geneva, Switzerland, March 13-15, 1995.

12.      Richman DD. Antiviral chemotherapy: new drugs and new perspectives. In: Retroviruses of Human
         AIDS and Related Animal Diseases (From the 10th Anniversary of the Cent Gardes Meeting -
         Retroviruses of Human AIDS and Related Animals Diseases, Paris, France, Oct 23-25, 1995). Edited
         by Girard M, Dodet B. Elsevier Editions Scientifiques, Paris, pp. 337-344, 1996.

13.      Richman DD. Resistance to Drugs for HIV Infection. What you can do to keep your HIV treatment
         working. International Association of Physicians in AIDS Care (monograph for lay readers), 31
         pages, 1998.


                                                     127
  Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 435 of 582 PageID #:
                                     18081



14.   Richman D. HIV eradication. Is it possible with current available drugs? Fundació irsiCaixa: Is it
      Possible to Eradicate HIV? Edited by Bonaventura Clotet Sala and Charles A. Boucher. Merck Sharp &
      Dohme de España & Harcourt Brace de España , pp 1-12,1998.

15.   Horn T, Cox S. A No-Nonsense Guide to HIV Drug Resistance Testing. Ed. Richman DD
      [Monograph]. Provided as an educational service by: Virologic, Inc. South San Francisco, CA, 1999

 a.   Horn T, Cox S. Una Guía con Sentido sobre Resistencia a los Medicamentos Contra el VIH. Ed.
      Richman DD [Monograph]. Provided as an educational service by: Virologic, Inc. South San
      Francisco, CA, 1999 (Spanish Version).

16.   Richman DD. What can be learned from the induction-maintenance trials? HIV Advances in Research
      and Therapy 9:25-29, 1999.

17.   Richman DD. New insights in HIV eradication. II International Workshop on HIV Eradication Ed.
      Clotet B, Coucher CA. Fundació/irsiCaixa, November, 1999.

18.   (Writing Committee). The Durban Declaration. Nature 406:15-16, 2000.

19.   Richman DD. Mechanisms, emergence, and epidemiology of resistance in the nucleoside-
      experienced HIV-infected population. The AIDS Reader International Supplement: S13-S20, 2001.

20.   Little SJ, Richman DD. Drug resistance among patients recently infected with HIV (Letter to the
      Editor). N Engl J Med 347:1889-1890, 2002.

21.   Richman DD, Schooley RT, Kuritzkes DR, Saag MS, Eron JJ Jr. Utilizing HIV Drug Resistance Test
      Reports: Targeting Treatment Decisions. Sponsored by UCSD School of Medicine, Supported by
      ViroLogic. Helix Medical Communications LLC, June 2003.

22.   Richman DD. Rapid evolution of the neutralizing antibody response to human immunodeficiency
      virus type 1 infection and viral escape. In: Retroviruses of Human AIDS and Related Animal Diseases
      (From the XIIIth Cent Gardes Symposium, Annecy, France, Oct 27-29, 2003). Edited by Girard M,
      Vicari M, Dodet B. Elsevier Editions Scientifiques, Paris, pp. 65-66, 2003.

23.   Leigh Brown AJ, Frost SDW, Mathews WC, Dawson K, Hellmann NS, Daar ES, Richman DD, Little SJ.
      Correspondence. J Infect Dis 188, 2003.

24.   Blue Ribbon Committee for Laboratory Science: Report to the Office of Research & Development
      Veterans Health Administration, June 2003 (Accessed October 8, 2003 at
      www.va.gov/resdev/fr/blue_ribbon/LabSci_report.cfm).

25.   ACT-HBV: Advancing the Clinical Treatment of Hepatitis B Virus. A comprehensive educational
      resource for Infectious Disease Specialists. Program Faculty: Richman DD, Sherman KE. (CD-ROM).

26.   The XIVth International HIV Drug Resistance Workshop (Review). Quebec City, Canada 2005.

27.   Ahuja SK, Aiuti F, Berkhout B, biberfeld P, Burnton DR, Colizzi V, Deeks SG, Desrosiers RC, Dierich
      MP, Doms RW, Emerman M, Gallo RC, Girard M, Greene WC, Hoxie JA, Hunter E, Klein G, Korber B,
      Kuritzkes DR, Lederman MM, Malim MH, Marx PA, McCune JM, McMichael A, Miller C, Miller V,
      Montagnier L, Montefiori DC, Moore JP, Nixon DF, Overbaugh J, Pauza CD, Richman DD, Saag MS,
                                                  128
  Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 436 of 582 PageID #:
                                     18082



      Sattentau Q, Schoolet RT, Shattock R, Shaw GM, Stevenson M, Trkola A, Wainbert MA, Weiss RA,
      Wolinsky S, Zack JA. A Plea for Justice for Jailed Medical Workers. Letters: Science Vol. 314, 924,
      2006.

28.   Perrillo RP, Richman DD, Sherman KE, Said A, 2009 Pocket Guide To Hepatitis B, University of
      Wisconsin, School of Medicine.

29.   Richman DD. (2011). Commentary on HIV with Reduced Sensitivity to Zidovudine (AZT) Isolated
      During Prolonged Therapy. Science 243: 1731-1734, 31 March 1989.
      http://www.hivvaccineenterprise.org/hive/feature/661.

30.   Richman DD. Nouveaux Défis Dans L’infection À Vih: Comprendre la persistance dans les reservoirs
      Construire des stratégies d’éradication. Lettre de l'Infectiologue- de la microbiologie a la clinique,
      2011.

31.   Richman D. Contending with the Challenges of HIV: A Firsthand Account. Douglas D. Richman
      speaks to Jacob McCarthy, Commissioning Editor. Future Virology. 7(7) 645-648, 2012.

33.   Cambridge Working Group Consensus Statement on the Creation of Potential Pandemic Pathogens
      (PPPs). www.cambridgeworkinggroup.org/.

34.   Wensing AM, Calvez V, Ceccherini-Silberstein F, Charpetier C, Günthard H, Paredes R, Shafer RW,
      Richman DD. 2019 Update of the Drug Resistance Mutations in HIV-1, Special Contribution. 2019
      Resistance Mutations Update, 27(3). International AIDS Society Conference, Mexico City, Mexico,
      2019.




                                                    129
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 437 of 582 PageID #:
                                   18083




                     EXHIBIT I
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 438 of 582 PageID #:
                                   18084

   From:       Scott McBride
   To:         Todd L. Krause
   Subject:    [Ext] RE: ViiV v. Gilead: Supplemental Reports
   Date:       Thursday, February 27, 2020 4:20:43 PM



  Todd,

  I appreciated the unexpected call on Tuesday the 25th, and ViiV’s
  willingness to reconsider its previous position in our meet and confer of
  February 20th where ViiV rejected possible surreplies/supplemental
  reports.

  We remain willing to discuss surreplies and supplemental reports.
  Specifically surreplies from Wipf, Alabugin, Morris, Taft, and
  Vellturo, and supplements from MacMillan, Reynolds, and Richman on
  the recently published articles.

  We are also willing to discuss possible sur-sur-replies limited to the
  surreply issues. As for the supplements, we would not agree in advance
  to a response by ViiV given that your experts already opined on the
  articles in question. We believe it appropriate in that instance to seek
  leave of the court as per the scheduling order (absent us reaching a
  separate, later agreement).

  There are, however, a number of issues linked to this dispute that would
  also need to be resolved in order for us to proceed.

  For example, the upcoming CROI is likely to have relevant new data
  that the parties may wish to address in supplemental reports.

  Additionally, ViiV’s demands regarding additional versions and forms
  of experimental data already provided are not reasonable, and appear
  merely an effort to create disputes for discovery purposes. Similarly so
  for the requests for 8 depositions of the chemists working at Dr.
  MacMillan’s direction. If ViiV does not drop or significantly pare back
  its demands, I do not see how we can either reach a meaningful
  agreement, and the increasingly extreme nature of the demands makes
  setting any kind of schedule problematic.

  Finally, we will have to consider how the subsequent deposition
  schedule would work. Under your proposal, we would be trying to
  schedule a minimum of 16 expert depositions between April 6th and
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 439 of 582 PageID #:
                                   18085

  May 1st, not counting the uncertainty of scheduling for Carmichael and
  Sims. (And not considering the additional 8 chemist depositions your
  colleague has demanded). I have serious concerns that such a schedule is
  possible.

  I am happy to discuss tomorrow. How is 1:30pm CST?

  Scott


  J. Scott McBride | p: 312.494.4436 | Scott.McBride@BartlitBeck.com | Courthouse Place, 54 West Hubbard
  Street, Chicago, IL 60654
  This message may contain confidential and privileged information. If it has been sent to you in error, please reply to advise
  the sender of the error and then immediately delete this message.

  BartlitBeck LLP


  From: Todd L. Krause <TKrause@desmaraisllp.com>
  Sent: Thursday, February 27, 2020 08:46
  To: Scott McBride <scott.mcbride@bartlitbeck.com>
  Subject: RE: ViiV v. Gilead: Supplemental Reports



  Dear Scott,

  I look forward to hearing your response to Plaintiffs’ proposal, which we discussed on Tuesday, that
  the parties try to reach an agreement on surreplies and sur-surreplies so expert discovery can move
  forward. I am available any time tomorrow to continue our discussion. What time works for you?

  As we discussed, expert discovery could grind to a halt for weeks or months if each side separately
  seeks relief from the Court to move to strike and/or for sur-reply expert reports. While both sides
  may feel strongly about their positions, neither party benefits from delaying this case. So Plaintiffs
  proposed the parties agree on a schedule where both sides would be allowed sur-reply reports from
  particular experts (i.e., Drs. Wipf, Alabugin, MacMillan, Reynolds, Richman, Morris, Taft and Vellturo)
  on the issues we’ve discussed and, if the party bearing the burden on the issue wishes, sur-surreplies
  from particular experts (i.e., Drs. MacMillan, Paton, Wipf, Merz, Engelman, Byrn, Guengerich,
  Dressman, and Simcoe (and possibly Sims)). The parties would then be free to move to strike
  experts or arguments, or move in limine, once the expert depositions have been completed.

  For example, assuming Gilead timely produces the information Plaintiffs have requested with
  respect to Dr. MacMillan’s laboratory experiments, the parties could agree to serve sur-reply reports
  no later than March 20, sur-sur-reply reports no later than April 3, and extend the deadline for the
  completion of expert discovery from April 17 to May 1. This would allow for a timely and orderly
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 440 of 582 PageID #:
                                   18086

  conclusion to expert discovery.

  Both parties have said that they do not intend to offer their experts for deposition more than once.
  Consequently, since Drs. Guengerich, Merz, and Dressman may provide sur-sur-reply reports, they
  will not be made available on the dates Plaintiffs originally offered. We will provide new proposed
  deposition dates for them once the schedule is clearer.

  Plaintiffs remain hopeful that the parties can reach agreement to move this case forward and look
  forward to discussing any creative, but fair, proposals Gilead may have.

  Regards,
  Todd



  From: Scott McBride <scott.mcbride@bartlitbeck.com>
  Sent: Friday, February 21, 2020 5:16 PM
  To: Lindsey Miller <LMiller@desmaraisllp.com>; Matthew Ford <matthew.ford@bartlitbeck.com>
  Cc: Kyle Petrie <KPetrie@desmaraisllp.com>; Justin Wilcox <JWilcox@desmaraisllp.com>; Thomas
  Derbish <TDerbish@desmaraisllp.com>; Mailing List - Bictegravir <Bictegravir@bartlit-beck.com>;
  GSK Gilead Service <GSKGileadService@desmaraisllp.com>; Jeremy Tigan <jtigan@mnat.com>; Jack
  Blumenfeld <jblumenfeld@mnat.com>; Mike Kelly <mkelly@mccarter.com>; Dan Silver
  <dsilver@mccarter.com>; Joyce, Alexandra <ajoyce@mccarter.com>; naotakada@takadalegal.com
  Subject: [Ext] RE: ViiV v. Gilead: Supplemental Reports

  Dear Lindsey,

  I write as a follow-up to our meet and confer yesterday and in response
  to your email below regarding the deposition schedule.

  For Gilead experts:

        Dr. Cullen confirmed for February 27th in our offices. Dr.
        Cullen’s schedule requires we start the deposition at 8am.

        Dr. Burk confirmed for March 19th in our offices.

        We understand ViiV’s concern that the issues regarding
        supplements and sur-replies are unlikely to be resolved prior to
        March 13th. Because Gilead is only offering experts once for
        deposition, we will look for alternate dates for Drs. Paton, Taft,
        and Morris. Please be aware that Dr. Taft has very limited
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 441 of 582 PageID #:
                                   18087


          availability in March and April because of his academic
          commitments.

          And as you noted, the dates for Drs. Reynolds and MacMillan are
          similarly tentative at this time, and we will revisit their schedule.

          With respect to Dr. Vellturo he is available for deposition April 15,
          2020 in our offices.

  For the dates you proposed regarding Plaintiffs experts:

          We confirm Guengerich on March 25th in your NY offices

          We confirm Carmichael on March 26th at K&E DC offices

          We confirm Sims on April 3rd in your NY offices

          We confirm Merz on April 3rd in your NY offices

          Please provide alternate dates for Dressman.

  We will get back to you on remaining dates.

  Regards,
  Scott




  J. Scott McBride | p: 312.494.4436 | Scott.McBride@BartlitBeck.com | Courthouse Place, 54 West Hubbard
  Street, Chicago, IL 60654
  This message may contain confidential and privileged information. If it has been sent to you in error, please reply to advise
  the sender of the error and then immediately delete this message.

  BartlitBeck LLP
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 442 of 582 PageID #:
                                   18088

  From: Lindsey Miller <LMiller@desmaraisllp.com>
  Sent: Thursday, February 20, 2020 10:15
  To: Matthew Ford <matthew.ford@bartlitbeck.com>
  Cc: Scott McBride <scott.mcbride@bartlitbeck.com>; Kyle Petrie <KPetrie@desmaraisllp.com>;
  Justin Wilcox <JWilcox@desmaraisllp.com>; Thomas Derbish <TDerbish@desmaraisllp.com>; Mailing
  List - Bictegravir <Bictegravir@bartlit-beck.com>; GSK Gilead Service
  <GSKGileadService@desmaraisllp.com>; Jeremy Tigan <jtigan@mnat.com>; Jack Blumenfeld
  <jblumenfeld@mnat.com>; Mike Kelly <mkelly@mccarter.com>; Dan Silver
  <dsilver@mccarter.com>; Joyce, Alexandra <ajoyce@mccarter.com>; naotakada@takadalegal.com
  Subject: RE: ViiV v. Gilead: Supplemental Reports



  Matt,

  It is unfortunate that Gilead has rejected Plaintiffs’ reasonable proposal to move the case forward in
  an expeditious manner. Gilead’s actions, not Plaintiffs’, are putting the case schedule in jeopardy.

  Supplemental and Surreply Expert Reports

  It appears that the parties are at an impasse with respect to Defendant’s proposal to provide
  supplemental expert reports from Drs. MacMillan, Richman, and Reynolds to address the Science
  articles, and an errata and/or supplement from Dr. Vellturo to correct errors in his analysis. As
  explained below, Plaintiffs reject that proposal and also reject Gilead’s proposal to provide surreply
  reports in response to ViiV’s expert reports of Drs. Guengerich, Dressman, and Byrn.

  Gilead’s proposal for supplemental reports from Drs. MacMillan, Reynolds, and Richman seems to
  contemplate providing analyses and opinions in supplemental reports that should have been
  provided in these experts’ January 7, 2020 reports. Gilead’s requested reports would also
  improperly give its experts the final word on the issue of infringement, which is Plaintiffs’ burden.
  Gilead had access to all of the underlying data from the Cook 2020 article before submitting its
  January 7, 2020 rebuttal reports and should not be allowed a do-over – to engage in additional
  modeling and similar analyses – now that Plaintiffs’ experts have responded to Gilead’s experts’
  rebuttal opinions. Gilead was also likely aware of the contents of the Passos 2020 article, which had
  been presented at conferences and meetings since at least the spring of 2019 (well before service of
  Gilead’s rebuttal reports).

  Gilead lacks any basis for submitting a proposed errata and supplemental report from Dr. Vellturo.
  In his report, ViiV’s expert, Dr. Simcoe, responded to Dr. Vellturo’s rebuttal report, including
  identifying errors and criticizing the approach in Dr. Vellturo’s computer model. Dr. Simcoe’s
  critique did not offer any new opinions on ViiV’s damages theories or offer an alternative computer
  model. As a result, Gilead’s proposed errata and supplemental report are an improper attempt to
  give Gilead the last word on damages—an issue on which it does not bear the burden of proof—and
  fix the flawed analysis in Dr. Vellturo’s rebuttal report. The Amended Scheduling Order does not
  contemplate any such supplemental reports.
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 443 of 582 PageID #:
                                   18089

  Likewise, Gilead’s proposal to provide surreply reports to the reply reports of Drs. Guengerich,
  Dressman, and Byrn lacks any legitimate basis and is inappropriate under the Amended Scheduling
  Order. Gilead introduced alleged drug metabolism, pharmacokinetic, and solid-state
  noninfringement issues for the first time in the rebuttal reports of Drs. Taft and Morris. ViiV’s
  experts, Drs. Guengerich and Dressman, responded directly to the rebuttal report of Gilead’s Dr.
  Taft, by addressing drug metabolism and pharmacokinetic properties of dolutegravir and bictegravir
  and deficiencies in Dr. Taft’s analysis. Similarly, ViiV’s expert, Dr. Byrn, responded directly to the
  rebuttal report of Dr. Morris, by addressing solid-state properties of dolutegravir and bictegravir and
  deficiencies in Dr. Morris’ analysis. ViiV’s experts did not introduce any new information or opinions
  that should have been provided in an earlier report. As a result, no reasons exist for Gilead to
  provide new opinions in surreply.

  The parties also appear to be at an impasse with respect to Plaintiffs’ proposal for surreply reports to
  respond to new material introduced in the reply expert reports of Gilead’s Drs. MacMillan and Paton
  regarding laboratory testing, computational analyses, and quantum calculations. Plaintiffs’ proposal
  for surreplies to address the newly introduced information by Drs. MacMillan and Paton is entirely
  appropriate and reasonable, at least for the reasons we outlined in our discovery correspondence
  dated February 18, 2020, including that Drs. MacMillan and Paton included experiments and analysis
  that should have been included in their opening reports. Indeed, in his reply report, Dr. MacMillan
  relied on experiments and documents that pre-dated his opening report.

  Plaintiffs intend to move to strike the new material and opinions set forth in the reply expert reports
  of Dr. MacMillan and Paton and, in the alternative, for a surreply to respond to the new material.
  Plaintiffs may also move to strike any of the other supplemental reports, surreply reports, or errata
  proposed by Gilead. Please be prepared to describe the substance, including any opinions, of
  Gilead’s proposed reports and errata during tomorrow’s meet and confer call.

  Depositions

  Plaintiffs propose moving forward with scheduling depositions of experts and others whose
  depositions would be unaffected by the parties’ disputes regarding supplemental and surreply
  reports. Please note that Plaintiffs will put up each of their experts only once for deposition. And
  the deposition of each of Plaintiffs’ experts will be held at our offices in New York, unless otherwise
  noted below.

  Plaintiffs accept:
         Cullen on February 27th (Chicago);
         Morris on March 4th (Chicago);
         Taft on March 11th (Chicago); and
         Burk on March 19th (Chicago).

  Plaintiffs propose:
         Guengerich on March 25th;
         Carmichael on March 26th at Kirkland & Ellis, Washington, D.C.;
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 444 of 582 PageID #:
                                   18090

        Dressman on April 2nd;
        Byrn on April 16th; and
        Sims on April 3rd.

  Please provide an alternative date for Dr. Vellturo.

  Plaintiffs also believe that the eight individuals who supposedly attempted chemical syntheses under
  Dr. MacMillan’s direction can and should be deposed before the supplemental/surreply issue is
  resolved. Please provide proposed deposition dates for each of these individuals immediately so
  they can be scheduled.

  In addition, Plaintiffs believe the parties should schedule the depositions of the individuals affected
  by the supplemental/surreply issues with the understanding that those depositions may need to be
  rescheduled depending on when those issues are resolved. Consequently, Plaintiffs can tentatively
  confirm the deposition dates of:

        Reynolds on April 9 (Chicago);and
        MacMillan on April 15 (Chicago).

  Unfortunately these issues are unlikely to be resolved before the proposed March 13 deposition of
  Dr. Paton, so we ask that Gilead propose an alternative date for his deposition. Plaintiffs have a
  conflict on April 10th and ask Gilead to propose an alternative date for Dr. Richman’s deposition
  during the week of April 12th.

  Plaintiffs also tentatively propose deposition dates of:

        Merz on April 3rd;
        Dobkin on April 7th;
        Engelman on April 8th; and
        Wipf on April 17th.

  Dates for the depositions of Simcoe and Alabugin will follow via separate correspondence.

  Plaintiffs are available to meet and confer tomorrow at 2pm EST. Please also be prepared to discuss
  Plaintiffs’ discovery correspondence dated February 18, 2020.

  Best,
  Lindsey




  This email may contain confidential and privileged material for the use of the intended recipient. Any
  review, use, or distribution by anyone other than the addressee is strictly prohibited. If you are not
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 445 of 582 PageID #:
                                   18091

  the intended recipient, please contact the sender by reply email and delete all copies of this
  message.
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 446 of 582 PageID #:
                                   18092




                     EXHIBIT J
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 447 of 582 PageID #:
                                   18093

   From:          Todd L. Krause
   To:            Scott McBride
   Subject:       RE: ViiV v. Gilead: Supplemental Reports
   Date:          Friday, February 28, 2020 5:49:00 PM


  Scott,

  Thanks again for speaking with me this afternoon.

  As we discussed, Plaintiffs propose that the parties identify the paragraphs in the respective
  reply reports that they wish to address in sur-reply reports. This will help crystalize (and
  potentially narrow) the issues, and reveal any potential disagreements on the scope of the
  contemplated surreplies sooner rather than later. Plaintiffs proposed exchanging an
  identification of these paragraphs early next week.

  As we also discussed, Plaintiffs may be willing to agree to Gilead’s supplemental expert
  reports that address the authors’ conclusions of the Cook 2020 Science article, with the
  understanding that Plaintiffs would reserve the right to move the Court for responsive reports
  and/or other relief should Gilead go beyond the authors’ conclusions. Plaintiffs’ believe such
  a reservation is justified and necessary given Gilead’s experts’ prior access to the modeling
  and files underlying the Cook 2020 article and access to the related NIH abstract. As
  discussed, please provide us with Gilead’s proposed language with respect to the anticipated
  scope of Gilead’s supplemental reports. Furthermore, in an attempt to narrow the burden on
  the parties and expedite any supplemental reports, Plaintiffs may be willing to agree to remove
  any references to the Passos 2020 Science article from their reply reports, if Gilead agrees not
  to address the Passos 2020 article in its supplemental reports.
  We also discussed the handling of potential new data from the CROI meeting. In Plaintiffs’
  view, this is a separate issue from the sur-reply and supplemental reports and should be
  handled separately (if necessary). Incorporating new data into the existing expert reports at
  this stage would delay the schedule, and incorporating new data into additional supplemental
  reports could lead to a never-ending cycle of supplemental expert reports. Nevertheless, you
  did not identify any data forthcoming at CROI that may warrant supplemental expert reports.
  Therefore, the parties can address any potential issues regarding CROI data on a later date, if
  needed.

  In addition, we discussed the data and depositions that Plaintiffs requested related to the
  laboratory experiments directed by Dr. MacMillan. As I indicated on the call, Plaintiffs
  continue to believe that they are entitled to both the data and depositions given Dr.
  MacMillan’s reliance on the experiments’ results. For example, as we discussed, the NMR
  printouts provided in the lab notebooks do not show integrations, which prevents Plaintiffs
  from identifying the chemical products of the reactions or their purity. Plaintiffs need the
  native data files to assess this information. Similarly, without diagrams or images of the TLC
  plates, Plaintiffs’ experts cannot evaluate the conclusions reached by Dr. MacMillan’s
  chemists with respect to the products of their reactions. Plaintiffs will further consider your
  request to pare down the previous document requests related to these experiments and whether
  there are acceptable limits on the depositions of Dr. MacMillan’s scientists. For example, if
  Gilead is willing to represent that Dr. MacMillan is in a position to provide detailed testimony
  about how each of the experiments were performed, their products, and the related data,
  Plaintiffs may be willing to agree to depose Dr. MacMillan and, only if necessary, follow up
  with additional depositions of his chemists.
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 448 of 582 PageID #:
                                   18094

  Finally, we appeared to be in agreement that if we can work out one or more of the issues
  above the parties can likely reach some agreement on the schedule for expert discovery.

  Regards,
  Todd

  From: Todd L. Krause
  Sent: Thursday, February 27, 2020 5:58 PM
  To: 'Scott McBride' <scott.mcbride@bartlitbeck.com>
  Subject: RE: ViiV v. Gilead: Supplemental Reports

  Scott,

  I disagree with your characterization of the February 20th meet and confer. In any event, I’ll call your
  office tomorrow at 1:30p CST to discuss how the parties can try to work together to move this case
  forward.

  Regards,
  Todd


  From: Scott McBride <scott.mcbride@bartlitbeck.com>
  Sent: Thursday, February 27, 2020 4:21 PM
  To: Todd L. Krause <TKrause@desmaraisllp.com>
  Subject: [Ext] RE: ViiV v. Gilead: Supplemental Reports

  Todd,

  I appreciated the unexpected call on Tuesday the 25th, and ViiV’s
  willingness to reconsider its previous position in our meet and confer of
  February 20th where ViiV rejected possible surreplies/supplemental
  reports.

  We remain willing to discuss surreplies and supplemental reports.
  Specifically surreplies from Wipf, Alabugin, Morris, Taft, and
  Vellturo, and supplements from MacMillan, Reynolds, and Richman on
  the recently published articles.

  We are also willing to discuss possible sur-sur-replies limited to the
  surreply issues. As for the supplements, we would not agree in advance
  to a response by ViiV given that your experts already opined on the
  articles in question. We believe it appropriate in that instance to seek
  leave of the court as per the scheduling order (absent us reaching a
  separate, later agreement).
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 449 of 582 PageID #:
                                   18095



  There are, however, a number of issues linked to this dispute that would
  also need to be resolved in order for us to proceed.

  For example, the upcoming CROI is likely to have relevant new data
  that the parties may wish to address in supplemental reports.

  Additionally, ViiV’s demands regarding additional versions and forms
  of experimental data already provided are not reasonable, and appear
  merely an effort to create disputes for discovery purposes. Similarly so
  for the requests for 8 depositions of the chemists working at Dr.
  MacMillan’s direction. If ViiV does not drop or significantly pare back
  its demands, I do not see how we can either reach a meaningful
  agreement, and the increasingly extreme nature of the demands makes
  setting any kind of schedule problematic.

  Finally, we will have to consider how the subsequent deposition
  schedule would work. Under your proposal, we would be trying to
  schedule a minimum of 16 expert depositions between April 6th and
  May 1st, not counting the uncertainty of scheduling for Carmichael and
  Sims. (And not considering the additional 8 chemist depositions your
  colleague has demanded). I have serious concerns that such a schedule is
  possible.

  I am happy to discuss tomorrow. How is 1:30pm CST?

  Scott


  J. Scott McBride | p: 312.494.4436 | Scott.McBride@BartlitBeck.com | Courthouse Place, 54 West Hubbard Street,
  Chicago, IL 60654
  This message may contain confidential and privileged information. If it has been sent to you in error, please reply to advise the sender of
  the error and then immediately delete this message.

  BartlitBeck LLP


  From: Todd L. Krause <TKrause@desmaraisllp.com>
  Sent: Thursday, February 27, 2020 08:46
  To: Scott McBride <scott.mcbride@bartlitbeck.com>
  Subject: RE: ViiV v. Gilead: Supplemental Reports
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 450 of 582 PageID #:
                                   18096

  Dear Scott,

  I look forward to hearing your response to Plaintiffs’ proposal, which we discussed on Tuesday, that
  the parties try to reach an agreement on surreplies and sur-surreplies so expert discovery can move
  forward. I am available any time tomorrow to continue our discussion. What time works for you?

  As we discussed, expert discovery could grind to a halt for weeks or months if each side separately
  seeks relief from the Court to move to strike and/or for sur-reply expert reports. While both sides
  may feel strongly about their positions, neither party benefits from delaying this case. So Plaintiffs
  proposed the parties agree on a schedule where both sides would be allowed sur-reply reports from
  particular experts (i.e., Drs. Wipf, Alabugin, MacMillan, Reynolds, Richman, Morris, Taft and Vellturo)
  on the issues we’ve discussed and, if the party bearing the burden on the issue wishes, sur-surreplies
  from particular experts (i.e., Drs. MacMillan, Paton, Wipf, Merz, Engelman, Byrn, Guengerich,
  Dressman, and Simcoe (and possibly Sims)). The parties would then be free to move to strike
  experts or arguments, or move in limine, once the expert depositions have been completed.

  For example, assuming Gilead timely produces the information Plaintiffs have requested with
  respect to Dr. MacMillan’s laboratory experiments, the parties could agree to serve sur-reply reports
  no later than March 20, sur-sur-reply reports no later than April 3, and extend the deadline for the
  completion of expert discovery from April 17 to May 1. This would allow for a timely and orderly
  conclusion to expert discovery.

  Both parties have said that they do not intend to offer their experts for deposition more than once.
  Consequently, since Drs. Guengerich, Merz, and Dressman may provide sur-sur-reply reports, they
  will not be made available on the dates Plaintiffs originally offered. We will provide new proposed
  deposition dates for them once the schedule is clearer.

  Plaintiffs remain hopeful that the parties can reach agreement to move this case forward and look
  forward to discussing any creative, but fair, proposals Gilead may have.

  Regards,
  Todd



  From: Scott McBride <scott.mcbride@bartlitbeck.com>
  Sent: Friday, February 21, 2020 5:16 PM
  To: Lindsey Miller <LMiller@desmaraisllp.com>; Matthew Ford <matthew.ford@bartlitbeck.com>
  Cc: Kyle Petrie <KPetrie@desmaraisllp.com>; Justin Wilcox <JWilcox@desmaraisllp.com>; Thomas
  Derbish <TDerbish@desmaraisllp.com>; Mailing List - Bictegravir <Bictegravir@bartlit-beck.com>;
  GSK Gilead Service <GSKGileadService@desmaraisllp.com>; Jeremy Tigan <jtigan@mnat.com>; Jack
  Blumenfeld <jblumenfeld@mnat.com>; Mike Kelly <mkelly@mccarter.com>; Dan Silver
  <dsilver@mccarter.com>; Joyce, Alexandra <ajoyce@mccarter.com>; naotakada@takadalegal.com
  Subject: [Ext] RE: ViiV v. Gilead: Supplemental Reports

  Dear Lindsey,
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 451 of 582 PageID #:
                                   18097



  I write as a follow-up to our meet and confer yesterday and in response
  to your email below regarding the deposition schedule.

  For Gilead experts:

     ·   Dr. Cullen confirmed for February 27th in our offices. Dr.
         Cullen’s schedule requires we start the deposition at 8am.

     ·   Dr. Burk confirmed for March 19th in our offices.

     ·   We understand ViiV’s concern that the issues regarding
         supplements and sur-replies are unlikely to be resolved prior to
         March 13th. Because Gilead is only offering experts once for
         deposition, we will look for alternate dates for Drs. Paton, Taft,
         and Morris. Please be aware that Dr. Taft has very limited
         availability in March and April because of his academic
         commitments.

     ·   And as you noted, the dates for Drs. Reynolds and MacMillan are
         similarly tentative at this time, and we will revisit their schedule.

     ·   With respect to Dr. Vellturo he is available for deposition April
         15, 2020 in our offices.

  For the dates you proposed regarding Plaintiffs experts:

     ·   We confirm Guengerich on March 25th in your NY offices

     ·   We confirm Carmichael on March 26th at K&E DC offices

     ·   We confirm Sims on April 3rd in your NY offices

     ·   We confirm Merz on April 3rd in your NY offices
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 452 of 582 PageID #:
                                   18098

       ·     Please provide alternate dates for Dressman.

  We will get back to you on remaining dates.

  Regards,
  Scott




  J. Scott McBride | p: 312.494.4436 | Scott.McBride@BartlitBeck.com | Courthouse Place, 54 West Hubbard Street,
  Chicago, IL 60654
  This message may contain confidential and privileged information. If it has been sent to you in error, please reply to advise the sender of
  the error and then immediately delete this message.

  BartlitBeck LLP


  From: Lindsey Miller <LMiller@desmaraisllp.com>
  Sent: Thursday, February 20, 2020 10:15
  To: Matthew Ford <matthew.ford@bartlitbeck.com>
  Cc: Scott McBride <scott.mcbride@bartlitbeck.com>; Kyle Petrie <KPetrie@desmaraisllp.com>;
  Justin Wilcox <JWilcox@desmaraisllp.com>; Thomas Derbish <TDerbish@desmaraisllp.com>; Mailing
  List - Bictegravir <Bictegravir@bartlit-beck.com>; GSK Gilead Service
  <GSKGileadService@desmaraisllp.com>; Jeremy Tigan <jtigan@mnat.com>; Jack Blumenfeld
  <jblumenfeld@mnat.com>; Mike Kelly <mkelly@mccarter.com>; Dan Silver
  <dsilver@mccarter.com>; Joyce, Alexandra <ajoyce@mccarter.com>; naotakada@takadalegal.com
  Subject: RE: ViiV v. Gilead: Supplemental Reports



  Matt,

  It is unfortunate that Gilead has rejected Plaintiffs’ reasonable proposal to move the case forward in
  an expeditious manner. Gilead’s actions, not Plaintiffs’, are putting the case schedule in jeopardy.

  Supplemental and Surreply Expert Reports

  It appears that the parties are at an impasse with respect to Defendant’s proposal to provide
  supplemental expert reports from Drs. MacMillan, Richman, and Reynolds to address the Science
  articles, and an errata and/or supplement from Dr. Vellturo to correct errors in his analysis. As
  explained below, Plaintiffs reject that proposal and also reject Gilead’s proposal to provide surreply
  reports in response to ViiV’s expert reports of Drs. Guengerich, Dressman, and Byrn.
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 453 of 582 PageID #:
                                   18099

  Gilead’s proposal for supplemental reports from Drs. MacMillan, Reynolds, and Richman seems to
  contemplate providing analyses and opinions in supplemental reports that should have been
  provided in these experts’ January 7, 2020 reports. Gilead’s requested reports would also
  improperly give its experts the final word on the issue of infringement, which is Plaintiffs’ burden.
  Gilead had access to all of the underlying data from the Cook 2020 article before submitting its
  January 7, 2020 rebuttal reports and should not be allowed a do-over – to engage in additional
  modeling and similar analyses – now that Plaintiffs’ experts have responded to Gilead’s experts’
  rebuttal opinions. Gilead was also likely aware of the contents of the Passos 2020 article, which had
  been presented at conferences and meetings since at least the spring of 2019 (well before service of
  Gilead’s rebuttal reports).

  Gilead lacks any basis for submitting a proposed errata and supplemental report from Dr. Vellturo.
  In his report, ViiV’s expert, Dr. Simcoe, responded to Dr. Vellturo’s rebuttal report, including
  identifying errors and criticizing the approach in Dr. Vellturo’s computer model. Dr. Simcoe’s
  critique did not offer any new opinions on ViiV’s damages theories or offer an alternative computer
  model. As a result, Gilead’s proposed errata and supplemental report are an improper attempt to
  give Gilead the last word on damages—an issue on which it does not bear the burden of proof—and
  fix the flawed analysis in Dr. Vellturo’s rebuttal report. The Amended Scheduling Order does not
  contemplate any such supplemental reports.

  Likewise, Gilead’s proposal to provide surreply reports to the reply reports of Drs. Guengerich,
  Dressman, and Byrn lacks any legitimate basis and is inappropriate under the Amended Scheduling
  Order. Gilead introduced alleged drug metabolism, pharmacokinetic, and solid-state
  noninfringement issues for the first time in the rebuttal reports of Drs. Taft and Morris. ViiV’s
  experts, Drs. Guengerich and Dressman, responded directly to the rebuttal report of Gilead’s Dr.
  Taft, by addressing drug metabolism and pharmacokinetic properties of dolutegravir and bictegravir
  and deficiencies in Dr. Taft’s analysis. Similarly, ViiV’s expert, Dr. Byrn, responded directly to the
  rebuttal report of Dr. Morris, by addressing solid-state properties of dolutegravir and bictegravir and
  deficiencies in Dr. Morris’ analysis. ViiV’s experts did not introduce any new information or opinions
  that should have been provided in an earlier report. As a result, no reasons exist for Gilead to
  provide new opinions in surreply.

  The parties also appear to be at an impasse with respect to Plaintiffs’ proposal for surreply reports to
  respond to new material introduced in the reply expert reports of Gilead’s Drs. MacMillan and Paton
  regarding laboratory testing, computational analyses, and quantum calculations. Plaintiffs’ proposal
  for surreplies to address the newly introduced information by Drs. MacMillan and Paton is entirely
  appropriate and reasonable, at least for the reasons we outlined in our discovery correspondence
  dated February 18, 2020, including that Drs. MacMillan and Paton included experiments and analysis
  that should have been included in their opening reports. Indeed, in his reply report, Dr. MacMillan
  relied on experiments and documents that pre-dated his opening report.

  Plaintiffs intend to move to strike the new material and opinions set forth in the reply expert reports
  of Dr. MacMillan and Paton and, in the alternative, for a surreply to respond to the new material.
  Plaintiffs may also move to strike any of the other supplemental reports, surreply reports, or errata
  proposed by Gilead. Please be prepared to describe the substance, including any opinions, of
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 454 of 582 PageID #:
                                   18100

  Gilead’s proposed reports and errata during tomorrow’s meet and confer call.

  Depositions

  Plaintiffs propose moving forward with scheduling depositions of experts and others whose
  depositions would be unaffected by the parties’ disputes regarding supplemental and surreply
  reports. Please note that Plaintiffs will put up each of their experts only once for deposition. And
  the deposition of each of Plaintiffs’ experts will be held at our offices in New York, unless otherwise
  noted below.

  Plaintiffs accept:
         Cullen on February 27th (Chicago);
         Morris on March 4th (Chicago);
         Taft on March 11th (Chicago); and
         Burk on March 19th (Chicago).

  Plaintiffs propose:
         Guengerich on March 25th;
         Carmichael on March 26th at Kirkland & Ellis, Washington, D.C.;
         Dressman on April 2nd;
         Byrn on April 16th; and
         Sims on April 3rd.

  Please provide an alternative date for Dr. Vellturo.

  Plaintiffs also believe that the eight individuals who supposedly attempted chemical syntheses under
  Dr. MacMillan’s direction can and should be deposed before the supplemental/surreply issue is
  resolved. Please provide proposed deposition dates for each of these individuals immediately so
  they can be scheduled.

  In addition, Plaintiffs believe the parties should schedule the depositions of the individuals affected
  by the supplemental/surreply issues with the understanding that those depositions may need to be
  rescheduled depending on when those issues are resolved. Consequently, Plaintiffs can tentatively
  confirm the deposition dates of:

         Reynolds on April 9 (Chicago);and
         MacMillan on April 15 (Chicago).

  Unfortunately these issues are unlikely to be resolved before the proposed March 13 deposition of
  Dr. Paton, so we ask that Gilead propose an alternative date for his deposition. Plaintiffs have a
  conflict on April 10th and ask Gilead to propose an alternative date for Dr. Richman’s deposition
  during the week of April 12th.
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 455 of 582 PageID #:
                                   18101

  Plaintiffs also tentatively propose deposition dates of:

        Merz on April 3rd;
        Dobkin on April 7th;
        Engelman on April 8th; and
        Wipf on April 17th.

  Dates for the depositions of Simcoe and Alabugin will follow via separate correspondence.

  Plaintiffs are available to meet and confer tomorrow at 2pm EST. Please also be prepared to discuss
  Plaintiffs’ discovery correspondence dated February 18, 2020.

  Best,
  Lindsey




  This email may contain confidential and privileged material for the use of the intended recipient. Any
  review, use, or distribution by anyone other than the addressee is strictly prohibited. If you are not
  the intended recipient, please contact the sender by reply email and delete all copies of this
  message.
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 456 of 582 PageID #:
                                   18102




                    EXHIBIT K
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 457 of 582 PageID #:
                                   18103



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 VIIV HEALTHCARE COMPANY,              )
 SHIONOGI & CO., LTD. and VIIV         )
 HEALTHCARE UK (NO. 3) LIMITED,        )
                                       )
                   Plaintiffs,         )
                                       )
       v.                              )    C.A. No. 18-224 (CFC) (CJB)
                                       )
 GILEAD SCIENCES, INC.,                )
                                       )
                   Defendant.          )




                   EXPERT REPORT OF KENNETH R. MORRIS




                                 January 7, 2020
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 458 of 582 PageID #:
                                   18104



                                                TABLE OF CONTENTS

 I.      PERSONAL BACKGROUND........................................................................................... 1

 II.     ASSIGNMENT ................................................................................................................... 4

 III.    LEGAL STANDARDS ...................................................................................................... 6

 IV.     TECHNICAL BACKGROUND ......................................................................................... 6

         A.        Types of Crystals .................................................................................................... 8

         B.        Crystal Forms and Pharmaceuticals ...................................................................... 14

         C.        Analysis of Crystal Structures .............................................................................. 15

 V.      COMPARING CRYSTAL STRUCTURES ..................................................................... 18

 VI.     BICTEGRAVIR AND DOLUTEGRAVIR ARE DIFFERENT IN THEIR
         ABILITY TO CRYSTALLIZE IN MULTIPLE FORMS ................................................ 26

 VII.    BICTEGRAVIR AND DOLUTEGRAVIR STRUCTURES ARE NOT
         ISOMORPHOUS .............................................................................................................. 30

 VIII.   BICTEGRAVIR AND DOLUTEGRAVIR STRUCTURES ARE NOT
         ISOSTRUCTURAL .......................................................................................................... 31

 IX.     DOLUTEGRAVIR AND BICTEGRAVIR HAVE DIFFERENT
         MORPHOLOGY .............................................................................................................. 39

 X.      POWDER X-RAY DIFFRACTIONS OF BICTEGRAVIR AND
         DOLUTEGRAVIR ARE SUBSTANTIALLY DIFFERENT .......................................... 41

 XI.     OTHER FORMS OF DOLUTEGRAVIR SODIUM ....................................................... 47

 XII.    FUNCTION WAY RESULT............................................................................................ 49




                                                                   i
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 459 of 582 PageID #:
                                   18105



                       EXPERT REPORT OF KENNETH R. MORRIS

 I.     PERSONAL BACKGROUND

        1.     I am currently a University Professor and director of the Lachman Institute for

 Pharmaceutical Analysis at Long Island University, Brooklyn campus.

        2.     I received a dual Bachelor of Science degree in Chemistry and Aquatic Biology

 from Eastern Michigan University in 1978 and, in 1986, a Masters of Science degree in

 Pharmaceutical Chemistry from the University of Arizona. In 1988, I obtained my Ph.D. in

 Pharmaceutics also from the University of Arizona.

        3.     I joined E.R. Squibb and Sons (“Squibb”), a predecessor to Bristol-Myers Squibb,

 in 1988 as a research investigator in the Physical Pharmacy Group which was part of the Squibb

 Institute for Medical Research. During my time at Squibb, I developed the Physical

 Characterization function in the Pre-formulation Group and co-developed the Materials Science

 Group. I then went on, in 1995, to form the Preformulation/Physical Pharmacy Group in the

 Bristol-Myers Squibb Products Division, which I led in addition to the Analytical Chemistry

 Group. While at Squibb and Bristol-Myers Squibb, I also served as a teaching and advising

 adjunct professor at Rutgers College of Pharmacy and graduate advisor at St. John's University.

        4.     In 1997, I joined the faculty of the Department of Industrial and Physical

 Pharmacy at Purdue University. I became Associate Department Head in 2001, a position that I

 held until 2008 when I moved to a professorship with the University of Hawaii at Hilo. At Hilo I

 helped help start the pharmaceutical science research and Ph.D. programs and developed the

 solids state analytical laboratory. I was department chair until 2015 when I retired from UHH

 and moved to Long Island University where I accepted a University professorship and started the

 Lachman Institute for Pharmaceutical Analysis. At LIU the Lachman Institute performs research




                                                1
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 460 of 582 PageID #:
                                   18106



 on a variety of industrial and FDA-funded projects, including in the area of solid-state

 characterization.

        5.      In addition to my academic work, I am a special government employee of the

 U.S. Food and Drug Administration (the “FDA”) and have acted as an advisor to the FDA on

 issues of pharmaceutical development issues since 2004. I am a member and past-chairperson of

 the FDA Pharmaceutical Science and Clinical Pharmacology Advisory Committee for the Office

 of Pharmaceutical Quality (formerly the Scientific Advisory Committee for the Office of the

 Pharmaceutical Sciences). I was also a member of the Manufacturing and the Process Analytical

 Technologies subcommittees.

        6.      I have also held positions in various professional organizations. I am a past Chair

 of the Raw Materials Committee (E5502) for the American Society for Testing and Materials

 and have previously served as a member of the American Association of Pharmaceutical

 Scientists and the FDA joint PQRI Bulk Drug Particle Size and Particle Characteristics

 Committee.

        7.      I am a member and Fellow of the American Association of Pharmaceutical

 Scientists, a member of the American Crystallographic Association and the American Chemical

 Society. I have also sat on the Editorial Board of and reviewed for a number of peer-reviewed

 journals, including the Journal of Molecular Pharmaceutics (editorial board member), the Journal

 of Pharmaceutical Sciences (former editorial board member), Pharmaceutical Research, Crystal

 Growth and Design, and the Journal of Pharmaceutical Technology Today.

        8.      During my career I have received several awards and honors including: Fellow of

 the American Association of Pharmaceutical Scientists (2007); American Association of

 Pharmaceutical Scientists Outstanding Manuscript Award in Analysis and Pharmaceutical




                                                  2
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 461 of 582 PageID #:
                                   18107



 Quality (2006); Golden Acorn Award for the Center of Excellence for the Institute for Advanced

 Pharmaceutical Technology (2004); Purdue Research Foundation Grant Award (2000-2002); and

 Presidents Award, Bristol Myers Products Research & Development (1996-1997).

        9.      I have authored or co-authored over 120 peer reviewed papers and book chapters

 pertaining to drug design, formulation, and manufacturing, as well as the chemical and physical

 properties of pharmaceutically relevant compounds and advanced methods of analyzing the

 properties of pharmaceutically relevant compounds.

        10.     Additionally, I have been invited to speak at numerous conferences, FDA

 workshops and training courses, and have provided workshops and talks to multiple

 pharmaceutical companies such as GlaxoSmithKline, Mylan Labs, and Bayer Technology

 Services.

        11.     During my professional career, I have focused much of my research on the

 emerging discipline of pharmaceutical material science, which is the study of the physico-

 chemical properties of the various components of pharmaceutical formulations, the impact

 processing has on those properties, and the effect those properties have on the performance of the

 final pharmaceutical dosage form. The physico-chemical properties I investigate include solid-

 state properties such as: crystal forms, crystallinity (and amorphous content), morphology,

 hygroscopicity, solubility, particle size, shape, surface area, and charge.

        12.     Over the course of my research I have also gained expertise in the use of

 advanced analytical techniques including powder x-ray diffraction, differential scanning

 calorimetry, thermal gravimetric analysis, mid and near infra-red spectroscopy, dielectric

 spectroscopy, and molecular and crystallographic modeling. I have extensively used these

 advanced analytical techniques to evaluate the physico-chemical properties of pharmaceutical




                                                   3
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 462 of 582 PageID #:
                                   18108



 components initially and throughout the drug manufacturing process. Much of my research relies

 on the understanding of crystal structures and the how changes in the structures may affect their

 physical and chemical properties and behavior.

        13.     I am being compensated at a rate of $700 per hour for my work and reasonable

 expenses in connection with this matter. Nothing about my compensation is contingent upon the

 substance of my opinions, my testimony, or the outcome of this litigation.

        14.     I have provided a summary of my education, work experience, honors,

 publications, patents, and presentations in my CV, attached to this report as Exhibit 1. Over the

 past four years, to the best of my recollection, I have provided deposition or trial testimony in the

 following cases: Bayer v. Apotex, (Court File T-2093-18), Canadian Federal Court; Apotex v.

 Abbott Labs., et al., No CV-09-391938, Ontario Superior Court of Justice; Bayer Inc. v. Cobalt

 Pharm. Co. & Apotex Inc., (Court Files No. T-1379-13, T-1468-13, and T-1368-14), Canadian

 Federal Court; ViiV Healthcare v Teva (Court File No. T-1517-13), Canadian Federal Court;

 ViiV Healthcare v Apotex (Court File No. T-333-14), Canadian Federal Court; and Apotex Inc.

 v. Abbott Labs. Ltd., (Court File T-1396-07), Canadian Federal Court.

 II.    ASSIGNMENT

        15.     I understand that ViiV alleges Gilead’s bictegravir compound infringes certain

 claims of ViiV’s U.S. Patent No. 8,129,385 under the doctrine of equivalents.

        16.     I have been asked for my opinions about whether bictegravir is insubstantially

 different from dolutegravir from the pharmaceutical materials perspective of solid-state forms of

 the molecule. I understand that I should make this determination from the perspective of a person




                                                  4
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 463 of 582 PageID #:
                                   18109



 of ordinary skill. I also understand that this determination is related to whether bictegravir

 infringes ViiV’s patent under the doctrine of equivalents.

           17.   It’s my understanding that a person of ordinary skill in the art for this matter is a

 person or team of persons working as part of a multi-disciplinary drug development team with an

 advanced degree or degrees (Ph.D. / M.D.) in the relevant fields, which could include chemistry

 (for example, organic, synthetic, computational, pharmaceutical, or medicinal chemistry),

 biochemistry, biology, medicine, pharmacology, virology, pharmaceutics, and/or pharmaceutical

 sciences. This person or team of persons would have at least two years of practical experience in

 one or more of these relevant fields. This person or team of persons could also be someone with

 a lower degree level (e.g., a master’s (M.S.) degree) in one of these disciplines, but with greater

 practical experience (e.g., at least four years). As needed in the course of the drug development

 process, this team would include persons of skill possessing combinations of these relevant

 qualifications as well as other people with whom the persons of ordinary skill in the art may

 consult. I agree with this proposed level of ordinary skill and have applied it for my work in this

 report.

           18.   If I testify at trial in this matter I anticipate creating and using exhibits or

 demonstratives to assist my testimony and reserve the right to do so. I also reserve the right to

 provide a tutorial relating to the general topics contained within this report.

           19.   I formed my opinions contained in this report based on the materials I have

 reviewed and relied upon (and cited herein) to date, as well as my years of training, experience,

 and education. I reserve the right to revise, supplement and/or amend my opinions in response to

 additional opinions expressed by ViiV’s expert, rulings/opinions from the Court, or in light of




                                                     5
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 464 of 582 PageID #:
                                   18110



 any additional evidence, testimony, or other information that may be provided to me after the

 date of this report (e.g., newly produced documents or published data), including at trial.

 III.    LEGAL STANDARDS

         20.    I have been instructed that ViiV must prove infringement under its doctrine of

 equivalents theory by a preponderance of the evidence, which is a more-likely-than-not standard.

 ViiV must prove this on an element by element basis. I understand that to prove bictegravir is

 equivalent to the claimed invention, ViiV must show that bictegravir is insubstantially different

 from the claimed compound for the element(s) in question. I also understand that there is a

 function-way-result test for doctrine of equivalents that asks whether the element in question

 performs substantially the same function in substantially the same way to obtain substantially the

 same result.

         21.    I understand that the function-way-result test has been considered less useful by

 courts for inventions in the chemical arts versus the insubstantial differences test. I agree with

 this and have used the insubstantial differences test for purposes of my analysis of whether

 bictegravir and dolutegravir have equivalent solid forms. However, as I note below, my opinions

 are unchanged regardless of whether the test is articulated as insubstantial differences or as

 function-way-result. I reserve the right to supplement my opinions should ViiV or the Court

 articulate a function-way-result analytical framework that differs from what I have presented

 here.

 IV.     TECHNICAL BACKGROUND

         22.    Small molecule-pharmaceutical compounds in general can exist in two basic solid

 forms: crystalline and amorphous. Crystalline forms are characterized by having long-range

 molecular order in three dimensions in which the individual molecules are regularly arranged on

 a “lattice” framework that repeats in a regular motif. In other words, the atoms or molecules of


                                                   6
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 465 of 582 PageID #:
                                   18111



 the crystal are arranged in a periodic and repeating pattern in three dimensions. This regular

 arrangement is so tight that it typically excludes molecules that will not allow the periodic three-

 dimensional order to persist (the source of purification by crystallization). The constraints on the

 positions, orientations, and conformations of the molecules in a given crystal form are strict and,

 except at transition points, only one form will be the most thermodynamically stable at a given

 condition, i.e. temperature and pressure.

        23.     Amorphous solids are characterized by the absence of long-range order, i.e., they

 have random arrangements of individual molecules relative to the crystalline form. An

 amorphous material can be considered to consist either of an infinite number of possible

 molecular arrangements, or as a solid having no repeating pattern of molecular aggregation. By

 way of illustration, the following two-dimensional figures may assist one in understanding the

 nature of amorphous and crystalline solids:




        24.     One can picture a classroom with rows of neatly arranged desks each with a

 student holding hands across an aisle and locking their feet in the legs of the desk in front of

 them as a two-dimensional analogy to a crystal lattice. If one tries to dislodge a desk by pulling


                                                   7
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 466 of 582 PageID #:
                                   18112



 on one of the outside desks it is very difficult due to the interlocking. On the other hand, if the

 students randomly arrange their desks in the classroom so that not all students can hold hands

 and/or interlock their feet in the legs of the desks then not all of the linkages are formed. The

 resulting arrangement would be analogous to an amorphous solid. One can appreciate that

 pulling a given desk from the outside of the pack of the randomly situated desks and students

 (amorphous form) is easier than pulling one out of the interlocking and neatly organized desks

 (crystalline form).

        A.      Types of Crystals

        25.     The starting point of a crystal is the molecule—the atoms, their bonding to each

 other, and the resulting three-dimensional shape. For compounds that can form crystals, these

 molecules will aggregate (crystallize) as the compound takes its solid form (often precipitating

 from an aqueous solution). Depending on their shape and constituent atoms, the molecules of a

 compound will aggregate in such a way so as to minimize free space between molecules and take

 the lowest energy arrangement. An illustrative example is the way certain chairs have an orderly

 way in which they can stack one on top of another with minimum free space between them. In

 this example the packing is constrained by the chairs’ shape and gravity, while for molecules

 intermolecular attraction/repulsion takes the place of gravity.




                                                   8
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 467 of 582 PageID #:
                                   18113



        26.     Similarly, molecules that can form crystals will (under certain conditions) pack

 together spontaneously in an orderly three-dimensional crystalline form. And once the molecules

 pack together in this preferred way, that defines the symmetry and arrangement of the “crystal”

 as it grows when more and more molecules aggregate (their “stacking” per the chair illustration).

        27.     This arrangement of the aggregated molecules implicitly defines the “unit cell”. A

 unit cell is the smallest part of a crystal structure that can then be repeated in three dimensions to

 build out the crystal structure. It contains all of the symmetry information, atomic positions, and

 dimensions which are associated with the molecular arrangement.

        28.     Of course, molecules do not “know” they have a given unit cell. Rather their

 packing is a property of that molecule, regardless of how the unit cell is defined. By compiling

 enough unit cells together, it is possible to see the larger macroscopic shape resulting from the

 way the molecules are packing. For large crystals, the human eye (sometimes aided by

 microscope) can see the actual crystal shapes that form—the so-called morphology of the solid.

        29.     As an example, below are crystals for two morphologies of acetaminophen and

 one of ibuprofen along with their predicted morphologies (calculated from the single-crystal X-

 ray data). The observed “flattened” ibuprofen shape (also shown in darker coloring as well as

 overlaying the predicted morphology) was formed experimentally instead of the “blockier”

 morphology predicted strictly from the unit cell and symmetry of the structure. This can

 sometimes happen depending on the nature of the crystallization conditions.




                                                   9
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 468 of 582 PageID #:
                                   18114




        30.     The internal structure (called the crystal structure) of molecular crystals is

 determined by the position of the molecules relative to each other and extending in three

 dimensions. (See Itraconazole example below.)




        31.     Drugs are typically “molecular crystals”, i.e., a crystalline structure composed of

 many individual molecules arranged in the regular array as described above. The crystal (and



                                                  10
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 469 of 582 PageID #:
                                   18115



 more generally, solid-form) properties of a compound are often generally related to how that

 compound will perform as a drug, and are important to determine as part of a drug development

 process. For a “molecular crystal,” within each molecule the atoms are joined by very strong

 “covalent” bonds (where the atoms share electrons). However, between the molecules, the forces

 at work are termed “non-bonded” interactions which impart a “lattice energy” that hold the

 molecules firmly in place in the crystal (e.g., hydrogen bonds, van der Waals, electrostatic). The

 progression from the molecular structure and coordinates to the packing of the unit cells to the

 macroscopic morphology is illustrated below for a polymorph of the compound acetaminophen.




        32.     Crystals may consist of one or more types of molecules and have several

 variations. The most common are briefly described here:

        33.      Polymorphs: Any arrangement of a given molecule that can repeat in three

 dimensions may be able to form a crystal. So, the same molecule may be able to exist in more

 than one crystal form. This means that even though the same atoms are connected to each other

 in the same way, the way the molecules aggregate in three-dimensions as they crystallize is

 different. These different crystal forms are called “polymorphs” of the compound and the

 phenomenon is called polymorphism. (Note: flufenamic acid polymorphs are shown below.)

 Different polymorphs of the same compound can have very different properties, even though the




                                                 11
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 470 of 582 PageID #:
                                   18116
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 471 of 582 PageID #:
                                   18117



 crystal structure, i.e., water. Hydrates are typically physically stable over some range of exposure

 to moisture (i.e. relative humidity) and will become unstable outside the range.




        36.     Salts: When a drug molecule can form an ion, i.e. if it can be charged, it may

 interact with an oppositely charged counter ion to form a salt. For acidic drugs, most commonly

 the counter ion is an inorganic atom like sodium (Na+) or calcium (Ca++) or small organic

 cations. When such ionized species are brought out of solution, they may form crystals or

 precipitate as a partially amorphous solid. In a crystal the ions are in precise arrangements, and

 the salt may also form polymorphs and/or hydrates within the constraints described above (Note:

 the crystal structure for sodium naproxen is shown below).




        37.     In contrast, when an acidic molecule does not form an ion, that is, has no

 inorganic counter ion but instead has all its hydrogens (i.e., all acidic groups are protonated), it is




                                                   13
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 472 of 582 PageID #:
                                   18118
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 473 of 582 PageID #:
                                   18119



 was no longer able to reliably produce the desired polymorph. The manufacturer later learned

 that the presence of a low-level impurity in the process had been inhibiting the formation of the

 most stable form. Once that impurity was no longer present, the most stable-and less soluble-

 form came out. Ritonavir had to be reformulated using the most stable polymorph and was then

 relaunched.

         C.      Analysis of Crystal Structures

         41.     The most common analytical tool for determining crystal structures is single

 crystal X-Ray Diffraction which, when possible, is the most accurate method for elucidating the

 internal structure of a crystal. In this method a single crystal with a suitable size is prepared. This

 crystal is then mounted on a stub and exposed to x-rays in an instrument that allows the crystal to

 be rotated while the x-rays that are reflected from the crystal are monitored at precise angles.

 Using radiation of approximately the same length as a carbon-carbon bond, the interference of

 the x-rays reflected from the regular array of atoms is captured. The resulting data is analyzed to

 determine symmetry, unit cell dimensions and angles, and the location (coordinates) of each

 atom in the crystal relative to the other atoms, thus enabling a three-dimensional determination

 of the crystal structure.

         42.     An analogy for x-ray scattering is found in the way water waves from stones

 thrown in a pool generate ripples that interfere when they cross. The crossing (interfering) waves

 may intersect such that they combine to create larger waves (constructive interference) or they




                                                   15
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 474 of 582 PageID #:
                                   18120



 may cancel each other out, in part or in whole (destructive interference). By analyzing the

 resulting patterns, the positions of the atoms in the crystal may be determined.




          43.   A single crystal X-ray structure allows for several different ways to compare two

 compounds’ crystals. For example, the single crystal structure can be used to build a unit cell and

 show the aggregation of molecules in larger and larger quantities, called packing diagrams. The

 creation of this superstructure of molecules provides a way to visually identify similar and

 different crystal structure packing patterns. A single crystal X-ray structure also allows for the

 calculation of morphologies that (as I noted above) can be visually compared along with

 experimentally determined morphologies. A single crystal X-ray structure also allows for the

 calculation of a powder X-ray pattern for purposes of comparison that I discuss more fully

 below.

          44.   The single crystal x-ray structure also allows the identification of what is called

 the space group for crystal form. A space group is a means of classifying the symmetry of a

 compound’s crystal structure into a limited number of possible arrangements for objects in three-

 dimensional space. Space group notation captures the translational symmetry elements of the




                                                  16
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 475 of 582 PageID #:
                                   18121



 molecule and describes how its position relates to those of the other molecules in the crystal

 structure.

         45.    Looking back at my example of students in a classroom at their desks, the space

 group would be a shorthand that tells you how the desks (molecules) in the room are arranged,

 e.g. straight rows vs diagonally, and whether the desk next to you in the classroom was facing

 forwards, backwards, or otherwise.

         46.    Powder x-ray diffraction (“PXRD,” or sometimes XRPD) data are related to the

 single crystal x-ray structures. Diffraction from a powder of many crystallites (little crystals)

 produces a fingerprint called a “diffraction pattern.” A PXRD pattern can also be calculated

 based on the single-crystal X-ray structure using commonly available programs such as Mercury

 (CSD 4.2.0 Build 257310, Copyright CCDC 2001-2019). This allows unambiguous

 identification of a form once the single crystal structure is known. It also provides an ideal

 method for detecting changes and differences in and between structures.

         47.    PXRD patterns are generated experimentally by testing crystalline powder,

 ground or unground, exposing the sample to x-rays and measuring again how the sample

 diffracts the X-Rays. The PXRD analysis of the sample produces a pattern of peaks

 corresponding to the sample’s diffraction of the X-Rays, plotted as the intensity on the Y-axis

 and the angle of diffraction (2Θ or 2-theta) on the X-axis. Below is an example of a PXRD

 pattern for the gamma-polymorph of indomethacin.




                                                  17
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 476 of 582 PageID #:
                                   18122
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 477 of 582 PageID #:
                                   18123



 interactions that may change the unit cell parameters, while maintaining the similar relative

 packing arrangement

        50.     However, this “definition” is very general and reflects the casual way in which the

 phrase “isostructural crystal” is often used by persons of skill. A similar but somewhat more

 restrictive term is “isomorphous crystals,” which the IUCr also defined. “Two crystals are said to

 be isomorphous if (a) both have the same space group and unit-cell dimensions and (b) the types

 and the positions of atoms in both are the same except for a replacement of one or more atoms in

 one structure with different types of atoms in the other (diadochy), such as heavy atoms, or the

 presence of one or more additional atoms in one of them (isomorphous addition).” (Online

 Dictionary of Crystallography, available at

 http://reference.iucr.org/dictionary/Isomorphous_crystals).

        51.     But again, other than the requirement of the same space group, the definition of

 isomorphous is a general description of similarity in structure. There are, however, logical

 methods a person of skill can use for comparing crystal structures in order to determine their

 similarities and differences.

        52.     For example, the most direct method is observing the way that the molecules of

 the compound aggregate when forming a crystal in the form of packing diagrams. This means

 building out multiple unit cells and creating packing diagrams of the crystals which, if the crystal

 structures are in fact substantially similar, would reveal similar patterns and motifs in how the

 molecules aggregate. See, e.g., Gülsüm Gündoğdu et al, Structure determination of two

 structural analogs, named 3-[1-(2-fluoro-4-biphenyl)ethyl]-6-(4-fluorophenyl)-1,2,4-

 triazolo[3,4-b]-1,3,4-thiadiazole (C23H16F2N4S) and 3-[1-(2-fluoro-4-biphenyl)ethyl]-6-(4-




                                                  19
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 478 of 582 PageID #:
                                   18124



 chlorophenyl)-1,2,4-triazolo[3,4-b]-1,3,4-thiadiazole (C23H16CIFN4S) by synchrotron X-ray

 powder diffraction, 32 Powder Diffraction 279 (2017).

        53.     A packing diagram like this can be examined at different levels. For example, at

 the first level one can compare the three-dimensional structures derived from the single crystal

 X-ray structures. This allows identification of the overall packing arrangements for each and a

 direct comparison. Packing can also be looked at in two-dimensions by identifying layers in the

 packing diagram. Molecules exhibiting the same packing arrangement in two dimensional layers

 is another level of similarity. Such “layers” are common in the crystal structures of small-

 molecule molecular crystals. Finally, molecules exhibiting the same packing arrangement in one

 dimension is the next level of similarity. Such “chains” may combine to create layers. Note that

 even if the chain motif is the same between two crystal structures, those two compounds may

 form different layer structures, e.g. they may be in alternating directions in one layer but the

 same direction in the other layer of another structure.

        54.     Another way to examine the similarities and differences between crystal

 structures is with PXRD. PXRD patterns are often used to establish if different samples of a

 substance have the same crystals structure, i.e. they show whether two crystal structures are

 similar (or identical) or different. Having an exact 1:1 match of peaks in both number and

 location is indicative that two crystal forms are, in fact, identical. However, having the same

 peaks but in slightly shifted locations would be indicative of two crystal structures that are not

 identical but are similar or related (assuming no experimental artifacts). The degree of overlap in

 the number of peaks and amount of shifting of those peaks is one indication of the degree of

 similarities or substantial differences between the structures.




                                                  20
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 479 of 582 PageID #:
                                   18125



        55.     Packing motifs are not the only property that determines the PXRD pattern, the

 molecular properties, composition, size, and symmetry also contribute. Crystal structures with

 similar layer motifs but differences in the third dimension may also give rise to differences in the

 PXRD patterns yet retain similarities in layer dependent peaks.

        56.     As an example, I have put the powder x-ray diffraction patterns for five

 isomorphous crystalline salts of Maleic acid in the figure below. A. Briceño et al, Synthesis and

 X-ray powder diffraction data of transition metal derivatives of maleic acid. I.

 M2+(C4H3O4-)2*4H2O (M2+= Mn, Fe, Co, Ni, and Zn), 17 Powder Diffraction 139, Figure 1

 (2002). A person of skill can see in these patterns a one to one match of peaks with only small

 differences in location at higher angles corresponding to the different sizes of the counter ions.




                                                  21
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 480 of 582 PageID #:
                                   18126
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 481 of 582 PageID #:
                                   18127
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 482 of 582 PageID #:
                                   18128



 The plane corresponding to the peaks’ index from each structure were created and the respective

 structure viewed parallel to the direction of the plane in order to view the layer structure around

 it. In the diagrams that follow, the unit cells for each are shown in the white/green/red colors and

 the specific plane is labeled with the respective indices used to pick the directions for

 comparison. As can be seen in the yellow box annotations I have added, the packing motifs at

 each peak show significant similarities for the two compounds when looking at the packing

 diagrams corresponding to these peaks—they are almost superimposable over each other.

 Simvastatin is on the left and lovastatin the right in each diagram.

        62.     1st Peak 7.63 and 7.97 °2θ, respectively




                                                  24
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 483 of 582 PageID #:
                                   18129



       63.   2nd Peak 9.29 and 9.48 °2θ, respectively




       64.   3rd Peak 10.58 and 10.2 °2θ, respectively




                                             25
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 484 of 582 PageID #:
                                   18130



         65.     4th Peak 11.24 and 10.96 °2θ, respectively. I have added the red ovals to highlight

 motifs common to both structures.




         66.     Peaks at 29.3 and 29.8 °2θ, respectively




 VI.     BICTEGRAVIR AND DOLUTEGRAVIR ARE DIFFERENT IN THEIR ABILITY
         TO CRYSTALLIZE IN MULTIPLE FORMS

         67.     Bictegravir and dolutegravir are substantially different chemical structures

 resulting, in part, in the formation of substantially different crystal structures. A person of skill

 can see the substantial differences in how bictegravir and dolutegravir form crystal structures in a

 number of ways (that I will go through in the course of my report). One way is in the significant




                                                   26
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 485 of 582 PageID #:
                                   18131



 difference in the number of types of forms that each take. In other words, BIC and DTG

 substantially differ in their abilities to crystallize in multiple solid forms.

         68.     The physical-chemical properties of a molecule are central to that molecule’s

 ability to crystallize, in one or many different forms. Molecules, when forming solids, seek the

 most efficient way to pack. Some molecules find a balance between their geometry and the

 energy involved in packing to such a high degree that they settle into a single stable observed

 form and no other preferred form. Other compounds may have many different forms with

 different packing motifs but that are energetically very similar, and therefore result in multiple

 polymorphs being observed (of differing stabilities).

         69.     As an example, the stacking chairs in my example above have only one readily

 accessible way to stack together. In contrast, a rectangular lego block can conveniently stack and

 connect to others of its type in multiple different ways.




         70.     Therefore, the ability to crystallize in more or fewer forms is reflective of

 fundamental characteristics of the molecule. And the fact that bictegravir and dolutegravir have

 exhibited significantly different abilities to crystallize as polymorphs and hydrates is a

 substantial difference between them.

         71.




                                                    27
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 486 of 582 PageID #:
                                   18132




        72.     Dolutegravir also has free acid and salt forms. However,

                        ,




                                                                          . The Cambridge

 Crystallographic Data Centre database search did not produce any crystal structures for a free

 acid form of dolutegravir. The CCDC is the primary repository for organic small molecule,

 molecular crystal structures, with over one million structures deposited, vetted and in

 standardized format.



        73.     Dolutegravir also exists in a sodium salt form (which is the commercialized form,

 as is the sodium salt of bictegravir).



                                      The deposited single crystal X-ray structure of dolutegravir

 sodium is the commercialized             CSD version 5.40, Refcode:KILNEA, cited from 56 J.

 Med. Chem. 5901−5916 (2013), entered in the data base as “integrase inhibitor used in the

 treatment of HIV” and the package insert lists “dolutegravir sodium” as the content in the tablets




                                                  28
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 487 of 582 PageID #:
                                   18133



 for Tivicay. Tivicay Label Information available at

 https://www.accessdata.fda.gov/drugsatfda_docs/label/2013/204790lbl.pdf.

        74.     Other researchers have reported supposed additional solid forms of dolutegravir’s

 sodium salt, including additional polymorphs, hydrates, and even an amorphous form. None of

 these present single-crystal X-ray data (nor have any such been deposited with CCDC). They

 present only experimental PXRDs for these forms. U.S. Pat. No. 9,206,197; US20190023718A1;

 WO2015092752A1; WO2015118460A1; WO2015138933A1; WO2015139591A1;

 WO2016016279A1; WO2016102078A1; WO2017029642A2; WO2019048808A1;

 IPCOM000238311 (https://priorart.ip.com/IPCOM/000238311). The patterns provided in these

 references claiming new forms appear to show a range of behavior from patterns that appear to

 be similar to DTG Na                                       and amorphous material, as well as

 potentially new forms.

        75.     The result of these different screens and crystallization efforts shows that

 bictegravir and dolutegravir show substantially different abilities to crystallize in multiple

 different solid forms.




                                                                                      From this a

 person of skill would conclude that these different molecules interact in substantially different




                                                  29
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 488 of 582 PageID #:
                                   18134



 ways to form their solid phase, reflective of the fact these two compounds’ chemical structures

 are not insubstantially different.

 VII.   BICTEGRAVIR AND DOLUTEGRAVIR STRUCTURES ARE NOT
        ISOMORPHOUS

        76.     Another way a person of skill would identify whether two crystal structures are

 substantially similar is by determining whether they are isomorphous crystals. Under this test as

 well, bictegravir and dolutegravir are not insubstantially different because they do not form

 crystal structures that are isomorphous crystals.

        77.     By the IUCr definition, isomorphous crystals have the same space group and unit

 cell dimensions.



                                  The reported space group for DTG Na is P1, which is triclinic.

 CCDC Refcode: KILNEA. The other polymorphic forms of DTG Na that have been disclosed

 (or alleged to exist by third parties) do not have reported space groups.

        78.




                                                     30
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 489 of 582 PageID #:
                                   18135




         79.     What this difference tells a person of skill is that the molecular structures

 (geometry and interaction energies) are different relative to the isomorphous criteria. And

 therefore, under this method of comparing similarities, bictegravir and dolutegravir are not

 similar. The incorporation of an additional ring (the bridged structure) along with the different

 stereochemistry at one end and the addition of a fluorine to the benzyl terminal region results in



           .

 VIII. BICTEGRAVIR AND DOLUTEGRAVIR STRUCTURES ARE NOT
       ISOSTRUCTURAL

         80.     The crystal structures of bictegravir sodium and dolutegravir sodium are not

 isostructural by the IUCr definition: “Two crystals are said to be isostructural if they have the

 same structure, but not necessarily the same cell dimensions nor the same chemical composition,

 and with a ‘comparable’ variability in the atomic coordinates to that of the cell dimensions and

 chemical composition” (emphasis added).

         81.     A person of skill can see this from aggregating the unit cells into packing

 diagrams in order to facilitate visualizing the differences in the resulting structural motifs. The

 unit cell, as noted above, is the smallest repeating unit of the crystal structure and stacked in

 three dimensions, called a packing diagram, shows the packing motif(s).

         82.     To generate these packing diagrams, I did the following. I took the data files for

 bictegravir and dolutegravir (.cif files).                               ; CCDC Refcode:

 KILNEA. I loaded those into Mercury (CSDS)

                                                                                                     I

 then expanded the unit cell of each structure in three dimensions to get approximately the same



                                                   31
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 490 of 582 PageID #:
                                   18136



 number of molecules in each figure (approximately 30). I then oriented the structures in the ways

 described below to create different perspectives from which to compare the packing motifs

 between the two crystal structures.

        83.     Because most small organic molecules exhibit some degree of layering the

 comparison is largely between layers (and/or chains) in the crystal structures to reveal dominant

 structural motifs and allow assessment of the differences and similarities. Also, neither structure

 exhibits significant intermolecular hydrogen bonding and the lack of a dominant intermolecular

 hydrogen bonding network outside the dimer means that the differences in the geometry of the

 molecules should play a larger role in directing the packing motifs.

        84.     Below are screen shot images showing the packing motifs for bictegravir sodium

 and dolutegravir sodium crystals oriented along comparable axes, the a-, b-, and c-axes. In each

 instance, BIC Na is the top image and DTG Na the bottom.

        85.     Down the a-axes




                                                 32
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 491 of 582 PageID #:
                                   18137




       86.   Down the b-axes




                                       33
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 492 of 582 PageID #:
                                   18138



        87.     Down the c-axes




        88.     In each of these views down their respective axes, it is readily visually apparent

 that bictegravir’s packing motifs and structure are extremely different from that of dolutegrtavir.



                                                 34
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 493 of 582 PageID #:
                                   18139



 For example, there are no similar repeating motifs within the diagrams that a person of skill

 would identify between BIC and DTG. Nor are the diagrams remotely superimposable one over

 the other, as can be seen with simvastatin and lovastatin. But even more simply, the patterns

 visually bear little similarity to each other at even a gross level of comparison. The differences in

 their chemical structures are substantial enough that the molecules form very different crystal

 structures when viewed in this fashion.

        89.     I also selected views that showed the packing from directions not necessarily

 along the same unit cell axes to assess the packing motifs as fully as possible. This is because in

 different structures with different space groups, the coincident cell directions may not reflect the

 most similar packing arrangements. There are 9 total (non-degenerate) comparisons available. I

 have put the remaining six below.

        90.     Here is the view along bictegravir’s a-axis and dolutegravir’s b-axis.

                                                                                 the specific packing

 motifs bear no visual similarities. Also, the differences in their molecular structures results in

                                                                      the DTG Na lacks the interaction

 along the b-axis resulting in a chain structure in the a direction




                                                   35
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 494 of 582 PageID #:
                                   18140



        91.     Here is the view along bictegravir’s a-axis and dolutegravir’s c-axis. Here I

 rotated the bictegravir a-axis perspective to orient the columnar aspect horizontally to compare

 with dolutegravir. But as with the (a) to (b) comparison, these views show no common repeating

 motifs, are not superimposable, and bear no visual similarities with respect to their packing

 structures.




        92.     Here is the view along bictegravir’s b-axis and dolutegravir’s a-axis. Of note with

 comparison’s in this BIC b-axis orientation here and below,

                                 DTG molecules in flat layers. None of the dolutegravir packing




                                                 36
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 495 of 582 PageID #:
                                   18141



 diagrams show




       93.   Here is the view along bictegravir’s b-axis and dolutegravir’s c-axis.




                                              37
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 496 of 582 PageID #:
                                   18142



        94.     Here is the view along bictegravir’s c-axis and dolutegravir’s a-axis.




        95.     Here is the view along bictegravir’s c-axis and dolutegravir’s b-axis. While DTG

 shows a variety of (broadly speaking) vertical columnar motifs in the (a) and (b) axis noted in

 this and the prior paragraph,




                                                 38
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 497 of 582 PageID #:
                                   18143



         96.     Regardless of how one orients and compares the molecules, they show significant

 differences in their packing diagrams. The diagrams are visually strikingly different in their

 patterns, there are no repeatable common motifs between them at any significant level of detail,

 and they are not superimposable. What is readily apparent from each of these different ways to

 compare the two crystal structures is that bictegravir and dolutegravir form substantially different

 crystal structures.

 IX.     DOLUTEGRAVIR AND BICTEGRAVIR HAVE DIFFERENT MORPHOLOGY

         97.     Morphology refers to the macroscopic external shape of the crystal as it grows.

 The shape of a crystal can be estimated and predicted using the unit cell dimensions and

 “growing” them according to a well-established relationship, BFDH (bravais-friedel-donnay-

 harker)—a simple morphology calculation available in Mercury (CCDC). In those shapes, it is

 possible to see the manifestation of the similarities and differences between the crystal structures.

 These simulated morphologies can be affected by the environment and rates at which the crystals

 grow in experimental situations. However, the unit cell parameters and space group symmetry

 will always be manifest.

         98.     These predicted morphologies of bictegravir and dolutegravir are another way to

 see how substantially different they are. The morphology is the manifestation of the different

 faces and angles between those faces that exist (and dominate) in the course of the crystals

 growth. The predicted morphologies shown below reflect how the different compounds grow,

 meaning what faces and angular features are observed according to this calculated method.



                                                                                 the blockier




                                                  39
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 498 of 582 PageID #:
                                   18144



 morphology for the dolutegravir sodium is consistent with a more uniform relative growth of all

 of its faces




         99.     A person of skill can also see the substantial differences in DTG and BIC visually

 in their experimentally determined morphologies. The different morphologies reflect the

 different growth characteristics of the compounds, some of which can be influenced by the

 conditions. The pictures below are

                and



                              however, this does not present any issues of note as the laws of

 crystal geometry hold (e.g. the law of the consistency of interfacial angles). These pictures show

 how significantly different the BIC and DTG morphologies are when crystals were grown.




                                                 40
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 499 of 582 PageID #:
                                   18145




 X.      POWDER X-RAY DIFFRACTIONS OF BICTEGRAVIR AND DOLUTEGRAVIR
         ARE SUBSTANTIALLY DIFFERENT

         100.    As I described above, a single crystal X-ray can be used to calculate a powder X-

 ray diffraction plot using available computer programs. I used Mercury (CSDS). The PXRD is a

 2-D representation of the 3-D structure from the single-crystal X-Ray structure. A comparison of

 PXRDs is another way in which a person of skill can analyze whether two crystal structures are

 substantially similar. For example, two crystal structures could have close to a 1:1

 correspondence of peaks—meaning they have same peaks, albeit perhaps shifted, representing

 similar motifs in the lattices—similar to what is seen for simvastatin and lovastatin.

         101.    A person of skill can see the substantial differences between the PXRDs of

 bictegravir and dolutegravir crystalline forms. Below I have created an overlay of the calculated

 PXRD for bictegravir sodium and dolutegravir sodium (Form I as deposited with CCDC).

         102.    These calculated PXRDs were generated in Mercury by loading the CIF file,

 packing the unit cell, and clicking on the “powder button” to generate the PXRD pattern. I saved

 the resulting pattern as a .xye (diffraction angle, relative intensity, error) file that can be opened


                                                   41
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 500 of 582 PageID #:
                                   18146



 by Excel and plotted within Excel to generate the intensity versus angle plot shown above. Files:

 KILNEA.cif,                         KILNEA.xye,




        103.    The overlay shows they are substantially different in their underlying crystal

 structures. There are major peaks that are not in common to both patterns-for both BIC and

 DTG’s sodium salts. For example,




                                           The table below was created from identifying the

 unique peaks determined by comparing the positions calculated from their respective single



                                                 42
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 501 of 582 PageID #:
                                   18147



 crystal X-ray structure data. It lists peaks present in dolutegravir sodium absent in bictegravir

 sodium in the left-hand column and peaks present in bictegravir sodium absent in dolutegravir

 sodium in the right-hand column. In total there




        104.    The differences in their crystal structures are manifested in the PXRD’s through

 the differences in the peak positions, which reflect the differences in the molecular packing

 arrangements of the two compounds.

        105.    Similar to the analysis of the packing of simvastatin and lovastatin, I also

 analyzed the packing motifs associated with the peaks in the patterns of the bictegravir sodium

 and dolutegravir sodium PXRD (BIC Na is on the left in each instance, and DTG Na is on the


                                                   43
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 502 of 582 PageID #:
                                   18148
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 503 of 582 PageID #:
                                   18149
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 504 of 582 PageID #:
                                   18150
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 505 of 582 PageID #:
                                   18151
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 506 of 582 PageID #:
                                   18152




        114.    Similarly, I evaluated the PXRD patterns and data from other patents claiming

 forms of dolutegravir sodium (solvates/hydrates were eliminated if stated in the patents or based

 on the supporting data) and visually compared them with bictegravir sodium. No single crystal

 structure data were available. Therefore, I visually compared the available experimental PXRDs

 to the calculated bictegravir sodium PXRD. The specific forms that I compared were

 US20190023718A1 form L9; WO2015118460A1 forms M2, M3, M4; WO2015138933A1 forms

 V, VI, VII, VIII, IX, XI; WO2015139591A1 Figures 1, 6, 10, 27; WO2019048808A1 Figures 1,

 27. The comparison of the bictegravir sodium PXRD pattern with all of the patterns of these

 forms from the patents shows substantial differences in each case. See Exhibit 2.

        115.    For purposes of completeness, I did a similar visual analysis of the PXRDs for the

 multiple free acid forms of bictegravir to the single reported free acid form of dolutegravir. There




                                                 48
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 507 of 582 PageID #:
                                   18153
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 508 of 582 PageID #:
                                   18154




                         Exhibit 1
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 509 of 582 PageID #:
                                   18155




                                                              CURRICULUM VITAE
                                                              KENNETH R. MORRIS
                                                              PharmMatSci L.L.C.
                                                              Brooklyn, NY 11217
                                                              808-333-7553




    STATEMENT OF RESEARCH INTERESTS

    The majority of my research is in the emerging discipline of Pharmaceutical
    Material Science. This area can be described as the study of the impact of the
    physico-chemical properties of formulation components on the performance of the
    final pharmaceutical dosage form. These properties include: particle size, shape,
    surface area, and charge; crystal structure, lattice energy, forms (i.e.: polymorphs
    and hydrates), morphology; relative crystallinity (and amorphous content);
    hygroscopicity; and solubility. These properties affect powder flow, mixing,
    compaction, and physical stability, which, in turn, determine the dosage form
    performance. Changes in these critical properties that occur during processing
    can, therefore, alter dosage form performance. A focus of our research is the use
    of advanced analytical techniques to follow these properties throughout the
    manufacturing process. The techniques include: powder and single crystal x-ray
    diffraction, differential scanning calorimetry, thermal gravimetric analysis, mid and
    near diffuse reflectance Fourier transform infra-red spectrophotometry, dielectric
    spectroscopy, and molecular and crystallographic modeling.

    EDUCATION

           Ph.D., University of Arizona, January 1988, in Pharmaceutics, thesis title;
           Solubility of aromatic compounds in mixed solvents.

           M.S., University of Arizona, August 1986, in Pharmaceutical Chemistry,
           thesis title; The solubility of hydrophobic pollutants in water-cosolvent
           mixtures.

           M.S. course work completed, University of Georgia, 1981-1984, in Physical
           Chemistry.

           B.S., Eastern Michigan University, April 1978, dual major in Chemistry and
           Aquatic Biology.




                                             1
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 510 of 582 PageID #:
                                   18156



    WORK EXPERIENCE

          Director of the Lachman Institute for Pharmaceutical Analysis and
          University Professor, College of Pharmacy, LIU, Brooklyn, NY August 2015-

          Professor and Chair- Pharmaceutical Science, College of Pharmacy;
          University of Hawaii at Hilo, HI 96720; 2011-2015

          Professor - Pharmaceutical Science, College of Pharmacy; University of
          Hawaii at Hilo, HI 96720; 2008-2011

          Professor (by courtesy) – Department of Chemical Engineering; Purdue
          University; West Lafayette, IN; 2005-present

          Professor – Department of Industrial and Physical Pharmacy; Purdue
          University; West Lafayette, IN; 2002-2008.

          Associate Department Head - Department of Industrial and Physical
          Pharmacy; Purdue University; West Lafayette, IN; 2001-2008.

          Associate Professor - Department of Industrial and Physical Pharmacy;
          Purdue University; West Lafayette, IN; 1997-2002.

          Principal Investigator - Head of Preformulation and Analytical Chemistry
          Groups; Bristol-Myers Products Research and Development; Hillside, New
          Jersey; 1995-1997.

          Senior Research Investigator III - Head of Preformulation Group; Bristol-
          Myers Products Research and Development; Hillside, New Jersey; 1993-
          1995.

          Senior Research Investigator II - Physical Pharmacy Group;
          Pharmaceutical Research and Development; Bristol-Myers Squibb
          Pharmaceutical Research Institute; New Brunswick, New Jersey; 1992-
          1993.

          Senior Research Investigator I - Physical Pharmacy Group; Pharmaceutical
          Research and Development; SQUIBB Institute for Medical Research; New
          Brunswick, New Jersey; 1990-1992.

          Adjunct Professor Rutgers University School of Pharmacy – 1990-97

          Research Investigator - Physical Pharmacy Group; Pharmaceutical
          Research and Development; SQUIBB Institute for Medical Research; New
          Brunswick, New Jersey; 1988-1990.



                                          2
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 511 of 582 PageID #:
                                   18157



           Research Assistant - Pharmaceutical Sciences; University of Arizona;
           Tucson, Arizona; 1984-1987.

           Associate Faculty- Pima Community College; Tucson, Arizona; 1986.

           Chemist - U.S. Environmental Protection Agency; Athens, Georgia; 1979-
           1984.

           Biological Technician - Great Lakes Research Vessels; U.S. Fish and
           Wildlife Service; Ann Arbor, Michigan; 1977-1979.

           Teaching Assistant- Biochemistry Laboratory; Eastern Michigan University;
           Ypsilanti, Michigan; 1976-1977.


    UHH COURSES CURRENTLY TAUGHT

           PHPS 505     Pharmaceutics/Drug Action I
           PHPS 506     Pharmaceutics/Drug Action II
           PHPS 755     Advanced Pharmaceutics I
           PHPS 756     Advanced Pharmaceutics II
           PHPS 511     Pharmacokinetics I

    PRIMARY COURSES TAUGHT (Rutgers, Purdue)

          Pharmaceutical Sciences Orientation, BSPS
          Pharmaceutics, PharmD.
          Advanced Pharmaceutics, Ph.D.
          Pharmaceutical Processes, BSPS, PharmD.
          Pharmaceutical Processes, Ph.D.
          Pharmaceutical Solids, Ph.D.
          Parenteral Products, selected topics, PharmD.
          GMP/QbD short courses, Industrial and FDA scientists
          Regulatory Science - PAT, executive MS
          Team teaching in Chemical Engineering processing courses


    VISITING PROFESSOR

           Institute of Pharmacy; Department of Pharmaceutical Technology;
           University of Innsbruck; Innsbruck, Austria, Summer – 2000.




                                           3
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 512 of 582 PageID #:
                                   18158



    GRADUATE STUDENTS AND POST-DOCS

          College of Pharmacy, Long Island University, Brooklyn
              Ph.D. Co-advisor/Advisor: Ting Xu, Harsh Shah, Rushaben Sardhara,
              2015-present

          College of Pharmacy, University of Hawaii at Hilo
             Ph.D. Co-advisor: Susanne Youngren, Micah Glasgow, 2011-present

          College of Pharmacy, Rutgers University
              Co-advisor (as adjunct professor) for two successful Ph.D. students.
             (1990-1997).

          School of Pharmacy and Pharmaceutical Science, Purdue University

             Sumana Peneumetcha, Assessing The Contribution Of Secondary
             Relaxation Processes In Acrylate Polymers To Permeate Diffusion, July
             2010

             Xiahong Sheng, Drug Dissolution from Pregelatinized Corn Starch
             Capsules. April 2008

             Dave Engers, Microstructure Evolution and the Physical Stability of
             Amorphous Materials. October 2007

             Jeff Tan, Core-shell Potential-Derived Charges: A Detailed Analysis for
             Pharmaceutical Materials Science. August 2007.

             José Pérez-Ramos, Monitoring and modeling of film coating in a side
             vented pan coater using near-infrared reflectance spectroscopy, digital
             video imaging and computational methods. 2007

             Abhay Gupta, Co-advised by Stephen R. Byrn, Ph.D. Enhancement of
             Pharmaceutical Solids by Engineered Plasticization. December, 2004.

             Peter Wildfong. Towards an Understanding of Mechanically Activated
             Solid State Phase Transformations in Small Molecular Organic Crystals.
             December, 2004.

             Paul Findlay. Near Infra-Red Spectroscopic Monitoring Fluidized Bed
             Granulation: Process and Control of Granule Strength. August, 2003.

             Wenjin Cao, Phrase Transformations under Compression. August 2002.




                                          4
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 513 of 582 PageID #:
                                   18159



             Lori Hilden, Prediction of the Relaxation Behavior of Amorphous
             Pharmaceutical Compounds: Master Curves Concept and Practice.
             August 2002.

             Jennifer Wang, Modeling of Adhesion in Tablet Compression. May
             2002.

             Mingda Bi, Mechanism and Characterization of Eutectic Formation
             Upon. Compaction and Its Effects on Tablet Properties. May 2002.

             Carlos Ufret – PAT in Pharmaceutical Development, M.S., 1999

             Tonglei Li, Fractal Analysis of Surface Roughness and Study of Etching
             Mechanism of Acetaminophen Single Crystals. May 1999

             Noemi Guma, Investigation of Film curing by Dielectric Analysis. 1997

             Sean A. Evans, Dielectric Characterization of Model Frozen Systems
             Intended for Lyophilization. April 1991.

          Advisory Committee Member for twelve (15) other graduate students
          Post-doctoral Research Associates (co-advised ~10) sole advisees:

                Rahul Haware doctoral fellow 2010-2011

                Shantha Amarashinge post doctoral fellow 2008-2009

                Stephan Boerrigter post doctoral fellow 2003-2008

                Jon Hilden, post doctoral fellow 2001-2002

                Tonglei Li, post doctoral fellow 2000-2001

                Ulrich Griesser, post doctoral fellow 1998-1999

                James Hwang, post doctoral fellow 1997-1998


    SCHOOL AND UNIVERSITY COMMITTEES

          Chair – UHH Under Graduate Engineering Program Advisory committee
          Chair - University Graduate Council – UHH
          TPRC – tenure and promotion committee UHH
          SPGC – student promotion and graduation committee UHH
          Chair of multiple search committees – UHH
          Numerous committees at Purdue University

                                          5
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 514 of 582 PageID #:
                                   18160



    MEMBERSHIPS

          American Association of Pharmaceutical Scientists
          American Crystallographic Association
          American Chemical Society
          American Institute of Chemical Engineers


    NATIONAL OFFICES AND APPOINTMENTS

          Member of FDA Pharmaceutical Science and Clinical Pharmacology
          Advisory Committee in the Office Pharmaceutical Quality (ACOMS), 2018-
          present.

          Past Chair and member of FDA Advisory Committee for Pharmaceutical
          Sciences in the Office if Pharmaceutical Science (ACPS-OPS), 2004~2015.

          Member of FDA ACPS-OPS Manufacturing Subcommittee of the Advisory
          Committee for Pharmaceutical Science, 2004.

          Chair of Raw Materials Committee (E5502) for American Society for
          Testing and Materials, 2004-2005.

          Special Government Employee of FDA            (Advisor   on   issues   of
          pharmaceutical development), 2004-present.

          Member of FDA Process Analytical Technologies Subcommittee of the
          Advisory Committee for Pharmaceutical Science, 2002-2004.

          Participant on FDA ACPS-OPS, 2001-2003.

          Member of AAPS-FDA PQRI Bulk Drug Particle Size and Particle
          Characteristics Committee, 2000-2002.

          Member of ad hoc National Cancer Institute Grant Review Committee,
          Bethesda MD, 1989.


     AWARDS AND HONORS

          2012 UHH-CoP Class of 2013 Pharmaceutical Science Teacher of the year

          2010 Professional Achievement University of Arizona College of Pharmacy.

          2009 UHH-CoP Class of 2012 Pharmaceutical Science Teacher of the year



                                          6
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 515 of 582 PageID #:
                                   18161



          2007 AAPS Fellow. Awards ceremony scheduled for November 11, 2007
          at the AAPS Annual Meeting & Exposition in San Diego, CA.

          November, 2006 AAPS Outstanding Manuscript Award in Analysis and
          Pharmaceutical Quality for: Quantitative determination of polymorphic
          composition in intact compacts by parallel-beam X-ray powder
          diffractometry II. Data correction for analysis of phase transformations as a
          function of pressure.

          2006 Best Paper Prize on Informatics, International Journal of Computers
          and Chemical Engineering, 2006

          Sept. 2, 2004, Golden Acorn Award winner for Center of Excellence for the
          Institute for advanced Pharmaceutical Technology

          2000-2002 - Purdue Research Foundation Grant Award: Study of eutectic
          formation on compaction.

          1996/1997 Presidents Award, Bristol Myers Products R&D.

          1994 Fred Simon Award for Best Paper in the PDA Journal of
          Pharmaceutical Science and Technology for: A prediction of lyophile
          collapse temperature by dielectric analysis.

          EPA Research Paper of the Year for S. W. Karickhoff and K. R. Morris,
          Impact of tubificid oligochaetes on pollutant transport in bottom sediments,
          1987.

          Outstanding Research Award, Environmental              Protection    Agency
          Environmental Research Laboratory, 1983.


    PATENTS

          Methods of searching for solid forms and screening a sample according to
          its forms - with SSCI Inc. U.S. Patent 7,041,169 issued 5-9-06

    EDITORIAL AND REVIEWING ACTIVITES

          Guest Editor AAPS PharmSciTech, Theme: Team Science and Education
          for Pharmaceuticals: the NIPTE Model. 2019

          Member Editorial Board of the Journal of Molecular Pharmaceutics.

          Former Member Editorial Board of the Journal of Pharm. Sciences.



                                            7
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 516 of 582 PageID #:
                                   18162



          Reviewer for Journal of Pharmaceutical Sciences.

          Reviewer for Pharmaceutical Research.

          Reviewer for Crystal Growth and Design.

          Reviewer for Journal of Pharmaceutical Technology Today.

    PROFESSIONAL SOCIETY ACTIVITIES

          Leadership Team and Fellows Committee Chair, AAPS MSE section 2012-
          present

          AAPS Fellows committee 2012-present

          Member and chair AAPS PDD Awards Committee 2009-2010.

          Member Planning Committee “AAPS Annual Pharmaceutical Technologies
          Conference at Arden House January 2004.

          Member Planning Committee “AAPS Annual Pharmaceutical Technologies
          Conference at Arden House January 2003

          Member Planning Committee “AAPS Conference on Pharmaceutics and
          Drug Delivery” April, 2002

          Participant in AAPS Undergraduate Roundtable and AAPS Education
          Committee.

          Member Program Committee for AAPS Annual Meeting 2002.

          Chair AAPS PDD Awards Committee 2001-2002.

          Joint FDA-IND workshop on Polymorphs in Pharmaceutics.

    Book Chapters

       1. Peter L.D. Wildfong, Rahul Haware, Ting Xu, and Kenneth R. Morris,
          “Processing of Organic Crystals” in Pharmaceutical Crystals: Science and
          Engineering, ed, Tongli Li, John Wiley & Sons, Inc., in press.

       2. K. Morris, R. McCann, “Concepts in Quality by Design for Drug
          Development and Manufacture” Pre-approval Inspections, Ch. 7, Drugs
          and the Pharmaceutical Sciences series Vol. 181, Dekker, 2nd Ed, 2008.




                                          8
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 517 of 582 PageID #:
                                   18163



       3. F. Muzzio, K.R. Morris, J.L.P. Soh, R.J. McCann, “General Issues in the
          Scale-up of Solid Oral Dosage Form Manufacturing”, Pharmaceutical
          Dosage Forms, ED. Hoag and Augsburger, Marcel Dekker, 3rd Ed. 2008.

       4. G.E. Peck, J. L. P. Soh, K.R. Morris “Dry Granulation”, Pharmaceutical
          Dosage Forms, ED. Hoag and Augsburger, Marcel Dekker, 3rd Ed. 2008.

       5. S.M. Carl, D.L. Lindley, G.T. Knipp, K.R. Morris, E. Oliver, G.W.
          Becker and R.A. Arnold. Biotechnology Drug Product Development.
          Pharmaceutical Manufacturing Handbook, Editor S.H. Gad, John Wiley &
          Sons, New York, NY, Ch. 1.1, 2008.

       6. E. Oliver, S.M. Carl, K.R. Morris, G.W. Becker and G.T. Knipp.
          Regulatory Considerations in the Approval of Follow-On Protein Drug
          Products. Pharmaceutical Manufacturing Handbook, John Wiley & Sons,
          New York, NY, Ch. 1.2, 2008.

       7. Gregory Knipp and Ken Morris, States of Matter, Ch.2 in Martin’s Physical
          Pharmacy and Pharmaceutical Sciences, 5th Ed. 2006.


    PUBLICATIONS

       1. Ajaz Hussain, Vadim Gurvich, Kenneth Morris, White Paper,
          Pharmaceutical New Prior Knowledge: Twenty-First Century Assurance
          of Therapeutic Equivalence, AAPS PharmSciTech (2019) 20:140

       2. Harsh S. Shah, Kaushalendra Chaturvedi, Mazen Hamad, Simon Bates,
          Ajaz Hussain, and Kenneth Morris, New Insights on Solid-State Changes in
          the Levothyroxine Sodium Pentahydrate during Dehydration and its
          Relationship to Chemical Instability, AAPS PharmSciTech (2019) 20:39

       3. T. Joshi, A. B. Singaraju, H.S. Shah, K.R. Morris, L.L. Stevens, R.V.
          Haware, Structure-Mechanics and Compressibility Profile Study of
          Flufenamic acid: Nicotinamide Cocrystal (2018), Crystal Grow. Des.,
          DOI:10.1021/acs.cgd.8b00534

       4. A. Jain, H.S. Shah, P.R. Johnson, A. Narang, K.R. Morris, R.V. Haware,
          (2018), Crystal Anisotropy Measurements to Decipher Structure-Mechanics
          Impact on Tableting Performance of Flufenamic Acid Polymorphs (2018),
          Eur. J. Pharm. Biopharm., 132, 83-92

       5. Ting Xu, Kajal Nahar, Rutesh Dave, Simon Bates, Kenneth Morris,
          Polymorphic Transformation of Indomethacin during Hot Melt Extrusion
          Granulation: Process and Dissolution Control, Pharm Res, 2018 May
          10;35(7)

                                           9
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 518 of 582 PageID #:
                                   18164




       6. G. Joglekar, Q. Cai, P. DeLaurentis, L. Mockus, K. Morris, G. V. Reklaitis,
          A Workflow-Based Framework for Curating Product Analytical Data
          and Statistical Results for Lot Release, Journal of Pharmaceutical
          Innovation, https://doi.org/10.1007/s12247-018-9310-8

       7. Radaduen Tinmaneea, Sarah C. Larsenb, Kenneth R. Morrisc, Lee E.
          Kirsch, “Quantification of gabapentin polymorphs in gabapentin/excipient
          mixtures using solid state13C NMR spectroscopy and X-ray powder
          diffraction”, Journal of Pharmaceutical and Biomedical Analysis, 2017
          Nov 30;146:29-36

       8. Michael D. Clark, Kenneth R. Morris, and Maria Silvina Tomassone,
          “Correlation of Solubility with the Metastable Limit of Nucleation 2 Using
          Gauge-Cell Monte Carlo Simulations”, LANGMUIR, 2017 Sep
          12;33(36):9081-9090

       9. Youngren-Ortiz, S.R., Hill, D.B., Hoffmann, P.R., Morris, K.R., Barrett,
          E.G., Forest, M.G., Chougule, M.B. “Development of Optimized, Inhalable,
          Gemcitabine-Loaded Gelatin Nanocarriers for Lung Cancer”, Journal of
          Aerosol Medicine and Pulmonary Drug Delivery, doi:
          10.1089/jamp.2015.1286, March 2017

       10. Kondratyuk, T. P., Adrian, J. A. L., Wright, B., Park, E.-J., van Breemen,
           R. B., Morris, K. R., & Pezzuto, J. M. (2016). “Evidence supporting the
           conceptual framework of cancer chemoprevention in canines”, Scientific
           Reports, 6, 26500. http://doi.org/10.1038/srep26500, May 2016

       11. Braun, D.E., Nartowski, K.P., Khimyak, Y.Z, Morris, K.R., Byrn, S.R.,
           Griesser, U.J. “Structural Properties, Order-Disorder Phenomena, and
           Phase Stability of Orotic Acid Crystal Forms”, Mol. Pharmaceutics, 13 (3),
           pp 1012-1029 DOI: 10.1021/acs.molpharmaceut.5b00856 Jan. 2016

       12. Dave, V.S., Chanda, M. Sayles, M. Popielarczyk, M., Boyce, H.,
           Bompelliwar, S.K., Bates, S., Morris, K.R., Haware, R.V., “ Correlation of
           Structural and Macroscoic Properties of Starches with Their Tabletability
           Using the SM2 Approach”, Journal of Pharmaceutical Sciences Vol. 104
           (11), pp. 3870-3882 DOI: 10.1002/jps.24601 July 2015

       13. Hamad, ML, Engen, W. Morris, K.R., “Impact of hydration state and
           molecular oxygen on the chemical stability of levothyroxine sodium”,
           Pharmaceutical Development and Technology Vol. 20 iss. 3 pgs.314-319
           DOI: 10.3109/10837450.2013.862635 May 2015




                                            10
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 519 of 582 PageID #:
                                   18165



       14. Penumetcha, S. and Morris K.R., “Relaxation Kinetic Study of Eudragit®
           NM30D Film Based on Complex Modulus Formalism”, AAPS
           PharmSciTech, January 2015. DOI: 10.1208/s12249-015-0289-x

       15. Boersen, N, Carvajal, M.T., Morris, KR, Peck, GE, Pinal, R., “The
           influence of API concentration on the roller compaction process: modeling
           and prediction of the post compacted ribbon, granule and tablet properties
           using multivariate data analysis”, Drug development and industrial
           pharmacy; Informa healthcare pgs. 1-9, DOI:
           10.3109/03639045.2014.958754 Sept. 2014

       16. Susarla, R, Sievens-Figueroa, L, Bhakay, A, Shen, YY, Jerez-Rozo, JI,
           Engen, W, Khusid, B, Bilgili, E, Romañach, RJ, Morris, KR*, Michniak-
           Kohn, B., Dave, RN, “Fast drying of biocompatible polymer films loaded
           with poorly water-soluble drug nano-particles via low temperature forced
           convection”, International Journal of Pharmaceutics, Vol. 455, Iss. 1-2,
           pgs. 93-103, DOI: 10.1016/j.ijpharm.2013.01.051 Oct. 2013.

       17. Youngren SR, Mulik R, Jun B, Hoffmann PR, Morris KR, Chougule
           MB., “Freeze-Dried Targeted Mannosylated Selenium-Loaded
           Nanoliposomes: Development and Evaluation”, AAPS PHARMSCITECH,
           Vol. 14 Iss. 3, pgs. 1012-1024, DOI: 10.1208/s12249-013-9988-3 SEP
           2013.

       18. Jeffrey S. Tan, Stephan X.M. Boerrigter, Raymond P. Scaringe, Kenneth
           R. Morris*, “Core-Shell Potential-Derived Point Charges”, Journal of
           Computational Chemistry, 33(9), pages 950-957 DOI 10.1002/jcc.22920
           April 5, 2012

       19. Daniel Hu, Rahul V. Haware, Mazen L. Hamad, Kenneth R. Morris*,
           “Characterization of Critical Physical and Mechanical Properties of
           Freeze-Dried Freeze Dried Grape Powder for Development of a Clinical
           Patient Delivery System”, Journal of Nutrition, Pharm Dev Technol online
           Feb 15, 2012.

       20. Rahul V. Haware, Patrick R. Wright, Kenneth R. Morris, Mazen L. Hamad,
           “Data fusion of Fourier transform infrared spectral and powder X-ray
           diffraction patterns for pharmaceutical mixtures”, Journal of
           Pharmaceutical and Biomedical Analysis, 56, pgs 944-949, DOI:
           10.1016/j.jpba.2011.08.018. Dec. 15, 2011.

       21. Rahul V. Haware, Paul Kim, Lauren Ruffino, Brian Nimi, Catherine
           Fadrowsky, Michael Doyle, Stephan X.M. Boerrigter, Alberto Cuitino, Ken
           Morris*, “Anisotropic Crystal Deformation Measurements Determined
           using Powder X-Ray Diffraction and a New in situ Compression Stage”,
           International Journal of Pharmaceutics, special issue on predictive

                                           11
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 520 of 582 PageID #:
                                   18166



          methods in Pharmaceutical development, 418(2) pgs. 199-206 (14
          October 2011).

       22. Bruno C. Hancock, Kenneth R. Morris*, Peter L.D. Wildfong, “A priori
           Performance Predictions in the Pharmaceutical Sciences”, International
           Journal of Pharmaceutics, 418(2), pgs. 149-150. Oct. 14, 2011.

       23. Mazen L. Hamada, Keith Bowman, Nathan Smith, Xiaohong Sheng,
           Abhay Gupta, and Kenneth R. Morris, “Multi-Scale Pharmaceutical
           Process Understanding: from Particle to Powder to Dosage Form”,
           Chemical Engineering Science, special issue entitled “Pharmaceutical
           Engineering Science – A Key for Tomorrow’s Drug”, 65(21) Sp. Iss. SI p.
           5625-5638, NOV 1 2010.

       24. Hui, Li, Joseph G. Stowell, Kenneth R. Morris, Stephen R. Byrn, “Crystal
           Quality and Physical Reactivity in the Case of Flufenamic Acid (FFA)”, J.
           Pharm. Sci., 99(9) Pages 3839-3848 DOI: 10.1002/jps.22221 SEP 2010.

       25. Jennifer Wang, Martha Davidovich, Devikant Desai, D Bu, M. Hussain, and
           Kenneth R. Morris, "Solid State Interactions of a Drug Substance and
           Excipients and their Impact on Tablet Dissolution: A Thermal-Mechanical
           Facilitated Processed-Induced Transformation or PIT", Journal of
           Pharmaceutical Sciences, 99(9): 3849-3862 SEP 2010.
       26. Jun-Dong Park, Mi-Lim Ou, Kenneth R. Morris, Mathew R. Schwaller,
           “Comparisons of Rain Rate and Reflectivity between TRMM Precipitation
           Radar and Gosan S-Band Radar”, 2010 IEEE International Geoscience
           and Remote Sensing Symposium Book Series: IEEE International
           Symposium on Geoscience and Remote Sensing IGARSS, pgs. 4698-
           4700, DOI: 10.1109/IGARSS.2010.5649965, Published 2010.
       27. Xiaoming Chen, Joseph G. Stowell, Kenneth R. Morris, Stephen R. Byrn,
           “Quantitative study of solid-state acid–base reactions between polymorphs
           of flufenamic acid and magnesium oxide using X-ray powder diffraction”,
           J. Pharm. and Biomed. Analysis, 5(4) pages 866-874 March 11, 2010,
           DOI: 10.1016/j.jpba.2009.09.021.

       28. Joshi, Vidya, Morris, Kenneth R., Byrn, Stephen R., Carvajal, M. Teresa,
           “Evaluation of the Use of E-a (Activation Energy) as a Quantitative
           Indicator of Physical Stability of Indomethacin Solvates: Methanolate and
           Tertiary Butyl Alcohol Solvate”, Crystal Growth & Design, 9(8): 3359-3366
           Aug 2009.

       29. John M. Pezzuto, Venkat Venkatasubramanian, Mazen Hamad, and
           Kenneth R. Morris, “Unraveling the Relationship between Grapes and
           Health”, J. Nutrition, on-line 7/22/2009, 139(9) pgs. 1783S-1787S DOI:
           10.3945/jn.109.107458.

                                           12
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 521 of 582 PageID #:
                                   18167




       30. Tan, Jeffrey S., Boerrigter, Stephan X.M., Scaringe, Raymond P., Morris,
           Kenneth R., “Application of Error-Ranked Singular Value Decomposition
           for the Determination of Potential-Derived Atomic-Centered Point
           Charges”, Journal of Computational Chemistry,30(5):733-742 4-15- 2009.

       31. Hilden, Jon, Bowman, Keith, Morris, Ken, Wang, Steve, Sprockel, Omar,
           Ennis, Bryan, “Note on the Interpretation of powder shear test data”,
           Powder Technology (2008), 182, 486-492.

       32. Hailemariam, L., Suresh, P., Akkisetty, V. P. K., Joglekar, G., Hsu, S-H.,
           Jain, A., Morris, K., Reklaitis, G. V., Basu, P., and Venkatasubramanian,
           V. “Excipient Interaction Prediction: Application of the Purdue Ontology for
           Pharmaceutical Engineering (POPE)”. In B. Braunscweig and X. Joulia
           (ed.), 18th European Symposium on Computer Aided Process
           Engineering, Computer Aided Chemical Engineering Series, 23, 85-90.
           Elsevier, Amsterdam (2008).

       33. Wen, Hong, Morris, Kenneth R., Park, Kinam, “Synergic Effects of
           Polymeric Additives on Dissolution and Crystallization of Acetaminophen”,
           Pharmaceutical Research (2008), 25(2), 349-358.

       34. Soh, Josephine, L.P., Boersen, Nathan, Carvajal, M. Teresa, Morris,
           Kenneth R., Peck, Garnet E., Pinal, Rodolfo, “Importance of Raw Material
           Attributes for Modeling Ribbon and Granule Properties in Roller
           Compaction: Multivariate Analysis on Roll Gap and NIR Spectral Slope as
           Process Critical Parameters” J. Pharm. Innovation (2007), 2(3-4),106-124.

       31. Engers, David A., Fricke, Molly N., Newman, Ann W., Morris, Kenneth R.,
           “Triboelectric charging and dielectric properties of pharmaceutically
           relevant mixtures” Journal of Electrostatics (2007), 95(12), 2645-2656.

       32. Wildfong, P.L., Morris K.R., Anderson, C.A., Short, S.M. “Demonstration of
           a shear-based solid-state phase transformation in a small molecular
           organic system: chlorpropamide” J. Pharm. Sci. (2007), 96(5):1100-13.

       33. Li H, Stowell, J.G., He, X., Morris, K.R., Byrn, S.R., “Investigations on
           solid-solid phase transformation of 5-methyl-2-[(4-methyl-2-nitrophenyl)
           amino]-3-thiophenecarbonitrile” J. Pharm. Sci. (2007), 96(5):1079-89.

       34. Wildfong, P.L., Hancock, B.C., Moore, M.D., Morris, K.R., “Towards an
           understanding of the structurally based potential for mechanically
           activated disordering of small molecule organic crystals” J. Pharm. Sci.
           (2006) 95(12):2645-56.




                                            13
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 522 of 582 PageID #:
                                   18168



       35. Hlinak, A.J., Kuriyan K., Morris, K.R., Reklaitis, G.V., Basu P.K.,
           “Understanding critical material properties for solid dosage form design”
           Journal of Pharmaceutical Innovation 2006, 1, 12-18 (2006).

       36. Engers, David A., Fricke, Molly N., Storey, Ryan P., Newman, Ann W.,
           Morris, Kenneth R., “Triboelectrification of pharmaceutically relevant
           powders during low-shear tumble blending” Journal of Electrostatics (2006),
           64, 826-835.

       37. Romero-Torres, Saly; Perez-Ramos, Jose; Morris, Kenneth R.; Grant,
           Edward R., “Raman spectroscopy for tablet coating thickness quantification
           and coating characterization in the presence of strong fluorescent
           interference” Journal of Pharmaceutical and Biomedical Analysis (2006),
           41(3), 811-819.

       38. Miller, Ronald W.; Gupta, Abhay; Morris, K.R.; “Roller compaction scale-up”
           Drugs and the Pharmaceutical Sciences (2006), 157(Pharmaceutical
           Process Scale-Up (2nd Edition). 237-266.

       39. Venkatasubramanian, Venkat, Zhao, Chunhua, Joglekar, Girish, Jain,
           Ankur, Hailemariam, Leaelaf, Suresh, Pradeep, Akkisetty, Pavankumar,
           Morris, Kenneth, Reklaitis, G.V., “Ontological informatics infrastructure for
           pharmaceutical product development and manufacturing”, Computers &
           Chemical Engineering (2006), 30(10-12), 1482-1496.

       40. C.-H Zhao, A. Jain, L. Hailemariam, P. Suresh, P. Akkisetti, G. Joglekar,V.
           Venkatasubramanian, G.V.Reklaitis, K. Morris, P. Basu, ” “Towards Intelligent
           Decision Support for Pharmaceutical Product Development”, J. of Pharm.
           Innovation, 1(1), pp.23-36 (2006).

       41. Bates, Simon, Zografi, George, Engers, David, Morris, Kenneth, Crowley,
           Kieran, Newman, Ann, “Analysis of Amorphous and Nanocrystalline Solids
           from Their X-Ray Diffraction Patterns”, Pharmaceutical Research (2006),
           23(10), 2333-2349.

       42. Morris, K.R., Venugopal, S., Eckstut, M., “Making the Most of Drug
           Development Data” Pharmaceutical Manufacturing (2005) Published online
           at www.pharmamanufacturing.com .

       43. Qiu, Z., Stowell, J.G., Cao, W, Morris, K.R., Byrn, S.R. and Carvajal, M.T.
           “Effect of Milling on the Solid-state Maillard Reaction”. Journal of
           Pharmaceutical Sciences. (2005) 94(11):2568-2580. Published online
           Journal of Pharmaceutical Sciences (November 2005).




                                            14
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 523 of 582 PageID #:
                                   18169



       44. Soto, Jessika Colon; Meza, Carlos Peroza; Caraballo, Wanda; Conde,
           Carlos; Li, Tonglei; Morris, Kenneth R.; Romanach, Rodolfo J., “On line non-
           destructive determination of drug content in moving tablets using near
           infrared spectroscopy” PAT—The Journal of Process Analytical Technology
           (2005), 2(5), 8-15.

       45. Mao, C., Pinal, R. and Morris, K. R., “A Quantitative Model to Evaluate
           Solubility Relationship of Polymorphs from Their Thermal Properties “
           Pharmaceutical Research (2005), 22(7), 1149-1157 Published online
           Pharmaceutical Research (22 July, 2005).

       46. Gupta, A., Peck, G. E., Miller, R. W. and Morris, K., “Influence of the
           ambient moisture on the compaction behavior of microcrystalline powder
           undergoing uni-axial compression and roller –compaction: a comparative
           study using NIR spectroscopy “. J. Pharm. Sci. (2005), 94(10), 2301-13.

       47. Gupta, A., Peck, G. E., Miller, R. W. and Morris, K., “Effect of the variation
           in the ambient moisture on the compaction behavior of powder undergoing
           roller compaction and on the characteristics of tablets produced from the
           post-milled granules”. J. Pharm. Sci. (2005), 94(10), 2314-2326.

       48. Wen, H., Morris, K., and Park, K., “Study on the interactions between
           polyvinylpyrrolidone (PVP) and acetaminophen crystals: partial dissolution
           pattern change”. J. Pharm. Sci.. (2005), 94(10), 2166-2174.
       49. Qiu, Zhihui; Stowell, Joseph G.; Morris, Kenneth R.; Byrn, Stephen R.;
           Pinal, Rodolfo; “Kinetic study of the Maillard reaction between
           metoclopramide hydrochloride and lactose”. International Journal of
           Pharmaceutics (2005), 303(1-2), 20-30.

       50. Wildfong, Peter L. D.; Morley, Nicole A.; Michael D.; Morris, Kenneth R.;
           “Quantitative determination of polymorphic composition in intact compacts
           by parallel-beam X-ray powder diffractometry ll. Data correction for
           analysis of phase transformations as a function of pressure”. Journal of
           Pharmaceutical and Biomedical Analysis (2005), 39(1-2), 1-7.

       51. Wen, H., Morris, K., and Park, K., “Hydrogen bonding interactions
           between adsorbed polymer molecules and crystal surface of
           acetaminophen”. Journal of Colloid and Interface Science. (2005), 209(2)
           325-335 Published online J. of Colloid and Interface Sci (10 May, 2005).

       52. Gupta, A., Peck, G. E., Miller, R. W., and Morris, K. R., “Real-time near-
           infrared monitoring of content uniformity, moisture content, compact
           density, tensile strength and young’s modulus of roller compacted
           powder blends”. Journal of Pharmaceutical Sciences. 94 (7) 1589-1597
           (2005) Published online J Pharm. Sci. (27 May, 2005).



                                            15
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 524 of 582 PageID #:
                                   18170



       53. X. Chen, U.J. Griesser, R.L. Te, R.R. Pfeiffer, K.R. Morris, J. G. Stowell,
           S.R. Byrn, “Analysis of the acid-base reaction between solid indomethacin
           and sodium bicarbonate using infrared spectroscopy, X-ray powder
           diffraction, and solid-state nuclear magnetic resonance spectroscopy”.
           Journal of Pharmaceutical and Biomedical Analysis (2005), 38(4), 670.

       54. Romero-Torres, S., Pérez-Ramos, J., Morris, K. R. and Grant, E. R.,
           “Raman spectroscopic measurement of tablet-to-tablet coating
           variability”. Journal of Pharmaceutical and Biomedical Analysis. (2005),
           38(2), 270-274.

       55. Pérez-Ramos, J., Findlay, W. P., Peck, G., and Morris, K. R.,
           “Quantitative analysis of film coating in a pan coater based on in-line
           sensor measurements”. AAPS PharmSciTech. (2005), 6(1), E127-36.

       56. Findlay, W. P., Peck, G., and Morris, K. R., “Determination of fluidized-
           bed granulation endpoint using near-infrared spectroscopy and
           phenomenological analysis”. Journal of Pharmaceutical Sciences. 94
           (3):604-612 (March 2005). Published online Journal of Pharmaceutical
           Sciences (21 January, 2005).

       57. Wen, H., Li, T., Morris, K. R., and Park, K., “Dissolution Study on Aspirin
           and -Glycine Crystals” J. Phys. Chem. B. 108 (30):11219-11227 (2004).
       58. Wen, H., Li, T., Morris, K. R., and Park, K., “How solvents affect
           acetaminophen etching pattern formation: Interaction between solvent
           and acetaminophen at the solid/liquid interface”. Journal of Physical
           Chemistry B. 108 (7):2270-2278 (2004).

       59. Gupta, A., Peck, G. E., Miller, R. W., and Morris, K .R., “Nondestructive
           measurements of the compact strength and the particle-size distribution
           after milling of roller compacted powders by near-infrared spectroscopy”.
           Journal of Pharmaceutical Sciences. 93 (4): 1047-1053 (2004).

       60. Wang, J. J., Guillot, M. A., Bateman, S. D., and Morris, K. R. “Modeling of
           adhesion in tablet compression II. Compaction studies using a compaction
           simulator and an instrumented tablet press”. JPS 93 (2):407-417 (2004).

       61. Hilden, Lori R., Morris, Kenneth R., “Physics of amorphous solids”.
           Journal of Pharmaceutical Sciences (2004), 93(1), 3-12

       62. Davis, Tiffani D., Peck, Garnet E., Stowell, Joseph G., Morris, Kenneth R.,
           Byrn, Stephen R., “Modeling and Monitoring of Polymorphic
           Transformations During the Drying Phase of Wet Granulation”.
           Pharmaceutical Research (2004), 21(5), 860-866.



                                             16
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 525 of 582 PageID #:
                                   18171



       63. Engers, D. A., Stowell, J. G., and Morris, K. R., “Feasibility Assessment for
           Studying Crystallization Onset in Amorphous Pharmaceutical
           Preparations”. Advanced Photon Source Activity Report 2002, Argonne
           National Laboratory, Argonne, IL, December 2003.

       64. Davis, T. D., Morris, K. R., Huang, H., Peck, G. E., Stowell, J. G.,
           Eisenhauer, B. J., Hilden, J. L., Gibson, D., and Byrn, S. R., “In situ
           monitoring of wet granulation using online X-ray powder diffraction”.
           Pharmaceutical Research. 20 (11):1851-1857 (2003).

       65. Gupta, A., Peck, G. E., Miller, R. W. and Morris, K. R., “Near Infrared
           Monitoring of Roller Compaction”. In Proceedings of the Institute for
           Briquetting and Agglomeration, 28th Biennial Conference. September
           2003.

       66. Hilden, J. L., Reyes, C. E., Kelm, M. J., Tan, J. S., Stowell, J. G., and
           Morris, K. R., “Capillary precipitation of a highly polymorphic organic
           compound”. Crystal Growth & Design. 3 (6):921-926 (2003).

       67. Te, R. L., Griesser, U. J., Morris, K. R., Byrn, S. R., and Stowell, J. G., “X-
           ray diffraction and solid-state NMR investigation of the single-crystal to
           single-crystal dehydration of thiamine hydrochloride monohydrate”.
           Crystal Growth & Design. 3 (6):997-1004 (2003). Published online Crystal
           Growth & Design (15 August, 2003).

       68. Findlay, P., Morris, K. and Kildsig, D., “NSF-center for pharmaceutical
           processing research: PAT in fluid bed granulation”. AIChE Annual
           Meeting, Conference Proceedings. San Francisco, CA, United States,
           (2003), 42-45.

       69. Cao, W., Mullarney, M. P., Hancock, B. C., Bates, S., and Morris, K. R.,
           “Modeling transmitted X-ray intensity variation with sample thickness and
           solid fraction in glycine compacts”. Journal of Pharmaceutical Sciences.
           92 (12):2345-2353 (2003). Published online Journal of Pharmaceutical
           Sciences (25 September, 2003).

       70. Bi, M., Hwang, S-J., and Morris, K. R., “Mechanism of eutectic formation
           upon compaction and its effects on tablet properties”. Thermochimica
           Acta. 404:213-226 (2003).

       71. Li, T., Donner, A. D., Chol, C. Y., Frunzi, G. P., and Morris, K. R., “A
           statistical support for using spectroscopic methods to validate the content
           uniformity of solid dosage forms”. Journal of Pharmaceutical Sciences. 92
           (7):1526-1530 (2003). Published online Journal of Pharmaceutical
           Sciences (28 April, 2003).



                                             17
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 526 of 582 PageID #:
                                   18172



       72. Hilden, L., Morris, K., “Prediction of the relaxation behavior of amorphous
           pharmaceutical compounds. I. Master curves concept and practice”.
           Journal of Pharmaceutical Sciences. 92(7):1464-1472 (2003). Published
           online Journal of Pharmaceutical Sciences (25 April, 2003).

       73. Wang, J.J., Li, T. L., Bateman, S.D., Erck, R., “Modeling of adhesion in
           tablet compression - I. Atomic force microscopy and molecular simulation”.
           Journal of Pharmaceutical Sciences. 92 (4):798-814 (2003).

       74. Chen, X., Morris, K. R., Griesser, U. J., Byrn, S. R., Stowell, J. G.,
           “Reactivity differences of indomethacin solid forms with ammonia gas”.
           Journal of American Chemical Society. 124 (50):15012-15019 (2002).
           Published online Journal of American Chemical Society (22 November,
           2002).

       75. Cao, W., Bates, S., Peck, G. E., Wildfong, P. L. D., Qiu, Z., Morris, K. R.,
           “Quantitative determination of polymorphic composition in intact tablets by
           parallel-beam X-ray powder diffractometry”. Journal of Pharmaceutical
           and Biomedical Analysis. 30:1111-1119 (2002).

       76. Chen, X., Li, T., Morris, K. R., Byrn, S. R., “Crystal packing and chemical
           reactivity of two polymorphs of flufenamic acid with ammonia”. Molecular
           Crystals and Liquid Crystals. 381:121-131 (2002).

       77. Li, T., Wen, H., Park, K., Morris, K. R., “How specific interactions between
           acetaminophen and its additive 4-methylacetanilide affect growth
           morphology: elucidation using etching patterns”. Crystal Growth and
           Design. 2 (3):185-189 (2002). Published online Crystal Growth and
           Design (28 March, 2002).

       78. Li, T., Park, K., Morris, K. R., “Understanding the formation of etching
           patterns using a refined monte carlo simulation model”. Journal of Crystal
           Growth 2 (3):177-184 (2002) Published online Crystal Growth and Design
           (28 March, 2002).

       79. Wildfong, P. L. D., Samy, A-S., Corfa, J., Peck, G. E., Morris, K. R.,
           “Accelerated fluid bed drying using NIR monitoring and phenomenological
           modeling: Method assessment and formulation suitability”. Journal of
           Pharmaceutical Science 91 (3):631-639 (2002).

       80. Morris, Kenneth, Findlay, Paul, “Agglomeration Processes, Phenomena,
           Technologies, Equipment, Wolfgang Pietsch Wiley-VCH Verlag GmbH”.
           Pharmaceutical Research (2002), 19(10), 1594-1595.




                                            18
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 527 of 582 PageID #:
                                   18173



       81. He, X., Stowell, J. G., Morris, K. R., Pfeiffer, R. R., Li, H., Stahly, G. P.,
           Byrn, S. R., “Stabilization of a metastable polymorph of 4-methyl-2-
           nitroacetanilide by isomorphic additives”. Crystal Growth & Design 1
           (4):305-312 (2001).

       82. Morris, K. R., Griesser, U. J. Eckhardt, C. J., Stowell, J. G., “Theoretical
           approaches to physical transformations of active pharmaceutical
           ingredients during manufacturing processes”. Advanced Drug Delivery
           Reviews 48:91-114 (2001).

       83. Ufret, C., Morris, K. R., “Modeling of powder blending using on-line near-
           infrared measurements”. Drug Development and Industrial Pharmacy. 27
           (3):719-743 (2001).

       84. Chen, X., Bates, S., Morris, K. R., “Quantifying amorphous content of
           lactose using parallel beam X-ray powder pattern diffraction and whole
           pattern fitting”. Journal of Pharmaceutical and Biomedical Analysis.
           26:63-72 (2001).

       85. Li, T., Morris, K. R., Park, K., “Influence of tailor-made additives on etching
           patterns of acetaminophen single crystals”. Pharmaceutical Research. 18
           (3):398-402 (2001).

       86. Morris, K. R., Schlam, R.F., Cao, W., and Short, M. S., “Determination of
           average crystallite shape by X-ray diffraction and computational methods”.
           Journal of Pharmaceutical Sciences. 89 (11):1432-1442 (2000).
           Published online Journal of Pharmaceutical Sciences (15 September,
           2000).

       87. Li, T., Morris, K. R., Park, K., “Influence of solvent and crystalline
           supramolecular structure on the formation of etching patterns on
           acetaminophen single crystals. A study with atomic force microscopy and
           computer simulation”. Journal of Physical Chemistry B. 104:2019-2032
           (2000).

       88. Fakes, M. G., Dali, M. V., Haby, T. A., Morris, K. R., Varia, S. A.,
           Serajuddin, A. T. M., “Moisture sorption behavior of selected bulking
           agents used in lyophilized products”. PDA Journal of Pharmaceutical
           Science and Technology. 54 (2):144-149 (March-April 2000).

       89. Morris, K. R., Stowell, J. G., Byrn, S. R., Placette, A. W., Davis, T. D.,
           Peck, G. E., “Accelerated fluid-bed drying using NIR monitoring and
           phenomenological modeling”. Drug Development and Industrial
           Pharmacy. 26 (9):985-988 (2000).




                                              19
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 528 of 582 PageID #:
                                   18174



       90. Morris, Kenneth R., “Structural Aspects of Hydrates and Solvates”. Drugs
           and the Pharmaceutical Sciences (1999), 95 (Polymorphism in
           Pharmaceutical Solids), 125-181.

       91. Serajuddin, A. T. M., Thakur, A. B., Ghoshal, R. N., Fakes, M., Ranadive,
           S. A., Morris, K. R., Varia, S. A., “Selection of solid dosage form composition
           through drug-excipient compatibility testing”. Journal of Pharmaceutical
           Sciences. 88 (7):696-704 (July 1999).

       92. Morris, K. R., Nail, S. L., Peck, G. E., Byrn, S. R., Griesser, U. J., Stowell,
           J. G., Hwang, S-J, Park, K., “Advances in pharmaceutical materials and
           processing”. Pharmaceutical Science and Technology Today. 1 (6):235-
           245 (Sept. 1998).

       93. Guma, N., Kale, K., Morris, K. R., “Investigation of film curing stages using
           DEA and physical characterization”. Journal of Pharmaceutical Sciences.
           86 (3):329-334 (March 1997).

       94. Guo, R., Compo, M., Friberg, S., Morris K. R., “The coupling action of a
           hydrotropic and structure transition from Lamellar liquid crystal to
           discontinuous micro emulsion”. Journal of Dispersion Science and
           Technology. 17:493 (1996).

       95. Wang, Z., Morris, K. R., Chu, B., “Aggregation behavior of fosinopril sodium:
           a new angiotensin-converting enzyme inhibitor”. Journal of Pharmaceutical
           Sciences. 84 (5):609-613 (May 1995).

       96. Evans, S. A., Morris, K. R., Mackenzie, A. P., Lordi, N. G., “Dielectric
           characterization of thermodynamic first order events in model systems
           intended for lyophilization”. PDA Journal of Pharmaceutical Science and
           Technology. 49 (1):2-8 (January - February 1995).

       97. Morris, K. R., Evans, S. A., Mackenzie, A. P., Scheule, D., Lordi, N. G.,
           “Prediction of lyophile collapse temperature by dielectric analysis”. Journal
           of Pharmaceutical Science and Technology. 48 (6):318-329 (November -
           December 1994).

       98. Morris, K. R., “First order phase transitions in pharmaceutical systems”. In
           Proceedings of the 36th Annual International Industrial Pharmaceutical
           Research Conference on A Stability, Instability and Product Quality:
           Mechanisms and Prediction. July 1994.

       99. Friberg, S. E., Moaddel, T., Morris, K. R., Abramowitz, R., Amsberry, K. L.,
           “A Lamellar liquid crystal with fosinopril sodium”. Journal of Pharmaceutical
           Sciences. 83 (5):677-679 (May 1994).


                                             20
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 529 of 582 PageID #:
                                   18175



      100. Morris, K. R., Fakes, M. G., Thakur, A. B., Newman, A. W., Singh, A. K.,
           Venit, J. J., Spagnuolo, C. J., Serajuddin, A. T. M., “An integrated approach
           to the selection of optimal salt form for a new drug candidate”. International
           Journal of Pharmaceutics. 108:209-217 (1994).

      101. Morris, K. R., Newman, A. W., Bugay, D. E., Ranadive, S. A., Singh, A. K.,
           Szyper, M., Varia, S. A., Brittain, H. G., and Serajuddin, A. T. M.,
           “Characterization of humidity-dependent changes in crystal properties of a
           new HMG-CoA reductase inhibitor in support of its dosage form
           development”. Int. Journal of Pharmaceutics. 108:195-206 (1994).

     102. Brittain, H.G., Morris, K. R., Bugay, D. E., Serajuddin, A. T., and Thakur, A.
          B., “Solid-state NMR and IR for the analysis of pharmaceutical solids:
          polymorphs of fosinopril sodium”. Journal of Pharmacy and Biomedical
          Analysis. 11 (11-12):1063-1069 (November - December 1993).

      103. Thakur, A. B., Morris, K. R., Jerzewski, R. L., Wadke, D. A., and Carstensen,
           J. T., “Mechanism and kinetics of magnesium ion-mediated degradation of
           fosinopril sodium”. Pharmaceutical Research. 10 (6):800-809 (June 1993).

      104. Morris, K., and Rodriguez, N. Hydrates. In Swarbrik, J. and Boylan, J. C.
          (eds.) Encyclopedia of Pharmaceutical Technology, Vol. 7, Marcel Dekker
          Inc, 1993 pp. 393-440.

      105. Wasacz, F., M., Strand, S. W., Bugay, D., and Morris, K. R., “The
           characterization of the hydration state of pharmaceuticals by variable
           temperature diffuse reflectance infrared spectroscopy”. In Proc. 8th
           International Conference on Fourier Transform Spectroscopy, Abstract #
           1575, p. 143 1992.

      106. Morris, K. R., Knipp, G.T., and Serajuddin, A. T. M., “Structural properties
           of Polyethylene Glycol-Polysorbate 80 mixtures, a solid dispersion vehicle”.
           Journal of Pharmaceutical Sciences.81:1185-1188 (December 1992).

      107. Mishra, D., Yalkowsky, S. H., and Morris, K. R., “Dependence of vapor-
           pressure of solids and liquids on various thermodynamic parameters”.
           Chemosphere. 21 (1-2):107-110 (1990).

      108. Wesdyke, R., Joshi, Y., Jain, N., Morris, K., and Newman, A., “The effect of
           size and mass on the film thickness of beads coated in fluidized bed
           equipment”. International Journal of Pharmaceutics. 65:69-76 (1990).
                                                                               31
      109. Bugay, D. E. and Morris, K. R., “Polymorphic characterization by         P Solid
           State NMR”. Texas A&M NMR Newsletter, No. 374, 1989.




                                             21
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 530 of 582 PageID #:
                                   18176



      110. Karickhoff, S. W. and Morris, K. R., “Pollutant sorption: relationship to
           bioavailability. In Dixon, K. L., Maki, A. and Brungs, W. A. (eds.) Proc. of
           6th Pelston Workshop”. Fate and Effects of Sediment Bound Chemicals
           in Aquatic Systems. Pergamont, Florissant, CO, 1988.

      111. Morris, K. R. and Yalkowsky, S. H., “A solubility of aromatic pollutants in
           mixed-solvents”. Chemosphere. 17 (2):285-298, (1988).

      112. Chawla, M., Pinal, R., Morris, K. R., and Yalkowsky, S. H., “Cosolvency I:
           Non-hydrogen bonding solutes with non-hydrogen bonding solvents”.
           Toxicological and Environmental Chemistry. 15 (4):237-247 (1987).

      113. Karickhoff, S. W. and Morris, K. R., “Impact of tubificid oligochaetes on
           pollutant transport in bottom sediments”. Environmental Sciences and
           Technology. 9 (1):51-56 (1985).

      114. Karickhoff, S. W. and Morris, K. R., “Sorption dynamics of hydrophobic
           pollutants in sediment suspensions”. Environmental Toxicology and
           Chemistry. 4:469-479 (1985).


    PRESENTATIONS (selected - other than teaching)

        1. Analytical Method Development and Validation for Dissolution Testing of
           Ibuprofen and Ketoconazole IR tablets in Fed State Simulated Gastric
           Fluid (FeSSGF) Medium. Harsh Shah, Kajal Nahar, Rusha Sardhara,
           Ting Xu, Poonam Delvadia, Akhtar Siddiqui, Zongming Gao, Arzu Selen,
           Kenneth Morris. Poster Number: M1430-07-054, AAPS DC; November
           5th, 2018.

        2. Structure -Mechanics Study of Cocrystal to Optimize Tablet Size. Jayshil
           Bhatt, Harsh Shah, Pratap Basim, Kenneth Morris, Rahul Haware. Poster
           Number: M0930-10-074, AAPS DC; November 5th, 2018.

        3. Contribution of Crystal Lattice Energy to the Dissolution Behavior of
           Eutectic Solid Dispersion, Kaushalendra Chaturvedi, Harsh Shah, Kajal
           Nahar, Rutesh Dave, Kenneth Morris. Late Breaking ID# 540916, AAPS
           DC. 2018.

        4. Estimating the intrinsic solubility of metastable form of drugs using
           modified Nogami method, Kajal Nahar, Harsh Shah3, Ting Xu,
           Kaushalendra Chaturvedi, Kenneth Morris. Late Breaking, AAPS DC.
           2018.

        5. Comparison of solubility and dissolution behavior of ibuprofen and
           ketoconazole in Fed State Simulated Intestinal Fluid and USP buffer.

                                             22
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 531 of 582 PageID #:
                                   18177



           Rusha Sardhara, Harsh Shah, Ting Xu, Poonam Delvadia, Akhtar
           Siddiqui, Zongming Gao, Arzu Selen, Kenneth Morris. Late Breaking,
           AAPS DC. 2018.

        6. Process design and optimization of Clotrimazole nanosuspension drying
           by Hot melt extrusion: B. Y. Gajera, K. R. Morris, D. A. Shah, R. H. Dave,
           San Diego, November 13th, 2017 (4:00 pm-5:00 pm), poster Number
           M8089

        7. Comparison of dissolution behavior of ketoconazole and ibuprofen tablets
           in united states pharmacopeia (USP) and non-Compendial Biorelevant
           Dissolution Media: K. Nahar, H. Shah, R. Sardhara, T. Xu, A. Selen, A.
           Siddiqui, S. P. Balguri, Z. Gao, P. Delvadia, L. Bushe, K. R. Morris, San
           Diego, November 13th, 2017 (3:00 pm-4:00 pm), poster Number M7010

        8. Monitoring solid state transition of drug products during dissolution in
           biorelevant media, case studies: Ibuprofen, ketoconazole and
           Indomethacin: H. Shah, K. Nahar, R. Sardhara, T. Xu, A. Siddiqui, P.
           Delvadia, Z. Gao, S. P. Balguri, A. Selen, K. R. Morris, San Diego,
           November 14th, 2017 (9:00 am-10:00 am), poster Number T1021

        9. Effect of Operational Changes and data analysis variables on dissolution
           testing using Symphony 7100/opt-Diss 410: H. Shah, K. Chaturvedi, R.
           Khalil, L. Mockus, L. Buhse, T. Gooen, K. R. Morris, San Diego,
           November 13th, 2017 (2:00 pm-3:00 pm), poster Number M6001

        10. Method development and validation scheme for in-situ fiber optic
            probe/bathless dissolution system for a pharmaceutical drug testing: K.
            Chaturvedi, H. Shah, R. Sardhara, K. Nahar, Q. Cai, G. Reklaitis, L.
            Buhse, T. Gooen, K. R. Morris, San Diego, November 13th, 2017 (3:00
            pm-4:00 pm), poster Number M7009

        11. Solubility studies and solid state analysis of Ibuprofen and Ketoconazole
            in the Biorelevant Media: R. Sardhara, K. R. Morris, San Diego,
            November 14th, 2017 (4:00 pm-5:00 pm), poster Number T8032

        12. Process-Induced Phase Transformation of Indomethacin during the Melt
            Granulation process on Hot Melt Extruder: T. Xu, K. R. Morris, R. H.
            Dave, San Diego, November 14th, 2017 (4:00 pm-5:00 pm), poster
            Number T8011

        13. 14. A Workflow-Based Framework for Managing Product Analytical
            Data and Statistical Results for Lot Release: Girish Joglekar, Qing Cai,
            Poching DeLaurentis, Linas Mockus, Kenneth Morris and Gintaras V.
            Reklaitis, Minneapolis, Thursday, November 2, 2017: 8:00 AM-10:30 AM,
            Abstract Number: 493687

                                            23
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 532 of 582 PageID #:
                                   18178




        14. Presentation at New Jersey Pharmaceutical Association for Science and
            Technology (NJPhAST) in New Jersey, 2017

        15. The Influence of Molecular Anisotropy on the Structure and Structural
            Relaxation in Amorphous Solids, Ken Morris, 58TH Annual International
            Industrial Pharmaceutical Research & Development Conference, JUNE
            2016 LAND O’LAKES CONFERENCE

        16. Wang, X.; Utukuri, A.; Guendisch, D.; Macpherson, R.; Morris, K.,
            Eutectic Formation as an Indicator of Amorphization on Wet Granulation
            and Potential Degradation, 2013 American Association of Pharmaceutical
            Scientists Annual Meeting, San Antonio, TX, November 10-14, 2013,
            Poster # M1264.

        17. Engen W., Morris K., Hamad M. Impact of hydration state on
            levothyroxine sodium chemical stability (Poster). American Society of
            Health System Pharmacist (ASHP) 2011 Midyear Clinical Meeting, New
            Orleans, LA; presented December 5, 2011

        18. Daniel Hu, Anthony D. Wright, S.Amarasinghe, Ken Morris,
            CHARACTERIZATION OF PHYSICAL AND MICROMERITIC PROP OF
            FREEZE-DRIED GRAPE POWDERS, ASP, Honolulu, 2009

        19. IEEE International Geo-Science and Remote Sensing Symposium,
            Honolulu, HI June 25-30, 2010

        20. “Predicting the Enthalpy of Fusion for a Thermally Labile Compound
            Through the Formation of a Eutectic Mixture”, AAPS Annual Meeting and
            Exposition, Los Angeles, CA, November 11, 2009.

        21. “Investigating Primary and Secondary Relaxations in Tablet Coating
            Polymers and Their Influence on Diffusion Across the Polymers, AAPS
            Annual Meeting and Exposition, Los Angeles, CA, November 10, 2009.

        22. “Drug Dissolution from Pre-gelatinized Corn Starch Capsules”, K.R. Morris,
            Invited Speaker, AAPS Annual Meeting and Exposition, Los Angeles, CA,
            November 9, 2009.

        23. “Effect of Degree of Crystallinity of Pre-gelatinized Corn Starch on Drug
            Release”, American Society of Pharmacognosy, 50th Anniversary Meeting,
            Honolulu, HI, June 27-July 1, 2009.

        24. Characterization of Physical and Micromeritic Properties of Freeze-Dried
            Grape Powders”, American Society of Pharmacognosy, 50th Anniversary
            Meeting, Honolulu, HI, June 27-July 1, 2009.

                                           24
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 533 of 582 PageID #:
                                   18179




        25. “Selection & Use of Pharmaceutical Powder Properties to Design Product
           Quality”, K.R. Morris, Invited Speaker, AAPS Annual Meeting & Exposition,
           San Diego, CA. November 15, 2007.

        26. “Quality by Design: Current Status/Future Prospects”, K.R. Morris, Invited
            Speaker, Particle Technology & Crystallization Consortium (PTCC) Semi-
            Annual Meeting, Illinois Institute of Technology, October 24, 2007.

        27. “The Use of PAT in Drug Development Processes”, K.R. Morris, Invited
            Speaker for The British Pharmaceutical Conference and Exhibition (BPS),
            Manchester, England. September 11, 2007.

        28. “Quality by Design, Roller Compaction, and Amorphisation,” K.R. Morris,
            Invited Speaker, AstraZeneca, Macclesfield Cheshire SK10 2NA England.
            September 7, 2007.

        29. “Pharmaceutical Solids” K.R. Morris, Invited Speaker, Short Course given
            at University of Arizona, Tucson, AZ. August 30-September 1, 2007.

        30. “Basic Pharmaceutics,” K.R. Morris, Invited Lecturer, Short Course given
            at Mylan Labs, Morgantown, W.V. June 21-22,, 2007

        31. “Manufacturing Science: Material & Process Knowledge, Education
            PAT/Validation/Design & Development/Specifications/Standards”, K.R.
            Morris invited Speaker, An FDA/Industry Workshop-Pharmaceutical
            Quality Systems, Parsippany, N.J. June 26-27, 2007

        32. “Quality by Design” K.R. Morris, Invited Lecturer, talk modified for Process
            Chemists, R&D, and Quality Control employees at Gynzyme, Waltham,
            MA. June 6-7, 2007

        33. “Solid Oral Dose Form Unit Operations,” K.R. Morris, Invited Lecturer for
            Training Course at the FDA, Silver Springs, MD. May 6-7, 2007.
        34. “Solubility & Solubilization of Drugs,” K.R. Morris, Invited Lecturer Short
            Course given in conjunction with the Univ. of Arizona, Tucson, AZ. April
            22-26, 2007.

        35. “Challenges to the Pharmaceutical Industry,” K.R. Morris, Invited talk,
            Bayer Technology, Shanghai, China. April 15-22, 2007.

        36. “Quality by Design,” K.R. Morris, Invited Lecturer for workshop given to
            FDA/CDER members, Washington, DC February 8, 2007, January 17-19,
            2007, and January 11, 2007.




                                            25
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 534 of 582 PageID #:
                                   18180



        37. “Implementing QbD: What We Already Have and What We Need,” K.M.
            Morris, Invited Lecturer for AAPS Annual Meeting, San Antonio, TX.
            October 31, 2006.

        38. “Quality by Design,” K.R. Morris, Invited Lecturer, FDA seminar, Dept. of
            CVM, Rockville, MD. October 2, 2006.

        39. “Quality by Design,” K.R. Morris, Short course given to Glaxo Smith Kline
            employees, Purdue University campus. October 2006. August 2006.

        40. “The State of Information Management in Pharmaceutical Development,”
            K.R. Morris, Invited Lecturer, Keynote speaker, BioProcess International
            Analytical Summit, Reston, VA. July 17-19, 2006.

        41. “Inter-tablet coating variability in a horizontal axis pan coater “, A. Kalbag,
            J. Perez-Ramos, K. Morris and Carl Wassgren. AAPS Annual meeting,
            San Antonio, TX. Oct. 28- Nov. 2, 2006.

        42. “Core-Shell Equilibration Charges – Reproducing and Responding to a
            Dynamic Molecular Electronic Environment”, K. Morris, J. Tan and R.
            Scaringe. AAPS Annual meeting, San Antonio, TX. Oct. 28- Nov. 2,
            2006.

        43. “Core-Shell Potential Derived Charges – A Detailed Analysis”, K. Morris,
            J. Tan and R. Scaringe. AAPS Annual meeting, San Antonio, TX. Oct.
            28- Nov. 2, 2006.

        44. “Evaluation of degree of gelatinization of corn starches by an enzymatic
            method,” J. BeMiller, S. Nail, K. Morris and X. Sheng. AAPS Annual
            meeting, San Antonio, TX. Oct. 28- Nov. 2, 2006.

        45. “A Decision Support System for Pharmaceutical Product Formulation”, P.
            Akkisetty, A. Jain, K. Morris, P. Suresh, C. Zhao, L. Hailemariam, G.
            Joglekar, G.V. Reklaitis and V. Venkatasubramanian. AAPS Annual
            meeting, San Antonio, TX. Oct. 28- Nov. 2, 2006.

        46. “Modeling and monitoring of tablet bed dynamics in a side-vented pan
            coater by digital video imaging and analysis”, V. Hoon, J. Perez-Ramos,
            K. Morris and C. Wassgren. AAPS Annual meeting, San Antonio, TX.
            Oct. 28- Nov. 2, 2006.

        47. “Elucidating tablet movement in a side-vented pan coater by digital video
            analysis”, V. Hoon, J. Perez-Ramos, K. Morris and Carl Wassgren.
            AAPS Annual meeting, San Antonio, TX. Oct. 28- Nov. 2, 2006.




                                              26
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 535 of 582 PageID #:
                                   18181



        48. Morris, K. R., “Moderating between Industry and FDA with workshops on
            Quality by Design”. Three given in 2006.
        49. Morris, K. R. “An informatics framework for pharmaceutical product
            development”. American Institute of Chemical Engineers Annual Meeting,
            Cincinnati, Ohio. November 2005.

        50. Morris, K. R. “Impact of pharmaceutical solid structure”. Invited Talk—
            Short Course: College of Pharmacy, University of Arizona, Tucson,
            Arizona. April 2005.

        51. Morris, K. R. “Impact of pharmaceutical solid structure”. Invited Talk—
            Short Course: College of Pharmacy, University of Arizona, Tucson,
            Arizona. May 2004.

        52. Morris, K. R. “Mechanically activated solid state phase transformations of
            active pharmaceutical compounds”. Invited Talk: College of Pharmacy,
            Duquesne University, Pittsburgh, PA. April 2004.

        53. Morris, K. R. “Mechanically activated solid state phase transformations of
            active pharmaceutical compounds”. Invited Talk: College of Pharmacy,
            University of Kentucky, Lexington, KY. April 2004.

        54. Morris, K. R. “Utility of modern process analyzers in development, scale-
            up and manufacturing: Drug products”. Invited Talk—Workshop: 2004
            Arden House European Conference, London, England. March 2004.

        55. Morris, K. R., “Considerations for a risk-managed product”. Invited Talk:
            2004 Arden House European Conference, London, England. March
            2004.

        56. Morris, K. R. “Utility of modern process analyzers in development, scale-
            up and manufacturing: Drug products”. Invited Talk, Designer and
            Organizer. AAPS Arden House Conference "Quality by Design in
            Pharmaceutical Development and Manufacturing: Principles,
            Applications and Scientific Risk-Based Regulatory Decisions," Harriman,
            NY. January 2004.

        57. Morris, K. R. Considerations for a risk-managed product. Invited Talk,
            Designer and Organizer. AAPS Arden House Conference "Quality by
            Design in Pharmaceutical Development and Manufacturing: Principles,
            Applications and Scientific Risk-Based Regulatory Decisions," Harriman,
            NY. January 2004.

        58. Morris, K. R. Challenges in the pharmaceutical industry in view of FDA
            regulatory issues. Symposium. Invited Talk: American Institute of
            Chemical Engineers, San Francisco, CA. November, 2003.

                                           27
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 536 of 582 PageID #:
                                   18182




        59. Wildfong, P. L. D., Moore, M. D., Morley, N. A. Morris, K. R., and Peck,
            G. E. Towards a mechanism for mechanically activated phase
            transformations. Poster: AAPS National, Salt Lake City, UT. 10/2003.

        60. Morris, K. R. Invited Talk: Abbott Laboratories, Chicago, IL. October
            2003.

        61. Gupta, A., Peck G. E., Stowell, J. G., Byrn, S. R., and Morris, K. R.
            Quantitative determination of compact strength and the particle-size
            distribution upon milling of compacts prepared by roller compaction.
            Poster Presentation: AAPS National Meeting, Salt Lake City, UT.
            October 2003.

        62. Engers, D. A., Fricke, M. N. , Storey, R. P., and Morris, K. R. Correlation
            of triboelectric behavior and dielectric response in pharmaceutically
            relevant materials. Poster: AAPS, Salt Lake City, UT. 10/2003.

        63. Gupta, A., Peck, G. E., Miller, R. W. and Morris, K. R. Near Infrared
            Monitoring of Roller Compaction. Presentation: Institute for Briquetting &
            Agglomeration, Santa Fe, NM. September 2003.

        64. Morris, K. R. Invited Talk: European Polymorphism Congress,
            Innsbruck, Austria. September 2003.

        65. Morris, K. R. Invited Talk: Phandta 7, Innsbruck, Austria, Sept. 20, 2003
        66. Morris, K. R. Various approaches of process analytical technologies
            (PAT) for pharmaceutical operations. Invited Talk: International
            Symposium on Development and Manufacturing Needs in Health Care
            Industries Conference, Ann Arbor, MI. (September, 2003).

        67. Morris, K. R. Invited Talk: Molecular Crystallization Consortium, San
            Diego, CA. June 2003.

        68. Morris, K. R. Overview of mechanical properties at a molecular level.
            Invited Talk—Symposium: Land O’ Lakes Conf, Devils Head, WI. 2003.

        69. Morris, K. R. Invited Talk, Designer and Organizer of Short Course: FDA
            Process Analytical Technology Training Session, Purdue University, West
            Lafayette, IN. May 2003.

        70. Morris, K. R. Impact of pharmaceutical solid structure. Invited Talk—
            Short Course: College of Pharmacy, University of Arizona, Tucson, AZ.
            April 2003.
        71. Morris, K. R Invited Talk: ACS Conference “Polymorphism in Crystals:
            Fundamentals, Prediction, and Industrial Practice” (February 2003)

                                            28
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 537 of 582 PageID #:
                                   18183




        72. Morris, K. R Invited Talk, Designer and Organizer. AAPS Arden House
            Conference "Fluidized Bed Drying, Monitoring and Modeling" (Jan. 2003).

        73. Morris, K. R Invited Talk—Short Course: FDA Pharmaceutical Advisory
            Committee, Rockville, MD. December 2002.

        74. Morris, K. R Invited Talk—Short Course: Watson Pharmaceuticals,
            Corona, CA. November, 2002.

        75. Morris, K. R Invited Talk—Short Course: AAPS Annual Meeting, Toronto,
            Canada. November 2002.

        76. Morris, K. R. Invited Talk: AAPS Annual Meeting, Toronto, Canada.
            November, 2002.

        77. Morris, K. R. Invited Talk: FDA Pharmaceutical Advisory Committee,
            Rockville, MD. October 2002.

        78. Morris, K. R. Invited Talk: Pharmacia, Kalamazoo, MI. September 2002.

        79. Morris, K. R. Invited Talk—Short Course: University of Michigan, Ann
            Arbor, MI. August 2002.

        80. Cao, W., Findlay, W.P., Leas, J., and Morris, K.R. Studies of
            compression-induced polymorphic transformations: high pressure Raman
            studies. Poster Presentation: Midwest Organic Solid State Chemistry
            Solid State Chemistry Symposium XIII, Iowa City, IA. June 2002.

        81. Davis, T.D., Morris, K.R., Peck, G.E., Stowell, J.G., Huang, H., Gibson,
            D., and Byrn, S.R. In Situ monitoring of wet granulation using online X-
            Ray powder diffraction. Poster Presentation: Midwest Organic Solid
            State Chemistry Solid State Chemistry Symposium XIII, Iowa City, IA.
            June 2002.

        82. Engers, D., Hilden L., and Morris, K. R. Master curves to predict
            relaxation and crystallization of amorphous compounds. Poster
            Presentation: Midwest Organic Solid State Chemistry Solid State
            Chemistry Symposium XIII, Iowa City, IA. June 2002.


        83. Wildfong, P. Peck, G., and Morris, K. R. Crystal form changes during
            compaction Phase 2: Mechanical stress surrogate. Poster Presentation:
            Industrial Advisory Board Meeting for NSF CPPR, University of
            Connecticut, Storrs-Mansfield, CT. May 2002.



                                           29
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 538 of 582 PageID #:
                                   18184



        84. Davis, T.D., Morris, K.R., Peck, G.E., Stowell, J.G., Huang, H., Gibson,
            D., and Byrn, S.R. In Situ monitoring of wet granulation using online X-
            Ray powder diffraction. Poster Presentation: Pharmaceutics and Drug
            Delivery Conference; Arlington, VA. April, 2002.


        85. Morris, K. R. Properties of pure amorphous material: Theoretical
            aspects. Invited Talk—Symposium: AAPS Pharmaceutics and Drug
            Delivery Conference, Arlington, VA. April 2002.

        86. Morris, K. R. Average crystalline shape: Determination by use of X-ray.
            Invited Talk: College of Pharmacy, University of Chicago, Chicago, IL.
            April 2002.

        87. Morris, K. R. Mechanical testing of scaffolding tissues. Invited Talk:
            Tissue Engineering Board, West Lafayette, IN. March 2002.

        88. Morris, K. R. Introduction to pharmaceutical solids. Invited Talk: College
            of Pharmacy, University of Michigan, Ann Arbor, MI. March 2002.
        89. Morris, K. R. Invited Talk: University of Puerto Rico, Mayaguez, PR.
            January 2002.

        90. Wildfong, P., Cao, W., Peck, G. and Morris, K. R. Poster Crystal form
            changes during tablet compaction. Presentation: Industrial Advisory
            Board Meeting for National Science Foundation Center for
            Pharmaceutical Processing Research, Purdue University, West
            Lafayette, IN. November 2001.

        91. Morris, K. R. Etching study of acetaminophen crystals. Invited Talk:
            College of Pharmacy, University of Minnesota, Minneapolis, MN.
            December 2001.

        92. Morris, K. R. Phonons and persistent meta-stable forms. Invited Talk
            and Symposium Organizer/Moderator. AAPS National Meeting, Denver
            CO. October 2001.

        93. Morris, K. R. Average crystalline shape: Determination by use of X-ray.
            Invited Talk: Department of Chemistry, University of Dayton, Dayton, OH.
            September 2001.

        94. Davis, T.D., Stowell, J.G., Morris, K.R., and Byrn, S.R. Phase
            transformations during wet granulation. Presentation: Midwest Organic
            Solid State Chemistry Symposium XII, Lincoln, NE. June 2001.

        95. Morris, K. R. Determination of average crystalline shape. Invited Talk:
            College of Pharmacy, Univ. of Arizona, Tucson, and AZ. May 2001.

                                            30
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 539 of 582 PageID #:
                                   18185




        96. Davis, T.D., Morris, K. R., Stowell, J. G., Byrn, S. R., Placette, A. W., and
            Peck, G.E. Accelerated fluid bed drying using NIR monitoring and
            phenomenological modeling. Presentation: Jenkins/Knevel Award for
            Excellence in Research; West Lafayette, IN. April 2001.

        97. Morris, K. R. Etching study of acetaminophen crystals. Invited Talk:
            Molecular Crystallization Consortium Meeting, Amsterdam, The
            Netherlands. March 2001.

        98. Chen, X., Stowell, J. G., Pfeiffer, R. R., Morris, K. R., and Byrn, S. R.
            Reactivity differences of two polymorphs of flufenamic acid in solid-state
            acid-base reactions. Poster presentation: AAPS, Indy, IN. October 2000.

        99. Qiu, Z., Morris, K. R., Stowell, J. G., and Byrn, S. R. Solid state Maillard
            reaction between metoclopramide hydrochloride and lactose. Poster
            presentation: AAPS National Meeting, Indianapolis, IN. October 2000.

        100.     Abraham, L. R., Cao, W., Davis, T. D., Findlay, W., Morris, K. R.,
           and Nail, S. L. The effect of mannitol, human serum albumin and
           moisture content on the molecular mobility of amorphous sucrose.
           Poster presentation: AAPS National Meeting, Indianapolis, IN. October
           2000.

        101.     Li, T., Morris, K., and Park, K. Influence of tailor-made additives on
           the formation of etching patterns of acetaminophen single crystals.
           Poster presentation: AAPS National Meeting, Indianapolis, IN. October
           2000.

        102.    Bi, M. and Morris, K. R. Correlation of hygroscopicity and
           molecular and crystal structures using genetic function approximation
           method. Poster presentation: AAPS National Meeting, Indianapolis, IN.
           October 2000.

        103.     Davis, T. D., Morris, K., R., Stowell, J. G., Byrn, S. R. Phase
           transformation during wet granulation. Poster presentation: AAPS
           National Meeting, Indianapolis, IN. October 2000.


        104.     Hu, Y., Stowell, J. G., Morris, K. R., and Byrn, S. R. Stabilization of
           amorphous dipeptide angiotensin-converting enzyme (ACE) inhibitors
           with excipients. Poster presentation: AAPS National Meeting,
           Indianapolis, IN. October 2000




                                             31
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 540 of 582 PageID #:
                                   18186



        105.     Morris, K. R. Polymorphic and solvation changes during
           processing. Poster presentation: AAPS National Meeting, New Orleans,
           LA. 11/99.

        106.     Morris, K. R. Etching patterns of acetaminophen crystal surfaces.
           Invited Talk: Department of Chemistry, Eastern Michigan University,
           Ypsilanti, MI. October 2001.

        107.    Te, R. L., Morris, K. R., Stowell, J. G., and Byrn, S. R. Effect of
           dehydration on the oxygen reactivity of prednisolone t-butyl acetate.
           Poster: AAPS National Meeting, New Orleans, LA. Nov. 1999.

        108.     Chen, X., Stowell, J. G., Pfeiffer, R. R., Morris, K. R. and Byrn, S.
           R. Study of solid-state acid-base reactions between indomethacin and
           sodium carbonate by TG, FT-IR and XRPD. Poster presentation: AAPS
           National Meeting, New Orleans, LA. November 1999.

        109.    Chen, X., Stowell, J. G., Pfeiffer, R. R., Morris, K. R., and Byrn, S.
           R. Solid-state acid-base reaction between flufenamic acid and
           magnesium excipients. Poster presentation: AAPS National Meeting,
           New Orleans, LA. November 1999.

        110.      Hu, Y., Stowell, J. G., Morris, K. R., and Byrn, S. R. Solid-state
           stability of the crystalline and amorphous lisinopril. Poster presentation:
           AAPS National Meeting, New Orleans, LA. November 1999.

       111. He, X. R., Stowell, J. G., Morris, K. R., Stahly, P. G., and Byrn, S. R.
            Control of crystallization of a metastable polymorph by tailor-made
            additives. Poster presentation: AAPS National Meeting, New Orleans,
            LA. November 1999.

       112. Habib, Y., Young, G., Abramowitz, R., and Morris, K. R. Effect of
            superdisintegrants and magnesium stearate on the conversion of
            anhydrous lactose to a-lactose monohydrate. Poster presentation: AAPS
            National Meeting, New Orleans, LA. November 1999.

       113. Li, T., Morris, K. R., and Park, K. A study of etching mechanism of
            acetaminophen single crystals with atomic force microscopy and
            computer simulation. Poster presentation: AAPS National Meeting, New
            Orleans, LA. November 1999.

       114. Griesser, U. J., Morris, K. R., and Byrn, S. R. Solid state properties and
            structural characterization of orotic acid crystal forms. Poster
            presentation: AAPS National Meeting, San Francisco, CA. November
            1998.



                                            32
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 541 of 582 PageID #:
                                   18187



       115. Chen, X., Griesser, U. J., Joshi, V., Te, R., Stowell, J. G., Pfeiffer, R.,
            Morris, K. R., and Byrn, S. R. Solid state acid-base reaction of
            indomethacin. Poster presentation: AAPS National Meeting, San
            Francisco, CA. November 1998.

       116. Te, R., Griesser, U. J., Morris, K. R., Stowell, J. G., and Byrn, S. R. Solid
            state investigation of thiamine hydrochloride. Poster presentation: AAPS
            National Meeting, San Francisco, CA. November 1998.
       117. Li, T., Morris, K. R., and Park, K. Fractal analysis of acetaminophen
            crystal during dissolution. Poster presentation: AAPS National Meeting,
            San Francisco, CA. November 1998.

       118. Morris, K. R. Crystallization and polymorphism issues in controlled
            release dosage forms. Controlled Release Society Workshop, Las
            Vegas, NV. June 1998.

      119. Morris, K. R. Hydrate Characteristics and the pharmaceutical
          development process. Invited Talk: Purdue University, West Lafayette, IN.
          June 1998.

      120. Morris, K. R. and Bowman B. Determining morphology based flow
          characteristics of APAP using PXRD, Cerius2 and Optical Microscopy.
          Invited Talk: International Symposium on New Approaches to
          Pharmaceutical Development, Paris, France. May 1998 and previously,
          San Diego, CA, 1998.

      121. Griesser, U. J., Morris, K. R., and Byrn, S. R. Structural changes in orotic
          acid monohydrate upon dehydration: an uncommon crystalline hydrate.
          Poster presentation: International Symposium on New Approaches to
          Pharmaceutical Development, San Diego, CA. May 1998.

      122. Sarsfield, B. A., and Morris, K. R. Polymorph control during a BMS
          compound crystallization step and the role of Cerius2. Poster presentation:
          International Symposium on New Approaches to Pharmaceutical
          Development, San Diego, CA. February 1998.

      123. Morris, K. R. and Ku, C. Classification and characterization of protein
          hydration. Poster presentation: Purdue-Wisconsin Symposium on Water
          in Pharmaceutical Solids, Purdue University, West Lafayette, IN.
          September 1997.

       124. Morris, K. R. A prediction of crystal morphology and its potential impact
            on dehydration kinetics of crystalline hydrates. Invited Talk: College of
            Pharmacy, University of Michigan, Ann Arbor, MI. September 1996.




                                              33
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 542 of 582 PageID #:
                                   18188



       125. Morris, K. R. Structural aspects of crystalline hydrates. Invited Talk: Joint
            FDA-AAPS Symposium on Polymorphism, Washington, DC. February
            1996.

       126. Guma, N., Kale, K., and Morris, K. R. An investigation of film curing stages
            using      DEA and physical characterization. Invited Talk: Purdue-
            Wisconsin Symposium on Water in Pharmaceutical Solids, Purdue
            University, West Lafayette, IN. September 1995.

       127. Morris, K. R. First order phase transitions in preformulation studies and
            process development. Invited Talk: Philadelphia Discussion group,
            Philadelphia, PA. December 1994.

       128. Morris, K. R. First order phase transitions in pharmaceutical systems.
            Invited Talk: 36th Annual International Industrial Pharmaceutical Research
            Conference (Wisconsin Land of Lakes), Merrimac, WI. July 1994.

       129. Morris, K. R., Gougoutas, J. G, and Malley, M. Physical characterization
            of crystalline hydrates of pharmaceutical compounds. Invited Talk:
            Chemistry Symposium, Rutgers College, Rutgers University, New
            Brunswick/Piscataway, NJ. May 1993.

       130. Pazdan, J., Amsberry, K. L., and Morris, K. R. Statistical aspects of
            dynamic light scattering. Podium presentation: AAPS, San Antonio, TX.
            November 1992.

       131. Morris, K. R., Evans, S. A., Mackenzie, A. P., and Lordi, N. G. Prediction
            of lyophile collapse temperature using dielectric analysis. Invited Talk:
            The Symposium on the Effect of Water on the Molecular Motion of
            Pharmaceutical Solids, Madison, Wisconsin. September 1992.

       132. Morris, K. R., Newman, A. W., and Bugay, D. E. The effect of particle size
            on the structural and energetic characterization of pharmaceutical solids.
            Invited Talk: The Symposium on Pharmaceutical Solids, Fine Particle
            Society National Meeting, Las Vegas, Nevada. July 1992.

       133. Morris, K. R. A structural approach to the characterization of crystalline
            hydrates. Invited Talk: University of Arizona, Tucson, AZ. 1992.

       134. Morris, K. R., Evans, S. A., Mackenzie, A. P., and Lordi, N. G. Optimization
            of lyophilization using dielectric analysis. Poster presentation: AAPS
            Eastern Regional Meeting, New Brunswick, NJ. 1992.

       135. Strand, S. W., Bugay, D. E., and Morris, K. R. Application of FTIR reflection
            spectroscopy in the study of material at elevated temperature. Abstract
            #857, Pittsburgh Conference, Chicago, IL. 1991.

                                             34
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 543 of 582 PageID #:
                                   18189




       136. Desai, D. S., Rubitski, B.A., Varia, S. A., Newman, A. W., and Morris, K. R.
            Physical interactions of different lubricants with starch-derived
            disintegrants and their effects on capsule dissolution. Poster presentation:
            AAPS National Meeting in Washington, DC. 1991.

       137. Serajuddin, A. T. M., Thakur, A. B., Ghoshal, R. N., Ranadive, S. A., Knipp,
            G. T., Fakes, M. G., and Morris, K. R. Drug-excipient compatibility
            screening: a practical model. Poster: AAPS National Meeting, DC. 1991.

       138. Thakur, A. B., Morris, K. R., Jerzewski, R. L., Wadke, D. A., and
            Carstensen, J. T. Kinetics of magnesium ion-mediated degradation of
            fosinopril sodium. Podium presentation: AAPS, Washington, DC. 1991.

       139. Bugay, D. E., Morris, K. R., Findlay, W. P., and Lambarski, D. P. Where
            did the IR peaks go? Comparison of diffuse reflectance and KBr pellet
            sampling techniques for hydrate characterization by FTIR spectroscopy.
            Podium presentation: AAPS National Meeting, Washington, DC. 1991.

       140. Morris, K. R., Newman, A. W., Bugay, D. E., Ranadive, S. A., Szyper, M.,
            Varia, S. A., Brittain, H. G., and Serajuddin, A. T. M. Humidity dependent
            changes in crystalline properties of an organic hydrate in bulk material and
            in solid dosage forms. Poster presentation: AAPS National Meeting,
            Washington, DC. 1991.

       141. Morris, K. R., Amsberry, K. L., Wang, Z., and Serajuddin, A.T. M. Some
            pharmaceutical applications of laser light scattering. Podium presentation:
            AAPS National Meeting, Washington, DC, 1991.

       142. Morris, K. R., Bugay, D. E., Serajuddin, A. T. M., Brittain, H. G., and Thakur,
            A. B. Investigation of polymorphism of fosinopril sodium a new ACE
            Inhibitor, Invited paper: 3rd Annual Midwest Organic Solid-State Chemistry
            Symposium, Purdue University, West Lafayette, IN. June 1990.

       143. Morris, K. R., Knipp, G., and Serajuddin, A. T. M. Structural properties of
            Polyethylene Glycol: Polysorbate 80 mixtures, a solid dispersion vehicle.
            Poster presentation: AAPS National Meeting, Atlanta, GA. 1989.

       144. Morris, K. R., Bugay, D. E., Serajuddin, A. T. M., Brittain, H. G., and Thakur,
            A. B. Investigation of polymorphism of fosinopril sodium a new ACE
            Inhibitor. Poster presentation: AAPS National Meeting, Atlanta, GA. 1989.

       145. Wesdyke, R., Joshi, Y., Jain, N., Morris, K. R., and Newman, A. W. The
            effect of size and mass on the film thickness of beads coated in fluidized
            bed equipment. Poster presentation: AAPS National Meeting, Atlanta,
            GA. 1989.

                                              35
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 544 of 582 PageID #:
                                   18190




       146. Bugay, D. E., Morris, K. R., and Brittain, H. G. Quantitative determination
            of polymorphism in fosinopril sodium using solid state 31P and 13C NMR
            spectroscopy. Poster presentation: AAPS National, Orlando, FL. 1988.

       147. Morris, K. R. and Yalkowsky, S. H. Predicting mixed solvent solubilities of
            hydrophobic pollutants. Poster presentation: AAPS Regional Meeting,
            Reno, Nevada. 1987.

       148. Karickhoff, S. W. and Morris, K. R. Sorption dynamics of hydrophobic
            pollutants in sediment suspensions. Poster presentation: Gordon
            Research Conference; Environmental Section, Concord, New Hampshire.
            1982.




                                            36
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 545 of 582 PageID #:
                                   18191




                         Exhibit 2
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 546 of 582 PageID #:
                                   18192
       Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 547 of 582 PageID #:
                                          18193




WO2015118460A1, Form‐M2
                                                                                          BIC Na Calc




                                                                                                2
       Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 548 of 582 PageID #:
                                          18194




WO2015118460A1, Form‐M3
                                                                                          BIC Na Calc
       Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 549 of 582 PageID #:
                                          18195




WO2015118460A1, Form‐M4
                                                                                          BIC Na Calc




                                                                                            4
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 550 of 582 PageID #:
                                   18196
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 551 of 582 PageID #:
                                   18197
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 552 of 582 PageID #:
                                   18198
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 553 of 582 PageID #:
                                   18199
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 554 of 582 PageID #:
                                   18200
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 555 of 582 PageID #:
                                   18201
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 556 of 582 PageID #:
                                   18202
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 557 of 582 PageID #:
                                   18203
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 558 of 582 PageID #:
                                   18204
        Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 559 of 582 PageID #:
                                           18205




WO2015139591A1, Fig 27                                                                     BIC Na Calc
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 560 of 582 PageID #:
                                   18206
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 561 of 582 PageID #:
                                   18207
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 562 of 582 PageID #:
                                   18208




                         Exhibit 3
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 563 of 582 PageID #:
                                   18209




                                       1
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 564 of 582 PageID #:
                                   18210




                                       2
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 565 of 582 PageID #:
                                   18211




                                       3
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 566 of 582 PageID #:
                                   18212




                                       4
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 567 of 582 PageID #:
                                   18213




                                       5
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 568 of 582 PageID #:
                                   18214




                                       6
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 569 of 582 PageID #:
                                   18215




                                       7
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 570 of 582 PageID #:
                                   18216




                                       8
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 571 of 582 PageID #:
                                   18217




                                       9
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 572 of 582 PageID #:
                                   18218




                                       10
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 573 of 582 PageID #:
                                   18219




                    EXHIBIT L
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 574 of 582 PageID #:
                                   18220


                                            www.desmaraisllp.com




 230 Park Avenue                                  Kyle G. Petrie                       101 California Street
New York, NY 10169                                 New York                          San Francisco, CA 94111
 P: 212-351-3400                             Direct: 212-808-2912                        P: 415-573-1900
 F: 212-351-3401                           kpetrie@desmaraisllp.com                      F: 415-573-1901


                                            October 17, 2019

 Via Email (matthew.ford@bartlitbeck.com)

  Matthew Ford
  BartlitBeck LLP
  54 West Hubbard Street
  Chicago, IL 60654

                     Re:   ViiV Healthcare Company et al. v. Gilead Sciences, Inc.
                           Civil Action No. 1:18-cv-00244-CFC-CJB (D. Del.)

 Dear Matthew:

          This letter is in response to your October 10, 2019 letter.

 Mr. Wilkinson

          Regarding Topic 67, Mr. Wilkinson was prepared to testify regarding
                                                                                      Please see our
 correspondence from earlier today to your colleague, Ms. Tulsi Gaonkar.

         Regarding Topics 51-55 and 68, as stated in Mr. Derbish’s October 15, 2019 email, we
 disagree with your characterization that Mr. Wilkinson was not prepared. Regardless, ViiV will
 designate Mr. Trevor Scott to testify on topics 51-55 and 68 subject to its objections, to address
 any alleged deficiencies in Mr. Wilkinson’s preparation.

         Please see our correspondence from earlier today to Ms. Gaonkar, regarding the other
 issues that you raised in connection with Mr. Wilkinson’s deposition.

 Dr. Kawasuji

         We disagree that Gilead has been prejudiced. Your assertion that “[w]e could not question
 Dr. Kawasuji about any financial interests that may bear on his testimony” is incorrect. During
 his two-day deposition, Dr. Kawasuji was available to answer any questions Gilead may have had
 regarding compensation related to his contributions to the ’385 patent. Gilead chose not to ask
 him a single question about his compensation related to the patent-in-suit and Gilead should not
 get a do-over now. Your second assertion, that Dr. Taishi, (our 30(b)(6) deponent on a related
 topic) was an inadequate substitute because he did not know what Dr. Kawasuji was paid under
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 575 of 582 PageID #:
                                   18221


  Matthew Ford
  October 17, 2019
  Page 2

 the agreement, is also incorrect. Dr. Taishi testified that Dr. Kawasuji receives         of the
 achievement money given by Shionogi to the inventors of the ’385 Patent.
                                   Based on this percentage, and Dr. Taishi’s testimony regarding
 his own percentage and corresponding compensation, Dr. Kawasuji’s compensation is readily
 calculable.

        Accordingly, ViiV will not make Dr. Kawasuji available for additional deposition time.
 We are available to meet and confer on this issue at your convenience.

 Waiver

       Mr. Wilcox provided you with a draft proposed stipulation to resolve this dispute on
 October 11, 2019. We look forward to hearing Gilead’s response in the near future.

 Mr. Cheek Emails


            As such, we believe this issue is resolved.

 Dr. White’s Documents

        Thank you for confirming that the requested documents were not provided in Gilead’s
 previous document productions.



          Additionally, it appears that after a reasonable search Gilead has not produced other
 documents related to Dr. White that are highly relevant to her testimony. See, e.g., 10/04/2019
 Gilead Resp. to ViiV’s Fourth Set of Interrogatories (Nos. 15-24) at 9, 13-14 (citing “Kirsten White
 et al., Pooled Week 48 Efficacy and Baseline Resistance: B/F/TAF in Treatment-Naïve Patients,
 CROI Poster 532 (2018)”).
                                                                                               To the
 extent Gilead has not produced these materials, ViiV requests that such materials be produced
 immediately.

        ViiV reserves the right to seek additional deposition time with Dr. White to address any
 material that was not available prior to her deposition.

 Drs. Lazerwith and Chen
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 576 of 582 PageID #:
                                   18222


  Matthew Ford
  October 17, 2019
  Page 3




                                                                              Accordingly, these
 documents must be produced if they exist. If Gilead contends that such materials do not exist,
 please confirm in writing. Otherwise, please provide your availability to meet and confer on this
 issue.

 30(b)(6) Topics

         ViiV is evaluating your response regarding Gilead’s deficient Rule 30(b)(6) testimony and
 will respond accordingly.

 Interrogatory Responses

         Gilead’s Responses to ViiV’s Interrogatories served on October 4, 2019 remain deficient.
 ViiV reserves the right to seek appropriate relief from the Court relating to Gilead’s deficient
 Interrogatory Responses.

            •



            •



            •




            •
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 577 of 582 PageID #:
                                   18223


  Matthew Ford
  October 17, 2019
  Page 4




        On October 4, 2019, Gilead also served its responses to ViiV’s Fourth Set of Interrogatories
 (Nos. 15-24). Gilead’s Response to Interrogatory No. 18 is deficient.




                                                      Sincerely,

                                                      /s/ Kyle G. Petrie
                                                      Kyle G. Petrie

 cc: via email – Bictegravir@bartlit-beck.com; jblumenfeld@mnat.com; jtigan@mnat.com;
 naotakada@takadalegal.com; GSKGileadService@desmaraisllp.com; mkelly@mccarter.com;
 dsilver@mccarter.com; ajoyce@mccarter.com
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 578 of 582 PageID #:
                                   18224




                   EXHIBIT M
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 579 of 582 PageID #:
                                   18225



                                                                                   Matt Ford
                                                                                   Matthew.Ford@BartlitBeck.com




 November 12, 2019                                                                 Courthouse Place
                                                                                   54 West Hubbard Street
                                                                                   Chicago, IL 60654
 By Email                                                                          main: (312) 494-4400
                                                                                   direct: (312) 494-4449

 Kyle Petrie                                                                       BartlitBeck.com
 Desmarais LLP
 230 Park Avenue
 New York, NY 10169

         Re: ViiV Healthcare Co., et al. v. Gilead Sciences, Inc., No. 1:18-cv-00224-CFC

 Kyle,
 Thanks for talking through the outstanding discovery issues last week.
 Here is our response regarding the topics we discussed:
 Dr. Kawasuji
 During the call, we discussed an additional deposition of Dr. Kawasuji relating to documents ViiV
 produced after his deposition defining the payments he has received connected to the ’385 patent
 and dolutegravir. You offered during the call to have a deposition by written questions in lieu of a
 deposition. You also raised the prospect that we could agree to a “no call, no depose” arrangement
 for Dr. Kawasuji.
 We cannot agree to either proposal, which substantially impairs our ability to cross-examine Dr.
 Kawasuji in this matter and produces a windfall to ViiV for its delayed production of documents
 relating to inventor compensation. Dr. Kawasuji is a named inventor. To the extent he appears live
 or via his deposition (in either party’s case), Gilead has not had an opportunity to question him on
 the payments he’s received given the late production of the relevant documents or the bias this
 payment creates in his testimony.
 With respect to the concerns you raised over (1) the scope of any additional deposition; and (2) the
 logistics: we will limit the additional deposition to two hours and a cross examination for bias —
 including direct questions about whether these substantial payments influenced the testimony he has
 already given. As to location, we understand that Dr. Kawasuji will be appearing for a deposition in
 New Jersey in ViiV’s lawsuit with Lupin (notice attached). We are willing to try and coordinate our
 additional deposition with his deposition there. Failing that, we can discuss the possible option of
 traveling to Japan to take the deposition. Please let us know when he is sitting for his deposition in
 the Lupin matter.
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 580 of 582 PageID #:
                                   18226


                                                                               Kyle Petrie
                                                                               Page 2 of 4


 Drs. Lazerwith / Chen
 We have investigated further and have not identified any documents relating to



 Interrogatories
 Nos. 3 and 4: Gilead does not believe any supplementation is necessary for its responses to
 interrogatories 3 and 4.




                      .
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 581 of 582 PageID #:
                                   18227


                                                                                 Kyle Petrie
                                                                                 Page 3 of 4




 Therefore, Gilead does not believe additional supplementation of interrogatories 3 and 4 is
 warranted, apart from a minor supplementation to reflect a recent document production.
 No. 6:



 No 9:




 However, in the interests of moving things along, Gilead will undertake to supplement its response
 to interrogatory 9 this week. However, the response will necessarily be very similar, and incorporate
 significant portions of, the responses to interrogatories number 3 and 4. Especially given that the
 Federal Circuit has stated “chemical compounds with many substituents (which are usually claimed
 as separate limitations), and those having a medical or biological use, it is often not clear what the
 ‘function’ or ‘way’ is for each claim limitation. How a particular component of a composition, or
 substituent of a compound, functions in a human or animal body, or in what way, may not be
 known or even knowable (although, as technology evolves, that may change).” Mylan Institutional
 LLC v. Aurobindo Pharma Ltd., 857 F.3d 858, 867 (Fed. Cir. 2017).
 Nos. 1 and 18: We are investigating and will update our interrogatory accordingly.
 Stipulation
 Please see the language below for the amended stipulation. I have omitted any deletions:
 Neither party will offer any evidence, testimony, or argument regarding the prosecution of any of
 Plaintiffs’ patent applications to the jury other than the application that issued as U.S. Patent No.
 8,129,385 (“the ’385 Patent”) and those to which the ’385 Patent claims priority;
Case 1:18-cv-00224-CFC-CJB Document 235 Filed 04/21/20 Page 582 of 582 PageID #:
                                   18228


                                                            Kyle Petrie
                                                            Page 4 of 4


                                        Sincerely,



                                        Matt Ford
